           Case 2:18-cv-01460-RSM Document 86 Filed 10/29/18 Page 1 of 394



 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE WESTERN DISTRICT OF WASHINGTON
10                                           AT SEATTLE

11   THE COMPHY CO.                                  Case No. 2:18-cv-01460-RSM

12                             Plaintiff,            DECLARATION OF KIM WILBER
13         v.                                        Suite: 13206
14                                                   Judge: Honorable Ricardo S. Martinez
     AMAZON.COM, INC.
15
                               Defendant.
16

17

18

19

20
21

22

23

24

25

26

27

28

     DECLARATION OF KIM WILBER / CASE NO. 2:18-CV-   Davis Wright Tremaine LLP, 1201 Third Avenue, Ste. 2200,
     01460-RSM                                         Seattle, WA 98101, 206-622-3150, Fax: 206 757-7700
              Case 2:18-cv-01460-RSM Document 86 Filed 10/29/18 Page 2 of 394



 1           I, Kim Wilber, declare as follows:

 2           1.     I am a Community Trust Program Manager. I am an employee of Amazon Corporate

 3   LLC, a wholly owned subsidiary of Amazon.com, Inc. (collectively, “Amazon”). I have been employed

 4   by Amazon since 2012. This declaration is based on my personal knowledge and upon my review of

 5   Amazon records and discussions with other Amazon personnel, and if called upon to do so, I would

 6   testify knowledgeably and completely to the matters set forth herein.

 7           2.     I make this declaration in support of Amazon’s Opposition to The Comphy Co.’s Motion

 8   for a Preliminary Injunction.

 9           3.     Amazon users can leave a review for a product that is then made available on that
10   product’s detail page, the page on amazon.com where details about the product (such as title and brand)

11   are listed.

12           4.     Amazon electronically stores submitted user reviews in a database, and maintains those

13   records in the ordinary course of business.

14           5.     I was asked to query that database and compile all user reviews, from any time, that

15   contain the following text strings, where ‘%’ denotes a placeholder that allows the search to capture

16   results that have any character(s) or no character(s) on either side of the given text.1

17                  a.      %Comphy%

18                  b.      %comphy%

19                  c.      %COMPHY%

20                  d.      %comfy brand%
21                  e.      %Comfy brand%

22                  f.      %Comfy Brand%

23                  g.      %comfy Brand%

24                  h.      %COMFY Brand%

25   (collectively, the “Text Strings”).

26

27
     1
      For example, the string “thecomphy” would be captured by this search, as the string “comphy” is
28   contained within the string “thecomphy.”

     DECLARATION OF KIM WILBER / CASE NO. 2:18-CV-            Davis Wright Tremaine LLP, 1201 Third Avenue, Ste. 2200,
     01460-RSM – 2                                              Seattle, WA 98101, 206-622-3150, Fax: 206 757-7700
Case 2:18-cv-01460-RSM Document 86 Filed 10/29/18 Page 3 of 394
            Case 2:18-cv-01460-RSM Document 86 Filed 10/29/18 Page 4 of 394




 1                                     CERTIFICATE OF SERVICE

 2           I hereby certify that on October 29, 2018, I electronically filed the foregoing with the Clerk

 3    of the Court using the CM/ECF system, which will send notification of such filing to those

 4    attorneys of record registered on the CM/ECF system. All other parties (if any) shall be served in

 5    accordance with the Federal Rules of Civil Procedure

 6           Dated this 29th day of October, 2018.

 7
                                                     /s/ Bonnie MacNaughton
 8                                                   Bonnie MacNaughton, WSBA #36110
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

     CERTIFICATE OF SERVICE - 1
     CASE NO. 2:18-CV-01460-RSM
Case 2:18-cv-01460-RSM Document 86 Filed 10/29/18 Page 5 of 394




                         Exhibit 1
                      Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                               Document              86 Filed 10/29/18 Page 6 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title       Review
                                                                                                                          Comphy right out of the box. Wore it for 10 hours straight
                                                                                                                          with no discomfort. Perfect length laces, Light weight, my
                                                                                                       Great upgrade      feet weren't hot. I've read sizes run small so I got a 6.5
                                                            5.11 Tactical Men's Recon Steel Toe        from standard      rather then my normal 6 size and honestly I don't think I
1   B00I5RLKB8   REDACTED   4/27/2017 REDACTED   REDACTED   Work Shoe,Storm,6.5 D(M) US                issue boots.       needed to.

                                                                                                                          I first loved thease an then after i ordered them i looked at
                                                                                                                          the reviews and wanted to send them back.So when they
                                                                                                                          came i opened them up and they were unbroken very clean
                                                                                                                          in a cute little silver box they screw on and are very comphy
                                                            Pink Zebra 16G Fake Ear Plugs 0G Ear                          an they fit in a regular ear pirced hole no need for streched
2   B003WLEOJ2 REDACTED      3/5/2012 REDACTED   REDACTED   Cheater                                    pleased            ears.Love them an very happy.
                                                            Bed Wedge Pillow 1.5 Inch Memory
                                                            Foam Top, Cushy Form (25 x 24 x 12
                                                            Inches) Best for Sleeping, Reading, Rest
                                                            or Elevation ‐ Breathable and Washable
3   B01N2U7H5U REDACTED     10/9/2017 REDACTED   REDACTED   Cover (12 Inch Wedge, White)               Five Stars       Comphy
                                                                                                                        Fantastic bra so comfortable no seams in front straps
                                                                                                                        comphy hard to believe the price for such a great bra wash
                                                                                                                        great ordered every color I am a large plus lady with big
                                                                                                    Fantastic fit and   boobies and I get great support provides full coverage in
                                                            Deyllo Women’s Full Figure Comfort Wire looks great on      front no popping out of your breast over the top of bra nice
4   B078PGKSCS REDACTED     4/20/2018 REDACTED   REDACTED   Free Minimizer Support Bra(Beige, 46G) really large breasts smooth look
                                                            Gillberry Women Loose Casual Button
5   B06XW3GQS3 REDACTED      8/5/2017 REDACTED   REDACTED   Blouse T Shirt Tank Tops (XXXXXL)       Five Stars          cute and comphy
                                                                                                                        I just love these bras so comphy to wear all day..Straps stay
                                                            3 Pack Womens Seamless Pullover Sleep                       up and dont dig in your shoulders and aslo gives good
6   B00XHMC80S REDACTED     8/21/2016 REDACTED   REDACTED   Bra Sports Bra                          bras                support...




                                                                             Page 1 of 389
                       Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                                Document              86 Filed 10/29/18 Page 7 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                   Review Title        Review

                                                                                                                        height: 5'5''weight : 200 lbssize I bought the dress:
                                                                                                                        XLARGEThe colours and the pattern are better than I
                                                                                                                        expected. The dress is super comphy, very very strechy (I
                                                                                                                        think that Large would fit me too, because I bought another
                                                                                                                        dress from cow cow in LARGE , in the same order, and was
                                                                                                     XLARGE The         fitting very nice without being too tight or causing me any
                                                             CowCow Womens Unicorn Rainbow           colours and the    problems at my boobs or my belly). I want to see how the
                                                             Mermaid Space Short Sleeve Skater       pattern are better dress will perform in the washing machine. Also, I think that
7    B00YXCO7TG REDACTED     8/24/2016 REDACTED   REDACTED   Dress, XS‐5XL                           than I expected    is very flattering for fat bodies like mine.
                                                             World of Leather Mens House
                                                             Slippers,Genuine Leather, _VIP,Brown,12                     Comphy slipper am going to buy another pair before they
8    B010DUQRDU REDACTED     3/17/2018 REDACTED   REDACTED   D(M) US                                 Nice slippers       run out.
                                                             Spalding Women's Plus‐Size Capri
9    B00RDDSZWMREDACTED      3/29/2016 REDACTED   REDACTED   Legging, Charcoal Heather, 2X           Five Stars          Love them, soft, comphy. Fit nicely.
                                                             BETANI Women's Buckle Accent Low Heel                       True to size....so darn cute and comphy....of course I
10   B0731TKW6Y REDACTED     1/26/2018 REDACTED   REDACTED   Engineer Boot (8 B(M) US, Grey)         LOVE THESE          sprayed with leather oil.....LOVE THESE BOOTS
                                                                                                                         love these shoes have like 4 pair lol.... really comphy and
                                                             Skechers USA Men's Counterpart                              awsome material it's made out of... and shipping was pretty
11   B00HR59ADE REDACTED     3/15/2016 REDACTED   REDACTED   Oxford,Charcoal/Lime,11.5 M US          Great!!             fast
                                                             SKYLINEWEARS Men's Unisex Onesie
                                                             Jumpsuit One Piece Non Footed Pajama
12   B00NB6NJZS REDACTED     3/26/2017 REDACTED   REDACTED   Playsuit X‐Large Pink                   Five Stars          Love it!! So comphy!!
                                                                                                     Fits nicely and
                                                             Headcovers Unlimited Mens Sleep Cap ‐   keeps my head
                                                             100% Cotton Night Cap for Men ‐         toasty warm on      Veery comphy. Fits nicely and keeps my head toasty warm
13   B00TFRVIZU   REDACTED   4/25/2017 REDACTED   REDACTED   Sleeping Hat Denim                      cold                on cold nights

                                                                                                                         Very comphy. I wouldn't wear them in a dusty inviroment
                                                             Skechers Women's Reggae Slim Babylon                        because the dirt would ruin the inside of sandal. If brown or
14   B00MK4XINU REDACTED      6/3/2017 REDACTED   REDACTED   Flip Flop,Chocolate,6 M US              Great foot wear     black, it would show up. Great foot wear!




                                                                            Page 2 of 389
                       Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                                Document              86 Filed 10/29/18 Page 8 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title        Review

                                                                                                                            I really like these shorts. I'm 5‐8 so many shorts are a tad
                                                                                                                            long...these are perfect. Quality seems really good and the
15   B01JQTZR76   REDACTED 11/25/2017 REDACTED    REDACTED   Amazon Essentials Men's Classic‐Fit Short Great value....      material is lightweight and comphy. 3 thumbs up.
                                                             OWIN Women's Vintage 1950's Floral
                                                             Spring Garden Party Dress Party Cocktail                       Love this dress! I get so many compliments. It fits great and
16   B01H1I0B0C   REDACTED   7/21/2018 REDACTED   REDACTED   Dress ,Blueandwhite ,X‐Large              Five Stars           is super comphy!


                                                                                                                           These puppies help a man slep at night when I have a night
                                                                                                                           shift nurse keeping me up all night with whatever she's
                                                                                                                           doing. cant hear a thing! they are very comphy and they
                                                                                                                           stay in till morning. i found these to be better than the
                                                                                                                           brands in store for this reason. They are not as "airy" as
                                                                                                                           some other foam brands. These are more dense, softer, and
                                                                                                                           smaller. They go right in and stay in. Not too long either
                                                                                                                           where u might push them in too far.They only con I'd ay
                                                                                                                           about them is that they can be a little weird to take out
                                                                                                                           after a while. The foam matrix is not so "airy" as I call it. So
                                                                                                                           they sometimes get "sticky" in a way, it's kind of a shock to
                                                                                                                           the ear cancel if I just rip them out of the ear after a while.
                                                                                                                           A little twist fixes that. I pull them out slowly as before I
                                                             Howard Leight MAX Lite Foam Ear Plugs      Helps me catch all could just rip the other brands right out. But to me, this is
17   B0035XGRVU REDACTED 12/17/2014 REDACTED      REDACTED   Uncorded NRR 30 (50 Pair)                  my zzz's           okay sunce they stay in and I get a great nights sleep!
                                                             Lucksender Womens Leather Round Toe
                                                             Mark Thread Soft Material Flat Loafer
18   B01I6IODVO   REDACTED   1/31/2018 REDACTED   REDACTED   Shoes 9B(M)US Yellow                       Five Stars          Love them. So comphy
                                                             Leggings Depot Ultra Soft Basic Solid
                                                             REGULAR and PLUS 42 COLORS Best
                                                             Seller Leggings Pants Carry 1000+ Print
19   B06X9DZ955 REDACTED     1/12/2018 REDACTED   REDACTED   Designs (Plus Size (Size 12‐24), Navy)     Five Stars          Very soft and comphy




                                                                             Page 3 of 389
                       Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                                Document              86 Filed 10/29/18 Page 9 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                        Review Title        Review
                                                              Isotoner Womens Smartzone Gel
                                                              Comfort Technology Slippers (S 6.5/7,
20   B017A14V1U REDACTED     3/15/2017 REDACTED   REDACTED Purple Ink)                                    Five Stars         Very comphy
                                                                                                                             Love this swing. I placed it in my front yard and looks
                                                                                                                             beautiful. Everyone ask me where did we get it from. In
                                                               Finehter Hanging Rope Hammock with                            spring, it made our yard look stunning. I love the blue and
                                                               Pillow Set|Hanging Chair Swing seat for                       green color. The cushion are comphy. It's very sturdy , me
                                                               Indoor Outdoor Use|265 lbs Weight          Nice looking swing and my son 2 yr old love to sit on it together. I used a rope
21   B0792VCMS3 REDACTED      5/4/2018 REDACTED   REDACTED     Capacity,Blue & Green Stripe,No Fade       and sturdy         to hang it on the tree.

                                                               Under Armour UA Waffle YLG Pink            Very comphy and 11 yr old loves this shirt. Very comphy and has nice pink
22   B00RKNM7L0 REDACTED     1/25/2017 REDACTED   REDACTED     Essence                                    has nice pink color color.
                                                               U.S. Polo Assn. Men's Solid 1/4 Zip
                                                               Sweater with Micro Sherpa Inside Neck,
23   B00M59G576 REDACTED     8/10/2015 REDACTED   REDACTED     Charcoal Heather, X‐Large                  Four Stars          comphy shweater
                                                                                                                              I love this robe. The weight is not too heavy and not too
                                                                                                                              light. It's very soft and comphy. I'm 5'4" so it's a little long
                                                               Coser Paradise Cotton Bathrobe Long                            waisted which is to be expected but the overall length hits
24   B071D7LJ2B   REDACTED   8/15/2017 REDACTED   REDACTED     Kimono Robe for Women XL Atrovirens        I love this robe    just at the ankle so it's not too long.
                                                                                                          Very soft and
                                                                                                          comfy
                                                               X&Z Fashion fleece lined leggings high     leggings..my
                                                               waist thick slimming compression top       favorite pair of
25   B00PHO01T4 REDACTED     1/23/2015 REDACTED   REDACTED     solid                                      leggings!!          Super comphy, love them!!!

                                                                                                                              I love this sweater, fits and looks just like the picture, It's
                                                               Mordenmiss Women's Cowl Neck                                   like putting on you most comphy pajamas only it looks
                                                               Sweaters Ribbed Pullover Knit Tops Style                       fantastic and so many compliments. Wow! you can't go
26   B01L88R96U REDACTED      1/9/2018 REDACTED   REDACTED     1 M‐White                                  You will love it!   wrong with this. I bought 2, one white and one black.
                                                               Realtree Outfitters Men's Merino Tall
27   B00CQHFIJS   REDACTED   5/31/2015 REDACTED   REDACTED     Boot Socks (1‐Pair), Tan/Olive, Large      Five Stars          fit well and comphy




                                                                               Page 4 of 389
                      Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                              Document              86 Filed 10/29/18 Page 10 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                       Review Title        Review
                                                                                                                             I really like these socks! These are my first short socks, but I
                                                                                                                             have had other aplacor socks. They feel amazing, very
                                                             Ausangate Alpacor Quarter Crew Socks ‐      Great summer        comphy, and fit great! Wonderful for summer! Highly
28   B00IMJIYR2   REDACTED    3/4/2015 REDACTED   REDACTED   Silver/black ‐ Men Medium                   socks!              recommend!
                                                                                                                             It came with a lot of different sized ear prices so you don't
                                                             Phaiser BHS‐730 Bluetooth Headphones,                           have to order them separately which was nice. They're
                                                             Wireless Earbuds Magnetic Stereo                                comphy and fit well. Nice sound too, my wife has the $180
                                                             Earphones for Running with Mic and                              wireless Bose head phones I got her for her birthday and
                                                             Lifetime Sweatproof Guarantee,              Great pair for      these honestly sound really well also. I would recommend
29   B01GDITOEU REDACTED      9/4/2016 REDACTED   REDACTED   Oceanblue                                   working out         to a friend.
                                                                                                                             My only gripe is that it is very slightly thicker than I would
                                                                                                                             like and the buttons are a little too easily pressed when
                                                                                                                             they are bumped.But I am super fussy so this is actually an
                                                                                                                             awesome watch. Does the basics very well. I can have it
                                                                                                                             show two timezones very clearly or have one and flick to
                                                                                                                             the other.It fits really niecely on the wrist with a comphy
                                                             Soleus Men's SR008001 P.R. Grey Digital                         and durable strap. Actually a split function would be handy
30   B005C6A5F2 REDACTED     3/17/2014 REDACTED   REDACTED   Dial with Black Polyurethane Strap Watch Super!                 too.
                                                                                                      ... I got a 2XL im
                                                             Hanes Men's Pullover EcoSmart Fleece     5'5 and it fits great I havent stopped wearing it since I got it and I got a 2XL im
31   B00JUM31F0 REDACTED 12/16/2015 REDACTED      REDACTED   Hoodie, Black, XX‐Large                  on me                 5'5 and it fits great on me. Its so comphy c:




                                                                              Page 5 of 389
                      Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                              Document              86 Filed 10/29/18 Page 11 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                         Review Title        Review


                                                                                                                               I was very happy when I received this. Light weight. Easy to
                                                                                                                               install. Comes with two straps to drape around trees if you
                                                                                                                               don't have or wat to install hooks. I was skeptical it could
                                                                                                                               actually hold 600lbs... I'm not gonna try. But it holds 200 no
                                                                                                                               issue. Plenty of room. Could easily fit two adults ‐ again I
                                                             Dowellife XL Double Parachute Camping                             probably wouldn't test over 350/400lbs. Very comfortable.
                                                             Hammock‐ Lightweight Nylon Parachute                              Has an attached pouch to fold the whole thing into when
                                                             Outdoor Hammock for Backpacking,                                  not being used. When you're lying in it alone, you can easily
                                                             Camping, Hiking, Travel,                      Excellent for the   fold the sides over you to protect from wind or sunlight.
32   B06Y4BZ6SN REDACTED     8/16/2017 REDACTED   REDACTED   118“x78”(300x200cm) (Blue)                    price               Comphy to take a little nap in. I'm very happy!!
                                                             Venustus Men's Breathable Mesh Slip On
                                                             Loafers Outdoor Sport Running
                                                             Shoes,Beach
                                                             Aqua,Workout,Walk,Athletic,Exercise,Driv
33   B01EA4YN1I   REDACTED   6/15/2016 REDACTED   REDACTED   e (Size 11 US Dark Grey)                      Four Stars        Nice and comphy
                                                             ANNA Dana‐20 Women's Classic Ballerina                          They r cute & well made shoes but a bit wide! I got 71/2
                                                             Flats Elastic Crossing Straps (7.5 B(M) US,   Pretty but kinda  should have stuck to my regular size 7! But r comphy non
34   B01NCJOEZN REDACTED     1/23/2017 REDACTED   REDACTED   Olive)                                        wide!!            the less! Color very pretty got olive!! !
                                                                                                           WARM, FUZZY but very comphy and warmmy 7yo fell on a playground and it
                                                             Bear Grylls by Craghoppers Boys' Animal       real PITA to keep took me lie 20 minutes to clean it upBottom line good
35   B004YEE7Q6 REDACTED     12/2/2012 REDACTED   REDACTED   Fleece,Bear Red,7‐8                           clean             around the housenot for outdoors




                                                                              Page 6 of 389
                      Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                              Document              86 Filed 10/29/18 Page 12 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                    Review Title          Review

                                                                                                                           I just wish they came in wide width. I did my usual of up one
                                                                                                                           size to get the width and I did feel that they were just a tad
                                                                                                                           long.Having said that, I am not a big fan of heels but I wore
                                                                                                                           this pair longer than any other high heel in the last 15 years.
                                                                                                                           They gave me wonderful hight, were very comphy but really
                                                                                                                           had 0 arch support (what heel does) I did a fair amount of
                                                                                                      They gave me         walking in them (about 2 blocks then stood around and
                                                                                                      wonderful hight, some walking for 2 hours then 2 blocks back) I took a star
                                                             crocs Women's Cyprus V Heel W Dress      were very comphy away because none of the heels have wide width. Would
36   B00ZZ6PQBM REDACTED      3/2/2016 REDACTED   REDACTED   Pump, Platinum/Platinum, 8 M US          but really had 0 ... have given 5 stars.
                                                                                                      Well made and o
                                                             Women's Plus Size Keyhole Flounce Tee    soooo comphy,
37   B074P3891X REDACTED     2/28/2018 REDACTED   REDACTED   Black Reached Border,3X                  great 0rice.         This is such a great top! So comphy, I love it. I will be back.
                                                             Wicked Cushions Beats Solo 2 Ear Pad
                                                             Replacement ‐ Compatible with Solo 2 &
                                                             3 Wireless On Ear Headphones | (Floral                         I don't often pay full price for anything... I'm glad I gave in!
38   B071W84DRX REDACTED      3/1/2018 REDACTED   REDACTED   White)                                   Love, Love, LOVE      Love these! So pretty and comphy too!!!

                                                             Sag Harbor Women's Stripe Knit Top,      SAG              .............very comphy......washes real nice.......................very
39   B00SMYS2ZQ REDACTED 10/13/2015 REDACTED      REDACTED   Navy, Large                              HARBOR...LOVELY! pleased.

                                                             Clevr Cross Country Baby Backpack Hiking We love it.            We love it. Comphy to wear and my baby got used to it
                                                             Carrier with Stand and Sun Shade Visor      Comphy to wear really fast. She loves being higher than me so she can look
40   B00F105IVK   REDACTED    3/2/2018 REDACTED   REDACTED   Child Kid toddler, Red | Lightweight ‐ 5lbs and my baby got ... out.

                                                             Baigoods New Summer Women Short
                                                             Sleeve Loose Button Trim Blouse Solid     Liked so much I
                                                             color Round Neck Tunic Daily              bought another
41   B07D8HFWLR REDACTED     9/19/2018 REDACTED   REDACTED   Comfortable T‐Shirt (Size: XL, Deep Gray) one !                Comphy, lost a button tho




                                                                             Page 7 of 389
                      Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                              Document              86 Filed 10/29/18 Page 13 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                        Review Title         Review
                                                              Tuscom Lady Womens Long Cute Fox
                                                              Print Scarf Wraps Shawl Soft                                     Cute and comphy. Dosnbt feel cheap even though it's
42   B01MTNOIA5 REDACTED     9/23/2018 REDACTED   REDACTED Scarves(74.8×31.5") (Light Blue)               Nice quality         inexpensive.
                                                              Brunswick Ladies Karma Bowling Shoes‐
43   B01HH37RW6 REDACTED     10/9/2017 REDACTED   REDACTED Grey/White, 9.5                                Five Stars           Super comphy!! Fit perfectly.
                                                              Qianle Womens Anti‐Slip House Sandal
                                                              Bath Slipper Indoor Floor Slipper Rose 41
44   B01AA918HE REDACTED     5/12/2018 REDACTED   REDACTED US9                                            Five Stars           THEY ARE COMPHY
                                                              crocs Women's Neria Pro Clog W Mule,
45   B01H6ZS2EC REDACTED     6/11/2018 REDACTED   REDACTED Black, 8 M US                                  Five Stars           Great and comphy

                                                                                                                               I am a bargain shopper and when i saw the price for these i
                                                                                                                               wasn't expecting a lot but i needed jeans to replace some
                                                                                                                               old ones. I was surprised.....very comphy, the bells weren't
                                                                                                                               too big (some boot cut jeans are) they looked great with my
                                                                                                                               new cowboy boots. defiantly well worth the money. As for
                                                                                                                               fit of the jeans. I have a bigger bumm and thighs, and the
                                                               WallFlower Juniors Luscious Curvy Basic                         jeans fit my hips and waist well n the legs fit. I just
46   B00EB11J7C   REDACTED    1/7/2014 REDACTED   REDACTED     Bootcut Jeans in Scarlett Size: 17         great jeans!!        purchased another pair in another color..
                                                                                                                               nice comphy handle on this tomato corer, makes a nice
47   B000LNQ6Y0 REDACTED 10/29/2015 REDACTED      REDACTED     Norpro Strawberry/Tomato Corer             Five Stars           addition to our canning tools
                                                                                                          They turned into
                                                                                                          my work shoes so     These are my second pair. I bought a pair at Metro Shoe
                                                                                                          I had to buy these   Warehouse and wore them to work bc they were so
                                                               TOMS Women's Avalon Slip‐On Black          for my fun cute      comphy. They turned into my work shoes so I had to buy
48   B01H5YKHW4 REDACTED     8/28/2017 REDACTED   REDACTED     Slub Chambray Loafer                       shoes                these for my fun cute shoes.
                                                               Intex Pillow Rest Classic Airbed with Built‐
49   B002PLI04K   REDACTED   12/7/2016 REDACTED   REDACTED     in Pillow and Electric Pump, Queen           Great! Comphy!     Excellent!! Comphy!! Love This!!
                                                               Brash Women's Cobalt Satin Women's                              These are my favorite heels ! I get so many compliments
50   B01N20OCLJ REDACTED     9/15/2017 REDACTED   REDACTED     Kandy Sandal 6 Regular                       Colbalt herls      and they are super comphy!




                                                                               Page 8 of 389
                    Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                            Document              86 Filed 10/29/18 Page 14 of 394
                Encoded             Item        Item
     ASIN       Review ID Submitted Category    Subcategory Item                                       Review Title    Review
                                                            Kindred Bravely Angelina Ultra Soft
                                                            Maternity & Nursing Nightgown Dress
51   B01GDCFW7Y REDACTED    8/9/2016 REDACTED   REDACTED (Grey, XL)                                    Five Stars      Light and comphy.

                                                            Rael Certified Organic Cotton Menstrual
                                                            Regular Pads, Ultra Thin Natural Sanitary
52   B071HDJH7W REDACTED    7/2/2017 REDACTED   REDACTED    Napkins with Wings (28 Total), Pack of 2 Five Stars        Soft texture and comphy !

                                                                                                                       I chose 5 stars because I was so happily surprised! Of course
                                                                                                                       they're not top quality leather boots. That is evident by the
                                                                                                                       price & product description. That was not my expectation.
                                                                                                                       They fit true to size. Very comphy I ordered them for a
                                                                                                   Great boot...       wedding event. They worked out perfectly & I know I'll
                                                            Top Moda Women's COCO 1 Knee High      Great price! Very   wear them until I just wear them right out! Then I'll more
53   B00AVPHDEU REDACTED    9/1/2013 REDACTED   REDACTED    Riding Boot,8.5 B(M) US,Premium Black+ comfortable too!    than likely order another pair! Enjoy!
                                                                                                                       they look good and the fit is perfect but they are hard on
                                                            Style&co Womens Throttle Black Combat                      my soles. i thought because the heel is chunky they would
54   B00A2UED4C REDACTED    3/8/2014 REDACTED   REDACTED    boot 11 M US                                theyre ok      be comphy. not so.
                                                            Chalier 5 Pairs Womens Famous Painting
                                                            Art Printed Funny Casual Cotton Crew
                                                            Socks, Art Painting B, Fits shoe size, mens
55   B01N4170WA REDACTED    3/5/2018 REDACTED   REDACTED    5‐10, womens 6‐11                           Beautiful      Tremendous fun. Lots of complements. Comphy
                                                                                                                       cuz I needed new boots. I would recommend these to
                                                            BEARPAW Women's Abigail Winter Boot,                       everyone. they are very cute and comphy. very good
56   B003CYM68A REDACTED   2/28/2014 REDACTED   REDACTED    Black, 10 M US                       Boots                 product.
                                                            New Balance Women's wt690v2 Trail                          Love the shoes there so comphy even bought my daughter
57   B01CQVQ8TC REDACTED   6/10/2017 REDACTED   REDACTED    Running Shoes, Droplet, 5.5 B US     Four Stars            a pair ..
                                                            LAINAB Women's Casual Long Sleeves
                                                            Elastic Waist Jumpsuits with Pockets                       Comphy & beautiful. Great addition to any wardrobe.
58   B074TY38QC REDACTED 12/14/2017 REDACTED    REDACTED    Beige XL                             Quality               Makes me look thinner too, always a plus.




                                                                            Page 9 of 389
                    Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                            Document              86 Filed 10/29/18 Page 15 of 394
                Encoded             Item        Item
     ASIN       Review ID Submitted Category    Subcategory Item                                        Review Title          Review

                                                           Wantdo Women's Tshirt Dress Tunic Top Comphy and                   Love it!! So comphy, doesn't wrinkle. You can sleep in it and
59   B06ZZBXMS5 REDACTED 12/31/2017 REDACTED    REDACTED   Crisscross Lace‐up, Red, XL           looms great                  your good to go..... Not that i make a habit of it lol.
                                                                                                                              I got the size small and it fits perfectly! The dress is so cute
                                                                                                                              on and I've already worn it once and received compliments
                                                           TIMING Denim Babydoll Cami Dress                                   on how cute it was! I am 125 lbs and about 5"3. It super
60   B01DN272QQ REDACTED   7/11/2016 REDACTED   REDACTED   denim small                                  Fits perfect!         comphy too!

                                                           Casual Nights Women's V‐Neck Short
61   B017WEYLYM REDACTED    4/2/2017 REDACTED   REDACTED   Sleeve Floral Capri Pajama Set ‐ Pink ‐ 2X   Comphy PJ             Love these, so soft and comphy.
                                                           Harley‐Davidson Women's Becky                Fantastic deal. Fit
62   B00VXFEU7U REDACTED   1/11/2018 REDACTED   REDACTED   Motorcycle Boot, Black, 9.5 Medium US        perfect               Awsome boot. Fantastic deal. Fit perfect comphy
                                                           Sanuk Kids Yoga Sling Burst Prints Flip
                                                           Flop ( Toddler/Little Kid/Big Kid), Pink
63   B00ZUY8U3K REDACTED   3/28/2016 REDACTED   REDACTED   Geo Pop, 13/1 M US Little Kid                Five Stars            GREAT AND COMPHY FOR KIDS WITH WIDE WITH
                                                                                                                              I love the black capris. Wear them quite often. Black goes
                                                           Athletic Works Womens Active Knit Capri                            with many color tops. Very comphy. Might get them in
64   B0742KBT1N REDACTED   9/12/2018 REDACTED   REDACTED   (Large, Black)                          Great Capris               another color if they go on sale.




                                                                           Page 10 of 389
                    Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                            Document              86 Filed 10/29/18 Page 16 of 394
                Encoded             Item        Item
     ASIN       Review ID Submitted Category    Subcategory Item                                     Review Title      Review
                                                                                                                       So I recently purchased these for travel and was able to
                                                                                                                       quickly put them to use with a 6 day trip to Aspen over new
                                                                                                                       years. I would say they have more pluses than
                                                                                                                       minuses:Pluses:‐Easier organization, your underwear can
                                                                                                                       stay with your underwear, your t‐shirts with other t‐shirts.
                                                                                                                       gone are the days of a messy search on day 5 or your trip
                                                                                                                       for a clean pair of underwear.‐Compression, I felt like I was
                                                                                                                       probably able to fit more clothes into my carry‐on than
                                                                                                                       normal. I did 6 days in aspen with a backpack and a carry‐
                                                                                                                       on. This isn't abnormal, but I was able to bring a lot of
                                                                                                                       different shirt and pant combo's than normal. Which was
                                                                                                                       good considering I would have to cover everything from
                                                                                                                       nice formal wear for new years eve to comphy lounging
                                                                                                                       clothes for after the mountain.‐You can set up a "System" I
                                                                                                                       like order in my life, so these fit in very well. When it was
                                                                                                                       time to get ready I just grabbed my toiletry kit, a t‐shirt
                                                                                                                       from my shirt packing cube, a fresh pair of undies from that
                                                                                                                       cube, and the shirt and pants from the folding cube. When
                                                                                                                       it was the end of the day the dirty clothes made their way
                                                                                                                       to my travel laundry bag and we could repeat the process
                                                                                                                       the next day.Minuses:‐The first one was that the pull on the
                                                                                                                       zipper of one of the bags broke off immediately. That didn't
                                                                                                                       really affect the product that much though.‐They don't
                                                                                                                       open up all the way in a clam shell fashion, so if you want
                                                                                                                       the t‐shirt from the "bottom" of the bag you have to unpack
                                                                                                                       then re‐pack the cube to get to it.‐Hard to fit together in a
                                                                                                                       carry on, this was probably my biggest issue with these, yea
                                                           Eagle Creek Travel Gear Pack‐It Specter   Benefits outweigh they help compress and organize clothes, but they don't
65   B00F3Z8CZM REDACTED   1/10/2015 REDACTED   REDACTED   Starter Set, Tangerine, One Size          the costs ...     "jigsaw" together well in a bag, so I found that I probably




                                                                           Page 11 of 389
                      Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                              Document              86 Filed 10/29/18 Page 17 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                     Review Title     Review
                                                                                                                        I bought this for my Doberman who likes to tug on the
                                                                                                                        leash. I had a harness for him but it got too small and was
                                                                                                     I received this    rubbing the hair off of his pit area. I received this vest(XL)
                                                                                                     vest(XL) today and today and it would of been awesome for him but it was a
                                                             Lifepul(TM No Pull Dog Vest Harness ‐   it would of been   tad too big. No worries because it fits my pit/beagle mix
                                                             Dog Body Padded Vest ‐ Comfort Control awesome for him perfectly! It looks super comphy for my dogs. Nice
                                                             for Large Dogs in Training Walking ‐ No but it was a tad   cushioning and very sturdy. I just ordered a size smaller for
66   B01GT4017C REDACTED     9/23/2017 REDACTED   REDACTED   More Pulling, Tugging or Choking        too big            my Doberman.
                                                             Silvercell Puppy Star/Rabbit Pattern                       I loved it, my puppy looks so cute n its cool and comphy for
67   B00YMLFLCA REDACTED      3/6/2016 REDACTED   REDACTED   Pajamas Jumpsuit Shirt (X‐Large, Pink)  Five Stars         her.
                                                                                                                        It was nice n soft fabric and would of been a comphy shirt.
68   B078V2SZFD REDACTED      4/8/2018 REDACTED   REDACTED   Class of 2018 Senior Graduation T‐Shirt Soft fabric        But it was bought for a memeory quilt.
                                                             Darkiron N8 Headphones Headset with In‐
                                                             line Mic and Volume Control, Extremely
                                                             Soft Ear Pad, Cute Earphones for
                                                             Cellphone Smartphone
                                                             Iphone/ipad/laptop/tablet/computer/MP Recommend            Amazing!!!!!! Very durable and super comphy!!!! Definitely
69   B00WE1RVPU REDACTED 12/31/2016 REDACTED      REDACTED   3/MP4/etc. (Pink)                       it!!!!!!           worth it!!!!!!!

                                                                                                                           This is peefect for a cover up to aswim suit or lou ging in the
                                                                                                                           house. Super comphy ! I got a 14 its plenty big ‐im 5'9" and
                                                                                                                           195 lbs. I am not a huge fan of the fabric i feel it looks
                                                                                                                           wrinkly easy and doenst hang well for a traditional dress.
                                                                                                                           Rather more of a cover up. Imo. I love that it has pockets. I
                                                             ZANZEA Women Boho Backless Long                               got the blue polkadot. Super fun pattern. It does wrinkle
                                                             Maxi Evening Party Dress Beach Sundress                       easy so remeove from drier promptly and hang .if you like
70   B01H574I12   REDACTED   8/14/2017 REDACTED   REDACTED   (14, Dark Blue)                         Fun                   long light and flowy this is the dress for you !
                                                             YISHIWEI Women's Long Sleeve Pocket
                                                             Vintage Patchwork Flowers Casual Party                        This dress is so comphy and very classy! I highly recommend
71   B076DDTGZ6 REDACTED     12/4/2017 REDACTED   REDACTED   Flared Midi Dress (Small, Blue)         Good dress            this dress!




                                                                             Page 12 of 389
                      Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                              Document              86 Filed 10/29/18 Page 18 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                         Review Title        Review
                                                              TIOSEBON Women's Walking Shoes
                                                              Lightweight Mesh Slip‐on‐ Breathable
72   B079NDNG8M REDACTED     4/17/2018 REDACTED   REDACTED Running Sneakers 8.5 US Black                   Five Stars          So comphy
                                                              [Jumbo Size] iXCC Gaming Mouse
                                                              Pad/Mat with Smooth Silk Surface             good deal will buy so big i put it side ways and still have room. now my wrist
                                                              Stitched Edges, 13 × 10.2 × 0.2 Inches ‐     again at this price rests on the pad with the mouse. very comphy and large.
73   B01ANHH82M REDACTED     2/11/2018 REDACTED   REDACTED Black                                           ($6)                mouse is smooth hovering over it.
                                                                                                                               Great material. Super comphy and breathable. I wore them
                                                                                                                               to the river and they dry really quick and don't feel weird
                                                                                                           Great material.     when they are wet. They hold shape really well and don't
                                                               Pro Fit Women Summer Beach Shorts           Super comphy and stretch out throughout the day. They have an elastic east
74   B07B89124L   REDACTED   3/23/2018 REDACTED   REDACTED     Casual                                      breathable          band and a tie string.
                                                               Astylish Women Casual Floral Print Splice
                                                               Long Sleeve Cotton Button Blouses Tops
75   B074FZGPQ9 REDACTED     11/3/2017 REDACTED   REDACTED     Black Medium                                Five Stars          Love it very comphy
                                                               BioSwiss Bath Pillow with Removable                             I really like this pillow better than anyone I've ever had.
                                                               Washable Microfiber Cover (Assorted                             Super comphy .... The word BATH on it is really not
76   B00BDM9I2K REDACTED     3/26/2014 REDACTED   REDACTED     Colors)                                     Great Bath Pillow   necessary though.
                                                               adidas Golf Men's Adi Ultimate Shorts,      Best golf shorts
77   B01L1UT72Y REDACTED     7/13/2017 REDACTED   REDACTED     Core Blue, 38"                              ever                Best golf short ever so light and comphy.

                                                                                                                               I have to return these sadly, they where too big. I am so
                                                                                                                               used to sizing up, and this was my first pair of lucky. Wow
                                                                                                                               the fabric is so soft,it was so comphy on. But when they say
                                                                                                                               curvy fit the mean it. I need a size down but it costs twice as
                                                                                                                               much as of the writing of this review.so sadly I must return
                                                                                                                               and hope to catch the 22 on dale, oh and they do run a little
                                                               Lucky Brand Women's Plus Size High Rise Worth every             long too. I remember when my inseam 29 was normal. Even
78   B01H0UZ5S4 REDACTED     7/22/2018 REDACTED   REDACTED     Emma Straight Jean in Salty Water       penny                   at 5’7 they are a tad long
                                                               CLARKS Womens Wave Outing Bark
79   B00JFD4MJ8 REDACTED     7/27/2015 REDACTED   REDACTED     Nubuck Sandal ‐ 7.5 M                   Five Stars              great sandal, loved the style, very comphy.




                                                                               Page 13 of 389
                      Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                              Document              86 Filed 10/29/18 Page 19 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                     Review Title        Review
                                                              LE3NO Womens Roll Up 3/4 Sleeve
                                                              Button Down Shirt with Stretch,          Favorite work
80   B00NUUTCOC REDACTED     12/2/2016 REDACTED   REDACTED L3NWT574_BLACK, Small                       shirt.              Love this shirt! Comphy and maneuverable.

                                                                                                                           This is my second pair, my first one lasted me 2 seasons and
                                                              B. MAKOWSKY Women's Doogie Wedge         My all times        I've practically lived in them! I absolutely love them, they
81   B003N9CVT8 REDACTED 10/11/2012 REDACTED      REDACTED    Sandal                                   favourite!          are so comphy and stylish. My all times favourite!

                                                                                                                           It was smaller than I imagined but it is adorable all the
                                                              San‐X Tarepanda Figure Plush Doll                            same. The factory smell goes away very quickly like over
82   B00469TJTE   REDACTED   9/15/2013 REDACTED   REDACTED    Stuffed Toy Sz L                         cute cute cute      night. It is comphy to use as a pillow too. I am glad I got it!
                                                              Sorel Women's Cate the Great Wedge
83   B00Q7UJFKI   REDACTED   2/19/2017 REDACTED   REDACTED    Boots, Black, 9.5 B(M) US                Five Stars          Love them super comphy!


                                                                                                                      ok so for starters, the delivery was a day early! +1 star. then
                                                                                                                      I checked em out and oh no the lip on the right shoe was
                                                                                                                      coming apart already!?!?! wtf not cool... ‐1 star. but since
                                                                                                                      that can be glued back together I dug out my super glue and
                                                                                                                      wham, fixed. so after all that I finally can put these bad boys
                                                                                                                      on (+1 star for awesome style) and HOLY S#!@ these
                                                                                                                      mother!@#$%*s are comfortable. after walking around in
                                                                                                                      them for 4 hours, I took off my shoes to find that my feet
                                                                                                                      felt like they had been in a 4 hour long massage all day.
                                                                                                                      after not knowing how buying shoes off the internet was
                                                                                                                      going to go (esp. crocs cuz I never bought this brand before)
                                                                                                     definately the   I have to say I'm more than satisfied. If it wasn't for the glue
                                                                                                     most comfortable on the right tongue of the shoe coming loose I'd give it 5/5,
                                                              Crocs Men's Prepair Shoe Fuze Lace‐Up  shoes I've ever  but otherwise if you wanna super comphy shoe that
84   B005DCARWQ REDACTED     10/3/2012 REDACTED   REDACTED    Fashion Sneaker,Charcoal/Black,12 M US owned            breathes well, look no further.




                                                                             Page 14 of 389
                      Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                              Document              86 Filed 10/29/18 Page 20 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                       Review Title      Review
                                                              Mayfair Molded Wood Toilet Seat with
                                                              Easy Clean & Change Hinges and STA‐TITE
                                                              Seat Fastening System, Round, Rain         happy with
85   B01ITYCYXE   REDACTED   9/11/2017 REDACTED   REDACTED Forest, 41EC 375                              purchace          very comphy, happy with purchace.
                                                              Skechers Women's Regga Slim Keep Close
86   B00VKZ67RE REDACTED     5/26/2017 REDACTED   REDACTED Gladiator Sandal,Taupe,11 M US                Nice sandals      Fit perfect very comphy
                                                              Cover Girl Jeans Women’s Denim Shorts
                                                              Mid Rise Blue Washes with Stretch Size
87   B07CSGFD3H REDACTED     6/26/2018 REDACTED   REDACTED 11\12 Baby Blue (1.5" Inseam)                 Five Stars        Very comphy and fits great
                                                              Otomix Black Stingray Escape
88   B0009AUDEY REDACTED      5/5/2017 REDACTED   REDACTED Bodybuilding & Wrestling Shoes (9.5)          Five Stars        Great shoes. Very comphy! Perfect for lifting.
                                                              Usstore 1Pair Women Socks Lace Stretch
                                                              Boot Leg Cuffs Boot Stockings (Dark
89   B01LYSY5B9   REDACTED 12/30/2016 REDACTED    REDACTED Grey),One Size                             Five Stars        very cute and comphy
                                                                                                      They are very
                                                              Teva Women's W Original Universal Sport comphy. The strap They are very comphy. The strap on my left foot in the front
90   B00PRWP8JE REDACTED      7/7/2015 REDACTED   REDACTED    Sandal, Grenadine, 6 M US               on my left ...    I kind of have issues with. I will get used to it.

                                                                                                                           So my trainer suggests always having a back up vest just in
                                                                                                                           case something happens to our usual vest. Since we are
                                                              Lifepul(TM No Pull Dog Vest Harness ‐                        planning a trip soon, i decided to buy to avoid any troubles
                                                              Dog Body Padded Vest ‐ Comfort Control                       while we are out of state. guess what? switched to this one
                                                              for Large Dogs in Training Walking ‐ No    Better than our   being our standard one because it is so plush and seems
91   B01KYYS5Q2 REDACTED     7/30/2018 REDACTED   REDACTED    More Pulling, Tugging or Choking           $90 vest          way more comphy for the pup than our $90 vest!
                                                              Aerosoles Women's Plush Around, Black                        These shoes not only look great but they are comphy too.
92   B001T0IM9G REDACTED     8/14/2012 REDACTED   REDACTED    Croco, 8.5 B ‐ Medium                      great shoes       And I love them. Thanks for the speedy service.
                                                              Organic Bamboo Hooded Baby Towel ‐
                                                              Soft, Hooded Bath Towels with Ears for
                                                              Babies, Toddlers ‐ Hypoallergenic, Large
                                                              Baby Towel | Perfect Baby Shower Gift
93   B075XM5Y86 REDACTED     8/27/2018 REDACTED   REDACTED    for Boys and Girls by San Francisco Baby   Five Stars        I love these towels! They're so soft and comphy!




                                                                             Page 15 of 389
                      Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                              Document              86 Filed 10/29/18 Page 21 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                          Review Title       Review
                                                              PUMA Women's Mega NRGY Knit Wn
94   B072N3GBDH REDACTED      5/1/2018 REDACTED   REDACTED Sneaker, Smoky Grape Black, 9.5 M US             Five Stars         Love everything about them... Very comphy
                                                              Portable Baby Changing Pad for Girls and
                                                              Boys ‐ Waterproof Diaper Bag Organizer                           Beautiful and very useful product! Bought this changing pad
                                                              for Travel, Road Trips or Flights ‐ Perfect                      for my friend’s baby shower and she was very happy with it.
                                                              for Toddlers, Infants or Newborns –                              It has that nice pad to keep the baby comphy while
                                                              BONUS Memory Head Pillow + Pacifier           My friend really   changing the diaper. Also has plenty storage room. Overall
95   B07DMSMMYPREDACTED      9/10/2018 REDACTED   REDACTED Clip                                             like it!           it’s a great product!
                                                              Baby Be Mine 3 in 1 Labor/Delivery /
                                                              Nursing Gown Maternity (S/M, Blue Polka                          A must have for you hospital bag I bought 2 so Comphy and
96   B01D8XG0PE REDACTED 12/23/2017 REDACTED      REDACTED Dot)                                             Perfect            stylish and functional I felt so covered and modest
                                                              Leading Lady Molded, Seamless, Wirefree
97   B0071MERSQ REDACTED     7/21/2016 REDACTED   REDACTED Nursing Bra ‐ Nude 34C                           Love this bra      Love this bra a freaking comphy
                                                              adidas Girls' Adilette SC+ K Sandal,
98   B0113PJ6BE   REDACTED   7/23/2017 REDACTED   REDACTED Blue/Halo/Shock Pink, 6 M US Big Kid             Four Stars         Comphy
                                                              Aero Tech Designs Women's Spandex                                I ordered a size too big, so I gave it to a friend and it fits her
                                                              Exercise Compression Short Running,                              nice. However, there is not too much compression. She said
                                                              Yoga, Workout Fitness Shorts Purple XX‐                          they are very comphy, but there is not support if that is
99   B008B9D2MA REDACTED     3/17/2014 REDACTED   REDACTED Large                                            Nice product.      what you are looking for.
                                                                                                                               Cutest mittens I've ever put on my hands! They are super
                                                                                                                               warm and comphy! Good quality. Everyone compliments
                                                               DeLux Moose Wool Animal Mittens                                 them and asks where I got them all the time! I strongly
100 B0036AK1UU REDACTED 10/30/2014 REDACTED       REDACTED     [Apparel] [Apparel]                          Cute and cozy!     would recommend these mittens.
                                                                                                                               Whoever said this was only a little better than what u get
                                                                                                            these people are   with the stands is insane this is great quality comphy and
101 B004V8ZNHM REDACTED       9/3/2014 REDACTED   REDACTED     BIG GAME Ez‐On Basic Safety Harness          nuts               100% adjustable




                                                                               Page 16 of 389
                   Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                           Document              86 Filed 10/29/18 Page 22 of 394
               Encoded             Item        Item
    ASIN       Review ID Submitted Category    Subcategory Item                                     Review Title       Review

                                                                                                                       Love this swing! My baby girl loves this swing! Super soft
                                                                                                                       and comphy. I bought this swing whenever daughter was
                                                                                                                       one month old, because I couldn't put her down to get my
                                                                                                                       other children ready for school. It was the best $120 I have
                                                                                                                       ever spent. Amazon also had free shipping. Other local baby
                                                                                                                       stores I won't name had the same swing for $169 and $189.
                                                          Fisher‐Price Cradle 'n Swing, My Little                      I also love the fact that it has an plug for the wall, so we
102 B0042D69WY REDACTED   3/31/2013 REDACTED   REDACTED   Snugabunny                                Loving it...       haven't had to use batteries.
                                                          Strathwood Basics All‐Weather             Comphy and
103 B000G0KAG8 REDACTED    8/1/2014 REDACTED   REDACTED   Hardwood 3‐Seater Bench                   strong             Comphy and strong
                                                          StyleDome Women's Cotton High Collar
                                                          Hoodies Long Sleeve Sweatshirt Pullover
104 B01L1QNHR4 REDACTED   4/20/2017 REDACTED   REDACTED   Coat Light Blue US 24W                    Five Stars         So warm and comphy! Just what I was looking for.
                                                                                                                       Super super great hoodie. Its a tad small though but its
                                                          Lonekit Women's Naruto Logo Hooded                           super comphy and warm. I got a 2x but it fits like a XL. If
105 B01MAY74W7 REDACTED   1/18/2017 REDACTED   REDACTED   Sweatshirt                                A tad small        there was a 3x it would deffenetly have a 5 star
                                                                                                    Extreamly
                                                                                                    comphy, 4 stars
                                                                                                    only because it
                                                          Comfort Mat Anti Fatigue Easy Clean       slides everywhere Extreamly comphy , 4 stars only because it slides
106 B01JKK7CAQ REDACTED    3/8/2017 REDACTED   REDACTED   Basketweave Design 24" x 36" Black        ...               everywhere!
                                                          Nissan 300ZX Exotic Car Classic Outline
                                                          Design Hoodie Sweatshirt medium                              Great sweatshirt an comphy wish there was more styles of
107 B01MA3HQ9H REDACTED   2/28/2017 REDACTED   REDACTED   maroon                                    Five Stars         the 300zx thanks guys!!
                                                          Fascot Men's Cotton Low Cut Athletic      Nice and thermo    Very comphy.Nice and thermo too.Excelent product.Very
108 B01CX5G7RO REDACTED 12/27/2016 REDACTED    REDACTED   Toe Socks 5 ‐ 6 Packs Six Color           too                satisfied!!




                                                                          Page 17 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 23 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title        Review

                                                                                                                           I know you are gonna think I am down right lazy and I might
                                                                                                                           agree! But if you have ever gotten comphy in your warm
                                                                                                                           bed on a cold night then realized you had to turn out the
                                                                                                                           light!! Trust me, when you can just say, "Alexa, turn off the
                                                            Kasa Smart Wi‐Fi Plug by TP‐Link ‐ Control                     lamp!" It's so worth it!! ❤ Takes just a few minutes to set
                                                            your Devices from Anywhere, No Hub                             up with your Echo Dot! The only thing that annoys me is she
                                                            Required, Works with Alexa and Google                          will sometimes say she doesn't recognize light when I didn't
109 B0178IC734   REDACTED   4/30/2018 REDACTED   REDACTED   Assistant (HS100)                          Works Great..       say light but Oh well!
                                                            Skechers Sport Women's D'Lites Essential
                                                            Fashion Sneaker,Charcoal/Hot Pink,6.5 M                        I love these sneakers they are comphy and I can just slip
110 B008O7SRB0 REDACTED     5/26/2014 REDACTED   REDACTED   US                                         sketchers           them off when I come in from the garden
                                                                                                       Around the house
111 B00M0QGOLQREDACTED      6/24/2016 REDACTED   REDACTED   Hanes Men's 2‐Pack Knit Short              shorts              Got them on now very comphy
                                                            CL by Chinese Laundry Women's Ilissa
                                                            Wedge Pump Sandal, Black Flower Eyelet,
112 B019K754JK   REDACTED    9/1/2018 REDACTED   REDACTED   10 M US                                    Love them!          Very comphy. Love them!
                                                            Columbia Men's Backcast Convertible
113 B00DNNY7QE REDACTED     1/15/2016 REDACTED   REDACTED   Pant, Fossil, Large/34                     Five Stars           color lil off but comphy and versatile
                                                                                                                            My brother only wears slides and he will only wear these
                                                                                                                            ones. I've ordered these three years in a row. He loves
                                                                                                                            them. And he is the king of comfort. I think if you are
                                                            Under Armour Men's UA Ignite III Slides,   Third pair and still looking for comphy slides look no farther. He wouldn't wear
114 B008GENT46 REDACTED     2/22/2017 REDACTED   REDACTED   Black/Metallic Silver, 13                  awesome.             them if they weren't the best.
                                                            New Balance Women's WW577 Walking
115 B004F17ORC REDACTED     1/15/2018 REDACTED   REDACTED   Shoe, Black, 8.5 2E US                     Five Stars          love them so comphy

                                                                                                                           This really has been counter productive to my sleeping. It’s
                                                            Full Body Pregnancy Pillow with            Trust reviews‐      not thick enough in the legs. However it is comphy on the
                                                            Removable Cover‐U Shaped By QUEEN          Don’t buy. Keep     head and soft. I’m returning mine today. Tried it for a few
116 B01N44MTLJ REDACTED     5/10/2018 REDACTED   REDACTED   ROSE,Gray                                  looking.            months and it was just not good.




                                                                            Page 18 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 24 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                     Review Title        Review
                                                             MENS SKECHERS POWER SHIELD
                                                             MEMORY FOAM TRAINING SHOES                                   Super comphy, I like walking in the park in them. not too
117 B00DDUHJQ2 REDACTED      9/7/2015 REDACTED   REDACTED CHARCOAL NAVY SIZE 12                       Four Stars          good on concrete all day.
                                                             Unisex White Knee High Team Tube
                                                             Socks w/ Three Various Colored Stripes                       Comphy and fits nicely. Yes they're thin,but I hate thick
118 B01LYDZCOU REDACTED 12/31/2017 REDACTED      REDACTED (White w/ Neon Pink) One Size               Five Stars          socks with my tennis shoes.
                                                             Bostonian Men's Wendell Oxford,Black
119 B004LL1JI6   REDACTED 10/22/2016 REDACTED    REDACTED Leather,9 M US                              Five Stars          Light and comphy and does not set off scanner in airport.
                                                             Dirty Laundry by Chinese Laundry
                                                             Women's Juggernaut Sandal,               You should get      These are my favorite sandals! I always get compliments on
120 B00R3HASQE REDACTED      4/1/2018 REDACTED   REDACTED White/Silver Lycra, 8 M US                  these!              them and they are so comphy!!


                                                                                                                         I'll admit I was skeptical at first.. I've never heard of a
                                                                                                                         company called "Drive Nation" but I needed a pair of
                                                                                                                         affordable basketball shoes that weren't Nike. Big shout out
                                                                                                                         to Amazon for having free shipping that is fast as well! The
                                                                                                                         shoes are like a glove to me. I have medium width feet and
                                                                                                                         these give me the proper support I need when I'm playing
                                                                                                                         basketball. traction is AMAZING!!! I wish other shoe brands
                                                                                                                         would make traction like these because even after 7 days of
                                                                                                                         4+ hours of basketball per day, these shoes still stick and
                                                                                                                         give all the proper function a good basketball shoe should!
                                                                                                                         cushion in these shoes has totally surpassed any of my
                                                                                                                         previous shoes, the ankle cushioning as well as heel and
                                                                                                                         forefoot is ridiculously comphy. All and all, if you're looking
                                                                                                                         for an affordable shoe that as GREAT cushion, GREAT
                                                                                                      A total winner! a traction, and an UNBEATABLE price for a high quality
                                                                                                      must have! a great basketball shoe, stop the hunt and pick up a pair of these,
121 B0093KDWEY REDACTED     2/21/2013 REDACTED   REDACTED     Drive Nation Men's Ignition Shoe        buy! GREAT SHOE! you wont be disappointed!
                                                              BVD Men's 6 Pack Tartan Boxer, Multi,
122 B00OBGOI1Q REDACTED     10/1/2017 REDACTED   REDACTED     Medium 32‐34                            Five Stars          comphy


                                                                             Page 19 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 25 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                     Review Title       Review

                                                                                                                         I really liked these shoes, they fit a little small so I would
                                                                                                                         have ordered a half size bigger, unfortunately I had to send
                                                                                                                         them back, when I ordered them I thought they were slip
                                                                                                                         resistant and they were only all surface, and in my line of
                                                            Merrell Women's Veranda Pump,Koa,7.5                         work it is required to wear slip resistant, I do recommend
123 B00HF6NBUI REDACTED     2/22/2017 REDACTED   REDACTED   M US                                      Cute shoes         these shoes, they are stylish and comphy.
                                                            Speedo Men's Biofuse Training Fin 4 5
124 B009OGDK2Q REDACTED      7/8/2016 REDACTED   REDACTED   Red/Grey                                  Five Stars         Durable and comphy
                                                            Ellie Shoes Women's 502 Brook Clear
125 B00JEEXBY0   REDACTED   6/29/2016 REDACTED   REDACTED   Dress Sandal, Clear, 8 M US               Five Stars         Super comphy
                                                            Alexander Del Rossa Womens Fleece
                                                            Robe, Plush Microfiber Bathrobe, 1X 2X
126 B004D7SUMG REDACTED      2/6/2015 REDACTED   REDACTED   Purple (A0302PUR2X)                       Five Stars         very comphy

                                                                                                                        I love these boots they are so comphy i can't say enough
                                                                                                                        about them they fit me perfect and there like so warm i
                                                                                                     I love these boots hate when I have to take them off I've been wearing them
                                                            AMYshoes Tina/02 Plain Color Four        they are so        every day for Almost a month and there still in great shape
                                                            Button Fur Lined Mid‐calf Snow Boots (9, comphy i can't say have not shown any signs of any hard wear malfunction
127 B00OC7HOL0 REDACTED      4/2/2015 REDACTED   REDACTED   grey)                                    ...                they were definitely worth it to me.
                                                            Skechers Sport Men's Vigor 2.0
128 B00HR2J6MM REDACTED     7/25/2016 REDACTED   REDACTED   Oxford,Camo,10 XW US                     Five Stars         Nice and comphy
                                                            FitFlop Women's Loaff Lace‐Up Suede
                                                            and Shearling Ankle Boots (Bungee
129 B01IC55AQI   REDACTED   3/29/2018 REDACTED   REDACTED   Cord,8B)                                 Five Stars         cute and comphy
                                                            PEDS Women's Ultra Low Microfiber
                                                            Liner with Gel Tab ‐ 6 Pairs, Nude, Shoe
130 B00XMZ4B0A REDACTED      4/3/2017 REDACTED   REDACTED   Size 5‐10                                Comphy             Great product, love the gel on the heel to. Very comphy
                                                            Eternatastic Women's Retro V‐Neck
                                                            Swimwear One Piece Swimsuit Monokini
131 B01N0FMC95 REDACTED     8/19/2017 REDACTED   REDACTED   4XL Rose                                 Five Stars         I really love this ! Comphy fits great


                                                                           Page 20 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 26 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                     Review Title          Review
                                                             Screen Touch Gloves, Outdoor Sport
                                                             Gloves Driving Gloves Running Cycling    I love that I don't   These are so warm!! I love that I don't have to take them
                                                             Gloves Outdoor Indoor Gloves for Men     have to take them     off to answer a text or a phone call! They get to stay nice
132 B077ZV87F6 REDACTED     1/12/2018 REDACTED   REDACTED and Women                                   off to ...            and comphy!
                                                             SPANX Women's Undie‐Tectable Lace Hi‐    Great panty and
133 B00S60YJRQ   REDACTED   1/28/2017 REDACTED   REDACTED Hipster Black Large                         pretty too            I was surprised that the panty top did not role. Very comphy

134 B005LBZ7FQ REDACTED     5/31/2016 REDACTED   REDACTED    Fitflop Women's Sling Sandal,Mink,7 M US Five Stars            So comphy.
                                                             Dickies Men's Loose Fit Cargo Work Pant,
135 B00028B5GS REDACTED 11/24/2017 REDACTED      REDACTED    Dark Navy, 38x32                         Five Stars            Comphy


                                                                                                                            DO USE THESE SCAFS FEND OFF THE WEATHER WIND AND
                                                                                                                            DUST? YES! THE SCARF IS WARM ENOUGH TO KEEP YOUR
                                                                                                                            NECK WARM AN COMPHY. IT IS DEFINITLY LARGE ENOUGH
                                                                                                                            TO PULL UP AND COVER YOUR FACE. I AM AN ATV RIDER
                                                                                                                            AND SURELY NEED SOME PROTECTION FROM DUST AND
                                                                                                                            WIND AND THIS SCARF DOES THE TRICK. RIDING IN THE
                                                                                                                            MOUNTAINS OF UTAH AND NEVADA THEWEATHE DOES
                                                                                                                            GET COOL AND DRY, PROTECTION IS A NECESSITY. ALSO, ITS
                                                                                                                            COLOLR IS ALSO A THAT CAN BE SEEN IF DISTRESSED. RED
                                                             Red & Black Military Shemagh Arab                              AND BLACK IS MY COLOR AND IS LARGE ENOUGH TO BE
136 B0057IXTQ2   REDACTED 10/24/2012 REDACTED    REDACTED    Tactical Desert Keffiyeh Scarf          GREAT SCARF            SEEN TOO. I THINK IT IS A SCARF WELL WORTH THE PRICE.....
                                                             Caravan Sports Infinity Zero Gravity
137 B0032UY0BU REDACTED     6/13/2015 REDACTED   REDACTED    Chair, Beige                            love                   So so comphy
                                                             NFL Men's Green Bay Packers Pack Attack                        now i fit in wit da cheeseheads. nice comphy shirt. time to
138 B0064V4ZXC REDACTED 12/19/2012 REDACTED      REDACTED    Tee Shirt (Hunter, X‐large)             go packers             go to a game one of these days.
                                                                                                                            Very comphy and the fiancée lost his mind over how sexy
                                                             Aexge Medium Size Anal Plug, Stainless Good quality for        he thought it was. Good quality for the price, I'd
139 B00QFIPVU0 REDACTED     1/28/2016 REDACTED   REDACTED    Steel with Purple Jewel                the price               recommend. (Might get a few more in diff colors)
                                                             FHY Women's Twin Peaks V‐Neck T‐shirtS                         great shirt .. only complaint the print is a little blury but not
140 B015SKX698 REDACTED      6/1/2016 REDACTED   REDACTED    Large                                  great shirt.            bad for a t shirt.. comphy fit!


                                                                            Page 21 of 389
                   Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                           Document              86 Filed 10/29/18 Page 27 of 394
               Encoded             Item        Item
    ASIN       Review ID Submitted Category    Subcategory Item                                        Review Title        Review
                                                           Hqclothingbox Women's Short Sleeve                              I am 5'0 & weight 140lbs & medium fit perfectly fine! :) It's
141 B014SNACOI REDACTED    3/1/2016 REDACTED   REDACTED Slim Mini Tee shirt Dress Medium Blue          Satisfied! :)       comphy, love it!

                                                                                                                        for 30$ this thing is STOUT! and i mean really STRONG! i felt
                                                                                                                        very comphy putting my TV on this stand, its well built and
                                                           Mounting Dream MD2380 TV Wall                                comes with a HUGE assortment of screws for about any TV,
                                                           Mount Bracket for Most 26‐55 Inch LED,                       and also comes with spacers of all different sizes. Lag
                                                           LCD, OLED and Plasma Flat Screen TV,                         screws for the studs or concrete, overall i am greatly
                                                           with Full Motion Swivel Articulating Dual                    satisfied of this product! (the template does peal paint off
                                                           Arms, up to VESA 400x400mm with                              the wall so we just left it up sandwiched between the
142 B00SFSU53G REDACTED   3/10/2017 REDACTED   REDACTED    Tilting for Monitor                         Sturdy and Cheap mount and the wall.
                                                           Lucy Women's Tranquility Slub Wrap,
143 B00YNMT8JK REDACTED   1/15/2018 REDACTED   REDACTED    Asphalt Heather, Large                      Very well made      This is an awesome & very comphy
                                                           Jockey Women's Underwear Elance
144 B00EWBZTW2 REDACTED   8/26/2015 REDACTED   REDACTED    String Bikini ‐ 3 Pack, black, 7            String Bikini       Love these, comphy and all cotton!

                                                                                                                           Love the style. Had it about a month. A couple of tiny
                                                           Samsung Galaxy S8+ Plus case, i‐Blason                          scratches. But holding up well. It's not too thick like my last
                                                           [Ares] Full‐body Rugged Clear Bumper                            case. comphy feel holding it. The S8 plus is already big. A
                                                           Case with Built‐in Screen Protector for                         thick case like my last one makes it too big. I would give it
                                                           Samsung Galaxy S8+ Plus 2017 Release        It's a very good    four and a half Stars if that was a possibility. I will definitely
145 B071VTDWMDREDACTED    3/14/2018 REDACTED   REDACTED    (Black/Blue)                                phone case          buy this again once this one wears out.

                                                                                                      ... women 20         I am a women 20 years old i baught these becase i hate
                                                                                                      years old i baught   women skate shoes fallen is almost out of buisness ive
                                                                                                      these becase i       scouted my whole town for fallens cant find them anywere
                                                                                                      hate women skate     these shoes definatley put out i skate everyday and it takes
                                                                                                      shoes fallen is      a while for them to rip or ware down their prety comphy for
                                                                                                      almost out of        the first couple months as well... I want mooooore worth
146 B00E4N5SWE REDACTED 12/22/2016 REDACTED    REDACTED    Fallen Patriot III Shoe,Black Ops,7.5 M US buisness ...         every penny




                                                                           Page 22 of 389
                   Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                           Document              86 Filed 10/29/18 Page 28 of 394
               Encoded             Item        Item
    ASIN       Review ID Submitted Category    Subcategory Item                                       Review Title       Review

                                                                                                                         this is a great deal, i was very happy with my hammock it
                                                                                                                         came in army green. its very sturdy and easy to hang up on
                                                                                                                         almost anything. i hung mine on my porch post and its
                                                                                                                         perfect. the rope streches so be prepared to use it a while
                                                                                                                         and retie it. but thats something with any rope id imagine,
                                                                                                                         very comphy and 7 feet it the perfect lenth with about 4
                                                                                                                         feet of tie rope on both ends. easy carry case, easy to
                                                                                                                         machine wash and dosent tangle up like other ones ive had
                                                                                                                         in the past will deff buy from this seller again fast and
                                                          CKB 7ft Nylon Hammock ‐ Portable and                           accurate shipping right to my front door on the day it was
147 B004ILHMEE REDACTED 11/13/2012 REDACTED    REDACTED   Easy to Set Up ‐ Holds up to 220LBs         great hammoco      supposed to arrive
                                                          Carhartt Men's Breathable & Odor
                                                          Resistant Cotton Crew Work Socks 3 Pair
                                                          white Large(Shoe Size:6‐12/Sock Size: 10‐                      the only socks my hubby will wear. he loves them. very
148 B0051U184Q REDACTED   8/21/2015 REDACTED   REDACTED   13)                                         Five Stars         comphy
                                                          Soojun Women's Loose Fit Dolman
149 B01FQN07JO REDACTED   5/21/2017 REDACTED   REDACTED   Sleeve Linen Blouses Shirts 1 Beige         Five Stars         Comphy and perfect. More colors please
                                                          Alegria Women's Aztec Tile Alegria Debra    Very cute shoe ,   I like this shoe a lot, but its from a great line of well made ,
150 B0097K1KDU REDACTED 11/29/2014 REDACTED    REDACTED   Professional Print 35 B(M) EU               Great Price....    comphy shoes...Price was very good....
                                                                                                                         They do their job. Their comphy. I would have gotten bigger
                                                                                                                         than medium/large for my 38dd but it would have been to
                                                          Popular Women's Seamless Bandeau Bra They do their job.        big. These medium/larges almost fits me perfectly. I have
                                                          with Removable Padding ‐ 3 Pack ‐ Black, Their comphy. I       been loosing weight and I have extra skin witch makes the
151 B01MZI6OS9 REDACTED   4/25/2018 REDACTED   REDACTED   White, and Nude ‐ M/L                    would ...             material roll.




                                                                          Page 23 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 29 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                   Review Title       Review

                                                                                                                       I purchased this for a trip we take each year so I could have
                                                                                                                       a chair I could get in and out of . I was in a car accident oh
                                                                                                                       so many years ago and it left me with permenant disability
                                                                                                                       in my shoulder. This makes it so hard to get up out of this
                                                                                                                       chair as the arms on it are not stable. I guess I did not
                                                                                                                       originally pay attention to that, so in part it is my fault. I did
                                                                                                                       however have to pay 12.50 to return it. Lesson learned.
                                                                                                                       Otherwise the chair is comphy but if you want to change
                                                                                                                       the seat postion on it you have to do it by getting up out of
                                                                                                                       the chair and clicking the knobs on the back of the leg of the
                                                            ONIVA ‐ a Picnic Time Brand Portable    Hard to get up     chair, so down on your knees you will go. Not the best
152 B00349M20U REDACTED     5/15/2014 REDACTED   REDACTED   Reclining Camp Chair, Black/Gray        from               design.
                                                            Emerica Men's the Reynolds Low Vulc     not a good deal
153 B01N1X5RNW REDACTED      3/1/2018 REDACTED   REDACTED   Skate Shoe, dark grey, 11 Medium US     cheap made         not comphy cheap made
                                                            Madden Girl Women's Gertiee Open‐Toe                       Perfect heel height, cute, comphy! What else can you ask
154 B009NWBKDWREDACTED      7/25/2014 REDACTED   REDACTED   Pump,Black Patent,8 M US                love these shoes!! for? LOVE!!

                                                                                                                       Super cute shoes at an amazing price. Bought them for my
                                                                                                                       daughter's prom. Probably only wearing once so I
                                                                                                                       appreciate the price. We'll also have to punch another hole
                                                                                                                       to make them tighter but that's inconsequential. They're
                                                                                                                       comphy (as comphy as a 4" heal can be.) The heel is sturdy.
                                                            DREAM PAIRS Women's GAL_10 Gold                            No complaints. We'll see how they last through a night of
                                                            Glitter Fashion Stiletos Heeled Sandals                    dancing but I've paid double the price and up for the same
155 B0785WJDPF REDACTED      5/1/2018 REDACTED   REDACTED   Size 10 B(M) US                         What a bargin!     quality shoes so I'm thrilled.
                                                            Moon Shine Attitude Attire Muddy Girl
                                                            Camo Edge Black Short Seeve ‐ X‐Large,
156 B006I9P7QY   REDACTED   7/10/2018 REDACTED   REDACTED   Black                                   Five Stars         Nice top wifey says it really comphy.
                                                            Intimate Portal Women Snuggle‐Touch
                                                            Cotton Maternity Nursing Cami Tank Top
157 B00TEU8SH4 REDACTED 11/23/2015 REDACTED      REDACTED   Black M                                 Five Stars         very comphy and perfect nursing cami!


                                                                           Page 24 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 30 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                       Review Title          Review
                                                                                                        Really nice. Can be
                                                            PUMA Women's Fierce core Cross‐             worn with dozens      Really nice. Can be worn with dozens of styles. Super
158 B01BOUG1DY REDACTED 11/14/2017 REDACTED      REDACTED   Trainer Shoe, Black, 8.5 M US               of styles             comphy!
                                                                                                        Comphy and
                                                            Fruit of the Loom Extreme Comfort Bra       provides good
159 B002TS6NLG REDACTED     5/23/2018 REDACTED   REDACTED   (9292) 36C/White                            support.              My wife loves it. Comphy and provides good support.

                                                                                                                              Great mouse for gaming, clicking fast, and everyday use. So
                                                                                                                              comphy to hold and the sides are really nice also. The lights
                                                                                                                              make the mouse look amazing and the scroll wheel is super
                                                            SteelSeries Sensei Laser Gaming Mouse       Great mouse for       nice too. great mouse would 100% recommend for anyone
160 B00BALXTGA REDACTED     6/21/2016 REDACTED   REDACTED   [RAW] Frost Blue Edition                    gaming                looking for a new mouse!
                                                            adidas Performance Women's Eezay Dots
                                                            W Athletic Sandal,White/Black/Black,9 M     Really good
161 B00O2G4IV0 REDACTED      2/7/2017 REDACTED   REDACTED   US                                          product               So comphy!!!
                                                            Blizzard Bay Juniors Penguin with Antlers
                                                            Tunic Christmas Sweater, Black/Grey
162 B01K04S9BC REDACTED 12/26/2016 REDACTED      REDACTED   Marl, M                                     Five Stars            Super comphy!!! Love this sweater.
                                                            Game Of Love Women's 100% Cotton
                                                            Long Sleeveless Victorian Nightgown
163 B01KNHMDIG REDACTED     9/22/2017 REDACTED   REDACTED   Sleepwear                                   Four Stars            Comphy!!!
                                                            Bigyonger Women 's Loose Low V                                    Love this dress.Im 5'9" and roughly 150.I got a large.I love
                                                            Neckline Spaghetti Straps Maxi Dress                              the length.Material is very comphy.I will deff buy a few
164 B01H4VZCRI   REDACTED   5/17/2017 REDACTED   REDACTED   Beach Wear,Black,Medium                     Love this dress       more.

                                                                                                                              comphy and practical, for space saving reasons i would have
                                                                                                                              preferred if the lenses changed insead of two seperate
                                                                                                                              googles for day and night, it would have been a much
                                                            Red Baron Motorcycle/aviator Goggles                              efficient set.but as it is it serves its purpose and i will be
165 B001TK7CYM REDACTED     5/31/2010 REDACTED   REDACTED   Day Night                                   great googles         using only day set so night set will be a spare, kinda :D




                                                                            Page 25 of 389
                   Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                           Document              86 Filed 10/29/18 Page 31 of 394
               Encoded             Item        Item
    ASIN       Review ID Submitted Category    Subcategory Item                                  Review Title           Review
                                                                                                 not very
                                                          Bandolino Women's Empire Ornamented comfortable, but          these shoes look really classy, but aren't that comphy, I
166 B0015YRLDO REDACTED   4/27/2010 REDACTED   REDACTED   Sandal,Dark Brown,8 M                  looks good.            probally should have sent them back.
                                                          PUMA Women's Fast Cat SM Fashion
                                                          Sneaker,Medieval Blue/Birch/Fluroscent
167 B0098IGEQ4 REDACTED   4/22/2015 REDACTED   REDACTED   Pink,11 B US                           good buy               Great shoes very comphy!

                                                                                                                        Runs a bit small, but I'm at the top of the size range. Quality
                                                                                                                        seems nice, only worn them once, so far super
                                                                                                                        comphy.UPDATEI've worn them a few times, and after a
                                                                                                                        few trips through the washer they aren't holding up very
                                                                                                                        well, lots of distortion and the knit is distorted. I'm
                                                                                                                        disappointed with how they have held up, honestly i get
                                                                                                                        better wear out of some of my target $1 special socks. No
                                                          Wigwam Women's Escargot Casual Socks,                         holes yet, but they should be better, my bag of white Hanes
168 B00CHTDEF0 REDACTED   1/21/2014 REDACTED   REDACTED   Sugar Coral, Medium                   Nice                    socks hold up longer, less pretty sure.

169 B00I14BLMS REDACTED   7/29/2015 REDACTED   REDACTED   Dolce Vita Women's Nadie, Black, 9 M US   Must Have           Super cute and comphy!!! I ordered both colors...
                                                          YITAN Women Tees Teen Girl Tops                               Actually nice comphy tee for when you font want
170 B074QNP2BG REDACTED   4/23/2018 REDACTED   REDACTED   Graphic Cute Funny T Shirt Black Large    Five Stars          something write too u
                                                          Nevin Men's Autumn & Spring Fashion
                                                          Sneakers Casual Comfortable Breathable    Looks like real
171 B01D60N7CI REDACTED   11/7/2016 REDACTED   REDACTED   Running Shoes Full Black 40               yeezys              Really comphy worth the money. Looks like real yeezys
                                                          OneWorld Women's Plus‐Size Flared Long                        This shirt is pretty and fun. Pairs well with jeans. Able to
                                                          Sleeve Peasant Top with Lace Trim,        Soft & pretty &     accommodate larger arms ‐Comphy and the fabric is so so
172 B0746WKRTV REDACTED   5/21/2018 REDACTED   REDACTED   Radiant Abstract/Coral Haze, 1X           hip blouse ‐ enjoy! soft!
                                                          Ultimate Tee Women's Plus Size Ultimate
173 B005GPTIH0 REDACTED   10/9/2017 REDACTED   REDACTED   Polo Tee                                  Five Stars          love it fit comphy love it

                                                                                                                        Super soft and great look. She absolutely loved these when
                                                          UGG Women's Dakota Moccasin,              Gift for my         I gave them to her. She wears them almost every day now
174 B001O6OGVS REDACTED   4/29/2013 REDACTED   REDACTED   ESPRESSO, 6 B US                          Girlfriend          for the last few months. Well‐built and super comphy!


                                                                         Page 26 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 32 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title         Review
                                                                                                                            Bought for my 95 year old mother. She normally wears a 9,
                                                                                                                            bought the 10 because she is having sensitivity issues.
                                                                                                                            Although a 2e width were still snug on the sides, lengh her
                                                                                                                            toe cam almost to the end. Trying to decide if I should keep
                                                            Old Friend Women's Bootee Wide                                  them for me. well made and comphy but a bit big ( I wear a
175 B0049902BK REDACTED 11/25/2014 REDACTED      REDACTED   Moccasin, Chestnut, 10 W US                Ran small            7 1/2 or 8)
                                                            Syktkmx Womens Lace Up Strappy Knee
                                                            High Motorcycle Riding Low Heel Winter
176 B077TT9FT5   REDACTED    4/3/2018 REDACTED   REDACTED   Leather Boots                              Five Stars           Love my boots so comphy

                                                                                                                           I was really hesitant to purchase a sofa off of Amazon
                                                                                                                           without seeing it or sitting on it... But it was exactly what I
                                                                                                                           was looking for, so I took the risk. It is supportive, which is
                                                                                                                           exactly what I wanted. Not too deep, perfect size, perfect
                                                                                                                           height off the ground. Neutral and stylish, and goes great
                                                            Mid Century Modern Style Sofa / Love                           with mid century home and decor!! Once it got broken in,
                                                            Seat Red, Grey, Yellow, Blue ‐ 1 Seat, 2   Took A Risk.... And even more comphy! Awesome value for the price and
177 B012UP8I7O REDACTED 12/14/2015 REDACTED      REDACTED   Seat, 3 Seat (Grey Blue, 3 Seater)         So Glad!!           convenience.

                                                            Signature Sleep Devon Sofa Sleeper Bed,
                                                            Pull Out Couch Design, Includes Premium
                                                            CertiPUR‐US Certified Memory Foam
178 B01NGWOT5DREDACTED      3/20/2018 REDACTED   REDACTED   Mattress, Twin Size, Grey Linen         Five Stars              Good quality. Not super comphy but descent.
                                                            Baby Banz Earmuffs Kids Hearing
                                                            Protection ‐ Ages 2+ Years ‐ THE BEST
                                                            EARMUFFS FOR KIDS ‐ Industry Leading
                                                            Noise Reduction Rating ‐ Soft &                                 Not so light in weight. They’re plastic so when I put them on
                                                            Comfortable ‐ Kids Ear Protection,                              my babies head they’re not so comphy they make his little
179 B016VTDT8I   REDACTED    7/7/2018 REDACTED   REDACTED   Turquoise                               Not to soft             head and cheeks sweat a lot .
                                                            Isadora Womans New Thong Beach
                                                            Sandal Slippers in 4 Neon Bright Fun
180 B00KAI97NI   REDACTED   8/16/2016 REDACTED   REDACTED   Colors (8, Green)                       sooo comphy!            Love them! Bright! Comphy!!!!


                                                                            Page 27 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 33 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title        Review
                                                                                                                           Bought for my Daughter. Fit well..made well. Very comphy
181 B00E1ZOUM4 REDACTED     7/18/2018 REDACTED   REDACTED   Jockey Women's Robe, Eggplant, Medium Good buy                 lounger.

                                                                                                                           I love this matress! In a world where firm matresss' rule
                                                                                                                           because people think firm means durable, this one is soft
                                                                                                                           and comphy. For $200 I can replace it if it doesn't hold up.I
                                                            Swiss Ortho Sleep 12 inch Plush Pillow                         do strongly urge you to wait the 48 hours before putting
                                                            Top & Pocket Spring Mattress ‐ Green                           any weight on it, 72 would probably be better. It came up
182 B079XSJ3R6   REDACTED   5/27/2018 REDACTED   REDACTED   Foam Certified (Full)                      I love this matress another entire 2" after 48 hours.
                                                            Cliffs 'Banksy' Women's Sandal, Navy
183 B01CYOZWUC REDACTED     7/18/2016 REDACTED   REDACTED   Smooth ‐ 7 M                               Verycate            Cute and comphy
                                                            ASICS Women's GT‐1000 4 Running Shoe,
                                                            Spring Bud/Flash Coral/Scuba Blue, 9.5 M   Colorful cheerful
184 B0118Z9T5C   REDACTED    5/9/2016 REDACTED   REDACTED   US                                         shoes               Lovely colors. Comphy!!
                                                            Leward Men's New Arrival Casual Jogging
185 B00OYCTHE0 REDACTED     5/16/2018 REDACTED   REDACTED   Harem Pants (Large, Light grey)            Four Stars          Comphy

                                                            Qupid NEO‐144 Classic Basic Casual                             I love these boots! They are cute and comphy. Only thing is
186 B008NCB5RY REDACTED     12/7/2014 REDACTED   REDACTED   Slouchy Flat Knee High Boot GREY‐6.5   I love these boots      they seem to run a little small, but not too bad.
                                                            URBAN K Women's Plus Size Sexy V‐Neck
                                                            Empire Waist Batwing Sleeve Knit Tops,                         I really like the feel and fit of this top...color is true to
187 B072KPV8YR REDACTED      2/5/2018 REDACTED   REDACTED   Ubk130_mocha, X‐Large                  Four Stars              picture...Very comphy and soft..

                                                                                                                           Love the boot but one size to big. Super cute and comphy. If
                                                                                                                           you order these follow the recommendations and order a
                                                            Chooka Women's Top Solid Leopard,                              size smaller. I wear a 7 but had to return and get a 6. Turn
188 B00J57X8Y4   REDACTED   1/23/2015 REDACTED   REDACTED   Twilight Blue, 7 M US                     Cute but run big     around time with Amazon was amazing!
                                                            Rainbow Sandals Women Premium
                                                            Leather Narrow Strap Single Layer, Black,
189 B0007UBLUQ REDACTED     9/25/2017 REDACTED   REDACTED   Medium (6.5‐7.5)                          Five Stars           love any type of rainbows, these are super comphy




                                                                           Page 28 of 389
                   Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                           Document              86 Filed 10/29/18 Page 34 of 394
               Encoded             Item        Item
    ASIN       Review ID Submitted Category    Subcategory Item                                     Review Title       Review

                                                          Premium Night Owl Infinity Loop Fashion                     Soooo soft and super comphy. Really fast shipping and
190 B00H8NM2LC REDACTED   3/10/2014 REDACTED   REDACTED   Scarf, Black                            Love it             product was exactly as described. Plus I love love love owls!
                                                                                                                      I have very narrow feet so most shoes don't really cut it.
                                                                                                                      these are quit comphy because of the arch and height of
                                                          Lotta From Stockholm Torpatoffeln                           the heel.there very compy for me when I walk the dogs. I
                                                          Swedish Clogs : Highwood Mary Jane                          walk at a very brisk pace. Also I have tendinitas in my calfs
                                                          Style in Red Leather 7.5 B(M) US / 38 M   Not a bad walking and the shoeskeep that at bay. I so wish they had more of a
191 B004TF9P8A REDACTED   8/27/2015 REDACTED   REDACTED   EU                                        shoe              non‐skid soul.
                                                                                                                      I swore never to wear jeans this summer. These capris are
                                                                                                                      perfect! So comphy and durable. I bought other colors
                                                          Teez‐Her Cloud Tie‐Dye Stretch Jersey     Perfect for the   because they are such a deal and I don't sweat like I would
192 B01HUARWSA REDACTED   8/18/2016 REDACTED   REDACTED   Skimmer, Denim, XLarge                    heat              have with jeans.




                                                                         Page 29 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 35 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title     Review


                                                                                                                        This is a new hobby of mine. The kit was as expected, I've
                                                                                                                        been a A.S.E master tech for over 15years working on cars
                                                                                                                        and have acquired around $60‐80 K worth of tools (I
                                                                                                                        specialize in electrical and engine performance diagnostics a
                                                                                                                        lot of specialty tools) and I really expected for the price to
                                                                                                                        be receiving very cheaply made tools. I was actually
                                                                                                                        impressed with the sturdy and comphy feel of the tools.
                                                                                                                        Being a beginner for all I know these are the crappiest to
                                                                                                                        get and 15years from now that might matter but as of now
                                                                                                                        very very happy with the set. VERY UNHAPPY being a
                                                                                                                        beginner and receiving a complete repair kit that didn't
                                                                                                                        come with any type of directions for What each told was
                                                                                                                        named and its purpose. I also bought battery packs to have
                                                                                                       I was actually   and the set of magnifier lighted head set. Not sure on
                                                            E.Durable 147 in 1 Watch Repair Kit        impressed with   batteries yet but the magnifier head set is very comphy and
                                                            Professional Screwdriver Spring Bar Tool   the sturdy and   has several hidden lenses for different powers. Was very
                                                            Set, Watch Band Link Pin Tool Set with     comphy feel of   happy with my order getting all 3things at once was great
193 B0784GC9BW REDACTED     4/30/2018 REDACTED   REDACTED   Carrying Case (Watch Repair Set ‐1)        the tools        and saved me money
                                                            TiAnge Mens Womens Unisex Couple
                                                            Casual Fashion Sneakers Breathable                          2 different color laces in each shoe. Somewhat comphy. I
194 B072JXZF4V   REDACTED    9/3/2017 REDACTED   REDACTED   Athletic Running Shoes Black 39            Two Stars        wouldn't order from here though.
                                                            Cuffed Beanie ‐ Warm Daily Beanie Hat
                                                            with Foldover Cuff ‐ Stylish Winter
195 B01MU58JAV REDACTED     9/26/2017 REDACTED   REDACTED   Colors,Maroon,One Size                     Four Stars       Comphy and cute!
                                                            Carole Hochman Ladies' Plush Wrap Robe
196 B077VLQJ5T   REDACTED    3/9/2018 REDACTED   REDACTED   (Large, Green)                             Love             This robe is very soft and comphy. Love it




                                                                           Page 30 of 389
                   Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                           Document              86 Filed 10/29/18 Page 36 of 394
               Encoded             Item        Item
    ASIN       Review ID Submitted Category    Subcategory Item                                     Review Title         Review

                                                                                                                         Love the chair. Have bought 3. Nice and comphy. Nice
                                                                                                                         burgundy color. Had 1 that was defective. When you sat on
                                                                                                    Nice and             it it gradually sunk down. They were very responsive sent
                                                          Flash Furniture High Back Burgundy        comfortable nice     another in 2 days. I have amazon prime. And sent a return
197 B001BX70QM REDACTED    6/2/2015 REDACTED   REDACTED   Fabric Executive Swivel Chair with Arms   looking              sticker for the defective chair. Great price also.
                                                          BareTraps Women's Woods Sandal,
198 B075ZYPB8P REDACTED   8/30/2018 REDACTED   REDACTED   Black/White, 9 Medium US                  Five Stars           Comphy

                                                                                                    Very comphy sock
                                                                                                    good cushion only
                                                                                                    problem I'm
                                                          Darn Tough Merino Wool Boot Sock          frustrated with is I Very comphy sock good cushion only problem I'm
199 B000XG34JU REDACTED 12/27/2014 REDACTED    REDACTED   Cushion,Lime,X‐Large                      have ...             frustrated with is I have to pull socks up every so often




                                                                         Page 31 of 389
                   Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                           Document              86 Filed 10/29/18 Page 37 of 394
               Encoded             Item        Item
    ASIN       Review ID Submitted Category    Subcategory Item                                    Review Title       Review




                                                                                                                      We have been looking for a cloth diaper to switch to for our
                                                                                                                      second child, using my 2yr old son as a product tester. He is
                                                                                                                      a tall skinny boy (37in, 32lbs) so these have been great. We
                                                                                                                      set it to the recommended numbers for 30+lbs. He loves it
                                                                                                                      and digs through the laundey to find the one we have, its
                                                                                                                      his "comphy diaper...ah".We tried G‐Diapers and he hated
                                                                                                                      them, called them "ouie diapers" and threw fits. The
                                                                                                                      location of the liner snaps fall right at the bend in the hip
                                                                                                                      and leave little red circles. The internal liner also slides a bit
                                                                                                                      letting feces and such fill the little liner hammock. Did
                                                                                                                      Bummies and he is ok with them, but the velcro is too easy
                                                                                                                      for any 2yr old with fingers to unhook at inopertune times.
                                                                                                                      My close friend loves the Bummies for her little girl, shes 7
                                                                                                                      mo so the fingers have yet to get too curious. She has the
                                                                                                                      different sizes and I used the one‐size. The one‐size
                                                                                                                      Bummies doesnt adjust half as much as this one can!We
                                                                                                                      have ordered more, he is very excited to get them. Our red
                                                                                                                      one was washed 4 times before use and about 15 times
                                                          FuzziBunz One Size Diaper, Watermelon,                      since and still feels/looks great. We are using the flushable
200 B003K1CNB0 REDACTED   3/26/2011 REDACTED   REDACTED   10‐45 Pounds                             :)                 liners for easy poop removal, definatly nice.
                                                                                                                      its a really neat looking shoe but its not a comphy as my
                                                          SOHO LAB Skechers Women's Beatnik        not as comphy as   other skechers. but i still like them just have to wear thicker
201 B000EAPSZ8 REDACTED    3/2/2007 REDACTED   REDACTED   Sneaker                                  my other shoes     socks..lol.




                                                                         Page 32 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 38 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title        Review

                                                                                                                           With electronics you never know what your going to get.
                                                                                                                           Sadly I got a dud. Whether from manufacturing or shipping.
                                                                                                                           One side just kept getting static and no matter what i
                                                                                                                           pluged it into it still had it. Its a shame because i have had
                                                                                                                           one of these in the past and they were amazing! This one
                                                                                                                           was not. But i will give credit to this headphone on the
                                                                                                                           whole this thing is comphy and sounds great when all is
                                                            beyerdynamic DT 990 PRO Over‐Ear                               working right. I dont fault the company. Bad units do get
                                                            Studio Headphones in black. Open           Over all amazing    shipped out sometimes and sometimes they get damaged
202 B0011UB9CQ REDACTED     12/4/2015 REDACTED   REDACTED   construction, wired                        but...              inbetween shipping.
                                                            Zinus Ultima Comfort Memory Foam 8
203 B006L9QN4G REDACTED      8/3/2018 REDACTED   REDACTED   Inch Mattress, Twin                        Five Stars          comphy
                                                            Activewear Apparel Juniors 2 Piece Horse
                                                            Girl Set: T‐shirt and Capri Sweats (X‐  its huge but i love its huge but i love it so much :) i mean for an x‐large its not
204 B00Q5M5FMAREDACTED       4/4/2015 REDACTED   REDACTED   Large, Black/Sky)                       it so much          big (i normally wear a small) but nice "comphy" size
                                                                                                                        I bought 2 of these for sleeping and I'm a size 38 DDD. I
                                                                                                                        chosen XL, an they're so comphy! When I need to go out I
                                                                                                                        wear a wire free hanes 10 dollar comfort bra over this one.
                                                                                                                        An when I'm home I just wear this alone. I have worn the
                                                                                                                        same 2 in rotation for the past 4 months. Washed them an
                                                                                                                        dried them in machines with no shrinking at all. They hold
                                                                                                                        shape well, an are comfortable an light weight. They also
                                                            Hanes Women's The Bandini Wire Free     I will always wear have a padded type so no complainants! Will be ordering
205 B00EVLTGKY REDACTED     7/19/2014 REDACTED   REDACTED   Bra (Pack of 2)                         this kind of bra!   more! :‐)
                                                                                                                        Really Great Shoes. I love them, everyone always asks
                                                                                                                        where did you get them. There very Comphy. More of a
                                                            DC Men's Villain LE Shoe,Wheat/Black,12                     winter shoe than a summer shoe there very warm. I say Buy
206 B00BW1BSPC REDACTED      3/9/2014 REDACTED   REDACTED   M US                                    Great!! Shoes       them!! you will be very Happy!
                                                            Skechers Performance Men's Go Walk 4
                                                            Incredible Walking Shoe, Black/Blue, 12
207 B01IJCUAZA   REDACTED    4/4/2017 REDACTED   REDACTED   M US                                    Five Stars          They look absolutely amazing,& so comphy


                                                                            Page 33 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 39 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                    Review Title      Review
                                                                                                                       I can't believe they are so nice, fit well and are comphy for
                                                                                                                       such a great price. I normally wear a 1/2 so went up 10.
                                                                                                     I can't believe   Some of the reviews talked about the rough lining or I guess
                                                                                                     they are so nice, you would say inner sole being a little uncomfortable. I
                                                                                                     fit well and are  think it feels kinda nice, but I don't know if I would walk
                                                            Pali Hawaii Womens Adult Classic Black   comphy for such a several blocks in them, but for what I needed them for, they
208 B012HKE736 REDACTED     3/24/2017 REDACTED   REDACTED   Jandals Sandals 10                       ...               are perfect

                                                                                                     This was perfect   Nice comphy weave‐ nice big pockets‐ fits great for me‐
                                                            Turkuoise Women's Turkish Cotton Knee    for Hurricane      packs small for travelPS ( post Harvey!) Lightweight and yet
                                                            Length Lightweight Bridesmaids Waffle    Harvey! Lost       would be very easy to evacuate without bulk! Dries fast,
209 B01N9HD3XM REDACTED     8/24/2017 REDACTED   REDACTED   Kimono Robe Lavender OS                  power 6 days!!     comfortable without power! 6 days!
210 B00E62UG34 REDACTED     2/15/2017 REDACTED   REDACTED   Comfortview Women's Wide Joy Mule        Three Stars        They are ok, not as comphy as I had hoped.
                                                            Lugz Women's Wenona
211 B00FKVA4E6 REDACTED     3/15/2016 REDACTED   REDACTED   Chestnut/Cream/Gum 8 M                   Five Stars         I love these boots stylish and comphy. Basically a win win!
                                                            Magnum Men's Elite Spider 8.0
212 B00131QHIE REDACTED     4/18/2016 REDACTED   REDACTED   Boot,Desert Tan,9.5 M US                 Five Stars         Comphy :)
                                                            Celebrity Pink 19303205 Super Soft
                                                            Denim Flare Jean, Metallica/Dark Navy    Great buy and      Love them! Great price and fit true to size! Daughter said
213 B013BSRPW8 REDACTED     2/21/2016 REDACTED   REDACTED   Heather, 12                              great price        they are comphy and loves them as well!
                                                            Lamaze Cotton Spandex Sleep Bra for
214 B002K6F7BY REDACTED      8/5/2017 REDACTED   REDACTED   Nursing and Maternity ‐ White, M         Four Stars         Great and comphy

                                                                                                                        I like the boots, not as heavy as "real" combat boots
                                                                                                                        perfect! No need to break them in. Wore them in the rain,
                                                                                                                        no problem. My shoe size is 9 so I bought a 10.. Put insoles
                                                                                                                        and thick socks. Worked out great. I have an ingrown
                                                            Soda Women's Oralee Military Boot,10                        toenail. Comphy. Overall very pleased. I love the option to
215 B00O17V23M REDACTED     11/2/2015 REDACTED   REDACTED   B(M) US,Black Pu                     nice boots             fold them down, looks great with jeans or leggings.
                                                            Skechers Performance Women's Go Step
                                                            Challenge Walking Shoe, Dark Heather                        I don't usually wear flat shoes but needed a pair until my
216 B011SIEL9I   REDACTED   9/17/2016 REDACTED   REDACTED   Gray, 8 M US                         Cute shoe.             foot healed. These were quite comphy.


                                                                           Page 34 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 40 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title      Review

                                                                                                                         Love this wireless Bluetooth ear phones. These are stylish
                                                                                                                         and comphy to wear. The charge on these last just about all
                                                            WATER ASLEEP Bluetooth 4.1 Wireless                          day using on and off threw out the day. Most head phones
                                                            cellphone Sport Headset Headphones                           hurt my tiny ears but these do not. I also looks things quiet
                                                            Sweatproof Running Exercise Stereo                           often but with the bright green color I can locate these from
                                                            Earbuds Earphones Headsets with Mic &                        across the room. Thanks for a great set of ear
                                                            APT‐X for iphone 6S Galaxy S6 and                            plugs.Disclaimer: I received this product at a discount for
217 B016AU0JXQ REDACTED     11/9/2015 REDACTED   REDACTED   other(Gift Package)                        Love the green!   my unbiased review
                                                                                                       I just love my
                                                                                                       brooms of elder   My second one..I just love my brooms of elder pentacle.
218 B00P58UPL6 REDACTED     3/10/2015 REDACTED   REDACTED   Brooms of Elder Pentacle Necklace          pentacle          .comphy n get many complement s..very satisfied!!!
                                                            Mizuno Men's Wave Unite 2
                                                            Running/Training Shoe ‐ Black & Red        Comphy and a
219 B00IHILN7Q   REDACTED    1/4/2015 REDACTED   REDACTED   (Black/Red, 16)                            great price.      Son loves them. Comphy and a great price.
                                                            BOB + TELIC Telic Unisex ArchSupport
220 B06WGLVRXT REDACTED     7/29/2018 REDACTED   REDACTED   Flipflops and Bob Sports Towel Shoe        One Star          Comphy but the front is too thin I sent them back
                                                            Womens Extra Long Striped Socks(Over
                                                            Knee High Opaque Stockings) & Long Arm
                                                            Warmer Gloves(Punk Gothic Rock) (Black                       Definitely loved them!!! They are so comphy and cute just
221 B0786ZZ92H REDACTED     4/19/2018 REDACTED   REDACTED   & Rose, OneSize)                           Five Stars        wish I can find them in other colors
                                                                                                                         So comphy and so cute!! It's like my little man is peeking at
                                                            Cotton Whisper 3 Pack Pregnancy                              the world from inside the belly with the cute little face
                                                            Maternity Printing Smile Adjustable (3X‐                     printed on the outside. I will be bringing these to the
222 B01IKFCZS6   REDACTED    2/9/2017 REDACTED   REDACTED   Large, 002)                                Happy Face        hospital when I go in labor!




                                                                            Page 35 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 41 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                  Review Title        Review

                                                                                                                       These are great shoes, but the run a little small. You have to
                                                                                                                       have to HAVE TO break them in. They also aren't comphy to
                                                                                                                       wear all day. I'm wearing them for a show, and I used them
                                                                                                                       at rehearsal. I would say I had them on for 3.5 hours and
                                                                                                                       damn my dogs were barking. I broke them in a little before I
                                                                                                                       used them by putting on large socks and using a hair dryer. I
                                                                                                                       think I may get point shoe covers to help with the pain in
                                                                                                                       my toes.I usually don't wear heals, so I'm not an expert, but
                                                                                                                       I managed with these shoes. They are also adorable and
                                                            DREAM PAIRS height Womens Mary‐Jane                        that's why they get 4 out of 5. We shall see how they hold
                                                            T‐Strap Wedge Platform Pumps Shoes                         up during my show, and if they don't work out I'll be sure to
223 B00XWLSRRW REDACTED     1/10/2017 REDACTED   REDACTED   Black Size 7.5                      Cute!                  write an update!
                                                                                                                       Very itchy and a bit short. Not the nice comphy material,
                                                            Women's Christmas Cat Leggings Holiday                     but that too‐sheen cheap look. Design is really cute though.
224 B077712K31 REDACTED      6/9/2018 REDACTED   REDACTED   Pants (Medium)                         Itchy               If you can stand the itch.
                                                            Skechers for Work Women's Bisco Work Loved the
225 B01HEV6OD4 REDACTED     4/25/2018 REDACTED   REDACTED   Shoe, Black/Gray, 8.5 M US             memory foam         Super comphy
                                                                                                   These shoes are
                                                                                                   so comphy and fit
                                                            Sperry Top‐Sider Women's Mackenzie,    great the fur is    These shoes are so comphy and fit great the fur is very nice.
226 B00J9ATTIG   REDACTED 10/29/2015 REDACTED    REDACTED   Red, 7 M US                            very nice           And great for this weather in idaho.. I love em
                                                            Mens Bah Humbug Festive Christmas T‐
227 B076HTYVS9 REDACTED     12/4/2017 REDACTED   REDACTED   Shirt for Him or Her 2XL Slate         Five Stars          Comphy and subtle , but it says it
                                                            Suntasty Women's Nightgown Cotton
                                                            Sleep Shirt Striped Robes
228 B00VK07CVO REDACTED 11/19/2017 REDACTED      REDACTED   Nightwear(Grey,M,1004W)                Very pleased.       Very soft and comphy. Better than I expected.
                                                            BUFFALO David Bitton Womens Velvet
229 B078N8DFL6 REDACTED     1/24/2018 REDACTED   REDACTED   Stretch Skinny Pant (Black, 2/26)      Five Stars          Super comphy




                                                                          Page 36 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 42 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                     Review Title          Review

                                                            Armband: STOCKING STUFFER SPECIAL!!                             Ive only had it a week and already little strands are sticking
                                                            MyBand armband for iPhone 5S, 5C, 5,      Made my workout       up......but it is comphy and my phone which has a very thin
                                                            4S, iPod Touch. Easy access forearm       really pleasant       case on it is secure and it is convenient and I do not regret
                                                            armband with zipper pocket for key, ID,   since I hate          purchasing it. Made my workout really pleasant since I hate
230 B00G6YUXPQ REDACTED 10/20/2014 REDACTED      REDACTED   Money. Running, Gym, Sports armband       armbands.             armbands.
                                                                                                                            Love this product. My baby is so comphy in it. Wish I bought
                                                            Leachco Podster Sling‐Style Infant Seat                         it sooner. But the cover did rip after I washed it and was
231 B0076MWYAY REDACTED     7/25/2016 REDACTED   REDACTED   Lounger Blue Pin Dot                      Love this product     putting it back on.
                                                                                                      Things are for
                                                                                                      men‐ granny
                                                            Warner's Women's No Pinching. No          panties are for
232 B002KKQKVG REDACTED     1/27/2017 REDACTED   REDACTED   Problems. Modern Brief Panty, Sand, 9     real woman!           Nice comphy granny panties!! Love!
                                                            REDCAMP Cotton Flannel Sleeping bag
                                                            for Camping, 41F/5C Cold Weather Warm
                                                            and Comfortable, Envelope Blue
233 B01LYE1MFV REDACTED      1/8/2018 REDACTED   REDACTED   4lbs(75"x33")                          Five Stars               WARM & COMPHY
                                                                                                   ... over a year now
                                                            TowelSelections Men's Robe, Turkish    and its still
                                                            Cotton Terry Shawl Bathrobe            comphy and like          Had this for over a year now and its still comphy and like
234 B00GJ34GW0 REDACTED      8/9/2017 REDACTED   REDACTED   Large/XLarge Navy                      new.                     new.
                                                            Yoga Clothing For You Mens TriBlend
                                                            Lightweight Hoodie Tee, Medium Vintage
235 B00LM9YHWK REDACTED     6/14/2015 REDACTED   REDACTED   Royal                                  Five Stars               Comphy and ordering more!
                                                            Rocket Dog Women's Campo 8a Canvas
236 B01I1DLST4   REDACTED   2/10/2017 REDACTED   REDACTED   Fashion Sneaker, White, 9 M US         Love Love Love           Absolutely love these. So comphy!!!
                                                                                                                            Soft & comphy, love this hoodie....i would definitely
                                                                                                                            recommend it to anyone!!! Color is vibrant!!! Comfortable
                                                            Code V Camouflage Pullover Hooded         I'd buy it            to wear in North Idaho in th winter‐‐not too heavy, not to
237 B001L9HHAU REDACTED     3/19/2015 REDACTED   REDACTED   Sweatshirt ‐ PINK WOODLAND ‐ 2XL          again....love it!!!   light...




                                                                            Page 37 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 43 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                       Review Title        Review
                                                             Cotton Cantina Juniors 3 Pack Full Lace
                                                             Sheer Boyshort Panties (Large,
238 B00IXZGR2Y   REDACTED   12/9/2014 REDACTED   REDACTED Wine/Navy/Black)                              panties             Three colors..comphy and cute...
                                                             Balera Shoes Girls Character Shoes For
                                                             Dance Womens Heels With Glitter And        Perfect for         Great fit. Comphy and look great with minimal glitter
239 B079XX3MM1 REDACTED     6/17/2018 REDACTED   REDACTED 1.5 Inch Heel Red 10AM                        Dorothy!            shedding. Perfect for my dorothy costume!
                                                             FARLAND Lightweight Sleeping Bag &                             Love this soft and comphy bag! The straps on the stuff sack
                                                             Portable Envelope Bag for Summer           I would highy       are very confident for backpacking. I would highly
240 B06Y2BG83X REDACTED     5/25/2018 REDACTED   REDACTED Outdoor Activities                            reccomend.          recomend.

                                                              Womens Indoor/Outdoor Faux Shearling
241 B0093OGSLO REDACTED     12/1/2016 REDACTED   REDACTED     Slippers (Small 5/6, Fushia 1411)         Best ever            Comphy cute sturdy warm & gr
                                                                                                                             Great brand. Cute comphy show but too narrow for me. I
                                                              Dansko Women's Dee Dress Sandal,                               can wear the closed Danskos (which are a bit snug towards
                                                              Caramel/Sand Full Grain, 38 EU/7.5‐8 M                         my toes) but my feet slightly hang off the edges on these
242 B00MARBHOOREDACTED       5/5/2016 REDACTED   REDACTED     US                                        Not for wide feet :( open toes :(Had to return.
                                                                                                                             Returned original size of 7 for 7 1/2. Very pleased with
                                                              Clarks Women's Lexi Myrtle                                     return process ‐ no hassle. Very happy with shoes. Nice and
243 B008HDZE6W REDACTED     5/21/2014 REDACTED   REDACTED     Sandal,Black,7 M US                       Great shoe           comphy. Light weight.
                                                              Home Slipper Barefoot Water Skin Shoes,
                                                              Mens Womens Barefoot Sand Aqua Socks
                                                              For Beach Pool Swimming Diving Surf
244 B071PBMT6W REDACTED      7/4/2017 REDACTED   REDACTED     Yoga Water Exercise                       Three Stars         they sent the wrong color but super comphy
                                                              Buckle‐Down Black And White Bandana                           I really love it!! I ordered another one & can hardly wait for
245 B005MSJ98O REDACTED      6/4/2018 REDACTED   REDACTED     Starburst Seatbelt Belt                   Five Stars          it. It fits great & comphy!!!
                                                                                                        But still really
                                                              Blair Women's Plus Size Take It Easy Knit nice. Great color   Runs a little large..But still really nice . Great color and
246 B01122476W REDACTED 12/16/2015 REDACTED      REDACTED     Lounger ‐ 2XL Ultramarine                 and comphy          comphy.
                                                              Universal Textiles Womens/Ladies Fluffy
247 B00PI253D4   REDACTED    3/5/2015 REDACTED   REDACTED     Boot Slippers (7‐8 US) (Cream)            Five Stars          Comphy




                                                                              Page 38 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 44 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                     Review Title        Review

                                                                                                                         Very comphy but squeeks while moving...a lot. I was hoping
                                                                                                                         it would subside once they wore in but still squeekee. The
                                                                                                                         tongue needs to be made from a different material that the
                                                            PUMA Women's Soleil V2 Women's                               main shoe to prevent the squeeking. It is really annoying!
248 B00J3SFEY2   REDACTED   4/22/2015 REDACTED   REDACTED   Sneaker,Black/Dark Shadow,11 B US         sqeekee shoes.     Will not buy another pair of this model.
                                                                                                                         Great raft for floating on. Watched a movie on the water
                                                                                                                         and about fell asleep. Comphy.. the cooler doesn't stay cold
                                                            Intex 58837EP River Run II Sport Lounge, Great! Could use long tho. Half a bag of ice barely last an hour. Better cooler
249 B00OHRU4XK REDACTED     7/11/2017 REDACTED   REDACTED   Inflatable Water Float, 951/2" x 62"      better cooler      and it would be perfect.
                                                            Puma Women's Complete Trailfox 4                             love them ! super comphy and holding together great wear
                                                            Running Shoe,Dark                                            them almost every day and when the time comes to replace
250 B0053YB0NO REDACTED     10/7/2012 REDACTED   REDACTED   Shadow/Baltic/Fluorescent Pink,9 B US     couldnt be happier i may just get another pair lol
                                                                                                                         "So comphy! And so soft! Love it!" how my 10‐old daughter
                                                            Ergonomic Car Seat Travel Pillow for Kids                    said. Indeed very soft. It has Velcro that allow you to wrap
                                                            ,Sphyrna Children Head&Neck Protect                          around your seat belt with ease. It's perfect to use in car
                                                            Pillow Car Seatbelt Pillow Cushion for    Comphy and so      while taking a nap to lay your head on top! Love the
251 B0748CSY1D REDACTED     9/16/2017 REDACTED   REDACTED   Kids Safety Sleep                         soft!              purchase.
                                                                                                                         Great price for clarks but for me, not as comphy as others i
                                                            CLARKS Women's Purity Crystal, Black      Great price for    have gotten. Although they look sharp and i do wear them
252 B00HR8JU72 REDACTED     8/15/2015 REDACTED   REDACTED   Leather, 12 B‐Medium                      clarks but for me daily at work...

                                                            The Party Continuous 60th Birthday Party
                                                            "I make 60 Look Good" T‐Shirt, 1 Piece,                  Nice shirt. Size runs big which is unusual but a little big is
253 B00BFX5Z0Q REDACTED      1/3/2018 REDACTED   REDACTED   Made from Fabric, Black, XL by Amscan    Size runs big.  comphy.
                                                            Gumball Poodle Princess Athletic Knee
254 B01BQSZ41O REDACTED     11/9/2016 REDACTED   REDACTED   Socks (Pink, One Size)                   Worth the money There completely comphy and I love them.

                                                                                                  Super comphy and Super comphy and has just the right amount so its not too
                                                            Famous Maker 18in x 18in Feather/Down has just the right puffy and not too flat and it supports my head without me
255 B002C97K14 REDACTED     6/15/2016 REDACTED   REDACTED   Pillow Form White, White              amount so its ...  making it flat




                                                                            Page 39 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 45 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                  Review Title           Review
                                                             INNOMAX Sanctuary Free Flow Full Wave
256 B00ARV4MZG REDACTED 10/30/2016 REDACTED      REDACTED Waterbed Mattress, King                  Five Stars             nice and comphy, love it.

                                                             Aloudy Ergonomic Memory Foam Office                          Worked perfect for my weird shaped arm rests on the
                                                             Chair Armrest Pads, Comfy Gaming Chair                       akracing aero. I'll admit it doesn't match the leather with it's
                                                             Arm Rest Covers for Elbows and           Perfect for         fuzz but they're cheap. Feel soft and comphy and also don't
257 B01M8F9IYC REDACTED     6/12/2018 REDACTED   REDACTED    Forearms Pressure Relief(Set of 2)       akracing chair.     slip. Would buy again.
                                                                                                      awesome shirt. as   awesome shirt. as well as soft and comphy to wear. have
                                                             HBO'S Game of Thrones Men's Fire and     well as soft and    washed it several times and the graffic still holding up just
258 B00IVEE1JS   REDACTED   7/12/2016 REDACTED   REDACTED    Blood Splatter T‐Shirt, Black,Large      comphy to ...       fine
                                                             Forever Link Focus‐33 Women's Fashion
                                                             Stylish Pull On Over Knee High Sexy                          Love these boots!!!! They go up to mid thigh and are simply
259 B00H4QN4JM REDACTED     3/31/2016 REDACTED   REDACTED    Boots,8 B(M) US,Black Pu                 Love!!!!!           amazing. Even comphy for a note of dancing! Love them!!!
                                                             Skechers Women's Reggae Redemption
260 B01M1H8H89 REDACTED      6/5/2017 REDACTED   REDACTED    Flat Sandal,Black/purple/pk,9 M US       Five Stars          Very happy with these sandals. Thank you. So comphy.
                                                             2 Pairs of Wetness and Odor Absorbing
                                                             Activated Charcoal Shoe Insoles to                           They are stiff and rough so soft and comphy they are not.
261 B00MLELQ7O REDACTED     4/23/2015 REDACTED   REDACTED    Naturally Kill Off Smelly Cause          Not soft            Just so you know they aren't padded
                                                                                                      They are very
                                                                                                      warm and
                                                                                                      comfortable. The    So comphy. They are very warm and comfortable. The tread
                                                             Holly Womens Twin Bow Tall Classic       tread on the        on the bottom of the boot is nice for walking when it's slick
                                                             Waterproof Winter Rain Snow Boots ‐      bottom of the       outside. These wouldn't be good for lots of snow fall, but
262 B00KW9DSM6 REDACTED 11/12/2015 REDACTED      REDACTED    Black ‐ 8 ‐ BLA38 AEA0234                boot ...            these are perfect for when it's chilly out.
                                                             NIKE Vapor Court Womens Tennis Shoes
                                                             631713 Sneakers Trainers (US 8, White
263 B00DU0QM8GREDACTED 12/19/2015 REDACTED       REDACTED    Metallic Silver 100)                     Five Stars          So comphy !
                                                             Tactical Gloves,chenjia Outdoor Military
                                                             Rubber Hard Knuckle Gloves for Men,Fit
                                                             for
                                                             Cycling，Motorcycle，Hiking，Camping
264 B074DB54M4 REDACTED     9/29/2017 REDACTED   REDACTED    ，Powersports，Airsoft，Paintball           Five Stars          fits nice and is very comphy


                                                                            Page 40 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 46 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                           Review Title        Review
                                                             Zhuanglin Women's Quick Drying Aqua
                                                             Water Shoes Size 8 B(M) US Blue,Blue,8                             Very comphy & great for the beach & waterparks. I wore
265 B01D4ERPP6 REDACTED     9/16/2016 REDACTED   REDACTED B(M) US                                           Five Stars          them around disney
                                                             Luxee Laser Cut No‐show Thong 3 Pack                               I love these. Super comphy, and I can wear them under the
266 B00VRHA7LW REDACTED     7/16/2016 REDACTED   REDACTED (S, Black/Navy/Mint)                              Five Stars          tightest of dresses without them showing!
                                                             Callaway Women's Golf Performance              Perfect when
                                                             Long Sleeve 1/4 Zip Mock Jacket, Sugar         there's a slight    Cute, comphy, and breathable. Perfect when there's a slight
267 B01A8O26FO REDACTED     7/28/2017 REDACTED   REDACTED Coral, Large                                      chill in the air    chill in the air.
                                                                                                                                These shoes are really comphy. They were a little large, but
                                                                                                                                the half size wasn't available. Works great.Addendum: after
                                                              ALEADER Women's Running Shoes                                     only using these shoes to exersize s few weeks. I'm a
                                                              Fashion Walking Sneakers Pink 10 D(M)                             walker. They started to wear. Disappointed in the quality
268 B01I32VFUU REDACTED      4/3/2017 REDACTED   REDACTED     US                                            Works great.        and durability.
269 B001AP91WC REDACTED     5/31/2017 REDACTED   REDACTED     DAWGS Ladies Z Sandal,Tan,8 M US              Five Stars          Love them, fit great, very comphy...

                                                              Solatin Womens Short Sleeve Solid Tie         Cute and          This shirt is great for the price. I bought all 4 colors. Held up
270 B01MT32FJT REDACTED     5/18/2017 REDACTED   REDACTED     Dye Tunic Top Black 3XL                       inexpensive       well in washer and dryer so far and they are comphy.
                                                                                                            Great for fun
                                                              Venture Pal Lightweight Packable              parks and daytime
                                                              Durable Travel Hiking Backpack Daypack        outings with the
271 B01FEY7W9S REDACTED     7/18/2016 REDACTED   REDACTED     (Royal Blue) …                                family.           Lightweight and durable. Super comphy to wear also

                                                              Gaming Headphones,GranVela X60                                    Sounds amazingSubwoofer effect is coolTrue 7.1 surround
                                                              Digital Virtual 7.1 Surround Sound                                soundLooks beautiful tooComphy as a couch made of
                                                              Gaming Headset with Microphone, LED                               marshmallows and cloudsI haven't used the mic
                                                              Light and Vibration for PC,                                       yetSometimes sound completely cuts out for a second and
                                                              Notebook,Playstation 4,Xbox One ‐ Black                           crackles (Could be USB drive)Once I try the mic, and figure
272 B01DVYPJRA REDACTED     8/26/2016 REDACTED   REDACTED     & Green                                 4 Stars for now           out if it's my USB or the headset I will be giving 5 stars
                                                                                                                                I have a Margaritaville themed pool and party barn...and
                                                              GoFloats Tropical Parrot Pool Float Party                         this is just the perfect float for me...it is made of very thick
273 B075QVXJ7J   REDACTED   6/24/2018 REDACTED   REDACTED     Tube ‐ Float in Style (for Adults and Kids)   Super Cute Float!   material and its super comphy!




                                                                               Page 41 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 47 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                    Review Title        Review
                                                                                                     The perfect neck
                                                                                                     support bolster     The perfect neck support bolster without having to use your
                                                            Massage Neck Bolster 14.5" X 9.5" X 3.5" without having to   face cradle while the client lays supine. This bolster fits
274 B00IN92UC6 REDACTED      5/4/2016 REDACTED   REDACTED   (Creme (Beige))                          use your face ...   easily under my fitted comphy micorfiber sheets.
                                                                                                                         love this cover for my old dog! had to replace my original
                                                                                                                         cover after years of ware and tare. the cover seems softer
                                                            Milliard Removable Waterproof Non‐slip                       somehow. my dog just got surgery and it's so comphy I've
275 B00FK9O3K4 REDACTED     6/26/2018 REDACTED   REDACTED   Dog Bed Replacement Cover, X‐large       super soft          fallen asleep on it with him!
                                                                                                     Nice chairs. Easy
                                                                                                     to store and
276 B006QR1I4S   REDACTED    9/7/2016 REDACTED   REDACTED   Quik Chair Folding Chair, Green          comphy            Nice chairs. Easy to store and comphy.
                                                                                                                       I like this shirt, it's so cute and it's from Friends so I
                                                            Friends TV Central Perk Adult T Shirt                      obviously had to get it. It isn't the most comphy but makes
277 B06Y241PJ9   REDACTED   5/29/2017 REDACTED   REDACTED   (Medium)                              I suggest this shirt up for it with cuteness
                                                                                                  These are
                                                                                                  awesome for that
                                                                                                  perfect outfit       These are awesome for that perfect outfit when you need
                                                            Spanx Hide & Sleek Hi‐Rise Panty with when you need to to hold a lil belly in without having the panty line. Very
278 B0013IXGZY   REDACTED   5/14/2015 REDACTED   REDACTED   Thong Back                            hold ...             comphy as well.
                                                                                                  Bought these
                                                                                                  boots for my 16      Bought these boots for my 16 year old daughter. She loves
                                                            DREAM PAIRS Women's Colby Black Over year old daughter. the feel and fit and the fact that they go over her knees and
279 B0721RDN5Y REDACTED      1/1/2018 REDACTED   REDACTED   The Knee Pull On Boots ‐ 11 M US      ...                  don't fall down, not to mention stylish and comphy!!

                                                            Ollio Women's Shoe Slip on Sneaker                           These shoes are cute and super comphy :)! I wear a size 6.5
280 B010911UYY REDACTED     8/24/2016 REDACTED   REDACTED   Canvas Flat (6.5 B(M) US, Black)         Thumbs up           and they aren't snug, and they don't hurt in anyway :)!!!
                                                            Doublju Women Long Sleeve Pocket
281 B00A86Q0MS REDACTED      5/9/2016 REDACTED   REDACTED   point Loose fit HOTPINK Dress,M      Five Stars              Comphy!!!!
                                                                                                 Very nice.. light n
282 B003WY0R6S REDACTED     3/10/2015 REDACTED   REDACTED   Wicca Wisdom Amulet Pendant Necklace comphy on               Very nice..light n comphy on..pleased!!




                                                                            Page 42 of 389
                   Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                           Document              86 Filed 10/29/18 Page 48 of 394
               Encoded             Item        Item
    ASIN       Review ID Submitted Category    Subcategory Item                                        Review Title        Review
                                                           VERABENDI Women's Summer Casual
                                                           Sleeveless Mini Plain Plated Tank Dresses   fits good, very     Just what I was looking for, fits good, very comphy & cool.
283 B07CPSNV9J REDACTED   6/28/2018 REDACTED   REDACTED Navyblue XL                                    comphy & cool       LUV IT !!!!!
                                                           Fruit of the Loom Women's Built‐Up
                                                           Sports Bra, Red Hot White/Black‐3 Pack,
284 B073FJM2WN REDACTED   5/15/2018 REDACTED   REDACTED 36                                             Perfect             Looks the picture the size was just right ..Soft and comphy

                                                                                                                           wore these shoes for my wedding .... I got married on the
                                                                                                                           beach & thought wedge would be better for walking in the
                                                                                                                           sand for pics.They worked out perfect !!! they were also
                                                            Coloriffics Women's Victoria Wedge                             comphy for dancing I brought flip flops to change into but
285 B001HSOBTA REDACTED 12/21/2011 REDACTED    REDACTED     Sandal,Ivory,8.5 M US                      comphy              ended up keeping these on most of night
                                                                                                       They wrinkle
                                                            Tribal Women's Flatten It Pull‐On Capri    easily but I like
286 B018IQNJSM REDACTED    5/2/2016 REDACTED   REDACTED     with Back Details, White, 12               them                Very comphy. They wrinkle easily but I like them!

                                                            Vionic Women's Orthaheel Technology                            Just what I was looking for to take on my cruise. Comphy,
287 B00DZQ0VWS REDACTED   2/20/2016 REDACTED   REDACTED     Women's Shore Slide, Pewter, 8 B(M) US Perfect                 pretty and good support.




                                                                            Page 43 of 389
                   Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                           Document              86 Filed 10/29/18 Page 49 of 394
               Encoded             Item        Item
    ASIN       Review ID Submitted Category    Subcategory Item                                     Review Title         Review


                                                                                                                       Received this Set as i was not keen on the product quality i
                                                                                                                       found in stores, it was either a cheap set found at a chemist
                                                                                                                       made in the worst quality, or German engineered costing
                                                                                                                       over $200.00 to get the quality i wanted.Since i could not
                                                                                                                       find an item in store. i was going to look online,,, 2 days
                                                                                                                       later after looking all over, tons of websites. i chose this
                                                                                                                       brand.Remember cost not my deciding factor, i wanted
                                                                                                                       good quality items.So this is my verdict.Quality ‐ 8/10Look
                                                                                                                       and Feel 8/10Functionality. 10/10Expected quality ....
                                                                                                    it was either a    Better than i thoughtLook its not the best you can get but
                                                                                                    cheap set found at for the price I payed, I feel I got a better deal than If I had
                                                                                                    a chemist made in forked out $200.00 Bucks.Its good enough to last me years,
                                                                                                    the worst quality, presented really well and has a quality leather case feel.The
                                                                                                    or German          tools are comphy to use and a good selection. I'm glad i
                                                          FAMILIFE L01 11 in 1 Stainless Steel      engineered         found this product .Friends and family recommendation
288 B01LXPJOSQ REDACTED   2/22/2018 REDACTED   REDACTED   Manicure Set with Box                     costing over $200 10/10

                                                          Baleaf 9" Men's Active Underwear Sport
                                                          Cool Dry Performance Boxer Briefs with
289 B01MY9SY1P REDACTED 12/12/2017 REDACTED    REDACTED   Fly Black/Grey Size XXL(2‐Pack)           Five Stars           very comphy

                                                                                                                         This shirt is wonderful! I wear it with leggings, jeans even a
                                                          Sejora 3/4 Long Sleeve Dolman Tunic Top                        skirt! It's super comphy and light weight so it's perfect for
                                                          Batwing Shirt – Many Colors & Sizes      Great with            layering! I am 5'10 and 170 lbs size 34DDD and wear a size
290 B0167V9HGI REDACTED   8/16/2016 REDACTED   REDACTED   (Medium, Navy)                           leggings!             med. I would highly recommend this to anyone!
                                                                                                   Horrible sheets. I    Horrible sheets. I needed a couple extra fitted sheets for my
                                                          NRG Premium Microfiber Fitted Massage needed a couple          busy massage practice. These became rank with oil very
                                                          Linen Sheet (Dark Chocolate) for Spa and extra fitted sheets   quickly, they pill and fade and stink. I'll stick with Comphy
291 B01BMO29R4 REDACTED    9/3/2018 REDACTED   REDACTED   Massage Tables                           ...                   brand sheets from now on.




                                                                          Page 44 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 50 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                         Review Title       Review
                                                             Sleep Mask by Bedtime Bliss ‐ Contoured
                                                             & Comfortable With Moldex Ear Plug Set.      The mask is super
                                                             Includes Carry Pouch for Eye Mask and        comphy! better
                                                             Ear Plugs ‐ Great for Travel, Shift Work &   for people with   The mask is super comphy! better for people with flatter
292 B00FJQFJX8   REDACTED 10/21/2014 REDACTED    REDACTED Meditation (Black)                              flatter noses     noses, the bridge wont fit if you have a really big nose
                                                             HIPPIH Women's 3‐9 Pairs Casual Thin No
293 B06VW952ZW REDACTED     9/10/2017 REDACTED   REDACTED Show Socks Non Slip Flat Boat Line              Five Stars         Super comphy socks. Will be ordering more.

                                                                                                                             These are simply the best! Soft & Comphy.I have a pair of
                                                                                                                             the Cashmere/Silk, a pair Linen/Silk, a pair Cotton & a pair
                                                              Marcoliani Women's Italian Cashmere                            Merino.All are Fabulous! They have held up well.The best
294 B001UIL33O   REDACTED    7/7/2013 REDACTED   REDACTED     and Silk KneeHigh Socks One Pair Brown      Simply the best    company ever. Any questions are answered quickly.
                                                                                                                             the only complaint is the opening wear you put your feet in
                                                                                                                             is just a tad to wide.. but so far i like em.. i have now worn
                                                              Klogs USA Women's Springfield, Black, 11                       these for 3 days and i am enjoying them.. not to hot, and
295 B000IUBYDY REDACTED     5/21/2015 REDACTED   REDACTED     W (E)                                    but so far i like     comphy.
                                                              RockDove Women's Two‐Tone Memory
                                                              Foam Slipper (9‐10 B(M) US, Denim                              So comphy and warm! Good quality, i walk all over yard
296 B072C33NWL REDACTED     11/8/2017 REDACTED   REDACTED     Blue/Yellow)                             Perfect               with them and still holding strong!
                                                                                                                             I think I bought the last one! Thank goodness! These are
                                                                                                                             great, comphy and so stylish. I wear then on my brisk walks
                                                                                                                             with my husband and my golden retriever :), and my ears
                                                              Unisex Premium Quality Warm Winter Ski                         stay so warm. There PERFECT! Love them. Thankyou
297 B00AO0FZ6K REDACTED 10/25/2013 REDACTED      REDACTED     & Snow Knit Wool Ear Muffs Grey        Perfect!!!              Amazon :)
                                                              RW Soft & Cozy Knit Tribal Aztec Print
298 B0160ILC70   REDACTED 11/18/2016 REDACTED    REDACTED     Infinity Scarf (Aqua)                  Five Stars              Super comphy and cute!

                                                              Innovateyfm 3/4 Sleeve Contrast Color
299 B016Q8NU0Q REDACTED     1/15/2016 REDACTED   REDACTED     Spliced Round Neck Blouse X‐large White Nice shirt             Very nice shirt. Light weight and comphy.




                                                                              Page 45 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 51 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                       Review Title        Review

                                                                                                                            these are a good quality short.Perhaps a slight bigger in size
                                                                                                                            than I was expecting .Stays cool and is ultimately loose and
                                                            New Balance Men's Showdown Short            Nice workout        comphy . Thicker than I expected and a Good quality feel. I
300 B005LC5002   REDACTED   9/14/2013 REDACTED   REDACTED   (Aviator, X‐Large)                          shorts              like them very much .I will order again in a different color .
                                                                                                        feels good but      I now have used ibout 1 week,its very comphy but a little
301 B00D8L9X88 REDACTED     8/16/2017 REDACTED   REDACTED   Red Nomad FBA_RN‐3‐K 3‐K                    hard to move on     hard to move around
                                                            Xhunter Camo Gun Sling W Swivels &
302 B01B6ZLCT0   REDACTED 11/26/2016 REDACTED    REDACTED   Xhunter Camo Printed                        LOVE IT             DONT SLIP,VERY COMPHY,NO NOISE, GREAT SLING
                                                            Dogbed4less Small Medium Gel Memory
                                                            Foam Dog Bed, Durable Blue Denim
                                                            Cover with Waterproof Liner and Extra
303 B001UAGU0I REDACTED      2/1/2011 REDACTED   REDACTED   Pet Bed Case, 35X20X4 Inch                  Doggie Loves it!    Nice comphy bed for your furry friend!
                                                            GEMINI Women 18K Gold Filled                                    Sparkle and gold! Love this ring. It's light weight and so
                                                            Anniversary Wedding Titanium Ring                               comphy to wear. So glad I picked this one for my
304 B00X1MBFO4 REDACTED     11/7/2015 REDACTED   REDACTED   width 5mm US Size 6.25                      So pretty           replacement wedding ring!
                                                            TOPTREK Cycling Backpack Waterproof         This is going to be
                                                            for Men and Women                           perfect for riding This is going to be perfect for riding my bicycle and going on
                                                            Mountain/Road/Street Bike Hydration         my bicycle and      hikes. I like that it comes with a rain cover and the whistle
305 B07143JSL5   REDACTED   9/23/2017 REDACTED   REDACTED   Bladder Bike Packs with Rain Cover          going on hikes      on the buckle is a nice touch. Well made and comphy.
                                                            TL Women's Comfy Basic Cotton Short
                                                            Sleeves Solid V‐neck T‐shirts ,4 Pack‐blk
306 B01A1FBHQ4 REDACTED     2/19/2018 REDACTED   REDACTED   /Bur /Char / Mocha,Medium                   great               perfect fit, nice colors, nothin like a good fitting comphy tee
                                                            Skechers Performance Women's Go Walk
                                                            2 Flash Walking Shoe,Black/White,8.5 M
307 B00I5IO53W REDACTED     1/29/2017 REDACTED   REDACTED   US                                          Comfortable         Fave comphy shoes ever!! They are soft and fit wide feet.
                                                            Merrell Men's Jungle Moc Ruck Slip‐On
308 B00D1N0TDQ REDACTED     5/14/2015 REDACTED   REDACTED   Shoe,Carbon,11 M US                         Merrell shoes       Always a great fit. Look good also, very comphy
                                                            Ruby Rd. Women's Petite Pull On Solid
                                                            Super Stretch Solar Millennium Tech
309 B01N04A3JS REDACTED     3/21/2018 REDACTED   REDACTED   Cuffed Short, White, 10P                    Pull on ease        Super comphy to wear from the momentI put them on




                                                                            Page 46 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 52 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                         Review Title      Review
                                                             Women's Pullover Crochet Knit Tassel V‐
                                                             Neck Sweater Poncho Cape Shawl Wrap,                           I broke my wrist 3 weeks ago soo needed something easy
310 B077JP7FY4   REDACTED   3/19/2018 REDACTED   REDACTED Grey                                            Love it           on and easy off. This fit the bill! Comphy, cozy and cute!
                                                                                                                            Bought for my daughter. She likes them and says they r
                                                              Fruit of the Loom Little Girls' Hipster ,   They are a good   comphy. They are a good thick material. Hopefully they will
311 B00W80PFIM REDACTED      8/2/2018 REDACTED   REDACTED     Assorted, 14(Pack of 12)                    thick material    hold up well.

                                                                                                                            comphy pads good sound reasonable distance slightly dim
                                                                                                                            bass but good balance easy to connect built strong I like the
                                                              August Over Ear Bluetooth Wireless                            blue ones since I have a lot of accessories to match the
                                                              Headphones EP650 with Android/iOS App                         volume beeps when to the limit witch is nice has the option
                                                              for Custom Sound Control ‐ Enjoy Bass                         to be connected with standard cord hookup if you still want
                                                              Rich Sound and Optimum Comfort ‐                              great sound via blutooth when one might have to be in a
                                                              Bluetooth v4.2, NFC and aptX LL Low                           quiet setting these are perfect cheaper than beats and
312 B00IMB47TY REDACTED     5/19/2014 REDACTED   REDACTED     Latency ‐ [Blue]                      most def                potent sound hope this helps

                                                                                                                         they fit perfect....i have only wore them for just a little
                                                                                                                         through out the day and they are pretty comphy, as much
                                                              AMYshoes Tina/02 Plain Color Four                          as a shoe like that can be :) .....i have wide feet and the
                                                              Button Fur Lined Mid‐Calf Snow Boots (7, happy happy       width was perfect....their is no arch support but still
313 B00OC7HUV4 REDACTED     1/19/2016 REDACTED   REDACTED     chestnutsusu)                            customer          comfprtable.....i will for sure be suying another pair soom!!!
                                                                                                                         LOVE THEM! They are the exact color I ordered and have
                                                              Hawaii Brown or Black Jesus sandal       LOVE THEM! They been wanting! sometimes you order these and they're too
                                                              Slipper for Men Women and Teen Classic are the exact color dark or too small, and these were exactly as shown,
314 B01DDPJ8FQ REDACTED     6/29/2017 REDACTED   REDACTED     Style (8, Brown)                         I ordered ...     PERFECT and comphy!
                                                              Skechers Performance Women's Go Joy
315 B071Z2VGB8 REDACTED     4/10/2018 REDACTED   REDACTED     Walking Shoe,black,11 M US               Three Stars       They not as comphy as I thought

                                                              Bella + Canvas Unisex Jersey Short‐Sleeve good cut. Makes     Very comphy, good cut. Makes me look buff, and that is not
316 B004R1GBD8 REDACTED     12/8/2014 REDACTED   REDACTED     V‐Neck T‐Shirt L HEATHER BROWN            me look buff        easy. :‐)
                                                                                                        Looks great in my
317 B01LY9FJFX   REDACTED   5/24/2017 REDACTED   REDACTED     Office Chair in Brown                     home office         Very comphy to sit in. Looks great in my home office.


                                                                               Page 47 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 53 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                       Review Title        Review
                                                             PUMA Women's Lux Flip Pro Flip Flop,       Just plain
318 B01EK9QQQS REDACTED      2/7/2017 REDACTED   REDACTED Fluorescent Peach/Rose Red, 8                 comfortable!!!      Sooo comphy!!!
                                                             Vanity Fair Women's Illumination String
                                                             Bikini Panty 18108, Toasted Coconut,
319 B00E99KZF8   REDACTED   9/23/2017 REDACTED   REDACTED Small/5                                       Fit Great!          Love them! They don't ride up. Super comphy!

320 B00DG96UTM REDACTED     8/19/2015 REDACTED   REDACTED     Soda Womens Tyra‐S Sandal ‐ Grey Size 8 Five Stars            nice shoes comphy

                                                                                                                            Super cute, well made shoes. They are true to size, however
                                                                                                                            not made for a wider foot. They are hard to get on but I
                                                                                                                            discovered that if you put all of the front of your foot in and
                                                                                                                            then pull the heel part over the back of your foot it's a bit
                                                              Sanuk Women's Honey Bee Fringe            Super cute, well    easier. They are easy to remove. Once on they are very
321 B00HI2AF7Q REDACTED     8/27/2015 REDACTED   REDACTED     Bootie,Chestnut,9 M US                    made shoes          comphy like wearing good slippers.
                                                                                                                            Great comphy boots! I ordered one size up because boots
                                                              Milesline Fashion Women's Booties                             are usually tight. I wouldn't have had to as they seem to run
                                                              Winter Warm Fur Lined Lace Up Chunky      Great comphy        pretty close to the right size. Not very durable. Laced twice,
322 B01G13X8VW REDACTED     11/7/2016 REDACTED   REDACTED     High Heel Snow Boots,Yellow,6 B(M) US     boots               pulled one of the loops loose.
                                                              Mud Pie Baby Boys' One Piece Playwear
323 B01DEC7TKY REDACTED 12/30/2016 REDACTED      REDACTED     Set, Holiday Red, 3‐6 Months              Four Stars          Looked comphy

                                                              StomperJoe No Show Casual Sock Liners     it's a nice sock but I ordered this product because it said it had heel grip and it
                                                              For Men 3prs Quality Cotton Lge Heel      the pics are         doesn't. Overall, it's a nice sock but the pics are deceiving.
324 B00FOSEUIQ REDACTED     9/12/2016 REDACTED   REDACTED     Grip Non Slip                             deceiving            Awesome shipping time and no drama!!! Comphy to wear!!!
                                                              CLARKS Women's Sonar Pilot, Pewter, 7.5
325 B008LSHL78   REDACTED 11/22/2014 REDACTED    REDACTED     M US                                      Five Stars          comphy




                                                                             Page 48 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 54 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                         Review Title          Review

                                                                                                                                These so called 3x pants are being worn by my very slim
                                                                                                                                friend (like a size one). If these are plus sized then I must be
                                                                                                                                very large. I wear a xxl but wanted these to be loose and
                                                                                                                                comphy with a dressy pair of sandals. TRUST ME LADIES its
                                                                                                          Child size fit! Not   offensive to receive pants that are not even half the
                                                            Lili's Couture Plus Size Fashion Joggers J‐   curvy woman           material we need. Full figure girls unite and don't but these
326 B01EX9AK7G REDACTED     6/15/2016 REDACTED   REDACTED   43X‐2x/3xTan                                  friendly              mislabeled pants.
                                                            Hot Chocolate Design Chocolaticas
                                                            Petunia Women's Mary Jane Flat
327 B00I3IYPV6   REDACTED   8/15/2017 REDACTED   REDACTED   Multicoloured HCD 35                          Fabulous!             Fabulous! Super cute & comphy!
                                                            Bedroom Athletics Men's McQueen‐
                                                            Check Sherpa Boot,Red/Navy/White,US
328 B00J8UR678 REDACTED 10/19/2016 REDACTED      REDACTED   12‐13                                         Five Stars            comphy.

                                                                                                                         I Really like this top! It is super cute, it's simple yet unique
                                                                                                                         due to how the back is designed. It is very subtle but sexy
                                                            O'Neill Women's Salt Water Solids Halter LOVE it, so happy I and makes it different than All other triangle top bathing
329 B01KKY1DTC REDACTED      8/3/2017 REDACTED   REDACTED   Bikini Top, Black/Black, S               ordered!            suits. It's sexy, comphy, and I love it!
                                                                                                                         Super comphy. I wear a size 6 in shoes and 6 1/2 in a
                                                            CIOR Fantiny Women's Comfort Coral                           sneaker. I purchased a 6 in slipper and still had room in
                                                            Fleece Memory Foam Slippers Plush                            back. I ordered the pink, which is a soft pink. Like that they
                                                            Lining Slip‐on Clog House Shoes Indoor &                     have a hard sole, which is flexible. Will be ordering another
330 B07C5LNNFK REDACTED     8/14/2018 REDACTED   REDACTED   Outdoor‐U118WMT004‐pink‐F‐36‐37          Comphy              pair in future when I need them
                                                            Fangsto Women's Cowhide Leather
                                                            Loafers Flats Sandals Slip‐On US Size 9  these are just      I have toe problems needed to find comphy shoes to wear,
331 B01KVUKR5Q REDACTED      5/2/2018 REDACTED   REDACTED   Brown                                    perfect.            these are just perfect.
                                                                                                                         Ordered a 38C and didn't realize I recieved a 38B no wonder
                                                                                                                         why it snapped on me after wearing it for only a week or
                                                            Maidenform Women's Comfort Devotion                          two. It was even labeled 38C but inside said 38B. Otherwise
332 B009GERT2I   REDACTED 10/23/2017 REDACTED    REDACTED   Demi Bra, White/Stone,38C                Shipping error      its a comphy bra.




                                                                             Page 49 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 55 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                     Review Title         Review
                                                             Skechers Performance Women's Go Walk
                                                             3 Slip‐On Walking Shoe, Black/White, 9 M
333 B00KYCJ1E0   REDACTED   1/19/2017 REDACTED   REDACTED US                                          perfect              Very comphy...perfect fit
                                                                                                      Exactly as
                                                                                                      described, fast
                                                             Sanuk Men's Chibalicious Charcoal Hemp shipping, highly
334 B01B6XRD8G REDACTED     7/23/2017 REDACTED   REDACTED Loafer 9 D (M)                              recommend            Light weight, comphy. Hubby loves them.
                                                                                                      ltd foam padded
                                                                                                      sunglasses           My Husband is so happy that I got this glasses for him.Very
                                                             LTD Foam Padded Sunglasses Titanium      titanium oxide red   stylish.He waers them on his Motorcycle rides, very comphy
335 B001GPJ6WG REDACTED     8/24/2012 REDACTED   REDACTED Oxide Red Coated Lenses                     coated lenses        and keeps the sweatout of his eyes.I will buy more.
                                                             Lace‐Trimmed Nightgown ‐ Misses Sizes,                        It looks lovely, it is fresh and is summery and it is very
336 B002VRROWMREDACTED      4/27/2013 REDACTED   REDACTED Color Pink, Size MED                        lovely               comphy. It is like a candy cane ,my husband loved it.
                                                                                                                           Ordered this for Fathers day, it arrived quickly. The
                                                                                                                           Hammock came with new chains, hooks and anchor hooks if
                                                                                                                           you wish to place it between two trees. I hooked it to a
                                                                                                                           previos frame.The fabric is beautiful and comphy, and so far
                                                                                                                           has held up in severe rain. It holds two adults (up to 450 lbs
                                                              Castaway Q9000 Large Quilted                                 I think) and is nice and wide. All u need is a pillow, which is
337 B004ZP8HII   REDACTED    7/3/2012 REDACTED   REDACTED     Hammock, Rust                             Comphy & Pretty    easy enough.
                                                              Fruit of the Loom Women's Plus Size Fit
                                                              for Me 5 Pack beyondsoft Brief Panties,                      VERY NICE AND COMPHY NICE COLORS THANK YOU MARIE
338 B01CIBD6YK   REDACTED   12/1/2016 REDACTED   REDACTED     Assorted, 11                              Five Stars         WOLF
                                                              Glamorise Women's Full Figure MagicLift
                                                              Seamless Non‐Padded Wirefree Bra                             its not Comphy for long days. And it rubs. I really wanted it
339 B00676AZA6 REDACTED     11/9/2015 REDACTED   REDACTED     #1070                                     Rubs               to fit
                                                              SoftWalk Women's Maxton, Walnut, 10                          These are super‐comphy and cute! when you slip them on
340 B0071ADCSO REDACTED     3/19/2015 REDACTED   REDACTED     M US                                      Cloud walking!     your feet sing. Like walking on clouds.
                                                              ASICS Women's GT‐2000 4 Trail Running
                                                              Shoe, Azalea/Melon/Perfect Plum, 8.5 M
341 B00YCYGR0W REDACTED     7/19/2016 REDACTED   REDACTED     US                                        Four Stars         Super comphy shoes might want a half size up.




                                                                             Page 50 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 56 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                       Review Title     Review
                                                             Cabales Women's 3‐Pack Seamless            comphy and good
                                                             Wireless Sports Bra with Removable         quality. I'd
342 B07CVKB4RK REDACTED     8/23/2018 REDACTED   REDACTED Pads,Racerback‐BWB,X‐Large                    purchase again   Breathable, comphy and good quality. I'd purchase again.
                                                             Women's Basic Plain Bras (Packs of 6) ‐                     I really like them however they are smaller then expected.
343 B07DV8GV91 REDACTED      9/4/2018 REDACTED   REDACTED Various Styles (38C, 081)                     *They Feel nice! They have a nice feel and are comphy.
                                                                                                                         i am a burts girl.Have worn them for 25 years. comphy! This
                                                              Birkenstock Men´s Arizona Basalt                           is my first slip on. doing good,have to get use to them, Try
344 B000XWHBZC REDACTED      5/4/2014 REDACTED   REDACTED     Birkibuc Sandals 40 Normal R 651161       Great SANDLES    you might be hooked.
                                                              Cfanny Women's Contrast Trim V Neck
345 B015SSRX2G REDACTED      6/7/2017 REDACTED   REDACTED     Jersey Sport Jumpsuit,Grey,Large       Five Stars            fits as expected, very cute and comphy
                                                              bebe Womens French Terry Elastic Lace
                                                              Up Waist Pajama Pants Heather Grey X‐
346 B079V4M89T REDACTED     7/29/2018 REDACTED   REDACTED     Large                                  Five Stars            I wanted light and comphy, and I got it.
                                                              Realtree Women's Kendra Climbing Shoe,
347 B01BOU561M REDACTED 12/15/2016 REDACTED      REDACTED     Hot Pink/Extra Green, 8 D US           Love them             Love them very comphy and fit perfect.

                                                                                                                           This met our expectation 100%. The Lympha Press 201Max
                                                                                                        The medical        and Comphy Sleeve was received as told by the vendor. The
                                                                                                        device works       medical device works great and has been used daily since it
                                                                                                        great and has      was received by us. To have this is such blessing and saves
                                                                                                        been used daily    hours out of our day not having to go to the hospital the
                                                              Lympha Press 201Max + ComphySleeve        since it was       receive the same treatment.It has been well worth the
348 B00HZD1I8S   REDACTED    3/1/2016 REDACTED   REDACTED     for left torso and arm                    received ...       money spent on it.

                                                              Ultimate Tee Women's Plus Size Ultimate                      I have 7 of these an i just love them..comphy. colors are
349 B005GPWZ66 REDACTED     6/14/2016 REDACTED   REDACTED     Mockneck Tee                            Mock tops            good. nice in the wash,shack them out,no iron needed. nice

                                                              Dockers Men's Christopher Classic Casual                     Love them‐ super comphy but just a tad small. Not enough
350 B076H9DN5H REDACTED     1/11/2018 REDACTED   REDACTED     Roll Collar Clog Slipper, Black, Size 8‐9 Four Stars         to want to return them though.
                                                                                                                           Came really fast in the mail love this hate so comphy i think
                                                              CTM Women's Flower Knit 4 Season Knit                        ill be ordering different colors in the future i ordered the
351 B004CYWU6MREDACTED      3/22/2013 REDACTED   REDACTED     Beret Cap, Beige                          love it            beige


                                                                              Page 51 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 57 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                    Review Title       Review

                                                                                                                        I bought this based on the picture. I thought it would be a
                                                                                                                        nice comphy piece! It is lumpy and difficult to return to a
                                                                                                                        somewhat definable object of comfort! It arrived bursting
                                                                                                                        out of the box and I want to return it but there is NO WAY I
                                                            Big Joe XXL Fuf Foam Filled Bean Bag     NOT WORTH          could ever get this lump back in the box!!!!!! I am so
352 B0055DXL1C REDACTED      9/1/2013 REDACTED   REDACTED   Chair, Comfort Suede, Espresso           WHAT I PAID!       disappointed with this purchase that I want to cry!
                                                            HON Sadie High‐Back Leather
                                                            Office/Computer Chair ‐ Ergonomic
                                                            Adjustable Swivel Chair with Lumbar
353 B06Y3P6CST   REDACTED 12/14/2017 REDACTED    REDACTED   Support (HVST331)                        Five Stars         easy to put together,and really comphy

                                                            NEW! Men's Work Hunting Boot Outdoor                        Could not find a better deal than these. They are w a rm
                                                            Red & Gray Socks Shoe Size 6‐12 | 12     YOU WON'T FIND     and comphy. After washing they are as good as new. The
354 B00IX0GVC0 REDACTED     2/18/2015 REDACTED   REDACTED   Pairs                                    A BETTER DEAL!!!   customer service is the cream in the coffee!!!
                                                            iisutas Women's Comfort Memory Foam
                                                            Slippers, Wool‐Like Plush Fleece Lined
355 B077TLPF26   REDACTED   4/23/2018 REDACTED   REDACTED   House Shoes (Multicolor, L)              Five Stars         Super cute and comphy
                                                            Zacoo Women's Candy Color Modal mini                        it is very comphy, I love the mini dress I just forgot how big
356 B00GYSFI7W REDACTED     4/15/2014 REDACTED   REDACTED   Dress Free Size White                    Big Tata           my Tata's r, so I will use it to sleep in it.

                                                            Pleaser Women's Beau‐601,Clear/Cork,8                       Best shoes everSo comphy!!do get a size extra because they
357 B00125V6LO REDACTED      2/7/2014 REDACTED   REDACTED   M                                        GREAT              do ran smallThey look adorableI love them

                                                            KEEN Women's Paradise                                       Love these shoes. cute and comphy. Great color. They are
358 B003Z4K8HI   REDACTED    1/9/2013 REDACTED   REDACTED   Sandal,Chocolate Chip,8 M US           Love these shoes     very durable & fashionable.and great for walking all day in
                                                            Skechers Cali Women's Pinups Party                          Cute, and as always becuz they're Sketchers they are super
359 B016VGXG2U REDACTED      4/3/2017 REDACTED   REDACTED   Crasher Flip Flop,Black Jewel,9 M US   Super Cute           comphy!
                                                            Free to Live Women's Long Loose Fit
                                                            Oversized Smocked V‐neck Tunic Made in                      Very comphy. A little big, but hides everything you want it
360 B0149LOX5S REDACTED     3/16/2016 REDACTED   REDACTED   USA (XL, Burgundy)                     Very comphy.         to.




                                                                           Page 52 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 58 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                        Review Title         Review
                                                             FEESHOW Men's Smooth Stretch Bikini         Pretty see‐thru
361 B01GPI3UR0 REDACTED      8/2/2017 REDACTED   REDACTED Swimwear Underwear Swim Briefs                 though               Comphy, light‐weight. Pretty see‐thru though.
                                                             Under Armour Women's Ignite VII Sandal                           Very comfortable slides. I wear them as house shoes
362 B00LHAR8A2 REDACTED     4/30/2018 REDACTED   REDACTED White 7                                        Five Stars           because they are so comphy.
                                                                                                         the shoe is a mobil
                                                             NIKE Jordan Men's Trainer 2 Flyknit,        pylon and I did     the shoe is a mobil pylon and I did camoflauge but they are
363 B00CSWXOKG REDACTED 12/31/2014 REDACTED      REDACTED    Black/Black‐Metallic Silver (11)            camoflauge ...      comfortable‐not the unltimate but comphy to wear.
                                                                                                                             The best flip flop ever!!!! Its cute and shiny most of all
                                                             FitFlop Women's Rokkit Flip Flop,Silver                         soooooo comphy! I have it in black and gray. Since im
364 B0047T7E54   REDACTED    6/5/2014 REDACTED   REDACTED    Nova,8 M US                                 Awsooomme!!! :) pregnant now this shoe never leaves my feet:))
                                                             Tamarac by Slippers International
                                                             Women's Galaxie Shearling
365 B003CIPO7Q REDACTED     2/28/2016 REDACTED   REDACTED    Slipper,Allspice,8 M US                     Four Stars           They are comphy and warm and support my arches.
                                                                                                                              I ordered these for my 7 year old grandson and he was
                                                                                                                              thrilled with them. Put them right on and wore t hem to
                                                                                                                              bed the same night. I got a full explanation of each
                                                             Star Wars ‐ Little Boys Short Sleeve Lego   Big Grin from        character pictured on the shirt. They were also "soft and
366 B00JZXBTIA   REDACTED    8/1/2014 REDACTED   REDACTED    Star Wars Shorty Pajamas, Red 34486‐8       grandson.            comphy"...his words.
                                                             crocs Men's Santa Cruz 2 Luxe M Slip‐On
367 B00NVAZL3W REDACTED     6/27/2016 REDACTED   REDACTED    Loafer, Khaki/Khaki, 10 M US                love them            over all a great ,light comphy shoe
                                                             LEISURE TOWN Queen Cooling Mattress
                                                             Pad Cover(8‐21”Deep Pocket)‐Fitted
                                                             Quilted Mattress Topper Hypoallergenic
368 B06XYDYS7H REDACTED     9/26/2017 REDACTED   REDACTED    Down Alternative Fill                       Five Stars           Fitted nice, very comphy
                                                             Baby Boys Letters Monster Short Sleeve
                                                             T‐shirt and Graphics Pants Outfit (100(2‐                        This is so cute and very well made! Fits my large 3 year old
369 B01DNNQ0G8 REDACTED      7/7/2016 REDACTED   REDACTED    3Y))                                        Great quality!       very well! It's light weight and comphy for him.
                                                             Modway Veer Drafting Stool‐Chair (26L x     omg I so love this   Have to say.. omg I so love this chair..gr8 quality comphy on
370 B00KHM4EOY REDACTED     4/23/2018 REDACTED   REDACTED    26W x 49.5H), Gray                          chair                my bad back.. super easy to assemble..
                                                                                                                              This product enhances my shoes and make it comphy to
                                                             Spenco Polysorb Walker/Runner Athletic                           walk on payvement or concrete foors. I do the happy feet
371 B003SFYV2C   REDACTED   4/19/2014 REDACTED   REDACTED    Insole, Men's 12‐13.5                  Happy feet                dance.


                                                                             Page 53 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 59 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                       Review Title        Review
                                                             Memory Foam Mattress Topper 4 Inch                             2nd review after my "this thing sucks" review. It took
                                                             Thick Cooling Gel ‐ Queen Size ‐ Memory                        almost 3 weeks for the mountain ridge down the center of
                                                             Foam Topper Adaptive Pressure Point                            my bed to flatten out. But now it is very comphy. It is
                                                             Relief Support Ultra Breathable Gel        2nd review to my unwieldy to get on bed and can't comment on coolness
                                                             Technology 4 Inch Memory Foam              "This thing sucks!" level as it hasn't been cold enough to put the heat on. But it
372 B01GIEE3XQ REDACTED 10/30/2017 REDACTED      REDACTED Mattress Topper                               review              is very comfortble.
                                                             Kingtop Pro Gaming Mouse Pad 11.8 X                            This is an awesome mouse pad! It's large so its good for
373 B017IJE0AG   REDACTED    7/5/2016 REDACTED   REDACTED 9.84 inches                                   Five Stars          gaming, and its comphy
                                                             HUE Women's Quarter Top Sock with                              Have bought them before and love them! Comphy around
374 B0002THW5K REDACTED     10/3/2016 REDACTED   REDACTED Cushion, 6‐Pack, White                        Five Stars          the house or in shoes!

                                                              Fruit of the Loom Men's Pocketed Open‐
375 B018GWY8YC REDACTED     10/1/2017 REDACTED   REDACTED     Bottom Sweatpants, Black, Medium          Five Stars          comphy
                                                              Minnetonka Women's Cally Faux Fur
376 B074G4578G REDACTED 10/15/2017 REDACTED      REDACTED     Slipper (8.5 B(M) US, Brown)              Five Stars          Love these slippers, too comphy.

                                                                                                        Comphy and looks
                                                                                                        great but it does
                                                              WB1060 Womens Chic Tie Dye Palazzo        stretch out after a Comphy and looks great but it does stretch out after a few
377 B01BX8LAAQ REDACTED     12/2/2016 REDACTED   REDACTED     Pants XXXL WHITE_BLACK                    few hours ...       hours of wearing. Not a tight knit.
                                                              Yutown Unisex‐adult Animal Onesie
                                                              Pajamas Kigurumi Cosplay Costume Koala
378 B074M7VL15 REDACTED     11/1/2017 REDACTED   REDACTED     S                                         perfect size.       Comphy fabric, perfect size.
                                                              Bluetooth Headphones Retractable
                                                              Earbuds Neckband Wireless Headset
                                                              Sport Sweatproof Earphones with Mic for
                                                              iPhone Android Cellphone (Bluetooth       It doesnt allways It doesnt allways hold a charge and when its fully charged, it
                                                              4.1,Noise Cancelling , 14 Hours Play      hold a charge and wont always stay synced. Its ok. I only use it at night to
379 B06XJK529B   REDACTED 10/31/2017 REDACTED    REDACTED     Time) (Rose Gold)                         when its fully ... drown out my husband's snoring. Very comphy to wear.
                                                              Olga Women's Today's Tapestry
380 B002PZRBZU REDACTED     3/18/2015 REDACTED   REDACTED     Minimizer Bra, White, 40DD                Four Stars          Comphy




                                                                             Page 54 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 60 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                        Review Title         Review
                                                             alpine swiss Women's Black Patent
381 B00OM9MYM REDACTED      8/21/2016 REDACTED   REDACTED Leather Aster Slip On Ballet Flats 9 M US      Cute                 Cute and comphy
                                                                                                                              Beautiful. Bought for my salon. I love them! Comphy and
                                                                                                                              elegant. I bought the silver cushions for them. I LOVE THESE
382 B01AYSTZWQ REDACTED      2/2/2017 REDACTED   REDACTED     Poly and Bark Burton Arm Chair in Clear    LOVE!                CHAIRS.
                                                              CIOR Women Ballet Flats Classy Girls                            I had to buy one full size larger than normal to get a fit. This
                                                              Casual Slip‐on Comfort Walking             and very pretty. I   shoe IS comphy with its insole, and very pretty. I happy with
383 B07CSVRXBF REDACTED     8/20/2018 REDACTED   REDACTED     Shoes,LeopardPU,254,8M                     happy with it        it.
                                                              BackJoy SleepSound Pillow, Patented
                                                              Technology, Cool Comfort Memory Foam
                                                              Layers, Reduces Neck Pain, Travel Pillow                        Best pillow I ever slept on.So comphy and soft.Makes for a
384 B011PI8XR2   REDACTED   8/11/2016 REDACTED   REDACTED     For All Transportation                     Backjoy Pillow       good nights sleep and me having a better tomorrow.
                                                              Comfortview Women's Wide Mary
385 B00IQ9E4MW REDACTED     3/22/2015 REDACTED   REDACTED     Sandal Sole Therapy White,10 W             Four Stars           Very comphy even though they are a bit too wide.

                                                              Nike Men's Flex Experience RN 5 Running    I BOUGHT THIS        I BOUGHT THIS SHOE TO RUN IN BUT IT IS SO SHARP, SO
                                                              Shoe, Anthracite/Total                     SHOE TO RUN IN       COMPHY I WILL BE WEARING THEM AROUND THE
386 B019EROIM0 REDACTED      4/2/2018 REDACTED   REDACTED     Crimson/Black/White ‐ 15 D(M) US           BUT IT IS ...        STREETS,.....GUESS ILL BE BUYING ANOTHER PAIR TO RUN1
                                                              Leveret Kids & Toddler Pajamas Matching
                                                              Doll & Girls Pajamas 100% Cotton Pjs Set   Daughter & her  Super cute & comphy. Daughter & Lillian (her doll) loved it.
387 B00KC6DPQS REDACTED      1/9/2016 REDACTED   REDACTED     (Hearts,8 Years)                           dolly approved  Accurate sizing.
                                                                                                                         Seems pretty well made. Pants are a little smaller and
                                                              Pro Cube Men's Joggers Sweatpants Basic                    tighter than I was expecting but material is nice. Not sure if I
                                                              Fleece Marled Jogger Pant Elastic Waist Well made, little would wear these out though, just use them as comphy
388 B073CNS2YN REDACTED      3/1/2018 REDACTED   REDACTED     (Medium, Marled Black)                  small and tight    pants.
                                                                                                                         Great quality! And quite comfortable but still needs
                                                                                                                         breaking in considering they are brand new and the leather
                                                                                                                         is still stiff. Not as cushy as I anticipated but they're still
                                                                                                                         comphy.Update: I've had these for 5 months now and
                                                              NIKE Mens Air Max Goadome QS                               they're much more comfortable. Still going strong. Air in the
                                                              Flax/Flax/Gum Light Brown Boot 10 Men                      sole hasn't broken yet. Very impressed with all the heavy
389 B01N2RFD0B REDACTED      3/4/2017 REDACTED   REDACTED     US                                      Quality work boot! lifting I do.


                                                                              Page 55 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 61 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                   Review Title        Review
                                                             Just Love Nightgown / Women Sleepwear
                                                             / Womans Pajamas, Royal Stripes, XXL ,
390 B01LQOG1RY REDACTED     10/5/2017 REDACTED   REDACTED 2X Plus                                   Four Stars          Very Comphy
                                                                                                                        Bought the use because they discontinued the ones I have
                                                                                                                        loved and worn for years. They surpass the picture so cute
                                                             Rocket Dog Women's Barstow Black                           and comphy inside. Great for in the house to lounge in or
391 B00WDVZVPI REDACTED     12/3/2017 REDACTED   REDACTED    Icemaker 7 M                           Super cute          wear out.
                                                             KushyShoo Men's Slip‐On Indoor Outdoor
392 B01I4EXXD4   REDACTED    9/7/2017 REDACTED   REDACTED    Scuff Fluff Slippers                   Five Stars          So comphy
                                                                                                    this is my second
                                                             Lauren by Ralph Lauren Shoes, Bandelle purchase of this    Loved the product.This is my second pair. They travel very
393 B00382EC6K REDACTED 10/20/2010 REDACTED      REDACTED    Sneakers Navy 9M                       product             well,and are comphy walking and waiting in airports.


                                                                                                                        Okay so I read tons of reviews before buying these!!! Sooo
                                                                                                                        here it goes!!! I'm in love!!!!! I'm 5'9 and curvy!! Weight
                                                                                                                        160. I've tried on tons!!! And I mean tons of scrubs and
                                                                                                                        have had a hard time finding a pair that doesn't expose my
                                                                                                                        assets every time I bend over!!!! And that remain long
                                                                                                                        enough so I'm not wearing high waters!!!! These help make
                                                                                                                        it so neither of those happen and are so comphy!!! So
                                                                                                                        happy I bought these!!!! I usually wear a med‐small pant so
                                                                                                                        I went on the safe side and ordered medium! And at first I
                                                                                                                        thought they were a little roomy but not bad a good
                                                                                                                        roomy!!! Washed and dried them once on low heat!
                                                                                                     You will never     Because reviews talk about how they shrink!!! And they fits
                                                             KOI Women's Tall Lindsey Ultra          own anything       like a glove not!!! Not too baggy not too tight just right!!!!
                                                             Comfortable Cargo Style Scrub Pants     else!!!! Or want   Highly recommend!!! Get tons of compliments!!! And what
394 B003G43XMY REDACTED      4/7/2016 REDACTED   REDACTED    Sizes, Black, Large/Tall                too!!!!!           fun colors they have!!!! Ordering more pairs now !




                                                                            Page 56 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 62 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title      Review
                                                                                                                         Other reviews mentioned they fit large so I bought a 1/2
                                                                                                                         size smaller given I wanted the "C" width.Best shoes I have
                                                            Trotters Women's Doris Signature, Black                      EVER had for work.Super comphy and professional at the
395 B0073EQKDW REDACTED 10/18/2012 REDACTED      REDACTED   Croco, 8 W US                              Comfort and Style same time!
                                                                                                                         These are the most comphy boots i have ever had.
                                                            FitFlop Women's Mukluk Boot,Black,7 M      Best boots I've   Everything went smooth and I got my boots in 2 days. I love
396 B002BWOUI8 REDACTED 12/12/2010 REDACTED      REDACTED   US                                         ever had!         everything I have received from Amazon!
                                                                                                       I've been wearing
                                                                                                       birkenstocks for  Bought these for my husband he said there's no breaking in
                                                                                                       years and I knew period were comphy as soon as he first put them on he's a
                                                            Birkenstock Amsterdam Womens               he would love     diabetic and has real sensitive feet .I've been wearing
                                                            Anthrazit Felt Clogs 44 EU (11‐11.5 R US   them thanks       birkenstocks for years and I knew he would love them
397 B003AVMJUK REDACTED     6/22/2015 REDACTED   REDACTED   Men/13‐13.5 R US Women)                    amazon and        thanks amazon and birkenstock
398 B016L33ZVK REDACTED      7/7/2016 REDACTED   REDACTED   Flowt Adult Universal Multi Sport, Pink    Five Stars        Comphy

                                                                                                                          Absollutely love these sandals! They are perfect to slip on
                                                                                                                          with a cute dress, jeans or just plain old shorts. They do not
                                                                                                                          have an arch which most sandal flip flop style doesn't so I
                                                                                                                          haven't worn them 8 hrs at a time but they are comphy and
                                                            Volcom Women's Have Fun Dress Sandal, Mine stays by the       really cute. My daughter wore mine so much I bought
399 B00LIHUNNI   REDACTED 12/14/2016 REDACTED    REDACTED   black, 6 UK/6 W US                    door.                   another pair just for her for Christmas.
                                                            Lee Men's Premium Select Regular Fit
400 B00V6PIL4A   REDACTED    7/5/2018 REDACTED   REDACTED   Straight Leg Jean, Serpent, 38W x 30L Nice jeans              Perfect fit comphy!

                                                            alpine swiss Yukon Mens Suede Shearling
401 B0178PAFFE REDACTED     1/10/2018 REDACTED   REDACTED   Slip On Moccasin Slippers Black 11 M US Toastie toes          My don they r comphy and warm
                                                            BLOWFISH Women's Cooper Bootie
402 B00HSGEEZ6 REDACTED 12/12/2014 REDACTED      REDACTED   (Black Old Saddle 8.5 M)                Five Stars            I love these. They are super comphy. Shipped quickly too.




                                                                            Page 57 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 63 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                       Review Title     Review
                                                                                                                         I really like these boots. They run small. I wear a size 9 but
                                                                                                                         ordered a 10. I'm so glad I did! They are comphy and a bit
                                                                                                                         roomy so I can add some kind of arch support. They are not
                                                                                                                         real leather so make sure your socks come to the top of the
                                                            Top Moda Women Pack‐72                      Black combat     boot or you'll get sweaty leg. LolA great purchase, so worth
403 B00AM484MK REDACTED     8/15/2013 REDACTED   REDACTED   Boots,Black,10                              boots            the money!
                                                            Xuan2Xuan3 Womens Long Sleeve
                                                            Oversized Top Tunic Shirt Loose Casual
404 B01M20VIRP REDACTED     1/19/2017 REDACTED   REDACTED   Dress,Purple,XX‐Large                       Five Stars       Very happy with this. Comphy and fun to wear.

                                                            Tesla TM‐MUD11‐MBL_Medium Men's                              Ordered a size that was way too small for me. BUT!,it is
                                                            Long Sleeve T‐Shirt Baselayer Cool Dry      Great feel,      extremely comphy. I already love the feel and overall design
405 B0747N3V1F REDACTED     1/17/2018 REDACTED   REDACTED   Compression Top MUD11                       Satisfied        and look . I ordered one size up to find a better fit.
                                                            Reef Mens Fanning TX Beach Opener
                                                            Stacked Thongs Casual Flip Flop Sandal ‐                     Always one of may favorite reef sandals... super comphy
406 B00TJ7RCD8   REDACTED    1/8/2017 REDACTED   REDACTED   Brown/Tan ‐ 9                               Five Stars       and fit as expected.
                                                            Alexander Del Rossa Womens Satin
                                                            Pajamas, Short Sleeve Pj Set, Large Teal                     If you're a size 10, a medium will fit well. I got a large. Fit is
407 B00486CUSC REDACTED      4/4/2016 REDACTED   REDACTED   (A0762TEALG)                                Good quality.    almost too sloppy. Comphy light weight satin. Good quality.
                                                                                                        The order was
                                                                                                        perfect and      The order was perfect and delivered in a timely manner, but
                                                            Streetcars Men's Saddleback, Brown, 11      delivered in a   the shoes could use a better arch support Otherwise they
408 B00GMWYT16 REDACTED      9/7/2016 REDACTED   REDACTED   M US                                        timely manner    are great shoes. comphy..
                                                            National Full Coverage Nylon Panties,
409 B0006GXP64 REDACTED 10/20/2015 REDACTED      REDACTED   White, 8, 6‐pk                              Five Stars       Kinda big...........very comphy
                                                            Gerber Little Boys' 4 Pack Training Pant,
410 B01KUXGV8G REDACTED      4/1/2017 REDACTED   REDACTED   Dinos/Stripes, 3T                           Like the fit.    Comphy. Fit well. Absorb a bit of pee.
                                                            adidas Performance Men's Voloomix M
                                                            Slide Sandal, Bright Royal/White/Air
411 B00Q67TZKC REDACTED      8/5/2016 REDACTED   REDACTED   Force Blue, 13 M US                         Five Stars       Very comphy




                                                                            Page 58 of 389
                   Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                           Document              86 Filed 10/29/18 Page 64 of 394
               Encoded             Item        Item
    ASIN       Review ID Submitted Category    Subcategory Item                                    Review Title             Review
                                                           Neotech Care Back Brace ‐ Lumbar
                                                           Support Belt ‐ Wide Protection,
                                                           Adjustable Compression & Breathable ‐
                                                           for Gym, Posture, Lifting, Work, Pain
412 B00TD9Y8LG REDACTED   1/27/2016 REDACTED   REDACTED Relief ‐ Black ‐ Size XL                   Five Stars               Great support, Very comphy to wear all day.
                                                           Hanes Women's 6‐Pack Sport Cool
                                                           Comfort Heel Shield, Black/Grey Heather
413 B06XWSB7S9 REDACTED   9/13/2018 REDACTED   REDACTED Assortment, 5‐9                            Five Stars               Comphy

                                                                                                                            I am going all the way CONDOR they really make top notch
                                                                                                                            gear ! Everything on this rig is tightly stiched easy to adjust
                                                                                                                            snd has lots of slack ties for us super skinny guys so we dont
                                                                                                                            look like an octopus w straps flying everywhere! loaded w
                                                                                                                            180 5.56 and 102 9mm rounds and the nicely padded straps
                                                                                                                            held it up nice and comphy ! The chest rig has 4 quick clasp
                                                                                                        great rig plus      buckle and 2 eyelet claspes . oh and a nice loop section to
414 B006OOJJN0 REDACTED    2/9/2014 REDACTED   REDACTED     Condor Recon Chest Rig (Black)              room to add on !    hang a med kit or fairly big ammo pouch !

                                                                                                                            I seen these at a store & they didn't have the size I needed. i
                                                                                                                            showed them to my son to make sure he liked it &
                                                                                                                            WOW..he apsolutly loves em,comphy & easy to slip into.
                                                            CONVERSE Kids' All Star Easy Slip Hi                            Million stars & excellant packageing & quick shipping.Thank
415 B004DIWUAI REDACTED   6/20/2012 REDACTED   REDACTED     (Black/Charcoal 6.0 M)                      Boy's Converse      you so much..i have a very pleased son..
                                                            Tirain Women Knitted Flat Button Down                           Very comphy. Some of the buttonholes were stretched out.
                                                            Crochet Leg Warmers with Lace Trim          The color is good   The color is good and they are soft. Wish they were better
416 B00PRWFNYY REDACTED   1/16/2016 REDACTED   REDACTED     FBA(Light Grey)                             and they are soft   quality
                                                            Minnetonka Men's Nub Sole
417 B004UJCU5A REDACTED    2/8/2017 REDACTED   REDACTED     Moccasin,Dusty Brown,9.5 M US               Five Stars          Real leather super comphy
                                                            LG G4 Case, Diztronic Full Matte Soft
                                                            Touch Flexible TPU Case for LG G4 ‐ Black
418 B00YBYNQZM REDACTED 10/21/2015 REDACTED    REDACTED     ‐ (LG4‐FM‐BLK)                              Five Stars          beautiful suit, feels really cool and comphy




                                                                            Page 59 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 65 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title      Review
                                                             Jockey Women's Cotton Chemise,
419 B00MGLO8NQ REDACTED     5/29/2015 REDACTED   REDACTED Charcoal, X‐Large                            Five Stars        A comphy nightshirt!
                                                             WenVen Womens Plus‐Size Long Sleeve
                                                             Pullover Fleece Hoodie Sweatshirt
420 B014STICO4   REDACTED   3/29/2016 REDACTED   REDACTED Dress(Black,US L)                            Five Stars        Love this piece super comphy
                                                             Jack Rogers Women's Adair Dress Sandal,                     Love these shoes sooo comphy. purchased also in the white
421 B01LX1ALPW REDACTED     8/30/2017 REDACTED   REDACTED Midnight/Mint, 8.5 M US                      Cool sandles      and aqua

                                                                                                                         L!VE, L!VE L!VE I bought two pairs the black shiny
                                                                                                                         LEATHER and this pair. I have been looking a long time for
                                                                                                                         sexy over the thigh boots and at whatever price!! These are
                                                                                                       L!VE, L!VE,       comphy, sexy, and good on the wallet!!! I HIGHLY
                                                              Fashion Thirsty Womens Mens Unisex       L!VE, BUY, BUY,   RECOMMEND!!!!!! Only downfall?? I had to sign for them?
                                                              Over Knee Thigh High Heel Stretch Faux   BUY               If you can get around that? Then? PERFECT!!!!
422 B00CLQUCEU REDACTED     5/14/2016 REDACTED   REDACTED     Leather Suede Boots Shoes Size 9         !!!!!!            !!!!!!!!!
                                                              Brinley Co Women's Avalon Ankle Boot,                      I love these boots ‐ they are awesome and so comphy ‐ they
423 B01I48A0T0   REDACTED    4/6/2018 REDACTED   REDACTED     Black, 7.5 Regular US                    Five Stars        fit pretty much right on

                                                                                                                         This shoe size just didn't fit at all. Too narrow! Made my
                                                                                                                         toes hurt. I bought a medium but should have ordered a
                                                                                                                         wide. Can't return them because there was no return slip
                                                                                                                         inside the box. i have never returned a product from
                                                                                                                         Amazon, there was always a return slip, but none this time
                                                              Skechers Performance Women's Go 4‐                         when i need it. Other than unable to wear them, they are a
424 B01IIZFUTE   REDACTED   5/24/2018 REDACTED   REDACTED     14178 Walking Shoe, Multi, 8 M US        Too narrow        beautiful shoe, very comphy except for the width.
                                                              Skechers Go Walk Slip on Shoe,Grey,9 M
425 B0058XK3M4 REDACTED      3/5/2015 REDACTED   REDACTED     US                                       like them a lot   Comphy, cozy...like them a lot!




                                                                             Page 60 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 66 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                         Review Title      Review

                                                                                                                            Ohhhhhhhh this was so cute! Better with a waist belt fyi.
                                                                                                                            Got so many compliments, fit my body so well, I'm 5'2" 30"
                                                                                                                            waist but a 36DDD cup. So I wanted to belt it so I would not
                                                            iRachel Women's V‐neck Loose Playsuit         Better than the   look so full. It's comphy, sexy, formal and casual friend hour
426 B010HEEEWI REDACTED     9/16/2015 REDACTED   REDACTED   Harem Cross Pant Jumper Long Rompers          picture           you do it. Hands down want every color of this brand.

                                                                                                                            plesantly suprised. sub 2 lbs, comphy, solid, exactly what i
                                                            KING DO WAY Portable Ultralight Chair                           hoped. the stiching isnt perfect and the storage bag is a bit
                                                            Compact Folding Chairs with Carry Bag                           overkill but the chair is a really good copy of the more
                                                            for                                                             expensive brand name ones out there. only loses a star due
                                                            Camping/Fishing/Hiking/Picnic/Beach/Out       actually really   to the slightly sloppy stiching and the fact that the logo is
427 B014F50JEC   REDACTED    8/1/2016 REDACTED   REDACTED   door Sports                                   good              applyed sideways.
                                                            Frankie B. Women's Bff Jegging In Light                         i love the way they fit, great jean soft demin feel & look
428 B00IUO6P7U REDACTED     6/13/2014 REDACTED   REDACTED   Vintage, Light Vintage, 23                    Frankie B         they have.... simply comphy want more .
                                                            DailyShoes Women's Military Lace Up
                                                            Buckle Combat Boots Mid Knee High
                                                            Exclusive Credit Card Pocket, Flirty Beige,
429 B00XM5NQZG REDACTED     2/28/2016 REDACTED   REDACTED   13 B(M)                                       Four Stars        They struggle comphy

                                                            2PACK Nursing Bra Wireless bra Women's
                                                            Sleeping Maternity Bra Breastfeeding                      Very comphy for nursing bras.. I would definitely
430 B073H6RHPQ REDACTED      4/5/2018 REDACTED   REDACTED   Bra,Black+beige 2pcs/Pack,Large        Super comfortable. recommend them to others.

                                                                                                                            Love this little crib. Its too cute and easy to put together!
                                                                                                                            Fits in our room great. Its a good alternative if your looking
                                                                                                                            to save space. Although I dont know why they even bother
                                                                                                                            putting the 1" pad in with it, you can't use it. You will have
                                                                                                                            to buy a mattress for it. I bought a 3" spring form mattress
                                                                                                                            and it is perfect with this crib. The baby seems very
                                                            Dream On Me 4 in 1 Aden Convertible                             comphy. She's 6 months now and sleeps very well in it. I
431 B006Z2BZQK REDACTED     7/20/2012 REDACTED   REDACTED   Mini Crib, Espresso                           very convenient   would recommend this product for sure :)


                                                                            Page 61 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 67 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                         Review Title       Review
                                                             Essentials by Seven Apparel Men's Long
                                                             Sleeve Pajama Set with Fleece Bottom,
432 B010SPY7O6 REDACTED     12/4/2015 REDACTED   REDACTED Navy, X‐Large                                   Five Stars         Comphy

                                                              3‐Pack Fleece Lined Thick Brushed           One of my pairs    I'm pretty upset with this product. The only reason I didn't
                                                              Leggings by Homma (XL‐XXL,                  came with a hole   give this one star is they are the most comphy leggins I've
433 B01L0PZ1WU REDACTED     1/28/2018 REDACTED   REDACTED     BLACK/NAVY/GREY)                            in it              ever worn, but this hole is a major issue for me
                                                              KOH KOH Plus Size Womens Long
                                                              Strapless Flowy Flattering Evening
                                                              Cocktail Off One The Shoulder
                                                              Shoulderless Sexy Cape Cloak Poncho
                                                              Cute Gown Gowns Maxi Dress Dresses,
434 B06XWQPC9D REDACTED 11/14/2017 REDACTED      REDACTED     Black 4XL 26‐28                             Nice.              Fabric is thick. But comphy.

                                                              SWAROVSKI CRYSTAL FLIP FLOPS                                   I've purchased many pairs of Swarovski flops and these are
                                                              SANDALS THONGS BLACK CLEAR U.S.                                one of my favorite pairs, extremely comphy I actually wear
435 B004QJQ5YQ REDACTED     10/3/2013 REDACTED   REDACTED     SIZES 5‐10 (U.S. 7/8)                       Great flip flops   them on trail walk s with my dog there so comfortable
                                                                                                          They look really   These boxers are really comphy. They look really good too
                                                                                                          good too           according to women I asked. I am a little overweight. So be
                                                              Perry Ellis Men's Luxe Solid Boxer, Navy,   according to       careful picking a size. I usually get an xl, but since these are
436 B00CMNDKYQ REDACTED     6/18/2016 REDACTED   REDACTED     Large                                       women I asked      a bit elastic the large fit fine.

                                                                                                                             I wear a size M/L.I ordered a XL in this sleep outfit so it
                                                                                                                             would be baggie and comphy.And the sizes here run VERY
                                                              Pepsi‐Cola Women's Loungewear Set,                             small.It won't do any good to exchange this outfit because
437 B0010Z3HGI   REDACTED 12/12/2008 REDACTED    REDACTED     Short Sleeve Tee, Long Lounge pant, Large wrong sizes!!        now they are out of the bigger sizes.what a disapointment!!

                                                              Onemix Men's Lightweight Air Cushion
438 B01DLXP38G REDACTED     12/8/2016 REDACTED   REDACTED     Sport Running Shoes (9.5, Black Blue Lake) lovem               super comphy




                                                                              Page 62 of 389
                   Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                           Document              86 Filed 10/29/18 Page 68 of 394
               Encoded             Item        Item
    ASIN       Review ID Submitted Category    Subcategory Item                                   Review Title        Review

                                                          Gel Outdoors Work Shoe Insoles ‐                            I ordered these in the larger size. I am a womens size 10 us .
                                                          Providing Excellent Shock Absorption and                    I will have to cut them down. They seem like they will be
                                                          Cushioning, Best Insoles for Men and                        very comphy theres quite a bit of cushion to it. Very flexible
                                                          Women for Everyday Use, Men's 11‐12.5                       . Rubbery on bottom sonthey dont slide around on you . I
439 B01KF7CD6Q REDACTED   6/28/2017 REDACTED   REDACTED   / Women's 12‐13.5                        Nice and comphy    have paid more for crappier ones before thats for sure !
                                                          Isotoner Women's Microterry PillowStep
                                                          Satin Cuff Clog Slippers, White, 8.5‐9
440 B006OYKS26 REDACTED   2/14/2017 REDACTED   REDACTED   B(M) US                                  Five Stars         very comphy
                                                                                                                      This small wonder is gorgeous! It's cute and sturdy with a
                                                                                                                      great print. Small but packs a big punch! Fits plenty of
                                                          GUESS Greyson Petite Nouveau Floral‐                        things neatly in it. Comphy to csarry with the handles or
441 B01272DA9Q REDACTED 10/14/2015 REDACTED    REDACTED   Print Status Bag Tote, Chestnut Multi   small wonder!       crossbody!
                                                                                                  ... rest is a bit
                                                                                                  lower still very
                                                          Jeffco 51 x 20 in. Outdoor Standard     comphy and nice     A little to thick for our chairs arm rest is a bit lower still very
442 B00UZBA5ZY REDACTED 11/14/2015 REDACTED    REDACTED   Adirondack Cushion                      to look at          comphy and nice to look at.

                                                                                                                      This is my second time buying bordello heelsThey are sexy
                                                                                                                      and easy to walk in. But like everyone says the sizes are
                                                                                                                      weird.First pair I bought, I went one size up based on
                                                                                                                      reviews. The shoes fit, but way to big, I had to Stuff cotton
                                                                                                                      in bottom for a regular fit. I told myself next pair I would
                                                                                                                      order my exact sizeThen these shoes. I ordered my exact
                                                                                                                      size. Super tight, uncomphy. But I could cram my feet in
                                                                                                                      them and walk around. I will keep both shoes, but I plan to
                                                                                                                      go to a shoe repair place and have them fix themHonestly I
                                                          Bordello by Pleaser Women's Teeze‐06    Sexy but sizing     wish they had half sizes, ordering a half size up would have
443 B00HV9TXPQ REDACTED    2/8/2016 REDACTED   REDACTED   Pump                                    sucks               been perfect
                                                          Dockers Men's Straight Fit Signature
                                                          Khaki Pant D2, Black (Cotton) ‐                             thrse pants are really comphy but the legs down by my
444 B002AQ21DG REDACTED   3/27/2015 REDACTED   REDACTED   discontinued, 30W x 32L                 fits like bootcut   shoes seem to big. fits like bootcut pants


                                                                          Page 63 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 69 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title    Review
                                                                                                       PROBABLY OK MY
                                                                                                       INSTEP IS LARGE
                                                            Propet Men's TravelFit Strap Walking       COMPHY AFTER    PROBABLY OK MY INSTEP IS LARGE COMPHY AFTER
445 B01I42B2G6   REDACTED   5/25/2018 REDACTED   REDACTED   Shoe, Grey, 8 3E US                        GETTING         GETTING ON

                                                                                                                             Just buy the damn boot. You might feel guilty at first about
                                                                                                                             the price, but you pay for what you get... kick ass, durable,
                                                                                                                             dry, easy worn in, light, comfortable, and stylish as shit if
                                                                                                                             you're a hipster... but they're not for hipsters. Wore these
                                                                                                                             mothers on a very wet snow/rain 4 day backpacking trip.
                                                                                                                             Comfort the whole time. Usually when I get to camp, i
                                                            Danner Men’s Mountain Light II Hiking                            change into flops or something more comphy... not these
446 B0002L4N5A REDACTED     3/20/2018 REDACTED   REDACTED   Boot,Brown,11.5 EE US                      easy worn in          bitches. I'll wear em in my sleep.

                                                                                                                             I got these for a great price. I was looking for something
                                                                                                                             simple that I could wear while at work. I spend lots of time
                                                                                                                             on the phone and prefer hook style but really wanted
                                                                                                                             something that would go with anything for days I need a
                                                                                                                             quick pick of jewelry. These hang in just the right spot,
                                                                                                                             there not front heavy. They don't weigh much. And they are
                                                                                                                             comphy even when spending several mins or more on the
                                                            Amazon Essentials Platinum Plated                                phone. Nice clean look. This would make a great addition to
                                                            Sterling Silver Round Cut Cubic Zirconia                         any jewelry box or in my case closet. And a gift that anyone
447 B0015MOUOY REDACTED 11/26/2012 REDACTED      REDACTED   Leverback Earrings (6.5mm)                 Fantastic deal        could find a reason to wear.
                                                                                                       and its little bit big
                                                                                                       but thats fine. I      This dress is comphy and classy! I ordered medium, and its
                                                            BMJL Women's Short Sleeve Crewneck         think i should         little bit big but thats fine. I think i should ordered Small, i'm
448 B06XQF2NN5 REDACTED     6/24/2017 REDACTED   REDACTED   Bodycon Mini Casual Dresses Black          ordered Small          130lbs and 5'7 in height. love it!

                                                            MUK LUKS Womens Micro Chenille Clog
449 B003VGF55A REDACTED      3/6/2018 REDACTED   REDACTED   Slipper, Lavender ‐ Size Medium (7‐8)      Four Stars            Comphy




                                                                            Page 64 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 70 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                       Review Title        Review
                                                                                                                            really lovely shoe, very comphy, won't remember you have
                                                            CLARKS Women's Feature Fest, Black, 7.5                         them on, great right out of the box, size as usual for me, big
450 B011VCQPYA REDACTED      2/5/2017 REDACTED   REDACTED   M US                                    Can't beat it           toe box, slightly wide across the instep

                                                                                                                           I am so so pleased with this walker! We have only floors in
                                                            Safety 1st Ready‐Set‐Walk Walker,           I am so so pleased our house and we didn't see any scratches, rolls very easy.
451 B017VNNTPG REDACTED     1/27/2017 REDACTED   REDACTED   Nantucket                                   with this walker   Like the 3 hight levels and the seat is comphy and wide!
                                                            2pk Men's Authentic Crisp Printed Boxer
452 B017RZGKKY REDACTED      9/7/2016 REDACTED   REDACTED   Briefs Black & Blue Weed Leaf XL            They are good.      Nice and comphy, good quality.
                                                            Hanes Men's Ecosmart Fleece Sweatpant,
453 B000YFSR9C   REDACTED   4/14/2018 REDACTED   REDACTED   Light Steel, M                              Five Stars          Love them! Fits perfect, very comphy and soft!
                                                            Danskin Now Womens Dri More Petite
                                                            Relaxed Pants ‐ Yoga, Fitness, Activewear
454 B00I39JPV0   REDACTED    3/5/2018 REDACTED   REDACTED   Black Large                                 Five Stars          Comphy

                                                                                                      bottom of my list     this cane is NOT as comphy or stable or comfort feel
                                                                                                      comared to the        because of all hard plastic‐‐the Adjustable Folding Walking
                                                            Adjustable Foldable fold up style Walking health smart          Cane ‐ HealthSmart is so much better!!! the rubber handle
455 B00DQUBFP0 REDACTED     5/22/2014 REDACTED   REDACTED   stick Cane                                folding cane!!        on the health smart cane is a dream in comparison!!!
                                                                                                                            Can't say a enough about this stoller! Put it all together and
                                                                                                                            pushed our 8 month old around the house just to test it
                                                                                                                            out. He was asleep in minutes (and this never happens).
                                                            Summer Infant 3D Lite Convenience           built well and easy Must be comphy! Very lightweight, built well and easy to
456 B00O20OCVC REDACTED 12/25/2016 REDACTED      REDACTED   Stroller ‐ Black                            to push             push.

                                                                                                                       I have worn dansko shoe wear for more than 20 years for
                                                                                                                       hosp work. The regular hard sole ones have been killing me
                                                                                                                       lately. So I took a chance on these. Way softer sole!!!!!!!
                                                                                                                       Not as tight over the top of foot so that when feet swell
                                                            Dansko Women's Martina Mary Jane Flat, Good leather        they r still comphy.I would not recommend running in
457 B01NCQXY86 REDACTED      2/9/2018 REDACTED   REDACTED   Honey Distressed, 38 EU/7.5‐8 M US     exellent soft sole6 these. Like up and down stairs and thru hallways.




                                                                           Page 65 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 71 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                     Review Title       Review
                                                                                                                         Love these boots. The heal is just the perfect height. They
                                                                                                                         are so comphy. I also have them in the gray and gets
                                                            Sam Edelman Women's Reyes Boot,                              compliments on them all the time. I received them the next
458 B00VBE9M7G REDACTED     1/15/2016 REDACTED   REDACTED   Black, 10 M US                            Love these boots   day after ordering. Love love love!!!
                                                            Black Steel Cz Screw on Tunnels ‐ 4g ‐                       There great comphy feels like nothings there and non f my
459 B007SNKZ7U REDACTED     8/12/2014 REDACTED   REDACTED   5mm ‐ Sold As a Pair                      Five Stars         jewls have fallen out :)

                                                                                                                         I just got my Chillbo yesterday and went to the beach the
                                                                                                                         following day. With the breeze on the beach I got it filled
                                                                                                                         with air in a few seconds. I just let the wind do its thing! It's
                                                                                                                         just sooooo comphy!! Like riding on air. Definitely fill the
                                                                                                                         carrying bag with sand and tie it too the Chillbo so it won't
                                                                                                                         take off like a kite with the slightest breeze. i had a great
                                                                                                                         beach day free of back and knee pain thanks to the Chillbo.
                                                                                                                         One thing, getting into it....no issue. Getting out....lets just
                                                                                                                         say you will be less than graceful. I ended up just rolling out
                                                                                                                         of it to one side. Plenty of people came comment on how
                                                            Aonsen Inflatable Lounger, Portable Air   OMG!!!! This is    comfortable I looked and asked where I got it. I'm sure
460 B07CG5659W REDACTED     6/16/2018 REDACTED   REDACTED   Sofa 565122 Pockets                       heavenly!!!!       more orders will be coming in soon!
                                                                                                                         I got a large. I'm 5'8 and I wanted something comphy. This
                                                            Natori Women's Shangri‐La Robe, Bed                          is perfect! Hangs by my ankles and a little above my wrists.
461 B0115XY7JA   REDACTED   2/11/2016 REDACTED   REDACTED   Red, Large                                So comfortable     Love it. Buying more colors!
                                                                                                                         I bought only one pair (pink) so far, they are comphy. Just
                                                                                                                         wished they came in PETIE size!! AN maybe even a lower
                                                                                                                         rise, these pants come above my belly button (but that
                                                                                                                         might beacsue im so short!) Deffantly thinking of buying
                                                                                                                         another pair in Blue!! Also a GREAT price point! Girls at my
                                                                                                                         work want to buy some too!! So far Amazon is the only
                                                            Madison Medical Uniforms Capri Scrub                         place i can find Capri scrub pants "as they are not proper
462 B001DJR294   REDACTED    6/1/2012 REDACTED   REDACTED   Pant (Hot Pink L) [Apparel]               Comphy...          hospital ware"
                                                            Super Soft Cozy Slippers Slip‐Resistant
463 B00K0VQ2I8 REDACTED      1/8/2017 REDACTED   REDACTED   Bottom Sole Womens 7.5‐9 Berry Pink       Great slippers     Very comphy


                                                                            Page 66 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 72 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                       Review Title      Review
                                                             Imagine by Rubie's My Super Best Friends
464 B00FOLK3RA REDACTED     10/4/2015 REDACTED   REDACTED Supergirl Glitter Mask                        Five Stars        Great little mask.. My daughter loves it and it's comphy too
                                                             Muddy Outdoors Safeguard Harness,                            wear it any time i'm in a tree,it's comphy and will save your
465 B004HW5J3U REDACTED     6/27/2015 REDACTED   REDACTED Black (Large)                                 Five Stars        life
                                                             Safavieh Natural Fiber Collection NF447A                     Awesome rug! No shedding. Nice comphy thickness on feet.
                                                             Hand Woven Natural Jute Area Rug (9' x     Great rug great   Very happy with quality and the price I paid! Layed flat
466 B002XWJY96 REDACTED      7/3/2018 REDACTED   REDACTED 12')                                          price             immedietly.
                                                             Annabelle Women's Fold Over Waist                            I love how comphy and soft they are. I definitely could use a
                                                             Wide Leg Culotte Gaucho Capri Pants X‐                       large but they are never available . Please make more sizes
467 B072WK58FN REDACTED     5/22/2018 REDACTED   REDACTED Large Jade P9023                              Love them         available and in black

                                                                                                                          Sweet with a sexy edge. The pic shows a sleavless dress but
                                                                                                                          it does have small caps in your arms. If you have curves or a
                                                              Miusol Womens Elegant Floral Lace Cap                       post baby belly, get the spanx out :‐). It's very soft and very
                                                              Sleeve Slim Long Bridesmaid Maxi                            comphy. You will need some anti static spray at first, but it
468 B00PLKRV60 REDACTED     2/13/2015 REDACTED   REDACTED     Dress,XXL,Black                           Sweet but sexy    can be rolled up for travel and it's a no fuss dress.

                                                              Dickies Women's Dritech Advanced
                                                              Moisture Wicking Crew Sock 6‐Pack, Grey
469 B015J9Y5L6   REDACTED   5/16/2017 REDACTED   REDACTED     Assort 1, Shoe Size: 6‐9 (Sock Size: 9‐11) comphy socks!    love these socks. warm, thick & comphy.
                                                              Converse ‐ Chuck Taylor All Star Two
                                                              Tone Ox Canvas Shoes in White/Green,
                                                              Size: 9.5 D(M) US Mens / 11.5 B(M) US                       Love the low converse all star sneakers. Already have a navy
470 B008PYCOOS REDACTED     1/17/2014 REDACTED   REDACTED     Womens, Color: White/Green                 great look.      blue pair. Came with green and red laces. Comphy.
                                                              Best Professional Knee Pads For Work,
                                                              Heavy Duty and Foam Padded, Comfort
                                                              Gel Cushioned Kneepads for Gardening,                       Great quality pads. Bought for spouse who had both knees
                                                              Carpenter, Flooring, Cleaning, Mechanics,                   replaced, he said they were comphy.Adjustable straps were
471 B01N9QDM4B REDACTED      3/2/2018 REDACTED   REDACTED     Hvac, Plumbing and More                    Five Stars       easy.




                                                                             Page 67 of 389
                   Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                           Document              86 Filed 10/29/18 Page 73 of 394
               Encoded             Item        Item
    ASIN       Review ID Submitted Category    Subcategory Item                                     Review Title          Review

                                                                                                                          I got this like 3 sizes to big because I love baggy clothes. It’s
                                                          Brisco Brands Pretty Pink Dangerous                             amazing and so comphy. I would recommend this to
472 B01KI9HIWK REDACTED   9/21/2018 REDACTED   REDACTED   Camo Hunting Country Sweatshirt         Great sweatshirt        anyone. Looks as it should and great material
                                                                                                  Matches almost
                                                                                                  everything and
                                                          Lacoste Women’s Fraisier Slides,Pnk/Pnk super
473 B073G82B3S REDACTED   6/22/2018 REDACTED   REDACTED   synthetic,8 M US                        comfortable!!           Super comphy!!!
                                                          Philips SHB5500BK/27 Wireless Bluetooth                         Sound is great / nice&comphy not to heavy and the
474 B00NUVS3DM REDACTED   3/21/2016 REDACTED   REDACTED   Headphones, Black                       Five Stars              headphones lay flat

                                                                                                                          Bought my teen sons one each for Christmas, they said it
                                                                                                                          was the best gift I got them, so warm and comphy. I bought
                                                          FUR WINTER Lamb Leather Rabbit Fur        they said it was      them an extra large and they fit perfect, make sure to
                                                          Aviator Outdoor Trapper Trooper Pilot     the best gift I got   measure your head before ordering, they have average size
475 B016ODZ1HI REDACTED    1/8/2017 REDACTED   REDACTED   Ski Hat BLK L                             them                  heads for young adults. Would buy again!
                                                                                                    Makes butt look       I really really love these shorts there very comphy and look
                                                          Womens Butt Lifting Twill Denim Shorts    good. Very good       good my butt looks smaller not so wide but makes it stick
476 B01GGQBK5U REDACTED   7/26/2017 REDACTED   REDACTED   SH43308X Navy 22                          quality               out like its supposed to lol.
                                                          Maternity Pregnant Women Leggings,
477 B019TFZ5UQ REDACTED    8/8/2017 REDACTED   REDACTED   Shipping from USA (x‐large, black)        Five Stars            Super comphy. Im ordering more!
                                                          ACHIOOWA Women's Tops 3/4 Long                                  Love it so comphy I'm pregnant and some things are hard to
                                                          Sleeve Blouse Sexy Round Neck Loose       Awesome and           fit but this fits great and I feel great in it. I love the material
478 B078S8W3BT REDACTED   3/13/2018 REDACTED   REDACTED   Vintage Shirt Wine Red M                  Comfy                 to
                                                          KingSize Men's Big & Tall Solid Double‐
479 B01I3O5L1M REDACTED 10/26/2017 REDACTED    REDACTED   Brushed Flannel Shirt, Ink Blue Big‐7Xl   Perfect               Very comphy
                                                          World Outdoor Products TWO PACK
                                                          Lightweight PROFESSIONAL EDITION Tall
                                                          Directors Chair,Side Table,Cup
                                                          Holder,Automatic Footrest,Side Storage
                                                          Bag,Under Seat Storage Net, REMOVABLE     GREAT CHAIRS          WE USE THESE SHOW CHAIRS AT SHOW ALL THE TIME
480 B00MMMTIOI REDACTED   11/6/2017 REDACTED   REDACTED   PATCH on Chair Back.                      FOR THE MONEY         ,REALLY COMPHY


                                                                         Page 68 of 389
                   Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                           Document              86 Filed 10/29/18 Page 74 of 394
               Encoded             Item        Item
    ASIN       Review ID Submitted Category    Subcategory Item                                     Review Title         Review
                                                           Hot Chocolate Design Chocolaticas Velvet
                                                           Garden Women's Mary Jane Flat                                 I love these and they fit perfectly for my slightly wider feet.
481 B01E4PCO1Y REDACTED   3/12/2017 REDACTED   REDACTED Multicoloured HCD 38                        Perfect shoes        Comphy out of the box. Will be purchasing in more colors.
                                                           Aerosoles Women's Chlocktower Thong
482 B00ABG9NWOREDACTED    8/15/2014 REDACTED   REDACTED Sandal                                      Very Cute!           Nice flat sandels, comphy sole for hot weather.

                                                            PajamaGram Women's Fuzzy Wuzzies                             These comphy slippers are the warmest I have ever owned,
483 B004DB8DQK REDACTED   1/11/2018 REDACTED   REDACTED     Slippers, Black, (5‐6)                  love them!           I was looking for warmth and got that for sure, love them!
                                                                                                                         I AM THRILLED WITH MY SHOES..COMPHY AND WEAR
                                                            Roxy Women's Pier Cruz Fashion                               THEM ALL THE TIMEMORE ORDERS OF THEM IS DEFINATE
484 B008TPAVBQ REDACTED    4/5/2013 REDACTED   REDACTED     Sneaker,Black/Pink,10 B US              oomg                 YIPPIE
                                                                                                                         light, comphy, sound great on long walks or short runs. this
                                                            Sony MDR‐Q68LW Clip‐on Style                                 needs 10 more words, almost have enough. stupid to
485 B000PCF7A6 REDACTED   9/23/2013 REDACTED   REDACTED     Headphone with Retractable Cord         love em              require set amount of words,
                                                                                                    Perfect, order
                                                            Kamik Footwear Snowbug3 Insulated       large by a size if   These are perfect, I live in colorado and my 2 year old loves
486 B00B01ZAHG REDACTED 12/22/2015 REDACTED    REDACTED     Boot (Toddler),Charcoal,8 M US Toddler  growing fast         them. They open wide, super comphy inside, velcro perfect.
                                                            Breckelles EA54 Women Leatherette
                                                            Open Toe Strappy Slingback Wrap Sandal
487 B01BOBJMZM REDACTED   7/21/2016 REDACTED   REDACTED     Natural 9                              Five Stars            Nice and comphy

                                                                                                    these pants are      I am 6'2", 240 lbs, and wear W38 L32 jeans, these pants are
                                                                                                    super comphy but     super comphy but are simply too short worn at the top of
                                                            Thai Fisherman Pants Yoga Trousers Free are simply too       my hips. If i let them "sag" and ride low then the legs are ok
                                                            Size Plus Size Cotton Ivory Stripe By   short worn at the    but still a little short. There is also very little 'extra' material
488 B00HFC2QT4 REDACTED   2/17/2017 REDACTED   REDACTED     Hugdethailand                           ...                  to fold over in the front to create the front pleat.
                                                            norocos Men's Sandals Light Weight
489 B06XH73FS7 REDACTED   8/28/2018 REDACTED   REDACTED     Shock Proof Slippers Flip‐Flops         Five Stars           It is a great sleper that I ever wear, nice comphy.




                                                                           Page 69 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 75 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                   Review Title            Review
                                                                                                    ... wide foot to do
                                                                                                    that so the width
                                                            UJoowalk Women's Light Yellow Genuine is great but my           Ordered a 1/2 size up cause they said if you had a wide foot
                                                            Leather Cowhide Driving Loafer Shoes    toe can right to        to do that so the width is great but my toe can right to end
490 B01NB0Y8FA REDACTED     10/8/2017 REDACTED   REDACTED   Hollow Out Boat Casual Flats ‐ Size 9.5 end of shoe ...         of shoe but they are comphy

                                                                                                                            I've had it for three months and am glad I got it every day.
                                                                                                                            Not sure what other people were talking about there being
                                                            Big Joe Medium Fuf in Comfort Suede,                            trash in the bag. Nothing but foam and super comphy. No
491 B0055DXN9M REDACTED     2/29/2012 REDACTED   REDACTED   Espresso                                     Love it!           problem getting two adults on this real cozy like.
                                                            Queen 8 Inch Thick Soft Sleeper 5.5
                                                            Mattress With 4" Visco Elastic Memory        good mattress for
492 B00843Z9HO REDACTED 12/20/2015 REDACTED      REDACTED   Foam USA Made                                the price         quite comphy had it about a year now and still feels good
493 B017HHT9B4 REDACTED   8/2/2018 REDACTED      REDACTED   Zengi 2 Point Rifle Sling ‐ Black            Five Stars        Comphy for long carries.
                                                            Sleep Mask by Bedtime Bliss ‐ Contoured
                                                            & Comfortable With Moldex Ear Plug Set.                         I wear mine every night. Hubby works late so we sleep late
                                                            Includes Carry Pouch for Eye Mask and                           in the mornings, very bright out. My mask does a great and
                                                            Ear Plugs ‐ Great for Travel, Shift Work &                      comphy job of making the room dark ! I even bought
494 B00WCTY756 REDACTED     7/26/2016 REDACTED   REDACTED   Meditation (Purple)                          Love it!           another set for my grand daughter!!
495 B00483K36G REDACTED     2/22/2016 REDACTED   REDACTED   Warm‐n‐Comfy Cloth Toilet Seat Cover         Five Stars         Received on time, as advertised. Comphy.
                                                            BareTraps Women's Donatella Platform         BEST BARE TRAPS    Best Bare Traps ever. Love these. So comphy. Came on time
496 B01N51X7IN REDACTED      4/7/2017 REDACTED   REDACTED   Sandal, Ash, 6.5 M US                        :‐)                :‐)
                                                            Womens Rubber Gloss Welly Shoes
                                                            Garden Rain Snow Wellington Boots ‐ 7 ‐
497 B00YUTJRS8   REDACTED    6/3/2016 REDACTED   REDACTED   DFU38 BL0171                                 Five Stars         Comphy
                                                            Danner Men's Vicious 4.5‐Inch Work                              Feel great lite and comphy, lacing is a breeze. Think they
498 B008X5F568 REDACTED     4/13/2018 REDACTED   REDACTED   Boot,Brown/Orange,10 D US                    Four Stars         maybe my new favorite boot )
                                                            Baffin Unisex Cush Insulated Slipper
                                                            Booty,Black,Medium (Men's 5‐6 M US /                            Like wearing the most comphy sleeping bags on my feet.
499 B001E5CR38 REDACTED     2/14/2017 REDACTED   REDACTED   Women's 7‐8 M US)                            Five Stars         My favorite slippers ever!




                                                                            Page 70 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 76 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title         Review
                                                             Full Body Pregnancy Pillow with
                                                             Removable Cover‐U Shaped By QUEEN                              Wife loves this! helps her get comphy at night...no more
500 B01N44MTLJ REDACTED      6/4/2018 REDACTED   REDACTED ROSE,Gray                                    Five Stars           tossing and turning..

                                                                                                       These are a         I tried to buy a cheaper version of this. Didn't work at all.
                                                             Skechers Sport Women's Sweetpea Slip‐     perfect fit and are These are a perfect fit and are SO VERY COMPHY. I love
501 B00FPO8UTE REDACTED      5/9/2018 REDACTED   REDACTED    On Flat,Natural,7.5 M US                  SO VERY COMPHY them!! They are a darling style.


                                                                                                                            I was sitting here looking at these boots on my feet and
                                                                                                                            decided it was time to replace them. so here I am cruising
                                                                                                                            Amazon looking for boots with the features I want. Lace up
                                                                                                                            with lace eyes with no metal that will scratch my
                                                                                                                            motorcycle, Side zipper that does not run over the ankle
                                                                                                                            bone. comphy all grip soles. The only ones I found were the
                                                                                                                            same brand I had on. I was thinking that these were only 6
                                                                                                                            months old but looking at my previous order I saw that it
                                                                                                                            was almost a year ago. I wear mine every day and I am very
                                                                                                                            hard on shoes. Tennis shoe comfort. I have the tan but wish
                                                             Rothco 8" Desert Tan Forced Entry       all in all a great     they came in brown. The tan gets dirty looking too easy so I
                                                             Military Army Airsoft Deployment Zipper boot for a good        will get black this time. also the laces are way too long. but
502 B002LKEI2I   REDACTED   3/17/2015 REDACTED   REDACTED    Boot                                    price.                 all in all a great boot for a good price.

                                                                                                                            I have been looking for some good walking sandals. These
                                                             KEEN Women's Newport H2                                        fit the bill. Comphy and great arch support. They are about
503 B00E0GJQ8M REDACTED     4/27/2014 REDACTED   REDACTED    Sandal,Ensign Blue/Illusion,10 M US       Love these!          to get a big workout in Walt Disney World.
                                                                                                                            Just as described and came in two days like the shipping
                                                             Sanuk Women's Yoga Mat Flip                                    said. Thank you... cant wait to get more! They are sooooo
504 B0013MYHH6 REDACTED 10/23/2013 REDACTED      REDACTED    Flop,Ebony,8 M US                         flip flops           comphy




                                                                             Page 71 of 389
                   Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                           Document              86 Filed 10/29/18 Page 77 of 394
               Encoded             Item        Item
    ASIN       Review ID Submitted Category    Subcategory Item                                      Review Title        Review
                                                                                                                         These shoes are for work and they keep my feet nice and
                                                                                                                         comfortable all day and after !! I did get the widest availble
                                                                                                                         11 4E and they were just a touch too wide and i had to tie
                                                          New Balance MENS MT481GO 4E WIDE           durable and         the laaces tight at the bottom but the shoes are so comphy
505 B005X6MA9K REDACTED   4/28/2013 REDACTED   REDACTED   RUNNING SHOES GRAY ORANGE SIZE 11          comfortable!        it didnt matter.
                                                          Madden Girl Women's Brando Flat
506 B01714V632 REDACTED    7/7/2016 REDACTED   REDACTED   Sandal, Blue, 7 M US                       Five Stars          Comphy and cute
                                                                                                                         Such good stichtching the socks are so soft and very very
                                                                                                    These socks are so warm I love to where these socks around my house very
507 B009S8ZMDA REDACTED 12/27/2013 REDACTED    REDACTED   HUF Men's Plantlife Socks One Size White warm and cottony comphy
                                                                                                    They are very
                                                          Dr. Scholl's Men's Sprint Health Care and comphy and my        They are very comphy and my feet don't hurt. The only
508 B01D6FN8Z4 REDACTED   6/20/2018 REDACTED   REDACTED   Food Service Shoe, Black, 7.5 W US        feet don't hurt. ... issue is they are already falling apart in some spots.

                                                          Casual Nights Women's Fancy Lace Floral
509 B07BGHV9YR REDACTED   6/24/2018 REDACTED   REDACTED   Sleeveless Nightgown ‐ Purple ‐ 3X‐Large Very nice             very comphy
                                                          OLUKAI Nohea Mesh Shoe ‐ Men's
510 B00L1R4K0W REDACTED   5/30/2015 REDACTED   REDACTED   Grey/Scuba 13                            Three Stars           Not real soft and comphy

                                                                                                                         It has two pockets, hard to see at first but they are big
                                                                                                                         enough to fit a cell phone in, the jackets color and hood is
                                                                                                                         nice, the fabric is comphy and warm but the product it's self
                                                                                                                         was a bit big, I ordered a Large because they said the large
                                                                                                                         was US Meduim but there Large ended up being to big for
                                                                                                                         me even after washing it a few times. it is not as neetly
                                                                                                                         formed with the zipper and folds when open on u but it is
                                                                                                                         still a good coat in it's self. The price should go down a bit
                                                          TAM WARE Women Slim fit Zip‐up             Is warm and         thou considering u can find something like this for 25.00
511 B00KZLRBR4 REDACTED 12/31/2014 REDACTED    REDACTED   Hoodie Jacket TWHD1003‐HOTPINK‐L           comphy              bucks in a store.




                                                                          Page 72 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 78 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                     Review Title           Review
                                                             Separatec Men's 7 Pack Cotton Stretch
                                                             Separate Pouch Colorful Boxer Briefs (M,
                                                             Assorted Colors‐6.5 inch Everyday Logo
512 B077XXDB86 REDACTED     8/20/2018 REDACTED   REDACTED Boxer Briefs)                               Amazing                Love them, so comphy
                                                                                                                             I LOVE these! The fit is comphy. The sound is great. Most of
                                                                                                                             all I can watch zombie movies while my wife reads!There
                                                                                                                             are lots of shows she doesn't like that I do but we love
513 B07B6K47FT REDACTED     4/10/2018 REDACTED   REDACTED     Jelly Comb Wireless TV Headphone         Problem solver!!!     being together. This is a great solution

                                                              alpine swiss Yukon Mens Suede Shearling
514 B0178PAA1I   REDACTED   5/31/2018 REDACTED   REDACTED     Slip On Moccasin Slippers Black 10 M US great service.         fit well. very comphy. great service.
                                                              UGG Women's Mini Bailey Button
515 B005VJNQYW REDACTED     1/18/2016 REDACTED   REDACTED     Chestnut 9 B ‐ Medium                   Love                   Warm, comphy, what more do you need? Love uggs

                                                                                                                             Came earlier than expected and in fantastic condition.
                                                                                                       Came earlier than     There is a light grey paint around the glasses, but it looks
                                                                                                       expected and in       that way on the front image of the box. True that's the
                                                                                                       fantastic             shadowing, but it's easy to look passed. The only issue I
                                                                                                       condition. There is   have is deciding whether to open it up or keep it sealed.
                                                              Funko My Little Pony: DJ Pon‐3 Vinyl     a light grey paint    Either way this DJ Pony has a nice comphy spot on my shelf
516 B00FXE6V1U REDACTED     2/21/2018 REDACTED   REDACTED     Figure                                   around ...            between my Pikachu figure and my FF7 figure.

                                                                                                                             These are great shoes. Very comfortable. They will serve
                                                              Rocket Dog Women's Stoker, Dark Brown JUST wast I              me well this winter. I have had this brand before and they
517 B0013Z2T14   REDACTED 10/10/2012 REDACTED    REDACTED     Nubuck, 9 M US                        expected.                wear well. Cute, Comphy, and Cost is good.

                                                                                                                           This top was perfect! It was a nice length – between my
                                                                                                                           elbow and my wrist, exactly what I was looking for =). It was
                                                                                                                           just a solid black and covered my shoulders and chest
                                                              eVogues Women's Black 3/4 Sleeve         Super soft, totally perfectly. The length in the back was perfect too. It was
518 B00E19B7EE REDACTED     7/13/2015 REDACTED   REDACTED     Cropped Bolero Shrug ‐ 2X                worth the buy!      extremely comphy and fit well, I would recommend this =)




                                                                              Page 73 of 389
                   Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                           Document              86 Filed 10/29/18 Page 79 of 394
               Encoded             Item        Item
    ASIN       Review ID Submitted Category    Subcategory Item                                     Review Title          Review

                                                                                                                          I bought my first pair of these at fred meyer, but they don't
                                                                                                                          have these ones in store anymore so I found them on here.
                                                                                                                          I bought 2 pairs, because I love them so much, the dark blue
                                                                                                                          ones were a tiny bit to big but my other ones fit perfect. So
                                                                                                                          I don't know what's up with that but I love these shoes
                                                          BOBS from Skechers Women's Flexy‐Kick                           they're cute and Very comphy. If you wore a thicker pair of
519 B00PRA03GE REDACTED   5/24/2016 REDACTED   REDACTED   Start Flat, Navy, 10 M US             Love these shoes          socks with these they'd fit perfectly.
                                                                                                                          Softest leggings I own!!! I cannot believe how comphy these
                                                          Premium Ultra Soft High Waist Leggings                          leggings are‐ Fit is perfect‐ no bagging at all. These are
520 B01MTYGAAN REDACTED   3/18/2017 REDACTED   REDACTED   for Women ‐ Black ‐ Small/Medium          Best ever!!           definitely my new favorite leggings


                                                                                                                          These are pretty unique shoes ... The colors are super bright
                                                                                                                          and they're pretty comphy, maybe too squishy. They must
                                                                                                                          look good because more than any sneakers I've ever owned
                                                          NIKE Men's Dual Fusion Run 3 Gym          A few issues, but     people stop and compliment them or ask where I got them.
                                                          Red/Black/Action Red Running Shoe 10      other people          I have pretty hot feet and these don't really vent that well.
521 B00IDNZB6E REDACTED 12/28/2014 REDACTED    REDACTED   Men US                                    really like them.     Other than those few notes they are pretty standard ...

                                                                                                    i hope someone
                                                                                                    out there has tried cant give a comend never received them , to bad they look
522 B009NMFGX2 REDACTED   2/27/2015 REDACTED   REDACTED   EasyComforts Gel Heel Protectors ‐ 1 Pair them ,i didnt, karin comphy karin

                                                          Forever Womens Plus Size Leopard Stripe
523 B00JRDVS1G REDACTED   4/12/2016 REDACTED   REDACTED   Tie Dye Floral Print Sheering Maxi Dress Five Stars             Very comphy and cute.
                                                                                                   These are super
                                                          Under Armour Men's Ignite Soccer Over‐ awesome they are         These are super awesome they are a little tight but I have
                                                          the‐Calf Socks (1 Pair), Red/White, X‐   a little tight but I   large calves, they are comphy will be good for the cold
524 B00GMWHIN2 REDACTED   7/27/2015 REDACTED   REDACTED   Large                                    have ...               running season




                                                                          Page 74 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 80 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                     Review Title          Review
                                                                                                      Size fit perfect,     Size fit perfect, straps across top of shoe were little tight.
                                                                                                      straps across top     Got them wet wore around yard stretch enough there
                                                            Pali Hawaii Unisex Adult Classic Jandal   of shoe were little   super comphy. Love these. Ordered another pr for family
525 B01IYGYUA2 REDACTED     7/24/2017 REDACTED   REDACTED   Sandal (Light Brown, 8)                   tight                 member. !
526 B079X79DQP REDACTED     6/19/2018 REDACTED   REDACTED   Shane Dawson All‐Seeing Eye T‐Shirt       Five Stars            Love how it feels, ver comphy
                                                                                                                            Perfect for the price, just did a century and they were very
                                                            RIVBOS Polarized Sports Sunglasses Sun                          comphy!!! And it's cool how you can just switch the lens
                                                            Glasses with 5 Interchangeable Lenses                           out, way cheaper than oakley. I like them alot, no fogging
527 B00M1A1GBY REDACTED 10/18/2014 REDACTED      REDACTED   Fluorescent Color (Green)                 worth it              up also

                                                                                                                            My new favorite go to shoes. They go great with literally
                                                            Naturalizer Women's Draft, Saddle, 9.5 M                        everything and they're super comphy! Obviously every shoe
528 B00L83AW5G REDACTED     5/28/2016 REDACTED   REDACTED   US                                        Yaaaas                has a break in period, but even during that I was blister free!
                                                            Russell Athletic Men's Dri Power Pullover
529 B00AZHNBWC REDACTED     1/16/2016 REDACTED   REDACTED   Fleece Hoodie, Gold, X‐Large              Five Stars            Love the colors, have 3 already. Very nice and comphy.
                                                            CLARKS Women's Breeze Mila,Orange                               I like the clarks They are very comphy!! I would buy another
530 B00J2SJJUI   REDACTED   8/11/2014 REDACTED   REDACTED   Synthetic,US 8 M                          Four Stars            pair.
                                                                                                      Glad u girls gave     What a cute comphy shoe. Glad u girls gave an FYI on going
                                                            Forever Link Women's DORIS‐22 Patent an FYI on going            1/2 size smaller, saved me a headache. I got the red and
531 B00KFOEA4S REDACTED     2/24/2016 REDACTED   REDACTED   Round Toe Wedge Pumps Black 9             1/2 size ...          black.
                                                                                                      Comphy swinging       Yes I love it..comphy, cushioned, swings and we attached a
                                                            Relaxing Cotton Padded Swing Chair Patio single hammock         spring~I can swing bounce twist and turn or simply
532 B001CSK1QC REDACTED     8/29/2013 REDACTED   REDACTED   Garden Home                               chair                 relax..love it , thnaks
                                                                                                                            I love this shirt! So comphy, and cute. Exactly what I was
                                                                                                                            looking for. Great material for the price as well! I got lots of
                                                                                                                            compliments on it. Definitely want to order in more colors. I
                                                            Meyeeka Ladies Bodycon Jumpsuit Elastic                         am 5'8, 165 pounds and I ordered a medium. The material
533 B074M48KFR REDACTED     5/17/2018 REDACTED   REDACTED   Overalls O Neck Front Zipper Bodysuit M I love this shirt       is pretty stretchy.
                                                            PajamaJeans Women's Soft Knee‐Length
                                                            Stretch Denim Shorts, Bermuda, Medium                           Comphy. A little bit big in the waist and tight in the
534 B01N30JWCD REDACTED     6/23/2018 REDACTED   REDACTED   8‐10                                    Comphy                  but/thigh area for me. But that may just be my shape.




                                                                            Page 75 of 389
                   Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                           Document              86 Filed 10/29/18 Page 81 of 394
               Encoded             Item        Item
    ASIN       Review ID Submitted Category    Subcategory Item                                      Review Title         Review

                                                                                                     compliments and      Really cute, comphy, compliments and size worked great.
                                                                                                     size worked great.   Bust measurements true to size chart and the dress left lots
                                                                                                     Bust                 of forgiveness room in the middle and arms. I would order
                                                          Milumia Women's Button up Split Floral     measurements         size based on bust measurements since mid area left extra
                                                          Print Flowy Party Maxi Dress X‐Large       true to size chart   room give wise. Totally could work as a maternity dress but
535 B01M7VCXY3 REDACTED   5/24/2017 REDACTED   REDACTED   Red_White                                  and the ...          doesn't make you look pregnant if not.
536 B01A8OP0ZC REDACTED   3/23/2017 REDACTED   REDACTED   FitFlop Stack Slide Sandals ‐ Silver       Five Stars           so pretty I wear FITFLOPS a lot so comphy

                                                                                                                          Love the fact that it has a battery. Seeing how often my
                                                                                                                          daughter forgets to plug in her tracker, I would be in
                                                                                                                          trouble. It also keeps several days worth of data so I go not
                                                                                                                          have to stress about uploading daily.I never take it off,
                                                                                                                          thank goodness that I found this waterproof version.Have
                                                                                                                          not figured out how to switch to cycling and running yet,
                                                                                                                          and do not fully understand the sleep cycle.Otherwise it's s
                                                                                                                          great unit. I have a small wrist and the unit sticks out on the
                                                                                                                          side a little, but after a day or two or does not bother me
                                                                                                                          anymore. The bracelet is comphy and the lock on it is great,
                                                                                                                          not even a hint of the bracelet accidentally coming off.Unit
                                                                                                                          came in box, felt like new, even with a plastic piece across
                                                                                                                          the glass display.Although it looks a little clunkier than fit
                                                          Garmin Vívofit 2 Activity Tracker, Black   No regrets, no       bits, I love how easily I can swipe modes and see what I
537 B015E9Z87Q REDACTED    9/5/2016 REDACTED   REDACTED   (Certified Refurbished) w/o ant stick      worries              want to see.
                                                          Skechers Sport Women's Flex Appeal 2.0
                                                          Fashion Sneaker, Black/White Multi, 8 M                         I got these for my sisters birthday an she loves them ! Very
538 B01AHK4PF8 REDACTED    8/8/2017 REDACTED   REDACTED   US                                         Nice shoe            comphy
                                                          Sanuk Women's Yoga Joy Metallic Flip
539 B00HHHHWQEREDACTED     4/1/2015 REDACTED   REDACTED   Flop,Pewter,10 M US                        Four Stars           very comphy no support but very good for the beach




                                                                         Page 76 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 82 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                   Review Title        Review


                                                                                                                     These boots are sumptuous. I ordered the embroidered
                                                                                                                     brown, and they arrived NOT embroidered, but so nice I
                                                                                                                     don't even care. Not worth letting them leave my
                                                                                                                     possession. I wear an 8 1/2 to a 9 1/2 ( long, skinny feet)
                                                                                                                     and ordered these in a 9. The fit is fabulous, they are so
                                                                                                                     comphy it's surreal. Loose, but not clumsy. They create a
                                                                                                                     very happy little environment for my feet to reside in. The
                                                                                                                     leather is luscious, outside and inside the wonderful boot.
                                                                                                                     They are no more slick than any cowboy boot soles, I had
                                                                                                                     no trouble wearing them right out of the box all over town
                                                                                                                     on a day between two massive snow storms. In boot cut
                                                                                                                     pants I can wear them over my jeans, or under, the zippers
                                                                                                                     make tucking even non‐skinny jeans a piece of cake. I have
                                                                                                                     pretty slender calves, but that is boot cut jeans WITH
                                                                                                                     thermals on underneath. I love, love, love these boots.
                                                                                                                     Perfect, practical, functional and sexy. The distressed finish
                                                            Miz Mooz Women's Domino Engineer        Absolutely       makes them stand out from the nondistinct masses.
540 B003EPI48I   REDACTED    3/4/2012 REDACTED   REDACTED   Boot                                    excellent.       Beautiful!!!
                                                            Mossy Oak Shadow Grass Blades Pattern   TUFF BUILT, LOVE VERY COMPHY, HOLDS 12 GUAGE SHELLS FIRM, VERY
541 B00CV9E3NS REDACTED 11/26/2016 REDACTED      REDACTED   Neoprene Shell Belt                     IT               PLEASED
                                                            Kamik Women's Momentum Snow
542 B00AZOC8MO REDACTED      2/6/2016 REDACTED   REDACTED   Boot,Black,9 M US                       Five Stars          Very comphy keep my feet warm and dry




                                                                          Page 77 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 83 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                         Review Title     Review


                                                                                                                           100% satisfied!! Strong, grippy rubber‐‐so no fear of
                                                                                                                           slipping. The ring is so nice to even just keep it in place out
                                                                                                                           of the way when not in use. It didn't come with directions,
                                                                                                                           but fairly easy to figure out. I had also wanted to sit at desk
                                                                                                                           with it, but too short. I got the 65 cm as recommended for
                                                                                                                           my height of 5.7. In the future I may get the larger 75 cm
                                                                                                                           for the desk. Meanwhile, the 65 cm is a safe and
                                                                                                                           manageable size. Oh, and if feels so good laying on my back
                                                            Trideer Exercise Ball Chair, Stability Ball                    on it. For those whose back is curving inward from working
                                                            Ring & Pump, Flexible Seating, Improves                        at a desk; this straightens out my posture. I have an up‐side‐
                                                            Balance, Core Strength & Posture (Office      100% Satisfied   down machine (an inversion mechanical machine) that I
543 B075K9LRRH REDACTED     1/16/2018 REDACTED   REDACTED   & Home & Classroom)                           with Quality!    may get rid of now since I have this comphy ball!

                                                            21639‐DARKDENIM‐3X Riviera Sun Dress
544 B01M8NHZX8 REDACTED     6/24/2018 REDACTED   REDACTED   / Dresses for Women,Dark Denim,3X       Five Stars             soooooo comphy and fits great, I love it, ❤
                                                            Robeez All Star Rodney Blue Crib Shoe
                                                            (Infant/Toddler),Blue,12‐18 Months M US
545 B00FJ13YF8   REDACTED 12/12/2017 REDACTED    REDACTED   Toddler                                 cute!                  really comphy and cute

                                                                                                                           Bought these for my granddaughter, they are comphy and
                                                            Perri's Ladies Synthetic Zip Paddock                           fit well, she uses them while riding and mucking,The zipper
546 B006WL9YE4 REDACTED     10/1/2012 REDACTED   REDACTED   Boots, Black, 11                              good work        gets stuck when covered in dirt, a little oil helps.
                                                            Homall 4 Pieces Outdoor Patio Furniture
                                                            Sets Clearance Rattan Chair Wicker
                                                            Set,Outdoor/Indoor Use Backyard Porch
                                                            Garden Poolside Balcony Furniture
547 B07412ZHMQ REDACTED     8/15/2018 REDACTED   REDACTED   (Brown)                                       Five Stars       comphy and nice looking for the price.
                                                            Womens/Ladies Heart Design Slipper
                                                            Boots With Fleece Lining and Pom Poms
548 B01A9SEHNS REDACTED 11/28/2016 REDACTED      REDACTED   (US 9‐10 (EU 40/41)) (Navy)                   Nice             Pretty and comphy


                                                                             Page 78 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 84 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                        Review Title      Review
                                                                                                                           Bought this for my gf and she LOVES it! She said they were
                                                            La Canadienne Women's Merav Snow                               very comphy and the quality of leather is unbeatable. Looks
549 B00HDC2M0Y REDACTED 12/16/2014 REDACTED      REDACTED   Boot,Black Leather,8 M US                    My gf LOVES them! good with everything.
                                                            Tabeez Women's Loose 3/4 Sleeve Midi
550 B01K2MTYCA REDACTED     1/23/2017 REDACTED   REDACTED   Shift Below Knee Trapeze Dress               Nice dress!           Pretty I like these comphy dresses have 2 like this one!!
                                                                                                         ... have gotten the   First two weeks my doggy was getting used to it now he
                                                                                                         flat one              loves it but sometimes i think i should have gotten the flat
                                                                                                         sometimes he          one sometimes he likes sleeping like a snowflake:)) so this
                                                            40 inch Stone Suede Bagel Dog Bed By         likes sleeping like   bad is good when they just want to curle in it. Its comphy
551 B0022KCNMO REDACTED      4/8/2016 REDACTED   REDACTED   Majestic Pet Products                        a snowflake           and works great for our dog!
                                                                                                                               Wonderful, comphy shoe but just a bit too large. The heel
                                                                                                                               lifts up when I walk. I'll have to get something to keep it on.
                                                                                                                               As per the recommendations I saw here I got the next size
                                                                                                                               up and, it's true, the my regular size one down would
                                                                                                         Comphy but a          definitely be too small. So this is the best possible option I
552 B00FIVPXBW REDACTED 11/29/2013 REDACTED      REDACTED   UGG Australia Women's Ansley Lizard          little too big        guess.

                                                                                                                               Easy to wear, they are a bit shorter than they look here.
                                                                                                                               nice and soft, and wash well. Happy with them, not
                                                                                                                               expensive.Later: Just thought to add that they are basically
                                                                                                                               like a mini skirt joined in the middle‐‐vey wide legs.If you
                                                                                                                               are in company wearing them you would want to be
                                                                                                                               wearing underwear too if doing anything active as they are
                                                                                                                               quite revealing,but that's what makes them so cool and
553 B00E1ZORU4 REDACTED     5/24/2014 REDACTED   REDACTED   Jockey Women's Boxer, Taupe, X‐Large         Cool and Comphy       comphy.Maybe it's because I got a nice large size for me.
                                                            Atill Wireless Bluetooth Headphones V4.1
                                                            Sport Stereo In‐Ear Headsets, Noise
                                                            Cancelling Sweatproof Earphones                                    Was decent day one. Not really comphy. Day 2 won't
                                                            Earbuds with Mic for iPhone 6s, 6, 5s, 5c,   Was decent day        charge haven't been able to use them sense. Tried charging
                                                            5, Android Phones and Bluetooth‐             one. Not really       for a full 24 hours checking every few hours. Power up and
554 B01CI571NS   REDACTED    9/7/2016 REDACTED   REDACTED   enabled Tablets                              comphy. Day ...       off voice is not in English (i don't mind but some might)




                                                                            Page 79 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 85 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title           Review
                                                             Smith & Wesson SWBG2TS Border Guard
                                                             10in Folding Knife with 4.4in Tanto Point
                                                             Serrated Blade for Outdoor Tactical
555 B0037F1B9E REDACTED 12/27/2015 REDACTED      REDACTED Survival and Everyday Carry                  3 star                 Too heavy and not so comphyin the hand

                                                                                                       Runs a little small,   Super cute and comphy but for me, it ran smaller than all
                                                                                                       but really nice        the other roxy clothing I wore. I wish I would have sized up,
556 B075V7KXZL   REDACTED   11/3/2017 REDACTED   REDACTED     Roxy Women's Dipsy Fleece Jacket         hoodie                 but not enough to send it back. Definitely well made.
                                                                                                       perfect to sit on
                                                              Lakeland Mills Cedar Log Rocking Chair,  the porch in and       a little bulky, but very comphy. perfect to sit on the porch in
557 B00004S9J8   REDACTED    2/9/2015 REDACTED   REDACTED     Natural                                  drink our ...          and drink our coffee in the morning
                                                              Manstore Women's Printed Active                                 LOVE LOVE LOVE THEM!!! THEY ARE SO COMPHY!!! I can't
                                                              Workout Capri Leggings Fitted Stretch      BEST MOST            wait to go to the gym and wear these tomorrow (already
558 B06XXDHG33 REDACTED      7/7/2017 REDACTED   REDACTED     Tights C47 L/XL                            COMPHY!!!            went today)!!! YAY!!!
                                                              Isotoner Women's Microsuede Sonja
                                                              Woodlands Clog Slipper, Chili Pepper, 9.5‐                      Slippers are better than expected.they are warm, but not
559 B00KT488HY REDACTED 12/12/2014 REDACTED      REDACTED     10                                         Five Stars           too warm. Good cushion so very comphy
                                                                                                         The zipper for
                                                                                                         embroidery is a
                                                                                                         wonderful idea
                                                                                                         even tho my          It fits well. It is lightweight and comphy in the car with the
                                                              Holloway Adult Tropo Jacket‐Black/White seamstress missed       seat belt. Not so bulky. The zipper for embroidery is a
560 B00E7NQDQG REDACTED 11/16/2017 REDACTED      REDACTED     XX‐Large                                   it                   wonderful idea even tho my seamstress missed it :)
                                                                                                                              Comphy slippers, look just like the picture! Arrived on time,
                                                                                                                              and fit perfectly! Only complaint is they do shed a bit at
                                                              Muk Luks Women's Pattern Knit Clogs‐                            first. Little white fuzz balls everywhere. But wouldn't stop
561 B00WTPBXE6 REDACTED      1/6/2016 REDACTED   REDACTED     Winter White, Medium/7‐8 M US            cozy and stylish!      me from buying again.
                                                              Anne Klein Women's 2 Pocket Cotton
562 B01FE9JLQ0   REDACTED   8/18/2017 REDACTED   REDACTED     Pique Jacket, White, 14                  Snappy                 Fits how I like. A little bit large, looks cool fits cool, comphy.
                                                              NIKE Air Max 1 MID Sneakerboot Liberty
563 B00R1ACGK4 REDACTED      1/3/2017 REDACTED   REDACTED     QS Womens Boots (6.5)                    Five Stars             Great winter boot. Fits good & comphy for all day wear.




                                                                             Page 80 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 86 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title       Review
                                                                                                                          comphy shoes. the heel is of a squishy type rubber so
                                                                                                       comphy shoes.      standing for long periods of time are very tolerable.
                                                            Easy Street Women's King Boot,             the heel is of a   although walking feels weird when you are used to more
564 B00YHSFCE0 REDACTED      7/1/2016 REDACTED   REDACTED   Black/Black Croco/Gore, 7.5 WW US          squishy type ...   solid rubber heals.
                                                            levaca Womens Tops Button Cowl Neck
565 B01N7LMPOU REDACTED     3/11/2017 REDACTED   REDACTED   Casual Slim Tunic Shirts Black M           super cute!        So comphy can wear with leggings or jeans!! super cute!!
                                                            HURRISE Portable Office Foot Rest with
                                                            Adjustable Durable Strap Foot Hammock
                                                            Fixed Firmly Desk Foot Rest for Airplane                      perfect use it under my computer desk for a leg rest nice
566 B071SD13TY REDACTED     6/19/2018 REDACTED   REDACTED   Traveling(Orange)                          Five Stars         and comphy

                                                                                                                         I have been looking for a cute, every day comphy slip on in
                                                                                                                         a wide shoe and am so glad that I found these! They are so
                                                                                                       every day comphy comfortable I could wear them ALL day w/out any
                                                                                                       slip on in a wide discomfort. They are like wearing a supportive slipper all
                                                                                                       shoe and am so    day long! I have washed them in the washing machine, they
                                                            Skechers Go Walk 3 Reboot Womens           glad that I found came out like new. When the day comes that I wear these
567 B00U9OD2T8 REDACTED     7/19/2016 REDACTED   REDACTED   Walking Shoes Gray 8.5 W                   these             out, I will definitely get another pair!

                                                            adidas Women's 6‐Pack Crew Sock,           not recommended very comphy, nice tight sock on my foot but they are too
                                                            White/Diva/Collegiate/Light Blue/Black,    unless you have tight on my ankels. they are also on the thin side. not really
568 B000M9DZII   REDACTED   1/14/2016 REDACTED   REDACTED   Shoe Size 5‐10                             very small feet worth the price :(
                                                                                                                       Bought these boots so I could pair with the RL double zip
                                                                                                                       satchel in same color, perfect match, boots are comphy and
                                                                                                                       quality superb, walked in all evening with no issues never
                                                            Lauren Ralph Lauren Women's Verla,         Comfortable and had to break in, leather is soft and not stiff, wish it came in
569 B00K8OE2AM REDACTED 10/22/2014 REDACTED      REDACTED   Polo Tan Burnished Leather, 8.5 B US       Sexy            more colors.
                                                            Prince Women's Short Quarter
                                                            Performance Athletic Socks for Running,
                                                            Tennis, and Casual Use (6 Pair Pack) ‐
570 B01FMP4SRS REDACTED     4/24/2017 REDACTED   REDACTED   Black, Women's Shoe Size 6‐10              Love these socks   Mist comphy walking socks. Stay put design. Nice padding




                                                                           Page 81 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 87 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                     Review Title           Review
                                                             Allegrace Womens Summer Side Slit
                                                             Casual Cotton Beach Mini T Shirt Dresses                        I am 5'0 & weight 140lbs & medium fit perfectly fine! :) It's
571 B012SBR8DU REDACTED      3/1/2016 REDACTED   REDACTED M Black                                     Satisfied! :)          comphy, love it!
                                                             Under Armour Women's HeatGear
                                                             Armour Ankle Crop, Black /Metallic
572 B01EB6ITP6   REDACTED    7/1/2018 REDACTED   REDACTED Silver, X‐Small                             Four Stars             Very cute and comphy! Just a little over priced

                                                                                                                             I live in Florida so I can wear thin socks. But, if you live in a
                                                              Anne Klein Sport Women's Grania Snow                           colder climate you may want to order a size up to
573 B00XJ38VQK REDACTED      3/8/2016 REDACTED   REDACTED     Boot, Black, 7 M US                       So comphy!!          accomadate the thicker socks. Very comphy and cute!!
                                                              TYR Sport Sonoma Boy Short, Black, X‐
574 B00IHVT7F8   REDACTED 11/26/2014 REDACTED    REDACTED     Large                                     Five Stars           Love these, very comphy and fit as expected

                                                              adidas Performance Women's Galactic
                                                              Elite Women's Running Shoes,Black/Bold
575 B010UTZXIY   REDACTED   8/21/2016 REDACTED   REDACTED     Pink/Iron Metallic/Grey,9.5 M US       Five Stars              So comphy love them

                                                                                                                            was soft and sticky hard to handle compared to past
                                                                                                                            purchases. just worked with it best i could. once i finished, it
                                                                                                                            set good, it is areally comphy fit, still comphyey other
                                                              ProSoft Denture Reliner‐Relines 2         just worked with it hardened got irritations but simply used fine emery board
576 B0056TA0NM REDACTED     3/10/2015 REDACTED   REDACTED     Denture Plates                            best i could        to smooth it, this last purchase is still soft can comfortable.

                                                                                                                             Wow, finally receive this long while and got to try it. Pretty
                                                                                                                             comphy material and felt pretty sexy. Wife sure eye ball my
                                                              Ajetex Men Stretch Jockstrap Size L Color Its great and        package. Really enjoy wearing this. Washing this would
577 B00HWRPDR4 REDACTED     3/12/2015 REDACTED   REDACTED     Blue Black                                enjoyed it...        need be gentle as material in front is thin. Overall its great...
                                                              Seychelles Challenge Bootie in Sand (8,                        Love these boots! Ordered my size 8M and they fit really
578 B0159CYA54 REDACTED 10/22/2015 REDACTED      REDACTED     Sand)                                     Five Stars           true to size. So comphy. I highly recommend!




                                                                              Page 82 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 88 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                           Review Title        Review

                                                                                                            The size are spot They're great and are actually really cool for the summer. I
                                                            Dearfoams Women's Summer Knit Closed            on and I like them live in slippers due to arthritis and these fit the bill. Comphy
579 B01N2BID8F REDACTED     6/20/2018 REDACTED   REDACTED   Toe Scuff (Large/9‐10 B(M) US, Black)           a lot              too! I've already recommended them to many people!
                                                            eVogues Plus size Deep V‐neck
                                                            Asymmetric Slimming Top MidNight Black                            this is really an awesome top! very comphy and flattering! It
580 B009LEG39S REDACTED     1/28/2013 REDACTED   REDACTED   ‐ 4X                                            awesome top       goes with anything.,dress it uo or wear it with jeans
                                                            Bernie Mev Women's Demure Flat, Multi                             These shoes fit me perfectly. Colorful and comphy. Good
581 B00MJB5FRQ REDACTED     3/26/2018 REDACTED   REDACTED   Camo, 40 EU/9.5‐10 M US                         Very comfortable. price.
                                                                                                                              They are alittle snug for an 8. I usually wear a 7 1/2 and
                                                            Skechers Cali Women's Rumblers‐Young                              these still fit snug. But so comphy! These are my favorite
582 B00MNKZ604 REDACTED     6/22/2017 REDACTED   REDACTED   At Heart Wedge Sandal,Black,8 M US              Favorite Shoe     shoes! This is my second pair!
                                                            Chooka Women's Waterproof Mid‐Height
                                                            Printed Rain Boot with Memory Foam,                                 I love these boots. They are super cute and comphy! I only
583 B01LPCBBUE REDACTED     4/20/2017 REDACTED   REDACTED   Alice, 7 M US                        Four Stars                     wish they were just a bit wider.

                                                            Luxehome Men's Slip On Indoor/Outdoor           Comfortable
584 B00QWE807I REDACTED      8/5/2016 REDACTED   REDACTED   Fluff Footwear/Slipper (8‐9 US, Gray)           slippers            Really comphy
                                                            Isotoner Women's Microterry PillowStep          Nice slippers.
                                                            Satin Cuff Clog Slippers, Black, Large / 8.5‐   Comphy and easy     Nice slippers. Comphy and easy to slide into. Definitely
585 B006OYJWBO REDACTED     6/25/2017 REDACTED   REDACTED   9 B(M) US                                       to slide into       would buy again.
                                                            Skechers Performance Women's Go Flex
586 B00PGKZ1I0   REDACTED   8/28/2017 REDACTED   REDACTED   Slip‐On Walking Shoe,Gray,6 M US                Five Stars          Comphy
                                                            Ezi Women's Satin Silk Sleeveless Lingerie
587 B011AZB1YC REDACTED     4/29/2017 REDACTED   REDACTED   Nightgown,Red,3X                                Five Stars          I love it, very comphy. Thinner than what I expected though.
                                                            Blivener Women's Winter Back Lace up
588 B01NAB45QA REDACTED     1/17/2017 REDACTED   REDACTED   Boot Mid Calf Snow Boots Grey US 7.5            Three Stars         super thin pleather but cute still ! comphy with thick sox
                                                            Skechers Sport Men's Equalizer Coast to
589 B01APLC7FO REDACTED     10/1/2016 REDACTED   REDACTED   Coast Mule,Navy,10 M US                         Four Stars          Not good for high arches. Other than that, comphy
                                                                                                                                not as comphy as id hoped for but they are in great shape
                                                            Top Moda Women's Pure‐55 Grey Wedge                                 and came super fast on delivery ... satisfied with product
590 B0091KYCPY REDACTED 12/31/2012 REDACTED      REDACTED   High Heel Mid Knee Booties          Super cute                      and will be ordering more soon enough :)


                                                                             Page 83 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 89 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title        Review
                                                             CLARKS Women's Hevely Ordo, Beige, 7
591 B0124HFOZW REDACTED      7/3/2016 REDACTED   REDACTED M US                                         great sandal        Like the 3 adjustable straps & comphy footbed .

                                                                                                                           Super comphy but first pair I ordered wasn't made well.
                                                                                                                           There were bits of fabric that folder over on themselves and
                                                                                                                           poked into my foot leaving angry red marks after only 30‐40
                                                             KEEN Women's Whisper Sandal,Coffee                            minutes of wear. It was only on the left foot. Returned for
592 B003Z4JWCU REDACTED     5/31/2015 REDACTED   REDACTED    Liqueur/Yellow,7.5 M US                   S'kay               new pair. Second pair is fine.
                                                             Columbia Men's Half Moon II Shorts,       Love the short
593 B00DNNXX3C REDACTED      6/3/2015 REDACTED   REDACTED    Sage, XX‐Large                            inseam!             Comphy pair of shorts!
                                                             Refresh Jolin‐02 Women's Fringe
                                                             Moccasin Flat Heel Zipper Under Knee
594 B013S6KZD4 REDACTED 10/26/2017 REDACTED      REDACTED    High Boots,Tan,7                          Five Stars          beautiful and comphy too
                                                             Vonmay Women's Elegant Knitted Cozy
                                                             Plush Fleece Lined Slip On Indoor House
595 B01JRPOJ7I   REDACTED   7/25/2017 REDACTED   REDACTED    Slippers (7‐8 B(M) US, Gray)              Five Stars          Super cute and comphy to wear around the house!
                                                             Mens You Serious Clark Shirt | Funny
                                                             Christmas or Xmas Gift Idea Small
596 B0763PBS74 REDACTED 11/21/2017 REDACTED      REDACTED    Cranberry                                 Five Stars          Fits perfect. Comphy too! My sis in law will love it
                                                                                                                           i got these shoes to wear in a wedding and was rather
                                                                                                                           intimidating by them but they are VERY comphy, run a little
                                                             Luichiny Women's Sure Thing, Nude, 10     perfect for         wide which works great for me! they are actually very
597 B005J2VKY4   REDACTED    3/4/2013 REDACTED   REDACTED    US/10 M US                                bridesmaid dress    comfortable for the height

                                                                                                                           I absolutely love this hammock.I was just relaxing in it , and
                                                                                                                           it is comphy!It offers many ways to lay or sit in it,with zero
                                                                                                                           pressure on whole body. Just what you need after a hard
                                                             Hammock Sky Large Brazilian Hammock                           day at work!I have mine hanging in an oak tree in front of
                                                             Chair Quality Cotton Weave for Superior                       my cottage.I was just gently swinging and enjoying the
                                                             Comfort & Durability ‐ Extra Long Bed ‐                       visual beauty of nature of upstate New York.Thank you,I am
                                                             Hanging Chair for Yard, Bedroom, Porch,   I absolutely love   glad I spent a little more,read the specs very closely ,this
598 B00W6PJ7PG REDACTED     6/29/2016 REDACTED   REDACTED    Indoor/Outdoor (Blue & Green)             this hammock        one is the best bang for your buck!


                                                                            Page 84 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 90 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                          Review Title        Review
                                                                                                                               My son in law recieved this for Christmas, he has been
                                                                                                                               wearing a Poncho for years now, It's warm inside, Perfect
                                                                                                                               for a Florida's winter. Comphy too. Washes well, still
599 B00358SYX4   REDACTED 12/22/2011 REDACTED    REDACTED   Nomis Simon OG Full‐Zip Hoody ‐ Men's          Son in law LOVES it looking great! Nice Find :)
                                                            Bluedio T2s Bluetooth Headphones On
                                                            Ear with Mic, 57mm Driver Rotary
                                                            Folding Wireless Headset, Wired and
                                                            Wireless headphones for Cell                                       They have an obnoxious feedback noise they won't go away
600 B00Q2Z4FTE REDACTED     2/27/2018 REDACTED   REDACTED   Phone/TV/PC, 40 Hours Play Time (Blue)         Two Stars           and aren't really comphy
                                                            Orolay Women's Thickened Down Jacket                               I like lov this coat...it had a lil rip.. But exchanged no
601 B00HHOXSGK REDACTED      3/4/2015 REDACTED   REDACTED   Green Xl                                       Five Stars          problem... Veryyyy warm and comphy

                                                            Fantiny Women’s Memory Foam Slippers
                                                            Real Fur Lining Slip‐on Clog Scuff House Great color, Seller
602 B06WV7PSQV REDACTED     1/13/2018 REDACTED   REDACTED   Shoes Indoor & Outdoor‐MMX2‐Blue‐38 you can trust            So comphy! True to size. Great color, Seller you can trust!

                                                            Silky Toes 3 Pk Turn Cuff Triple Roll Girl's
603 B072QZ2S23 REDACTED     6/15/2018 REDACTED   REDACTED   School Crew Socks (Large (9‐11), Black)        Five Stars          Very soft comphy socks
                                                            Fila Men's Memory sportland‐m, White
604 B01015OQQC REDACTED     8/20/2016 REDACTED   REDACTED   Navy/Metallic Silver, 8.5 M US                 Five Stars          They are real comphy!

                                                                                                                               Great show very comphy. The heal is a bit extended more
                                                            ASICS Men's Gel‐Unifire TR 2‐M,                Great show very     than I'm used to though. So if you run down steps like I do
605 B00Q774QBO REDACTED     5/31/2017 REDACTED   REDACTED   Charcoal/Silver/Black, 9.5 M US                comphy              just be sure to take a good step down or go slow first.
                                                                                                                               These are cute & fit my 2 year old perfect. He has worn
                                                                                                                               them on plane rides & seems unfazed, I assume they are
                                                                                                                               comfortable. I tried them on, obviously too small, but are
                                                            Connect+ Premium Volume Limited                                    comphy, are lined by padding. The cord comes out on both
                                                            Wired Headphones with SharePort for                                ends which is nice & you can connect another headset to
606 B00Q3I690I   REDACTED   4/20/2016 REDACTED   REDACTED   Children ‐ Blue                                good buy            them to avoid a splitter.
                                                            E‐Blue Cobra Series Professional Gaming
607 B00HDDFJVM REDACTED     12/4/2015 REDACTED   REDACTED   Headset, (Green)                               not orth the time   Sound great comphybut CHEAP break very easy


                                                                             Page 85 of 389
                   Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                           Document              86 Filed 10/29/18 Page 91 of 394
               Encoded             Item        Item
    ASIN       Review ID Submitted Category    Subcategory Item                                     Review Title       Review

                                                                                                                       I bought a different one for my husband and accidently
                                                                                                                       washed it, it wasn't cheap but I can't find it at the store
                                                                                                                       anymore. I was pregnant and snored so this was the only
                                                          WengHuang Bluetooth Music Headband                           thing my husband would use to block me out lol. Any way
                                                          Sweatband Headwear Strap with Built in                       this one is way bulkier and not as comphy for sleeping in.
                                                          Bluetooth Wireless Speaker and Headset                       But it did ship fast. So if you plan to use it at night I don't
608 B06XR122F9 REDACTED 10/29/2017 REDACTED    REDACTED   for Gym Exercise Running Sleeping      Just ok               recommend. Also the battery life wasn't to bad

                                                                                                                       love this pants. used it for my 5ks. super comphy! it goes
                                                                                                                       higher than my belly button which i welcomed woth open
                                                                                                                       arms because i have hadd a csection and that excess fat to
                                                                                                                       the lower tummy needs controlling. This pants did the trick.
                                                          HOTOUCH Women's Yoga Leggings                                You look sleek in it and it compresses well. there is a lovely
                                                          Exercise Workout Pants Gym Tights Dark                       pocket to the side which came in handy storing my money
609 B06Y68SQTG REDACTED    6/6/2017 REDACTED   REDACTED   Grey XS                                   love this pants    and car keys while running. i got an xsmall...
                                                                                                                       they are light, comphy, nice, well made, smooth and not
                                                          5/8" Pair of Japanese Palm Crest                             fragile at all. i would not only buy these again but would
610 B00AYE9UG2 REDACTED    6/5/2013 REDACTED   REDACTED   Mahogany Chang Wood Plugs                 yup                buy this sellers other similar plugs..
                                                          TeeStars ‐ Merry Christmas Ya Fluffy
                                                          Animal Ugly Xmas Sweater Women                               Excellent product. Comphy sweatshirt with a cute graphic.
611 B017W69TZQ REDACTED   1/24/2016 REDACTED   REDACTED   Sweatshirt                                Five Stars         Shipping was faster than expected. Great customer service!
                                                          Grey's Anatomy Active 4276 Yoga Pant                         Fits great and very comphy. Just a little it long, but
612 B01994BZRE REDACTED   3/20/2018 REDACTED   REDACTED   Black L Tall                              Five Stars         otherwise I really like the material and fit
                                                          Outdoor Vitals Aerie 30°F Down
                                                          Underquilt / Sleeping Bag, Use As
                                                          Ultralight Underquilt, Sleeping Bag, Or   Great Muti Use    These are the best multi use down bags on the market.. I
                                                          Double Bag (Blue (Last Years Edition),    Product Cant beat have 4 of them and we all love them. Very comphy and
613 B075MS48ZJ REDACTED    4/2/2018 REDACTED   REDACTED   Regular)                                  the price.        keeps you very warm.
                                                          Crocs Men's 14300 Front Court Clog,
614 B008JEKGTO REDACTED 10/13/2014 REDACTED    REDACTED   White/Red, 11 M US                        Five Stars         great looking and so comphy




                                                                          Page 86 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 92 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                    Review Title     Review

                                                                                                                      I just received these and Omg! If you were fascinated by the
                                                                                                                      picture, you will be in awe when you get them. The pic does
                                                                                                                      no justice! They are beautiful and some. The crystals are
                                                                                                                      both heart and round shaped ranging from micro,small and
                                                                                                                      large and have glass slipper appeal to them. Amazing bling
                                                                                                                      of all irredescent colors! Nice packaging and even came
                                                                                                                      with ant‐ slip pads for the bottom, comfort pads for the
                                                                                                                      inside and a bag of extra crystals. I usually ware a 5 and got
                                                                                                                      these in a 4.5 and they need to be worn a few times as they
                                                            Honeystore Women's Gem Rhinestone        Glass Slippers   are stiff from so many stones and very snug. These are
615 B00F2HIJ68   REDACTED   1/14/2015 REDACTED   REDACTED   Bridal Leather Pump                      Bling!!!         perfect pumps and comphy! Love these!
                                                            Dearfoams Women’s Microfiber Terry
                                                            Slide Slipper – Soft Cushioned Slipper                    Better fit for 9‐9 1/2. Im a size 10 it's a tiny bit short but not
                                                            with Skid‐Resistant Rubber Sole and                       enough to be a problem. Super comphy and love the
616 B01MT8JRKX REDACTED      5/2/2018 REDACTED   REDACTED   Memory Foam Insole                       Nice!            memory foam.

                                                            Women Girls Cute Rabbit Winter                            They came on time! Even alitlle sooner and are well made
617 B00AT50880 REDACTED 10/18/2013 REDACTED      REDACTED   Earmuffs Fluffy Earcap Ear Warmer White looooove!!!       and comphy! I wear it allll the time! :)
                                                            Back Racing Car Style Bucket Seat Office
618 B01HUVSABW REDACTED     7/11/2017 REDACTED   REDACTED   Desk Chair Gaming Chair                  Five Stars       comphy and reliable

                                                            F‐HeeBin Bluetooth Headphones V 4.1
                                                            Wireless In Ear Sports Earbuds Noise                      Great deal for what you get. It's really easy to use, the clips
                                                            Cancellation Sweatproof Earphones with   Great deal for   are comphy and work even when running. The sound
619 B06XKCT6TK REDACTED     5/26/2017 REDACTED   REDACTED   Built‐in Mic for Running, Workout, Gym   what you get.    quality could use more base.

                                                            NIKE Men's Solarsoft Comfort Slide                        30 days later and they are ripping already. Strap is coming
620 B00K5DFIT0   REDACTED   9/12/2017 REDACTED   REDACTED   Sandal, Black/Anthracite, 11 D(M) US     Ripped           detached from the sole.nice fit,comphy,don't last.:/
                                                            Salomon Women's XR Mission Trail
                                                            Running Shoe,Score Blue/Very
621 B006W21PXQ REDACTED     9/20/2015 REDACTED   REDACTED   Purple/Pop Green,8.5 M US                Five Stars       Beautiful and comphy!


                                                                           Page 87 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 93 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                 Review Title             Review
                                                             Motion Trend Lumbar Support ‐ Bamboo
                                                             Charcoal Memory Foam Back Cushion,
622 B018UYR2MG REDACTED     7/19/2016 REDACTED   REDACTED Black                                   Three Stars          too big and that is why not too comphy
                                                                                                                       omg! this shoe is made PERFECTLY! very comphy and fits
                                                                                                                       like a gem. I can't WAIT To wear this for my next girls night
623 B008CM4J1E REDACTED      4/2/2013 REDACTED   REDACTED    Liliana Women's Reseda‐2, Blue, 10 M US the PERFECT shoe! out

                                                                                                                          They were just what I wanted since I cant find my favorite
                                                                                                                          vans anymore. The fit well and they are comphy and seem
                                                                                                                          durable. I do with the sole was stitched and glued and not
                                                                                                                          just glued but im assuming they will hold out just fine. The
                                                             DC Men's Pure Skate Shoe, Black/Pirate                       little holes on the side are great for ventilation just don't
624 B005BQBO3K REDACTED     3/17/2014 REDACTED   REDACTED    Black, 12 D M US                          Good Shoes         get caught in the rain...
                                                             Womens Printed Sleeveless Racerback                          Cute, comphy, great for game day. I get rave reviews when I
625 B010VZHFLA REDACTED 12/21/2015 REDACTED      REDACTED    Tank Dress ‐ Purple/Gold ‐ Large          great for game day wear this
                                                                                                       ... a comphy bra
                                                             Playtex Women's 18 Hour Sensational       but she says this
                                                             Sleek Wirefree Full Coverage Bra #4803,   one fits great n.  My wife loves it its hard for her to find a comphy bra but
626 B00CZ7TVJ2   REDACTED   4/30/2015 REDACTED   REDACTED    White, 42DDD                              gives her support she says this one fits great n.gives her support

                                                             ExOfficio Men's Give‐N‐Go Boxer, White,                       Hate shoppin in store so online even for underwear and hey
627 B001CSSDS0 REDACTED      4/3/2013 REDACTED   REDACTED    Medium                                  shop                  better choices these are supper comphy I like em.
                                                             Reebok Women's Easytone Reeinspire II
                                                             Walking Shoe,White/Glacier Blue/Aqua                          I had not wore tennis shoes in a long time. These were
628 B0031RGTCM REDACTED     5/22/2012 REDACTED   REDACTED    Fantasy/Silver,8.5 M US                 Comfortable           super comphy, that I am considering a second pair.

                                                             Merrell Men's Shiver Boot Waterproof    My boyfriend          Warm, waterproof, very comphy inside, and very easy to
629 B006ZZS3FS   REDACTED    2/3/2014 REDACTED   REDACTED    Insulated Winter Boot,Black,13 M US     loves these!          put on and take off for quick dog walks. Great shoes.
                                                             NIKE Women's Revolution 4 Wide
                                                             Running Shoe, Black/White‐Anthracite, 8
630 B06Y4DYXFW REDACTED      4/2/2018 REDACTED   REDACTED    US                                      Comfortable           Luv my shoes, light and comphy!




                                                                            Page 88 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 94 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                    Review Title      Review

                                                            Ryka Women's Infinite Smw Walking                          i now have 3 pairs of rykas .. soooo comphy as i have heel
631 B01NAUAPPC REDACTED      4/8/2018 REDACTED   REDACTED   Shoe, White/Grey, 9 W US                 love them         and foot problems... so light and breathable. love them

                                                            Night Wrist Sleep Support Brace ‐ Fits
                                                            Both Hands ‐ Cushioned to Help with
                                                            Carpal Tunnel and Relieve and Treat
632 B074MKSSHK REDACTED 12/30/2017 REDACTED      REDACTED   Wrist Pain,Adjustable, Fitted‐ComfyBrace Five Stars        Comphy brace; as advertised.


                                                                                                                       These boots are super comphy and so soft on the outside!
                                                                                                                       They are perfect for cold weather which is definitly a
                                                                                                                       necessity living in on the boarder of Washington! You never
                                                                                                                       know what kinda weather you'll get! Lol a few notes are
                                                                                                                       they are fantastic material but the inserts are kind of flimsy
                                                                                                                       and didn't make it past the first week. And the inner lining is
                                                                                                                       not fur, it's synthetic, so it is a little rough so I don't
                                                                                                                       recommendwearjbg these with short socks, but other wise
                                                                                                                       they are fantcadtic. Love the actually rubber sole that feel
                                                                                                                       like it will last for a good amount if time! Oh and like all the
                                                            BEARPAW Women's Tama 9" Snow                               other reviews definitky order a sold size up, I wear a size 7,
633 B004PYH4DS REDACTED     4/15/2014 REDACTED   REDACTED   Boot,Black,8 M                           super soft!!!     and the size 8's fit perfectly!

                                                            Jobar Zippered Compression Knee Socks                         fIRST DAY THEY WORKED GREAT, EASY 2 PUT ON COMPHY,
                                                            Supports Stockings Leg Open Toe 23‐      NO                   sECOND DAY THE ZIPPER BROKE AND WOULD NOT STAY
                                                            32mmHg Zipper (MEDIUM, BEIGE) by         GOOD,,,,,,,,,,,ZIPPE ZIPPED, CALLED COMPANY AND THEY WERE SUPPOSE 2
634 B00JVSZZRK   REDACTED    5/2/2015 REDACTED   REDACTED   Jobar                                    R BREAKS             GIVE ME A CREDIT BUT HAVE NOT SEEN IT YET.
                                                            Majestic Seattle Seahawks Womens
                                                            Gametime Gal Long Sleeve Split Neck T‐                     I love this shirt. Fits comphy and gets me ready for game
635 B00LMP9AZ8 REDACTED 10/14/2014 REDACTED      REDACTED   shirt Medium                             A must have!      day. GOOOOOOOOO HAWKS




                                                                           Page 89 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 95 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title        Review
                                                             HP95 Hot! Fashion Pink Dog
                                                             Sweater&Lovely White Hearts Pet
636 B00Q2IS9PW REDACTED      2/5/2015 REDACTED   REDACTED Clothes Jumper (S)                           Five Stars          adorable and cute and comphy

                                                                                                                      Fit is perfect for strong big thighs, the stretchy material is a
                                                                                                     Fox stepping up  bonus and a longer cut make the shorts perfect for
                                                             Fox Racing Flexair Short ‐ Women's SECA the women’s tech pounding wet muddy trails, material repels minor water
637 B01N5Y4B7F REDACTED 10/24/2017 REDACTED      REDACTED    Black/Pink, S                           wear             droplets and they are really light and comphy.

                                                             N.Y.L.A. Women's Rexie, Natural Snake,                        My wife loves these shoes. She said there also comphy.
638 B00ATK71CG REDACTED     3/29/2013 REDACTED   REDACTED    8.5 M US                                  loves them          Thank you very much. You made it easy for her to love me
                                                             MAXCOZZI Womens 3PACK Seamless                                Great fit, I am 5'6 120 pound and ordered a medium runs a
                                                             Maternity Nursing Bra Pregnant Sleep   Great fit, I am 5'6    tat small The only complaint is the hooks on the back sit
                                                             Bras Nursing Clothes (Black/Nude/Pink, 120 pound and          right on my spine it's a bit painful. But I have no meat on my
639 B01M8LE4YM REDACTED 12/10/2016 REDACTED      REDACTED    Medium)                                ordered ...            bones. This bra is comphy
                                                                                                    Excellent price,
                                                             T‐fal E76597 Ultimate Hard Anodized    looks good and is      Excellent heat distribution, comphy handles and the lid fits
                                                             Scratch Resistant Titanium Nonstick    well made. The         very well. The big handle on the lid is perfect, you can use
                                                             Thermo‐Spot Heat Indicator Anti‐Warp   handles are the        an oven mitt to lift the lid. Medium heat works best for me,
                                                             Base Dishwasher Safe Oven Safe PFOA    best I have used,      the pan seems to transfer heat quickly and evenly. I like this
640 B004WULC3I REDACTED      9/3/2014 REDACTED   REDACTED    Free Glass Lid Cookware, 10‐Inch, Gray safe and sure.         T‐fal pan so I am going to buy the 3 qt. pot.
                                                                                                    ... medium t shirt
                                                                                                    so orders a large
                                                             Kanu Surf Women's Sonoma Short Sleeve and fits great. Not    Based on reviews ‐ wear a medium t shirt so orders a large
641 B00TASKZ44 REDACTED     6/18/2017 REDACTED   REDACTED    UPF 50+ Rash Guard, Black, Large       to snug at all        and fits great. Not to snug at all , a tad loose and comphy
                                                                                                                          We love our smart wool socks! They are so warm and
                                                             Smartwool Kid's Hiking Medium Crew,                          comphy and awesome for use with rain boots. I have
642 B004OAKLZ6 REDACTED 12/11/2013 REDACTED      REDACTED    navy size XS (Tod shoe size 6‐8.5)        Just like daddy's! already ordered the next size up.
                                                                                                                          Awesome comphy boots! I've been wearing them in sub
                                                             Harley‐Davidson Men's Crossroads II       Awesome comphy zero weather inside over boots and they keep my feet
643 B000JP2E5A   REDACTED   2/14/2016 REDACTED   REDACTED    Steel Toe Hiking Boot,Black,11.5 M US     boots              happy all day long.!




                                                                             Page 90 of 389
                   Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                           Document              86 Filed 10/29/18 Page 96 of 394
               Encoded             Item        Item
    ASIN       Review ID Submitted Category    Subcategory Item                                     Review Title    Review
                                                           Zeagoo Women's Casual Roud Neck Short
                                                           Sleeve Striped Loose T‐Shirt Mini Dress
644 B06XT3737Q REDACTED   8/16/2017 REDACTED   REDACTED Gray Large                                  Four Stars      Nice and comphy!
                                                                                                    LOOKS ARE
                                                                                                    DECIEVING       What can I say love these , not much to them but they look
                                                           Deargirl Tear Drop G‐String Bottom (2XL ,COMPHY AND      awesome great colors and a nice fit , my lady says they are
645 B00C9WJ8YG REDACTED   3/17/2017 REDACTED   REDACTED (FITS MOST L to 2xl), Black Cotton)         LOOK GREAT      comphy
                                                           ADAMARIS Leg Warmers for Women
                                                           Socks Thigh High Cable Knitted Stockings
646 B076LC2XM3 REDACTED 11/10/2017 REDACTED    REDACTED Black Gray Red White                        Five Stars      not very thick but feel good and comphy

                                                                                                                    Super easy to attach, it rotates to allow for different grip
                                                                                                                    positions or stands. The rotation is controlled and won't
                                                           Finger Ring Stand Holder Mount 2 Pack                    slip. The quality is great and it feels super durable. I
                                                           Rotary Loop Grip Stand Cell Phone Stand                  accidentally stuck it on with the logo crooked, so make sure
                                                           Cradle Holder Stand Universal                            that you look at the logo and not the hoop when you stick it
                                                           Smartphone Kickstand for iPhone 6 6s 7 8                 on. The pictures of the item make it look a little more
                                                           Plus X Plus, Samsung Galaxy S8/S8 (Metal                 ergonomic than it actually is, but it is still comphy, but
647 B0752DYM2B REDACTED   7/29/2018 REDACTED   REDACTED    Black)                                   Super durable   maybe not for long times.




                                                                          Page 91 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 97 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                     Review Title         Review

                                                                                                                         Very slow fan speed, not much cooling but better than no
                                                                                                                         cooling. My 15" laptop fits well, seems like a 17" will hang
                                                                                                                         over too much. This lap mat will work on your lap as it has
                                                                                                                         cloth bottom. The lap mat will lift up to a nice angle so the
                                                                                                                         keyboard is more comphy. Since the lap mat has space
                                                                                                                         under the stand it will help to cool and will keep the
                                                                                                                         computer off the table/floor etc.My exhaust vents on the
                                                                                                                         computer are on the side with the cooling fans under the
                                                                                                                         computer, mmm. I don't have a solution but it seems like
                                                                                                                         someone like you could come up with an idea.I would not
                                                                                                      Fans do not offer pay $45 for this, $25 seems ok.Update: October 2013, I
                                                                                                      much cooling, but have used this for about 5 months. Very poor fan quality, it
                                                            Targus Space Saving Lap Chill Mat for     it helps. Very     began to make a very loud noise and then just quit. I could
                                                            Laptop up to 17‐Inch, Gray/Black          quiet. Works great not tighten anything or fix it.I do not recommend this
648 B0084V5FOI   REDACTED   5/16/2013 REDACTED   REDACTED   (AWE80US)                                 as a stand.        product.

                                                            Baby Be Mine Maternity Nursing            Super comphy. I      Super comphy. I liked it so much I went back and bought a
                                                            Nightgown ‐ Sleeveless (X Large pre       liked it so much I   second. The baby isn't born yet so I can't speak to how it
649 B00QZLKDXM REDACTED      8/3/2017 REDACTED   REDACTED   pregnancy 16‐18, Molly)                   went ...             will be breastfeeding, but it seems that it will be fine

                                                                                                                           I wanted something to slip on. These are perfect. My onky
                                                                                                                           complaint is alot of reviews said ran large. I didn't find that.
                                                                                                                           8 normal fits with room and these just fit. Not large by any
                                                                                                                           means. They were even comphy without socks. I wish they
                                                            Tezoo Slip‐On Walking Shoes, Suede Pure                        had more color options. Made very well stiching is rainbow,
                                                            Color Slip On Stitching Flat Soft Shoes for Havent taken       very cute. I've had to of compliments. Very pleased I'm
650 B07142XDFS REDACTED      6/7/2017 REDACTED   REDACTED   Women Dark Brown US 8                       them off           made this purschase.
                                                            Tipi Toe Women's 6‐Pack Ragg Cotton
                                                            Crew Boot Socks, Size 9‐11 Fits shoe 6‐9,
651 B014JTIGQ2   REDACTED   1/17/2016 REDACTED   REDACTED   BT09‐6                                      Five Stars         Comphy and delivery was Super fast My favorite thing




                                                                            Page 92 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 98 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                        Review Title         Review
                                                             Dualplex Foldable Tufted Storage
                                                             Ottoman Cube 15 X 15, Comfortable Seat
                                                             – Ideal For Foot Rest, Stool Chair, Small
                                                             Folding Coffee Table, Decorative Faux
652 B01H64EZZS REDACTED     9/23/2016 REDACTED   REDACTED Leather Accessory (Brown)                      Five Stars           we love it comphy and sturdy for sitting
                                                             Wishcotton Women’s Contrast Color
                                                             Warm Cotton Slippers with Arch Support
                                                             Winter Breathable Indoor/Outdoor            Soft and Very
653 B07BC4P3Q7 REDACTED      7/1/2018 REDACTED   REDACTED House Shoes                                    durable              Most comphy slippers
                                                             UGG Accessories Women's Women's
                                                             Sheepskin Insole Shoe Accessory, White,
654 B000KLAVAI   REDACTED    8/6/2014 REDACTED   REDACTED 5 Medium US                                    KEEP FEET WARM THESE HELP KEEP FEET WARM AND COMPHY
                                                             Yesno TG2 Women Crop Tops Blouse
                                                             Casual Retro Loose Fit Oil Dyed Split Hi‐
655 B06XK6R9TZ REDACTED     5/21/2017 REDACTED   REDACTED Low Hem                                        Five Stars           Beautiful. So comphy

                                                              Pembrook Wool Sport Socks ‐ L/XL (4‐
                                                              Pack Gray) ‐ Soft, Warm, Thermal Merino
                                                              Wool – Technical Cushion and Support
                                                              Features ‐ Great for hiking, work, skiing,
656 B06ZYRSRS9   REDACTED   12/4/2017 REDACTED   REDACTED     hunting. Sized for Men and Women.          Five Stars           Warm and comphy.
                                                              Tony Lama Men's El Paso 7926
657 B0058Y9JHS   REDACTED   3/26/2015 REDACTED   REDACTED     Boot,Black El Paso,11 EE US                Five Stars           fit great very comphy
                                                                                                                              If you are looking for a free flowing dress, that does not
                                                                                                                              show all of your body curves, this is not it for the
                                                                                                                              size.Normally where an XL, ordered a 1xl.It is comphy, but
                                                              Cassie Mclean Faux Wrap V‐Neck Short       If you are looking   not always flatterimg.just an FYI, I will be leaving the same
                                                              Sleeve Casual Flared Dress With            for a free flowing   review for the three other dresses, I just ordered from
658 B072Q1HZXJ REDACTED      8/1/2017 REDACTED   REDACTED     Belt,Purple,X‐Large                        dress, ...           another company in 2 xl.
                                                              Clarks Women's Hayla Andi Slide,Beige
659 B01AAXRO6Y REDACTED      5/4/2016 REDACTED   REDACTED     Suede/Leather Combo,US 8 M                 Five Stars           comphy




                                                                              Page 93 of 389
                     Case 2:18-cv-01460-RSM Exhibit A to Declaration of Kim Wilber
                                             Document              86 Filed 10/29/18 Page 99 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title           Review
                                                             Ariat Women's Ann Button Shirt, Heather
660 B01GU2RWK2 REDACTED      8/8/2017 REDACTED   REDACTED Gray, X‐Large                                Really like this shirt Nice shirt comphy
                                                                                                                              THESE ARE GREAT !!! FIT PERFECT SIZE RUNS RIGHT ON!!!
                                                                                                                              VERY COMPHY & NO DIFFERENT THEN MY OTHER ONES I
                                                             Under Armour Men's Storm Armour                                  HAVE THAT I DID GET FROM A UNDER ARMOUR OUT LET
661 B00GO99MJG REDACTED     5/28/2016 REDACTED   REDACTED Fleece Pants, Black (001)/Steel, XX‐Large Great buy!!               STORE. GREAT BUY!!
                                                             Dellytop Womens V Neck Summer Tops Great. Very
                                                             Loose Fitting Cute Front Tie Henly Shirts comphy and             Great . Very comphy and washes well. Didn't shrink and
662 B07C9YY2GX REDACTED     6/10/2018 REDACTED   REDACTED Blouses                                      washes well            doesn't wrinkle.
                                                             Unbranded* Women's 3/4 Sleeve Pocket
                                                             Floral Striped Long Dresses With Tie
663 B075TVQBG1 REDACTED     1/23/2018 REDACTED   REDACTED Waist Navy Floral Large                      Five Stars             Super comphy perfect for upcoming baby shower
                                                             Muddy Girl Camo Women's Full Camo
664 B073K1NXGW REDACTED      8/2/2018 REDACTED   REDACTED Leggings, Muddy Girl, Large                  Five Stars             Wife says these are super comphy.

                                                                                                                            Comphy beyond belief, as a 36D its hard too fine a good
                                                                                                                            sports bra let alone something that I almost forget I'm
                                                              SB20022 ‐                                                     wearing it. I'll most likely will order another color set, I
                                                              36DJustIntimates4PackRacerbackSportsBr                        like\hate to work out,so its nice to be able to rotate sports
665 B01BH121J8 REDACTED 10/21/2016 REDACTED      REDACTED     a/BrasforWomen, Pack6, 36D             Awesomesauce           bra's! Buy them and you won't regret it. :)

                                                              Indera Men's Expedition Weight Cotton                         very comphy and seemingly durable product also very
                                                              Raschel Knit Thermal Underwear Top,                           warm at teps below 30 degrees. I have abso lutly nothing to
666 B000V5CQM4 REDACTED 11/26/2013 REDACTED      REDACTED     Natural, X‐Large                          exellent product    add but amrequired to add another sentence.
                                                              Sterling Silver Open Double Heart
667 B0083ZPE6O REDACTED     9/21/2017 REDACTED   REDACTED     Threader Drop Earrings                    Five Stars          Am wearing them now. Very comphy
                                                                                                                            I just had an ankle replacement, and when I put on these
                                                              Skechers Go Walk Move Diver Womens                            super comphy flip flops, you can't even tell! No limping. No
668 B00IVR3I3A   REDACTED   6/20/2014 REDACTED   REDACTED     Flip Flop Sandals Black 10                sketchers           pain! Love em!
                                                              Onex Women's Cabo Thong                   Beautiful sandles   Beautiful sandles & comphy. Only downfall is that the toe
669 B004E2UI20   REDACTED 11/18/2015 REDACTED    REDACTED     Sandal,Black/Silver,6 M US                & comphy            area is a little narrow, but I will still keep them.




                                                                              Page 94 of 389
                                           Exhibit A to Declaration of Kim Wilber
                    Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 100 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                        Review Title         Review
                                                             DaVinci Olive Upholstered Swivel Glider
670 B019I6A5P6   REDACTED   8/17/2016 REDACTED   REDACTED with Bonus Ottoman, Grey                       Five Stars           Surprisingly nice for the money! Comphy and sturdy

                                                                                                                              Makes blankets and sheets soft and comphy and smell great
                                                              Orleans Nu Wash Fine Laundry Detergent                          !!!! Love this product !! Not only does the sheets are
671 B00AQLASVY REDACTED 10/19/2013 REDACTED      REDACTED     ~ Angel                                Comforting !!!!          blankets smell great it spreads throught the room !!
                                                              Hanes Women's 10 Pack Cotton Bikini
672 B00FZR1FES   REDACTED    3/6/2015 REDACTED   REDACTED     Panty, Assorted, Size 7                Five Stars               I really like these quite comphy
                                                              KushyShoo Men's Indoor Outdoor Cozy
673 B01I4EY9WS REDACTED      4/8/2018 REDACTED   REDACTED     Clog Slippers                          Five Stars               They are so soft and comphy

                                                                                                         Great boot ‐ very    Great boot ‐ very comphy for my husband. Bought the exact
                                                              Timberland PRO Men's 53009 Wedge           comphy for my        same pair at work world and returned it when we found
674 B000XETU4A REDACTED 12/21/2016 REDACTED      REDACTED     Sole 6" Soft‐Toe Boot,Rust,9.5 M           husband              that it was almost $30 more for the same item!

                                                              Women's Plush Winter Warm Animal Soft                           Simply love these slippers!!!there very comphy, but a little
675 B01M4GEPS6 REDACTED      2/4/2018 REDACTED   REDACTED     Cute Home Slippers Dog 7‐8 B(M) US         Pug slippers         big in size , would definately buy them again tho.
                                                              KissLace Women Strapless Self Adhesive
                                                              Invisible Sexy Silicone Push up Seamless
676 B072BC27CF REDACTED      7/7/2017 REDACTED   REDACTED     Bras Black D                               Five Stars           Bra fits great and it so comphy, great product!
                                                              Baja Joe Striped Woven Eco‐Friendly
677 B00DD5FMZC REDACTED     12/1/2014 REDACTED   REDACTED     Hoodie (Charcoal & Lime, XL)               Amazing              Super comphy, super warm. I love it.
                                                              Car Seat Cushion Cover Protector ‐
                                                              SEAMETAL 2PACK Faux Sheepskin Car
                                                              Seat Covers Soft Leather Premium Cotton    I bought these and   I bought these and I like them. They protect my seats and
                                                              Keep Comfortable Universal For SUV         I like them. They    are comphy to sit on. I was worried that getting in & out of
                                                              Sedan,Warm Seat Cover pad Mat for          protect my seats     my suv would be an issue and the mats would move, but
678 B075B6VHND REDACTED     4/13/2018 REDACTED   REDACTED     Auto Supplies (Black)                      and are comphy ...   they don’t. I recommend




                                                                             Page 95 of 389
                                           Exhibit A to Declaration of Kim Wilber
                    Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 101 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                     Review Title      Review

                                                                                                                        These are just a tiny bit big but the drawstring had me get
                                                                                                                        the larger size. The next size down is just a little too tight for
                                                            WonderWink Women's Four Stretch                             my comfort. They drape nice, are very cool and comphy and
                                                            Cargo Scrub Pant (2X‐Large Petite) ‐                        dry in minutes (giving showers, these are tops) The petite is
679 B00BLR3I5A   REDACTED   6/13/2014 REDACTED   REDACTED   Caribbean Blue                            Love the feel     perfet and the pockets are great.

                                                            Dokotoo Womens Blouses Fashion Casual
                                                            Short Sleeve Crewneck Summer Floral
                                                            Print Asymmetrical Loose Fit Tunic Blouse
680 B07CG8KV98 REDACTED     6/23/2018 REDACTED   REDACTED   Tops and Shirts White Small               Five Stars        Cute and comphy. Fits true to size.
                                                            Hanes Comfort Evolution Women`s
681 B014Q3A7KY REDACTED     1/17/2018 REDACTED   REDACTED   Wirefree Bra, G796, XL, Rich Purple       Five Stars        very comphy
                                                            Propet TravelWalker Elite Slip‐On Shoes
682 B00RNWNUQYREDACTED      8/21/2016 REDACTED   REDACTED   Black ‐ 9                                 Great shoes       Very comphy and I'm on my feet all day
                                                                                                                        Terrible. The top is made with fantastic high quality
                                                                                                                        material. The underside however is made of super thin
                                                                                                                        cheesey material. So when my dog moved his bed to get
                                                            4 Pets DIY Dog Cushion Cover Pet Mat      Move along,       comphy he tore a hole in the bottom and rendered it
                                                            Case Do It Yourself Red Color Cotton XL   nothing to see    useless. The underside material is so thin we couldnt even
683 B00V4KPFS2 REDACTED     12/8/2016 REDACTED   REDACTED   by 4pets                                  here.             sew it.

                                                                                                                        I measure as a 36G. I ordered these in a Large (the largest
                                                                                                                        they have) and it was not a proper fit but manageable. They
                                                            Seamless Hands‐Free Pumping Bras for                        are comphy but the straps are thin and do not stay where
                                                            Hands‐On Pumping Easy Breastfeeding       Not comfortable   they were adjusted to. Not very comfortable to wear all
684 B079C9CHS4 REDACTED      3/9/2018 REDACTED   REDACTED   2Pcs Beige&Black XL                       for all day use   day, but for just at feeding times they are good.

                                                            gracosy Canvas Casual Shoes, Classic                        Very nice shoes. They seem to run a bit smaller than regular
                                                            Style Breathable Lace up Canvas Shoes                       size though. They are very comphy and flex with you while
                                                            Low Top Sneakers Sport Runner Skate                         you walk which is nice ! They had a short shoestring .You
685 B075B75H45 REDACTED 10/19/2017 REDACTED      REDACTED   Shoes Gray 9 M US                         Cool              dont have to tie amd untie each time once adjusted .


                                                                            Page 96 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 102 of 394
               Encoded             Item        Item
    ASIN       Review ID Submitted Category    Subcategory Item                                     Review Title       Review
                                                                                                                       So cute and comphy, I loved them! Just a notification, these
                                                          bestfur Women's Cute Soft Sole Cozy                          slippers are very slippery on a wooden floor. Since you have
686 B01N2Z6XSP REDACTED    6/4/2017 REDACTED   REDACTED   Cotton House Slippers                    Cute!               carpeting, you are fine.
                                                          G‐Star Raw Men's 5622 Elwood X25 Jeans
                                                          by Pharrell Williams in Thai Silk, Pearl
687 B01NBKPRMG REDACTED   4/21/2017 REDACTED   REDACTED   Yellow/Black Allover, 38x32              Five Stars          fit was fkin amazing mad comphy dont sleep
                                                          Speed Limit 98 ROSA Designer Inspired                        they are really gorgeous and they are surprisingly really
                                                          Lita Style Chunky High Heel Lace Up                          COMPHY!!! however you should sand them or something
688 B00B55OUJG REDACTED 12/12/2014 REDACTED    REDACTED   Ankle Boot Bootie 5.5 B(M) US Black Pu   I AM IN LOVE        because they're really slippery at first.

                                                                                                                      I ordered these i stead of our usual muck and bogs brand
                                                                                                                      for my 5 kids. These were a 6.5 big kids for my 10 yr old
                                                                                                                      daughter..they were one size to big for her but now I have
                                                                                                    Sold on           myself a new pair of boots and reordered her a purple pair:‐
                                                          Kamik Bluster Snow Boot (Little Kid/Big   kamicks!!..great  ) They are comphy and fit great..already have gotten alot of
689 B00SJERUFM REDACTED 11/14/2016 REDACTED    REDACTED   Kid), Black/Magenta, 7 M US Big Kid       price and product use working around our land in them.
                                                          OuterEQ Portable Lightweight Nylon
                                                          Fabric 400lb Double Hammock Travel
                                                          Camping Hammock (Army/Olive, Approx
690 B013E5767W REDACTED   5/31/2016 REDACTED   REDACTED   295 x 198cm)                              Five Stars         Love the hammock. Very comphy.
                                                          Mordenmiss Women's Spring Cotton
691 B00RD9KYYS REDACTED    4/4/2016 REDACTED   REDACTED   Dress Long Tops ,One size                 great buy          Cute, comphy. Love it.
                                                          VBIGER Kids Winter Hat and Scarf Set 2‐                      Absolutely love this set. So soft and my 4 yr old thinks they
692 B0742C89QZ REDACTED 11/29/2017 REDACTED    REDACTED   Pieces Warm Knit Beanie Cap and Scarf     Five Stars         are very comphy.

                                                          Potalay Dog Leash Padded Handle For
                                                          Walks ‐ 4 FT to 6 FT for the Perfect
                                                          Control ‐ Reflective Leash for Night Safety                  Great leash comphy padded Handel like that it can be
693 B07BC7DNJC REDACTED   5/31/2018 REDACTED   REDACTED   ‐ Very Durable Leashes For Training Black Four Stars         shortened good kality




                                                                         Page 97 of 389
                                           Exhibit A to Declaration of Kim Wilber
                    Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 103 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                    Review Title         Review
                                                                                                                          I love love love this dress !!!!!Its so comphy and flowy. And
                                                            ZNCMRR Women Short Sleeve Loose                               the best part it has pockets .I usually wear an xlarge but for
                                                            Plain Long Maxi Casual Dress with                             this i got 2x just to be safe. Im 5 9 195 lbs . you could dres
694 B074QN45K8 REDACTED      9/1/2017 REDACTED   REDACTED   Pockets (XXL, Navy Blue)                 Perfect dress        this up or down do easily .
                                                                                                     Good socks but
                                                            Nike Performance Cotton Cushioned        will not last        OK socks... They are comphy but start falling apart kinda
695 B01GDDSQFI REDACTED 11/24/2016 REDACTED      REDACTED   White 6 Pack Crew Socks Large            forever.             quickly.
                                                                                                     bad asssssssssssss   these shoes are soooooo comphy and light. they feel
696 B002ECFUKW REDACTED     8/25/2010 REDACTED   REDACTED   PUMA Men's L.I.F.T. Racer Nm Sneaker     lol                  amazing !!! and great to run in .
                                                            Minnetonka Women's Kilty
697 B003F3U9V4 REDACTED 12/18/2014 REDACTED      REDACTED   Moccasin,Grey,8.5 M US                   Five Stars           very comphy!
                                                                                                                          I love this dress. Plan to buy one in every color. I love the
                                                            Wrapper Women's Halter Fit And Flair                          way it fits and the jersey material is so comphy. The price is
698 B006ZU6RZG REDACTED      6/2/2013 REDACTED   REDACTED   Rayon Dress, Red, Large/12               Nice dress           perfect as well.

                                                                                                                          I really like the shoe. looks nice. Is comphy for about 2hrs
                                                            Roxy Women's Waikiki Flip Flop,White,8   Good Shoe for a      when walking then gave me a blister on the top of my foot.
699 B00DTUWGPK REDACTED      3/4/2015 REDACTED   REDACTED   M US                                     holiday              If your not going to walk a few miles then probably fine.

                                                                                                                          i purchased these shoes(fitflops)last year in white and they
                                                                                                                          were one of the most comphy pair of shoes i have.
                                                                                                                          supportive and stylish. i saw them at nordstrom's and was
                                                            FitFlop Women's Rokkit Flip Flop,Super                        going to buy them but no one waited on me so amazon
700 B005LC0LYC   REDACTED   7/31/2012 REDACTED   REDACTED   Navy,7 M US                              walking on air       here i come. and they were cheaper!!2pluses. ladyl




                                                                           Page 98 of 389
                                         Exhibit A to Declaration of Kim Wilber
                  Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 104 of 394
               Encoded             Item        Item
    ASIN       Review ID Submitted Category    Subcategory Item                                       Review Title   Review
                                                                                                                     Absolutely love it. I was looking for a small and lightweight,
                                                                                                                     yet powerful power‐bank when saw this one. I wanted to
                                                                                                                     be able to through it in my small purse and forget about it
                                                                                                                     until I need it. This one does exactly that; and the hand
                                                                                                                     warmer feature is a bonus.PROs1. Small and lightweight. It
                                                                                                                     reminds me a flip‐phone in size and shape :). Both my
                                                                                                                     phone and it fit in one hand.2. BEAUTIFUL color. I
                                                                                                                     purchased a gold one because I wanted a less Christmassy
                                                                                                                     look (most colors have two deers, this one has only one). So
                                                                                                                     I was a little concerned about greenish‐yellow color. When I
                                                                                                                     got it, I was nicely pleased. It is gold with a light tint of pink.
                                                                                                                     Not pink, though!3. Charges fast. I didn't watch exact time,
                                                                                                                     but in about an two‐three hours it was full.4. Doesn't show
                                                                                                                     "slow charge" message on my android, so I am very
                                                                                                                     happy.5. Powerful power bank. My phone usually almost
                                                                                                                     fully empty when I get to charge it. So, I powered it two
                                                                                                                     times in addition to actually using the heating feature (who
                                                                                                                     would think I needed it in the middle of April!!!) for about
                                                                                                                     30 mins and it still has 1 of 3 power indicators on (so I
                                                                                                                     assume it is still 30% full).6. Hand warmer works well. It
                                                                                                                     heats up really quickly to warm feel, like in a few seconds. I
                                                                                                                     had it on the highest setting for about 20 mins ("toasting"
                                                                                                                     my ice‐pack‐cold feet). It held the temp well.7. Overheat
                                                                                                                     protection. Closer to 20 min time on high it started
                                                                                                                     switching on and off more often (to protect the unit and me
                                                          Joysoul Rechargeable Double‐Sided Hand                     from overheating), so I turned it to low and it had stable
                                                          Warmer 5200mAH Power Bank Portable Absolutely love it. temp for additional 10 mins or so. Then I was comphy with
                                                          Pocket Hand Heater USB Mobile External I was looking for a my cold‐blooded body :)CONs1. I wish the little storage
701 B0746LN1S1 REDACTED   4/21/2018 REDACTED   REDACTED   Back up Battery Charger (Gold)         small and ...       pouch and strap were of the same color as the unit itself.




                                                                          Page 99 of 389
                                           Exhibit A to Declaration of Kim Wilber
                    Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 105 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                       Review Title        Review
                                                                                                                            I love these. The colors are awesome and very comfortable.
                                                                                                                            Support good. I don't wear sneakers all day because of back
                                                                                                                            issues. But the couple hours that I did.had no
                                                                                                                            consequences. That is good for me. So yes get the skechers!
                                                            Skechers Sport Women's Energy Burst         So cool and         they're great comphy and love the colors. I'm getting a
702 B011UHL2UI REDACTED     4/18/2016 REDACTED   REDACTED   Demi Boot Sneaker,Blue/Coral,9.5 M US       comfy!!             whole bunch more
                                                            R‐Jun Women Sexy V‐Neck Top Flowy
                                                            Casual Loose Tank Tops Summer
703 B06ZXZ6KMY REDACTED      8/7/2017 REDACTED   REDACTED   Sleeveless Comfy Solid Basic Tunic          Five Stars          Love this shirt and it's comphy
                                                            NIKE Women's WMNS Air Huarache Run
                                                            Ultra BR, Total Crimson/Total Crimson,
704 B01DFUFW4U REDACTED     5/17/2017 REDACTED   REDACTED   5.5 M US                                    Five Stars          So comphy and very BRIGHT!
                                                            Globalwin Men's Waterproof Winter                               Great looking fit well and comphy...can't go wrong for the
705 B073SBTMKC REDACTED     9/13/2018 REDACTED   REDACTED   Boots (9 M US Men's, 1723Brown)             Nice                price. Love them so far.Deliverd yesterday...
                                                            Aura Borealis Womens Pattern Dress
706 B06WW5R4TQREDACTED      1/26/2018 REDACTED   REDACTED   Trouser Socks                               Five Stars          good comphy
                                                            Wide Exercise Bike Gel Seat Cushions [
                                                            Wide Soft Pads ] ‐ Comfy Bicycle Saddle
                                                            Covers for Women and Men ‐ Fits Cruiser
707 B01H784SI2   REDACTED    5/4/2017 REDACTED   REDACTED   and Indoor Cycling Bikes                    comphy              Comphy cozy for the bum!!
                                                                                                        These r super
                                                                                                        comphy but ehen I   These r super comphy but ehen I wear them the area
                                                            Vionic Serene Kapel ‐ Womens Active         wear them the       between my big toe gets sore and the material they r made
708 B013F9W9XI REDACTED     3/11/2016 REDACTED   REDACTED   Sandal Black ‐ 11                           area between ...    from makes my feet so dry they crack.....
                                                            Boxer Briefs Men's Underwear Pack
                                                            Cotton Mens Underwear Men's Boxer
                                                            Briefs S M L XL XXL (B: Multicolor, Large /
709 B077Z6XSJQ   REDACTED   3/26/2018 REDACTED   REDACTED   36‐38 inches / 91‐97 cm)                    Five Stars          very comphy
                                                                                                                            Great, perfect, very comphy. I throw on a pair of short like
                                                            NuuMuu Women's Ruu‐Muu Dress, Ruby ‐                            leggings and I am good to do just about anything! I also
710 B00F983780   REDACTED 11/14/2014 REDACTED    REDACTED   X‐Small                              Love It!                   have received several compliments.




                                                                           Page 100 of 389
                                           Exhibit A to Declaration of Kim Wilber
                    Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 106 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                       Review Title       Review
                                                             Browning Camping Fireside Chair‐Gold
711 B007PIR3BY   REDACTED   7/31/2018 REDACTED   REDACTED Logo                                          Five Stars         looks great comphy
                                                             oxiuly Women's Patchwork Foral Pockets
                                                             Puffy Swing Casual Party Dress OX165                          This dress is so comphy and very classy! I ordered a medium
712 B01MEH3SKG REDACTED 12/29/2016 REDACTED      REDACTED (M, Blue + White)                             Perfect!           and it fits perfectly. I highly recommend this dress!
                                                             COCO RAVE Women's Sparkly Medallion
                                                             Bridgette Side Ruffle Bikini Bottom, Jet                      Love this suit! Very soft, comphy material. I would definitely
713 B0177EZUJ2   REDACTED    6/9/2016 REDACTED   REDACTED Black, X‐Large                                Five Stars         buy again.
                                                             6339‐10171‐XL Just Love Women's Plush
                                                             Pajama Pants ‐ Petite to Plus Size
714 B06XZXPMYY REDACTED      5/5/2018 REDACTED   REDACTED Pajamas,Rainbow Hearts,X‐Large                Love them          Comphy soft, I absolutely love how they feel
                                                             Women's Cotton Beachwear Bikini
                                                             Swimwear Beach Club V‐neck Sexy            Good to wear as a
                                                             Perspective Cover Up Skirt Bathing suit,   coverup or over a Very cute. Good to wear as a coverup or over a top for a
715 B0725GQ3FS REDACTED     1/16/2018 REDACTED   REDACTED Cream‐shirt, One Size                         top ...           casual look. The fabric is very comphy. Delivery was quick.
                                                             Hanes Womens Cotton Boy Brief Panties
716 B00LSSALZ2   REDACTED   3/27/2017 REDACTED   REDACTED 6‐Pack‐7‐Assorted                             Five Stars         breathable comphy
                                                                                                                           Be aware that even those these are a small they run very
                                                                                                                           large. I couldn't actually fit into these until the last month.
                                                                                                                           They are super comphy pants though and would highly
                                                                                                        Larger than        recommend them! Apparently, I should have gone with an
717 B00196WUKWREDACTED 12/30/2009 REDACTED       REDACTED     Dickies Maternity Pant, Small, Navy       expected           XSmall.

                                                                                                                           Love! They are so comphy i put them on and dont want to
                                                                                                                           take them off. Maybe a little see through but only when
                                                                                                                           bending over. I ordered the blue and red. Blue is almost
                                                              Basic 3/4 Solid Foldover Workout Yoga                        purple but i love it. The do flare at the bottom. But thats
718 B00S5CP89I   REDACTED 12/24/2015 REDACTED    REDACTED     Pants Blue Size S                       Comphy               not a problem at all for me since i have larger calves.
                                                                                                      very comphy good
                                                              Justin Boots Women's Gypsy Collection   seller would buy true to size. very comphy good seller would buy from
719 B00BSR1UJE   REDACTED 10/28/2014 REDACTED    REDACTED     8" Soft Toe,Aged Bark/Pink Camo,11 B US from again       again!!!




                                                                             Page 101 of 389
                                           Exhibit A to Declaration of Kim Wilber
                    Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 107 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title       Review
                                                             New Balance Men's ME402V1 Running
720 B00QYQ7V1K REDACTED     2/10/2016 REDACTED   REDACTED Shoe‐M, Silver/Black, 8.5 D US               Four Stars         Nice shoes comphy
                                                             Ryka Women's Savannah Sport Sandal,
721 B0757CZGZB REDACTED     6/19/2018 REDACTED   REDACTED Moonrock/Snowline Ecru, 8.5 W US             Five Stars         They are very light‐weight and so, comphy!


                                                                                                                          These were what i used for quite a long time while pc
                                                                                                                          gaming. Sound is pretty good (to the untrained ear) and all
                                                                                                                          of the functions this guy has are really nice. The
                                                                                                                          headphones are really light and some of the most comphy
                                                                                                                          ive ever used. They dont get hot at all as they are pretty
                                                                                                                          well vented. They work when plugged into cellphones but
                                                                                                                          can sound tinny because i think these might be a little high
                                                                                                                          ohm. For the price there is nothing wrong with these
                                                                                                                          headphones.However... if you up your budget (because you
                                                                                                                          will probably want to upgrade in the future like i did) get
                                                                                                                          the ath m50x headphones. They far surpass these in in
                                                                                                                          terms of sound quality and are low enough ohm to plug into
                                                                                                                          your phone or handheld gaming device. It really is a night
                                                                                                                          and day difference. Only downside is that the mic is not
                                                             Turtle Beach ‐ Ear Force PX22 Universal                      integral and you will need a separate usb port or mic input
                                                             Amplified Gaming Headset ‐ PS3, Xbox                         to have that function. There are several options for mics
722 B00BDS415I   REDACTED   9/20/2015 REDACTED   REDACTED    360, PC                                   Good for the price you can attach to regular headphones though.




                                                                            Page 102 of 389
                                           Exhibit A to Declaration of Kim Wilber
                    Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 108 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                       Review Title        Review

                                                                                                                            love this pants. used it for my 5ks. super comphy! it goes
                                                                                                                            higher than my belly button which i welcomed woth open
                                                                                                                            arms because i have hadd a csection and that excess fat to
                                                                                                                            the lower tummy needs controlling. This pants did the trick.
                                                                                                                            You look sleek in it and it compresses well. there is a lovely
                                                                                                                            pocket to the back which came in handy storing my money
                                                            CompressionZ Women's Compression                                and car keys while running. i got an XL...my hips are 42
                                                            Pants (Black ‐ XL) Best Full Leggings Tights                    inches and my waist is 32 inches. if you have thick thighs
723 B015QOIIAI   REDACTED   12/1/2015 REDACTED   REDACTED   for Running, Yoga, Gym                       great buy!!        like me, an xl would fit perfectly. i ordered a size up.
                                                            Walker & Williams G‐105 Black on Black
                                                            Guitar Strap with Padded Glove Leather
724 B0185B3CC8 REDACTED     4/28/2016 REDACTED   REDACTED   Back                                         Five Stars         Great quality and comphy!

                                                                                                                            the shorts are soft an its pretty big. like its made to be big I
                                                                                                                            think because it does no fall down on my daughter but the
                                                                                                                            shirt is a littly baggy an so are the shorts wich neither of us
                                                                                                                            mind its still light an comphy. a great run around an flexable
                                                                                                                            outfit. if your thinking for a gymnastic or dance class i dont
                                                            ASICS Little Girls' Get Up and Move Set,                        think it would work unles you got a size down (at least in
725 B00NU2P9FG REDACTED     5/15/2015 REDACTED   REDACTED   Pink Glow, 5                                no regrets!         our experience)
                                                            Lewis N. Clark Comfort Eye Mask With
                                                            Adjustable Straps Blocks Out All Light,     Awesome bought
726 B000SKXRNO REDACTED     7/16/2017 REDACTED   REDACTED   Black                                       2 more!             Love them! Very comphy!
                                                            Skechers for Work Men's Felton Shoe,
727 B00IWWSWKI REDACTED      2/9/2018 REDACTED   REDACTED   Black, 14 XW US                             Not really non slip Comphy but they slip like crazy
                                                            The Bund Women's Cotton Kimono
                                                            Robes Soft Lightweight Bathrobe With                            Fits well, liteweight fabric, comphy, housecoats are never
728 B0741515K6 REDACTED     9/20/2018 REDACTED   REDACTED   Lace Trim Grey XL                           Fit                 sexy.




                                                                            Page 103 of 389
                                         Exhibit A to Declaration of Kim Wilber
                  Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 109 of 394
               Encoded             Item        Item
    ASIN       Review ID Submitted Category    Subcategory Item                                   Review Title        Review
                                                                                                                      looking for BEST USB headset with microphone ‐ the one
                                                                                                                      that work IMMEDIATELY without any troubleshooting and
                                                                                                                      feels comfortable for hours to wear ‐ look no more ‐ i
                                                                                                                      wasted many hours doing research going to store trying
                                                                                                                      headsets , dealing with noise conection problem and other
                                                                                                                      little things on OTHER headphones i try before even
                                                                                                                      ordered Klipsich and few other well known brands to find
                                                                                                                      out that all of them has either connection problem or NO
                                                                                                                      USB connection or microphone dont work when
                                                                                                                      headphones work ‐ (no kidding seriously man!!!) returned
                                                                                                                      all and then bumped to this headset ‐ in store 50$ on
                                                                                                                      Amazon 25$ (that how much i payed) and it work better
                                                                                                                      than 100$ options i bought before ‐ guys seriously i am NOT
                                                                                                                      reseller i was not payed or bribed to write this just i do
                                                                                                                      believe that good product like this should be recognized to
                                                                                                                      promote manufacture that make things right. I personally
                                                                                                                      use it on my XP desctop and XP laptop for Rosetta stone
                                                                                                                      (when using microphone) and listening music and movies ‐
                                                                                                                      can NOT be better. Microphone is reliable and again ‐ no
                                                                                                                      problem from first time plug it in .... very very happy
                                                                                                                      ...generally happy with Logitech ‐ just dont go with
                                                                                                                      expensive versions or cheap once ‐ with Logitech it is NOT
                                                                                                                      about price ‐ you do have to research and try to find the
                                                                                                                      best but reliability vice i have old mouse and keyboard that i
                                                                                                  looking for BEST    got 5 years ago first wireless once ‐ still works and hold the
                                                          Logitech High‐performance USB Headset   USB headset with    charge. Anyway buttom line ‐ dont look no more if looking
                                                          H540 for Windows and Mac, Skype         microphone ‐ the    for microphone and comphy headphones with USB
729 B0091F8F7A REDACTED   2/25/2015 REDACTED   REDACTED   Certified                               one that work ...   connection ‐ no sound jack but USB connection.
                                                          Jockey Women's Underwear Clean Edge                         Perfection! No underwear lines. Super comphy. Just say no
730 B00CBQ49MQ REDACTED   6/29/2015 REDACTED   REDACTED   Boyshort, beige, M                      the only choice     to thongs'.




                                                                        Page 104 of 389
                                           Exhibit A to Declaration of Kim Wilber
                    Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 110 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                        Review Title        Review

                                                                                                                             This shoe is like walking on a tennis shoe with no sweaty
                                                                                                                             feet involved. Very comphy! Wore it on a six hour bus trip
                                                                                                                             and even though my ankle swelled, the sandal was
                                                            Easy Spirit Women's Shesay Athletic                              wonderfully adjustable. Easy on and off. Great price. Easy
731 B009FA4MOG REDACTED     5/27/2014 REDACTED   REDACTED   Sandals in Copper Size 9.5m                  great shoe          Spirit has always been a winner for me.

                                                            Easy Spirit Women's Mules Traveltime ‐                           I love my new mules they fit perfect and they are so
732 B00H8IP4F8   REDACTED   9/26/2015 REDACTED   REDACTED   Navy Multi Suede (6.5, Navy Multi Suede)     Brilliant           comphy will defo be buying another pair
                                                            Lindy Bop 'Paloma' Frill Trim Vintage 50's
                                                            Pin Up Hummingbird Embroidered Top
733 B00V3CCZH0 REDACTED      7/7/2015 REDACTED   REDACTED   (XS, Red)                                    Cute and comphy! So cute and comphy.
                                                            Clarks Women's Breeze Sea Flip Flop,
734 B008KK1C0O REDACTED     7/12/2015 REDACTED   REDACTED   Navy, 7 B(M) US                              Five Stars          Really comphy shoes!
                                                            Bluetooth Headphones, Koostone
                                                            Wireless Earbuds Sweatproof Sport
                                                            Earphones, High Fidelity Audio Sound &
                                                            Bass, CVC 6.0 Noise Cancelling Mic, 8
                                                            Hours Playtime, For Running, Gym,
735 B074NZ9Y8R REDACTED     2/23/2018 REDACTED   REDACTED   Workout                                      Four Stars          nice sound comphy
                                                            Zinus Memory Foam 12 Inch / Premium /
736 B012H0K6KO REDACTED     3/13/2018 REDACTED   REDACTED   Cloud‐like Mattress, Full                    Five Stars          I love this mattress sooooooo comphy
                                                            Jambu Women's Wonder Platform Pump,
737 B00T9YQWLY REDACTED     11/6/2015 REDACTED   REDACTED   Taupe, 9 M US                                Like em!            Cute. Comphy. Size was as expected.
                                                            KEEN Little Kid (4‐8 Years) Newport H2       and great colors.
                                                            Very Berry/Fusion Coral Sandal ‐ 1 M US      My daughter loves
738 B0108XO4V4 REDACTED      6/8/2016 REDACTED   REDACTED   Little Kid                                   them                Very comphy, and great colors. My daughter loves them.
                                                            Lucky Brand Men's Built Ford Tough           Fit perfect, soft   I got XL for my 19 yr old son, he's 180 lbs & 6 ft tall. Fit
739 B06XC6Z9J4   REDACTED 10/19/2017 REDACTED    REDACTED   Graphic Tee, Federal Blue, X‐Large           and                 perfect, soft and comphy
                                                            Jessica Simpson Women's Mandalaye
                                                            Rubber Ballet Flat,Natural Sleek Leather,7   Nice comphy         I love these shoes this is my third pair! They r well made
740 B00GBJMZMA REDACTED     2/24/2017 REDACTED   REDACTED   M US                                         shoes! !            comphy nice color! !


                                                                           Page 105 of 389
                                           Exhibit A to Declaration of Kim Wilber
                    Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 111 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                    Review Title        Review

                                                            Beyove Women's Long Sleeve Open Front I love the fit of
741 B072NCX422 REDACTED     4/10/2018 REDACTED   REDACTED   Drape Lightweight Duster Cardigan Red L this cardigan        Love it!! So comphy!!!!

                                                            Hanes Men's 5‐Pack Exposed Waistband
742 B00CAXS4PI   REDACTED    5/7/2018 REDACTED   REDACTED   Knit Boxers, Assorted, X‐Large           Five Stars          Comphy !
                                                            Big Barker 7" Orthopedic Dog Bed with
                                                            Pillow‐Top (Headrest Edition) | Dog Beds
                                                            Made for Large, Extra Large & XXL Size
                                                            Dog Breeds | Removable Durable           Excellent bed, so   Excellent bed, so comphy ! I wish I would of bought one a
743 B009G9Y7DM REDACTED     2/22/2017 REDACTED   REDACTED   Microfiber Cover | Made in USA           comphy              long time ago! It's definitely worth the price!
                                                                                                     Takes about a
                                                                                                     week to break       Cute and comphy. Takes about a week to break them in
                                                            Madden Girl Women's Bryceee Toe Ring them in (just like      (just like most sandals). They should advertise that they are
744 B01715VIKW REDACTED      5/1/2017 REDACTED   REDACTED   Sandal, Cognac Paris, 7.5 M US           most sandals)       vegan!
                                                            SYROKAN Women's High Impact Support
                                                            Bounce Control Plus Size Workout Sports
745 B0186TESKO REDACTED      9/9/2018 REDACTED   REDACTED   Bra Purple 36DD                          Four Stars          Comphy but aliitle small.




                                                                           Page 106 of 389
                                           Exhibit A to Declaration of Kim Wilber
                    Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 112 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                    Review Title         Review


                                                                                                                          This is a really nice product. I haven't used it yet because we
                                                                                                                          have 9 more weeks until baby's arrival; however, it's well
                                                                                                                          made, looks comphy, and I love, it also doubles as a
                                                                                                                          lounger!Update:After 6 weeks of use, we love it! The
                                                                                                                          lounger has been so handy. Our little guy sleeps so well in
                                                                                                                          it!Update:I high suggest this bouncy/ lounger! We’ve used it
                                                                                                                          every night for the last almost 19 weeks! It’s held up great,
                                                                                                                          no wear and tear, at all! It was the only thing our little guy
                                                                                                                          would sleep in for the first few months! We were in a hotel
                                                                                                                          for the first 2 months of our little guy’s life, due to a slab
                                                                                                                          leak and this worked out perfect for us! I went back and
                                                                                                                          forth about buying it because of the price. After 5 kids, I
                                                                                                                          know I’ve wasted money on things, we really didn’t need.
                                                                                                                          This has been the best investment, yet! I love, I can get up
                                                            Ingenuity InReach Mobile Lounger and    This is a must        up and off the floor and it keeps him slightly inclined but
746 B01AFQKG8Y REDACTED 12/30/2017 REDACTED      REDACTED   Bouncer                                 have for me!          still comfortable! Definitely a must have, for us’
                                                            Pioneer Bluetooth and High‐Resolution
                                                            Over Ear Wireless Headphone, Brown (SE‐                       Pretty good sound. No complaints so far. Fit is great and
747 B01N761SRW REDACTED 11/20/2017 REDACTED      REDACTED   MS7BT‐T)                                Four Stars            comphy
                                                                                                                          Our little guy has been sleeping on this in his crate since we
                                                            Downtown Pet Supply Comfort Pet Dog     Comphy and            adopted him, and he seems quite comphy. It washes well
748 B00NO9EHKI REDACTED      6/6/2017 REDACTED   REDACTED   Crate Mat and Nap Pad, Large‐Maroon, by Washes Well           and drys quick in the dryer.
                                                            Flash Furniture Contemporary Brown
                                                            Vintage Leather Recliner and Ottoman
749 B017757IJG   REDACTED    8/3/2017 REDACTED   REDACTED   with Swiveling Mahogany Wood Base       Five Stars             nice chair for the money, real comphy!
                                                                                                                           I love the the fit of this shirt. I had worn it to an outside
                                                                                                                           sporting event as a spectator with the temp in the low 90s
                                                            Laguna Men's UPF 50+ Lifeguard Loose     I love the the fit of and no breeze. It kept me cool and comphy. Will buy more
750 B00GV2GFG4 REDACTED     8/12/2014 REDACTED   REDACTED   Fit Rash Guard, Concrete, X‐Large        this shirt            of these.




                                                                          Page 107 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 113 of 394
               Encoded             Item        Item
    ASIN       Review ID Submitted Category    Subcategory Item                                     Review Title          Review
                                                                                                    super                 super comphy...little tight up the crotch even after
                                                          Key Apparel Men's Bib Overall with        comphy...little       loosening the suspender bits; zipper to high, have to drop
751 B00PJAQ1NQ REDACTED 11/24/2016 REDACTED    REDACTED   Teflon Fabric Protector, Bark, X‐Large    tight up the crotch   bib to piss...really warm
                                                          5.11 Men's Ranger Tactical Shoe, Black, 9                       Have purchased as a duty shoe ans can state it very comphy
752 B00NHM5MJ2 REDACTED   8/25/2015 REDACTED   REDACTED   D(M) US                                   Five Stars            and lite one. Worth its price.
                                                          Boulder Creek Men's Big & Tall
                                                          Heavyweight Pocket V‐Neck Tee, Black
753 B077V883K4 REDACTED    3/1/2018 REDACTED   REDACTED   Camo                                      Four Stars            Comphy, 6X fits as expected.

                                                                                                                          Loved this when I was in labor! It was way more comphy
                                                                                                                          then the gown they give you at the hospital. I had a lot of
                                                                                                                          comments on it from the nurses as well! I recommend it for
                                                                                                                          any woman going into labor. Would ask the hospital if it's
                                                                                                                          fine to wear tho. A friend bought one and they wouldn't let
                                                                                                   Made for one           her wear it... My doctor said it was better then what they
                                                          Pretty Pushers Cotton Jersey Labor Gown stylish birth.. and     give you because the slits in it was easier to get the
754 B00AHH43BS REDACTED   9/22/2014 REDACTED   REDACTED   Plus Size (18‐26 pre‐pregnancy) Hot Pink comphy too!            monitors on and keep you covered.


                                                                                                                          Turned a not‐so‐comfortable mattress into a joyful sleeping
                                                                                                                          experience. We bought a foam mattress (not memory foam
                                                                                                                          but a higher grade with no off gassing) and found that it
                                                                                                                          need some loft on top. So, knowing how great latex is, we
                                                                                                                          chose this topper. It made all the difference between
                                                                                                                          having to send the new mattress back and improving its
                                                                                                                          performance. This topper gives that perfect softness atop
                                                                                                 A wonderfully            with a firm foam beneath it. It's a perfect blend for those of
                                                          Pure Green 100% Natural Latex Mattress comfortable              us who can't fit pure latex mattresses into the budget. Then
755 B00UYGA71C REDACTED   6/28/2017 REDACTED   REDACTED   Topper ‐ Soft ‐ 3" King Size           mattress topper          we covered it with Comphy Sheets, which are the best ever!
                                                                                                 Works as
756 B002CXK6TS REDACTED 10/24/2010 REDACTED    REDACTED   Gamma Sportline Head Band, Black       advertized               Feels comphy and does it's job




                                                                         Page 108 of 389
                                           Exhibit A to Declaration of Kim Wilber
                    Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 114 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title        Review

                                                                                                                           I am loving these headbands! They are so comfortable and
                                                                                                                           really stay in place! They’re great for fitness activity and
                                                            Maven Thread Women's Headband Yoga                             don’t seem to be too hot. But I also have enjoyed them just
                                                            Running Exercise Sports Workout Athletic                       as casual cute hair accessories. The fabric is soft and seems
                                                            Gym Wide Sweat Wicking Stretchy No                             to be nice quality. I have not tried washing them yet, but I
                                                            Slip 2 Pack Set Pink and Navy Floral       Fit! Fashion!       expect it to be just fine. I love how they stay in place and
757 B07BQKSCQJ REDACTED     7/26/2018 REDACTED   REDACTED   ENERGY by                                  Function! ‐true!!   are so comphy and fashionable.
                                                            BOBS from Skechers Women's Flexy Back                          Great shoes. So comphy and super soft fabric. Super happy
758 B015TC8Q3G REDACTED     3/21/2016 REDACTED   REDACTED   Spring Flat, Black/Silver, 9.5 M US        Great product       customer
                                                            Fruit of the Loom Men's Pocket Crew
                                                            Neck T‐Shirt ‐ 3X‐Large ‐ Assorted Earth
759 B009JYF954   REDACTED   7/10/2016 REDACTED   REDACTED   Tones (Pack of 4)                          Love them        Love them so comphy
                                                                                                                        I didn't know how comfortable these would be. I thought
                                                                                                                        they might be one hour shoes. The sandals you wear for an
                                                                                                                        hour or two and then your feet are begging you to kick
                                                            Circus by Sam Edelman Women's Bryn                          them off. Not true with these. I have a high arch so I was
                                                            Gladiator Sandal,Black/White Lizard,7 M                     concerned about the straps but they feel fine. Very stylish
760 B00FC0ID7K   REDACTED   5/31/2014 REDACTED   REDACTED   US                                         Great sandal     and comphy.
                                                                                                                        great shoes but i needed a size larger normally wear 9 but
                                                                                                       crocs womens     need 10 on these. straps were to tight. Crocs are great. very
                                                            crocs Women's Cyprus III                   11380 cypress 3  comphy. wedge and heels i can wear them all day and feet
761 B00401RBW0 REDACTED      7/2/2013 REDACTED   REDACTED   Sandal,Oyster/Gold,9 M US                  sandle           feel great.
                                                                                                                        I absolutely love them. They are comphy with the stacked
                                                            Elizabeth and James Women's E‐Tempt,       Elizabeth and    heel and really cute as well with some cropped jeans! Great
762 B00BOXAI4A REDACTED      6/3/2014 REDACTED   REDACTED   Black/White, 9 M US                        James Bootie     purchase.
                                                            Bandolino Women's Yeva FB Wedge                             I have 2 pairs silver and gold. Bandolino shoes are true to
763 B009NSF07S REDACTED 10/27/2013 REDACTED      REDACTED   Sandal,Gold Fabric,9 M US                  Sooo comfortable size stylish and comphy. Watch for the sales...

                                                            FLYGAGA Men's Outdoor Quick Dry                                Fit as expected, very comphy. Lightweight, durable, love the
                                                            Convertible Lightweight Hiking Fishing Zip                     drawstring bottom zip away legs. Breaking them in on a
764 B07BMPGZH4 REDACTED      8/7/2018 REDACTED   REDACTED   Off Cargo Work Pant L Army Green           Fit as expected     fishing trip and I am glad I got these pants. Would buy again.


                                                                           Page 109 of 389
                                           Exhibit A to Declaration of Kim Wilber
                    Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 115 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                    Review Title        Review
                                                                                                                         These are great. So comphy and keep my feet off hot dirty
                                                            adituo Summer Sports Water Skin Aqua                         concrete at the splash pad. They grip well to normal park
                                                            Shoes Socks for Couples Womens and       So great I will buy ground. I love the color and the fit sizing is right on. Going
765 B07B8F1SCS   REDACTED    6/4/2018 REDACTED   REDACTED   Mens US 10.5‐11 Men Loveblack 44‐45      more                to get my kids some now

                                                                                                                          I did a bunch of research on this spa, and read all the
                                                                                                                          reviews I could find, before we set this up. The reviews
                                                                                                                          were very helpful. We managed to have the perfect spot for
                                                                                                                          the spa, outside but near our laundry room, so we filled the
                                                                                                                          tub with hot water to start with, and avoided the wait for it
                                                                                                                          to heat up. I went thru 2 hot water tanks, (put the cover
                                                                                                                          and bladder on in between waiting for the hot water to
                                                                                                                          replenish) but within a couple hours I was soaking in it,
                                                                                                                          when outside it was in the 40's. I took the advise of one
                                                                                                                          review and left the top cover on, like a blanket, just
                                                                                                                          uncliping a few latches to slide in, and it retained the heat
                                                                                                                          for me. Now the only problem I have is finding the ph
                                                                                                                          kit/chemicals that are user friendly for the spa. Some places
                                                                                                                          include it in the purchase, but I bought it thru Home Depot,
                                                                                                                          and they gave me no choices in style (I recieved the octagon
                                                                                                                          one) and it took 10 days to arrive. (no choices on shipping,
                                                                                                                          or delivery options) But so far so good! It really is very
                                                            Spa2Go STG‐1 Round Complete Portable     great spa for the    comphy, and the jet action is much like expensive spa's I've
766 B000A0A3WK REDACTED     5/18/2007 REDACTED   REDACTED   Inflatable Spa                           money                been in.
                                                            VIV Collection Plus Size High Waisted
767 B075QPTMR7 REDACTED      4/4/2018 REDACTED   REDACTED   Fleece Solid Leggings (Red)              Four Stars           comphy and a true red

                                                                                                                        they feel good but they do not track good . you walk and
                                                                                                                        they start going sideways off your heel. I adjust them but it
                                                            adidas Men's Alphabounce BB Athletic     they feel good but doesn't seem to help. I was hoping to replace my other
                                                            Slide Sandals, White/Core Blue Mystery   they do not track adidas witch I love. there not the same . also they are very
768 B01GZTLZ3K   REDACTED   6/12/2017 REDACTED   REDACTED   Blue S, (10 M US)                        good               thick comphy and your about an inch taller.


                                                                          Page 110 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 116 of 394
               Encoded             Item        Item
    ASIN       Review ID Submitted Category    Subcategory Item                                        Review Title       Review
                                                           Great Eastern Entertainment Fullmetal                          Comphy fit. Clean. Quick delivery. Just as expected upon
769 B00FTQNS4U REDACTED    6/3/2016 REDACTED   REDACTED Alchemist Brotherhood Ouroboros Cap            Just as expected   arival.
                                                                                                       Love these         Great model, I buy always that particular model and it
                                                            UGG Women's Yvett Chemise Pink             slippers! Very     works great for me as its very comphy, warm enough and
770 B01AIJM5NW REDACTED   6/28/2018 REDACTED   REDACTED     Slipper 11 B (M)                           comphy             looks sweet.

                                                            Isotoner Women's Microterry PillowStep
771 B00GH0LIMG REDACTED 11/28/2014 REDACTED    REDACTED     Satin Cuff Clog (XXL ‐ 9.5‐10, Bonney Blue) Four Stars        Comphy stays on good..
                                                            Aerosoles SureGrip Womens Fashionista
772 B01H4AX1K4 REDACTED 12/23/2016 REDACTED    REDACTED     Black Work Shoes 7.5W                       Five Stars        Love it so soft and comphy to my feet.




                                                                           Page 111 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 117 of 394
               Encoded             Item        Item
    ASIN       Review ID Submitted Category    Subcategory Item                                  Review Title      Review




                                                                                                                   I own a few power bank, including solar, but they are large
                                                                                                                   and heavy. So, I was looking for a small, lightweight, yet
                                                                                                                   powerful. I wanted to be able to through it in my small
                                                                                                                   purse and forget about it until I actually need it. This one
                                                                                                                   does exactly that; and the hand warmer feature is a huge
                                                                                                                   plus for cold‐blooded as I am.PROs1. Small and lightweight.
                                                                                                                   It reminds me a flip‐phone in size and shape. I can carry
                                                                                                                   both my phone and the powerbank in one hand.2. Has no
                                                                                                                   pictures or any wording on it, love that!3. Charges fast. I
                                                                                                                   didn't watch exact time, but in about two‐three hours it is
                                                                                                                   full.4. Doesn't show "slow charge" message on my android,
                                                                                                                   so powerful.5. I can power almost empty phone to full
                                                                                                                   charge twice. The heat doesn't use much of power, which
                                                                                                                   was surprising.6. It heats up really quickly to warm feel, like
                                                                                                                   in a few seconds. I had it on the highest setting for about 20
                                                                                                                   mins ("toasting" my ice‐pack‐cold feet). It held the temp
                                                                                                                   well.7. Overheat protection. Closer to 20 min time on high
                                                          FillADream 2 in 1 Power Bank Hand                        it started switching on and off more often (to protect the
                                                          Warmer, Rechargeable Double‐Sided                        unit and me from overheating), so I turned it to low and it
                                                          Hand Warmer 5200mAH Power Bank                           had stable temp for additional 10 mins or so. Then I was
                                                          Portable Pocket Hand Heater USB Mobile                   comphy with my cold‐blooded body :)8. Intuitive to use.
                                                          External Back up Battery Charger (Rose 2in1 power bank   Has light indicators to let you know much juice is
773 B076K8R6HR REDACTED    9/6/2018 REDACTED   REDACTED   Gold)                                  that works well   left.CONsNone found yet.

                                                                                                                   Unlike others, I actually read the description and saw there
                                                          Russell Athletic Men's Performance                       were no pockets;exactly what I was looking for. Great fit,
774 B004XDLBC6 REDACTED 12/30/2015 REDACTED    REDACTED   Shorts (No Pockets), Black, X‐Large    Perfect           light weight and comphy..perfect for ManJamas!
                                                          Easy Spirit Women's Traveltime Mule,
775 B000F5RE40 REDACTED 12/22/2016 REDACTED    REDACTED   White/Light Blue Leather, 6 M US       Five Stars        Comphy


                                                                        Page 112 of 389
                                           Exhibit A to Declaration of Kim Wilber
                    Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 118 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                       Review Title        Review
                                                                                                                            Great brand. Very comphy, lots of pockets. Exactly as
                                                            WonderWink Women's Scrubs Quebec            Would definitely    described. Wash well, put in dryer on low just for a few
776 B0084HJBVU REDACTED     9/13/2017 REDACTED   REDACTED   Full Elastic Cargo Pant, Black, 2X/Petite   purchase again!     minutes. Dries quickly. No wrinkles.
777 B004JKEYUO REDACTED     8/23/2016 REDACTED   REDACTED   Velo Orange Tourist Handlebars              Five Stars          So comphy for a chill ride.
                                                            CIOR Fantiny Men’s Memory Foam
                                                            Slippers Two‐Tone Slip‐on Clog Scuff
                                                            House Shoes Indoor & Outdoor‐SC1503‐
778 B06Y6BRZMN REDACTED     5/15/2018 REDACTED   REDACTED   Blue‐30                                     Five Stars          very comphy

                                                            KEEN Women's Toyah Shoe,Burnt                                   as usual for Keen....fit great right out of the box. So comphy
779 B00ALYQMJ8 REDACTED 12/17/2013 REDACTED      REDACTED   Henna,9 M US                                great shoes         I got my daughter a pair for work at the bakery....love them!

                                                                                                                            I will most likely be returning this shoe in an exchange for a
                                                            Apex Men's V753MX105 Hiking Shoe,                               different Aetrex Shoe. It was a bit snug, I need just a bit
780 B000IV8H3S   REDACTED 10/26/2011 REDACTED    REDACTED   Gray/Blue, 10.5 2E US                       Nice shoe.          wider, otherwise very comphy, light, and good looking.
                                                            Harley‐Davidson Men's Hooded
                                                            Sweatshirt, Bar & Shield Zip, Black
781 B00O7X0IW6 REDACTED 11/26/2016 REDACTED      REDACTED   30299142 (XL)                               Five Stars          warm and comphy.
                                                            Women Floral Print Long Sleeve Dresses
                                                            Ladies Super Soft Comfy Dress Knee
                                                            Length Boho Dress Casual Swing Pleated
782 B075WJ67QR REDACTED     3/30/2018 REDACTED   REDACTED   Dress (White, L)                            Four Stars        soft and comphy
                                                            iEFiEL Mens Travel Mesh Pouch Summer        Great mesh, great These are very comphy for the type of garment they are.
783 B00W9639AG REDACTED     5/24/2016 REDACTED   REDACTED   Under Briefs                                look              Great mesh, great look.

                                                                                                                            I love this product. I have bought these several times in the
                                                                                                                            store, and was glad to see them on Amazon.They are soft
                                                                                                                            and comphy and great for my legs when I have to stand at
                                                                                                                            the sink or stove for a long time. I have something comfy
                                                            Cushion Comfort Country Rooster                                 under my feet, instead of the hard tile floor.It is like
784 B007JW4ETA REDACTED      4/1/2013 REDACTED   REDACTED   Kitchen Mat, 18‐inch by 30‐Inch             Great for my legs   standing on a cushion, or soft pillow.




                                                                           Page 113 of 389
                                           Exhibit A to Declaration of Kim Wilber
                    Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 119 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                       Review Title     Review
                                                             Skechers Sport Women's Bright Sky
785 B014GN0KXS REDACTED     5/20/2017 REDACTED   REDACTED Fashion Sneaker, White/Silver, 10 M US        Five Stars       Comphy shoes.

786 B00HY3MR5C REDACTED     7/17/2017 REDACTED   REDACTED    B00HY3MN56[A‐6953]‐Coffee‐Medium           Five Stars       Comphy but order a size larger that you think you'll fit in
                                                             Skechers Men's Relment Pelmo Chukka
787 B01BZ4D1DM REDACTED     4/14/2018 REDACTED   REDACTED    Boot,Khaki,11.5 M US                       Five Stars       Very comphy!! He loves them fast delivery !!Ty

                                                             Yelete Womens Basic Five Pocket Stretch Good company!
788 B00YINQV62 REDACTED      3/8/2018 REDACTED   REDACTED    Jegging Tights Pants, Turquoise, Large  Duper delivery.     I love these pants! Pretty, comphy and cute!!! Burn Havrick

789 B003TNXRCI   REDACTED    2/9/2011 REDACTED   REDACTED    Merrell Women's Encore Quilt Navy 6.5      Merrill Encore   Great Shoe, My wife said they are very comphy & warm.

                                                                                                                         Great day bag. Enough room for 2 raincoats, chargers,
                                                             Lowepro Slingshot Edge 250 AW ‐ A                           tablet and e‐reader, and just random day to day items on
                                                             Secure, Slim, Smart and Protective Sling                    top. And then room for a full size DSLR, smaller lenses, and
                                                             for a Compact DSLR or DJI Mavic                             accessories below. Also quite comphy for daily carry. And
790 B013MC8H2A REDACTED      7/6/2017 REDACTED   REDACTED    Pro/Mavic Pro Platinum                     Great day bag    the external tripod/sweatshirt straps are awesome.
                                                             Sentey Flow Pro LS‐4221 Foldable                            Headphones are a nice fit and are comphy for kids.
                                                             Headphone with Detachable 3.5mm                             However, they are not very durable and broke fairly
                                                             Audio Cable and in‐line Microphone,        Wanted to love   quickly/easily with no easy way to fix them. This was
791 B00NWXPCPA REDACTED     12/8/2015 REDACTED   REDACTED    White/Blue                                 these...         incredibly disappointing!

                                                             Doctor Who Tardis Police Box Pattern
792 B00GUSO70A REDACTED 12/12/2014 REDACTED      REDACTED    Ugly Christmas Sweatshirt (Adult X‐Large) Love it!          Comphy cozy! Love it!
                                                             Golden Black Fashion Women's Fly Away
793 B00LAC8G9O REDACTED 12/27/2017 REDACTED      REDACTED    Front Basic Cardigan Grey S               Five Stars        Very comphy

                                                             CRZ YOGA Women's Light Support Cross
794 B00Q6GP8KE REDACTED     1/16/2018 REDACTED   REDACTED    Back Wirefree Yoga Sports Bra Black S      Five Stars       cute and comphy
                                                                                                                         These are great for dressing up my jeans and t look when
                                                             Slouchy Mid Calf Buckle Strap Wedge                         i'm feelin' sassy. Comphy and good lookin'! Good for the
795 B006K50AN6 REDACTED      3/1/2012 REDACTED   REDACTED    Boot Black Women's Shoe Size: 6.5 US       good boots!!!    price.


                                                                            Page 114 of 389
                                           Exhibit A to Declaration of Kim Wilber
                    Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 120 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                       Review Title         Review

                                                                                                                           I searched all summer for a comphy supportive pair of
                                                                                                                           brown sandals that slipped on. I got these and they are very
                                                                                                      I got these and      good. My pinkie toe rubs a little on the right foot and tries
                                                                                                      they are very        to slip out, but I think it's just my foot. My feet are long and
                                                                                                      good. My pinkie      narrow. The style is very appealing. Like the detail on the
                                                            CLARKS Women's Leisa Truffle, Tan, 11 B ‐ toe rubs a little on straps. Be warned, the seller I used shipped via post office.
796 B008MCWK9C REDACTED     7/10/2015 REDACTED   REDACTED   Medium                                    the ...              That is always risky.

                                                            URBANCREWS Mens Hipster Hip Hop
797 B00W6DAQLMREDACTED       7/7/2015 REDACTED   REDACTED   Marijuana Crewneck T‐shirt BLACK LARGE      Five Stars           cool and comphy
                                                            Propet Women's Madison Ankle Lace
798 B00BBHM8Z6 REDACTED     1/19/2017 REDACTED   REDACTED   Boot,Black,7.5 B US                         Five Stars           they are great.comphy and warm.
                                                            NIKE Women's Air Zoom Pegasus 32
                                                            Running Shoe Blue Lagoon/Sunset                                  Great shoes, very comphy. I am size 8.5‐9, bought 9 and it
799 B00QFP3W7M REDACTED      4/2/2017 REDACTED   REDACTED   Glow/Pink/Black Size 9 M US                 Five Stars           fits great.
                                                            GloDea X45 Natural Lounge Chair, Wild
800 B00EP9HT4M REDACTED     12/4/2016 REDACTED   REDACTED   Black                                       Five Stars           Super comphy!
801 B01B6JLHFA REDACTED     3/12/2017 REDACTED   REDACTED   Born ‐ Womens ‐ Mimas                       Five Stars           Love these!! Super comphy even on my flat feet!

                                                                                                                             They worked good. They didn't get hot. They are comphy.
                                                            Grilong Water Sports Shoes Barefoot                              They look just like the pic. I wear a 7 in women. I got med
                                                            Quick‐Dry Aqua Yoga Socks Slip‐On for                            and they fit great. My husband likes his to. He wears a 10
802 B07CJP6TPN   REDACTED   8/19/2018 REDACTED   REDACTED   Men Women                                   Work great           and I got him large. They fit great.
                                                                                                                             Bought this beautiful Winter Warm Indoor slippers, these
                                                                                                                             are very soft , comphy with cute animal figures and also it
                                                                                                                             has rubber sole, especially these are non‐slippery easy to
                                                                                                                             walk on wooden or floor. using since arrived, washed too,
                                                                                                     Bought this             no complaints at all. Very cute happy to recommend
                                                            Mens Slipper Memory Foam Fluffy Slip‐    beautiful Winter        anyone. LOL, my daughter love these cute animal figures,
                                                            on House Suede Fur Lined/Anti‐Skid Sole, Warm Indoor             she love to ware my shoes.i am looking for her size now to
803 B074RCTW51 REDACTED     1/12/2018 REDACTED   REDACTED   Indoor & Outdoor                         slippers                buy


                                                                            Page 115 of 389
                                           Exhibit A to Declaration of Kim Wilber
                    Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 121 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                        Review Title        Review
                                                             Easy Spirit Women's Traveltime Mule,
804 B001GPORAC REDACTED     10/6/2014 REDACTED   REDACTED Black/Silver Patent, 9 WW US                   great shoe          Umm very comphy
                                                                                                         Definitely
                                                                                                         recommend
                                                                                                         getting at least    Comphy and holding up well this far. Only down side is they
                                                              Under Armour Men's Ignite II Flip‐Flop,    one size larger     run small. Definitely recommend getting at least one size
805 B01GUA1ZS4 REDACTED     7/18/2017 REDACTED   REDACTED     Black (001)/Metallic Silver, 11            (which I did)       larger (which I did).
                                                              Willowbee Women's Sky Double Toggle
806 B00L53FE48   REDACTED   1/10/2015 REDACTED   REDACTED     Boot,Black,7 M US                          Five Stars          Comphy
                                                              BASICO Women's 2pc Long John Thermal
                                                              Underwear Set 100% Cotton (2XL, 2pk
807 B0784Z9FNP REDACTED 12/29/2017 REDACTED      REDACTED     Cotton Blend White/Red)                    Five Stars          I love it they are comphy
                                                              8 Inch Soft Sleeper 5.5 Queen RV/Truck
                                                              Mattress Bed With 4 Inches of Visco                            bought this for a 5th wheel to replace the stock rv bed that
                                                              Elastic Memory Foam Assembly Required                          was hard and not comfortableThis bed is very comphy and
808 B00CHHHNLS REDACTED     9/27/2014 REDACTED   REDACTED     USA Made                                   RV                  not so high as stock one great price great rv replacement.
                                                              Cosabella Women's Never Say Never
809 B00Y048CK2 REDACTED     8/29/2016 REDACTED   REDACTED     Sweetie Soft Bra,Blue Curacao,Small        Really cute         Comphy

                                                              Skechers Sport Women's Premium‐Break
810 B0778XYLTN REDACTED     6/19/2018 REDACTED   REDACTED     Even Sneaker,white light blue,7 M US Great shoes               Love them. Very comphy

                                                                                                                             I'm a 67 year young person, who has a large, one story
                                                                                                                             house with all wood floors. I have to keep from slipping and
                                                                                                                             falling down. I've done that too many times with dire
                                                                                                                             results, such as broken legs, and broken ribs. The older I get
                                                                                                                             the longer it takes to heal. So I hate to wear shoes inside,
                                                                                                                             and slippers look, "oldish". So I saw these and thought they
                                                                                                                             looked really cute, and comphy. I was right, they are! I wish
                                                              Yoga Socks for Women Half Toe Grip Non                         they came in other colors too. Seem to be well made too.
811 B07C1ZPN1Y REDACTED     4/28/2018 REDACTED   REDACTED     Slip for Ballet, Pilates, Barre Toe Socks Fit and durability   I'm just now using, so we'll see how they last.




                                                                             Page 116 of 389
                                           Exhibit A to Declaration of Kim Wilber
                    Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 122 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                       Review Title         Review

                                                            Nine West Women's Drusilla, Black                                Had to exchange for larger size, they run small. Super cute
812 B00BSMDM22 REDACTED 10/10/2013 REDACTED      REDACTED   Cosmic Garden, 9 M US                       love 9 west shoes!   though and great quality! The 10's fit great and comphy.
                                                                                                        Double Parachute     This is a great buy , good material and largely sized for two
                                                            OUTAD Portable Parachute Nylon Fabric       with mosquito net    people or one extremely comphy plus the mosquito net
813 B01EN8DON4 REDACTED     9/15/2016 REDACTED   REDACTED   Travel Mosquito Net Camping Hammock         review               really works well
                                                            Womens Plus Size Drawstring Twill Solid
814 B01B2BMTLS REDACTED      9/5/2016 REDACTED   REDACTED   Joggers PL482 (3XL, Khaki)                  Great pants          Comphy and classy
                                                            COCO RAVE Women's Sparkly Medallion
                                                            Bridgette U‐Wire Tankini, Jet Black, X‐                          Love the fit. Very soft and comphy material. Would
815 B0177EZC0Y   REDACTED    6/9/2016 REDACTED   REDACTED   Large/B                                     Five Stars           definitely buy it again.
                                                            GADEWAKE Women's Casual Long Sleeve
                                                            Round Neck with Pocket Sweatshirts                               wish i ordered a size smaller, use it as a jammy top, nice and
816 B07598NXQK REDACTED     2/19/2018 REDACTED   REDACTED   Loose T Shirts Blouses Tops                 great p.j. top       comphy for that
                                                            InCharacter Costumes Baby's Lil' Lion                            Just what we were looking for, comphy, sturdy, cute, and
817 B003IBO14E   REDACTED 11/14/2012 REDACTED    REDACTED   Costume, Tan, Small                         Lion costume         warm. My son wore it all night and for dress up.

                                                                                                                             I love these gloves. Stretch fit is so comphy. Great
                                                            Intrepid International Spandex Riding       Great quality for    protection and support for hands while handling and riding.
818 B002HIZ3GO REDACTED     4/20/2014 REDACTED   REDACTED   Glove, Medium                               the value!           I will buy more for me and more as gifts to my riding sisters.
                                                                                                                             We own three of these Pet Strollers...with rain gear cover
                                                                                                                             and inside comphy pads...LOVE THEM!!! We have two
                                                            Pet Gear PG8350RP At3 Generation 2 All‐                          Coton de Tulears and a Maine Coon cat...only way to take
                                                            Terrain Pet Stroller For Pets Up To 60 lbs, Pet Gear AT3         them to all the tourist places and walking paths where big
819 B005CC5NH6 REDACTED     5/27/2016 REDACTED   REDACTED   NO SIZE, Red Poppy                          great choice!!!      dogs can be a problem.




                                                                           Page 117 of 389
                                           Exhibit A to Declaration of Kim Wilber
                    Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 123 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                     Review Title       Review

                                                                                                                       These sandals are absolutely adorable!! I love them! They
                                                                                                                       have just enough shiny ‘bling bling’ to dress up any casual
                                                                                                                       wear. I’m always reluctant to buy shoes online, but these
                                                            Cambridge Select Women's Open Toe        These sandals are are true to size, extremely comfortable, and quality well‐
                                                            Single Band Ankle Strappy Crystal        absolutely        made. I could walk for miles in these, so comphy! Just got
                                                            Rhinestone Mesh Flat Sandal (7 B(M) US, adorable!! I love  them in the mail yesterday and I wore today and got MANY
820 B079588TPV REDACTED      4/6/2018 REDACTED   REDACTED   Black)                                   them              MANY compliments!
                                                                                                     ... seconds of
                                                                                                     wearing I got
                                                                                                     compliment on
                                                                                                     these COMPHY
                                                                                                     ADORABLE SHOES.
                                                            ANNA Dana‐20 Women's Classic Ballerina I will buy in       Within 2 seconds of wearing I got compliment on these
821 B01017RAPO REDACTED     8/24/2018 REDACTED   REDACTED   Flat w/Elastic Crossing Straps Black 7.5 anothre color     COMPHY ADORABLE SHOES. I will buy in anothre color!
                                                            Easy USA Mens Velcro Sandal‐
822 B00EFBAIEI   REDACTED    7/8/2014 REDACTED   REDACTED   Black/Grey‐ 10                           comfortable       great value and comphy
                                                            K&H Pet Products Bolster Couch Pet Bed
823 B003ZYF1NY REDACTED     9/17/2014 REDACTED   REDACTED   Large Blue/Gray 28" x 40"                Five Stars        Nice and comphy!, my dog is very happy!
                                                            WonderWink Women's Scrubs Bravo 5                          Love these scrubs, the color is Awesome! They fit perfect
824 B009YR4LLE   REDACTED   5/15/2017 REDACTED   REDACTED   Pocket V‐Neck Top, Grape, Medium         Five Stars        and are so comphy!
                                                            Marc Joseph New York Womens Cypress                        Reviws I read stated this shoe is comphy and fits well right
                                                            Hill Hunter Snakeskin Driver Shoes with                    from the box. I ordered my usual size and they fit perfectly.
825 B014WOQSIC REDACTED      9/1/2017 REDACTED   REDACTED   Bowtie Green Size 7.5                    Perfect Fit       No break in necessary. Awesome!
                                                            Propet Men's M1017 Concourselite         Good "casual"     Lightweight & comphy! Fit very well, & should be durable‐
826 B001H5497C REDACTED     5/23/2011 REDACTED   REDACTED   Walking Shoe,Bronco Brown,12 M           shoes!            (wearin' 'em now!)
                                                            KKmoon Beexcellent GM‐1 Professional
                                                            Esport Gaming Headset Headphone
                                                            Earphone Over Ear 3.5mm & USB with                         Works great, awesome sound...comphy to wear and
                                                            Microphone LED Light Noise Reduction                       defiantly cancels out noise around you...would buy another
827 B01ID19S1E   REDACTED   1/12/2017 REDACTED   REDACTED   for PS4/Xbox One/Mac/PC/iOS/Android Great Set              if had the funds




                                                                           Page 118 of 389
                                           Exhibit A to Declaration of Kim Wilber
                    Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 124 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title        Review
                                                             Sidefeel Women Off Shoulder Ruffles
828 B01LZS94VH REDACTED     7/20/2017 REDACTED   REDACTED Clubwear Mini Dress Medium Black             Five Stars          Love it! Super comphy and cute!

                                                                                                                           nicely built... but tight.Like, skinny jeans tight!This fits my
                                                                                                                           Alienware 13 if I force it, but no room for a mouse, charger,
                                                                                                                           or any extra drives. I'd assume you cold squeeze a small
                                                                                                                           cable into a pocket, but it's tight.Now, don't get me wrong‐
                                                              Evecase Multi‐functional Carrying                            it's wonderfully made, and if my LG G3 needed a comphy
                                                              Messenger Case with Handle and                               case, this would be perfect!So, double check sizes before
                                                              Shoulder Strap for 12.5 ‐ 13.3 inch                          you purchase. If it fits, it's fantastic. if it doesn't... it goes on
829 B00IZT0TVS   REDACTED   8/13/2015 REDACTED   REDACTED     Laptops ‐ Black                          nicely built.       the stack of prior rejected laptop cases!

                                                              Great Home Inflatable Air Lounger
                                                              Hangout Sofa Bag 2017 Upgrade Version
                                                              Air Chair Couch Sofa Hammock Gets                            Love how i dont need a air pump. Just the air i breath. It is
                                                              Inflated and Holds Air 50% Better Than   Love how i dont     comphy. Easy setup. Take anywhere i wanna go. Fishing
830 B06XW9S7VV REDACTED      7/7/2017 REDACTED   REDACTED     Other Inflatable Couch Chair Hammock     need a air pump     hiking camping.. Just anywhere.
                                                                                                                           Not as high as they seem in the pics, but very comphy and
831 B0030B66PO REDACTED     1/18/2013 REDACTED   REDACTED     Japanese 1 Pair ‐ Black Tabi Socks       Well made           the solid black is nice with the tabis, well made

                                                                                                                          I've been wanting a pair of these for a long time, and finally,
                                                                                                                          after years of searching off and on, I finally found a winner!
                                                                                                                          They're a good length, and easily one of the most comphy
                                                              MOD 20 Women's Distressed Polka Dot                         pairs of skinnies I've worn ‐ and all I wear are skinny jeans.
832 B00DHPZAJQ REDACTED     7/13/2013 REDACTED   REDACTED     Skinny Jeans Denim Light 0(S0308P)       Polka Dot Skinnies Really stylish, affordable, and super comphy and bends well.
                                                              DAWGS Women's Loudmouth Flip Flops,
833 B01COHOGS8 REDACTED     6/25/2018 REDACTED   REDACTED     Shagadelic Black, 5                      Five Stars          Love these dawgs!!!comphyand cute.
                                                              Tempt Me Women Casual Long Sleeve
                                                              Surplice Wrap V Neck Swing Cocktail Midi
834 B0749CGPFK REDACTED     2/11/2018 REDACTED   REDACTED     Dress Black XL                           Five Stars          Very cute very comphy




                                                                             Page 119 of 389
                                           Exhibit A to Declaration of Kim Wilber
                    Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 125 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                     Review Title        Review
                                                             Bath Kneeler and Elbow Rest 1.5 Inches
                                                             Thick Knee Pad and Elbow Support Extra                      Bought this for my husband to be comfortable when
                                                             Wide for Parents with Strong Suction                        bathing our son. He was happy to see it because it makes
                                                             Cups for Bathtub CPC certificated                           things so mich more easier and comphy.The material is nice
                                                             Comfort & Safety for Babies Heavy Duty   Great set for      and soft and there is a nice amount of padding. Very handy
835 B076JKF4C4   REDACTED 12/27/2017 REDACTED    REDACTED Gift                                        bathing kids       set . Great tool to have when bathing kids.
836 B071173FS8   REDACTED 7/25/2018 REDACTED     REDACTED AmazonBasics Zero Gravity Chair ‐ Black     Great chair        Very comphy, good quality, easy to fold and store
                                                                                                                         This outfit from Zehui is very cute. It is a gift for my niece's
                                                                                                                         daughter first birthday. I thought it was cute and kinda
                                                                                                                         flashy. it is stretchy so is easy to put on and take off for
                                                                                                                         moms in a rush its light weight but I think will still be
                                                                                                                         comphy for little one to be in, it has stretch to it so little
                                                              Zehui Girl Summer Princess Red Hearts   cute an flashy     feet and hands can keep on the move without feeling
837 B00DKJ9DPQ REDACTED     9/19/2013 REDACTED   REDACTED     Striped Outfits 1‐2 Year                hearts and stripes constricted.
                                                              Caravan Sports Infinity Zero Gravity
838 B004KWBP1W REDACTED      9/6/2016 REDACTED   REDACTED     Chair, Black                            Five Stars          Very comphy!
                                                                                                                          My feet get really hot in these boots and I haven’t even
                                                              NORTY ‐ Womens Ankle High Rain Boot,    But I love them.    worn them with socks yet. But I love them. Comphy, cute
839 B075G1GWPF REDACTED     10/9/2017 REDACTED   REDACTED     Matte Olive 39972‐9B(M) US              Comphy              and fit perfect




                                                                            Page 120 of 389
                                           Exhibit A to Declaration of Kim Wilber
                    Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 126 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title         Review


                                                                                                                            I have had this headset for almost a year now and i love
                                                                                                                            them. The 7.1 surround sound really halps my when plaing
                                                                                                                            FPS's and such. (Im an avid gamer, just built myself a nice
                                                                                                                            pc.) These headphones are much more durable than my old
                                                                                                                            Turtule Beaches and they are $10 less. Better sound. Better
                                                                                                                            Mic. Better build quality, everything! By the way, trust me
                                                                                                                            when I say USB digital sound is really the way to go, helps
                                                                                                                            with less impedence on both ends of the system.Plantronics
                                                                                                                            I have to say, Bravo. This headset has served me well and
                                                                                                                            should for some time. If you have stoped here and are
                                                            Plantronics GameCom 780 Gaming             My Favorite          wondering if you shoud pick this headset up, look no
                                                            Headset with Surround Sound ‐ USB          Headset,             further, get it! It will not let you down.Super Comphy Cool
840 B00B1KJK22   REDACTED 12/31/2013 REDACTED    REDACTED   Compatible with PC                         Incredible Value!    Looking, Just Awesome headphones.
                                                            Lucky Brand Men's 3‐Pack V‐Neck T‐Shirt,
841 B01EY91ATM REDACTED     3/17/2017 REDACTED   REDACTED   White, X‐Large                             Five Stars           most comphy tee shirts ever

                                                                                                       So far so good.      So far so good. There was some black smudge on it when
                                                                                                       There was some       we opened it, I only layed on it a short time but it felt
                                                            LINENSPA 8 Inch Memory Foam and            black smudge on it   comphy, my daughter hasn't had any complaints and stays
842 B01IU6RJYA   REDACTED 10/30/2017 REDACTED    REDACTED   Innerspring Hybrid Mattress ‐ Twin         when ...             in bed the whole night for the most part now.
                                                            Liang Rou Women's Scoop Neck Stretch
                                                            Top & Bottom Thin Underwear Set White                           These are perfect. Thin, fit close but comphy, love the neck
843 B00O7VALO8 REDACTED 11/25/2017 REDACTED      REDACTED   S XS‐S (0 2 4 6) 1 Set White          Five Stars                you can wear everything with.




                                                                           Page 121 of 389
                                           Exhibit A to Declaration of Kim Wilber
                    Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 127 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                     Review Title         Review

                                                                                                                           when the teperature is 100‐107 degrees the inside of the
                                                                                                                           car is not very inviting. i had to keep window open for at
                                                                                                                           least 5 minutes to catch my breath. then i would close the
                                                                                                                           windows to enjoy my a/cno more. with this car auto cooler
                                                                                                                           when i get into my car it feels comphy. i don't open the
                                                            Patuoxun Solar Sun Power Car Auto                              window anymore except to spit.my a/c is not working to
                                                            Cooler Fan Air Ventilation Vent System summer time             well but now it's tolerable.if you park your car outside this
844 B00DNOT4X4 REDACTED      9/2/2013 REDACTED   REDACTED   Radiator                               driving                 carvent is a must havethanks
                                                            ALYGNE Womens "Blake" Stretchy Flowy
845 B01J93TYVY   REDACTED   11/2/2016 REDACTED   REDACTED   Short Sleeve Tunic Dress RUST‐M        Five Stars              so comphy and flowy

846 B00LGDUP6Y REDACTED     12/6/2014 REDACTED   REDACTED   BareTraps Women's Breslin, Black, 8 M US Four Stars            I love these boots! Super comphy and cute :)
847 B00KTFUKPQ REDACTED     6/19/2018 REDACTED   REDACTED   Air Mesh Polyester Cap ‐ Black OSFM      Five Stars            nice comphy had

                                                                                                                          These are my favorite shoes I've ever bought. They are
                                                                                                                          comphy, eliminate the need of an up to date pedi, and the
                                                                                                                          sex appeal is literally unparalleled. I've worn these to
                                                                                                                          birthday parties and I basically got my ex back in these
                                                                                                                          shoes. They match everything, literally. They don't blend
                                                                                                                          into the skin, but the pale pink gives just the right touch of
                                                                                                                          femininity to every outfit I've tried them with. The ankle
                                                                                                                          strap is so sexy slim it makes my legs like "ba‐bam," it's
                                                                                                                          loose, so no lines, but keeps the shoes well intact, a feat
                                                            Lolli Couture Legend Faux Leather Ankle                       well beyond ,y non‐scientifically inclined mind. I can not
                                                            Strap Point Toe 6 inches HIGH Heel                            stress enough how incredible these shoes are. Oh, and did I
848 B00TZ03U1W REDACTED     6/11/2015 REDACTED   REDACTED   Platform 8 Coral                          should have 6 stars mention easy to walk in?
                                                            CROSS1946 Women's High Waist Back
                                                            Ruched Legging Butt Lift Yoga Pants Hip                        They fit alright, she really doesn’t like the material. They
849 B07C158D5F REDACTED      9/2/2018 REDACTED   REDACTED   Push up Workout Stretch Capris M          Didn’t like material Look more comphy in the picture she said.
                                                            Totes Men's Stadium Side Zip Winter
850 B005WLDOHS REDACTED     1/23/2015 REDACTED   REDACTED   Boots, Black, 12D                         Five Stars           comphy


                                                                           Page 122 of 389
                                         Exhibit A to Declaration of Kim Wilber
                  Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 128 of 394
               Encoded             Item        Item
    ASIN       Review ID Submitted Category    Subcategory Item                                        Review Title        Review

                                                          SexyRuffle Boy Shorts                        Perfect with great Love it! Very good quality! Deff. gonna buy more colors!!!
851 B005KDEMWE REDACTED   12/1/2013 REDACTED   REDACTED   Underwear,White,OS                           quality!           Fit is wonderful and comphy! Worth the cash to buy!
                                                          TAM WARE Women's Classic Slim Fit
                                                          Sleeveless Midi Dress TWCWD051‐              Super comphy and Worked perfectly for my barbie costume :) and can wear it
852 B00KPP6C8Y REDACTED   11/3/2015 REDACTED   REDACTED   HOTPINK‐US M/L(Tag Size L)                   form fitting     out. Super comphy and form fitting.

                                                                                                                            Good bag, pretty functional but do wish it had bigger
                                                          Obosoyo Women's Handbag Genuine           Good basic work         handles that would be a little more comphy. Price is a little
853 B01D1VHAHK REDACTED   3/21/2017 REDACTED   REDACTED   Leather Tote Shoulder Bags Soft Hot Black bag                     high for a brand that most in the US are not familiar with.
                                                                                                                            Great shock absorbtion, yet stylish :‐) and keeps the feets
                                                          FitFlop Women's Mukluk Boot,Black,6 M        Grat FitFlop Boot :‐ warm :‐) Comphy with the faux shearling !!! Thanks FitFlop :‐
854 B002BWOUHY REDACTED   12/5/2013 REDACTED   REDACTED   US                                           )                    )
                                                                                                       or that what im
                                                                                                       going to tell him
                                                                                                       lol but it sounds
                                                                                                       fantastic it blocks gift for my husband but i had to try it to make sure it works
                                                          Turtle Beach ‐ Ear Force XO Four Stealth     out all surround     and it wast some crapy product, or that what im going to
                                                          Gaming Headset ‐ Xbox One                    sounds around        tell him lol but it sounds fantastic it blocks out all surround
855 B00Q5JD2DM REDACTED   11/5/2017 REDACTED   REDACTED   (Discontinued by Manufacturer)               you and ...          sounds around you and its super comphy !

                                                                                                                           Love them & they fit perfect!!!! Skechers are a very well
                                                                                                                           made product!!! I'd buy over & over & i always recommend
                                                          Skechers Sport Women's Kick Back             love skechers       Skechers products. I have 5 different styles of Skechers
856 B00AHH8MO2 REDACTED   3/19/2015 REDACTED   REDACTED   Fashion Sneaker,Black/Hot Pink,11 M US       shoes!!!!!!         shoes. LOVE THEM!!! SOOO CUTE & COMPHY!!!!!
                                                          BULL TITAN Women's Fur Lined                 great quality and
                                                          Comfortable Zippered Winter Boots Black      kept my feet
857 B013WAZO6E REDACTED   1/29/2017 REDACTED   REDACTED   8M                                           super warm          Very comphy, great quality and kept my feet super warm!
                                                          Russell Athletic Men's Big and Tall Pieced
                                                          Woven Short with The Curved Insert,
858 B01N4KMYD2 REDACTED   2/27/2018 REDACTED   REDACTED   Cobalt, 6X                                   Five Stars          COMPHY!




                                                                         Page 123 of 389
                                           Exhibit A to Declaration of Kim Wilber
                    Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 129 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                     Review Title       Review
                                                             Pajar Women's Gaetana‐W, Cognac, 39
859 B00J4S3Q0A REDACTED     4/12/2017 REDACTED   REDACTED EU/8‐8.5 M US                               Five Stars         Sooooo, Comphy!!!!! Luv‐Em!!!
                                                                                                                         these are great looking, feeling boots however not exactly
                                                                                                                         true to size. I should have gotten a half size down. They are
                                                             Dan Post Women's Flat Iron Boot, Bay     great looking      pretty loose, super comphy otherwise though. love love dan
860 B003UYL3LI   REDACTED   4/23/2013 REDACTED   REDACTED    Apache Goat, 7.5 M US                    boots              post!
                                                             Muk Luks Women's Scrunch Boot‐B Side
861 B00WNO5YA2 REDACTED     11/9/2015 REDACTED   REDACTED    Marl, Blue, Medium/7‐8 M US              Five Stars         Warm comphy!
                                                             Patagonia Men's Fitz Fashion             Good looking and   Nice and comphy shoe. Looks good and can be used for
862 B008FU0X7C REDACTED     8/31/2015 REDACTED   REDACTED    Sneaker,Tobacco/Espresso,8.5 M US        functional         light hiking.

                                                             Traveler Fantasy All‐in‐One Camping                         Comphy! big and strong. my kids already love it and fight
                                                             Hammock, Portable and Lightweight ‐                         for their turns... I use it for my deck, but it packs into a small
                                                             Includes Double Parachute Hammock + 2                       bag, and is very light, so can't wait to take it with us for
                                                             Heavy Duty 10' Straps + Super Strong                        camping! though might just end up ordering a second one,
863 B01N7ES8KX REDACTED     1/31/2017 REDACTED   REDACTED    Carabiners (Elegant Brown with Charcoal) great buy          so kids stop fighting over it... :)
                                                             Womens Peacock Print Smocked Waist
864 B00RSHSHJO REDACTED     7/25/2015 REDACTED   REDACTED    Harem Pants White,White,One Size         Four Stars         Cute and comphy. Light wieght.We will see how they wash.




                                                                           Page 124 of 389
                                           Exhibit A to Declaration of Kim Wilber
                    Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 130 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                   Review Title        Review


                                                                                                                        After a long search for the perfect running shoe, I came
                                                                                                                        across the Ride FOUR! And wore them religiously (I am a
                                                                                                                        half marathon runner, but I usually run about 20 miles a
                                                                                                                        week)Once it came time to get a new pair, I was sad to
                                                                                                                        discover that it was discontinued. And replaces with the
                                                                                                                        Ride 5. Upon reading the reviews of the Ride 5, the main
                                                                                                                        complaint is the narrower Toe box (one of my favorite
                                                                                                                        aspects of the Ride 4.But after trying a couple different
                                                                                                                        shoes, I decided to give the Ride 5 a try. The Wide size was
                                                                                                                        too wide, so I went with the average width.While it IS a
                                                                                                                        narrower toe box, I think I can live with it. The shoes are
                                                                                                                        super comphy, but my toes do burn after longer runs. I will
                                                                                                    Definitely          keep this updated after my next half marathon in October
                                                                                                    Narrower than       (first with this pair)But if the Saucony gods are out there
                                                            Saucony Women's Progrid Ride 5 Running Ride 4 ‐ but not a   listening. IF you want a perfect shoe, keep the 8mm heel
865 B006N0JZ6Q REDACTED     8/31/2012 REDACTED   REDACTED   Shoe,White/Teal/Grey,8.5 M US           deal breaker        drop and bring back the wider toe box.
                                                            Magnetic Reading Glasses Adjustable                         little small for me but i only use them in bed so no
866 B075D9WCL6 REDACTED 10/27/2017 REDACTED      REDACTED   Front Connect Reader Black 150          Five Stars          biggie.they are comphy even being small
                                                            2PET Foldable Dog Crate ‐ Soft, Easy to
                                                            Fold & Carry Dog Crate for Indoor &
                                                            Outdoor Use ‐ Comfy Dog Home & Dog                          Our puppy loved his little home right from the start. It's
                                                            Travel Crate ‐ Strong Steel Frame,                          cozy, comphy, and came with a pad. This item is well made,
                                                            Washable Fabric Cover, Frontal Zipper   Our puppies safe    price is reasonable, and the cover can be washed. No
867 B00V5IMLIA   REDACTED   5/20/2016 REDACTED   REDACTED   Large Beige                             place.              negatives, just a good experience.
                                                            Women's Antimicrobial Funny Painting
                                                            Casual Cotton Crew Socks (Size 5‐10)
868 B06WGW4KGLREDACTED 11/14/2017 REDACTED       REDACTED   (Shell)                                 Five Stars          cute and comphy
                                                            DbDk SHARPERY‐1 Women's lace up
                                                            combat style mid calf boots, Color
869 B00ESX7WRO REDACTED     1/29/2018 REDACTED   REDACTED   TAUPE, Size:8                           LOVE!               Comphy and warm and cute!


                                                                          Page 125 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 131 of 394
               Encoded             Item        Item
    ASIN       Review ID Submitted Category    Subcategory Item                                      Review Title     Review
                                                           Rocket Dog Women's Sunset Webbing
870 B000W93ANS REDACTED   8/11/2018 REDACTED   REDACTED Flip Flop, Black, 9 M US                     Five Stars       Comphy
                                                           READING GLASSES Set of 2 Fashion
                                                           Clubmaster Style Readers Quality Spring
                                                           Hinged Glasses for Reading for Men and
871 B01N9GWFI7 REDACTED   7/18/2017 REDACTED   REDACTED Women +2.75                                  hpottereyes      good look and fill comphy to wear!
                                                           Beachcoco Women's Maternity
                                                           Wide/Straight Comfortable Pants (2XL‐                      I love these pants they are so comphy and I can wear them
872 B01L4SZ4WU REDACTED   6/26/2018 REDACTED   REDACTED Plus (Straight), Black)                      Four Stars       even when not pregnant.


                                                                                                                      So ever since I saw this I've wanted it and I bought it it took
                                                                                                                      awhile to ship but it was defenitly worth the wait During
                                                                                                                      lunch today at school I saw it shipped to my house today
                                                                                                                      and was way too excited to wait till the end of he day but I
                                                                                                                      did and when I got home I put it right on and haven't gotten
                                                                                                                      out of it yet and my friend got a purple one too and I got
                                                                                                                      the blue but we're in love with these if it looking to get one
                                                                                                                      of these u should there very comphy and I like how the
                                                            US TOP Unicorn Adult Animal Kigurumi                      bottom has the feet open because a lot of onzies have the
                                                            Cosplay Costume Pajamas Onesies,Blue                      feet coverd at that hurts my feet so I LOVE THIS ITS SO
873 B013G37TU6 REDACTED   3/29/2016 REDACTED   REDACTED     Unicorn‐S                                MUST BUY         WARM and I think everyone should have one !!!!!!
                                                            Baby Girl's Long Sleeve Pleated Infant
                                                            Toddler Dresses Dress Tops Blouse, 9‐
874 B017GTYRH4 REDACTED 11/19/2016 REDACTED    REDACTED     12Months, Yellow                         Four Stars       Comphy for baby but a little small.
                                                            ANUN Men's Mesh Low‐Rise Jock Strap                       These were a bit small in the pouch but did stretch out to
875 B01HR6BTU4 REDACTED   1/15/2017 REDACTED   REDACTED     (M, Purple)                              Three Stars      be comphy.
                                                            Hellofuture Beanie Hat Skull Cap Warm
                                                            Knit Hat Scarf Set for Men and Women     super soft and
876 B075QL39MN REDACTED    2/2/2018 REDACTED   REDACTED     Christmas Gift Set (Wine Red)            warm             very comphy, super soft and warm. love this item




                                                                          Page 126 of 389
                                           Exhibit A to Declaration of Kim Wilber
                    Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 132 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                       Review Title      Review
                                                                                                                          Very comphy for steel toes.Only reason i didnt give 5
                                                            KEEN Utility Men's Detroit Low Steel Toe    Good somertime    stars,is the laces have to be tightend 3 or4 times during the
877 B004LE821K   REDACTED   6/25/2016 REDACTED   REDACTED   Shoe,Peacoat,11 EE US                       work shoes        work day.
                                                                                                                          I love these shoes, i have bad knees and they are so comphy
                                                            New Balance Women's WL315 Running           like walkin on    and take alot of the pain off. They are so light its like walkin
878 B00F52HTVG REDACTED     1/27/2015 REDACTED   REDACTED   Shoe,Black/Pink,8.5 D US                    clouds            on clouds, i want another pair.
                                                            Women's Luxury Terry Cloth Bathrobe ‐
                                                            Bamboo Viscose Robe by Texere
                                                            (Ecovaganza, Black, 2X/3X) Plush Poolside
                                                            Bamboo Cotton Wraps for Ladies              Like HUGE! Go a
879 B06XSLBPZN REDACTED     5/24/2018 REDACTED   REDACTED   WB0101‐BLK‐2X3X                             size smaller      Comphy but HUGE! Like HUGE! Go a size smaller.
                                                            Footed Pajamas ‐ Cheetah Spots Adult
880 B00GLKFX3W REDACTED 12/12/2017 REDACTED      REDACTED   Hoodie Chenille ‐ Large                     Five Stars        I love them so cute and comphy
                                                            My Little Pony Womens/Juniors Slip On
881 B00NP83W18 REDACTED     5/13/2016 REDACTED   REDACTED   Shoes, Medium                               Five Stars        Perfect! Soft material, very comphy and fits as I wanted
                                                            Tenworld Women Summer Bohemia Flat
                                                            Sandals Flower Beads Beach Flip‐flop
882 B01DXSXYJY   REDACTED   2/22/2018 REDACTED   REDACTED   Shoes (7, White)                            Fits              Soft comphy And pretty
                                                            LONGMING Women's Fashion Big V‐Neck
                                                            Pullover Loose Sexy Batwing Sleeve Wool
                                                            Cashmere Sweater Winter Tops(Black,
883 B074WB7Q51 REDACTED 11/13/2017 REDACTED      REDACTED   XXXL)                                       Four Stars        A bit low cut...but a comphy sweater..
                                                            OUTERDO Bike Saddle Mountain Bike
                                                            Seat Professional Road MTB Gel Comfort
                                                            Bicycle Seat Cycling Seat Cushion Pad
884 B01HG9RHCQ REDACTED     1/15/2017 REDACTED   REDACTED   2715cm white and black                      Five Stars        For the price thi s is a sweet deal super comphy
                                                            ASICS Women's Gel‐venture 5 Running
                                                            Shoe, Black/Aqua Mint/Flash Coral, 9.5 M
885 B00NUY61XI REDACTED     1/23/2017 REDACTED   REDACTED   US                                          Recommend         I love these shoes! They are very comphy and cute.




                                                                           Page 127 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 133 of 394
               Encoded             Item        Item
    ASIN       Review ID Submitted Category    Subcategory Item                                      Review Title         Review
                                                                                                                          I saw these shoes on a nurses feet and questioned her
                                                                                                                          about them. she said they are so comphy that she always
                                                                                                                          wears them to work. so I ordered a pair ... they look and
                                                          Merrell Women's                            nice dressy look     feel great. I am sure I will enjoy walking in them on my
886 B0058Z0Y8U REDACTED   9/27/2013 REDACTED   REDACTED   Stellabloom,Aluminum,10 M US               on foot.             cruise..
                                                                                                                          I found Mordennmiss about six months ago on Amazon and
                                                                                                                          have ordered pants, dresses, vests and tops since then. The
                                                          Mordenmiss Women's Autumn Vest                                  fit is loose, comphy and hides the rolls of chub I have
                                                          Dress Pull‐Up Hem Linen Top with                                gained. I love layers so the vest goes nicely over all of the
887 B0727NDB45 REDACTED   6/30/2018 REDACTED   REDACTED   Pockets L (Black)                          So cute              items.Love love love!


                                                                                                                       Love the style and color a softer red for those who want
                                                                                                                       really intense red.I happen to like the softer shade as it
                                                                                                                       lends itself to the 1930 ish style. The size runs a bit snug but
                                                                                                                       being soft leather they mold to your foot. If need be order
                                                                                                                       one half size up. I have been wearing them around the
                                                                                                                       house{carpet only} and they are so comphy and sexy! This is
                                                                                                                       my third pair of Mz Mooz shoes, and 3 different sizes. * in
                                                                                                                       the throne cut out boot little too big Dr. Scholes inserts
                                                                                                                       fixed that and I danced all night. Another pair 7 1/2 perfect
                                                                                                                       and these. So buy these shoes they are fabulous kind of
                                                                                                                       retro styling and are comphy as well. I have gotten wows
                                                                                                                       wherver I wear any of them! I want them all! Mz. Mooz
                                                          Miz Mooz Women's Strawberry, Red, 8 M sot of funky but       don't you need a PR person to review all these great shoes
888 B009TTWEJS REDACTED 11/15/2013 REDACTED    REDACTED   US                                     high style for us all and boots? I'm your girl!
                                                                                                                       Absolutely love the fit and coolness! I never buy things for
                                                                                                                       myself but I'm so happy I splurged on these pjs as I am not
                                                          bSoft Women's Sleepwear Bamboo                               able to go out much due to being disabled and these make
                                                          Jersey Tank and Pant Pajama Set Bubble                       me feel so comphy and pretty While I'm basically in my
889 B06XKDGYYN REDACTED   3/17/2018 REDACTED   REDACTED   Gum (BSBJ1911‐1049‐Med)                Five Stars            home most days




                                                                         Page 128 of 389
                                         Exhibit A to Declaration of Kim Wilber
                  Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 134 of 394
               Encoded             Item        Item
    ASIN       Review ID Submitted Category    Subcategory Item                                      Review Title        Review
                                                           Tees By Tina Black Solid Cami Everyday                        These tees are my new favorite things. Amazing! Super soft
890 B01F7U6TM0 REDACTED    7/4/2016 REDACTED   REDACTED Tank Top One Size                            Five Stars          and comphy. Stretchs to fit most for real!
                                                                                                                         I really like the rug set. The large rug is just what I wanted
                                                                                                                         and at a very good price. The colors match everything in the
                                                            Home Dynamix Ariana Ksara Area Rug 3     Ariana Rug          room and the quality seems to be very good. It is so nice
                                                            Piece Set (4'11" x6'11,1'8" x4'11,1'8"   Traditional Persian and comphy to walk on that my dog has decided to sleep on
891 B008KLACSG REDACTED   4/11/2014 REDACTED   REDACTED     x2'8), Border Sand                       Medallion           it.




                                                                           Page 129 of 389
                                           Exhibit A to Declaration of Kim Wilber
                    Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 135 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                 Review Title   Review




                                                                                                                 My Finnegan boots also arrived with white patches, but I
                                                                                                                 anticipated such from the other reveiws. I have scored
                                                                                                                 before buying expensive suede boots because the suede
                                                                                                                 was damaged. I am not a fan of suede, too high
                                                                                                                 maintanace. So whenever I have nothing to lose, I love to
                                                                                                                 carefully stain it with leather polish and dyes that explicitly
                                                                                                                 tell you NOT to use them on suede, and apply it with the
                                                                                                                 grain of the leather till it is nice and smooth. It takes a few
                                                                                                                 days ( and a heater vent to set them over helps) to really
                                                                                                                 cure, but after a little time and effort, the results are
                                                                                                                 fabulous. These boots are the greatest yet. The flap on top
                                                                                                                 stands beautifully when unfolded up, which lands it just
                                                                                                                 above my knee‐ VERY sexy. So comphy, great over the pant
                                                                                                                 or under the pant, though they are a bit tricky to tuck pants
                                                                                                                 into, but worth it. Suede wear aside, the quality of these
                                                                                                                 boots is extraordinary. The price makes me grateful to the
                                                                                                                 poor storage, or dye process, or whatever the unfortunate
                                                                                                                 process was that led to the mild damage was that made it
                                                                                                                 possible for me to get these excellent boots for the steal I
                                                                                                                 did. Bargain of the decade if you have a bit of patience and
                                                                                                                 artistic ability. Very true to size for me. The less polish you
                                                                                                                 can get the texture smooth with, the better. Find the grain
                                                                                                                 and work with it. Or, don't worry about the damage and
                                                            Miz Mooz Women's Finnegan                            just wear them under pants, the shaft is pretty fitted, and
892 B003EFRE2K   REDACTED    3/4/2012 REDACTED   REDACTED   Boot,Black,40 EU (US Women's 9.5 M)   great diy!     the non‐suede leather foot is perfect.




                                                                          Page 130 of 389
                                           Exhibit A to Declaration of Kim Wilber
                    Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 136 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                        Review Title      Review

                                                                                                                           Yes, that right! Another winner for one of my favorite
                                                                                                                           romantic erotica writers. Tianna has brought her special
                                                                                                                           heat to a great story with very rememberable charectors.
                                                                                                                           She kept my intrest from start to finish and all I can say is if
                                                                                                                           you have never read any of this talented writers books then
                                                                                                                           strap yourself into a comphy chair cause its gonna be a
                                                                                                                           bumpy ride! Keep up the good work girl! I am waiting on
893 B008V33XG6 REDACTED      9/6/2012 REDACTED   REDACTED   The Earth Dragon (Dragon Bound Book 4) Another winner!         pins and needles for your next story!
                                                            KorMei Womens Short Sleeve V‐Neck                              They sent me the wrong size, lucky my 10 year old fits the
894 B0716BDD6Z REDACTED     6/25/2018 REDACTED   REDACTED   Casual Tunic Tops T‐Shirt Small Blue   Wrong size sent         small ‐ little big for her but comphy

                                                            pestor Women's Velvet Mary Jane Shoes        They are super    They are super cute and pretty comphy so far. It really helps
                                                            Ballerina Ballet Flats Yoga Exercise Dance   cute and pretty   to know your European size when online shoe shopping. I
895 B06XVRHKXS REDACTED     5/25/2017 REDACTED   REDACTED   Shoes (US 8.5‐9)                             comphy so far     have yet to actually wear them out but I have high hopes!
                                                            Gerber Little Boys' 2 Pack Blanket
896 B00W98JQD8 REDACTED 10/19/2015 REDACTED      REDACTED   Sleepers, Space, 3T                          Great PJs!        Soft, comphy, and warm.
                                                            Natori Women's Power Yogi Contour
897 B007DKZI2K   REDACTED   4/13/2018 REDACTED   REDACTED   Convertible Sport Bra, White/Grey, 36H       Five Stars        Great fit comphy
                                                            BEARPAW Women's Emma Short
898 B003DNR3AG REDACTED      3/6/2015 REDACTED   REDACTED   Boot,Black,9 M US                            Five Stars        I absolutely love my bear paws!! Super comphy !
                                                                                                                           Chair is comphy and took 5 minutes to assemble. I am 5'10
                                                            Top Gamer Gaming Chair PC Computer                             210 and I fit comfortably. Now I want one of every color!!
899 B06XKXBWT9 REDACTED     8/30/2017 REDACTED   REDACTED   Game Chairs for Video Game (3)               5+++              5+++
                                                            Robeez Soft Soles Peek‐A‐Roo Train
                                                            Conductor Pre‐Walker (Infant/Toddler),
                                                            Blue/Red, 12‐18 Months (4.5‐6 M US
900 B005ADL876 REDACTED 12/11/2015 REDACTED      REDACTED   Toddler)                                     Five Stars        Little Guy Loves these and very comphy




                                                                           Page 131 of 389
                                         Exhibit A to Declaration of Kim Wilber
                  Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 137 of 394
               Encoded             Item        Item
    ASIN       Review ID Submitted Category    Subcategory Item                                     Review Title       Review

                                                                                                                       I was really excited about getting this bra. I am so a comphy
                                                                                                                       bra person. I hate to feel too constricted. The bra fit pretty
                                                                                                                       well. It it made of a thin cotton, so it doesn't really give too
                                                                                                                       much support or padding. So it is a good stay at home or
                                                                                                                       just run to the grocery store bra. It closes in the front with a
                                                                                                                       bunch of little hooks. It is very easy to hook up and take
                                                          Carole Martin Full‐Freedom Front Closure                     off.I received this for free in order to give my honest and
901 B00FGAO9KQ REDACTED   7/17/2015 REDACTED   REDACTED   Wireless Cotton Bra‐36 Black             Comphy              unbiased review.
                                                          Playtex Love My Curves Original
                                                          Balconette Underwire Full Coverage Bra Good service and      This bra is so comphy yet still sexy. It had wider straps and
902 B00DY8QIOM REDACTED   5/11/2018 REDACTED   REDACTED   #4823, Black,36DDD                       its beautiful       back for support.I love it

                                                                                                                    Very nice ear warmers. They sometimes get pushed off if I
                                                                                                                    am wearing a scarf or a coat with a collar, but overall, very
                                                                                                                    comphy and cozy. I can wear them at the same time I wear
                                                                                                                    my glasses. The really keep the wind out, but don't totally
                                                                                                                    block sound. They don't fold up, but stay in the shape
                                                                                                                    pictured, so I did not pack them on my recent trip abroad,
                                                          HIG Ear Warmer Unisex Soft Plush Fleece                   but they do work very nicely for hikes and walks and going
903 B01N3YOXTJ REDACTED   3/29/2017 REDACTED   REDACTED   Outdoor Winter Earmuffs (Black)         Great ear warmers to/from work.




                                                                         Page 132 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 138 of 394
               Encoded             Item       Item
    ASIN       Review ID Submitted Category   Subcategory Item                                 Review Title         Review
                                                                                                                    True to size. Also comphy enough for a wide feet.Total Heel
                                                                                                                    height is 16cm.Platform height is 4cm.So basically, if you
                                                                                                                    can wear a 12cm heel without platform, you'll be able to
                                                                                                                    wear this.For me this is borderline heel height, not because
                                                                                                                    of the platform, but rather because if I stand on the tip of
                                                                                                                    my toes, my talon will not be able to go any highter.The
                                                                                                                    position of my feet in this shoes is close to this (not as
                                                                                                                    extreme, but very close):
                                                                                                                    http://www.sexyshoesexpert.com/wp‐
                                                                                                                    content/uploads/2011/08/highhighheels.jpgThe shoe is
                                                                                                                    fairly easy to walk in, but you must be used to high
                                                                                                                    heels.The sole is extremely slippery, specially on carpet.
                                                                                                                    There's a pretty leopard print on the sole, I think this is the
                                                                                                                    reason for the slippering.The print will wear off anyways, so
                                                                                                                    could be better just have used a normal non slippery sole,
                                                                                                                    specially with this heigh.Don't get me wrong, I have other
                                                                                                                    shoes this tall, however, this are not your normal wedges. I
                                                                                                                    think they're inspired form the heelless heel trend. The sole
                                                                                                                    is smaller than on "normal" wedges, so your traction
                                                                                                                    surface is reduced. If you can walk on stilletos of this height
                                                                                                                    & platform, you'll be fine.Negative side:‐ You may feel like
                                                                                                                    you're ice skating on some surfaces.‐ I see some glue on
                                                                                                                    them. Hope they wont die on me on the event where I'm
                                                                                                                    going.‐ One of the studs fell off while I was walking on them
                                                                                                                    (trying them at home)Overall love the shoes, they're SO
                                                                                               From hobbit to       SEXY! However, you may want to plan your trajects if
                                                                                               Giraffe, everything wearing them outside and having backup shoes with you in
                                                         Bettie Page Women's BP588‐Belladona   is possible, but I'm case you can't walk in them for long distances.For those of
904 B008R3N4NM REDACTED 10/25/2016 REDACTED   REDACTED   Combat Boot                           sexy and I know it! you who are self‐conscious or whose parthner is self‐




                                                                      Page 133 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 139 of 394
               Encoded             Item        Item
    ASIN       Review ID Submitted Category    Subcategory Item                                         Review Title        Review

                                                                                                                            Sizing is off and runs small. The logo is not as pictured at all.
                                                                                                                            Even the font used is different. The Nebraska "N" is PINK,
                                                          Colosseum Men's NCAA Vintage Retro                                stitching is clumped in several places amd has all kinds of
                                                          Dual‐Blend T‐Shirt‐Red‐Nebraska                                   other threads on the fabric. Material is soft and comphy but
905 B06X19H3LB REDACTED 10/15/2017 REDACTED    REDACTED   Cornhuskers‐XXL                     Not as described.             it is not as pictured of described.
                                                          Just Intimates B40013‐A‐36D Women's                               I like them not as cheaply made as i thought they would be.
906 B01M3SN8KW REDACTED    2/2/2018 REDACTED   REDACTED   Bras (Pack Of 6)                    Three Stars                   Kind of comphy too.
                                                          Champion Women's Dark Grey Women's
907 B01KH2G3Q0 REDACTED   4/15/2018 REDACTED   REDACTED   Ramp Sport Oxford 9 Regular         Five Stars                    Love these shoes so comphy

                                                                                                                            I have a bad foot often get pain . I thought these would be
                                                          Isotoner Women's Microterry Spa Slide,                            comphy and be good for around the house. Not comphy at
908 B006OYKXBC REDACTED   5/23/2013 REDACTED   REDACTED   Black, 8.5/9                                  NOt comphy          all ..I should of just spent $20 more for a better pair.
                                                          Champion Women's Black Women's                                    Comphy, but it's like they have suction cups on soles, noisy,
909 B01M3NMHVAREDACTED    9/24/2018 REDACTED   REDACTED   Rewind Slip‐On 11 Regular                     Bad soles           noisy won't buy them again.
                                                          Vonmay Men's Wool Plush Fleece Lined
                                                          Slip On Memory Foam Clog House
                                                          Slippers Indoor / Outdoor (13‐14 D(M)
910 B01JKUBSDS REDACTED 11/22/2016 REDACTED    REDACTED   US, Black/Gray)                               Nice slippers       Very comphy
                                                          Hawaiian Shirt for Men ‐ Red w/ Floral                            Love these shirts! They're comphy, look good and well
911 B00YB4WGXA REDACTED   9/15/2015 REDACTED   REDACTED   Stripe, Medium                                Five Stars          made‐‐the seams are there to stay.
                                                          Modway Edge Drafting Chair In Black
                                                          Vinyl ‐ Reception Desk Chair ‐ Tall Office    The box it came in The box it came in looked like JAWS delivered it, but other
                                                          Chair For Adjustable Standing Desks ‐ Flip‐   looked like JAWS than that GREAT chair, comphy for long hours and looks
912 B00BO53FB6 REDACTED 10/21/2017 REDACTED    REDACTED   Up Arm Drafting Table Chair                   delivered it       great!

                                                          ASICS Women's Gel‐Quickwalk 3 Walking
913 B01H2O0GLO REDACTED   1/15/2018 REDACTED   REDACTED   Shoe, Pale Blue/White/Silver, 7 M US  Five Stars                  Best shoes ever. Very comphy and light . I love these Asics
                                                          H2H Mens Casual Turtle Neck Slim Fit
                                                          Pullover Sweater With Twist Patterned
914 B01LWTP9V5 REDACTED    3/1/2017 REDACTED   REDACTED   Green US L/Asia XL (KMOSWL033)        Five Stars                  Attractive, well made, and very comphy.


                                                                         Page 134 of 389
                                           Exhibit A to Declaration of Kim Wilber
                    Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 140 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                   Review Title        Review

                                                                                                                        They do run a tiny bit small, to give you a perspective, I got
                                                                                                                        a 38DD. I ordered a differnt style from the same company in
                                                                                                                        the same size, I can barely hook the last hook on the strip of
                                                                                                                        3 roows on this bra and the other I hook the smallest and it
                                                                                                                        is a little too big. I love the snug fit but you might want to
                                                            Glamorise Women's Double‐Layer                              go up one size on the length, the cup was spot on and I love
                                                            Custom‐Control Sport Bra, White Grey,                       the adjustable bounce for horseback riding. Only bra that is
915 B00553XN38 REDACTED     6/13/2014 REDACTED   REDACTED   38DD                                    I love these bras   comphy for my size for something that has alot of bounce.

                                                            Skechers Sport Women's Glider Meteoric
916 B00SG8JCEI   REDACTED   2/21/2016 REDACTED   REDACTED   Fashion Sneaker,Black/Pink,6 M US      Four Stars           Very comphy

                                                                                                                      When I first put these on I loved them so much. The
                                                                                                                      material is thin and breathable and very comfortable. I am
                                                                                                                      5'10, 178lbs and I ordered a large.I wore the leggings to
                                                                                                                      yoga the day after I got them. They kept rolling down at the
                                                                                                                      top mostly while moving up and down through forward
                                                                                                                      fold. But I felt like I was pulling them up and adjusting quite
                                                                                                                      a bit during class.I also tried to wear them for a run the
                                                                                                                      other day and it was very annoying how often I had to pull
                                                            CompressionZ Women's Lightweight                          them back up into place.They do work great for just a light
                                                            Compression Pants (Heather Gray ‐ L)                      workout, squats, sit ups, etc.I am keeping the pants because
                                                            Best Full Leggings Tights for Running,                    they are so comphy. I can easily wear them camping/ hiking
917 B01E82QW9I REDACTED      5/8/2017 REDACTED   REDACTED   Yoga, Gym by                            Comfortable pants this summer.
                                                            Fab Habitat Cancun Indoor/Outdoor Rug,
918 B004HGAMD8 REDACTED     5/21/2017 REDACTED   REDACTED   Turquoise & Moss Green, (6' x 9')       Five Stars          Wonderful color. Comphy under foot
                                                            Adult Men's Black Pirate Costume Shirt                      i love this shirt. i bought it for a pirate costume and it was
919 B000RKT95A REDACTED     9/16/2013 REDACTED   REDACTED   (Size: Standard 44)                     great buy           perfect. super comphy and light weight
                                                            Skechers USA Men's Corven Horst Slip‐On
920 B019YJZEE4   REDACTED   4/20/2017 REDACTED   REDACTED   Loafer,Charcoal,9 M US                  Five Stars          Great and comphy




                                                                          Page 135 of 389
                                           Exhibit A to Declaration of Kim Wilber
                    Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 141 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                        Review Title          Review
                                                             Classic Brands Mercer Pillow Top Cool
                                                             Gel Memory Foam and Innerspring
921 B00LJ7CUU6 REDACTED     3/25/2017 REDACTED   REDACTED Hybrid 12‐Inch Mattress, Twin XL               bed                   Very comphy
                                                             POSESHE Women's Short Sleeve Pocket         OK but I won't buy
922 B072FSBRXZ   REDACTED 10/20/2017 REDACTED    REDACTED Casual Loose T‐Shirt Dress Purple XL           more                  sleeves are a little snug it isn't as comphy as other brands
                                                                                                         Bought this for my
                                                             MLB Philadelphia Phillies Men's Club        boyfriend and he      Bought this for my boyfriend and he loves it! Size seems to
923 B00HT7XHIY   REDACTED 12/13/2014 REDACTED    REDACTED    Appeal Hoodie, Red/Royal, XX‐Large          loves it! ...         run a bit big, making it more comphy :)
                                                             Texas Flag Map USA Pattern Breathable       Loves them and
                                                             Fashion Sneakers Running Shoes Slip‐On      they fit good. Very   Husband from Texas so he was thrilled. Loves them and
924 B078MWKTNBREDACTED       9/1/2018 REDACTED   REDACTED    Loafers Classic Shoes                       comphy                they fit good. Very comphy.
                                                             Merax Office Chair Executive Home
                                                             Office Chair Racing Style Gaming Chair PU   great price for the Comphy chair, great price for the sweet looking chair you
                                                             Leather Swivel Computer and Office Desk     sweet looking       get. However the black caps that go over the screws are
925 B01N9MBA5L REDACTED     3/10/2017 REDACTED   REDACTED    Chair (Blue)                                chair you get       bad, one mess up or bend and that's it.. Throw it away.
                                                             myfeel Women Plus Size Lace Ruched
                                                             Empire Waist Sweetheart Mermaid
                                                             Fishtail Cocktail Evening Dress (3X, Pink                         This is what I am wearing to my nieces wedding. It is so
926 B071ZS8Y22   REDACTED    8/1/2017 REDACTED   REDACTED    Lotus)                                      Four Stars            comphy. Thank you!
                                                                                                                               They aren't flattering at all ‐ but I think it's the color. They
                                                             Anekaant Women's Beige Ribbed Cotton                              outline every crevice. I'll use them for pajamas as they're
927 B01A8RKJP0   REDACTED    7/7/2016 REDACTED   REDACTED    Lycra Legging (Size : S‐L)                  Not awesome.          comphy.
                                                                                                                               Not a normal sketchers fit! Too short and way too wide and
                                                             Skechers Women's Relaxed Fit Breathe        Not a normal          not comphy / allmodt like sketchers has gone to a different
928 B01EGLI6AY   REDACTED   7/25/2017 REDACTED   REDACTED    Easy Slip On Sneaker,Taupe,US 8.5 M         sketcher fit          factory to manufacture shoes now
                                                             Women's DailyShoes Warm Snow Booties
                                                             Lace Up Ankle High Cashmere Collar Duck
                                                             Padded Mud Rubber Rain boots Pink 8.5                             The boot actually fits to size with only enough room for thin
929 B018RD84HC REDACTED     2/14/2017 REDACTED   REDACTED    B(M) US                                     Sized to fit          socks. Very comphy.
                                                             Leggings Depot Women's Capri Cotton         nice deep purple
930 B01GGPPLN8 REDACTED     8/18/2017 REDACTED   REDACTED    Leggings (XL, Purple)                       color                 Comphy, nice deep purple color,well made..




                                                                            Page 136 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 142 of 394
               Encoded             Item        Item
    ASIN       Review ID Submitted Category    Subcategory Item                                       Review Title        Review

                                                                                                                          I like it. It may not be the softest an it's only inches from the
                                                                                                                          ground but it does the trick. I put a little air mattress on it
                                                          OUTAD Outdoor Aerial Aluminum Alloy                             and I'm pretty comphy. The only hard part is trying to put
                                                          Ultralight Camp Bed Camp Cot Moisture‐                          the two poles together for the added bracing in the middle.
                                                          proof Mat Medical‐ Aid Stretcher (M         Fits my             I gave up and just use one. Still no problem.. it's a great
931 B019OFR84C REDACTED    7/2/2016 REDACTED   REDACTED   (unfolded): 71 x 24 x 4 inches)             motorcycle easily   item if you vmcamp from a motorcycle.
                                                          Samsung S7 case,[Wallet Stand]
                                                          embossing PU Leather Wallet Flip
                                                          Protective Case with Card Slots and Wrist
932 B01GRZGDQ6 REDACTED 10/23/2017 REDACTED    REDACTED   Strap for S7 Case (brown)                   Five Stars        very stylish and comphy
                                                          Spira Men's Classic EZ Strap Walking        good shoe for the good shoe for the money.better than some.not as comphy
933 B003S3SNOG REDACTED   4/28/2016 REDACTED   REDACTED   Shoe,Black,8.5 M US                         money             as some all n all purty good shoe

                                                                                                                          i know its one size rights all but ITS HUGE but it is comphy
                                                          Women Hogwarts School Crest Print           REALLY BIG AND      however the material starts to dull after washing it the first
934 B00HB3OXNO REDACTED 12/12/2014 REDACTED    REDACTED   Pullover Sweatshirt                         COMPHY              two times so i was kinda bummed...
                                                                                                                          Husband loves these shoes his most comphy shoes he's
                                                                                                                          ever had great price great quality perfect fit glad I
935 B0039PTKU4 REDACTED    1/8/2013 REDACTED   REDACTED   CLARKS Men's Axl, Brown, 12 D ‐ Medium Clark's                  purchased.

                                                                                                                          I can't even express how comfortable these pants are ! I'm a
                                                                                                                          little chubby in the middle .... Just had a baby. I run daily so I
                                                                                                                          wanted a pair of pants that were comfortable , moms ... I
                                                                                                                          can be comphy running errands and working out in these .
                                                          90 Degree By Reflex Yoga Capris ‐ Yoga                          Buy these pants . I just bought my second pair . I was
                                                          Capris for Women ‐ Hidden Pocket ‐                              nervous for the price they would be thin I would put them
936 B073ZK3BFN REDACTED    9/2/2017 REDACTED   REDACTED   Mulberry ‐ Medium                           Love love love !    side by side with my $60 Nike pants , and like these more.
                                                          crocs Women's Olivia II Leopard Print W
937 B010ACW8DY REDACTED   8/16/2016 REDACTED   REDACTED   Flat, Leopard, 8 M US                       GREAT shoes!        super comphy!




                                                                         Page 137 of 389
                                           Exhibit A to Declaration of Kim Wilber
                    Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 143 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title          Review
                                                             Homall Computer Racing Chair
                                                             Ergonomic High‐Back Gaming Chair
                                                             Premium PU Leather Bucket Seat,Swivel
                                                             Lumbar Support Executive Office Chair                           EASY TO ASSEMBLE, TOOK 1 HOUR, COMPHY, IM 270
938 B01N9ZNJTU REDACTED     8/15/2017 REDACTED   REDACTED (Red)                                        Five Stars            POUNDS, WORKS FINE,

                                                                                                                             I am a very picky person when it comes to clothes. I'm even
                                                                                                                             more picky when it it's narrowed down to my comphy
                                                                                                                             clothes These sweatpants are super slimming, sexy and,
                                                             Zenana Women's Fold Over Cotton                                 perfect for the gym. Recently ordered black and I'm hoping
939 B0066C71G2 REDACTED     1/22/2013 REDACTED   REDACTED    Spandex Lounge Pants                      WOAH!!                the same results come from the light blue. SOO EXCITED
                                                             Northside Women's Savannah Athletic
940 B06XZGCR55 REDACTED     8/11/2017 REDACTED   REDACTED    Sandal, Lt Gray/Aqua, 9 B(M) US           Four Stars            Comphy
                                                             Triple Stretch Comfort Bra, 48, White
941 B00C9G807I   REDACTED    3/6/2018 REDACTED   REDACTED    (each)                                    Five Stars            comphy
                                                                                                       Everytime i buy
                                                             AMiERY Pajamas for Women Women's          pants like this
                                                             High Waist Casual Floral Print Drawstring they are either       Loooooove these! Everytime i buy pants like this they are
                                                             Wide Leg Palazzo Pants Lounge Pajama      too short or not as   either too short or not as comphy as they look. These are
942 B0769BC32P REDACTED      4/5/2018 REDACTED   REDACTED    Pants (Tag L (US 8), Blue)                ...                   incredibly soft and the perfect size! Im 5’9 and 150 lbs
                                                             ULTRAIDEAS Women's Soft Yarn Cable
                                                             Knit Slippers Memory Foam Anti‐Skid
                                                             Sole House Shoes w/Faux Fur Collar,
                                                             Indoor & Outdoor (Large/9‐10 B(M) US,
943 B076F45RSK   REDACTED   7/31/2018 REDACTED   REDACTED    Red)                                      Five Stars            very comphy




                                                                            Page 138 of 389
                                         Exhibit A to Declaration of Kim Wilber
                  Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 144 of 394
               Encoded             Item        Item
    ASIN       Review ID Submitted Category    Subcategory Item                                     Review Title          Review

                                                                                                                          Love this dress. It is a very straight and loose silhouette. It is
                                                                                                                          exactly what I was looking for. So soft, comphy, and cozy. I
                                                                                                                          am going to dress it up with jewelry. It hides all body
                                                                                                                          imperfections. It does run big. I am 5'5 and 190#s. I bought
                                                          Verdusa Women's Boho Long Sleeve                                a medium and it fits perfectly. Still a little loose. I am
                                                          Caftan Color Block Casual Loose Long      Oversized, loose,     thrilled with the dress.If you are looking for something
944 B01KNXP170 REDACTED    9/3/2018 REDACTED   REDACTED   Maxi Dress Green M                        stylish dress.        fitted, or that shows of your body... do not buy this dress.

                                                                                                                   Everyone here is absolutely right on. I, also, needed some
                                                                                                                   really comphy shoes to work ER. The heels are right, no
                                                                                                                   tired legs, no dragging pants legs. The arch support is there.
                                                                                                                   No crowding of toes. No pinch, no rub. Love them so much I
                                                                                                                   ordered another pair in a different color. I'm a tightwad, so,
                                                                                                                   paying $40 for one pair of shoes is unusual for me, but
945 B0011R44EE REDACTED   8/17/2009 REDACTED   REDACTED   Original Dr. Scholl's Women's Dance Mule Oh yeahhhhhhhhh guess what?, I ordered more.

                                                                                                                      Probably one of the cutest things my daughter has worn.
                                                          Hatley ‐ Baby Girls Newborn Girls Graphic Soooo adorable,   Soooo adorable, yet comphy / cozy. Fabric is extra soft and
946 B00K3W8HKK REDACTED   1/14/2015 REDACTED   REDACTED   Romper Party Owls, Pink, 3‐6 Months       yet comphy / cozy graphic is well made. Even the sleeve detail is exceptional.

                                                                                                                         seem sturdy, the fingers fit well and are not that uncomphy,
                                                                                                                         the thumb on the other hand....i'm 6'1" and have a little
                                                                                                                         bigger hands then most might be why but the thumb holes
                                                                                                                         pinch and press against my sink almost cutting off
                                                                                                                         circulation. if I just leave my thumb out they fig fine and still
                                                          ProSource Pair of Fitness Heavy Duty 2‐   seem sturdy, the do not move so I just do that. if that didn't work they would
                                                          Pound Neoprene Weighted Sculpting         fingers fit well and be a 1 star. if the thumb fit right would be a 5 star. all in all I
947 B005HG5P20 REDACTED   8/11/2016 REDACTED   REDACTED   Gloves (Black)                            are not that ...     like them keeping them and will use the heck out of them




                                                                         Page 139 of 389
                                           Exhibit A to Declaration of Kim Wilber
                    Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 145 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title       Review


                                                                                                                         It's a solid color but is woven in a pattern. The un‐knotted
                                                                                                                         sides have textured strips of different widths in a symmetric
                                                                                                                         pattern. Some thiner parts single weave & some thicker
                                                                                                                         parts double weaved with long looping darn like stitches
                                                                                                                         that make the double parts feel a bit waffled. Time will tell
                                                                                                                         if the loops will catch, some are 1/2" long or so.These are
                                                                                                                         really 100% cotton, I hand washed it in cool water in
                                                                                                                         evening & in a.m. still quite damp left to drip dry but now
                                                                                                                         24 hours after washing it's dry. The poly/cotton blends are
                                                                                                                         dry overnight but don't feel so good. After washing it
                                                                                                                         measures 41" x 42" & is a good size to completely wrap the
                                                                                                                         head & neck down to the shoulders without skimping. It's
                                                                                                                         not super soft but it's soft enough to be very pliable &
                                                                                                                         comphy. Not fashionable but functional. It's a keeper.I just
                                                                                                                         wanted to add that if softness is important to you then the
                                                                                                                         Rothco lightweight Shemagh is softer. [[ASIN:B002SGHTUS
                                                                                                                         4537 LIGHTWEIGHT SHEMAGH TACTICAL DESERT
                                                                                                                         SCARVES]]I have the Foliage version & it's definitely softer
                                                                                                                         with one cool wash for each make of shemagh.This solid
                                                                                                       Kind of waffle    sand one is just a bit more course to the touch but it does
                                                                                                       weave texture in have the advantage that it looks less like a shemagh, being
948 B000ILQZQY   REDACTED 10/24/2011 REDACTED    REDACTED   Proforce Equipment Shemagh                 center, well made all one color.
                                                            Daniel Green Women's Hailey
                                                            Slipper,Ivory,X‐Small (US Women's 5.5‐                        I wear a 5.5 shoe. I had to get petite 5.5‐6.5. It's a little large
949 B000UU0LJ0 REDACTED 12/12/2016 REDACTED      REDACTED   6.5 M)                                     Slippers           but they are comphy. . This is my second pair.

                                                            Divano Roma Furniture Classic and                             It is just as it says. It's small. It's not super comphy but it's
                                                            Traditional Small Space Velvet Sectional                      very pretty. It's a perfect sofa for decor. Not for lounging.
950 B01M9AV9CP REDACTED     8/24/2018 REDACTED   REDACTED   Sofa with Reversible Chaise (Purple)       Cute               Worth the money. Took 10 min to put together.




                                                                           Page 140 of 389
                                           Exhibit A to Declaration of Kim Wilber
                    Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 146 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                       Review Title          Review

                                                            Midnight by Carole Hochman Women's                                Loved this! It is so soft and comphy. It's a dream to sleep in!
                                                            My Everything Chemise, Spiral Batik                               I have purchased several of Carole Hochman's products and
951 B00BUJ162Q REDACTED     12/4/2013 REDACTED   REDACTED   Sweet Cherry, Small                         Grandma Carol         have been happy with all of them.
                                                            6 Pack Seamless Fleece Lined Leggings for
                                                            Women ‐ Winter, Workout & Everyday                                Love them!!! Comphy and warm. Great fit!!!Am getting
952 B00X6CYBGI   REDACTED   12/2/2016 REDACTED   REDACTED   Use ‐ One Size                              Five Stars            some for X Mas gifts. Thin as tights.
                                                            CHARLES AND A HALF Boys Twill Jogger
953 B00IGB41J6   REDACTED   1/22/2016 REDACTED   REDACTED   Pants, TAN, Medium                          Five Stars            a bit spendy, but very comphy, my son loves them
                                                            Urban CoCo Women's Super Plush
                                                            Microfiber Fleece Bathrobe Robe With
954 B01A4ZGCS4 REDACTED 12/19/2016 REDACTED      REDACTED   Side Pockets (M, Ivory)                     LOVE it!              very soft and comphy. LOVE it!
                                                                                                        Can't ware it yet
                                                                                                        because it is a
                                                                                                        little large for me
                                                                                                        at 38 weeks but if
                                                            TANZKY® Women's Comfort Nursing             looks like it'll be   Very soft and comphy. Can't ware it yet because it is a little
                                                            Underwear Front Button Wirefree Bra         the perfect space     large for me at 38 weeks but if looks like it'll be the perfect
955 B00P28QSG0 REDACTED      2/5/2015 REDACTED   REDACTED   (M, Pink Apple Pattern)                     left for when my      space left for when my milk comes in. Will update.

                                                            Funtasma by Pleaser Women's Schoolgirl‐                           They are comphy and you need to go up a size. or a half at
956 B000TQ8A2K REDACTED     2/24/2017 REDACTED   REDACTED   50 Mary Jane,Black Patent,11 M US       Three Stars               least
                                                            Russell Athletic Men's Big & Tall Dri‐
957 B000U84YDQ REDACTED      6/1/2016 REDACTED   REDACTED   Power Short Sleeve Polo, Navy, 5X       Five Stars                love it very comphy

                                                                                                                              These are so cute and such a great idea. They are soft and
                                                            ABOGALE Children Headband Headphone         These are so cute     comphy. I tried them on myself!! My only issue is that the
                                                            Music Headband, Comfortable Volume‐         and such a great      speakers move around in the band so they don't stay over
                                                            Limited Soft Fleece Headband ‐ Perfect      idea. They are soft   the ears. But I am going to put a few stiches or safety pins in
958 B07113RVRF REDACTED     9/13/2017 REDACTED   REDACTED   Gift for Kids(Green Frog)                   and comphy            so they stay put. Soooo cute!!!!
                                                            Hoerev Super Soft Modal Spandex Harem
959 B00WB9FU0S REDACTED 11/21/2015 REDACTED      REDACTED   Yoga/Pilates Pants                          comphy...             Comphy!


                                                                           Page 141 of 389
                                         Exhibit A to Declaration of Kim Wilber
                  Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 147 of 394
               Encoded             Item        Item
    ASIN       Review ID Submitted Category    Subcategory Item                                       Review Title         Review

                                                                                                                        matter of fact i am weariing these right now ugly but
                                                          crocs Unisex Specialist Clog, Black, 12 US                    comphy size runs a tad big its winter time here just right for
960 B000ZP8200 REDACTED   1/23/2013 REDACTED   REDACTED   Men / 14 US Women                          like it            thicker sockswould reconmend them to family and friends .
                                                          Merrell Men's Icerig Clip Shell Black/Dark                    Comphy..comphy..comphy.most comfortable boot I've
961 B00ZKSQ7Y0 REDACTED   12/4/2016 REDACTED   REDACTED   Denim Boot 12 M                            booted up.         owned.
                                                                                                                        Comphy BUT not men's 9/ woman's 11. They are a woman's
                                                          Rockin Footwear Jandal Sandal, Brown, 9 Color off / size      9 ‐ thus toooooo small ! : ( Also not a light brown, actually a
962 B00UWVBMHMREDACTED    7/30/2017 REDACTED   REDACTED   D(M) US Men / 11 B(M) US Women           way off : (          reddish .
                                                                                                                        Rolls up nicely. Seems comphy. Oldest kid will report back
                                                                                                                        after two nights away, but this pad should offer at least
                                                          Stansport Self‐Inflating Air Mattress,   Rolls up nicely.     some comfort from the rocks and ground when she is
963 B000ODQLTC REDACTED   8/25/2015 REDACTED   REDACTED   Forest Green (25‐ X 72‐ X 1.5‐Inch)      Seems comphy         camping. And delivered fast!
                                                                                                                        I'm far from a Junior, I must have missed that part in the
                                                                                                   Luckily it fits and add. Luckily it fits and looks great, so I've been told. Its not a
                                                          Juniors: Star Wars Poster V‐Neck Juniors looks great, so I've comphy/stretchy material that Middle aged mid moms in
964 B00OQJT2L4 REDACTED   11/7/2017 REDACTED   REDACTED   (Slim) T‐Shirt Size M                    been told            their 40's have grown to love.
                                                                                                                        Very sturdy Construction and supra singly comphy. It's
                                                                                                   Very sturdy          highly adjustable to fit in as many positions as your
                                                                                                   Construction and imagination allows. Came shipped in an amazon box with
                                                          ToJoy SEX Swing: 360 Degree Spinning     supra singly         no indication of what the contents were ( perfect if
965 B00KBR96T8 REDACTED    3/5/2015 REDACTED   REDACTED   Sex Swing                                comphy               descression is important
                                                          KOH KOH Womens Long Infinity
                                                          Convertible Wrap Party Evening Casual
                                                          Formal Bridesmaid Party Elegant Summer
                                                          Dinner Date Cocktail Jumpsuit Romper                          Awesome jumpsuit. So many ways to were it. The red is a
966 B01LVW4LOE REDACTED   6/27/2017 REDACTED   REDACTED   Pants Suits, Red M 8‐10 (1)              Five Stars           beautiful color. Very comphy too.




                                                                          Page 142 of 389
                                           Exhibit A to Declaration of Kim Wilber
                    Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 148 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                     Review Title       Review


                                                                                                                         Flashy but not worth the price. I bought a red and a green.
                                                                                                                         Pillows go unused. Some may like/need them but I didn't.
                                                                                                                         Chairs will recline ALLL THE WAY DOWN AND YOU WILL TIP
                                                                                                                         OVER. LOL Foot rest not needed for me. Fairly comphy but
                                                                                                                         they feel a bit cheap. Especially after tipping over in one
                                                                                                                         and it now has arm rest wiggle that I didn't notice before
                                                                                                                         tipping over. I also purchased the: Essentials Racing Style
                                                                                                                         Leather Gaming Chair and I like these MUCH better. The
                                                            Merax Racing Style Office Chair Gaming                       Essentials feel like a higher quality build and the arms fold
                                                            Ergonomic with Adjustable Armrests        Flashy but not     up out of the way which is a nice useful feature. Especially if
967 B01N95NNLA REDACTED     8/26/2018 REDACTED   REDACTED   Home Office Computer Chair (Green)        worth the price.   you girlfriend wants to sit on your lap.
                                                                                                      O M G, these are
                                                            Skechers Sport Women's D'Lites a New      THE MOST           O M G, these are THE MOST Comphy shoes you will EVER
968 B01IG5GGKI   REDACTED   3/21/2017 REDACTED   REDACTED   Leaf Fashion Sneaker, Navy Knit, 7 M US   Comphy shoes ...   own. I'm going to purchase every color. Seriously!!!!!
                                                            Dreams & Co. Women's Plus Size 2‐Pack
969 B010TSOA1C REDACTED 12/24/2015 REDACTED      REDACTED   Sleepshirt Butterfly Flower               Five Stars         Very comphy.
                                                            Tearmer Fashion Womens Onepiece
                                                            Casual Cotton Long Loose Suspender        Otherwise it's     Sizes run Really small. Usually wear 2xl, had to get it on 4xl
970 B07DFMVCCY REDACTED      8/7/2018 REDACTED   REDACTED   Solid Color Jumpsuits Overall S‐5XL       great. Comphy      to fit. Otherwise it's great. Comphy.
                                                                                                                         use for court not blacktop, or they wear out fast, great
                                                            Reebok Men's Zignano ProFury‐M,                              indoor gym training shoes, very comphy and stylish. Im
971 B007OSICDI   REDACTED    7/4/2013 REDACTED   REDACTED   Black/Gravel/Vitamin C, 11 M US           shoe is the bomb   nuying another pair for sure

                                                            Jambu Women's Gourmet Slip‐                                  Comphy, casual for jeans. They were not as cute in person
972 B000FGQH1K REDACTED     10/2/2015 REDACTED   REDACTED   On,Charcoal/Black,9 M US                  Good Jean Shoe     as they are in pic. But I do like them and they are comphy.




                                                                           Page 143 of 389
                                           Exhibit A to Declaration of Kim Wilber
                    Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 149 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                        Review Title         Review


                                                                                                                            I LOVE crocs sandles.This pair is very comphy and does well
                                                                                                                            even for people who need a wide shoe. 1 precaution is
                                                                                                                            needed w/all crocs. Replace them often OR WHEN the sole
                                                                                                                            becomes "smooth". They often loose ALL their traction and
                                                                                                                            become quite slippery . SOO replace that fav pair when the
                                                                                                                            sole traction looks worn down. I slid and tore my rotator
                                                                                                                            cuff in this fav pair. BUT I did NOT throw the baby out with
                                                                                                                            the bath water....I sill buy this and other crocs...But I replace
                                                                                                                            them more often. If you are looking for sandles to last years
                                                                                                                            & years , then spend more up front and get something like
                                                                                                                            Tieva or similar rugged brands. I Like to buy thru Amazon
                                                            Crocs Patra II Women's Sandal Fashion        great comfort BUT because I can easily track the piticular styles I like and Save
973 B00BLYQ24W REDACTED     6/16/2013 REDACTED   REDACTED   Footwear ‐ Espresso/Walnut / Size W9         1 caution          time searching time later.
                                                            American Rag Women's Keds Laceless           pretty, feminine‐I
974 B00CN2G3VI REDACTED      8/9/2014 REDACTED   REDACTED   Slip on Sneaker in Leopard Size 7            LOVE THEM          comphy,pretty ,feminine‐I LOVE THEM !!!
                                                            BAMBOO Women's Mid Heel T‐Strap
975 B01MD2EVB0 REDACTED 10/15/2017 REDACTED      REDACTED   Dress Heel Sandal, Gold, 6.5 B (M) US        Five Stars           these are a rose gold color. very comphy
                                                            French Connection Women's Linna Multi
                                                            Fuji/Light Gold Pump 38.5 (US Women's
976 B0187PXDYY REDACTED     11/8/2016 REDACTED   REDACTED   8.5) M                                       Five Stars           Good shoes fit as described comphy
                                                            crocs Women's Isabella W Flip Flop,
977 B01HQATYK8 REDACTED     8/27/2018 REDACTED   REDACTED   Black/Black, 8 M US                          Five Stars           I absolutely love my crocs. Sturdy, cut and comphy

                                                            Kikisale Summer Cotton Kids Tops+Pants                            These fit my 2 year old son perfectly. He normally wears a
978 B01FLSAF0A   REDACTED   9/26/2016 REDACTED   REDACTED   Outfits Set Clothing Cute Suit (140, Gray)   Great shorts         2t and they fit normal. They are so cute and comphy.

                                                            COCOSHIP Black & Red White Striped                                The fabric is so comfortable! Perfect fit! I love it so much! I
                                                            Vintage Sailor Pin up Swimsuit One Piece Boob funk, but           did take out the bra padding because it was ridiculous... but
979 B01DQCNGYA REDACTED     5/20/2016 REDACTED   REDACTED   Skirtini Cover up Swimdress XXXL(FBA)    perfect!                 Overall so cute, and so comphy!




                                                                            Page 144 of 389
                                           Exhibit A to Declaration of Kim Wilber
                    Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 150 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                       Review Title  Review
                                                                                                                      The mornings are getting cold at our place in the
                                                                                                                      Adirondacks and my summer robe no longer did the job. I
                                                                                                                      ordered this robe from Amazon since the local stores didn't
                                                                                                                      have any in stock yet, It came fast and surpasses my
                                                            Del Rossa Mens Fleece Robe, Contrast        AAAAAAAAHHHHH expectations as far as comphyness and warmth, I'm 5'8"
                                                            Shawl Collar Bathrobe, Large XL Steel       HHHHHHHHHHHH and about 185lbs. I ordered a large since I wanted lots of
980 B002QYMCVI REDACTED     9/24/2013 REDACTED   REDACTED   with Black (A0109STLXL)                     HH!           room. It fits perfect.

                                                                                                                            Just arrived today. Quality looks good and very comphy for
                                                                                                                            my and my husbands larger and tall frames. Granted, its pre
981 B008274QSU REDACTED     5/21/2015 REDACTED   REDACTED   Rhino Rack RCC Camping Chair           So far... its great      a "real" quality trial however, very pleased thus far.
                                                            Aerosoles Women's Trend Report Slip‐On
982 B01N66U3VL REDACTED     8/15/2017 REDACTED   REDACTED   Loafer, Black Snake, 8.5 M US          Five Stars               Fits per my usual size. Very comphy.
                                                            Reef Women's Dreams II Sandal, Brown,
983 B01IDBGBXM REDACTED     9/20/2018 REDACTED   REDACTED   8 M US                                 Love these shows      Comphy!!
                                                                                                                         OMG!! THESE SHOE ARE PERFECT AND GET A C/D SIZE FOR
                                                                                                                         WIDE FEET LIKE MINE. THEY ARE COMPHY. I USE
                                                                                                                         POWERSTEP MAXX INSOLE BAND THEY ARE PERFECT FOR
                                                            ASICS Women's GT 1000 2 Running                              FOOT PROBLEMS LIKE THE BONE SPUR ON THE BOTTOM OF
984 B00BMM6I4C REDACTED 11/10/2014 REDACTED      REDACTED   Shoe,Black/Onyx/Lightning,10.5 D US    PERFECT SHOE          MY FOOT.
                                                            Home Life Euro Top Harmony Sleep 8‐                          Omg this bed is so soft and perfect for my kid! Best
                                                            Inch Pocket Spring Luxury Mattress                           purchase ever. And we are using a metal frame with no box
985 B019WPOXCO REDACTED 12/27/2017 REDACTED      REDACTED   Green Foam Certified, Twin             Mom approved.         spring, and it's still very comphy.
                                                                                                                         I love it! I am 5'8", weigh 140 ‐ it fits so cute, not too short,
                                                            Doublju Womens Soft Button Long Sleeve Buy it ‐ great little just right, curve hugging, but comphy...I want everyone they
986 B00B5MJ7Q0 REDACTED     4/20/2016 REDACTED   REDACTED   Mini Dress BLUE,M                      play dress!           make!
                                                            Champion Women's Cotton Drawstring     Soft n comphy!
987 B00IEHBTX8   REDACTED   7/10/2015 REDACTED   REDACTED   Shorts, Grey L                         Nice                  Happy with these. Soft n comphy.




                                                                           Page 145 of 389
                                           Exhibit A to Declaration of Kim Wilber
                    Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 151 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                         Review Title        Review

                                                            Shoes19 Women's Buckle Strap Army
                                                            Mid Calf Knee High Slouch flat heel                               they are cute.. they look just like the pic, they are soft and
                                                            western Cowboy Riding Military Combat                             comphy but the part around my ankle looks really baggy..
                                                            Boots Round toe Fashion dress Casual                              they run pretty close to true to size.. maybe a tiny small.. if
988 B00EIMJ5J8   REDACTED 10/13/2014 REDACTED    REDACTED   Designer Shoes,COCO‐1v2.0 Black Pu 8          cute boots          you plan to wear with big socks I would prolly go up a size.
                                                            Latasa Womens Fashion Spring Summer
                                                            Mesh Peep‐Toe Platform Wedge High
989 B01DKA7VVM REDACTED      9/5/2016 REDACTED   REDACTED   Heel Ankle High Boot Sandals (9, black)       Great shoes         Too cute and comphy
                                                            Ventelan Women's Cute Panda Striped           It Was A Gift For
                                                            Long Sleeve Sleepwear Pjs Pajama Set          my Grand            It Was A Gift For my Grand daughter...She Says Sse Loves
990 B0135OFJQM REDACTED     4/30/2016 REDACTED   REDACTED   Nighty Large White                            daughter.. ...      Them. And That They Were Very Soft & Comphy...
                                                            Deargirl Open Crotch Open Cups
                                                            Crotchless Teddy Lingerie (One Size,
991 B00PL1RZ2Y   REDACTED   3/21/2015 REDACTED   REDACTED   Black)                                        Very sexy!          Very comphy. My husband loved it!
                                                            Fruit of the Loom Women's Cotton
                                                            Pullover Sport Bra, Grey White/Black‐3
992 B01EJRVGV6 REDACTED     8/19/2018 REDACTED   REDACTED   Pack, 36                                      Love them.          So comphy. Love them.
                                                            Sexy Basics Women's 6 Pack Cotton
                                                            Stretch Vibrant Color Boy Short Boxer
                                                            Briefs (2XL, 6 Pack ‐ Assorted Solid Colors
993 B01MG8EDOMREDACTED      6/11/2018 REDACTED   REDACTED   From Collection)                           Five Stars         SO COMPHY
                                                                                                       I thought it would
                                                            Big Joe XL Fuf Foam Filled Bean Bag Chair, be like a bean bag the chuncks in it are to big and not comphy to lay on. I
994 B0055DXL7Q REDACTED      2/2/2015 REDACTED   REDACTED   Comfort Suede, Steel Grey                  filling            thought it would be like a bean bag filling
                                                                                                                          Got this for my son and omg, great belt. We returned the
                                                                                                                          valeo way too stiff. Don't like leather but this belt he won't
                                                            Nike (9.306.017.001.) Structured Training                     loft heavy without. He has back lower problems and this is
                                                            Belt (Midnight Fog/Cool Grey/Black,                           great for hom and very comphy first use even! Def
995 B004UT97TC REDACTED      4/7/2015 REDACTED   REDACTED   Medium)                                    great belt         recommend




                                                                            Page 146 of 389
                                           Exhibit A to Declaration of Kim Wilber
                    Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 152 of 394
                 Encoded             Item        Item
    ASIN         Review ID Submitted Category    Subcategory Item                                     Review Title        Review

                                                                                                                        They fit a bit large and squeak when I walk lol. However,
                                                                                                                        they are very comfortable. In fact, just as comphy as the
                                                                                                                        pair of Clark dress shoes I have. Keep in mind, I am a big guy
                                                                                                                        and these things carry me well. We'll enough that my feet
                                                                                                                        are not screaming at the end of the day. No, they are not
                                                                                                                        perfect. There is some binding of material around where
                                                                                                     Not to shabby and the toe and soul connect but unless your eating the boot
996 B00IJLH24E   REDACTED 10/21/2016 REDACTED    REDACTED   CLARKS Men's Stratton Hi, Black, 12 M US they look good too persay, you wouldn't notice.
                                                            BLACKHAWK! Men's Lightweight Tactical                       The fit is great!!! Very comphy and you can move real well
997 B001TB7PSO REDACTED     2/19/2015 REDACTED   REDACTED   Pant (Khaki, 38 x 30)                    Five Stars         on them

                                                                                                                          Great looking an Comphy! Problem is the pattern didn't
                                                                                                                          match it was off!!! Worst of all first day I used them the lace
                                                                                                                          broke just built cheap I guess. Such a Shame! Cause they are
                                                                                                                          such great looking shoes, I got like 8 people saying WoW!
                                                                                                                          Nice Shoes! I only wore them for like 3 hours, An they were
                                                                                                                          already broken. I would say don't buy them till they fix the
                                                                                                                          problem. It breaks my hart to say that cause I'm telling you
                                                                                                                          they were so Comphy an Looked GREAT! I returned them to
                                                            DC Men's Villain Fashion                  Great Looking,      Amazon, they were great as always no problem full refund
                                                            Sneaker,White/Athletic Red/Black,12 M     Comphy! Quality     an fast! Amazon Scores a Perfect 10 as always in customer
998 B00ANHCHB0 REDACTED     3/25/2014 REDACTED   REDACTED   US                                        Cheap.              Service. Thanks! Amazon..




                                                                           Page 147 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 153 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                     Review Title        Review

                                                                                                                           I just got my Chillbo yesterday and went to the beach the
                                                                                                                           following day. With the breeze on the beach I got it filled
                                                                                                                           with air in a few seconds. I just let the wind do its thing! It's
                                                                                                                           just sooooo comphy!! Like riding on air. Definitely fill the
                                                                                                                           carrying bag with sand and tie it too the Chillbo so it won't
                                                                                                                           take off like a kite with the slightest breeze. i had a great
                                                             CHILLBO SHWAGGINS Baggins Best                                beach day free of back and knee pain thanks to the Chillbo.
                                                             Inflatable Lounger Hammock Air Sofa and                       One thing, getting into it....no issue. Getting out....lets just
                                                             Pool Float Ships Fast! IDEAL OUTDOOR                          say you will be less than graceful. I ended up just rolling out
                                                             GIFT Air Lounger for Indoor or Outdoor                        of it to one side. Plenty of people came comment on how
                                                             Use or Inflatable Chair for Camping       OMG!!!! This is     comfortable I looked and asked where I got it. I'm sure
999 B0716LZBBM REDACTED       7/4/2017 REDACTED   REDACTED   Picnics Festivals                         heavenly!!!!        more orders will be coming in soon!
                                                             Reebok Men's Premier Road Plus KFS AW
                                                             Running Shoe,Typhoon/Steel/Red,8.5 M
1000 B0017Q2XA6 REDACTED 12/26/2010 REDACTED      REDACTED   US                                        GOod                They are good and comphy. Thanks
                                                             Essential Medical Supply Fleece Covered                       I bought this for my 93 yr. old Mom. She used it with her
                                                             Wheelchair Cushion, 18 Inches X 16        Lightweight but     transfer chair in Disney World. She said it was wonderful.
1001 B007X2EXIS   REDACTED   3/21/2018 REDACTED   REDACTED   Inches X 3 Inches                         comfortable         Comphy but not heavy to carry.
                                                             Latuza Women's V‐Neck Sleepwear Short
1002 B01N8RG8KB REDACTED      8/2/2017 REDACTED   REDACTED   Sleeve Pajama Set XL Purple               Five Stars          Comphy
                                                             Yoga Cloud Ultra‐Thick 1" Yoga and
                                                             Exercise Mat with Shoulder Sling by                          Super thick and looks extra comphy. Can't wait to try out at
1003 B01MSTY45D REDACTED     7/10/2017 REDACTED   REDACTED   Crown Sporting Goods (Pink)               Super thick        my bootcamp tonight
                                                                                                       Great product, not
                                                                                                       hard to put
                                                             Suncast ELEMENTS Club Chair with          together very      Great product, not hard to put together very sturdy and
1004 B00UI69BU6 REDACTED     4/10/2018 REDACTED   REDACTED   Storage, Java                             sturdy ...         great storage...comphy...bought 2

                                                                                                                           When I first took it out of the package I assumed it would
                                                             Juniors Bodycon Party Seamless V Neck                         be to small, but it does have a fair amount of stretch, even
1005 B00KZ1MGQU REDACTED     7/13/2015 REDACTED   REDACTED   Crochet Back Design Sleeveless Mini Dress Very cute           in the length. Super comphy material as well.


                                                                            Page 148 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 154 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                     Review Title        Review
                                                              Playtex Women's Love My Curves
                                                              Modern Curvy Uw T‐Shirt Bra,
1006 B071L67DRC REDACTED      3/8/2018 REDACTED   REDACTED Black/Nude lace Print, 38G                  good price!         Comphy, good price!
                                                              Lannaclothesdesign Women's Elephant
                                                              Chian Pom Pom Beach Shorts Large                            Best shorts ever! These are definitely my favs!!! Fit perfect
1007 B0182GJMY8 REDACTED      6/7/2016 REDACTED   REDACTED Burgundy                                    Gotta get these!!! on me!!! Very cool & comphy!
                                                              Dorfman Pacific Ladies Scala Braided
1008 B003MSO0Z8 REDACTED     8/27/2014 REDACTED   REDACTED Straw Visors Cream                          Five Stars          Love this hat! Comphy and great sun coverage.
                                                                                                                           I love these shoes! They are a little stretchy, which is great
                                                              KEEN Women's Sage Slip Slip‐On,          Perfect for         for my orthotic, but still hug my foot. Light weight fabric
1009 B00ZG2FNTU REDACTED     5/29/2016 REDACTED   REDACTED    Poseidon/Capri, 9 M US                   orthotics!          keeps your feet cool and comphy.

                                                              Bali Designs Women's Active Classic
1010 B01A8F28OC REDACTED     8/28/2018 REDACTED   REDACTED    Coverage Foam Wire‐Free Bra, Black, 40C Five Stars           Super comphy
                                                                                                                           Awesome, comphy, soft flip‐flop but you gotta size up to be
                                                                                                                           UBER EXCITED!! I failed to size up the first time, and had to
                                                              Teva Women's Mush II Flip Flop,Fronds    BELIEVE WHAT        give those shoes to my daughter. I am waiting on my larger
1011 B00AYRN3LW REDACTED      8/6/2016 REDACTED   REDACTED    Black,7 M US                             YOU READ!!          size to arrive!
                                                              Eagsouni Unisex Men Women Garden
                                                              Clogs Shoes Casual Slippers Summer       Soft and comphy.
                                                              Quick Drying Anti‐Slip Beach Walking     Just a tad small    Soft and comphy. Just a tad small but not to must to have
1012 B0798QHLQD REDACTED      7/3/2018 REDACTED   REDACTED    Sandals                                  but not ...         to return.
                                                              (Set of 2) Manuel Brown Leather Swivel                       We love it. Good quality, elegant and comphy, exceeded
1013 B01BMW19JA REDACTED     1/28/2017 REDACTED   REDACTED    Barstool                                 Five Stars          expectation
                                                              KEEN Newport H2 Sandal (Toddler/Little                       Very comphy sandals, good quality material, feet perfectly, I
                                                              Kid/Big Kid),Bronze Green Print,6 M US                       think that my son will be happy to have them over the
1014 B0035F9XBO REDACTED     4/21/2014 REDACTED   REDACTED    Big Kid                                  Good sandals.       summer.
                                                              FitFlop Women's Gogh Moc Suede,                              They run a size large, all FIT FLOPS run a size large ! They are
1015 B00X9EGOWWREDACTED      3/30/2016 REDACTED   REDACTED    Charcoal Grey, 10 M US                   WONDERFUL           wonderful, so comphy !!!
                                                              crocs Women's Kadee Ballet
1016 B003XE1E6E   REDACTED    1/4/2017 REDACTED   REDACTED    Flat,Espresso/Espresso,11 M US           Three Stars         Not comphy for me even though the style was appealing




                                                                            Page 149 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 155 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                    Review Title         Review
                                                                                                                           these slippers feel like you are wearing a sleeping bag
                                                                                                                           around your feet. they are very cushiony , comphy, and
                                                             Baffin Cush Slipper (Little              so so comfy and      warm. we love them so much we have ordered some for
1017 B000SKXMKM REDACTED     8/26/2013 REDACTED   REDACTED   Kid),Navy,(YM)12‐13 M US Little Kid      warm                 the whole family.
                                                             kissmay KMY4RoyalblueXL01 Casual T‐                           This dress is so comphy and very classy! I order a M and it
1018 B07FPFQYJ1   REDACTED    8/9/2018 REDACTED   REDACTED   Shirt Swing Dress                        Perfect              fits perfectly. I highly recommend this dress!

                                                                                                                           Love the fact that these are mostly cotton. Comphy and
                                                             ABUSA Cotton Yoga Capri Pants Women's    Love the fact that   easy to move around in. The Small fit good and I am 100lbs
                                                             Tummy Control Workout Leggings Non       these are mostly     and 5'0. Being a mom of two little ones, i need something i
1019 B00YZPO9ZI   REDACTED   5/18/2016 REDACTED   REDACTED   See‐Through Fabric S Gray                cotton               can wear all day. Glad I bought these!
                                                             BE 3.5OZ MAXINE FLOWY TANK (KELLY)
1020 B00UAQZO64 REDACTED     3/25/2016 REDACTED   REDACTED   (3XL)                                    Four Stars           Comphy
                                                             Sierra Socks Diabetic Arthritic Womens
                                                             Ankle Cushioned Sole Smooth Toe 3 Pair
1021 B00YAYP5F2 REDACTED     9/24/2015 REDACTED   REDACTED   Pack (9‐11, White/Khaki/Black)           Five Stars           These are great socks so comphy




                                                                           Page 150 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 156 of 394
               Encoded             Item        Item
    ASIN       Review ID Submitted Category    Subcategory Item                                      Review Title          Review


                                                                                                                           I got this bad because my previous bag was to big this one is
                                                                                                                           a good size tho, It can fit a good amount of text books I
                                                                                                                           have a 3inch hardback bio book a 2 inch paperback
                                                                                                                           programming and a 1 inch spanish hardback they all fit good
                                                                                                                           you might be able to get one more in that is maybe 3 inches
                                                                                                                           before it cant. I will say that the USB dosnt do 2amp so if
                                                                                                                           you plan to charge your school ipad from a 2amp output
                                                                                                                           powerbank your gonna have a problem. I suggest buying a
                                                                                                                           2amp extenstion USB cable like I did and you can easily take
                                                                                                                           of the current one and put a new one in if you tweak the
                                                          Laptop Backpack, Travel Computer Bag                             cable. I can fit some kakis and a polo with my ipad in the big
                                                          for Women & Men, Anti Theft Water                                front pocket and I could fit more if I tried. Its pretty comphy
                                                          Resistant College School Bookbag, Slim     I got this bad        although no backpad or stap buck that goes across your
                                                          Business Backpack w/ USB Charging Port     because my            chest that I would like. Al in all very good bag for the price I
                                                          Fits UNDER 17" Laptop & Notebook by        previous bag was      would recommend. Its great for someone with 3 or 4
1022 B01LY3QXGP REDACTED   1/5/2017 REDACTED   REDACTED   Mancro (Grey)                              to big this one ...   different sized textbooks not all big ones.
                                                          SaraCloth Anne Cole Women's Growing
                                                          Floral High Neck Halter Tankini Swim Top                         I really like this top! It is very comphy and made very well! I
1023 B01NAAQIY2 REDACTED   5/6/2017 REDACTED   REDACTED   (Mlt, Large)                               This is the one!      chose to buy a medium instead of a small and it fits great.




                                                                         Page 151 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 157 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                     Review Title        Review

                                                                                                                           Height: 5'5''Weight : 200lbsSize that I bought this dress :
                                                                                                                           XLargeThe dress arrived after a month here in Europe, but I
                                                                                                                           can't nag beacuse it arrived exactly the day that cow cow
                                                                                                                           told me. The dress is better than I expected!!!!!!!! I just
                                                                                                                           want to see how it does in the washing machine. It is super
                                                                                                                           comphy, super strechy, super flattering for fat bodies like
                                                                                                                           mine. I bought another two dresses in the same order, the
                                                                                                                           one with unicorn on it (XLarge), and the other with lollipop
                                                                                                                           candy on it (Large), I think that XLarge fits better, but I
                                                             CowCow Magenta Cat Short Sleeve           The dress is better didn't have any problems with Large size in lollipop candy
1024 B01HXGXS1Q REDACTED     8/24/2016 REDACTED   REDACTED   Dress, Magenta ‐ XL                       than I expected     dress (it wasn't too tight or uncomfortable).
                                                             KUCI Maternity Nursing Tank Top,
                                                             Women Maternity Pajama Tops Nursing
                                                             Cami Sleep Bra For Breastfeeding (M,
1025 B0794NWNSH REDACTED     4/22/2018 REDACTED   REDACTED   Blue+White/2Pack)                         Five Stars          Comphy, practical, cute ‐ lots of compliments actually.

                                                                                                                     Very comfortable, lightweight and breezy. I did have to
                                                                                                                     reinforce a couple stitches on the strap but I live on a farm
                                                                                                                     so I always do that. I trimmed the Pom poms off the bottom
                                                             Riviera Sun 21677‐DDT‐3X Dress/Dresses Comphy but allow but that was my taste. I will warn that it shrinks quite a bit
1026 B01MTIWXOX REDACTED     5/17/2017 REDACTED   REDACTED   for Women                              for shrinkage    in the wash but is still comphy and am ordering again

                                                                                                                           Amazballs! I ordered the Med. These fit right at an 8. So if
                                                             Muk Luks Women's Amira Short Slipper                          you wear an 8 1/2 get a 9. Wearing mine w/ no socks, and
1027 B003VCK5J0   REDACTED   2/21/2015 REDACTED   REDACTED   Bootie, Grey,M (7/8)                      Best slippers ever! the warmest most comphy slippers ever... Will order more!
                                                             Mens Star Wars Chewbacca Art Graphic T‐
1028 B072B9F281 REDACTED     3/16/2018 REDACTED   REDACTED   Shirt XL Black                            Great quality       Great picture comphy fit love this shirt
                                                             adidas NEO Men's Cloudfoam Ilation Mid
                                                             Basketball Shoe,Black/Metallic            Adds bounce to      Comphy!! Looks plasticy but standing for 8 hours a day they
1029 B010N5XEV8 REDACTED     6/19/2018 REDACTED   REDACTED   Silver/White,15 M US                      your step           are great!




                                                                           Page 152 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 158 of 394
               Encoded             Item         Item
    ASIN       Review ID Submitted Category     Subcategory Item                                        Review Title        Review
                                                            Striped Seersucker Capris ‐ Sizes: SM,                          these were four my 84 yr old mom she loves them.
1030 B002VRUMZ8 REDACTED   8/1/2010 REDACTED    REDACTED MED or LG, Color Tan, Size LG                  luv em              comphy!!!!

                                                                                                                            Love these shoes. When I first tried wearing them my foot
                                                                                                                            wouldn't go in. I had to use a shoe stretcher before I was
                                                                                                                            able to wear them, they are ok now. They are well made,
                                                             Carlos by Carlos Santana Women's                               different, classy, and quite comphy. Maybe going up .5 a
1031 B004H0PH2K REDACTED   4/12/2011 REDACTED   REDACTED     Queens Sandal (8, Platino)                 Classy              size would have been better

                                                             Hanes Men's 5‐Pack Tartan Boxer with
1032 B00O8MVL0Y REDACTED   5/17/2017 REDACTED   REDACTED     Inside Exposed Waistband, Multi, X‐Large Five Stars        Very good stuff fits well and comphy
                                                                                                                        They are probably one of the best sandals I have worn, very
                                                             Sanuk Men's Vagabond Slip On, Grey, 10                     comphy and fit to the feet great. I look forward to picking
1033 B002TLUOQS REDACTED   9/16/2012 REDACTED   REDACTED     M US                                     Awesome           more up soon
                                                             Lovezesent Women's Striped Round Neck Comphy. I'm 5'8      Comphy. I'm 5'8 orders an XL wear a 16 & it's longggg
                                                             Short Sleeve Maxi Casual Dresses X‐Large orders an XL wear touches floor which never happens with me.. Very thick
1034 B073P9QSVD REDACTED   5/2/2018 REDACTED    REDACTED     Black1                                   a 16 ...          material also
                                                             HP95 Hot! Pet Dog Knitted Sweater for
1035 B00QJRJU3G REDACTED   2/5/2015 REDACTED    REDACTED     Chihuahua Dachshunds Pitbull (A, S)      Five Stars        adorable and comphy

                                                                                                                           So far, these are the best pair of pants I’ve ever purchased
                                                                                                                           & you don’t even have to iron them when you take them
                                                                                                                           out of the very nice packaging!!! They are so soft and so
                                                                                                                           comphy, it’s like your wearing yoga pants, but they are
                                                             Fishers Finery Women's Ponte Stretch       Comfortable & fits dress pants for work!!! I sure hope they make more colors
1036 B079X5D459 REDACTED   7/25/2018 REDACTED   REDACTED     Boot Leg Dress Pant; Pull On (Khaki, XS)   like a glove!!!    because I love, love, love these pants!!!!

                                                                                                                          Love this dress. It feels like a soft flannel material on the
                                                                                                                          inside. I bought 2 reds and 3 blacks. One set to wear out
                                                             AM CLOTHES Womens V‐Neck 3/4 Sleeve A must have              and the other set to wear as comphy pajamas. My dresses
                                                             Plus Size Evening Party Maxi Dress 5X A‐ dress. Serves       fit to my size just fine. Because of the price I might order
1037 B0772RHRLP REDACTED   12/9/2017 REDACTED   REDACTED     Black                                    multiple needs. :‐) more to wear around the house.


                                                                            Page 153 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 159 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                    Review Title        Review

                                                             NEOSAN Women Warm Chunky Ribbed             Warm and
1038 B073S4J52N   REDACTED    4/2/2018 REDACTED   REDACTED   Knit Winter Infinity Loop Scarf Cross Black comphy!          Love this scarf! Warm and comphy! And a great price!
                                                                                                                          Great chair for the price. The back is high enough to rest my
1039 B006UFL42C REDACTED     6/21/2013 REDACTED   REDACTED   Brylanehome Wingback Chair               great chair         head. Easy to assemble. Very comphy chair.
                                                                                                                          Love these!!!Very cute and comphy!!!!I am a teacher in a
                                                             Aerosoles A2 Women's First Role, Black                       very large building, so I need very comfortable shoes. These
1040 B010RSIBUK   REDACTED 12/12/2016 REDACTED    REDACTED   Fabric, 7 M US                           New favorites       are perfect!
                                                                                                                          These are perfect ‐ I wanted non see thru, highwaisted
                                                                                                                          tights to wear under dresses or option to wear to gym.
                                                             RIKKI Women's High Waist Yoga Capris     These are perfect ‐ These are great, comphy soft brushed polyester material.
                                                             Pants Active Running Workout Leggings     I wanted non see Would buy again. I am 145 ‐ 5"7 and got a Medium ‐ perfect
1041 B072NBLRLP REDACTED      8/9/2018 REDACTED   REDACTED   (White, M)                               thru                fit

                                                             Gabrielle‐Aug Women's Fashion Swimsuit
                                                             Tankini Top Swim Beach Conservative
1042 B01HIDV1ZO REDACTED     1/25/2017 REDACTED   REDACTED   Retro Swimwear(FBA) (18 Black)         Cute 'n' comphy       Nice swim top, very comphy and not clingy.
                                                             Women's Long Sleeve Casual Loose Swing                       Super comphy and strechy. The only complaint would be
                                                             Basic Cotton Simple Tunic T‐shirt                            the small neckline, other than that I will be getting other
1043 B01MS69FIP REDACTED     7/13/2018 REDACTED   REDACTED   Dresses,Ze2003_light Grey,Large        Oh so comphy          colors
                                                                                                                          Just got the ones I ordered a week ago. LOVE THEM!!!! So
                                                                                                                          warm and cute and comphy!!!! Ordered a large....a little too
                                                             Plush Bear Paw Animal Slippers (White,                       big...I wear a 9 in shoes........but am back to order a
1044 B00O9GLJEC REDACTED     8/28/2015 REDACTED   REDACTED   Medium)                                  LOVE THEM!          medium!!!
                                                             CYZ Women's 100% Cotton Super Soft
                                                             Flannel Plaid Pajama/Louge Pants‐
1045 B073PTJWVT REDACTED     9/26/2018 REDACTED   REDACTED   F17011‐XL                                Soft PJ Pant        Soft comphy perfect PJ pant! My daughter loved them!




                                                                            Page 154 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 160 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                  Review Title           Review

                                                                                                                           These are my 3nd pair of J‐41. The 1st pair I picked up a
                                                                                                                           hiking type shoe that was discounted & loved them so
                                                                                                                           much that I purchased a maryjane style & now these.I wear
                                                                                                                           these are the house while doing laundry & house chores.
                                                                                                                           These are my go to shoe because they feel great on my
                                                                                                                           feet, are easy to slip on and off and I especially like the
                                                                                                                           soles. The grooves provide traction for ultimate speed
                                                                                                                           cleaning ;)This particular style has memory foam within the
                                                                                                                           shoe. It feels comphy.This shoe / brand is great for indoors,
                                                                                                                           especially outdoors because of the soles, they are stylish.
                                                                                                                           Great for hiking.I usually wear an 8 gym shoe but wear an
                                                                                                                           8.5 in J‐41s. I also have wide feet and these do not cause
                                                                                                                           any foot pain of sore spots. I'm VERY happy with these
1046 B00T70WU3E REDACTED      5/7/2016 REDACTED   REDACTED   J‐41 Women's France, Black, 8.5 M US   J‐41....great shoe     shoes!!
                                                                                                                           I know they run small I wear 9.5 in heels this are 10.5 very
                                                                                                                           cute very comphy butter soft but I just need to wear them
                                                                                                                           abut to imprint my feet in them I have big toe bone over
                                                                                                                           grooving ‐ outhriatisBut this are the best flats EVER I tried
                                                                                                                           $150 ones I tried $250 and the were tight this are theBest
                                                             Bloch London Women's Shoe Minerva,                            I'm buying another pair best deal ever $34 for luxury try to
1047 B00CQ3PX4M REDACTED      9/5/2014 REDACTED   REDACTED   Arazzo, 38.5 EU/8.5 M US               I'm in love            beat that

                                                                                                                           I have a 4 simply because I didn't read. And realized this bra
                                                                                                    BUT I've worn it       isn't padded. I don't suggest wearing this bra under tight
                                                                                                    under t shirts and     thin material. BUT I've worn it under t shirts and been
                                                                                                    been comphy and        comphy and fine! I'm a DDD 32 in Victoria's secret on the
                                                                                                    fine! I'm a DDD 32     tightest clip. So I got a DD32 here. I suggest getting the 34 if
                                                             Felina Women's Monica Unlined Bra,     in Victoria's secret   your my size ladies. :) As I for this bra use the lossest. Great
1048 B00S717P34   REDACTED   4/20/2018 REDACTED   REDACTED   White, 32DD                            on ...                 soft material though durable and strong.




                                                                           Page 155 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 161 of 394
                Encoded             Item        Item
    ASIN        Review ID Submitted Category    Subcategory Item                                         Review Title         Review
                                                            J. Fiallo Mens Fleece Lined Velour Scuff
                                                            House Slipper With Classy Imprinted
1049 B00M7JCTRE REDACTED 10/19/2017 REDACTED    REDACTED Emblem (L (10‐11), Black)                       Four Stars           so comphy

                                                                                                                              I am a very small young woman normal adult size mittens
                                                                                                                              do not fit well so I went to the Spyder web site and used
                                                                                                                              their size chart. At the knuckles my hand is about 5.5"
                                                                                                                              baised on the chart these should fit me slightly large in an
                                                                                                      they are                xl. The thumb section is just a bit too short for a comphy fit
                                                             Spyder Boys Mini Cubby Mittens, X‐Large, otherwise a great       :( my thumb from first knuckle to tip is about 2".. they are
1050 B00SA0WN7A REDACTED   3/29/2017 REDACTED   REDACTED     Theory Green/Black                       well made mitt          otherwise a great well made mitt.

                                                                                                                           Runs a little small. I felt like the hatch is a little narrow for
                                                                                                                           females to use, but you can unbutton it pretty easy. Also
                                                                                                                           the zipper broke on the second use. I zipped it shut and the
                                                                                                                           zipper came right off the end and into my hand. I guess they
                                                                                                                           never put something at the end of the zipper to make it
                                                                                                                           stop so it wouldn't come off? Easy fix though. Besides that
                                                             LeaveLive Adult Unicorn Onesie Kigurumi I felt like the hatch it was super comphy, good material, and light weight but
                                                             Animal Costume (XL(177‐185CM),          is a little narrow    warm. The ears are my favorite part. They have a lot of
1051 B074S59YKB REDACTED   3/19/2018 REDACTED   REDACTED     Rainbow Unicorn)                        for females to ...    personality when you wear the hood up!




                                                                             Page 156 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 162 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                    Review Title        Review

                                                                                                                        I chose 'Somewhat Small' only because had I ordered the
                                                                                                                        Small, it would have been too small. I read a review that
                                                                                                                        said this item runs small. I wanted this dress to be
                                                                                                                        comfortable and not tight around the bodice or arms so I
                                                                                                                        ordered a large and it drapes perfectly, just like the picture‐
                                                                                                                        the dress in the photo looks more loose than tight fitting.
                                                                                                                        The white sections of the dress are see‐through. The
                                                                                                                        material is synthetic, so it had a chemical smell upon
                                                                                                                        opening the package. I hand washed and hung dry outside
                                                                                                                        to get the smell out. I didn't notice that this item is shipped
                                                                                                                        from China, so shipping took a little over three weeks to
                                                                                                      Order one to two receive. Over‐all, it's a good travel dress that won't wrinkle
                                                                                                      sizes larger      up, needs no belt so it's comphy. It was an inexpensive
                                                             Weixinbuy Women Short Sleeve Striped     depending on how dress. I definitely got what I paid for. Hand wash, hang dry
1052 B014CEXLM8 REDACTED     3/24/2016 REDACTED   REDACTED   Casual Loose Mini T‐Shirt Dress          you like your fit maintenance.
                                                             Stance Mens Scope Brief Boxers
1053 B0142K7F8I   REDACTED    2/4/2018 REDACTED   REDACTED   Underwear Large Black                    Four Stars          Super comphy but fits way small...

                                                                                                                          I have been wearing these suspenders all week at deer
                                                                                                                          camp and they are holding up really well. They are super
                                                                                                       Heavy duty         comphy and I can move about with ease. The clips hold
                                                             Carhartt Men's High Visibility Suspender, suspenders for     securely even when climbing over fences and into deer
1054 B00CRFA25E REDACTED     12/2/2016 REDACTED   REDACTED   Bright Orange, One Size                   work and outdoors stands. I couldn't be more happy with my purchase.
                                                                                                                          I bought these for my mom and she just loves them the
                                                                                                       I bought these for memory foam she said is so comphy she hates to take them
                                                             Fila Womens Memory Foam Outreach          my mom and she off thank you for making my moms day I will order more for
1055 B079DWSB5M REDACTED     4/11/2018 REDACTED   REDACTED   Athletic Shoe (9, Black)                  just loves ...     her this is her seconded pair




                                                                           Page 157 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 163 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                    Review Title     Review
                                                                                                                       I ordered these because I already have a pair that I wear
                                                                                                                       constantly when I am home. Wanted to get a pair for next
                                                                                                                       winter because I think they are great. I did have to order a
                                                                                                                       half size larger because you did not have my size, and no
                                                                                                     Tell manufacturer one else had them. Glad that I got them cause I think they
                                                                                                     that these are a  will not have them this winter. Too Bad!!!! They are sooo
                                                             Skechers Performance Women's Go Walk keeper I LOVE        comphy , fit great, you can wear them from sunrise to
1056 B00BRKP0YI   REDACTED    4/1/2015 REDACTED   REDACTED   Cozy Slipper,Black,8.5 M US             mine              sunset.
                                                             Fantiny Women's Genuine Leather
                                                             Loafers Casual Moccasin Driving Shoes
                                                             Indoor Flat Slip‐On SlippersMMX1‐Khaki‐
1057 B06VT2TKXS REDACTED     7/12/2018 REDACTED   REDACTED   44                                      Four Stars        Very comphy shoes. Well made.
                                                             Intex Comfort Plush Elevated Dura‐Beam
                                                             Airbed with Built‐in Electric Pump, Bed
1058 B00G7H793G REDACTED 11/27/2017 REDACTED      REDACTED   Height 22", Queen                       Five Stars        its very comphy
                                                             Brooks Men's Addiction 12
1059 B00QHFH7MG REDACTED      2/1/2018 REDACTED   REDACTED   Mako/Anthracite Blue Sneaker 9.5 D (M) Five Stars         Very comphy!

                                                                                                                          Excluding the fact that I should have ordered 1/2 smaller,
                                                                                                                          because THESE SHOES RUN BIG, these sandals ROCK any
                                                                                                                          outfit I wear. I can still wear them but I would have
                                                                                                      Gorgeous but too    preferred a more snug fit. They're super comphy and the
                                                             Nine West Women's Caswell Suede,         big! order 1/2      color is gorgeous, neutral with a hint of pinkish. Very soft to
1060 B00I6AXJVI   REDACTED   3/19/2015 REDACTED   REDACTED   Natural Nubuck, 9 M US                   down.               wear and definitely worth the money.
                                                                                                                          Great size and comphy watch to wear. Easy to operate and
                                                                                                                          view complications. The lighted dial feature is an added
                                                             U.S. Polo Assn. Sport Men's US9223 Blue Great everyday       bonus. Very quick delivery. i highly recommend this watch
1061 B009EJJJQ4   REDACTED    3/2/2013 REDACTED   REDACTED   Silicone Digital Watch                    watch              and the seller.
                                                             Lewhosy Women's Garden Clogs Shoes
                                                             Slippers Sandals Quick Drying Lightweight
1062 B07CV5NQ4N REDACTED     6/22/2018 REDACTED   REDACTED   Breathable(39/Blue 2)                     Five Stars         Lightweight nice and comphy. Fit true to size.




                                                                            Page 158 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 164 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                  Review Title                     Review
                                                              Nike Air Max+ 2011 Mens Running Shoes
1063 B004RQZMT2 REDACTED      3/6/2015 REDACTED   REDACTED 429889‐006 Cool Grey 12 M US             Five Stars                       Love the shoe, very comphy.

                                                                                                         they are
                                                              Deep See Low Tide Dive Socks with Grip,    comphy.................. they are comphy................ .............. .............................
1064 B0082XNXS8 REDACTED     11/4/2013 REDACTED   REDACTED    Black, Size 8‐9                            ............................ ..................... ............... ............. . . . . . . . . . . . .

                                                                                                                           wow! i'm 5'8" with a 36 inseam 125lbs. i have a hard time
                                                                                                                           finding pants that fit. i bought a 6‐too big, then i bought the
                                                                                                                           4. my daughter wears a 6!These are well made, not cheap
                                                                                                                           like some pants, they run long, but that is great for me.
                                                                                                                           these pants are super comphy. i bought one in each colour.
                                                              Aeropostale Women's Tokyo Darling High‐ Finally, pants for a for the price these are amazing! i will be buying more. such
1065 B01046FZKO REDACTED     11/5/2015 REDACTED   REDACTED    Waisted Light Wash Flare 4 Light Wash   tall person          a relief to find pants that fit a tall person‐thanks
                                                              BaiShengGT Women's Flared Comfy         Beautiful top!       Very Beautiful & Comphy! Luv the look with blue jeans or
1066 B01IVNVJIE   REDACTED   9/11/2016 REDACTED   REDACTED    Loose Fit Tunic Top Large Brown         Love it              black jeans!!!
                                                              Vionic Men's Orthaheel Technology                            very comphy, exchanged for correct fit‐ bought 1/2 size
1067 B00ZK4YX0E   REDACTED    1/2/2017 REDACTED   REDACTED    Taupe Walker ‐ 10.5 2E US               Five Stars           large, but my true size fit.
                                                              Merrell Women's Captiva Launch 2                             Spring is comming and I don't want to give these up! SOOO
1068 B00HF6S9WS REDACTED     3/16/2015 REDACTED   REDACTED    Waterproof Boot,Espresso,9.5 M US       Five Stars           COMPHY!
                                                                                                                           Love these shoes...my second pair. Would love one of each
                                                              CLARKS Women's Jocolin Vista Boat Shoe,                      color. They are light weight and so comphy and I have a
1069 B01IAWJQU4 REDACTED      4/6/2018 REDACTED   REDACTED    Black Perforated Textile, 8 Medium US   Love them!           crazy foot that is hard to fit.
                                                              ZISUEX Floral High Waisted Yoga Pants                        The design is SO cute! They are very soft & high waisted,
                                                              Legging Workout Printed Stretchy Sport                       just like i like them. I would highly recommend them!
1070 B07BL3RYQ4 REDACTED     6/22/2018 REDACTED   REDACTED    Capri Fitness Riding Running Activewear Love them!           Perfect fit & soft/comphy. :)
                                                                                                                           my son is absolute happy with this shoe, light weight and
                                                              Skechers for Work Men's Keystone                             comphy.The next pair of shoes he'll need will be the same
1071 B0011E0V7G REDACTED     5/28/2013 REDACTED   REDACTED    Sneaker,Black,10 M US                   very nice shoe       brand‐Skechers‐




                                                                             Page 159 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 165 of 394
                Encoded             Item        Item
    ASIN        Review ID Submitted Category    Subcategory Item                                    Review Title     Review




                                                                                                                     THIS IS MY FISRT TURTLE BEACH HEAD SET AND LET ME SAY
                                                                                                                     I WAS RATHER IMPRESSED BY THESE Z11 THEY SOUND
                                                                                                                     GREAT ON JUST ON BOARD AUDIO AND THEY WOULD BE
                                                                                                                     EVEN BETTER AMPED THE BASS COULD BE BETTER BUT
                                                                                                                     OTHER THAN THAT THEY ARE LIGHT AND THEY ORNT AS
                                                                                                                     FLIMSY AS YOU WOULD THINK BEING ALL PLASTIC OONCE
                                                                                                                     YOU WHERE THEM FOR A DAY OR 2 AND YOU BREAK IN THE
                                                                                                                     EAR PADS THEN THEY ARE SUPER COMPHY 50MM DRIVERS
                                                                                                                     ARE POWERFUL BUT NOT SO POWERFUL YOU WILL BLOW
                                                                                                                     THEM OUT I PLAY MY MUSIC FUL BLAST AND THEY SOUND
                                                                                                                     SUPERB BUT LIKE I SAID THE BASS COULD BE BETTER BUT
                                                                                                                     ANYWAY THESE ARNT MUSIC HEADPHONE THESE ARE
                                                                                                                     DEFFIDENTLY GAMING AND THE MIC IS VERY CLEAR AND
                                                                                                                     CRISP AND DOESNT PICK UP BREATHING OR ECHO I THE
                                                                                                                     METAL BENDY MIC IS ACCUALLY QUITE NICE AND STURDY
                                                                                                                     DOESNT MOVE OR DROOP FROM GRAVITY I WHAVE HAD
                                                                                                                     FOR OVER 5 MONTHS AND THEY HAVENT HAD ANY HICUPS
                                                           Turtle Beach Ear Force Z11 PC Gaming     WOW!!!! I LOVE   OR CUTTING OUT REALLY REALLY GREAT QUILITY BUGET
1072 B006W41W7S REDACTED   8/16/2012 REDACTED   REDACTED   Headset                                  THEM             HEADPHONE THE SHOULD BE WORTH 52$ EASY
                                                           JollieLovin Womens Plus Size Loose‐fit
                                                           Sleeveless T‐Shirt Tank Tunic Top(3X,
1073 B01K1EZQVM REDACTED 10/28/2016 REDACTED    REDACTED   Deep Purple)                             Five Stars       silky smooth and so comphy
                                                           Baby Toddler Girl Fuchsia Pink Sneaker   They look        They look beautiful and comphy. I say they were a little
                                                           Shoes Size 5 M US Slip‐on Style with     beautiful and    large comparing them to a size 5 I bought at Walmart
1074 B0172GH822 REDACTED   8/30/2016 REDACTED   REDACTED   Velcro Strap Floral Design               comphy           though.




                                                                          Page 160 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 166 of 394
                Encoded             Item        Item
    ASIN        Review ID Submitted Category    Subcategory Item                                     Review Title        Review

                                                                                                                         the material was weird but comphy, it was pretty wide and
                                                                                                                         really short (im 4'9) my mom sewed the sides to add curves
                                                           Lady Sexy Dress Long Sleeve Floral Pieced                     and for me not to look like im wearing a night gown...but its
                                                           Loose Casual Pullover Skirt (US : S(Asia                      a good to go run errands and even dinners if you add
1075 B00J5ANU1W REDACTED 12/12/2014 REDACTED    REDACTED   M), black)                                it was neat         accessories and stuff.
                                                           ZANZEA Women's Boho Floral Print V
                                                           Neck Spaghetti Strap Long Maxi Dress
1076 B071P38GGR REDACTED   3/23/2018 REDACTED   REDACTED   Sundress Black(41018) M                   Great fit           So comphy so cute fits perfectly

                                                                                                                        Received these capris yesterday and have them on now!
                                                                                                                        The fit is amazing! So comphy and slimming. They hug in the
                                                                                                                        right places and are really mid rise. Not mom jeans like
                                                                                                                        some mid rise and not muffin top low!!I am so thrilled with
                                                           Levi's Women's 515 Capri Jean With Belt,                     these jeans.I am 5'5" and the length is just right. They also
1077 B00AEO6JUC REDACTED   6/18/2013 REDACTED   REDACTED   Blue Eclipse,8                           Love these capris!! are true to size. Hurray!!

                                                                                                                         YES IT DID RUN SMALL IN SIZE SO BEWEAR. I USALLY GET A
                                                                                                                         SIZE LARGE AND IT IS PLENTY LARGE ENOUGH, BUT I
                                                                                                                         ORDRED AN EXTRA LARGE THIS TIME SO I WOULD BE EXTRA
                                                                                                                         COMPHY..BUT IT WAS TIGHT.ALSO THE FABRICK IS VERY
                                                           Collections Women's Floral Gingham                            THIN ,NOT REINFORCED BY THE SNAPS. IT WILL TEAR
                                                           Print Pocket Lounge Robe with Snap                            EASILY. SORRY. IT LOOKS VERY CUTE BUT NOT VERY
1078 B00XBHTD16 REDACTED   5/29/2015 REDACTED   REDACTED   Front Closure and Lace Trim, Blue, X‐Large SAD                DURABLE.

                                                                                                                       Very nice and comphy cozey and very soft to touch look
                                                                                                                       much better in person and not at all stiff or heavy very
                                                           Angelina Cozy Pajama Set,                                   lightweight got them as a gift for grand daughter to wear to
1079 B00AG6LKXE REDACTED 10/15/2013 REDACTED    REDACTED   #91156_Monkey_Large                       funky monkey pj's pajama day at school very appropriate for pajama day
                                                           New England Patriots 2015 Sport Knit
                                                           Classic Alternate Cuffed Pom Knit Cap /
1080 B01019XRUO REDACTED    4/1/2016 REDACTED   REDACTED   Beanie                                    Five Stars          Love it! Toasty warm, comphy, and soooo "Patriotic"


                                                                          Page 161 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 167 of 394
               Encoded             Item         Item
    ASIN       Review ID Submitted Category     Subcategory Item                                        Review Title      Review
                                                            Dickies Women's Gen Flex Fit Contrast
1081 B005C4VTTA REDACTED   2/27/2016 REDACTED   REDACTED Stitch Cargo Pant,Olive,Medium                 Four Stars        Love them so comphy and wash well
                                                            Polar Products Womens Mid Calf
                                                            Thermal Rain Muck Waterproof Quilted                       Arrived very quickly thank you.Love them. Very warm and
1082 B01GMU318E REDACTED   8/8/2017 REDACTED    REDACTED Nylon Boot ‐ Black ‐ US7/EU38 ‐ YC0332         AHHH LOVE THEM comphy.
                                                            Women's KadiMaya1617‐4 Boots Brown          unbelievably   These are very roomy, very soft and comphy inside,
1083 B01HF9MHYA REDACTED   3/5/2017 REDACTED    REDACTED 8 B(M) US                                      comfortable.   unbelievably comfortable.


                                                                                                                          Ok, I'm writing a review because others reviews were the
                                                                                                                          reason I tried, yet another pillow. For lots of us a pillow is
                                                                                                                          like a bra, at least for me. Very difficult to find the right fit
                                                                                                                          and almost impossible to find comfort. I could go on forever
                                                                                                                          on how finding a new pillow stresses me out and the years
                                                                                                                          of struggling with pillows and sleep. Mama needs her sleep
                                                                                                                          and all these pillows out there in one way or another made
                                                                                                                          sleeping comfortable, only a dream.. lol BUT NOT LOL Ya
                                                                                                                          know, Ugggg, where is my pillow.. ??????????? Finally
                                                                                                                          found a comphy bra about 3 years ago, when I was 40.
                                                                                                                          Really?? Ok, now at 43, I FOUND MY PILLOW !!!!! Yeah a
                                                                                                                          little weird, and some say it smooshes your face, but for
                                                                                                                          me, weird works. And I have found my forever pillow.
                                                            Core Products Tri‐Core Pillow Full Size ‐   I'm a five star   Always takes a few tries to get it just right, but I always do
1084 B000ET9TXQ REDACTED   5/19/2014 REDACTED   REDACTED    Standard Firm Support                       happy girl !!!    and that is a beautiful thing.. 10 stars....
                                                                                                                          I have a thin foot and ankle and the opening feels tight‐ish.
                                                            Starter Women's 6‐Pack Athletic No‐                           Don't buy if your ankles or foot is wide or on the thicker
                                                            Show Socks, Prime Exclusive, White,                           side. I'm donating mine to goodwill. Life is too short not to
1085 B077ND17K9 REDACTED   8/31/2018 REDACTED   REDACTED    Medium (Shoe Size 5‐9.5)                    Too tight         have comphy socks!




                                                                            Page 162 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 168 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title         Review
                                                                                                                             Nice looking chairs but not comphy . Tried to return but
                                                                                                                             because it was not amazon prime shipping was on me and
                                                                                                                             for $80 bucks for chairs and almost $ 50 bucks return
                                                                                                                             shipping I kept the chairs. The seller was great and refunded
                                                                                                                             me $ 6 bucks and I did not want the money back because I
                                                                                                                             kept the chairs but there choice, Great company but just
                                                             Giantex Set of 4 Patio Folding Sling Chairs Nice looking chairs know that if its not amazon prime you pay for return
1086 B01LQ19IPY   REDACTED   7/11/2017 REDACTED   REDACTED   Steel Camping Deck Garden Pool              but not comphy      shipping.

                                                             Hello Kitty Women's Short superplush       Great quality and    They were a christmas gift for my daughter who loves Hello
1087 B005DD29SK REDACTED      1/4/2013 REDACTED   REDACTED   Bootie, Print, Small                       so soft!             Kitty and loves the slippers, they are so soft and comphy!
                                                             Areke Women's Seamless Low Rise
                                                             Underwears Bikini Ladies Soft Stretch
                                                             Invisible No Show Panties Briefs Color
1088 B07CVZQWBH REDACTED      8/1/2018 REDACTED   REDACTED   Dark Grey 6 Packs Size L                   Five Stars           so soft and comphy
1089 B00KVN4KT8 REDACTED      9/5/2016 REDACTED   REDACTED   Walking Short                              Five Stars           I like them a lot! Very comphy!
                                                             Playtex Women's 18‐Hour Ultimate Lift
                                                             And Support Wire‐Free Full Coverage Bra    great support, and Very comphy, great support, and lift.Over all a great
1090 B00551OPJG REDACTED     2/19/2018 REDACTED   REDACTED   #4745,White,42C                            lift               product, even for sensitive skin!
                                                                                                                           These are COMPHY greenhouse shoes. They are water
                                                                                                                           proof, loose enough to be comfortable, secure enough to
                                                                                                                           trust. I hurt my left foot and found that I had to avoid
                                                                                                                           wearing them for a few days. The spot that bothered me
                                                                                                                           remind a bit tight so I resolve the problem by taking an
                                                                                                                           electric heat torch and slowly warmed the place, walked
                                                                                                                           around while it cooled and voila, that did it! For gardening,
                                                             Men's Skechers Oswald ‐ Balder Work        Yes, I have TWO of working in the yard, on the job, they are great and a good
1091 B000UCYTMS REDACTED     8/22/2016 REDACTED   REDACTED   Clogs BLACK 10 M                           them!              buy to boot!
                                                             Zando Women's Modal Over The Knee
                                                             Length Smooth Short Plus Size Sport
                                                             Leggings Pants A 2 Pairs Black w Dark
1092 B01JIFLU7E   REDACTED   7/21/2017 REDACTED   REDACTED   Grey US 2X Plus‐US 4X Plus                 Five Stars           so comphy!


                                                                            Page 163 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 169 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title       Review

                                                             LEE Women's Relaxed Fit All Day Straight   Great comfortable
1093 B00V8516WM REDACTED     9/27/2017 REDACTED   REDACTED   Leg Pant, Charcoal Heather, 12 Short       work slacks.      Great comphy pants. Run a tad large.
                                                             Spalding Women's Bootleg Pant, Black,                        love love these pants ordered another pair. So comphy one
1094 B005GYGFZY REDACTED     12/9/2016 REDACTED   REDACTED   Medium                                     Love these pants of my best buys
                                                             Clothink Women Black Strapless Pom
1095 B01F7G0IBW REDACTED     10/3/2016 REDACTED   REDACTED   Pom Maxi Dress S                           Five Stars         so comphy!
                                                             Dr. Scholl's Women's Joliet Ballet
1096 B007TQ4LOE REDACTED     12/1/2016 REDACTED   REDACTED   Flat,Black Stripe,8.5 M US                 Four Stars         so comphy
                                                             Dark Coral Bolero Jackets, Regular and
                                                             Plus Size Cropped Shrugs ‐ USA, Dark
1097 B01M12TF35 REDACTED     5/25/2017 REDACTED   REDACTED   Mauve, Small                               Five Stars         this bolero is so comphy! and fits perfectly!
                                                             Jockey Women's Elance Supersoft Cami                          Love this top. Very soft and comphy. Just ordered another
1098 B003XG0C92 REDACTED     10/6/2015 REDACTED   REDACTED   Black LG                                   Love it            one. Fit great. True to size.
                                                             LA LEELA Halloween Pirate Soft Printed
                                                             Maxi Wedding Designer Dresses Bright
1099 B01LZJK88E   REDACTED 10/13/2017 REDACTED    REDACTED   Blue 807 One Size                          Five Stars        Love, cute, comphy
                                                             Easy Spirit Travelport                     Perfect in every
                                                             Turquoise/Turquoise Suede Womens           way. So worth the
1100 B00NYMDIS2 REDACTED     7/31/2016 REDACTED   REDACTED   Mule Size 6M                               price.            Perfect fit and very comphy. Can wear for hours

                                                                                                                           Super comply boots....Fit great at first time wearing...just
                                                             Noble Outfitters Womens Muds Stay          Water proof and    keep getting more comphy... I can wear them all day with
1101 B01H4G4RVK REDACTED 11/27/2016 REDACTED      REDACTED   Cool 6"                                    comphy boot.       no rubs. Any socks or barefoot works good too with them.
                                                                                                        Best product I     This is a new problem for me. Wearing the wrong pad is a
                                                                                                        have used for      big problem. This is comphy thin but works well most
                                                             Always Discreet, Incontinence Pads,        female bladder     importantly stays in place which gives u better protection
1102 B01675TK3E REDACTED     5/16/2018 REDACTED   REDACTED   Maximum, Long Length, 64 Count             leaks              controls odor if u need it to
                                                             Dunbrooke NFL Craftsman Full Zip
                                                             Thermal Hoodie, Denver Broncos ‐ X‐
1103 B002YSQVM2 REDACTED     6/19/2018 REDACTED   REDACTED   Large                                      Nice, Warm Coat    Really nice and comphy.




                                                                            Page 164 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 170 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                  Review Title       Review

                                                                                                    I absolutely love
                                                             RF ROOM OF FASHION Frozen‐03 Snow      mine, the color is
1104 B076J3B56C   REDACTED   1/13/2018 REDACTED   REDACTED   Boots (Olive PU Size 8.5)              perfect so comphy I absolutely love mine, the color is perfect so comphy..

                                                                                                                       [[VIDEOID:3f8a2cb99f045cd5cf988ec15cbbf899]] Super
                                                                                                                       cute dress! I got this for my daughter. Shes 10 and about 5
                                                                                                                       ft tall. Normally i get her a small but thos wasnt offered in
                                                                                                                       that soze so se tried medium. This will be able to grow with
                                                                                                                       her. Its super comphy she says amd very light. Theres a belt
                                                                                                                       on the middle you can tie up or noe . its hard to tell but the
                                                             DanMunier Women's Chiffon Printed                         dress pattern has hearts all ove it . theres 2 layers to this
1105 B072C26C13 REDACTED      9/2/2017 REDACTED   REDACTED   Elbow Sleeve Party Dress (M)           Adorable           dres so its not see through at all .
                                                             Latuza Women's 3/4 Sleeve Scoop Neck
1106 B01MRMATR7 REDACTED     12/1/2017 REDACTED   REDACTED   Pajama Set M Boysenberry               Four Stars         Comphy
                                                                                                                       They look a little cheap but I do love the reto style.The fit is
                                                             Crocs Men's Work Hover                                    Great and they are comphy. They ar a good buy for the
1107 B005EU7IWE REDACTED 10/25/2013 REDACTED      REDACTED   Oxford,Black/Black,12 M US             A good value       money .




                                                                           Page 165 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 171 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                 Review Title       Review


                                                                                                                     I use new balance shoes like many people because I have
                                                                                                                     feet issues and they provide the most support. I got these
                                                                                                                     to take on a camping/mountain climbing trip in a week. So I
                                                                                                                     won't know how great they are until then but I did try them
                                                                                                                     on and they are great for angle support and very comphy
                                                                                                                     step. The first one is the one I purchased here the hiking
                                                                                                                     boots they are. 6.5 I usually take. 6‐6.5 in new balance. I
                                                                                                                     know a lot of people were saying they are too tight in the
                                                                                                   I use new balance toe but I found them to be fine. If you want wiggle room get
                                                                                                   shoes like many   a 7. The bottom view are the hiking boots size 6.5 next to
                                                                                                   people because I me running NB also a 6.5. The others are the size difference
                                                             New Balance Women's WW1400v1          have feet issues  between my NB size six and my hiking boot size 6.5.I would
1108 B019DLAJ0M REDACTED     5/17/2017 REDACTED   REDACTED   Walking Shoe, Dark Brown, 6.5 B US    and they ...      reccomend these shoes to anyone. Perfect and cute too
                                                                                                                     I had another pair of boat shoes that I just wore out after
                                                                                                                     many years.They were my go to shoes for
                                                             Timberland Men's Hookset Camp 2‐Eye                     anywhere.Theesenew boaters were soft & comphy right
1109 B007NMILJ0   REDACTED   9/13/2012 REDACTED   REDACTED   Lace‐Up (10.5 D(M) US, Brown)         shoes             fron the start.Great fit & value.
                                                             Madam Uniq Women's Strap Deep V
                                                             Neck Sequin Sheath Dress Cocktail                        This dress is so comphy and very classy! I ordered a medium
1110 B075F2GKFG REDACTED     10/4/2017 REDACTED   REDACTED   Dresses (M, Black)                    Worth it           and it fits perfectly. I highly recommend this dress!

                                                                                                                      Finaly my BK 2 arrived. Deffinately lived up to my
                                                                                                                      expectations, and all the research I did. Right out of the box
                                                                                                                      was sharp enough to shave the back of my hand. handle is
                                                                                                                      comphy. really solid knife. THE ONLY REASON IT DIDNT GET
                                                                                                                      5 STARS BECAUSE ITS KINDA TOUGH GETING IT OUT OF THE
                                                                                                   IT'S A KNIFE AND   SHEATH. I DO LIKE THE SHEATH THOUGH. IT FITS REALLY
                                                             Ka‐Bar Becker BK2 Campanion Fixed     A HALF......in a   SECURE IN THERE. HOPEFULLY WITH TIME IT'LL GET OUT
1111 B001N1DPDE REDACTED     2/11/2011 REDACTED   REDACTED   Blade Knife                           good way           EASIER. GO BUY ONE.




                                                                           Page 166 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 172 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                       Review Title         Review
                                                                                                                              Had them in the black and they were so comphy that I
                                                             Easy Spirit Women's Amore Fashion                                wanted them in a another color ‐ wish I could get them in
1112 B002Z7EZHU REDACTED      1/5/2014 REDACTED   REDACTED   Sneaker,Natural/Multi Suede,7 W US          compfy snealer       white
                                                             Bathroom Rug Mat Set 4‐Piece Memory
                                                             Foam ‐ Extra Soft Anti‐Slip Shower Bath                          I love the color & design but, they slide everywhere, i will
                                                             Rugs – Perfect Combination of Luxury        I love the color &   be replacing these soon. They are very soft & comphy. Not
1113 B06XSF7PZS   REDACTED   1/25/2018 REDACTED   REDACTED   and Comfort ‐ Aqua Teal Dolphins            design but           my worst purchase but, not my best.
                                                             DREAM PAIRS Women's Shorty Grey
                                                             Sheepskin Fur Ankle High Winter Snow        Love them. Price
1114 B073DJXWKV REDACTED 12/19/2017 REDACTED      REDACTED   Boots ‐ 8 M US                              is right             Very comphy and cozy. Love them. Price is right.
                                                             ASICS Women's Gel‐Noosa Tri¿ 10 Flash       love a lova this
1115 B00KOLLTDM REDACTED      3/6/2017 REDACTED   REDACTED   Yellow/TURQ/Flash Pink 9 B ‐ Medium         shoe.                So comphy... best shoe ever!
                                                             5pk Knit Boxers ‐ Soft Stretch ‐ Assorted
1116 B005C9G8LO REDACTED 10/12/2014 REDACTED      REDACTED   Colors, 2XL                                 So smoothan soft     Makes my nads all snuggly and comphy
                                                             Ariat Women's Terrain H2O Hiking Boot,
1117 B0012MMWJMREDACTED      7/20/2015 REDACTED   REDACTED   Copper, 10 B US                             Five Stars           Super comphy I love them.
                                                                                                                              I love them, fit perfectly and comphy. Only bad thing is,
                                                             Nike Zoom Field General 2 grey (8.5 M                            after first day of wearing them the print inside the shoe is
1118 B011DDEPIA REDACTED     3/27/2017 REDACTED   REDACTED   US, cool grey/pure platinum)                Good shoes           coming off but other than that. !
                                                             HoMedics OT‐N Therapy Neck Support
1119 B000GB06U2 REDACTED     2/20/2016 REDACTED   REDACTED   Pillow with Velour Cover                    Three Stars          VERY COMPHY
                                                             Twitch Logo Unisex Full Zip Hoodie          Great jacket         Comphy jacket, looks nice! Just wish the logo on the back
1120 B074LWHVMQREDACTED 10/11/2017 REDACTED       REDACTED   (XLarge, Black)                             overall!             wasn't so dark.
                                                             Polo Ralph Lauren Men's Faxon Low           ' SUPER COMPHY       My eldest son's FAVORITE'S! This is his 4th pair. ' SUPER
1121 B0066BE28S REDACTED 10/29/2017 REDACTED      REDACTED   Sneaker, Grey, 9.5 D US                     and durable          COMPHY and durable.
                                                             5Pack Women's Thick Knit Warm Casual
                                                             Wool Crew Winter Socks Multicolor,Size
1122 B075C5MFKS REDACTED     11/3/2017 REDACTED   REDACTED   5‐8                                         Four Stars           very soft and comphy however not thick at all




                                                                            Page 167 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 173 of 394
               Encoded             Item         Item
    ASIN       Review ID Submitted Category     Subcategory Item                                   Review Title       Review

                                                                                                                      hard to walk in, not like other brands of platform shoes
                                                           Breckelle's Women's Almond Toe Ankle                       where more of the 'toe' hits the pavement as you walk. My
                                                           Strap Vegan Platform Pump Mary Jane     cute but for quick favorite brand of non platforms, non designer, to walk and
1123 B00K0XE2PQ REDACTED   1/21/2016 REDACTED   REDACTED   Taupe Color, 9                          wear only          be comphy in is "The Highest Heel", hands down!
                                                           Jessica Simpson Women's Dany, Burnt                        Love these shoes. True to size, super comphy. I got them in
1124 B00OBENPMG REDACTED   5/8/2015 REDACTED    REDACTED   Umber, 8 M US                           my favorite shoes 4 colors !!!! ❤❤❤❤

                                                           Casual Nights Women's Floral V‐Neck
1125 B00ZROB5VC REDACTED   5/24/2017 REDACTED   REDACTED   Short Sleeve Nightgown ‐ Green ‐ Medium Five Stars         Comphy and holds up well. I wear all the time
                                                                                                                      I just love these rain boots !!Very very happy with them
                                                                                                                      .They fit great and very comphy !!!Cant wait and wear em
                                                                                                                      on my nature walks and working in the garden even strolls
                                                           Women's Corkys, Sunshine rubber Rain                       on the beach the water still a lil cold yet !!!Definitely will
1126 B00KY4WANWREDACTED    3/18/2015 REDACTED   REDACTED   Boots PAISLEY 8 M                       rain boots         order another pair or two !!!
                                                           Cobian Mens Men's ARV Sandal,
1127 B0135QME54 REDACTED   7/27/2017 REDACTED   REDACTED   Chocolate, 9 M US                       Four Stars         Nice flip flops. A little tight at first but very comphy now.

                                                                                                                        I bought the feather after finding out this would take a
                                                                                                                        month to get to me and was blown away by how cheap deal
                                                                                                                        shaving was going to cost with how smooth and comphy my
                                                                                                   buy the feather      face was after shaving. For $20 it will show you how de
                                                           Silver Tone Double Edge Blade Razor     razor instead. still shaving will be. After one shave with this I nicked myself
1128 B0050HO9MI REDACTED   1/26/2014 REDACTED   REDACTED   Shaver w Nonslip Metal Handle           less than $20        and it was irritated after.
                                                                                                   I wish the heal
                                                           crocs Women's Cyprus V Heel W Dress     was not quite so I wish the heal was not quite so high but the shoes are
1129 B00RELWCA4 REDACTED   1/21/2016 REDACTED   REDACTED   Sandal, Espresso/Espresso, 7 B(M) US    high but ...         comphy for as high as they are anyway..




                                                                         Page 168 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 174 of 394
               Encoded             Item         Item
    ASIN       Review ID Submitted Category     Subcategory Item                                     Review Title        Review

                                                                                                                      These shoes are awesome!! I work in retail and am on my
                                                                                                                      feet up to 8 hours a day. I originally ordered the lace up but,
                                                                                                                      I didn't like them so ordered these. My back doesn't hurt
                                                                                                                      anymore and I can leave work, run errands and still feel
                                                                                                                      good when I get home. I don't understand why the Cushe
                                                                                                     These shoes are  website won't allow returns. Why would anyone order
                                                                                                     awesome!! I work shoes or anything to wear if they couldn't return the item. If
                                                           Cushe Women's II Slipper, Sand, 39 BR/8   in retail and am you need some really comphy shoes order these. :). Again
1130 B00BMYBN04 REDACTED   6/1/2016 REDACTED    REDACTED   M US                                      on ...           these are AWESOME!
                                                           WOTOGOLD Animal Cosplay Costume                            It fits just as expected and it's so cute and comphy! Great
1131 B0194L3V56 REDACTED   10/2/2016 REDACTED   REDACTED   Unisex Adult Otter Pajamas                Awesome Gift!    job!!
                                                                                                                      It's black where the white background is so it actually looks
                                                                                                     Awesome          better than the picture, verry padded and comphy too! I'd
1132 B00F0089G2 REDACTED   10/9/2014 REDACTED   REDACTED   Sickspeed 2Pc Red Shoulder Pad Kit        accessory!       reccommend to everyone.
                                                           LG28 ‐ Michigan Wolverines Mascot
1133 B075V8KCP4 REDACTED   7/2/2018 REDACTED    REDACTED   Script Leggings ‐ Large ‐ Navy            Fit great           Fit well comphy
                                                                                                                         THEY WERE LIKE THEY WERE DESCIRBED GREAT,NICE AND
                                                           Omron Long Life Pads for TENS Unit                            COMPHY,EASY TO USE TOO , JUST WASH THEM SLIGHTLY
1134 B008LQYHFY REDACTED   4/19/2013 REDACTED   REDACTED   (PMLLPAD)                                 GREAT               AND THEY ARE READY

                                                           SoundPEATS Bluetooth Headphones In
                                                           Ear Wireless Earbuds 4.1 Magnetic
                                                           Sweatproof Stereo Bluetooth Earphones
                                                           for Sports With Mic (8 Hours Play Time,   Nice headphones     Great sound and comphy fit.Battery life is good and keeps
1135 B06ZZB62XM REDACTED   3/18/2018 REDACTED   REDACTED   Secure Fit, Noise Cancelling) ‐ Black     great price.        going for us at the gym.
                                                           Women's Crew Socks Wool Thick Winter
1136 B015UEYYCA REDACTED   4/3/2017 REDACTED    REDACTED   5‐Pack ‐ Wave, Medium                     Four Stars          LOVE THEM...CUTEAND COMPHY




                                                                          Page 169 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 175 of 394
                Encoded             Item        Item
    ASIN        Review ID Submitted Category    Subcategory Item                                      Review Title       Review

                                                                                                      Didnt work as an   Leaks too much for an over night for my 16 month old
                                                           Kawaii Baby Good Night Heavy Wetter        overnight diaper   daughter however, as a daily diaper I LOVE them! Super
                                                           One Size Cloth Diaper with 2 Microfiber    however, still     comphy, I love the longer wrap around snap system, great
1137 B00KH9ANG0 REDACTED   6/10/2015 REDACTED   REDACTED   Inserts "Toffee Chick"                     happy!             price, and adorable patterns!!! I will still purchase more.

                                                                                                                         LOVE these shoes! Very comphy, doesn't pinch anywhere.
                                                                                                                         True to size. 2 things to watch out for: 1. Very little of the
                                                                                                                         platform actually touches the ground, it's very rounded.
                                                                                                                         Great for walking, makes standing a bit more difficult. 2. I
                                                                                                                         tend to walk where my toes almost touch each other with
                                                                                                                         each step, it helps with the sashay of my butt and hips, but
                                                                                                                         these spikes will destroy your shoes if you walk like that.
                                                                                                                         Very solid shoe though, heel doesn't slide anywhere, is not
                                                                                                                         at all wiggly. These are my second favorite shoe I own, and
                                                           Red Kiss RUBY Neon Geometric Pattern                          my favorite to wear out. (I have one pair where the sex
                                                           Platform High Heel Spike Stiletto Cork     my most fun pair   appeal is unparalleled, can't beat that, but these are way
1138 B006GX2HLU REDACTED   6/11/2015 REDACTED   REDACTED   Pump                                       of shoes I own     more fun!)
                                                                                                                         love the boots, bought them in grey very nice. Just a bit
                                                           Nine West Women's Hollyday Boot,Grey                          loose in the heel otherwise they are comphy, woulsd buy
1139 B00BOXA9Q2 REDACTED 12/12/2013 REDACTED    REDACTED   Leather,7 M US                             love the boots     them again!
                                                           Gray Argyle baby leg warmers for girl or
1140 B004XVZPFM REDACTED   11/6/2015 REDACTED   REDACTED   boy toddler & child by juDanzy             Four Stars         cute!! and comphy

                                                           HULLR Gaming Racing Computer Office
                                                           Chair With Foot Rest, Executive High Back
                                                           Ergonomic Reclining Design With
                                                           Detachable Lumbar Backrest & Headrest
1141 B075CG93DF REDACTED   12/4/2017 REDACTED   REDACTED   (PC PS4 XBOX Laptop) (Black/Blue)         Great gift          Grandson LOVES it. He said 5 stars. Very comphy
                                                           FORNY Mens Sexy Underwear Bulge
                                                           Pouch Ice Silk Thongs Low Rise Briefs                         Supportive and so comphy you don't know you're wearing
1142 B077SC8VP3 REDACTED   6/12/2018 REDACTED   REDACTED   Supporter (Orange, XXL)                   Perfect             em.


                                                                          Page 170 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 176 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                         Review Title         Review
                                                              Sriracha Men's Hot Chili Sauce Label T‐
1143 B00P2DWUHG REDACTED     9/25/2017 REDACTED   REDACTED Shirt, Red Heather, Medium                      Five Stars           love this shirt comphy material
1144 B006MOBTJ4 REDACTED     3/18/2015 REDACTED   REDACTED Barnett 17079 Talon Crossbow Sling              Five Stars           Really is comphy on my shoulder
                                                                                                                                not sure why they took so long but was worth the wait they
                                                                                                           after the long       are super comphy and very light on my feet...plan on
                                                               Skechers Women's Disco Bunny Mirror         wait....they are     getting them in every color...thank you for saving my
1145 B0084DPMLM REDACTED     1/23/2014 REDACTED   REDACTED     Ball Clog,Dark Taupe,7 M US                 perfect              feet...!!!!
                                                               YiZYiF Men's Openwork Mesh Breathable
                                                               Cool Sexy Bikini Briefs Swimwear
1146 B015EY6JU6   REDACTED   5/26/2017 REDACTED   REDACTED     Underwear Sky Blue Medium                   Five Stars           There comphy and look great
                                                               Gold Medal Bean Bags 31014084935 XX‐
                                                               Large Denim Bean Bag with Pocket, Blue                           This product was much better that I expected very comphy
1147 B0081XB566 REDACTED     7/12/2013 REDACTED   REDACTED     Jean                                        Exelant bean bag     n big enough for a large adult. all n all good product
                                                                                                                                I love these leggings. Wore them for the first time to the
                                                               Spalding Women's Capri Legging, Black, X‐                        zoo and they were so comphy and true to size. About to
1148 B005GYGEWI REDACTED     1/19/2015 REDACTED   REDACTED     Large                                       Love them            order another color.
                                                               Rekucci Women's "Ease In To Comfort
                                                               Fit" Stretch Slight Bootcut Career Pant     nice looking dress Fit perfectly, nice straight leg dress pants and comphy. I
1149 B00JX5WKU6 REDACTED     9/17/2015 REDACTED   REDACTED     (14,Black)                                  pants              orded by hip size and that worked out great !
                                                               Emolly Fashion Adult Giraffe Animal
                                                               Onesie Costume Pajamas for Adults and                            Super comphy, the sleeves where a little short but other
1150 B01DTM8XF4 REDACTED     8/27/2018 REDACTED   REDACTED     Teens (Large, Giraffe)                      Four Stars           then that this is an awesome onesie!

                                                               Coromose® Womens Sexy Lingerie Net        Crotchless fishnet,
1151 B00OPZIAN0 REDACTED     8/22/2016 REDACTED   REDACTED     Lace Garter Belt Thigh Stocking Pantyhose garter style        Excellent ,comphy ,rewearable


                                                                                                           Some adjustments
                                                               Gun Shoulder Holster with Double Mag        I wish were
                                                               Pouches for the Colt 45 & Springfield       possible but            Some adjustments I wish were possible but overall I like it a
1152 B00F9A6E06 REDACTED     8/13/2017 REDACTED   REDACTED     1911 Pistols                                overall I like it a lot lot. Easily concealable under my vest an comphy to wear.




                                                                              Page 171 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 177 of 394
               Encoded             Item         Item
    ASIN       Review ID Submitted Category     Subcategory Item                          Review Title        Review


                                                                                                           this is the first book i have read by Nicety and i have to say i
                                                                                                           am very much impressed first by writing style and editing
                                                                                                           they were both great.. the book starts off with a scene that
                                                                                                           left me with my mouth wide open just be prepared caught
                                                                                                           me off guard..i am die hard fan of romance but i am trying
                                                                                                           to read some different books too.. Candy shop is a trip
                                                                                                           Redina has not had a good childhood and was homeless
                                                                                                           until she meets up with Big Meech he gives her a place to
                                                                                                           live food clothes and job at the candy shop can u guess
                                                                                                           what they selling at the candy shop lol..Redina runs into
                                                                                                           problems really soon and fast with Zadie and that one
                                                                                                           woman right there didnt have it all and she sure did prove it
                                                                                                           in the end .candy shop has so many twist and turn that will
                                                                                                           leave u breathless and wanting more now there are some
                                                                                                           scenes for me in the book that made me very much
                                                                                                           uncomphy reading but did not make want to stop reading
                                                                                                           it. made me want to read more and see what is going to
                                                                                                           happen even the cops are a mess in this book ..with
                                                                                                           everything that has happened not sure redina is looking at
                                                                                                           Big Meech as her savior anymore but they have a
                                                                                                           connection i would like to see more of it.. great book that
                                                                                                           will keep u up reading and saying no this is not about to
                                                                                                           happen but it sure does not all candy is good for you but
                                                                                          NOT ALL CANDY IS most books are lol great job Nicety u have a fan of your
1153 B0089C76V2 REDACTED   6/19/2012 REDACTED   REDACTED   Candy Shop                     GOOD FOR YOU.. work ....




                                                                        Page 172 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 178 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                    Review Title       Review
                                                                                                                         It took me foever to find a pair in the right size for my little
                                                                                                                         guy.. Finally found a pair and he finally grew into them and I
                                                                                                                         just LOVE them on him.. I get compliments all the time on
                                                                                                                         his shoes and when he wears them he just walkes around
                                                                                                                         everywhere like they are just as comphy as barefeet! He
                                                             Robeez Mini Shoez 33810 Sandal                              wears them everyday and they are holding up great! I wish
                                                             (Infant/Toddler),Brown,9‐12 Months (4    LOVE, LOVE LOVE they made bigger size so I could jsut keep buyin them for
1154 B002OSWLMG REDACTED 10/27/2011 REDACTED      REDACTED   M US Toddler)                            THESE SHOES        him :)
                                                                                                                         I measure as a 36G. I ordered these in a Large (the largest
                                                             Lataly Womens Sleeping Nursing Bra                          they have) and it was not a proper fit but manageable. They
                                                             Wirefree Breastfeeding Maternity         Straps do not stay are comphy but the straps are thin and do not stay where
1155 B0723G5L5S REDACTED      3/9/2018 REDACTED   REDACTED   Bralette Color Pack of 5 Size XL         put                they were adjusted to.
                                                                                                                         I love this comphy sweater dress! It looks great with
                                                                                                                         leggings or with jeans! This is great for fall, winter or spring
                                                                                                                         weather. I am 5'10" and 170lbs, I wear a size medium, and
                                                                                                                         it covers my booty perfectly! It looks great in boots, and my
                                                                                                                         husband loves the zippers! A little note it's more of a
                                                             Doublju Womens Online Tula Coctail       Great with         heathered sweater material rather than the bright green it
1156 B00QEX6J34 REDACTED     8/16/2016 REDACTED   REDACTED   GREEN Dress,M                            leggings!          shows on the screen.

                                                                                                                        We have the most finicky dog. He hate's to go on long walks
                                                                                                                        and will dead stop and not move so we have to carry him. I
                                                                                                                        decided to give this a try, we even laughed thinking he
                                                                                                                        would nevere get in it. He loooved it! We could not believe
                                                             Whizzotech Pet Carrier Backpack,        We could not       how much he love this. He was really comphy and content.
                                                             Adjustable Pet Front Cat Dog Carrier    believe how much jWhen we took him out he kept looking at it and you could
                                                             Backpack Travel Bag, Legs Out, Easy‐Fit he love this. He   tell he wanted to get back in. Also, was surprised at the
                                                             for Traveling Hiking Camping PB03 (L,   was really comphy good quality. My dog weighs 10lbs and he fit just right in
1157 B01N3XI78C   REDACTED   8/25/2018 REDACTED   REDACTED   Stripe)                                 and content        this small.
                                                                                                     I have a wide foot
                                                             Vince Women's Warren Sneaker, Black, 7 and these are       Very comphy walking shoes. I have a wide foot and these
1158 B01HRSZYSA REDACTED     11/3/2017 REDACTED   REDACTED   Medium US                               great.             are great.


                                                                           Page 173 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 179 of 394
                Encoded             Item        Item
    ASIN        Review ID Submitted Category    Subcategory Item                                     Review Title       Review
                                                                                                                        kinda thin tho, so they wont hold my ears open like other
                                                                                                                        brands but their still comphy and mystic metals always has
                                                           Thin Walled Purple Silicone Tunnels ‐                        excellent shipping, i mean i ordered them on dec 21 and got
1159 B00GO47ZWWREDACTED 12/29/2013 REDACTED     REDACTED   3/4" ‐ 20mm ‐ Sold As a Pair              their pretty good. them by christmas eve. kudos.

                                                           Ross Michaels Mens Hooded Robe ‐ Plush
1160 B01LBG45BG REDACTED   9/10/2018 REDACTED   REDACTED   Shawl Kimono Bathrobe Light Blue, XXXL Five Stars           Love it so comphy
                                                                                                                       Comfortable chair. Arrived quickly and was easy to
                                                           Storkcraft Hoop Glider and Ottoman,                         assemble. My wife will use it in the sewing room for a
1161 B0031QPNAW REDACTED    4/7/2014 REDACTED   REDACTED   White/Green Chenille                      Comfortable value comphy place to knit sew and read.
                                                           Rattler Scaletech Snake Protection
1162 B000WVP88Q REDACTED   4/15/2017 REDACTED   REDACTED   Gaiters (Green)                           I like             many uses and comphy

                                                                                                                        Ok so this is my first plug. I have used beads and such but
                                                                                                                        this takes the cake!! I would not say to use this as a trainer
                                                                                                                        tool. It's a tad wider than I had imagined it. But I love it and
                                                                                                                        would totally buy it again. Just don't buy it if you are just
                                                                                                                        starting out. Took me even a few minutes to get it worked
                                                                                                                        through the widest part. Butt once it was there was
1163 B003VPQDJ8 REDACTED   1/13/2012 REDACTED   REDACTED   Prisms Erotic Glass ‐ Pranava Anal Plug   Perfect :)         amazing was quite comphy also. Total winner...
                                                                                                                        These are really cute and surprisingly comphy. There's a pad
                                                                                                                        built into the shoe to cushion the ball of your foot that
                                                           Martinez Valero Women's Cimmy                                really helps. Their not the greatest quality of shoe but for
1164 B002T04MIU REDACTED   10/6/2012 REDACTED   REDACTED   Sandal,Blue Satin,7.5 M US                Cute and comphy    the price I didn't expect real satin!

                                                                                                  my feet sweat but
                                                                                                  other than that
                                                                                                  they are very cute
                                                           Refresh Women Leatherette Sweater Knit and comfortable. I Due to the leatherette, my feet sweat but other than that
                                                           Fold Down Fur Trim Combat Bootie BH47 put a shoe insert they are very cute and comfortable. I put a shoe insert in
1165 B00PV3BPPK REDACTED 12/26/2016 REDACTED    REDACTED   ‐ Taupe (Size: 10)                     in they to ...     they to make a bit more comphy.




                                                                          Page 174 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 180 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                         Review Title       Review
                                                              Fashion Mic Womens Pull On Solid Color
                                                              Assorted Basic Jeggings (Large/X‐Large,
1166 B01452VFCK REDACTED      9/6/2016 REDACTED   REDACTED Single Button Black)                            Four Stars         Love them so comphy
                                                                                                                              The waist band on these hose is fantastic. It doesn't squash
                                                               MARILYN LUXURY LACE TIGHTS 100 DEN                             you making muffin top and it stays put without rolling. They
1167 B00AC82OWC REDACTED     1/15/2017 REDACTED   REDACTED     (M/L, Latte ‐ Brown)                        Fantastic!         are very soft and comphy.

                                                                                                                            I'm a 67 year young person, who has a large, one story
                                                                                                                            house with all wood floors. I have to keep from slipping and
                                                                                                                            falling down. I've done that too many times with dire
                                                                                                                            results, such as broken legs, and broken ribs. The older I get
                                                                                                                            the longer it takes to heal. So I hate to wear shoes inside,
                                                                                                                            and slippers look, "oldish". So I saw these and thought they
                                                                                                                            looked really cute, and comphy. I was right, they are! I wish
                                                               Yoga Socks for Women Non Slip Skid                           they came in other colors too. Seem to be well made too.
1168 B07C1JGWMZ REDACTED     5/10/2018 REDACTED   REDACTED     Pilates Ballet with Grips Cotton, 2Pairs    highly recommend I'm just now using, so we'll see how they last.
                                                                                                                            Comphy sandal, fits true to size. The green brightens up an
                                                                                                                            outfit, a nice change from my usual neutral colours. The
                                                               Naturalizer Women's Weslie                                   sandal has a nice soft insole and the outsole is shock
1169 B005CTGXYQ REDACTED     4/25/2012 REDACTED   REDACTED     Sandal,Veggie Green Leather,7 W US          Oh so comphy     resistant.
                                                               Naysayers Gonna Nay | Funny
                                                               Equestrian, 4H, Random Dad Joke Humor
1170 B01JH94ZAK   REDACTED    9/2/2017 REDACTED   REDACTED     Unisex T‐shirt‐(Adult,L)                    Love my shirt      Comphy and fits as expected. Get lots of compliments on it.
                                                               Dr. Scholl's Women's Guaranteed
                                                               Comfort Diabetic and Circulatory crew 4
1171 B01MA5DSGR REDACTED     1/25/2018 REDACTED   REDACTED     Pack Socks ,Black, 4‐10                     Five Stars         COMPHY
                                                               Womens Performance Fishing Shirt ‐
                                                               Southern Fin Apparel Girls Ladies Long                         Love it! wore it all day in the Bahamas. comphy and soft
1172 B01M0493OS REDACTED     4/23/2018 REDACTED   REDACTED     Sleeve (Medium, Sailfish)                   Five Stars         and kept me cool from the sun.
                                                               Take it a story,As it never happened,Then
1173 B077Z5KGG1 REDACTED 12/12/2017 REDACTED      REDACTED     you can move on                             Very cute socks    Cute and comphy




                                                                               Page 175 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 181 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                     Review Title        Review
                                                                                                                           arrived today ,opened let rest for 6 hrs made bed and mom
                                                                                                                           layed on it said it felt comphy. for hospital bed. tonite will
                                                                                                                           tell all.Easy and fast to set up. she didnt feel the coils at all.
                                                             LINENSPA 8 Inch Memory Foam and           Easy and fast to    neither did my sister. so tomorrow will tell. thank you
1174 B01IU6RMVA REDACTED     1/10/2018 REDACTED   REDACTED   Innerspring Hybrid Mattress ‐ Twin XL     set up              arrived quickly also.

                                                             Koloa Surf(tm) Great White Shark Hoodie‐                      It fit good nice and comphy. The bitches loved as expected
1175 B01JJDN0KK   REDACTED 10/26/2016 REDACTED    REDACTED   Hooded Sweatshirt‐Cardinal/w‐3XL         Four Stars           its great. I love it.
                                                             Bearpaw Emma Chocolate
                                                             Suede/Sheepskin Ladies Boot Size 8 ‐                          Awesome boots. Warm comphy cozy. Love the color. True
1176 B003DNR2K2 REDACTED     11/2/2013 REDACTED   REDACTED   608W‐205‐M080                            Warm                 to size. I like them. You need 29 words for this.

                                                                                                       We returned 3       Bought these for wifey. Same as the old ones she has. The
                                                                                                       other pairs of k    material on the top is mesh and a little more comphy on
                                                                                                       Swiss that were     her bunions and bone spurs. (50 year old 4.5). We returned
                                                                                                       nice but had        3 other pairs of k Swiss that were nice but had plastic hard
                                                             K‐Swiss‐Women`s Hypercourt Express        plastic hard        material over the top. If you have bunions and bone spurs
                                                             Tennis Shoes Pale Lime Yellow and         material over the   you know that stiff material can be painful. She loves these
1177 B01MRAIUAS REDACTED     6/22/2017 REDACTED   REDACTED   Raspberry‐(                               top                 shoes. Light weight and they wear ok.
                                                             Lower East Side Women's Black Women's
1178 B01L0HCQDK REDACTED      2/6/2018 REDACTED   REDACTED   Bree Pleated Flat 11 Wide             Five Stars              Fit perfectly very comphy......brandy
                                                                                                                           Got these today and tried them on. The fit is great, so
                                                                                                                           comphy, and they look awesome!! Cant wait to wear them
                                                             Volatile Women's Lou Wedge                                    on VaCA. Will be a great evening sandal with my dressy
1179 B00DLYKYNU REDACTED      7/2/2014 REDACTED   REDACTED   Sandal,Silver,8 B US                      True to size        items instead of 4 inch heels.
                                                             Butterfly Craze Snow Queen Costume
1180 B00MJFKYG4 REDACTED     1/13/2015 REDACTED   REDACTED   with Snow Flake Wand Set (7‐8 Years)      Five Stars          So cute and comphy! Daughter approved!
                                                             Qearl Women Autumn Loose Warm
                                                             Pocket Pullover Hoodie Tunic Sweatshirt
1181 B076HHXC53 REDACTED     1/11/2018 REDACTED   REDACTED   (XXL, Black)                              Five Stars          Very nice and comphy




                                                                            Page 176 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 182 of 394
                Encoded             Item        Item
    ASIN        Review ID Submitted Category    Subcategory Item                                      Review Title        Review

                                                                                                                       These panties look great, the color is fantastic, the ruffles
                                                                                                                       ane a nice touch. The openings are fine but the thong strap
                                                                                                                       up the crack is to short. If I get the front right then the back
                                                                                                                       is to low and visa versa. The strap up the back has no
                                                           Beenice Women Sexy Ruffle lace lingerie These panties look stretch and is not comphy. I have worn other thongs and I
                                                           Open Crotch Thong G Strings T‐back (Hot great, the color is have no trouble with them. I believe it may be the material
1182 B01C82MH8U REDACTED 11/27/2016 REDACTED    REDACTED   Pink)                                   fantastic           of the strap. It chafes a bit.
                                                           Maidenform Women's Casual Comfort
                                                           Wirefree Push‐up Bralette, Paris Nude,                      I wear them every day now. I only wish the straps were a
1183 B072HX84DV REDACTED    2/7/2018 REDACTED   REDACTED   34B                                     My goto bra         little more comphy.
                                                           Pishon Men's Oblique Zipper Hoodie
                                                           Casual Top Coat Plain Slim Fit Hooded
1184 B011U9K0TU REDACTED 12/16/2016 REDACTED    REDACTED   Jackets, Black, XXXX‐Large              Five Stars          The hood was a bit small but its so comphy
                                                                                                                       What else can I say? It's well built and comphy. Worth every
                                                                                                                       dime spent on it. Shipping was a little slow, but I got it so no
1185 B008274QSU REDACTED   6/14/2013 REDACTED   REDACTED   Rhino Rack RCC Camping Chair            Great chair         big deal.
1186 B003DQ2YIY REDACTED   12/6/2015 REDACTED   REDACTED   Guide Gear Portable Folding Hammock     Five Stars          ohhh so comphy!




                                                                          Page 177 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 183 of 394
               Encoded             Item         Item
    ASIN       Review ID Submitted Category     Subcategory Item                                      Review Title       Review


                                                                                                                         case is a good value for a student case. lighter than stock
                                                                                                                         cases. came with straps for backpack use or shoulder which
                                                                                                                         is a plus. Daughter likes it. If you use a rest, be aware that
                                                                                                                         you'll have to cram it into the side zipper pocket. Because of
                                                                                                                         the shape, there isn't room for much besides viola and bow
                                                                                                                         inside. 15" is comfortable, 15.5 will be snug but should fit.
                                                                                                                         This isn't a pro case but for a student instrument it should
                                                                                                                         work fine. Pictures didn't show that it has both a zipper and
                                                                                                                         Velcro closure. I don't know that the velcro does much,
                                                                                                                         could annoy some ‐ looks like it could be cut off if you really
                                                                                                                         had/wanted to.BTW ‐ all zippers work and handle is easy
                                                                                                                         comphy fit to the hand.Liner is adequate ‐ I wouldn't call it
                                                                                                                         plush or as nice as I've seen in pro cases ‐ but again this is
                                                                                                                         targeted at a student.I cannot comment on waterproof ‐
                                                           Protec Viola MAX Shaped Case, Fits                            hasn't been in wet weather yet.I would suggest it is worth a
                                                           Violas 15 to 15.5" In Body Length, Model   good value viola   try if you need a lighter weight case for your HS or JHS
1187 B001BALDOK REDACTED   1/9/2014 REDACTED    REDACTED   MX015                                      case               student.

                                                           FIRM ABS Women's Fold‐Over Waistband Great fit. Super
1188 B072MQ94YL REDACTED   7/25/2017 REDACTED   REDACTED   Stretchy Beach Bottom Shorts Dark Blue L comphy and cute      Great fit. Super comphy and cute!

                                                                                                                         Not very large but for a small I was surprised how well this
                                                                                                                         fit. I'm in between small and medium sizes right now so I'm
                                                                                                                         having hard time knowing which to pick. Definitely happy I
                                                                                                                         went with small bc medium would have been to big in chest
                                                                                                                         area. The pockets in this dress make it so much more
                                                                                                                         functional for me. I don't like things without pockets. In
                                                           ZANZEA Women Boho Backless Long                               beautiful weather like yesterday this dress was so comphy,
                                                           Maxi Evening Party Dress Beach Sundress My new summer         almost like you have nothing on. Will be perfect for those
1189 B01H574HK4 REDACTED   5/22/2017 REDACTED   REDACTED   (4, Red)                                dress.                hot humid days this summer.


                                                                          Page 178 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 184 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                     Review Title          Review
                                                                                                                             I really like these shoes!! they are light weight and comphy.
                                                                                                                             I didn't pay much for them so I didn't expect them to last
                                                                                                                             very long but ive already worn them in light snow and rain
                                                                                                                             and they are still holding up great! if and when they do fall
                                                             Twisted Women's Canvas Oxford Wingtip cute, cute and            apart, I will order from this store again. fast delivery and
1190 B00VIVLF5Y   REDACTED   2/19/2016 REDACTED   REDACTED   Breathable Casual Shoes ‐ GREY, Size 9 more cute!               great prices!!
                                                             Teva Women's Braided Mush Flip                                  I wear these all the time in the summer. So comphy and
1191 B001G8WYXG REDACTED     4/10/2013 REDACTED   REDACTED   Flop,Brown,7 M                         love them                they go with lots of my summer shorts and tops.

                                                                                                                         I just got them yesterday and wore them today...before it
                                                                                                                         gets any colder here in PA....they are comphy and
                                                             Naturalizer Women's Kora, Inky Navy, 8                      elegant.....great price and hope to get to use them more
1192 B003VMD14G REDACTED     9/17/2011 REDACTED   REDACTED   W US                                      GREAT dark blues! before the weather change!...I recommend them!

                                                                                                                             Worth what it costs.Sharp, nice design, comphy handle.Not
                                                                                                     nice little piece for   for real sword play but nice for costume, or just collecting.
1193 B009BA447U REDACTED     10/2/2015 REDACTED   REDACTED   Apocalyptic Decapitator Sword (Zombies) the price               It would go easily into a zombie if ever needed lol
                                                             Chevelle Neon Green Stool Hydraulic     Awesome thanks,         I love this chair, it's an awesome color and it's really
1194 B007PSCD0A REDACTED      7/7/2014 REDACTED   REDACTED   W/Back & Footrest                       :)                      comphy, and was super simple to set up.
                                                             Hippy Tree Men's Lone Wolf Tee,
1195 B018AAODMWREDACTED 10/28/2016 REDACTED       REDACTED   Medium, Heather Rust                    True to size            For true to size. Comphy Shirt
                                                             Crocs Men's Santa Cruz 2 Luxe M Slip‐On
1196 B01AOTKWQ8 REDACTED      9/1/2017 REDACTED   REDACTED   Loafer, Navy/Hazelnut, 12 D(M) US       Five Stars              Very comphy
                                                             Sperry Women's Sky Sail Metallic
1197 B01N4FUDED REDACTED     4/14/2018 REDACTED   REDACTED   Sneakers, Rose Dust, 6.5 B(M) US        Five Stars              The fit is rt on! Cute & Comphy #sailonsister!
                                                             Hanes Men's 4‐Pack Comfortsoft Dyed     Fits Perfect
1198 B0036UQUXC REDACTED     7/13/2018 REDACTED   REDACTED   Crew, Black/Grey, XX‐Large              Thanks.                 Comphy .Fits Perfect Thanks.




                                                                            Page 179 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 185 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                    Review Title        Review


                                                                                                                          These steel toe shoes are AWESOME! My feet are super
                                                                                                                          difficult to find shoes that work for me.. My feet are wide
                                                                                                                          on the top and narrow at the heel.. I have a super difficult
                                                                                                                          time finding shoes that fit well, that dont cause blisters and
                                                                                                                          pain. I also have nerve pain in my feet that make finding
                                                                                                                          shoes that dont make it worse.. these dont.. they are super
                                                                                                                          comfortable.They run a little large but not hugely so. I wear
                                                             Unisex Steel Toe Work Shoes              Super comfy for     between a 9 & 9.5 and I wish I had ordered the
                                                             Industrial&Construction Shoes Puncture   feet that are       9.Regardless, they are super comphy and have become my
1199 B0769N7NN2 REDACTED      5/6/2018 REDACTED   REDACTED   Proof Safety Shoes (8, All Black)        difficult to shoe   #1 favorite pair of steel toes out of 4 pair I own.
                                                             BOBS from Skechers Women's Pureflex
1200 B00L32D1FA REDACTED     4/29/2017 REDACTED   REDACTED   Prima Ballet Flat,Black/Black,7 M US     Five Stars          Love these shoes soooo comphy ! True to size .

                                                             Isotoner Women's Microsuede                                  Nice comphy good looking.2 years later they still look and
                                                             Sherpasoft Hoodback Slipper, Chili                           feel great. Wash well. Love these slippers. They are so well
1201 B00KT4C8YI   REDACTED 11/15/2014 REDACTED    REDACTED   Pepper Red, 7.5‐8                        Four Stars          built and the design is such that I can wear these anywhere.
                                                                                                                          So comphy with expandable band. If you’re like me, I go
                                                                                                      Highly              between a size eight or nine and this fixed that — all with a
1202 B0089SS39A REDACTED 11/18/2017 REDACTED      REDACTED   Crystal Stretch Adjustable Ring          recommend.          sparkle to boot!
                                                             ODI ATV Rogue Lockon 120mm Off‐Road
                                                             Motorcycle Hand Grips ‐ Black/Red/One
1203 B01IRKQGMA REDACTED      4/8/2017 REDACTED   REDACTED   Size                                     Five Stars          very nice and comphy
                                                             RYKA Women's Intent XT 2 SR Trail        Best brand of
                                                             Running Shoe,White/Chrome Silver,7.5 M   sneakers foe
1204 B00IUO7UHO REDACTED     9/18/2016 REDACTED   REDACTED   US                                       women.              They are very comphy. Rykas are the best.




                                                                            Page 180 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 186 of 394
               Encoded             Item         Item
    ASIN       Review ID Submitted Category     Subcategory Item                                      Review Title       Review
                                                                                                                         Comphy, snug fit. Great design and look/feel. Lens creates a
                                                                                                                         little visual distortion. The number and placement of vents
                                                                                                                         is great, however, they're cheaply made (In my opinion) as
                                                                                                                         one of mine has already broke after just a couple uses. The
                                                           AFX FX‐39 Unisex‐Adult Full‐Face‐Helmet‐                      noise is a bit much at speed as well. Overall, you can't beat
                                                           Style Dual Sport Helmet (Flat Black,                          this helmet for the money. I would buy it all over again for
1205 B004PFHCAW REDACTED   5/20/2013 REDACTED   REDACTED   Medium)                                     AFX FX‐39 Helmet the $$.
                                                           Fruit of the Loom Women's 6 Pack
1206 B00HUS7BZC REDACTED   6/12/2018 REDACTED   REDACTED   Heather Bikini Panties, Assorted, 9         Five Stars        I like them. Feel comphy
                                                                                                                         I where a mens 13 size shoe, Maybe normal to narrow. True
                                                           Reebok Men's Zigactivate‐M,                                   fit, they due p/u rocks when new in the tread. But it is Very
1207 B005C3EH36 REDACTED   2/3/2013 REDACTED    REDACTED   Gravel/Blue/Sun, 13 M US                    Great shoe        comphy shoe.
                                                           Sof Sole Thin Fit Medium Arch               Sof Sole Thin Fit Fit perfect in size 9 running shoe with no cutting. Made
                                                           Lightweight Low Volume Shoe Insole,         Performance       shoe very comphy and they are not so thick, and I can wear
1208 B00E9FXB4O REDACTED   7/3/2014 REDACTED    REDACTED   Men's Size 9‐10.5                           Insole, M 9‐10.5  slightly thicker socks.
                                                           NATURAL APIARY ‐ Apiarist Beekeeping
                                                           Suit ‐ Pink ‐ (All‐in‐One) ‐ Fencing Veil ‐
                                                           Total Protection for Professional &                           Love it it's all one peice easy to get on and off and very
1209 B00URXZALE REDACTED   7/29/2015 REDACTED   REDACTED   Beginner Beekeepers ‐ Large                 Bee keeping suit comphy
                                                                                                                         I got "spray", and in the photos it looked mint green to me,
                                                                                                                         but everyone else thinks it looks blue. It's the subject of
                                                                                                                         spirited debate in my house.Otherwise, it's nice and
                                                           Columbia Baby Tiny Bear II Bunting,         Adorable &        comphy and cute! I love how the hands and feet can fold
1210 B018WNIQWAREDACTED    1/8/2017 REDACTED    REDACTED   Spray, 18‐24 Months                         functional        over to protect little fingers and toes!
                                                           FASHION BOOMY Womens Zip Up
                                                           Military Anorak Jacket W/Hood (3X‐
1211 B01KPFKF2W REDACTED   1/26/2018 REDACTED   REDACTED   Large, Olive)                               Four Stars        Really like it. Feels nice and is very comphy.
                                                           Calvin Klein Men's Underwear Body
1212 B00E89WNCMREDACTED    5/10/2015 REDACTED   REDACTED   Modal Trunks, Blue Shadow, Medium           Five Stars        My husband really liked them. .very comphy

1213 B000NN7PE8 REDACTED   7/6/2015 REDACTED    REDACTED   J‐41 Women's Shasta Too, Taupe, 7 M US cute comphy             love them, comphy and cute..




                                                                          Page 181 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 187 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                     Review Title        Review
                                                                                                                           Great swim suits for my grandsons ...kept them from any
                                                             Osh Kosh Little Boys' Toddler Surf Dude   Great swim suits    sun on the beach...they we’re comphy all day long in
1214 B01N1NUGNB REDACTED     1/10/2018 REDACTED   REDACTED   Long Sleeve Rash Guard Set, Blue, 3T      for my grandsons    them!

                                                             Champion Women's Light Blue Women's
1215 B01BYTX408 REDACTED     6/19/2016 REDACTED   REDACTED   Gusto Cut‐Out Runner 6.5 Regular         Great shoes!        Great shoes, breathable, comphy, and I love the color!!
                                                             Novo Icon Premium Ultra Slim Fit SoftGel
                                                             Flexible TPU Case for HTC One M8 (2014                       Decent case. Comphy, fits nicely, and durable.Doesn't feel
1216 B00IMBUAL8 REDACTED     7/27/2014 REDACTED   REDACTED   Release), Black                          Overall great case. great in hands but meets what I need.

                                                                                                                           My 4th pair!I'm a vineyard owner/ farmer and winemaker ..
                                                                                                                           Im in and out all day .. I love these shoes .. Comphy and
                                                                                                                           spacey on the fit ..I like the looser fit these days as I wear
                                                                                                                           padded compression socks .. (I would estimate 1/2 size
                                                                                                                           larger than usual)Once broken in, every time I put them on
                                                                                                                           in the morning my feet an I both feel happy .. Happy feet
                                                             Timberland Men's Britton Hill Clean                           happy farmer, Good wine!I think that speaks for itself
                                                             Waterproof Chukka, Black Quartz                               ..Hope that helps and clears some wonderers minds out
1217 B00RE0C0OI   REDACTED   4/23/2016 REDACTED   REDACTED   Buttersoft, 9.5 M US                      My 4th pair!        there ..
                                                             crocs Men's Drayden Golf                                      great pair of shoes very light and comphy cant wait to get
1218 B006GW3ID2 REDACTED     3/16/2013 REDACTED   REDACTED   Shoe,White/Navy,13 M US                   great golf shoes    out on the links with them they sure feel good
                                                             Leevo Handkerchief Men Assorted
                                                             Woven Cotton 100% Hankies Fashion
                                                             4pack OPP Set Assorted (17.5inch No.5~8   Snappy Pocket       Very Nice Delivery swift Brilliant colors SoftSnappy in Jacket
1219 B01KUW58NG REDACTED      8/9/2017 REDACTED   REDACTED   Assorted 4pack OPP set)                   Hankies Back        Pocket or comphy in seat pocket
                                                             Club Fun SPSWING2 Club Fun Hanging                            Great Sturdy comphy colors are deep and bright great for
1220 B005IXWLGA REDACTED     10/2/2013 REDACTED   REDACTED   Rope Chair                                hammock             hanging in the yard the price on them are excellent




                                                                            Page 182 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 188 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title        Review

                                                                                                                          So comphy, I love these slippers ‐ I've spent hundreds of
                                                                                                                          dollars on cheap slippers and finally decided to get smart
                                                                                                        I love these      and buy a pair of Keen's as I love, love, love all my other
                                                                                                        slippers ‐ I've   Keen shoes and I'm so glad I did! They are so comfortable
                                                             KEEN Women's Howser II Slipper,            spent hundreds of and cozy; plus if you need to go outside ‐ no problem! Make
1221 B019FCX5CS   REDACTED   12/4/2016 REDACTED   REDACTED   Zinfandel, 9.5 M US                        dollars on ...    the investment ‐ you'll be glad you did ‐ at least I am!
                                                             Madden Girl Women's Tanduum Thong
1222 B009NX6DE2 REDACTED      9/3/2014 REDACTED   REDACTED   Sandal,Coral Fabric,7.5 M US               Nice                Comphy and pretty
                                                             PUMA Men's Monolite Golf                                       I love these shoes. I have had two knee replacements and it
                                                             Shoe,Chestnut/Black Coffee/Vibrant         The best shoe for   hard to find a good comphy shoe...I found them! Love them
1223 B00DHJRNQA REDACTED      5/6/2015 REDACTED   REDACTED   Orange,12 M US                             the buck!           and what a great look!
                                                             YIVIEW Sleep Mask Pack of 3, Lightweight
                                                             and Comfortable, Super Soft, Adjustable
                                                             3D Contoured Eye Masks for Sleeping,
                                                             Shift Work, Naps, Night Blindfold
                                                             Eyeshade for Men and Women,
1224 B06XP28RWB REDACTED     3/12/2018 REDACTED   REDACTED   Black/Blue/Purple                          Five Stars          Love these! Super comphy and great material!
                                                                                                                            This item is soooooooooooo comphy. It is a light control
                                                                                                                            shaper but yet it still firms and gives you that safe non jiggly
                                                                                                                            feeling. great in stead of a slip in the summer. The size chart
                                                             Barely There Women's Second Skinnies                           was just right. Washable and dries quickly. Thank you Barely
1225 B0085U33XI   REDACTED   2/26/2013 REDACTED   REDACTED   Smoothers Hi Waist Boxer, Nude, Large      Comphy              There!




                                                                           Page 183 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 189 of 394
               Encoded             Item         Item
    ASIN       Review ID Submitted Category     Subcategory Item                                   Review Title   Review


                                                                                                                  Just recieved them yesterday.My husband loves them. Since
                                                                                                                  we live in Washington State wintertime is cold, wet and
                                                                                                                  sometimes snowy.We walk our dogs in the woods, ( 3 ) a
                                                                                                                  rescue Pye, a rescue Golden and a rescue shelter Goldie
                                                                                                                  Chow mix with some Pomeranian mixed in.So we are
                                                                                                                  pleased t3 the nice quality of these boots. Since we are
                                                                                                                  both are retired we especially like the price for such nice
                                                                                                                  looking comphy boots. I will add this to the review for my
                                                                                                                  boots also from Globalwin.Love these! They are vintage
                                                                                                                  looking ,pretty darn cute and so very comphy. I have had
                                                                                                                  major foot surgery 3x on my left foot. These boots are nice
                                                                                                                  and wide at the toes more round like the 1940's‐50's
                                                           Global Win Women's 1728 Winter Boots                   style.For the price I'm amazed...they look and feel more
1226 B074SV9VZ6 REDACTED   9/13/2018 REDACTED   REDACTED   (9 (M) US Women's, 1728black)           Adorable       expensive. Buy them!
                                                           Merrell Men's Jungle Moc Slip‐On
1227 B000EX14OE REDACTED   1/23/2017 REDACTED   REDACTED   Shoe,Gunsmoke,9.5 M US                  Five Stars     Love them, super comphy~~
                                                           Oakiwear Kids Rubber Rain Boots with
                                                           Easy‐On Handles, Timberland Critters,
1228 B00NJ4WS2W REDACTED   9/16/2016 REDACTED   REDACTED   10T US Toddler                          Five Stars     Very comphy insoles & cute pictures.




                                                                         Page 184 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 190 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title        Review


                                                                                                                            I ordered a size up because of the other reviewers. I wear a
                                                                                                                            size 16 in pants so I ordered an xxl, I could go a size down. It
                                                                                                                            still looks good but it could be just a bit smaller in the waist.
                                                                                                                            I was worried about the ribbon detail making my butt look
                                                                                                                            even bigger, but ladies let me tell you...... It looks great!!
                                                                                                                            This dress is soooo pretty and makes me look and feel like a
                                                                                                                            movie star!!!!! If you're on the fence, BUY IT!! So comphy
                                                                                                                            and the lace is not stuff or itchy at all. It does need a little
                                                             Miusol Women's Floral Lace 2/3 Sleeves                         anti static spray at first, but then it's ready to go. Perfect for
                                                             Long Bridesmaid Maxi Dress,Black,XX‐       Ladies, a must      a date, wedding guest or a fancy conference dinner for
1229 B00N72J66C REDACTED     2/13/2015 REDACTED   REDACTED   Large                                      have!!!!!           work. All of which I will be wearing this baby to!!

                                                                                                                            180 lumens for cheap. I use headlamps quite often. This
                                                             Energizer HDB32E LED Headlamp with HD                          one is comphy' to wear with its' forgiving strap and very
                                                             Vision Optics, 3 Modes (Batteries     Can't go wrong           light weight. And the run time on three AAA 's is 8hrs. on
1230 B00TI8GSHY   REDACTED   8/14/2017 REDACTED   REDACTED   Included)                             with this light          high and 50hrs. on low with a spot mode also.
                                                                                                                            Love my Camp Half‐blood shirt. It is comphy and fits as
1231 B00FCV8BE4 REDACTED      9/2/2017 REDACTED   REDACTED   Camp Half‐Blood T‐shirt ‐ Large ‐ Orange   Great quality shirt expected.

                                                                                                                            Love the shoes and got countless compliments!! They are
                                                                                                                            true to size ( I'm 8 and order 8) The narrow toe box can
                                                                                                                            make your toes hurt a bit after sometime for someone on
                                                             Ollio Women's Platform Shoe Faux Suede                         the wider foot side like me...but this was also my first time
                                                             Wedge Multi Color Mid Heel Closed Toe                          wearing them. I have them with shoe shapers and hope
1232 B00HDPCZ4Y REDACTED 12/13/2015 REDACTED      REDACTED   Pump ZM7004(8 B(M) US, Burgundy)       Stylish and cute!       next time they will be fully comphy




                                                                            Page 185 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 191 of 394
               Encoded             Item         Item
    ASIN       Review ID Submitted Category     Subcategory Item                                     Review Title       Review

                                                                                                                        Only knocked off a star because the screws that came in the
                                                                                                                        package stripped... The right hand horn is too loose for
                                                                                                                        reasonable use. It would also be nice if the package
                                                                                                                        included the 2 different size Allen wrenches required for
                                                                                                                        mounting and some extra screws. Other than that, the grips
                                                           BONMIXC Ergonomic Design Bike            Great product,      are comphy against the base of my hands and are in fact a
                                                           Handlebar Grips, Aluminum Alloy Locking only issue I found   very ergonomic shape. The horns seem as though they
1233 B01HM9LCP8 REDACTED   5/25/2017 REDACTED   REDACTED   Ring Bike Grips For MTB BMX Folding Bike was...              would also be very nice... If only I could tighten them.

                                                           Professional Camera Grip Hand Strap
                                                           with Black Padded Neoprene Design and
                                                           Metal Plate by USA Gear ‐ Works With
                                                           Canon , Fujifilm , Nikon , Sony and more                     no good. hsave to take neck strap off to use it. no comphy
1234 B005K1Y2GC REDACTED   8/20/2013 REDACTED   REDACTED   DSLR , Mirrorless , Point & Shoot Cameras no good            at all. dont like it and do not use it. want my $$ back
                                                           Chef and Sommelier Open Up Ambient
1235 B000XRDYH6 REDACTED   7/6/2015 REDACTED    REDACTED   Kwarx Dessert Wine Glass, Set of 4        Love'um            Just what I was looking for. Modern & comphy in my hand.
                                                           Trail Crest Toddler Camo Two Piece
                                                           Fleece Jacket & Pants Set, 5T, Hot Pink &                    Good material, my daughter loves it and it nice and comphy
1236 B0118E5EMA REDACTED   3/22/2016 REDACTED   REDACTED   Camo                                      Five Stars         for cold and lazy type days.
                                                                                                                        These jumpsuits are do cute, light and comphy..I can't wait
                                                                                                                        to order more from Amazon now that I know the thing I
                                                           Stanzino Women's Multi Color Halter                          purchase fit better than the great big expensive department
1237 B00FFGZRXY REDACTED   5/24/2014 REDACTED   REDACTED   Romper S                                 jumpsuits           stores..
                                                           Latuza Women's Long Sheer Vintage
                                                           Victorian Nightgown with Sleeves, White,
1238 B01JOV7X1O REDACTED   9/3/2018 REDACTED    REDACTED   Small                                    Four Stars          comphy!




                                                                          Page 186 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 192 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                       Review Title        Review

                                                                                                                         I love this car seat...Oh and I think my daughter does too.
                                                                                                                         Well for one its really cute, and it sits up really tall so I can
                                                                                                                         see her good. When she falls asleep her head doesn't fall
                                                                                                                         forward, It is tilted back enough and the head cushion
                                                             Graco My Ride 65 LX Convertible Car        Graco My Ride 65 makes it nice for her. It also has a little butt cushion for her
1239 B00AHVR7Z8 REDACTED     5/30/2013 REDACTED   REDACTED   Seat, Asbury                               LX               that make it nice and comphy!
                                                             On Women's Running Cloud Sneaker,                           Super comphy sneakers, perfect for being on your feet all
1240 B00XNYSHXM REDACTED 12/16/2015 REDACTED      REDACTED   Black/White ‐ 10 B(M) US                   Five Stars       day
                                                                                                                         I read great reviews on this toddler bed,& they set all
                                                                                                                         correct. My 2 yr old granddaughter is now in a toddler bed
                                                                                                                         at home, so we needed to replace the travel bed. She loves
                                                                                                                         this bed...she calls it her comphy bed. Since she's tiny, she
                                                                                                                         will be able to use it for quite a few years. Purchased the
                                                             2 Shrunks Tuckaire Toddler Inflatable      Comphy bed is    double pack do I could give one to my don and his wife for
1241 B00KNDS16O REDACTED     8/26/2014 REDACTED   REDACTED   Travel Air Mattress Beds w/ Security Rails loved by toddler their traveling.

                                                                                                                          Ordered these for my Aunt. She normally takes a size 8
                                                                                                                          .That size was out of stock at the time ...so I tried an 8 1/2.
                                                                                                                          She LOVES THEM..and says the fit is great.. The sole is
                                                                                                                          better than most and would be ok for getting the morning
                                                                                                                          paper.Although not really intended for something like
                                                                                                                          walking the dog or a stroll around the block The slipper is
                                                                                                                          soft and bendable. The inside is cushy/ comphy. I WOULD
                                                             Foamtreads Women's Coddles, Light           very comphy/Nice BUY THIS BRAND AGAIN. I cannot spesk about how long
1242 B000UPRB4S REDACTED     8/20/2013 REDACTED   REDACTED   Blue, 8.5 M                                 sole             these last, as she hss only had then for a week
                                                             Dearfoams Women's Scuff
1243 B00IZ8TKBO   REDACTED 10/30/2015 REDACTED    REDACTED   Slipper,Aquarius,Large/9‐10 M US            Four Stars          Comphy slippers




                                                                            Page 187 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 193 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                       Review Title        Review

                                                                                                                             I love this dress. It's very comphy. The black bow of it is
                                                                                                                             what really gives it the most character. I appreciated the
                                                             Lindy Bop 'Cassy' Vintage 1950's Parisian                       back zip, because I prefer stepping into my dresses rather
                                                             Style Three Quarter Sleeve Collared Bow     Very nice and       than putting them on over my head. A purchase I obviously
1244 B00AHY9M7Q REDACTED      2/9/2015 REDACTED   REDACTED   Dress (XS, Red)                             cute!!              did not regret. Much love.
                                                                                                                             I kept the shoe even though it was a bit wide the strap
                                                             Skechers Women's Reggae‐soundstage                              between the toes you don't even know its there very
1245 B002YJACM6 REDACTED      5/5/2015 REDACTED   REDACTED   Flip Flop                                   nice shoe           comphy

                                                             Vassarette Women's Adjustable Waist                             Fits great! Love the stretch lace waistband, super comphy
1246 B00CA7ZMTK REDACTED     1/17/2017 REDACTED   REDACTED   Half Slip 11073, Black Sable‐24 inch, Large Lovely slip!        and lays flat! Nice fabric!

                                                                                                                             OMG these are sooo comphy. They are cute too with a little
                                                             Ladies Cotton Boyshort Panties 6 Piece                          detail along the top. I ordered a large, I am 118lbs. 5'3" and
1247 B0728H274S REDACTED 11/15/2017 REDACTED      REDACTED   Color Variety Set                           Love 'em            usually fit a medium. Size 1 up when you order.
                                                             Anti Aging Sleep Mask with Copper Ion
                                                             Technology by Sleep Fountain |
                                                             Rejuvenates Skin, Reduces Eye Puffiness
                                                             | Super Soft Copper Eye Mask with
                                                             Unique Blindfold Design in Mulberry Silk    All snug in their   Love this mask. Stays in place all night. It is quite comphy
1248 B01177TQJ0   REDACTED 12/14/2016 REDACTED    REDACTED   | Luxury Case &                             beds                without being too warm. Don't leave home without it!
                                                             Falari Unisex Diabetic Socks Crew (12
                                                             Pairs ) 9‐11, 10‐13, 13‐15, Black, Grey,
1249 B00MYE4DKI REDACTED 12/27/2016 REDACTED      REDACTED   White                                       Love these socks
                                                                                                                    Love these socks. I am on my 6th pkg. so comphy!
                                                             Sakkas 52531 Bohemian Summer                           Cool and comphy ... I'm an XL and it fits good ... I could be a
1250 B00UW28KIK REDACTED     8/30/2015 REDACTED   REDACTED   Sleeveless Blouse ‐ Lilac ‐ One Size  Cool and comphy little bigger and it'll still fit!
                                                                                                                    The shoes will be snug at first but if u take a 10 block walk
                                                             Skechers Sport Women's D'Lites Memory                  or more they will break right in and me comphy!I got a 7
                                                             Foam Lace‐up Sneaker,Me Time          Great break them 1/2 thy were tight till I walked 10 blocks now they are great
1251 B017N4WFTO REDACTED      3/4/2017 REDACTED   REDACTED   Black/White,7.5 M US                  in               :)




                                                                             Page 188 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 194 of 394
               Encoded             Item         Item
    ASIN       Review ID Submitted Category     Subcategory Item                                       Review Title         Review
                                                            Jessica Simpson Women's Tandra                                  So nice amd comphy ! Super fast delivery ! I highly
1252 B01L0NB0FO REDACTED   9/21/2017 REDACTED   REDACTED Bootie,Canela Brown Split Suede,US 7 M        Five Stars           recommend.

                                                            Skechers Men's Pilot Utility Boot,Black,12 Skechers mens        Comphy and nice fit. I wear them to work everyday and my
1253 B000B273KC REDACTED   1/26/2014 REDACTED   REDACTED    M US                                       boots are great      feet are barley or never sore after wearing them for 9hrs
                                                            Men's Resistor Lo Cut Six Pack Socks by
1254 B004NLHXL6 REDACTED   1/10/2015 REDACTED   REDACTED    Under Armour LG 9‐12 1/2,black             Four Stars           Very comphy. Slightly small
                                                                                                                            Boots are comphy ‐ room for toes but not clownish.
                                                            Very Volatile Women's Vona Boot,Tan,6                           Beautiful colors ‐ and seem well made. Came in separate
1255 B007CHBV8Y REDACTED   2/3/2013 REDACTED    REDACTED    B US                                       Cute boots           shipment but not a long wait.
                                                            Intex Inflatable Pink Empire Chair         nice looking and     our daughter loves this chair, nice looking and sooo
1256 B00HNBGZ26 REDACTED   8/7/2014 REDACTED    REDACTED    68582EP                                    sooo comphy          comphy...
                                                            Kenneth Cole REACTION Men's
                                                            Comfortable Jersey Sleep Short, Admiral,
1257 B00IGQWFA8 REDACTED   9/22/2016 REDACTED   REDACTED    Large                                      Five Stars           Comphy and light


                                                                                                                            This color I choose matches so good with my pink watch
                                                                                                                            frame.. it doesn't seem to b real leather, doesn't have the
                                                                                                                            feel or smell but don't care as long as it is comphy and it is,
                                                                                                                            plus the colors they have to choose from r so so cute!!! I
                                                                                                                            like that it is slimmer then most of the watch bands avail.
                                                                                                                            Couldn't decide on which one to get.. the one I did is really
                                                                                                                            cute just wish the underside wasn't white..it does show at
                                                                                                                            the end where watch lays down under strap., as well as
                                                                                                                            where the watch connects to the face of watch, u can c
                                                                                                                            white at the edges which takes away from the matching to
                                                            Band For Iwatch 38mm Series                Just got it today so the watch face. Looks like white stripes on each side when u
                                                            1/2/3/Topgraph Compatible                  can't say much       look at the time, wish I could just change that so
                                                            Replacement Leather Strap For Apple        other then luv the far...Should b blue or pink whatever is the most color in the
                                                            Watch Blue Colorful Small Flower Floral    colors avail way     watch design,,is my suggestion so far. Other then that it is
1258 B011BOJOUK REDACTED   7/6/2017 REDACTED    REDACTED    Print                                      cute!!!              very cute..might order another one


                                                                           Page 189 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 195 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                       Review Title        Review

                                                                                                                             These are beautiful! I got them in the brown first and their
                                                                                                                             amazing, but I put them next to a pair I have and they were
                                                                                                                             too similar to justify keeping, so I went for the old west
                                                                                                                             color. Their not black, their more of a blak brown with
                                                                                                                             brown stitching. Basically a chocolate color. Their beautiful,
                                                             Ariat Women's Hacienda Boot,Old West                            super comphy and exactly what I've been looking for for
1259 B0073YP7U4 REDACTED     10/6/2012 REDACTED   REDACTED   Black,7.5 M US                              Beautiful           years! Couldn't be happier
                                                                                                                             Shoes are amasing as always from Nina. very comphy,
                                                             Nina Women's Emmie LS Dress                 Nevertheless I like however the sole is very slippy. Nevertheless I like them
1260 B00K1XFY02   REDACTED 10/25/2014 REDACTED    REDACTED   Pump,Black,11 M US                          them very           very much

                                                             UGG Women's Bailey Bow Boot Dark                                Yes these are awesomecomphy warm and soooo
1261 B00C516MC2 REDACTED     2/26/2014 REDACTED   REDACTED   Dusty Rose Size 6                           LOVE THEM!!         cuteidefinetly a must have im very glad with my purchase :)
                                                             925 Sterling Silver Swivel Top Drop Clear
1262 B000RPTLWQ REDACTED     6/26/2011 REDACTED   REDACTED   Dragon Belly Ring                           belly rings         good design , yet uncomphy for wear during sleep...4 star
                                                             Mixtbrand Dunder Mifflin Paper
                                                             Company Adult Long Sleeve T‐shirt S                             I love this shirt, it's so cute and is funny. It could be more
1263 B01M4S1HHX REDACTED     1/22/2017 REDACTED   REDACTED   Royal                                       Definitely a buy    comphy

                                                                                                                              so far so good. only been 30 minutes. i have a big head,
                                                                                                                              very comphy. havnt gotten a mic check from friends yet but
                                                                                                                              honestly idc. music sounds decent as well. so excited to
                                                                                                                              never have to charge this head set. after 2 days of use i can
                                                                                                                              feel my ears are a little sore but i play 6 hour sessions. i
                                                             New Updated SADES Spirit Wolf 7.1                                think after a month of use they should be perfect size for
                                                             Surround Stereo Sound USB                                        me. still in love with them. my friend said i sounded 16 lol.
                                                             ComputerGaming Headset with                 great for the price im 32. so whatever. love the buttons too. muting mic/vol
                                                             Microphone,Over‐the‐Ear Noise               ($25) would order was such a pain on my ps golds i just never did it. order
                                                             Isolating,Breathing LED Light For PC        again if price stays these. im getting another pair for my friend and a back up
1264 B01H2YOA3O REDACTED     2/11/2018 REDACTED   REDACTED   Gamers (Black Blue)                         the same             for myself.




                                                                            Page 190 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 196 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                       Review Title        Review

                                                                                                                           these are very good ive had mine for many years. there
                                                                                                                           very comphy in the hand and very reliable units. just need
                                                                                                                           to clean the points inside where the ball is every now an
                                                                                                                           then and give the ball a good wipe to get the oils off left
                                                                                                         these are very    from your thumb ect. battery life is very good just turn it off
                                                                                                         good ive had mine when its not used and you should get almost a years worth
1265 B0043T7FXE   REDACTED   5/29/2018 REDACTED   REDACTED   Logitech Wireless Trackball M570            for many years    of service from 1 battery. i do.

                                                             Customised_Perfection The Usual Horror
1266 B016TDHLBW REDACTED     9/27/2017 REDACTED   REDACTED   Suspects Halloween T Shirt DHG 3XL          Five Stars          Love this shirt, very comphy, matieral is wonderful!
                                                             UGG Women's Adalie Black Sunset
1267 B00LLMBFVY REDACTED     7/23/2015 REDACTED   REDACTED   Leather Sandal 9 B ‐ Medium                 Four Stars          Great shoe very comphy
                                                             Carter's Boy's Damon Slip On
                                                             (Toddler/Little Kid), Blue/Yellow, 9 M US   I love the cloth   Cute, comphy shoes. My son was so excited over the little
1268 B015XKW46O REDACTED     3/16/2016 REDACTED   REDACTED   Toddler                                     spikes on the heel dinosaurs. I love the cloth spikes on the heel.
                                                             NIKE Women's Revolution 2 Running
1269 B008D7DT1O REDACTED     7/26/2015 REDACTED   REDACTED   Shoe Grey/Pink/Turquoise Size 10            Comphy              Very comphy shoes. And light weight.

                                                                                                                             You get what you pay for. Awesome ottoman and really
                                                                                                                             comphy to put your feet on, but don't expect the stowable
                                                                                                                             tray to hold up to wear and tear. It looks nice when you get
                                                                                                                             it but will get scratched and beat up. However, this is an
                                                                                                                             awesome company and they even offered to replace
                                                             This versatile and sylish storage ottoman Great addition to     everything if I wasn't satisfied with the condition of my tray.
                                                             can be used as an bench chair, foot rest our small living       Would buy again and am very happy to receive such a nice
1270 B00NTHG8HK REDACTED     1/31/2015 REDACTED   REDACTED   or coffee table.                          room                  looking piece of furniture at this price.




                                                                            Page 191 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 197 of 394
               Encoded             Item         Item
    ASIN       Review ID Submitted Category     Subcategory Item                                   Review Title             Review

                                                                                                   runs at least 1 size
                                                                                                   to small I wear a
                                                                                                   md/lg and                Cons: runs at least 1 size to small I wear a md/lg and
                                                                                                   ordered a xl it is to    ordered a xl it is to short on me (5'10 185lbs)The form
                                                           ZJCT Womens Sleeveless V Neck High      short on me (5'10        fitting part is fine however the slit is at my underwear
                                                           Low Loose Tank Tunic Dresses Party      185lbs) The form         linePros:Very comphy materialI gave 3 stars because once I
1271 B01N0WV9J1 REDACTED   6/12/2017 REDACTED   REDACTED   Casual Maxi Dress Navy XL               fitting part is fine h   fix sew the slit up I will wear it as a knee length maxi
                                                                                                                            love this shirt its comphy+i wear it to bed a lot i love
                                                                                                                            eminem+i wanted this shirt for a while it came quickly
1272 B005DWBEX2 REDACTED   7/21/2012 REDACTED   REDACTED   Eminem E Logo Raglan Size : X‐Large     eminem t shirt           packaged great it great condition+a fare price
                                                           SockGuy, Classic Champ Mens Socks, cuff                          Love them. Get positive comments every time I wear them.
1273 B00XBCIAME REDACTED   8/9/2016 REDACTED    REDACTED   height 3", size L / XL                  Five Stars               Quality. Haven't lost stretch. Comphy.




                                                                         Page 192 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 198 of 394
                Encoded             Item        Item
    ASIN        Review ID Submitted Category    Subcategory Item                                     Review Title        Review


                                                                                                                         The Pleson Qi Wireless Charger is so much better than my
                                                                                                                         previous wireless charger! The lovely blue light is very
                                                                                                                         helpful for me since my last charger was constantly coming
                                                                                                                         unplugged without me realizing it until I was leaving the
                                                                                                                         house only to notice that I had no charge on my battery!
                                                                                                                         That was quite frustrating. Now with the Qi I can see that
                                                                                                                         the connection is good and my phone is charging. Another
                                                                                                                         plus for the light is that I keep my wireless charger near my
                                                                                                                         comphy chair. Many times in the evening when I am on the
                                                                                                                         computer I don’t keep the room brightly lit so with the blue
                                                                                                                         light on this wireless charger I can still see my phone and
                                                                                                                         my charger. If light bothers you it might be better to keep
                                                                                                                         this as the daytime charger instead of a bedside one. If
                                                                                                                         lights at night do not bother you this would be a good
                                                                                                                         choice in the bedroom to always be able to see where your
                                                                                                                         phone is.I have a Nokia 920 with a thick case on it that does
                                                                                                                         not in any way seem to impair the charging of my phone
                                                                                                                         with the Qi.If you have not gone wireless on your charger
                                                                                                                         yet please note that it is so convenient to just plop the
                                                                                                                         phone down without plugging it in. You will be so happy
                                                                                                                         when you go wireless charging.Since there are so many
                                                           Wireless Charger, PLESON® Qi Wireless                         reviews already with the box and parts I won’t add those
                                                           Charging Pad Wireless Charger for         PLESON Qi           type photos here but here are a few photos so you can see
                                                           Samsung Galaxy S7 S7 Edge, S6 S6          wireless charger    the lighting. I received this product at a promotional rate in
                                                           Edge/Plus Note 5,Note 4, Nexus 6/5,       much better than    exchange for my honest, unbiased review. All statements
                                                           Lumia 920, LG G4/G3,Droid Turbo and All   my previous         made are 100% of my own based on my personal
1274 B015CJCW5E REDACTED 10/19/2015 REDACTED    REDACTED   Qi‐enabled Devices                        wireless charger!   experiences with this product.
                                                                                                                         Purchased at the end of April, Gluing back together at the
                                                           Sky Sole Mens Slide Sandals with Velcro                       end of June. Seems to not hold up well to water. Firm
1275 B06W551NZB REDACTED   6/22/2018 REDACTED   REDACTED   Strap in Gray Trim, Size 10               Brief Use           sandal, comphy, but don't hold up well.



                                                                          Page 193 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 199 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                       Review Title           Review
                                                              Ladies Ford Mustang Stripe Tri Blend
1276 B00V3STP04 REDACTED     7/16/2016 REDACTED   REDACTED Crewneck Shirt, Fuchsia/Grey, 2XL             Great top              It's comphy love the colors
                                                                                                         The trail was roots
                                                                                                         and rocks didnt
                                                                                                         slip at all tread is   First time i put them on i went for a hike. The trail was roots
                                                               Teva Women's Sky Lake Waterproof          great. Didnt hurt      and rocks didnt slip at all tread is great. Didnt hurt at all.
1277 B00DQVAAZU REDACTED     8/31/2014 REDACTED   REDACTED     Hiking Shoe                               at all                 Was very comphy!
                                                               Kiss & Tell Zonia‐09 Women's Pointy Toe
                                                               Beads Wet mesh Flat Slip on Ballerina
1278 B01EBBVXKY REDACTED     5/23/2016 REDACTED   REDACTED     Shoes Nude 8.5                            Two Stars              It's ok. Kind of cute and comphy. But the shoe is way to big.
                                                               Timberland PRO Men's 6 Inches Helix
1279 B004RQ1IIQ   REDACTED 10/18/2015 REDACTED    REDACTED     Safety Boot,Brown,12 M US                 Five Stars             feels like I wear comphy sleepers
                                                               SeaVees Women's Monterey Sneaker
1280 B0073GGRYC REDACTED      7/8/2018 REDACTED   REDACTED     Lunar Silver Grey 8.5 M                   Five Stars             So comphy, and you can dress them up or down!
                                                                                                                                The skirt is a tad tight but not enough to be uncomfortable.
                                                                                                                                I LOVE how it fits around my legs and don't flair out in the
                                                                                                                                back. It looks great with a flowy tank and easy to wear no
                                                               Women's PLUS Floral Print Pencil Skirt.                          fuss skirt and so comphy! Great for summer and winter
1281 B01G6103LW REDACTED      9/3/2016 REDACTED   REDACTED     MADE IN USA (3X, FLO‐BKW)                 Love it!               with tights!

                                                                                                                          Super comphy and fit great. I'm on my feet 9+ hours every
                                                                                                                          day (cook). At first bought these for shooting range and
                                                                                                                          such. Thought I'd try for work and they do great. Added
                                                               Under Armour Men's UA Valsetz RTS         Super comphy and bonus they don't tend to slip or slide much. Way better
1282 B01MS6GWZ6 REDACTED     4/30/2017 REDACTED   REDACTED     Tactical Boots 11 Black                   fit great        than something ugly like chef clogs. Hells no.

                                                               Happy Sailed Women Boho Empire            The medium fit      I'm 5'7" and 147 lbs. The Large was a bit too big on me. The
                                                               Chevron Tank Top Casual Maxi Long Dres,   much better. The medium fit much better. The material is amazing. Super soft
1283 B06XGFHC85 REDACTED     7/26/2017 REDACTED   REDACTED     Medium Dark Blue                          material is amazing and comphy. Lightweight.
                                                               Hanes Ultimate Men's 3‐Pack X‐Temp
1284 B00C57A70O REDACTED 11/14/2016 REDACTED      REDACTED     Boxer Briefs, Assorted Black, X‐Large     Good deal              Comphy, dont itch or ride up. Keeps it dry down there.




                                                                              Page 194 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 200 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                        Review Title            Review
                                                                                                                                  This bag will fit it all. Key holder, side pockets, easy places
                                                             AmeriBag Small Classic Leather Healthy                               for phone and secret zipper area. Sturdy, very comphy on
1285 B001CE25FQ REDACTED     4/24/2014 REDACTED   REDACTED   Back Bag,Bing,one size                       Perfect Bag             shoulder and back.
                                                             Cuddl Duds Women's Fleecewear with           well bigger is
                                                             Stretch Long Legging, Black Leopard Print,   better than too         well bigger is better than too small......but I do love them
1286 B00F92ASSS   REDACTED 12/12/2013 REDACTED    REDACTED   X‐Large                                      small                   they are very comphy, and they keep my legs warm,,,,

                                                                                                                                  best leggings ever! i got the medium size and they fit fine
                                                                                                                                  im between 6‐8 in pant size. my first pair lasted me about
                                                                                                                                  two years. I wish they offerd the short size as i am only 5'1
                                                                                                                                  and so there is alittle bunching st the ankles and sometimes
                                                                                                                                  behind the knees. after one wash the become like the
                                                                                                                                  texture of an old comphy tshirt bu never lose the quality
                                                                                                                                  they began with. firdt couple of times wearing them is like
                                                                                                                                  the breaking in time. they will begin to remeber your curves
                                                             Danskin Women's Essentials Ankle                                     again with out losing quality or becoming weak/seethrough.
1287 B0064Y44PS   REDACTED   6/19/2014 REDACTED   REDACTED   Legging, Black, Medium                       Go to leggings          Love them good product.

                                                                                                                                  We have season tickets to the Philadelphia Union soccer
                                                             Double Portable Camping Hammock ‐            It was so Comphy I      team and we added this hammock to our tailgate. We
                                                             Parachute Lightweight Nylon with Ropes       took a 10 Min nap       tailgate for few hrs. It was so Comphy I took a 10 Min nap in
                                                             or Hammok Tree Straps Set‐ 2 Person          in it and disn't feel   it and disn't feel like I was gonna fall out. The best part is
                                                             Equipment Kids Accessories Max 1000 lbs      like I was gonna        the color matched pretty great to the teams colors. We use
1288 B01M14WOTAREDACTED      4/26/2017 REDACTED   REDACTED   Breaking Capacity ‐ Free 2 Carabiners        fall out                a portable hammock stand to hang it
                                                             Classic Brands 4.5‐Inch Memory Foam          Super
                                                             Replacement Mattress for Sleeper Sofa        comfortable!! Fits      Fit my queen size sofa bed perfect!! Super comphy CANT
1289 B005SF6RNG REDACTED     9/24/2018 REDACTED   REDACTED   Bed, Queen                                   great!                  FEEL THE BAR!! Awesome product!




                                                                            Page 195 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 201 of 394
                Encoded             Item        Item
    ASIN        Review ID Submitted Category    Subcategory Item                                      Review Title        Review

                                                                                                                          Very nice boot, they fit my 11wide foot perfect. They are a
                                                                                                                          little stiff and need some breaking in. I would wear these
                                                                                                                          things on and off for a while before wearing them a whole
                                                                                                                          day. Real sharp looking boot, not really a work boot IMO.
                                                                                                                          They are not water proof. These are great for people who
                                                                                                                          work indoors. I also bought the Rockport Parkridge. Funny
                                                                                                      Style old school    as for the price between the two boots The Parkridge
                                                           Rockport Men's Break Trail Plain Toe       retro nice lookin   seems to be even better quality. But both are as comphy as
1290 B004M82RXY REDACTED   1/30/2012 REDACTED   REDACTED   Boot‐Granite‐11 W                          boot.               can be and really do fit well.
                                                           Reebok Men's GL 3000 Classic Shoe,
                                                           Black/Retro Yellow/White/Flat                                Best reebok classics are any Gl 3000. this is my second pair.
1291 B00RW1D27S REDACTED   1/16/2016 REDACTED   REDACTED   Grey/Scarlet, 9.5 M US                     REEBOKS FOR LIFE! they are the most comphy and tough
                                                           90 Degree By Reflex Power Flex Yoga
1292 B016VTLRQ4 REDACTED 10/31/2016 REDACTED    REDACTED   Pants ‐ Ash Grey Space Dye ‐ S             Five Stars          I love them. They are so comphy
                                                                                                                          Cutest dog collar ever! I've been looking for a strong sturdy
                                                                                                                          color with some charictor. This is it. It is fashionable and
                                                                                                                          seems to fit comphy. I have had problems with collars
                                                                                                                          snapping when placing Mya out on a lead due to her
                                                                                                                          strength, I have not had this problem sense I've placed this
                                                           AWAMI DCP20X25 Gentle Fashion                                  on her neck. It's furry and sparkly, just what I
                                                           Rhinestone Animal Zebra Print Puppy                            like.Disclaimer: I received this product at a discount for my
1293 B016UI7HTW REDACTED 11/14/2015 REDACTED    REDACTED   Dog Pet Collar(M)                          Fashionable!        unbiased review

                                                                                                                         Other reviewers said to order a size larger so I did. I'm
                                                                                                                         exchanging them for a smaller size. Once I get them I will
                                                                                                      But I do like them edit my review as to how they fit. But I do like them and
                                                                                                      and they felt      they felt comfortable except for the feeling the would fall
                                                           Isotoner Signature Women's Microterry comfortable             off.They are very cute and softGot my new 8.5‐9 size
                                                           Payton Flower Slide Flat, Black, 7 UK/8.5‐ except for the     slippers. LOVE THEM! so comphy and fit perfect. I wear
1294 B00RMQ2U12 REDACTED   6/12/2016 REDACTED   REDACTED   9 M US                                     feeling ...        8.5W shoe and these are great.




                                                                          Page 196 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 202 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                        Review Title     Review
                                                              crocs Unisex Classic Slipper Mule,
                                                              Espresso/Walnut, 8 US Men / 10 US
1295 B01A6LXLSU REDACTED     7/26/2017 REDACTED   REDACTED Women                                          Four Stars       comphy
                                                                                                                           The shoe is awsome. Its super fashionable and comphy. It
                                                                                                                           was a bit tight at first but now it fits perfect. It creases in
                                                               Nature Breeze Women's Leila‐12 Black                        the front and thats why i didn't give it 5 stars. Otherwise get
1296 B0089OIXRG REDACTED     8/23/2012 REDACTED   REDACTED     Spike Studded Loafers Flat                 Great!           it, its a great deal.

                                                                                                                           LOVE. So pretty, comphy, easy to wear. I did pull it down
                                                                                                                           from my neck a handful of times just because I was wearing
                                                               My Bump Women's Various Print Cold                          a necklace and thought it looked better pulled down,
                                                               Shoulder Fitted Maternity Dress(Made in                     otherwise perfect. WELL worth the buy so well priced! Wish
1297 B078SDDNRC REDACTED      4/5/2018 REDACTED   REDACTED     U.S.A.) (Medium, Fuchsia/Mint HY)       LOVE. So pretty     I had bought more but close to delivery now!
                                                                                                       it's my favorite
1298 B00OQ2X4MY REDACTED      5/2/2015 REDACTED   REDACTED     Elegant Paisley Print Top Stone 20      top.                This is so comphy, it's my favorite top.
                                                               Southpole Men's Basic Fleece Marled
1299 B013VUCLXE REDACTED      2/1/2017 REDACTED   REDACTED     Jogger Pant, Marled Black, X‐Large      Great joggers       Really comphy and really warm. Fit true to size.

                                                               A4 Men's Cooling Performance Crew                           Very comphy and do notice the cooler feel, don't wear
1300 B00BBRD0IA REDACTED      9/2/2017 REDACTED   REDACTED     Short Sleeve T‐Shirt, Safety Orange, Large Great shirts     some where with a/c blasting
                                                               CLARKS Men's, Niland Energy Slip on
1301 B00IM55IDE   REDACTED   12/1/2016 REDACTED   REDACTED     Casual Loafer Brown 11 W                   Shoes            Not very comphy

                                                               Isotoner Women's Smartzone Gel
                                                               Comfort Technology Scuff Slippers ‐ 2016                    LOVE these‐so comphy‐ if I am at home they are no my feet
1302 B018E65GKA REDACTED     12/6/2016 REDACTED   REDACTED     Collection (Smokey Taupe, Medium)        Five Stars         with winter setting in.
                                                                                                                           Very comphy pants! Nice pattern soft fabric. I was afraid
                                                               Women's Pajamas Comfy Pajama Lounge                         that the pants might be too short on me as I'm a tall girl
                                                               Pants Floral Print Drawstring Loose Leg Nice pattern soft   ,but they go in floor even I'm 5.9" tall. Also I'm 37.5" in hips ‐
1303 B07BNZ6Z69 REDACTED     6/10/2018 REDACTED   REDACTED     Palazzo Pants                           fabric               size M fits me perfectly. Great buy.




                                                                              Page 197 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 203 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                     Review Title          Review
                                                                                                       so what a suprise     I never find clothing that fits me well, so what a suprise
                                                                                                       when I tried this     when I tried this on an it fit great! So very comphy, looks
                                                             Penningtons Womens Plus Size              on an it fit great!   fabulous on, and washes great! Buy it, you won't be
1304 B00T6PGEAA REDACTED 12/13/2015 REDACTED      REDACTED   Sleeveless Wrap Jumpsuit X Black          So very comphy        disappointed!
                                                             KEEN Men's Belltown Slipper,Blue
1305 B006RKP2CI   REDACTED   1/26/2015 REDACTED   REDACTED   Nights,8.5 M US                           super comphy!         Well built, super comphy!
                                                                                                       ..make larger in      way to tight i like the idear but way to tight not comphy to
1306 B000FCPEX6 REDACTED      7/7/2014 REDACTED   REDACTED   NorthShore Slip‐On Undergarments, 24      elastic               tight no way toajust themto tight in elastic
                                                             CandyHusky's Men Women 100% Cotton
                                                             Baggy Boho Yoga Harem Pants (White)
1307 B00G3ZVKJ6 REDACTED      5/9/2015 REDACTED   REDACTED   one size fits most                      Four Stars              Awesome pants, super comphy, great for tie dyeing
                                                                                                     They seem to be
                                                                                                     well made and           They seem to be well made and quite comphy but a little on
                                                             Skechers Performance Men's Go Golf      quite comphy but        the narrow side for a D width I have not worn them a lot I
1308 B01338HK0I   REDACTED   3/26/2018 REDACTED   REDACTED   Drive 2 Golf Shoe,Charcoal/Blue,10 M US ...                     hope they stretch out a little,
                                                                                                                             its better then playing the 3ds bareback, but its not that
                                                             Grip with Silicone Handles for Nintendo   not as awesome        comphy. it doesnt contour to your hands. the grip is cool
1309 B004UBSR46 REDACTED     3/15/2013 REDACTED   REDACTED   3DS                                       as i thought          though

                                                                                                                             I ordered a 3 pack they sent me one when I contacted them
                                                                                                       ... sent me one       it was like oh sorry we will look into it. then they said yes
                                                                                                       when I contacted      you did order 3 pck would you like your money back for the
                                                                                                       them it was like      2 missing .I said I woud rather have what I ordered .long
                                                             Yoyoflyer Windshield Suction Mount        oh sorry we will      story short I got the other 2 my son likes them he said they
1310 B00HNJIPSK   REDACTED   2/17/2015 REDACTED   REDACTED   Stand Holder for GPS Navigators           look into it          are comphy guess that's all that counts
                                                             Hanes Men's 6 Pack FreshIQ Full Cushion
                                                             Ankle Socks, White, 10‐13 (Shoe Size 6‐
1311 B000SKNY96 REDACTED     3/21/2018 REDACTED   REDACTED   12)                                     Four Stars              Comphy and keeps your feet dry.




                                                                            Page 198 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 204 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                     Review Title       Review
                                                                                                                          I love these slipper socksThey are warm, comphy. Only one
                                                                                                                          problem, the top area of sock is so tight, difficult to get on
                                                             If You Can Read This Funny Saying Crew    I love these       but once on they are great. They also leave shedding of
                                                             Socks for Women Bring Me A Donut          slipper socks They wool wherever you step.Even though I still love them. I am
1312 B076X7B943 REDACTED      4/7/2018 REDACTED   REDACTED   Cotton Socks,Gag Gift for Girls           are warm           happy with the design.
                                                             Greatrees Men's Cotton Regular Fit
                                                             Multipocket Belted Pleat Front Cargo                          Great fit! And very comphy! Very fast shipping as well, will
1313 B01G6F7AC8 REDACTED     8/25/2017 REDACTED   REDACTED   Shorts FDgrey 32                          Great fit!          buy again once i wear them down at work

                                                                                                                           This dress is very cute and sophisticated. It's also made of a
                                                                                                                           soft and comphy fabric.I was nervous at first, because this
                                                                                                                           dress didn't show up on my doorstep on its due date. I was
                                                                                                                           afraid it got lost or somebody took it.However, it turns out
                                                                                                                           the delivery dude decided to nessle it into my mailbox
                                                                                                                           instead. I would NEVER think to look in my mail box,
                                                                                                   A Black Beauty          because gosh is it small.Anyway, when I found out it was in
                                                             Lindy Bop 'Barb' Vintage 1950's Style With Devine             my mail box all along, I was even that more happy and
1314 B00HRURCJS REDACTED      2/9/2015 REDACTED   REDACTED   Jersey Pencil Wiggle Dress (XS, Black)Appeal and Class.       thankful to have it.
                                                                                                   Wonderful scrubs
                                                             Med Couture Women's Gold Riviera Top, Soft comphy and         Wonderful scrubsSoft comphy and easy care. Will purchase
1315 B00FGXHAGS REDACTED     9/21/2014 REDACTED   REDACTED   Amethyst, Large                       easy care               more!
                                                                                                   Comphy and love
                                                                                                   them. Quality
                                                             HOOey Twisted X Men's White Cowboy    great and looks
1316 B00ZJ4T18O   REDACTED   3/10/2017 REDACTED   REDACTED   Boot Square Toe Brown 11 D(M) US      goods                   Comphy and love them. Quality great and looks goods.
                                                                                                   Runs true to size ,
                                                                                                   i love the fit! Wish
                                                             Papa Bear Gift Dad from Baby, Fathers it came in a V neck
1317 B071HJCNT1 REDACTED     5/23/2018 REDACTED   REDACTED   Day Idea, Mens 3XL Gray Shirt         tho                     Great shirt ! Very comphy
                                                                                                                           Thanks to other great reviews we bought this mattress for
                                                             Zinus Ultima Comfort 10 Inch Pillow Top   Perfect for our 3   out 3 year olds first "big boy bed" it is very comphy and
1318 B00702GYGU REDACTED     3/21/2014 REDACTED   REDACTED   Spring Mattress, Twin                     year old            now he likes to sleep in his own bed.


                                                                            Page 199 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 205 of 394
                Encoded             Item        Item
     ASIN       Review ID Submitted Category    Subcategory Item                                       Review Title    Review
1319 B00JVU611M REDACTED 4/20/2016 REDACTED     REDACTED Sbicca Women's Zepp, Black, 7 B US            Five Stars      Love them very comphy to wear!
                                                                                                                       Love how they fit on my curvy figure,with big thighs and
                                                            LEE Women's Relaxed Fit All Day Straight Love how they fit Hips. Very flattering and comphy. Will be ordering more
1320 B00V853AEE REDACTED   5/24/2017 REDACTED   REDACTED    Leg Pant, Roasted Chestnut, 12 Medium on my curvy figure colors soon.

                                                                                                                            Fantastic material, breathes well and dries quickly. Mesh
                                                                                                       Excellent blend of   pockets are a nice touch. I prefer this cotton mix to an all
                                                                                                       cotton and nylon.    nylon pant, seems more comphy. An excellent alternative
                                                                                                       The best light       to jeans. Packs small too.Color description is incorrect, if
                                                            Columbia Men's Crested Butte Cargo         weight pants for     you order gravel the color is really forest green.I am 6'1"
1321 B008EPELXK REDACTED   1/22/2015 REDACTED   REDACTED    Pant, Gravel, Medium 32                    mild weather.        185# and the fit for medium with a length 32 is perfect.
1322 B079KNLB7X REDACTED    9/1/2018 REDACTED   REDACTED    Beach Shark Flip Flops, Sandal ‐ Crazy K   Five Stars           Really comphy for the shape. Many compliments.
                                                                                                                            These are great! True to reef sizes! There so comphy any
                                                            Reef Women's Slim Ginger Sandal, Blush,    These are great!     cute. If you love your original gingers then you will love
1323 B00ZUY8K1W REDACTED   9/19/2016 REDACTED   REDACTED    7 M US                                     True to reef sizes   these just as much.
                                                            Fruit Of The Loom Ladies Fit for Me
                                                            Cotton Hipster Panty ‐3 Pack (DCH001P)
1324 B0027LMCZG REDACTED   1/23/2010 REDACTED   REDACTED    11/Assorted                                Great!               Comphy
                                                            12 Pack Men's Athletic Running Ankle
                                                            Casual Crew Cotton Socks Low Cut White
1325 B01EYBK6O0 REDACTED   9/8/2016 REDACTED    REDACTED    Sole                                       Three Stars          Foot nice & comphy, ankle tootight.
                                                            Gloriest Lumbar Back Support Cushion                            have bulging disks,,travel from to bklyn, n.y to astoria,
                                                            Pillow/Waist Support Cushion‐Slow                               queens,,,long way, every morning and nite,,, this
                                                            Rebound Memory Foam‐Removable                                   support,,,,dont know how i did without it!!!!!my back is
                                                            Washable 100% Cotton Cover With Belt                            sooooo comphy needed it for lower part of my spine,,feels
1326 B01A6MLAVE REDACTED   6/14/2017 REDACTED   REDACTED    Strap For Home,Office (Navy)               great product        like a matress!
                                                                                                       These have good
                                                                                                       grip so you don't    Soft and comphy. These have good grip so you don't have
                                                            Yoga Socks Mary Jane Bella with Grips      have to worry        to worry about losing your pose ! I did receive them at a
1327 B016LAHXGQ REDACTED 10/30/2015 REDACTED    REDACTED    S/M 2‐ PACK                                about losing ...     slight discount for a honest review




                                                                           Page 200 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 206 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                   Review Title         Review


                                                                                                                          At first it smelled so bad I could not stand it. The seller was
                                                                                                                          kind and sent me a prepaid address label although once out
                                                                                                                          of the vacuum sealed package I could not find a box that fit
                                                                                                                          so I decided to keep & air out for a week or so. I'm happy to
                                                                                                                          report its smells way better yet it is already breaking down.
                                                                                                                          After a month of sleeping it has permanently held the spot
                                                                                                                          where I sleep so its no longer Comphy. I have started
                                                             3.3 Cloud9 Full / Double 2 Inch 100%                         flipping it once weekly but I can't see me having a very long
                                                             Visco Elastic Memory Foam Mattress                           time with it. I had an old egg crate topper before that I used
1328 B0017ZNW6Q REDACTED     3/30/2013 REDACTED   REDACTED   Topper                                  Not holding up       for years, wishing I had held on to it.

                                                                                                                          The fit is great with one exception. The lace top tends to roll
                                                             Bali Women's Lacy Skamp Brief Panty,                         up when worn. Not to comphy that way. but they look great
1329 B000MXB6LW REDACTED 11/30/2015 REDACTED      REDACTED   White, 5                                Roll of lace         when they are on and flat against my tummy.

                                                                                                     No break in time
                                                                                                     comphy and           I'm a mechanic and it's the only boot that I have ever used
                                                                                                     durable best boot    that has lasted. I know there a logger but they last in the
                                                                                                     I have ever bought   garage also. No break in time comphy and durable best
                                                             Chippewa Men's 73100 Lace‐To‐Toe        hands down           boot I have ever bought hands down second pair first pair
1330 B001SN82BM REDACTED     2/21/2017 REDACTED   REDACTED   Logger Boot,Bay Apache,8 M US           second pair ...      lasted three years in the shop in real

                                                                                                     Super comfortable
                                                                                                     and the quality of Such a cute shoe on my feet! Super comfortable and the
                                                             Sperry Women's Audrey Perfed, Cognac,   the stitching is   quality of the stitching is excellent! Great shoes for work,
1331 B00L97NGI6   REDACTED   9/24/2015 REDACTED   REDACTED   9 M US                                  excellent          cut and comphy.




                                                                            Page 201 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 207 of 394
                Encoded             Item        Item
    ASIN        Review ID Submitted Category    Subcategory Item                                    Review Title        Review
                                                                                                                        its SUPER cute. i bought a medium im 5'6...pushing 5'7 long
                                                                                                                        legs long torso, 135‐140lbs. and this fit me perfect!easy on
                                                           Allegra K Women Trendy Short Dolman                          easy off, My boyfriend loves it :) shipped and arrived quick
                                                           Sleeve Zip‐Up Front Striped Hem Hooded                       and looks good, super comphy. i will be buying again.:)
1332 B008P7DG38 REDACTED    8/9/2013 REDACTED   REDACTED   Dress                                  i REALLY like this    happy customer

                                                                                                                       I use this camping over a Backpacker 6x6 canopy when
                                                                                                                       there is bugs in the campground. Recently used it in the
                                                                                                                       mountains with friends as we sat around. I was inside all
                                                           Ideaworks JB5678 Outdoor 9‐Foot          Used For Different comphy while they were outside swatting away. I did invite
1333 B003IR1TKM REDACTED    6/3/2014 REDACTED   REDACTED   Umbrella Table Screen, Black             Set Up             some in, but too stubborn I guess, lol Sherry:)

                                                                                                                     this was a gift for my husband. we recently went hiking and
                                                                                                                     he said it was so comphy he didnt even notice he had it on!
                                                                                                                     we also used it to pack most of our camping supplies. many
                                                           NEW CUSCUS 75+10L 5400ci Internal                         pockets to hold everything you need and designed with
                                                           Frame Camping Hiking Travel Backpack ‐                    comfort in mind. all in all very nice product good quality i
1334 B000YRHL1K REDACTED   9/15/2010 REDACTED   REDACTED   Green                                    highly reccomend would highly reccomend!!
                                                           Therapist’s Choice DELUXE Massage
                                                           Table Fleece Pad Set, 2 PC Set (Fitted
                                                           Corners Fully Wrap Around Sides of
1335 B01AJZEOU2 REDACTED    6/4/2016 REDACTED   REDACTED   Table, Massage Table not included)       Five Stars          Comphy

                                                                                                                        This is my 3rd pair/‐ original purchased in 2005 in trip to
                                                                                                                        New York‐ still going strong and wearing them but a little
                                                                                                                        worn looking!‐ 2nd pair purchased last year for the gym‐
                                                                                                                        and now this pair for wearing outdoors on holiday‐,These
                                                                                                                        are comphy ‐ love them ‐ pity you can’t purchase them in
                                                           Skechers Sport Women's Premium‐          Brilliant must have the !!‐Let be the slip on‐ no laces ‐ great support on feet
1336 B000AREHF2 REDACTED 11/30/2017 REDACTED    REDACTED   Premix Slip‐On Sneaker,White,9 M US      trainer             and legs in general‐Thank you sketchers
                                                           PU Leather Ergonomic Office Executive
1337 B004G5O2E0 REDACTED 12/26/2016 REDACTED    REDACTED   Computer Desk Task Office Chair          Four Stars          comphy


                                                                         Page 202 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 208 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title        Review

                                                             MIGOU Winter Wool Socks Women                                  At first I wasn't impressed. I thought they looked thin and
                                                             Warm Thick Knit Crew Socks Pack of 5       Warm and            would not keep my feet warm. After 2 months of wearing
1338 B077WQT68R REDACTED     3/15/2018 REDACTED   REDACTED   (Multicolor)                               Comphy              them, I absolutely love them. They are warm and comphy.
                                                             TowelSelections Women's Plush Robe
                                                             Soft Fleece Kimono Bathrobe Large/X‐
1339 B00FDVBX5M REDACTED      2/6/2015 REDACTED   REDACTED   Large French Blue                          Five Stars          very comphy
                                                                                                                            I wear this shirt for chores, hanging out,
                                                                                                                            gaming.......comphy. defiantly a dolman the sleeve holes are
                                                                                                                            pretty big, i wear a cami under it. My regular size is an xl fit,
                                                             YogaColors Crystal Boatneck Dolman                             xxl if i want roomy. size 16 jeans. this does run small
                                                             Sleeve Blouse Jersey Tee Up to Plus Size                       compared to tshirt size clothing but its really nice
1340 B0074T7U4E REDACTED      1/7/2014 REDACTED   REDACTED   (X‐Large, Dark Heather)                    run around shirt    shirt...light weight.
                                                             MoKo Case for Fire 2015 7 inch ‐ Slim
                                                             Folding Cover for Amazon Fire Tablet (7
                                                             inch Display ‐ Previous 5th Generation,
1341 B014KP70F8 REDACTED     2/21/2017 REDACTED   REDACTED   2015 Release Only), BLACK                  Five Stars          i love it feels so comphy in my hands
                                                             Baby Banz Sunglasses Infant Sun
                                                             Protection – Ages 0‐2 Years – THE BEST                         Our 4 month old is handling them well so far. The camo is
                                                             SUNGLASSES FOR BABIES & TODDLERS –                             super cute. I'm just happy I found a good pair that seem
                                                             Industry Leading Sun Protection Rating –   Confident in the    comphy for him, have great lenses, and I feel confident his
1342 B002K8PC9Y REDACTED      5/3/2016 REDACTED   REDACTED   100% UV                                    lenses and quality! eyes are protected.[...]
                                                                                                                            Love these. Not suede nor real fur, but super cute and
                                                             CLPP'LI Womens Slip On Faux Fur Warm                           comphy. Great price. I purchased slippers from high end
                                                             Winter Mules Fluffy Suede Comfy                                manufacturer for 5 times the price and didn't like them as
1343 B00ZOFRXBU REDACTED     2/28/2016 REDACTED   REDACTED   Slippers‐Tan‐10                            These are great!    well.
                                                             Womens Pom Pom Tall Winter Snow
                                                             Winter Rain Warm Shoe Boots ‐ 8 ‐                              I wear a 7 and it fit perfect! Super comphy. Like wearing
1344 B00YUUFTYI   REDACTED   3/17/2018 REDACTED   REDACTED   TAN39 EA0326                               So comfortable!     house shoes.

                                                             Propet Men's Four Points II Casual                             use them for work, as a door man soooo comphy.....fit as
1345 B00TEQP7GS REDACTED 12/13/2016 REDACTED      REDACTED   Walking, Black, 10.5 3E US                 will buy again      expected, 10.5 wide ,nice sturdy leather


                                                                            Page 203 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 209 of 394
                Encoded             Item          Item
     ASIN       Review ID Submitted Category      Subcategory Item                                     Review Title         Review
1346 B00HHKBKSW REDACTED 10/5/2015 REDACTED       REDACTED Black solid boxer brief with pockets        Five Stars           my favorite undies. so comphy and cute

                                                                                                                            Super comphy material and fits perfectly! Fiance scolds me
                                                                                                        Get this shirt if   at all of my shoulder‐less clothes but i couldnt resist
                                                              Utyful Women's Black Casual Crisscross    you want a classy   another! the material looks great paired with any material
                                                              Cold Shoulder Short Sleeve Blouse T‐Shirt look as comphy as   and i LOVE this look with my white shorts. def will be
1347 B07F77M3RQ REDACTED     7/30/2018 REDACTED   REDACTED    Top Size Medium (Fits US 8 ‐ US 10)       Pjs.                purchasing more from this company!
                                                              10 Pack: Free to Live Women's Lace
1348 B01GUAGRFK REDACTED     3/13/2017 REDACTED   REDACTED    Thong Panties                             Five Stars          Great fit! So comphy and very sexy!

                                                                                                                            I desided to redo the master bedroom and this comforter
                                                                                                                            set really brings it all together. I was lucky to have found it
                                                                                                       Sexy and Kinda       on Amazon for the price I did there selling it at Walmart but
1349 B003JIVZ0O   REDACTED   6/20/2010 REDACTED   REDACTED    Miranda Comforter Set Queen Black/red    Gothic Sheek         for like $20 more besides that it is super comphy.
                                                              Snoozies Womens Animal Heads Sherpa
                                                              Plush Fleece Lined Footcoverings Cat                          They are slippers, was not looking for arch support. They
1350 B00PMKC0YM REDACTED     8/30/2015 REDACTED   REDACTED    Medium                                   Five Stars           are very soft and comphy and cute!
                                                              Ingear Printer Tie Dye Smocked Romper
1351 B010T3EBH0 REDACTED     2/28/2018 REDACTED   REDACTED    Cover Up (Medium, Pink/white)            Five Stars           Comphy and cute
                                                              Tigerbear Republik Tickle Women US 8.5
1352 B01AZRQ056 REDACTED     5/7/2016 REDACTED    REDACTED    Tan Sneakers                             Five Stars           Very cute and comphy

                                                                                                                            Pros‐ good sound quality, does what it is supposed to
                                                                                                                            do.Cons‐ not very comphy on the ears if used for more than
                                                                                                                            an hour or two. You must have a dirrect line to the tv to get
                                                                                                                            the sound. If you turn your back to the tv while wearing the
                                                                                                                            headset even for a second you will lose sound. If your laying
                                                                                                                            in bed and you pull the blanket up to your neck(covering
                                                              Clarity C120 Professional Wireless TV                         the lower portion of the headset) you wil lose sound.Other
1353 B000U0F2QM REDACTED     3/23/2012 REDACTED   REDACTED    Amplifier (Discontinued by Manufacturer) GOOD PRODUCT         than that it works fine.




                                                                             Page 204 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 210 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                    Review Title           Review
                                                              Curve Muse Plus Size Balconette Unlined
                                                              Underwire Bra With Padded Straps‐2pack‐                        I love this bra! Holds very well, nothing is bothering the
1354 B075CQK21L REDACTED     4/14/2018 REDACTED   REDACTED PACK B‐40B                                 Five Stars             skin, soft and very comphy!
                                                              Linenspa 4 Inch Gel Swirl Memory Foam
1355 B0792M4QC7 REDACTED     6/10/2018 REDACTED   REDACTED Topper ‐ Queen                             Love love!             Soooo comphy nothing but love.
                                                                                                                             I read reviews stating to order up a size, wish I would of just
                                                                                                                             ordered my own size. Could return and exchange but it
                                                               The Bund Women's Pure Colour Short                            wasn't THAT big of a difference. I think all would be safe
                                                               Kimono Robes with Oblique V‐Neck,                             ordering their normal size just so it is less bulky. super
1356 B019RKI370   REDACTED   2/21/2017 REDACTED   REDACTED     Medium, Black                            Love it!!!           comphy otherwise.
                                                                                                                             I love this carseat!! The padding is comphy and feels very
                                                               Combi Lightweight Infant Car Seat with                        safe. Yeah the handle is a little bit loud but if your baby is
                                                               Side Impact and Anti Rebound ‐ Base                           asleep and you plan on letting them sleep I don't see why
1357 B00DT7TZB6 REDACTED     6/15/2015 REDACTED   REDACTED     Included– Shuttle 35 – Black             Love this carseat!   that would be a problem.

                                                               Dockers Men's Fulton Fisherman                                Great sandals. Comphy and spacious. Wish it had just a bit
1358 B005MI68EM REDACTED     9/11/2013 REDACTED   REDACTED     Sandal,Briar,11 M US                     Great                more toe room.Good look with shorts and long pants too.
                                                               ISOTONER Women's Heathered Knit
                                                               Kennedy Hoodback Purple Magic X‐Large
1359 B013YQHVQWREDACTED      8/17/2016 REDACTED   REDACTED     9.5‐10                                   Four Stars           comphy and cushiony
                                                               Comfort Canvas Brown Leopard Harness                          Super easy on, easy off. Comphy for my dog. Leash it came
1360 B00HVUTMZG REDACTED     10/6/2014 REDACTED   REDACTED     Vest For Dogs‐ Large Size                Five Stars           with matches perfect. I love it!
                                                               Madden Girl Women's BRYCEEE Slide                             Got a half size larger and they fit perfectly! Comphy and
1361 B01HOO1RMY REDACTED     5/19/2018 REDACTED   REDACTED     Sandal, Taupe Fabric, 7 M US             Five Stars           cute.
                                                               Sugar Women's Honora Slip‐On Open
                                                               Back Espadrille Wedge Sandal, Black      Cute but coming      Cute and comphy shoe but the soles are lined with twine
1362 B078HPGBC9 REDACTED     7/30/2018 REDACTED   REDACTED     Canvas, 9 M US                           indone.              and it’s unraveling after a couple wears.
                                                                                                                             A great,fast read. Thinking about how climate change could
                                                                                                                             bring weather that could completely unset the comphy
                                                                                                                             American way of life,this book could be closer to reality
1363 B00ATDYCQQ REDACTED      6/3/2013 REDACTED   REDACTED     WICK (Wick Series Book 1)                Wick review          than I would care to think.




                                                                              Page 205 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 211 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title          Review
                                                                                                                              So perfect ...I get tons of comments on how cute these
                                                             BAMBOO Monterey‐05 Women's Stretch                               boots are ..tons of people said they fit small and I have fat
                                                             Back Side Zipper Low Heel Over The Knee                          cavs ..thanks to my mom...and they so give me room!
1364 B015PLJAE0   REDACTED 11/27/2016 REDACTED    REDACTED   Boots,Black Suede,9                     Cute                     Comphy too!!!

                                                             Soft Bath Spa Pillow Comfort Neck &
                                                             Back Open Air Fiber Pillow air and
                                                             moisture flows through the OPEN‐AIR
                                                             FIBER Provides Healthy Relaxation in the
1365 B00TG9TG3I   REDACTED    7/9/2016 REDACTED   REDACTED   Bathtub without the Odor of Foam Pillows Five Stars              This is so comphy I now hate to leave the tub

                                                             YESNO BV2 Women Long Loose Dress
                                                             Patchwork 100% Linen Floral Loose Waist
1366 B071YYRB93 REDACTED 11/16/2017 REDACTED      REDACTED   with Special Drawstring Raglan Sleeve   LOVE                     LOVE this dress. So very cute and comphy.
                                                                                                                              I put the Capelli's on and OH MY are they comphy! I will like
                                                             Capelli New York Ladies Shiny Owl          I really like these   cleaning up outside I think! I hope they will last for many
1367 B01MAYEWZR REDACTED     5/30/2018 REDACTED   REDACTED   Printed Mid‐Calf Rain Boot Black Combo 7   boots!                years!
                                                             Vanity Fair Women's Body Caress Full
                                                             Coverage Underwire Bra 75335, Damask
1368 B004EWLFD6 REDACTED     9/17/2015 REDACTED   REDACTED   Neutral, 42C                               Love my bras          So comphy.Love my bras.
                                                             Miss Me Jeans Women's Radiant Silver       Super cute            I love my new capri's. super comphy and fit just perfect..... I
1369 B00W49ATZ6 REDACTED     7/30/2015 REDACTED   REDACTED   Rendezvous Capris, 29                      capri's!!!!           love love them.....Super cute!!!

                                                                                                                              love these leggings, fit good so comphy and soft iim getting
                                                             Betsey Johnson Women's Fleece Lined                              more pairs. They feel small when putting them on but there
1370 B0099MVEIC REDACTED 12/23/2012 REDACTED      REDACTED   Legging, Charcoal, One Size             warm and comphy          really bunchy so once they get them on there great
                                                             DELIMIRA Women's Smooth Underwire
                                                             Convertible Straps Non Padded Strapless                          Great!! It fits very well, is very comphy. Obviously very well
1371 B00WFP1642 REDACTED     9/17/2018 REDACTED   REDACTED   Bra Beige 36C                           Great bra                made. I am very happy with it.




                                                                            Page 206 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 212 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title        Review

                                                                                                                           So I bought these as a joke, for a big brunch I help host on
                                                                                                                           1/1. Wearing funny slippers adds to the overall humor, and
                                                                                                       Wearing funny       the kids love it. However, I was actually a bit surprised at
                                                             Happy Feet 9006‐5 ‐ Sheepdog ‐ XX Large slippers adds to      how warm and comphy these slippers are! I have a size 13
1372 B002YJKYNS   REDACTED   1/22/2015 REDACTED   REDACTED   Animal Slippers                           the overall humor foot, and they are find.
                                                             OCHENTA Women's Roll Up Sleeve
                                                             Flannel Plaid Shirt C029 Blue Red Tag 4XL                     Love, Love, Love. I am 5'7", size 4. After a return. Ordered
1373 B00P268BKS REDACTED     1/11/2017 REDACTED   REDACTED   ‐ US 10                                   Order up, up, up size 10.....Perfect. So soft and comphy.
                                                             Panasonic KX‐TCA60 Hands‐Free Headset                         Works great and is comphy on the head.Voice is clear with
                                                             with Comfort Fit Headband for Use with                        no background noise.Only thing, I wish the cord was a little
1374 B00007M1TZ REDACTED     4/24/2013 REDACTED   REDACTED   Cordless Phones                           Head set            longer. Maybe 8 or 10 feet.
                                                             Teva Women's W Foxy Tall Leather
1375 B018S7ZYKW REDACTED     1/29/2018 REDACTED   REDACTED   Boot,Brown,8.5 M US                       Five Stars          Love these boots. Super comphy.
                                                                                                                           Beautiful boots and comphy! Can't beat the price just wish
                                                             Breckelle's Gail‐26 Women's Belted                            they has half sizes im a 9 1/2 and ordered a 10 and they are
                                                             Chunky Stacked Heel Ankle Booties (10, Cant beat the          a little bit big but i think that the 9s would be too tight.
1376 B014IAKITU   REDACTED   2/22/2016 REDACTED   REDACTED   Grey)                                     price!              Doesnt matter im keeping them!
                                                             Refresh Hunter‐07 Women's Waterproof                          These are darling, comfortable and seem durable. I guess I'll
                                                             Rubber Rain Skimmers Duck Boots‐                              know that as time passes. But, they're wicked comphy and
1377 B01NCBMEOP REDACTED     1/25/2018 REDACTED   REDACTED   black/brown8                              Cuter in real life! great in the snow.
                                                                                                                           These are so sticking cute! They fit just as I expected and
                                                             BIAGIO Women Relaxed Loose Drape                              are super comphy! It's a super big tunic style shirt, so it's
1378 B013XH7450 REDACTED     5/13/2016 REDACTED   REDACTED   Tunic Top, Purple, XL                     Perfection          very roomy and hangs well
                                                             Dansko Women's Lindy Dress Sandal,
                                                             Caramel/White Full Grain, 39 EU/8.5‐9 M Feels so good..
1379 B00MAS1LQ2 REDACTED 11/17/2015 REDACTED      REDACTED   US                                        light and comphy Feels so good..light and comphy:)
                                                             Latuza Women's V‐Neck Sleepwear Short
1380 B01LWX56EF REDACTED     1/28/2018 REDACTED   REDACTED   Sleeve Pajama Set L Green                 Five Stars          Comphy and cute




                                                                            Page 207 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 213 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                        Review Title       Review

                                                             Giddy Up! Bike Seat ‐ Most Comfortable
                                                             Memory Foam Waterproof Bike Saddle,
                                                             Universal Fit, Shock Absorbing including                        Seat is comphy, but giving the product a 4 star on account
                                                             Mounting Wrench ‐ Allen Key ‐ Reflective                        of the LED light cover is scratch and has little hair line cracks
1381 B0765ZBZ34   REDACTED    8/8/2018 REDACTED   REDACTED   Band and Waterproof Protection Cover     Comphy seat            around where the middle light is.

                                                             Sleep Eye Mask for women ‐ Slepwel 3D
                                                             Sleep Mask for kids,men with Premium
                                                             Light Blocking Design/Comfortable &
                                                             Super Soft Eyes Mask With Adjustable
1382 B075PFV5XG REDACTED 10/10/2017 REDACTED      REDACTED   Strap with ear plugs‐2 Packs(black‐purple)   Five Stars         om gosh this is so comphy
                                                             Stock Your Home Luxury Spa Bath Pillow
                                                             Mat Features 3 Panel, Nonslip Jacuzzi
                                                             Pillow with Removable Suction Cups and
                                                             Extra Thick Foam Cushion Providing
                                                             Head, Neck & Back Support for Ultimate       Super great
1383 B004KZ7UIG REDACTED     6/23/2016 REDACTED   REDACTED   Relaxation                                   customer service   Comphy pillow. Super great customer service!
                                                             Harley‐Davidson Womens Burnin Barrels
                                                             Raglan Mock Neck Full Zip Black Long
1384 B00LGVC1RC REDACTED     3/15/2015 REDACTED   REDACTED   Sleeve Sweater ‐ LG                          Five Stars         very comphy
                                                             GRAPENT Women's High Waisted Swim
                                                             Bottom Ruched Bikini Tankini Swimsuit
1385 B01DUIZNG4 REDACTED     6/10/2016 REDACTED   REDACTED   Briefs Size S, Black 1                       Five Stars         Love this dress! So comphy and fits perfect.




                                                                            Page 208 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 214 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title        Review

                                                                                                                           I'm a 67 year young person, who has a large, one story
                                                                                                                           house with all wood floors. I have to keep from slipping and
                                                                                                                           falling down. I've done that too many times with dire
                                                                                                                           results, such as broken legs, and broken ribs. The older I get
                                                                                                                           the longer it takes to heal. So I hate to wear shoes inside,
                                                                                                                           and slippers look, "oldish". So I saw these and thought they
                                                                                                                           looked really cute, and comphy. I was right, they are! I wish
                                                             Yoga Socks for Women Non Slip Skid                            they came in other colors too. Seem to be well made too.
1386 B07C1JGWMZ REDACTED     4/28/2018 REDACTED   REDACTED   Pilates Ballet with Grips Cotton, 2Pairs   Fit and durability I'm just now using, so we'll see how they last.
                                                                                                                           Software is seriously crap. Dont let the selling point be its
                                                                                                                           bluetooth connectivity. It goes through the worst unstable
                                                                                                        Easy to setup and app imo. The seats are comphy but are pretty difficult to
                                                             Exerpeutic 4000 Magnetic Recumbent         comphy but         get perfectly stable. You have to settle for a little bit of
1387 B00EKCCJLM REDACTED     8/15/2015 REDACTED   REDACTED   Bike with 12 Workout Programs              software is crap   wobble while biking.
                                                                                                                           These are great scrubs. Love the color. Comphy fit,
1388 B077793YWD REDACTED 12/20/2017 REDACTED      REDACTED   Unisex Reversible Scrub Set (Green, Small) Love these scrubs! especially after a washing.
                                                             Verdusa Women's Casual V Neck Side
1389 B071RBD3Q4 REDACTED     6/26/2018 REDACTED   REDACTED   Split Beach Long Maxi Dress Black XL       Five Stars         Very comphy
                                                             HUHOT Women Short Sleeve Round Neck
                                                             Summer Casual Flared Midi Dress (Small,
1390 B06XHCG7GL REDACTED 12/21/2017 REDACTED      REDACTED   Pink)                                      Four Stars         Very comphy
                                                             Skechers Performance Women's Go Walk
                                                             3 Slip‐On Walking Shoe, Black/White, 9.5 Great for work
1391 B00KYCJ276   REDACTED   4/10/2015 REDACTED   REDACTED   M US                                       shoes              Love them very comphy
                                                             Skechers Cali Women's Beverlee Wedge
1392 B01M165UQ8 REDACTED     3/17/2017 REDACTED   REDACTED   Sandal,Natural Crochet,7 M US              Five Stars         comphy




                                                                            Page 209 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 215 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                   Review Title         Review


                                                                                                                          I was in search for a pair of 'combat' or 'biker' type of boots.
                                                                                                                          I am 5'11 and wear a size 11 boot so sometimes it's hard to
                                                                                                                          find things in my size, or they are way out of my price
                                                                                                                          range. I'm a total girly girl who loves fashion so I didn't want
                                                                                                                          them to be too "manly", I wanted a touch of "bling" and the
                                                                                                                          hardware adds a fun stylish touch. Now the real test, how
                                                             Breckelle's Georgia 28 Women's Combat                        do they fit? They are super comphy‐plenty of room at the
                                                             Boots Military Studs Studded,11 B(M)    Stylish Women's      toe since it's round it doesn't pinch, I love them, looks great
1393 B00AHJF0KE   REDACTED   8/16/2013 REDACTED   REDACTED   US,Black                                Combat Boot.         with leather legging's or a girly skirt!
                                                             Funtasma by Pleaser Women's             These are so cute
                                                             Halloween SADDLE‐50,Black/White         and i wear them      These are so cute and i wear them so often. One they are
1394 B0018NGCGE REDACTED      6/2/2017 REDACTED   REDACTED   Polyurethane,10 M                       so often ...         broken in they are so cute and comphy!!! Get these!!
                                                             Baffin Women's Loki Snow
1395 B00B4NXC9S REDACTED     7/27/2014 REDACTED   REDACTED   Boot,Grey/Charcoal,9 M US               Five Stars           Love these boots. They are so comphy and go anywhere!
                                                                                                                          I love the slippers however they run large. I have returned
                                                                                                                          them for a smaller pair and I am still tripping over them
                                                                                                                          because they are too big. But they are so comphy and warm
                                                             BOBS from Skechers Women's Keepsakes Comphy and              I use them when I sit at my chair or desk. I just don’t walk
1396 B01AHPCL4U REDACTED 12/17/2017 REDACTED      REDACTED   Ice Angel Slipper, Charcoal, 9 W US   warm!                  with them on!
                                                             LOSRLY Women Wide Leg High Fold Over
                                                             Waist Printed Boho Palazzo Pants Plus
1397 B0722P3Z85 REDACTED      5/2/2018 REDACTED   REDACTED   Size‐Navy XL 16 18                    Five Stars             comphy
                                                                                                   I always wanted a
                                                                                                   dress like this, and
                                                                                                   now it is ALL          Aaaaahhh!!! It is SO SO SO adorable! I love the mermaids!
                                                             Sourpuss Rosie Mermaid Dress (Small,  MINE. Muah ha ha       And the dress itself is so very comphy. The skulls remind me
1398 B00K7J30A6   REDACTED   3/20/2015 REDACTED   REDACTED   Blue)                                 hah ah                 of 'Skull Rock' from Peter Pan. lol




                                                                           Page 210 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 216 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                    Review Title         Review

                                                             Wepro Replacement Bands Compatible
                                                             with Fitbit Versa SmartWatch for Women                        great fit very comphy kind of a pain to get on the watch but
1399 B07D2F7VFG REDACTED     6/15/2018 REDACTED   REDACTED   Men, Small, Fushia on Black, Black       love it              amazing when you do!
                                                             BOBS from Skechers Women's Luxe Rain
1400 B00IOTPOEG REDACTED     3/17/2017 REDACTED   REDACTED   Dance Flat,Chestnut Suede,8 M US         Four Stars           All my friends want them too. Very comphy!
                                                             Vionic Womens Tide II Sandal Grey Floral                      Perfect fit....love them, so comphy !Arrived at the time
1401 B06XDJ17XV REDACTED     8/25/2017 REDACTED   REDACTED   Size 8                                   Five Stars           they said !
                                                                                                                           Lv it! Own 4 for my kids and nephew and niece who range
1402 B0015UX2EK REDACTED     1/29/2016 REDACTED   REDACTED   3M Peltor Junior Earmuff, Blue           Great muffs!         in age of 12mos to 6yrs old. Comphy!
                                                                                                      Cherry Lovers        I absolutely love the cherries!!! The scarf is also silky and
1403 B00IBPAWK4 REDACTED     3/20/2015 REDACTED   REDACTED   Sourpuss Cherry Rosie Square Scarf       Rejoice!             very comphy on my head!
                                                                                                                           Great comphy flip flop!!!! It is the one thing I make sure I
                                                             Rocket Dog Women's Spotlight Madre                            treat myself to every summer I get myself a new pair..love
1404 B00PDEBU3E REDACTED      7/8/2015 REDACTED   REDACTED   Cotton, Black, 10 M US                   Great flipflop!!!!!! them.

                                                                                                                           Watch is Very nice and shiny golden, wrist band was a little
                                                                                                                           too big for me so I got it resized at jewelers house and now
                                                             Tommy Hilfiger Women's 1781395 Gold‐                          it fits perfect!! Watch is over all very comphy nice and soft
1405 B00I078T8U   REDACTED    6/5/2016 REDACTED   REDACTED   Plated Watch                             Hilfiger watch       on arm, bit heavy but have to get use to it.

                                                             Life is Good Women's LIG Softwash Pant   comphy and           soft, comphy and perfect to lounge. they run a bit large,
1406 B00595Y3AY REDACTED 12/29/2014 REDACTED      REDACTED   (True Blue, Large)                       perfect to lounge    which is fine. the stitchings sturdy, as is the front tie.

                                                                                                      I'm a retail worker
                                                             Toms Women's Majorca Cutout Sandal ‐     who stands all day I'm a retail worker who stands all day and Toms are my cute
1407 B01H5WTLEQ REDACTED     5/12/2017 REDACTED   REDACTED   Black Leather, 7.5 B(M) US               and Toms ...        comphy shoes. I bought a cream pair also :)
                                                             Allegra K Women Scoop Neck Long
                                                             Sleeve Irregular Hem Stretchy Loose      Soft light and       Love the feel and fit of this shirt. It’s light, soft and comphy .
1408 B00KOGNVVA REDACTED 7/18/2018 REDACTED       REDACTED   Tunic Shirt                              comphy               One of my favorite shirts.
1409 B002AV4V98 REDACTED 10/26/2014 REDACTED      REDACTED   New York Jets Slippers ‐ Men             Three Stars          very comphy, but does not hold shape long.




                                                                            Page 211 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 217 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                     Review Title        Review
                                                              sandbank Mens Sexy Transparent
                                                              Underwear Sheer Bikini Boxer Shorts      ) super comphy      Much more sheer than they look in the picture :) super
1410 B01DDC0YHK REDACTED     5/24/2016 REDACTED   REDACTED Brief Panties (US L, Blue)                  too                 comphy too!
                                                              Joe's USA(tm) ‐ Youth Soft and Cozy
1411 B00H6TTRUC REDACTED     12/6/2016 REDACTED   REDACTED Sweatpants ‐Navy Size Youth L(14‐16)        Five Stars          MY NEPHEW LOVES THESE VERY SOFT AND COMPHY

                                                                                                       Perfect for people
                                                              Nice Shades Plain Unisex Fingerless      who don't like the Comphy and warm. Perfect for people who don't like the
1412 B00EOY7F74 REDACTED 11/21/2014 REDACTED      REDACTED    Gloves ‐ One Size Fits Most (Black)      bulk of a ...      bulk of a glove.
                                                              Ekouaer Pajamas Women's Long Sleeve
                                                              Pjs Top with Long Lounge Pants Soft                          Bought this for my 86 yr Mom keep the house warm 78 f
1413 B076P838SL   REDACTED    4/2/2018 REDACTED   REDACTED    Sleepwear Set S‐XXL                      Five Stars          but keeps her cozy &comphy
                                                              Active Club Women's HM890 Warm and
                                                              Cozy Plush Lounge Pajama Pants ‐ Red &
1414 B016TLEAF4   REDACTED   3/31/2016 REDACTED   REDACTED    Plaid Print ‐ Large                      Four Stars          Nice warm and comphy
                                                                                                       She loved these
                                                              Kingha Little Girls' Pajamas Set 100%    pjs and said they
                                                              Cotton Sleepwear Cute Summer PJS for     were soft and       My daughter is 5 and everything seems to bother her. She
1415 B07C3C9XV8 REDACTED     8/31/2018 REDACTED   REDACTED    Toddler Kids 1‐7 Years                   comphy              loved these pjs and said they were soft and comphy.
                                                              Dansko Women's Pro XP Clog,Ruby
1416 B00AYU5EP2 REDACTED     12/6/2014 REDACTED   REDACTED    Anaconda,37 EU/6.5‐7 M US                Four Stars          Somewhat large but comphy with thicker sock
                                                              Popana Women’s Casual Wide Leg Flare
                                                              Comfy Palazzo Lounge Pants Made In                           Comphy looks good too long for me at 5'6" would be great
1417 B00JSAUPF8   REDACTED   4/27/2017 REDACTED   REDACTED    USA Black Medium                         Five Stars          for taller gals. I ordered medium.
                                                                                                                           I love these!!! Very comphy, super soft, great quality. The
1418 B0756M7DH5 REDACTED     1/31/2018 REDACTED   REDACTED    Yoga Leggings Dianthus (LYR‐R608)        I love these!       price can't be beat. I cant wait to buy more.
                                                              Snoozies by the Sea Women's
                                                              Lightweight Skinnies Footcovering        Comphy
1419 B00IW84VDY REDACTED     9/26/2017 REDACTED   REDACTED    Slippers (Medium, Nautical Chevron)      Slippers!!!         Love these, they're so comphy and not bulky. Perfect!!!!




                                                                            Page 212 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 218 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                       Review Title        Review

                                                                                                                             Like others i bought these for my m50x headphones and
                                                                                                                             they are super comphy. They do change the sound slightly i
                                                                                                                             found them to have more sibilance to them ths way. But I
                                                             Brainwavz Replacement Memory Foam                               actually perfer the new sound over their old sound. I love
                                                             Earpads for Large Over the Ear              Dark purple         them and recommend them for people who dont like the
1420 B00X5ISRK4   REDACTED    1/8/2016 REDACTED   REDACTED   Headphones, Dark Purple                     pleather            stock pads. I bought the dark purple pleather ones.
                                                                                                                             A lot lighter then I thought they would be. I wish they
                                                                                                                             breathed a little better but over all, espically for a
                                                             Skechers Men's Work Relaxed Fit Soft        I wish they         composite toe boot, these are awesome. Super comphy as
                                                             Stride Canopy Comp Toe Shoe,                breathed a little   well. My feet feel better after work then they have in a long
1421 B00F5UX9DK REDACTED     4/30/2015 REDACTED   REDACTED   Brown/Black ‐ 10 D(M) US                    better but over all time!!
                                                             DC Comics Little Girls' Toddler Family
1422 B01JMD4ESE REDACTED     10/5/2017 REDACTED   REDACTED   Cosplay Union Suit, Blue, 3T                Five Stars          Love it! Very comphy.
                                                             HDE Womens Yoga Pants Drawstring
                                                             Pajama Bottoms Stretchy Lounge                                  Very soft and comphy , wish they had different waste other
1423 B012DPP9TG REDACTED      9/9/2016 REDACTED   REDACTED   Workout Leggings                            Comphy              than drawstring buttttt I still like them.
                                                             Soffe Juniors Fleece Roll Up Capri,
1424 B000W47XFE REDACTED     6/23/2017 REDACTED   REDACTED   Oxford, X‐Large                             Five Stars          comphy
                                                             Muk Luks Women's Pennley Slippers,          Size up success!    Very cute and comphy. I am so glad I sized up, thanks too
1425 B01LW17D7U REDACTED      3/7/2017 REDACTED   REDACTED   Copper, Small (5‐6)                         Great slippers!     the reviews.

                                                             Organic Wool Dryer Balls Handmade (No
                                                             Fillers) ‐ 6XL ‐ Natural Fabric Softener,
                                                             Sensitive Skin Baby Safe, Saves Drying
                                                             Time, Reduce Wrinkles Static Cling, New
1426 B073XC1L39   REDACTED   7/18/2018 REDACTED   REDACTED   Zealand Axenic Flavorless Fine Wool         Works great         I like that I can use it with my Sposh and comphy sheets




                                                                            Page 213 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 219 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title        Review

                                                                                                                         I've been using my chair as a desk chair and LOVE IT. It gives
                                                                                                                         such freedom of motion. The thick seat cushion is user
                                                                                                                         friendly. For the price the quality is good. I'm sure I will
                                                                                                                         receive many years of comphy use. It was easy to assemble.
                                                                                                                         It looks good in the space. I am very happy to have made
                                                             Boss Office Products B245‐BG Be Well                        this choice. The other 5 star reviews lead me to this choice.
1427 B0019QITJ8   REDACTED   5/28/2013 REDACTED   REDACTED   Medical Spa Stool with Back in Beige       VERY Comfortable The reviews are reliable. It's a good one.
                                                             Dealmed Brand Nitrile Medical Grade
                                                             Exam Gloves, Disposable, Latex‐Free, 200   Excellent buy, 200 The best, ugly blue purple gloves on the market.
1428 B011SGW6LA REDACTED     3/26/2018 REDACTED   REDACTED   Count, Size Large                          gloves             200........such a good buy. I get xlg and they are comphy fit.
                                                             softspots Tobago Women's Sandal 8.5 E                         So comfortable. I have a bunion and the box is wide enough
1429 B019QT4O2K REDACTED     8/25/2018 REDACTED   REDACTED   US Anthracite                              Love them          to be comphy all day
                                                             Fruit of the Loom Women's Plus‐Size 5
1430 B00VTV4YC4 REDACTED     11/6/2017 REDACTED   REDACTED   Pack Fit for Me Brief, Assorted, 12        Great.              Very comphy.
                                                             Amoy madrola Women Cotton
                                                             Sleepwear/Short Sets/Pajamas Set SY215‐                       This is very comphy 100% organic cotton. I bought medium
1431 B071CPV262 REDACTED     2/15/2018 REDACTED   REDACTED   Blue Koala‐M                               Tends to Run Small and they fit small just right.
                                                             Women 5 Pairs Winter Wool Cashmere
                                                             Thick Warm Soft Casual Socks, One Size,
1432 B019FETB74   REDACTED 10/10/2017 REDACTED    REDACTED   Pure                                       Socks.              Absolutely soft and comphy. Love them!
                                                             Womens Rabbit Wool Blend Fruits &
                                                             Vegetables Playful Pattern Crew Socks 5
1433 B075PWC52T REDACTED      7/2/2018 REDACTED   REDACTED   Multipack                                  Five Stars          soft and comphy!!
                                                             LARACE Lanmo Women Plus Size 3/4
                                                             Sleeve Tunic Tops Loose Basic Shirt (2X,   Comphy. Does not
1434 B01M4IV6ST REDACTED     5/20/2018 REDACTED   REDACTED   Lake Blue)                                 shrink..         Comphy. Does not shrink..
                                                             NIKE Wmns Comfort Slide #360883‐361                         super comphy bought for a weekend in the keys and wore
1435 B00DNNWLC6 REDACTED 10/23/2014 REDACTED      REDACTED   (8)                                        Five Stars       them pretty much the whole time!
                                                             adidas Women's Basketball 3 Stripe Pants
1436 B01E0CQ0DY REDACTED      9/6/2016 REDACTED   REDACTED   (Medium, Black/Shock Red)                  Comfortable!        Probably should have ordered a small but cute and comphy!




                                                                           Page 214 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 220 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title        Review
                                                              Timeson Sweatshirts for Women,
                                                              Women's Lightweight Sweatshirts
                                                              Drawstring V Neck Comfy Breathable
                                                              Stretchy Hoodies with Pocket Carbon
1437 B076DWJPZZ REDACTED      6/1/2018 REDACTED   REDACTED Black Large                                  Five Stars          love comphy
                                                                                                        The material is
                                                               Oops Outlet Women's Thin Strap           upside down. Look   It is very big, the wings make you look bigger.It is comphy,
                                                               Lagenlook Romper Baggy Harem             close at the        but be aware that most of the material printing is upside
1438 B06X9VXNT5 REDACTED     7/11/2017 REDACTED   REDACTED     Jumpsuit Playsuit                        picture.            down
                                                               Womens Fashion Crochet Beanie Hat Knit
1439 B00FKDDJHI   REDACTED   1/10/2016 REDACTED   REDACTED     Beret Skull Cap Tam (Turquoise)         Love!                Comphy and great vibrant color
                                                                                                       my kids beat the
                                                                                                       crap out of it and   I used for along time. my kids beat the crap out of it and it
                                                               Logitech Gaming Headset G330 ‐ Headset it still works good   still works good to date.. comphy fit. mic is very good..
1440 B002I3OZB2   REDACTED   2/28/2015 REDACTED   REDACTED     (behind‐the‐neck) with USB Adapter      to ...               sound quality is decent. good product.
                                                               TranquiliX Anxiety and Stress Relief
                                                               Formula | Advanced Anti‐Anxiety Mood
                                                               Support | Sleep Aid | Reduce Panic      love this oroduct    love this oroduct it helps me and my husband both relax
                                                               Attacks | Increase Calm, Happiness, and it helps me and      and sleep better this is definitly a product i will buy again
                                                               Relaxation | Stress Reduction (120      my husband both      packaging and delivery where great the dress is well made
1441 B00NMKCP1MREDACTED      2/27/2015 REDACTED   REDACTED     Capsules)                               ...                  and comphy loving it
                                                                                                                            Holy moly are these are so comphy and super adorable!!!
                                                                                                                            They are a bit on the smaller side, I wear a 9 and that's what
                                                               Women's Cozy Woolen Yarn Knitted                             i ordered and they are just ever so slightly small! So I would
                                                               Slippers Memory Foam Plush Lining Slip‐                      suggest going half a size up if you buy these! But I love the
                                                               on House Shoes w/Anti‐Slip Sole,                             look and how they feel! They are super cozy and I love that
                                                               Indoor/Outdoor (Large / 9‐10 B(M) US,   Cozy but a bit       they have hard soles on the bottom so I can walk outside
1442 B074MB5KGZ REDACTED     11/7/2017 REDACTED   REDACTED     Purple)                                 small                with them!
                                                               Vimini Womens Casual Long Sleeve Floral
                                                               Print Sweatshirt Blouse with
1443 B077859N7G REDACTED      6/1/2018 REDACTED   REDACTED     Pokcet(Blue,XL)                         Five Stars           love comphy




                                                                             Page 215 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 221 of 394
                Encoded             Item        Item
    ASIN        Review ID Submitted Category    Subcategory Item                                       Review Title        Review
                                                            Print Leggings Love On Christmas Eve
1444 B016AXAJLU REDACTED 11/27/2016 REDACTED    REDACTED (N263)                                        Five Stars        So comphy!
                                                                                                                         This baithing suit is super comphy !! Runs a tad bigger than
                                                             Fancyskin Womens High Waisted                               the size chart I got the 5x and it was roomy which I was
                                                             Swimsuit Flounced Falbala Striped                           happy about. But if u don’t want extra room. Beware. All in
1445 B072M72P1V REDACTED    7/3/2018 REDACTED   REDACTED     Tankini Two Pieces Bathing Suit           Comphy and cute ! all very happy
                                                                                                                         I have been working out for about 5 years now and WOW
                                                                                                                         this sports bra is amazing!!! So comphy and fits me
                                                                                                       ... 5 years now   perfectly...I am 5'8" 135 lbs and the straps are not to long
                                                                                                       and WOW this      and chest area is not to tight I ordered the medium and my
                                                             CRZ YOGA Women's Light Support Cross      sports bra is     bra size is a 34B LOVE LOVE LOVE! I have ordered two more
1446 B00Q6GPALQ REDACTED    3/6/2017 REDACTED   REDACTED     Back Wirefree Yoga Sports Bra Black M     amazing!!         since I have ordered this one.
                                                                                                                         Super comphy and supports like wearing two sports bras
                                                                                                                         which i usually have to do. I wear this for running, and
                                                                                                                         areobics I forget i even have it on which is great since I have
                                                                                                                         such large breasts. I have never ever found a sports bra this
                                                             Glamorise Women's Double Layer            best sports bra   comfortable, and I have been working out since I was 15
1447 B00553XP4K REDACTED   5/30/2013 REDACTED   REDACTED     Custom Control Sport Bra , White , 42 F   ever!!!           and I am 40 now.

                                                                                                                           Good comphy gloves. It's easy to put on and take off, sizing
                                                             Gym Gloves Protect Your Hands &                               is perfect according to size chart.Unless washed several
                                                             Improve Your Grip Weightlifting Grips     Good comphy         times could color hands. Mold could appear if you put
1448 B018OQPNUI REDACTED    8/6/2017 REDACTED   REDACTED     (Blue, Medium)                            gloves              gloves into bag without proper drying.
                                                             BEARPAW 1653W‐737‐M090 Women's
                                                             Rosie Cow Suede Dark Honey Leather        Very happy with     Bought for my daughter. Very happy with these ‐ warm and
1449 B00JBG12BA REDACTED   1/14/2017 REDACTED   REDACTED     Winter Boot, 7" High, 9 M US Size         these ‐ warm and    comphy
1450 B00A0UNBTW REDACTED   8/21/2014 REDACTED   REDACTED     Sabree Missy Cargo Short White‐6          Five Stars          These are my favorite shorts, soo comphy.
                                                             WeTong 3PACK Seamless Maternity Bra,
                                                             Super‐Soft Nursing Bra Bralette M‐XL
                                                             Breastfeeding Bra with Extra Bra
1451 B07BRX2CWV REDACTED    7/1/2018 REDACTED   REDACTED     Extenders & Clips                         Need better sizing Looks comphy. Need better sizing chart




                                                                            Page 216 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 222 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                         Review Title       Review

                                                             Kuranda Walnut PVC Chewproof Dog Bed                             Maisey is very comfortable on this cot, especially when we
1452 B004E2GC2U REDACTED     1/25/2018 REDACTED   REDACTED   ‐ Large (40x25) ‐ 40 oz. Vinyl ‐ Royal Blue   Five Stars         bought her the comphy cover!
                                                             BEAUTYTALK Women's Casual Cotton
                                                             Lace Stitching Trim Shift Swing T‐Shirt
1453 B075K78L4G REDACTED 11/28/2017 REDACTED      REDACTED   Dress Cracker Khaki XXL                       Four Stars         this is comphy....
                                                             RockDove Women’s Memory Foam
                                                             House Spa Thong Slippers(5‐6 B(M)                                I just love these cute comphy slippers! They are like walking
1454 B079G8VQX3 REDACTED      7/9/2018 REDACTED   REDACTED   US,Grey)                                      Five Stars         on pillows, my feet are very happy.
                                                             Woman Within Plus Size Perfect Three‐
                                                             Quarter Sleeve Scoop Neck Tunic ‐ White,                         These are great...I have several... Nice colors comphy hangs
1455 B00FROUJBE REDACTED     1/27/2018 REDACTED   REDACTED   1X                                            Very nice          well!
                                                             Wealurre Breathable Underwear Women
                                                             Seamless Bikini Nylon Spandex Mesh
1456 B07CVRLH1R REDACTED      8/2/2018 REDACTED   REDACTED   Panties(Light Color,M)                        Defiantly approve It fit well and was rather comphy would defiantly recomend
                                                             OLUKAI Nohea Perf Shoe ‐ Women's                                Before I was buying them from Sport Challet.So comphy to
1457 B00AW38OFS REDACTED     5/24/2015 REDACTED   REDACTED   Toffee/Tapa 8.5                               Five Stars        my feet

                                                             Southpole Men's High Definition and
                                                             Screen Print Graphic T‐Shirt With allover
1458 B00YCTE65K REDACTED      2/2/2016 REDACTED   REDACTED   Border Prints On Bottom, Black, X‐Large       like it!           comphy!
                                                                                                                              These shoes do NOT run small. they are sized to fit. I
                                                                                                                              ordered a size smaller based on reviews and had to
                                                             Anne Klein Women's Yetta, Cognac Multi,                          exchange them for my average size. Now I have a comphy
1459 B00BXUUDLM REDACTED     3/22/2014 REDACTED   REDACTED   8 M US                                    Sized 2 fit!           pair of shoes that fit.
                                                             B.O.P.J. ‐ Mens Long Sleeve Plaid Flannel
                                                             Robe, Black, Turquoise 38697‐
1460 B01AIQ4TSY   REDACTED   4/18/2016 REDACTED   REDACTED   Small/Medium/Large                        Five Stars             Absolutely love it, it is comphy!
                                                             URBANCLEO Womens Scoop Neck
                                                             Sleeveless Elong Tunic Top Shirt Mocha                           This top is very nice ! very comphy n fits very good. Thank
1461 B01H7KNYS0 REDACTED      9/5/2018 REDACTED   REDACTED   Large                                     Very nice ! too        You for great service.




                                                                             Page 217 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 223 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                       Review Title      Review
                                                              Riviera Sun 21818‐NW‐2X Summer
                                                              Dresses Maxi Dress Sundresses For          Washes well but
1462 B076KTS967   REDACTED   3/27/2018 REDACTED   REDACTED Women                                         hang dry          The dress is a little big and long but super comphy.
                                                              Ppippilong Kids Boys 100 percent Cotton
                                                              2 Piece Pajamas Sleepwear and Easy
                                                              Wear Clothes T Shirt Pants Set (Sizes 2‐   My nephews love
1463 B01MF5JWC8 REDACTED     2/19/2017 REDACTED   REDACTED 8),Blue and White                             them.             So comphy! My nephews love them.

                                                                                                                           These shoes are very cool, but mostly i have severe arthritis
                                                               La Sportiva Men's TarantuLace                               and was sure they would not work but they fit great and are
                                                               Performance Rock Climbing Shoe,                             very comphy considering. I love them and im very excited
1464 B005DLQE74 REDACTED     7/13/2017 REDACTED   REDACTED     Kiwi/Grey, 42 M EU                        So cool.          to continue my climbing lessons.




                                                                              Page 218 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 224 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                  Review Title          Review


                                                                                                                        I love the feel of these, the top fit just a little big but the
                                                                                                                        next size down is a little too small, so you decide. My only
                                                                                                                        real complaint is that the sleeves are a little short and a
                                                                                                                        little tight. I know that I am a little fluffy but if it fits across
                                                                                                                        my hips it should fit my arms?? I do like the pockets, lots of
                                                                                                                        stuff to keep pens, flashlights, etc handy in one and the
                                                                                                                        little alcohol wipe pocket inside the other. The pants were
                                                                                                                        great, the petite was perfect for length. The hang is just
                                                                                                                        right on the shirt over the pants and the pants have a
                                                                                                                        drawstring as well as elastic making it super easy. Lots of
                                                                                                                        pockets in the pants also. Only other thing (not a flaw) is
                                                                                                                        that these are silky so wear over a non silky bra or wear a
                                                                                                                        chami under it made of tshirt material or put the strap
                                                                                                                        holders on the shoulders (what I did) to keep from slipping
                                                                                                                        to the side and showing your bra strap. These were very
                                                                                                                        cool and comphy and there is no shrinkage. I don't know if
                                                                                                                        they stretch as much as they slide very nicely. I washed in
                                                                                                                        HOT water and tumbled on HIGH. This is how I treat all my
                                                             WonderWink Women's Scrubs Four Way                         scrubs to get the stains and or stink out of them. So far
                                                             Stretch Raglan Sleeve Mock Wrap Top,   Love the silky feel these have held up. I will update on the wear value if they
1465 B009YRE30I   REDACTED   6/13/2014 REDACTED   REDACTED   Caribbean, XX‐Large                    of these            don't last a year with weekly use.

                                                                                                                          I use these every day for work. They are really nice had
                                                                                                                          them for about 2 months now. The beeping is annoying but
                                                                                                                          I play really light music in the background and the beeping
                                                                                                                          never happens :) great range to them and extremely
                                                             Turtle Beach Ear Force PX3                                   comphy. The problem with reviews is that only negative
                                                             Programmable Wireless Gaming Headset                         experiences will Allways get reviews good experiences
1466 B00BDX1M00 REDACTED     5/20/2014 REDACTED   REDACTED   (Certified Refurbished)              Not bad at all          rarely get noticed. Keep that in mind.




                                                                           Page 219 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 225 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                        Review Title          Review

                                                             Dr. Martens Women's 1460 Re‐Invented                               Love love love! So comphy and cute. I got lots of
                                                             Victorian Print Black Victorian Flowers                            compliments when I wore them. I wore them all day and
1467 B003GXFT2M REDACTED     7/19/2015 REDACTED   REDACTED   Lace Up Boot ‐ 7 F(M) UK / 9 B(M) US         Don't Hesitate!       my feet did not hurt at all
                                                             Latuza Women's Cotton Lounge Pants,
1468 B01N5DG152 REDACTED     9/16/2018 REDACTED   REDACTED   Heather Gray, Large                          Can't go in dryer     Fits good, real comphy.

                                                             InterestPrint Sugar Skull Canvas Women's
1469 B01DIGGIDK   REDACTED   7/19/2017 REDACTED   REDACTED   Slip On Fashion Shoes Sneaker ‐ US6      Five Stars                Cute and comphy.
                                                             ISOTONER Women's Microterry Slide
                                                             Slipper with Satin Trim (Large ‐ 8.5‐9,
1470 B00IJ4NP1U   REDACTED 12/30/2016 REDACTED    REDACTED   Peony)                                   Five Stars                comphy

                                                                                                                                Beautiful, comphy, very solid to walk in, absolutely no pinch
                                                                                                                                points. The only thing to watch for: they have a slight pink
                                                                                                                                tinge to them. Cute when you're white, but as the summer
                                                             Lolli Couture Legend Faux Suede Leather                            advances and you get tan, these will no longer be shoes
1471 B00TZ6N7C8 REDACTED     6/11/2015 REDACTED   REDACTED   Lace up Sandal Platform Heel 8 Nude          very solid            that disappear into your skin completely.
                                                             Gildan Men's Covered Waistband Boxer                               Love this product soft comphy and seems durable Have
1472 B077ZKV825 REDACTED     6/20/2018 REDACTED   REDACTED   Brief 5 Pack, Mixed Royal, Large             Five Stars            bought more amd would recomend this product!
                                                             Oyanus Womens Off The Shoulder
                                                             Ruffles Pockets Dress Side Split Maxi                              Perfect dress for beach photos. So comphy and love the
1473 B074PMKBTV REDACTED      7/7/2018 REDACTED   REDACTED   Dresses Navy L                               ABSOLUTLY LOVE        pockets
                                                                                                                                I love these shoes! So comphyfy! Even my 21 year old
                                                             Sanuk Yoga Sling 2 Sandals with Free Sun                           daughter loved them, so I had to buy her a pair, so she will
1474 B01CUTGFCU REDACTED      9/6/2016 REDACTED   REDACTED   Bum Coconut Lip Balm                     Feeling young!            stop wearing mine. Lol
                                                                                                                                I have purchaed 3 of these chairs. Very comphy. Enjoyed
                                                                                                                                them accept each one broke within 2 days of GENTILE use.
                                                                                                                                Each one the seam of the seat seperated with the
                                                             Intex Sit N Float Inflatable Lounge, 60" X                         sides.Price is right, product is very comfortable, but no
1475 B000OV0X4S REDACTED      7/7/2016 REDACTED   REDACTED   39", 1 Pack (Colors May Vary)                It is what it is!!!   durability at all.




                                                                             Page 220 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 226 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                    Review Title         Review
                                                                                                                           They are comphy but really got for pool and beach, would
                                                             DINY Home & Style Ladies Womens Slip     Water proof and      not recommend for long time outdoor use. Not much tread
1476 B07BSHFC6X REDACTED      5/9/2018 REDACTED   REDACTED   On Sneaker Clogs Sandals (8, Lavender)   light weight         on the bottom

                                                                                                                           So cute! Why not get these? They are so sweet, bright pink,
                                                                                                                           cute, fit is great! I have a high arch, a little wide foot and
                                                                                                                           these are awesome! I also am getting another pair of these
                                                             Rocket Dog Women's Jazzin Lace‐Up,Pink                        in peach pool/boy dot soft pink & peach. Can't wait! Luv
1477 B009WSAICG REDACTED     4/23/2014 REDACTED   REDACTED   Neon Canvas,7.5 M US                     Sweet!               em! Comphy and cute no matter what your age is! Go for it!
                                                             Bali Womens Active Classic Coverage
1478 B01HA1OCS2 REDACTED     8/18/2017 REDACTED   REDACTED   Foam Underwire, White, 36DD              Nice bra          Comphy
                                                             Tranquility by Colorado Clothing         Have one in every Soooo Comphy!!! Great at the beach can get wet from
1479 B00ZJG4BSM REDACTED      2/7/2017 REDACTED   REDACTED   CompanyTM Ladies Skort‐Black, Large      color!!!          kayaking and dries in just a few minutes!!!
                                                                                                                        Ingot this hoodie for my self in the large/xlarge. Im.5 9 195
                                                                                                                        lbs. It fits perfect. The material isnt like sweat shirt material
                                                             Unisex Realistic 3D Digital Pullover                       its like a neoprene. Has a traditional hoodie pocket. Super
1480 B01MXDQIVI REDACTED      9/2/2017 REDACTED   REDACTED   Sweatshirt Hoodies Hooded Sweatshirt     Love it           comphy ;‐)
                                                                                                                        Nice, comphy shoes and good quality. Going to Israel and I
                                                                                                                        hope these will look good with a skirt. I have worn these
                                                             Skechers EZ Flex 2 Fascination Womens    Cute and          several times already and the are good for walking. Fit as
1481 B014EY3FK4   REDACTED   3/12/2017 REDACTED   REDACTED   Slip On Sneakers Taupe 10                comfortable       expected and a cute shoe.

                                                                                                                           To be fair, I just got it. But its great. My son has a slightly
                                                                                                                           older version, more velour on the seat, and while its a great
                                                                                                                           seat, its a pain to clean. This one just running my hand
                                                                                                                           across it i know will be easier, which is awesome cause we
                                                                                                                           are in the car tons running between grandparents, (6hr +
                                                                                                                           runs) and they always seem comphy. Mesh pockets tend to
                                                                                                                           hold matchbox cars over drinks, but handy all the same.So
                                                                                                                           to recap:Safe, Comfortable for the kids, Reasonable to
                                                             RECARO Performance SPORT                                      install, attractive, and SafeLets be honest, the safe part is
1482 B00B507D7C REDACTED     12/1/2013 REDACTED   REDACTED   Combination Harness to Booster, Vibe     Favorite car seat!   what matters!


                                                                           Page 221 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 227 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title         Review
                                                              Majestic Pet Products 27 inch Beige
                                                              Casita Cat Furniture Condo House
1483 B003SZVFGW REDACTED 12/20/2015 REDACTED      REDACTED Scratcher Multi Level Pet Activity Tree      Cat furniture.       Nice and comphy.

                                                                                                                             I read the review before I purchased this and everyone was
                                                                                                                             saying oh it runs Big!Well Gosh! Darn it! THEY LIED!!!SMH!!
                                                                                                                             It Almost feels like the top part is a size small/med. And
                                                                                                                             from the waist down is maybe a 1X possibly? I read the
                                                                                                                             reviews first and still ordered A larger size for shrinkage and
                                                               SE MIU Women's Plus Size Long Zipper     It Almost feels like I like my robe loose fitting and comphy!There is
                                                               Ultra‐Soft Fleece Hoodie Robe With       the top part is a    "NOTHING!!!!"That runs big on this Robe! I AM VERY
1484 B074GZM6WVREDACTED      1/10/2018 REDACTED   REDACTED     Pockets,B‐black,XXX‐Large                size small/med       DISAPPOINTED!!!! About this robe

                                                               Hanes Men's Flannel Pant, Red Black                       looks like they are warm and comphy i hope the person that
1485 B008YWFATW REDACTED     12/7/2012 REDACTED   REDACTED     Plaid, X‐Large                           great            is getting them for Christmas will like them
                                                                                                                         I wear iconic Tide sandals around the house to
                                                                                                                         manage/avoid planters faciitus and love them. I bought
                                                                                                                         these for something a little cuter and they did not
                                                                                                                         disappoint. Very cute, very comphy. A softer sole than tide,
1486 B00DZBE8IG   REDACTED   1/15/2016 REDACTED   REDACTED     Vionic Women's Bella Black Sandal 8 M    Cute and comphy. but still supportive.
                                                               Dunlop Duncan Grey Mens Slippers US      You get what you Comphy but no vent holes. My feet get sweaty. Also, the
1487 B005GVVOQ2 REDACTED 12/24/2012 REDACTED      REDACTED     Size 9                                   pay for          inserts come out every time I take off the slippers.

                                                               Mio Marino Mens Dress Shoes ‐ Fashion
                                                               Casual Oxford Shoes for Men ‐ Round Toe
1488 B077Q38TB7 REDACTED      3/8/2018 REDACTED   REDACTED     Dress Claviko ‐ Navy ‐ 10.5 D(M) US     Love it               Very light and comphy. Love it

                                                               Threadrock Women's Lion of Scotland                           I have been looking for a while and I love this. I wanted it to
1489 B01M0LZVRD REDACTED     3/19/2018 REDACTED   REDACTED     Hoodie Sweatshirt XL Navy                Comphy!              be big and comphy. This will be great for camping.

                                                               Pedag 112 Alaska Genuine Lamb's Wool                          I bought some rainboots and they needed a little somethng
1490 B001G0NSMA REDACTED     12/7/2012 REDACTED   REDACTED     Insole with Anti‐Slip Latex, Women's 5   For my Rainboots     more. This fills the bill. They are very comphy and plush.


                                                                             Page 222 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 228 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                    Review Title          Review
                                                                                                                            Love these socks! I'm on my feet all day, they keep my feet
                                                                                                                            comphy. I like the extra padding in the toes and heel. They
                                                             Dr. Scholl's Men's Blister Guard 3 Pack                        are not too tight on calf's and hold up after many washings.
1491 B00LCFPRE6   REDACTED 11/27/2014 REDACTED    REDACTED   Crew Athletic Sock                       my go to socks        My favorite socks.
                                                             Alpine Swiss Genuine Leather Money Clip
                                                             front pocket wallet with magnet clip and
1492 B004M6UDF0 REDACTED     12/3/2016 REDACTED   REDACTED   card ID Case, Black                      Five Stars            verry nice and comphy
                                                                                                      Great product.
                                                             National Brushed Back Satin Pajamas,     Theses are my
1493 B001ICX93Y   REDACTED   3/23/2018 REDACTED   REDACTED   Pink, 2X ‐ Misses, Womens                third pair            So comphy. Great product. Theses are my third pair.

                                                             4 Pack Zenana Women's Plus Size V‐Neck
1494 B00M09TU28 REDACTED      4/9/2018 REDACTED   REDACTED   Tees 2X White, Charcoal, Black, H Gray Five Stars              Love these shots,so comphy

                                                                                                                            A little bit bigger than I expected it to be but I still love it.
                                                             My Neighbor Totoro Kigurumi ‐ Adult                            Super soft and comphy, I feel like I could live in it forever. I
1495 B00UN7ABYK REDACTED 11/27/2015 REDACTED      REDACTED   Costumes Pajama Onesies, X‐Large         Super kawaii          will definitely be buying again but a little smaller. :3
                                                             Sakkas S‐4‐85683 ‐ Badalea Long
                                                             Embroidered Sequin Beaded Batik Shirt
                                                             Printed Tank Top Blouse ‐ Dark Camel ‐
1496 B071F15VXD REDACTED 11/12/2017 REDACTED      REDACTED   OSP                                      Super cute            Very comphy
1497 B0059I2KEW REDACTED 7/18/2017 REDACTED       REDACTED   Vans Lanai                               Five Stars            Nice and comphy, great deal
                                                                                                                            This is the second time I have purchased this bra. It fits
                                                             Warner's Women's Cloud 9 Back                                  perfect and is sooo comphy! I will continue to purchase this
                                                             Smoothing Underwire Bra, Toasted         It fits perfect and   style unless it is discontinued. This always happens when I
1498 B00ITKMR22 REDACTED     10/2/2016 REDACTED   REDACTED   Almond, 36C                              is sooo comphy        find a good fit.
                                                             Luichiny Women's Ar Leen, Black, 7.5 M                         I love these booties !!! Bought them in taupe last year !!!
1499 B00CY8MT5K REDACTED 11/30/2014 REDACTED      REDACTED   US                                       LOVE                  True to size, super comphy and easy to walk in

                                                             Skechers Cali Women's Works‐Kiss And     Wonderful Flip        They are so very comfortable and a nice color selection! I
1500 B0030B2PD6 REDACTED     7/18/2013 REDACTED   REDACTED   Run Thong Sandal,Black,8 M US            Flops                 hate shoes but love comphy flip flops! Thank you!




                                                                            Page 223 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 229 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                    Review Title            Review
                                                              EVA Neon Genesis Evangelion Asuka's Cat                         Comphy hat, only problem is pins make rattling noise but
1501 B00GP8D7RE REDACTED     9/11/2014 REDACTED   REDACTED Ear Black Color Cap Hat                    Good quality.           that's only problem. Good quality.
                                                                                                                              Love this dress! Wore it to a super bowl party and even
                                                               DILANNI Women's Business Retro                                 Steve aoki loved this dress on me. Super comphy, it hugs all
                                                               Cocktail Pencil Wear to Work Office                            the right places.I am a size 2 and I ordered the 4‐6 and it
1502 B00NJCW2DO REDACTED      2/7/2015 REDACTED   REDACTED     Casual Dress Black Small                   Amazing             was perfection!

                                                                                                                              I love this dress. Super comphy and long enough for me, it
                                                               Sakkas 5026 Comfortable Jersey Feel                            comes to a little above my ankles. I am 5'9 / 135 pounds
                                                               Solid Color Smocked Bodice String Halter                       and the small fits perfect. I going to order it in more colors.
1503 B00596V310 REDACTED     5/30/2012 REDACTED   REDACTED     Maxi / Long Dress ‐ Black / Small          Love this dress     Perfect for the summer... So easy and light.
                                                               Levi's Men's 517 Boot Cut Jean, Rigid,                         THEY ARE LEVIS ALWAYS GOOD.AND GET MORE COMPHY
1504 B00016QPAM REDACTED     1/25/2015 REDACTED   REDACTED     36W x 29L                                  ALWAYS GOOD         WITH EVERY WASHING
                                                               GOLD TOE Men's 7‐Pack Crew Socks
1505 B01N09LOXJ REDACTED     3/24/2017 REDACTED   REDACTED     White 10‐13                                Four Stars          Nice comphy fit
                                                               KEEN Women's Voyageur Hiking               Great price and
1506 B00E0GOMJU REDACTED     1/15/2016 REDACTED   REDACTED     Shoe,Neutral Gray/Lime Green,8.5 M US      quality             So comphy! Great price and quality.
                                                               FUNKYMONKEY Women's Comfort Slides
                                                               Double Buckle Adjustable EVA Flat
1507 B07CV9P2VT REDACTED     8/13/2018 REDACTED   REDACTED     Sandals                                    good for price !    nice....comphy
                                                               Justin Boots Women's U.S.A. Bent Rail
                                                               Collection 11" Boot Wide Square Double                         The Boots are nice and comphy, but I was a little sad that
                                                               Stitch Toe Performance Rubber                                  they are not as pink as they look online, they are more
                                                               Outsole,Chocolate Bisonte Cow/Violet                           purple, and they run a little large, but will be good for
1508 B006M7KFOQ REDACTED     10/9/2013 REDACTED   REDACTED     Ponteggio Cow,8 B US                       Nice boots          winter with thick socks.....Pink‐E*

                                                               Stacy Adams Men's Big Sleep Pant, Gray,                       Love these, we call them sexy pants!! They are so silky and
1509 B008VPS7D8 REDACTED     4/14/2015 REDACTED   REDACTED     XX‐Large                                   love them!         comphy. The quality is great and just thin enough for sleep.
                                                                                                                             Comphy on the head, good sound quality, good range of
                                                               Sennheiser RS 170 Digital Wireless                            reception. BUT.. controls are impossible. I ruined mine after
                                                               Headphones (Discontinued By                                   2 weeks trying to get the sound up or down to adjust to a
1510 B002TLT10I   REDACTED 10/12/2015 REDACTED    REDACTED     Manufacturer)                              good sound quality comfortable level.


                                                                              Page 224 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 230 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                Review Title             Review
                                                              Meeshine Womens Flat Sandals Summer
                                                              Rhinestone Bohemian Flip Flop Shoes
1511 B071G5W87R REDACTED      5/8/2018 REDACTED   REDACTED Black US 8.5                           Five Stars           So adorable and comphy!!
                                                                                                                       Bought this for my nephew for christmas and he loves it.
                                                                                                                       The only downside is the seat is hard and not comphy. Also,
                                                                                                       My nephew Loves setup could have been easier. Other than that I'm very
1512 B004UU9ZB6 REDACTED     1/29/2014 REDACTED   REDACTED    Fisher‐Price Harley‐Davidson Tough Trike this trike      pleased.

                                                              Regency New York Coral Fleece Robe
1513 B0749SC2PS   REDACTED   7/20/2018 REDACTED   REDACTED    (Large/X‐Large, Navy Contrast Grey Collar)   Five Stars      very plush and comphy
                                                              Sunrise Women's Short Sleeve Classtic
1514 B01DTZL092   REDACTED   12/7/2017 REDACTED   REDACTED    Satin Pajama Set (XX‐Large, Solid Black)     Five Stars      They are very comphy
                                                              Spenco Women's PolySorb Yumi Nubuck
                                                              Thong Orthotic Sandals ‐ Carbon/Pewter,      Love. And soo
1515 B01CIRAG7Y REDACTED      5/2/2018 REDACTED   REDACTED    Size 8                                       comphy          Love. And soo comphy
                                                              Copper Compression Gear PREMIUM Fit
                                                              Recovery Ankle Sleeve ‐ 100%
                                                              GUARANTEED ‐ #1 Ankle Brace/Support
                                                              Sock/Wrap/Stabilizer For Men And
1516 B00ZSXERJY   REDACTED    1/4/2016 REDACTED   REDACTED    Women (Large)                                Five Stars      Super comphy, offers good support.
                                                              IBTOM CASTLE Baby Girls' Polka Dots
                                                              Christmas Birthday Princess Leotard Party
                                                              Cosplay Pageant Fancy Costume Tutu
                                                              Dress up Mouse Ears Headband Rose+3D
1517 B0779QPJLH REDACTED     4/16/2018 REDACTED   REDACTED    Ears 2‐3 Years                               Five Stars      Great little dress, super comphy!

                                                              Sag Harbor Women's Plus‐Size Mock
1518 B00YGOT3JK REDACTED 10/19/2015 REDACTED      REDACTED    Neck Cashmerlon Sweater, Bordeaux, 2X        Five Stars      really like, comphy
                                                              Olga Women's To a Tee Front‐Close
1519 B00PKGX9L6 REDACTED 10/19/2015 REDACTED      REDACTED    Contour Bra, Black, 40D                      Five Stars      Comphy and easy to put on and off!




                                                                             Page 225 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 231 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title      Review

                                                             XKH‐MOTO Sport Bike Dirt Bike
                                                             Motorcycle Grips Gel Red Replacement
                                                             APRILLA BMW Ducati TRIUMPHYAMAHA
                                                             Kawasaki Suzuki Polaris Offroad KTM Dirt                     Look good, look more orange than Honda red. Very hard
1520 B017QVT6QY REDACTED     1/17/2018 REDACTED   REDACTED   Bike(7/8" Left 1" Right)                 Three Stars         material, not comphy


                                                                                                                          Love these socks, They came in the colors shown in the
                                                                                                                          picture. They look very good on my feet. They fit great. I
                                                                                                                          wear a size 9 in sneakers. I got these because I wanted a
                                                                                                                          good quality sock that wouldn't break apart in 2 days that
                                                                                                                          were soft and didnt hug my legs. I love them. They are soft,
                                                                                                                          comphy, stretch out nicely without losing shape. I hate the
                                                                                                                          cheaper made anklets because the material around the
                                                             Prince Womens No Show Performance                            ankle is always tight and can break easy. These do not do
                                                             Socks for Running, Tennis, and Casual Use                    that. There are no lose threading, overall I am very happy. I
                                                             (Pack of 6) (Women's Shoe Size 6‐10 (US),                    would recommend. The price is a bit higher but I have never
1521 B01FKXS18O REDACTED     5/17/2017 REDACTED   REDACTED   Black)                                    Love these socks   had better socks so I would pay it again.
                                                             PattyBoutik Women's V Neck Knit Wrap                         I love this dress! It is my go to winter going out dress. It is
1522 B018TI4HZ8   REDACTED    1/2/2017 REDACTED   REDACTED   Polo Dress (Light Coral L)                Perfect            warm and comphy but still very stylish!
                                                             Alegria Carina White Poppy
1523 B00USA4Q9S REDACTED      6/1/2016 REDACTED   REDACTED   (WhitePoppy,US7‐7.5)                      Five Stars         Supportive & Comphy!
                                                                                                                          Good product, very comphy.Only problem I had is they
                                                             L.B. Evans Men's Roderic M, Black, 13 3E                     wear out so fast, like 4 months...maybe I'm just hard on
1524 B00BMWZ14U REDACTED 10/14/2016 REDACTED      REDACTED   US                                         Very comphy       them.
                                                                                                                          This pair is very comphy and durable. The color is not as
                                                                                                                          bright as the pictured but I can accept it. I usually wear US
                                                             ECCO Women's Kawaii Kilea                                    size 8 and my previous ECCO sandal (size 38) runs a bit
                                                             Sandal,Titanium/Dark Shadow/Mint,38                          smaller than US 8. But this one EU38 /US7‐7.5 fits me
1525 B005HGU2AK REDACTED 12/21/2012 REDACTED      REDACTED   EU/7‐7.5 M US                              I'm satisfied     exactly well. I'm satisfied with it.




                                                                            Page 226 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 232 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                     Review Title       Review




                                                                                                                          These Cory Everson 1lb each wrist weights are great, very
                                                                                                                          comphy to wear.They are like two sausages seamed
                                                                                                                          together end to end so 2 seams where they are a bit
                                                                                                                          thinner.Easy to put on & stylish.On my wrist, average lady
                                                                                                                          size, they fall just below the wrist bone.They stack well with
                                                                                                                          my other 1lb wrist weights that are more snug.These are
                                                                                                                          the Definity beige 1lb each wrist weights which are just 1
                                                                                                                          sausage & 1 seam but even diameter all round. These
                                                                                                                          Definity don't slip at all but are snug & stay put just under
                                                                                                                          the thumb, above & on the wrist bone.I like them both &
                                                                                                                          they go well together.I give the Cory Overson 4 stars not 5
                                                                                                                          as I would prefer no black color, the insides & edges are
                                                                                                                          black, not a big deal but if we are going for perfection... the
                                                                                                                          Definity have no black. If my wrist were any thicker the
                                                                                                                          Definity would cut circulation & be too tight so the Cory
                                                                                                                          Everson would be better for thicker wrists, they just slide a
                                                                                                                          little on me but it's no problem.I found the Definity scrolling
                                                                                                                          through many Amazon pages of wrist weights looking for a
                                                                                                                          pair with 2lb each weight. They are sold through an external
                                                                                                       Easy to put on &   website. They turned out to be 1lb each when they arrived
                                                                                                       off, feel good,    but still good in combo with C E ones. One can use them to
1526 B000FKBI2Y   REDACTED   10/8/2009 REDACTED   REDACTED   Cory Everson 2 lb. Wrist Weights (Pair)   useful.            fill in the gaps of the weights of dumbells one has to buy.




                                                                            Page 227 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 233 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                     Review Title           Review


                                                                                                                              I bought this shoe in a size 8.5, they ran true to size for me.
                                                                                                                              THEY ARE SO COMPHY, I even wore them to work where I
                                                                                                                              stand on my feet anywhere from 4‐6 hours. No problems at
                                                                                                                              all in these shoes, the soles of these shoes are extremely
                                                                                                                              padded. My only caution is to be careful not to walk down
                                                                                                                              the back of the heel, make sure your foot is fully in the
                                                                                                                              shoe. I did a few times and the back my shoes now have a
                                                                                                                              love and hate relationship with my footies and I have to fix
                                                                                                                              my shoe by hand so that it doesn't appear to be walked
                                                             Sam Edelman Women's Leya Fashion                                 down... I hope that makes since, but besides that i'm totally
1527 B01HOJ49UG REDACTED 11/20/2016 REDACTED      REDACTED   Sneaker, Grey, 8.5 M US                   FALL STAPLE!!          in love! I may be asking for the pink ones for CHRISTMAS!

                                                                                                                              I wish I could buy a new pair of these shoes they were
                                                                                                                              comphy stylish and once broken in.. Well let's just say I still
                                                                                                                              have them and use them for casual strolls here and there.
                                                                                                                              When first breaking them in it was a bit tight across my toes
                                                                                                                              there was a piece of the shoe that would dig in at my small
                                                             Reebok Men's Realflex Transition‐M,       Best shoes I ever      toes joint but again once broken in these were a dream to
1528 B005I1Y4DA   REDACTED 12/10/2014 REDACTED    REDACTED   Black/Blue/Sunrock, 10.5 M US             had!                   wear! Perfect for working on concrete all day.
                                                             Saffron Fabs Bath Rug 100% Soft Cotton,
                                                             Size 50x30 Inch, Latex Spray Non‐Skid                            not what I expected, not durable. The threads come out
                                                             Backing, Grey/White Color, Geometric      The threads come       real easy. I put it in my bathroom to step on after a shower,
                                                             Pattern, Hand Tufted, Heavy 190 GSF       out real easy. I put   not comphy. its hard and the white in it is higher than the
                                                             Weight, Machine Washable, Rectangular     it in my bathroom      gray so it makes standing on it bare foot a little
1529 B00W8EKX1W REDACTED     8/10/2017 REDACTED   REDACTED   Shape                                     to step ...            uncomfortable, I like the design that is about it.

                                                             NHL New York Islanders Primary Logo                              Love this sweat shirt :) Comphy, wearable, durable, cozy,
1530 B00866JJ02   REDACTED   12/8/2013 REDACTED   REDACTED   Hoodie, Medium                            Love it!               warm, soft, easy to wash and just an awesome sweat shirt!
                                                             Skechers Sport Women's Breathe Easy
1531 B015IZ83SC   REDACTED    9/7/2016 REDACTED   REDACTED   Fashion Sneaker,Champagne,9.5 M US        Love them !!           Great shoes! Comphy and very cute!


                                                                           Page 228 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 234 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                  Review Title           Review
                                                              Moodeng Casual House Slippers Men and
                                                              Women Memory Foam Warm Non‐Slip
                                                              Slide Shoes Lightweight Ladies Home   Comphy but go up Comphy but go up a size. I’m a size 8 and bought a Med
1532 B075Z41WVL REDACTED     2/21/2018 REDACTED   REDACTED Sandals                                  a size. I’m a size ... should have bought a large. My heal comes off the back

                                                               Ipets PET619S 100% Waterproof &                                 get this for your furry friend !!!!! you will not regret it.........
                                                               Rechargeable Dog Shock Collar 900 ft                            a kind way of correction, the sound and vibrate work so
                                                               Remote Dog Training Collar with Beep                            well, the shock option is not really in play so much !!!!!! my
                                                               Vibrating Electric Shock Collar Dogs (10‐                       dog seems to care less the collar is around his neck, so
1533 B07148Z1WH REDACTED     1/16/2018 REDACTED   REDACTED     100lbs)                                     good times          apparently pretty comphy :) thanks ipets
                                                               Carnival Women's Full‐Length Printed
                                                               Soft Microfiber Legging, Tie‐dye                                Love them but I should have ordered a larger size.. very ‐
1534 B0123MCX2A REDACTED     3/25/2017 REDACTED   REDACTED     Pinwheel, Small                             Five Stars          very comphy!
                                                               Southpole Big Boys' Boys Active Basic
1535 B00XP4TMGG REDACTED     3/22/2017 REDACTED   REDACTED     Jogger Fleece Pants, Red, Large             Four Stars          A little large but my sin says they are comphy.
                                                               Embrace Me by Miss Elaine Women's           Not for me. I think
                                                               Pajama Set with Gentle Support Bra,         would not be        Not for me.I think would not be comphy to sleep in.Might
1536 B00U27D0W6 REDACTED      2/1/2016 REDACTED   REDACTED     Cobalt Floral, Medium                       comphy ...          be ok to lounge in,not what I was looking for.
                                                               DRSKIN Women Comfy Loose Fit Long                               super cute and comphy!! will likely order a few more in the
1537 B018XAS1I6   REDACTED   6/17/2016 REDACTED   REDACTED     Tunic Top with Various Hem (XL, Black)      Five Stars          fall!
                                                               Vans Kyle Walker Pro Shoes UK 9 Navy        pricy but a quality Fit just right a tad pricy but stylish, great arch support,
1538 B01MTYAC97 REDACTED      3/4/2018 REDACTED   REDACTED     White                                       product             comphy right out of the box,

1539 B00EZKROLY REDACTED     9/18/2014 REDACTED   REDACTED     Naturalizer Women's Vato, Blue, 8.5 M US I love these shoes So comphy. I love these shoes.

                                                                                                                               I bought this holster for a CZ 75 compact, it does not retain
                                                                                                                               it at all and the holster collapsed after drawing from the
                                                                                                                               holster. I am not happy about that. I will say it is comphy
                                                                                                                               and I forget it is there. The clip is sturdy and the leather is of
                                                               Barsony New Brown Leather IWB Holster                           good quality. I just wish it was stiffer or had a thumb snap.
                                                               + Magazine Pouch for CZ‐75 Comp CZ‐                             It also seems it will wear well over time but I am sorry to
1540 B00LIBT786   REDACTED    5/9/2017 REDACTED   REDACTED     75D right                             Disapointed               say I am not going to recommend this product.


                                                                               Page 229 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 235 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title        Review
                                                              Crocs Reny II Boot, Black, 10 M (D) Men /
1541 B00I1HRG2E REDACTED     4/30/2017 REDACTED   REDACTED 12 M (B) US Women                            Awesome rain gear Very comphy,great for bad weath days.
                                                                                                                            confusing at first ....I was told to cut holes for armrest and
                                                                                                        I am an Aquarian other things...i kind of improvised....nice and comphy.....I
                                                              Bell Automotive 22‐1‐56602‐8 Universal so purple is the       live in South Florida and instead of a towel that slips around
1542 B008QBURVW REDACTED 12/20/2013 REDACTED      REDACTED Shaggy Bucket Seat Cover, Purple             norm                this is perfect
                                                                                                        1st and best hiking Got these boots for a music festival I was camping out in.
                                                              Hi‐Tec Men's Bandera Mid Waterproof       boots I've ever     THey are really comphy and even though it rained all
1543 B00H5H2798 REDACTED 12/10/2016 REDACTED      REDACTED Hiking Boot, Taupe/Gold, 11 M US             bought              weekend my feet stayed dry!
                                                              DREAM PAIRS Women's Straw Yellow
                                                              Dress Pump Stiletto Heel Strappy Sandals                      Love love these heels they are pretty and look like the
1544 B01N6U1DN1 REDACTED     3/15/2017 REDACTED   REDACTED ‐ 9 M US                                     Love My Yellow      picture and are actually comphy for heels


                                                                                                                              These pants are soo comphy! The fabric is so soft and the
                                                                                                                              pattern I found pretty cool. Speaking of cool, with these
                                                                                                                              pants, if it's hot out, they're cool, and if it's cold, they keep
                                                                                                                              you warm. Also, the low crotch doesn't keep you from
                                                                                                                              being active. You can do so many things in these pants. I
                                                                                                                              even wore them to school! (I got tons of complements) Not
                                                                Banjamath Women's Peacock Print                               only that but it shipped pretty fast, and over the weekend.
                                                                Aladdin Harem Hippie Pants Jumpsuit                           It came on Sunday, just in time to ware to school! If your
1545 B00V3ITCMU REDACTED     6/11/2016 REDACTED   REDACTED      (Black) One Size                          love these pants    thinking of getting these pants, do. You won't regret it.
                                                                Tommy Hilfiger Men's 3‐Pack Cotton
1546 B013IOEIH0   REDACTED    3/7/2017 REDACTED   REDACTED      Boxer Brief,Multi,Large(36‐38)            COMPHYYY            COMPHYYY
                                                                                                                              beautiful color and modern cut. 5'5" hits midcalf, slits come
                                                                Soojun Women's Solid V Neck Tops          nice for modern     to mid knee but dont reveal front or back of theigh when
1547 B01KDWRS9K REDACTED      4/1/2018 REDACTED   REDACTED      Cotton Linen Long Blouses Yellow          modest dress        walkong. comphy!




                                                                               Page 230 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 236 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                     Review Title        Review

                                                                                                                           Hard to keep the back straps from twisting will never lay flat
                                                             MENT Trends Professional Cooking Apron                        so gets uncomphy...... However they have recently sent me
                                                             Chef Designed for Kitchen BBQ Grill / 10                      a new 1 after the first half or my review. The straps are a
                                                             OZ Black Cotton for Women and Men Bib                         new style wich I like. we'll see how they work after a few
                                                             Adjustable/Towel Loop + Quick Release                         shifts at work. my hopes are high considering the great
1548 B0796V8Y46 REDACTED     6/22/2018 REDACTED   REDACTED   Buckle + Tool Pockets + Headphones Loop Two Stars             costumer service !

                                                             MLDYGYC Men's Summer Casual Plus Size
                                                             Linen Drawstring Striped Beach Shorts Nice and
1549 B073SBDK7Y REDACTED     8/31/2018 REDACTED   REDACTED   (Waistline : 29‐31 inch/Tag XL, Red)  comfortable             Hubby loves them, comphy
                                                             Women's Sheep Warm Plush Soft Sole                            Love these! So soft and comphy, I'm thinking about
1550 B01MAUBFSQ REDACTED     1/15/2017 REDACTED   REDACTED   Indoor Slipper Pink 7‐8 B(M) US       Five Stars              ordering a second pair!

                                                             BOBS from Skechers Women's Chill Flex‐
1551 B01J4IUL34   REDACTED   8/24/2017 REDACTED   REDACTED   New Groove Flat, Navy Groove, 6 M US      Five Stars          Love these shoes. So comphy!!!
                                                             Cat House, Bed, Cave. Handmade.
                                                             Ecological Sheep Wool. Color Snow
1552 B01AEVVM3S REDACTED 11/15/2016 REDACTED      REDACTED   White. Size L Large (10‐17 pounds) cat.   Five Stars          Very well made and comphy
                                                             PFERD Hand File with Handle, American
                                                             Pattern, Double Cut, Half‐Round,
                                                             Medium, 6" Length, 19/32" Width, 5/32"                        A wonderful file! Used it on brass, copper and brass so far
1553 B000VD3PGC REDACTED     7/16/2015 REDACTED   REDACTED   Thickness                                 wonderful           and it's still good, plus the handles comphy!
                                                             Just My Size Women's Plus 5‐Pack Cotton
1554 B06X1C6W34 REDACTED     2/12/2018 REDACTED   REDACTED   High Brief, Assorted, 11                  Five Stars         comphy
                                                             Globalwin Women's 1727 Waterproof                            I love these boots...they are warm comphy and fit
                                                             Snow Boots (10.5 (M) US Women's,                             great.great price for the buy..I might get the grey n white
1555 B074T1MLBK REDACTED     2/11/2018 REDACTED   REDACTED   1727BLACK/RED)                            I love these boots ones
                                                             adidas Men's Superstar 3G Slide           Looks good...feel
1556 B004JXWPUW REDACTED      1/3/2018 REDACTED   REDACTED   Sandal,Black/Silver/Grey,10 M US          good.              So comphy




                                                                           Page 231 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 237 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                   Review Title      Review
                                                                                                     Great for
                                                                                                     manicures or if
                                                                                                     you have a bunion
                                                             Wild Women's Sandal (Leopard) Large 8 ‐ keeps toes        I need these flip flops because of my bunions, my toes get
1557 B007ZYOXIY   REDACTED   10/3/2015 REDACTED   REDACTED   9                                       seperate.         stuck together, but when I wear these my toes are comphy.

                                                                                                                          They fint GREAT in the legs but the butt is sooooo very very
                                                                                                                          tight (I dont ever wear legging soooooooooo not sure if that
                                                                                                                          how it is supposed to be.) Oh also the pants are black but
                                                             Pink Queen Hot Stylish Black Mass Effect makes your ass      the stitching is all white (just a heads up) the pants are mad
                                                             N7 Wet Look Digital Print Leggings Tights look like the game comphy tho and great for summer. Good buy for the cash
1558 B00H99V6HQ REDACTED     3/29/2014 REDACTED   REDACTED   (M)                                       (hd)               (considering other pairs are 50$ )
                                                             Amoin Women's High Waisted Brooklyn
1559 B00PXDYI2K   REDACTED   3/25/2017 REDACTED   REDACTED   Cuffed Joggers [6103],Light Grey,Large    Five Stars         COMPHY
                                                             Topo by Ergodriven | The Not‐Flat
                                                             Standing Desk Anti‐Fatigue Mat with
                                                             Calculated Terrain [Must‐Have for Any
1560 B00V3TO9EK REDACTED      8/6/2018 REDACTED   REDACTED   Standing Desk] (Obsidian Black)           Love it            So comphy! I can stand all day on this mat!
                                                             adidas Big Girls' Designator Track Pant,  Loke the color and
1561 B003KAUIB8 REDACTED     1/25/2017 REDACTED   REDACTED   Granite/Shock Pink, Large/14              fit                Nice pants, very comphy

                                                                                                                            Well, we needed a new couch. The cat urinated on the old
                                                                                                                            one (urinary track infection). It was cheap, quick delivery,
                                                                                                                            easy to assemble. Why 3 stars? It's light weight, we don't
                                                                                                                            have carpet so it will slide around. Plastic feet. The fabric is
                                                                                                                            okay, oh and the seat back is 17". Is it comphy? Sure as long
                                                                                                                            as you're not trying to cozy up with your loved one.
                                                             Poundex F6938 Bobkona Burril Linen‐Like                        Durable? To be determined. Cushions are not removable to
                                                             4 Piece Left or Right Hand Reversible   You get what you       wash. The rocker is my new favorite chair. I hate the seat
1562 B01BUNIW5K REDACTED      7/8/2017 REDACTED   REDACTED   Sectional Set, Navy                     pay for                back!
                                                             Harry Potter Hufflepuff Logo Youth T
1563 B06XPPR7R9 REDACTED     5/10/2018 REDACTED   REDACTED   Shirt & Exclusive Stickers (Large)      Five Stars             its so comphy and stylish


                                                                            Page 232 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 238 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                       Review Title          Review
                                                              Salt Water Sandals by Hoy Shoe Original
                                                              Sandal (Toddler/Little Kid/Big             These shoes are
                                                              Kid/Women's), Shiny Fuschia, 1 M US        so worth the          They got here quick and are perfect for a kid.. comphy and
1564 B003FQ99YO REDACTED      5/7/2013 REDACTED   REDACTED Little Kid                                    money!!               last forever!!! Thank you saltwater sandals! Great Deal

                                                                                                                               loved it once i started it was hard to put down. «Watership
                                                                                                                               Down» is my favorite but Duncton Woods is 2nd. details are
                                                                                                                               wonderful and i can imagine how long it must have taken to
                                                               Duncton Wood (Duncton Chronicles Book duncton wood              write . plan to sit comphy for a few days and meet the
1565 B01MUC2QI5 REDACTED     5/21/2017 REDACTED   REDACTED     1)                                    chronicles 1              wonderful characters. Enjoy!!!!
                                                                                                                               sturdy & comphy, used it indoors to try it out, weather not
                                                               Brylanehome Zero Gravity Chair With                             conducive to use outdoors yet, very happy so far, need to
1566 B00AGWFD36 REDACTED     5/20/2014 REDACTED   REDACTED     Pillow And Canopy (Taupe)                 Zero Gravity          use to test durability yet
                                                               Daniel Green Women's Gildy
1567 B00K8TGKX4 REDACTED     1/16/2018 REDACTED   REDACTED     Moccasin,Black,10 M US                    Four Stars            Not much foot support but very comphy and cute!

                                                                                                                               Well, Im 5'10" and I was so scared to get this because the
                                                                                                          Well, Im 5'10" and   crotch always goes wrong due to the inseam and my long
                                                               Pink Queen Women Round Circle Long         I was so scared to   legs ‐‐ but as you can see, it worked out, was mad comphy
1568 B01IDA42Y8   REDACTED   1/28/2018 REDACTED   REDACTED     Loose Pants Jumpsuit One Piece M White ...                      and reached my boots...Im a size 6, about 170
                                                                                                          adorable. People     Cute and comphy.Ties with wooden beads on
                                                               Women's Harem Pants Black Floral Print paying                   pockets,adorable.People paying compliments.Be kind to
1569 B00Y4FEFTO REDACTED      8/6/2015 REDACTED   REDACTED     Smocked Waist                              compliments          them though,not so tough seams.
                                                               Skechers for Work Women's Sure Track
                                                               Trickel Slip Resistant Work Shoe, Black, 9 Best work shoes      I absolutely love these shoes, they are so comphy. Highly
1570 B00F57HC4K REDACTED     1/11/2015 REDACTED   REDACTED     M US                                       ever                 recommend




                                                                              Page 233 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 239 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title         Review
                                                                                                        Been wearing
                                                                                                        them for about 6
                                                                                                        months straight
                                                                                                        and they haven't
                                                                                                        tarnished at all     Loooooooove these plugs!!! Been wearing them for about 6
                                                                                                        the paint hasn't     months straight and they haven't tarnished at all the paint
                                                             Longbeauty 6 Pair Stainless Steel Screwe   chipped and          hasn't chipped and they're super comphy to sleep in, and at
                                                             Flesh Tunnel Expander Eer Plug Gauge       they're super        1/2' that is gettin hard to come by. Buy them!! They're
1571 B00XE20JH0   REDACTED   12/3/2016 REDACTED   REDACTED   Earlets 6 Colors 12MM                      comph                totally worth it!!
                                                             Realtree Men's Camouflage Clog Slip‐on
1572 B06Y3GCDF4 REDACTED     11/9/2017 REDACTED   REDACTED   Shoe, Green Camo, Size 12                Four Stars        Very Comphy
                                                             OLUKAI 'Ohana Sandal ‐ Men's Black/Dark I'm happy with the Comphy on the foot, the strap/thong didn't irritate my skin,
1573 B001MWGP7CREDACTED      9/14/2015 REDACTED   REDACTED   Shadow 15                                purchase          I'm happy with the purchase

                                                             ZAN.STYLE Women’s Plus Size Slub                              So comphy and cute with leggings. Fits nice and is not boxy
                                                             Cotton Tunic Tee Shirt Long T Shirt for    So comphy and      but not tight either. I bought a couple of more since Ali
1574 B06X8ZDSZQ REDACTED     8/13/2017 REDACTED   REDACTED   Leggings                                   cute with leggings liked it so much. Just wish there where more colors
                                                                                                                           This shoe fits to your foot with great support as all of Devo's
                                                                                                                           sandals. The buckles allow you to fit to suit yourself. I have
                                                             DEVO Women's Summer Beach Shoes                               this shoe in Purple as well. They must be comphy or I
                                                             Buckles Leather Sandals Flip Flops‐Purple‐                    wouldn't have so many, I should get a commission or a free
1575 B0011E84ZC   REDACTED   8/18/2014 REDACTED   REDACTED   36 EU                                      TOPS!              pair!
                                                                                                                           Its not for a tall person, the sleeves keep rideing up to my
                                                             Mojessy Womens Knit Plain Chunky           Its not for a tall elbows and the bottom also rides up but it is very soft and
                                                             Mohair Sweater Jumper Fuzzy Bodycon        person, the        comphy, for me a sleeveless mock or turtle neck under it
1576 B01N1KCZNW REDACTED     6/13/2017 REDACTED   REDACTED   Tops                                       sleeves keep ...   works ok.
                                                             Levi's Women's Relaxed Western Plaid
1577 B00FB8S7U6 REDACTED 10/29/2017 REDACTED      REDACTED   Shirt, Rose Bud, Large                     Five Stars         So cute and comphy
                                                             R2‐D2 Costume ‐‐ Star Wars Fitted
1578 B015NQ0QNG REDACTED     3/19/2016 REDACTED   REDACTED   Juniors Hooded Tank‐Top Shirt, Medium Five Stars              Comphy




                                                                             Page 234 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 240 of 394
               Encoded             Item         Item
    ASIN       Review ID Submitted Category     Subcategory Item                                       Review Title        Review
                                                                                                       Super comphy, I     I went a size up and it fits fabulously! Super comphy, I have
                                                           Ayliss New Mermaid Fish Scale Printed       have a little       a little tummy and the pants don't roll down. Great fir, great
1579 B01AWAC88Y REDACTED   4/30/2018 REDACTED   REDACTED   Leggings Stretch Tight Pants,Colorful XXL   tummy and the ...   feel, I love them!

                                                                                                                        I usually wear I size S/M on every clothing I have. I order an
                                                                                                                        M which was almost like a XS. I returned it and I ordered an
                                                                                                                        XXL. That’s corresponding to an M. I love it overall so I
                                                                                                                        ordered a second one XXL as well. So buyer beware it’s a
                                                           Womens Pajamas Sets Two Piece               I order an M     nice comphy pj, it’s not cotton like it states but rayon and
                                                           Sleepwear Long Sleeve Kimono PJ Set         which was almost it’s not true to size. I still like the design and how
1580 B076WQXD9P REDACTED   2/2/2018 REDACTED    REDACTED   Suits Navy XXL                              like a XS        comfortable it is which is why I give it a 4 star
                                                           Aerosoles Women's Branchlet, Black
1581 B003EHTXZO REDACTED   5/14/2016 REDACTED   REDACTED   Patent, 7 M US                              Five Stars          comphy

                                                                                                                         Best t shirt I can find. Well made, nice. Heavier than most t
                                                                                                                         shirts in this price range. I am 6' 1" 185, the X LG is comphy
                                                                                                                         in size. If you want to show off muscles get a large.Heavy
                                                                                                                         weight etc are just terms the manufactures use to sell
                                                                                                   Very good quality product. If you go by ounces per square yard for the
                                                                                                   and the price is      material you can get a better idea of fabric weight/shirt
                                                           Dickie's Men's Short Sleeve Heavyweight very low. This        weight. This info can be found on Amazon or manufacture
                                                           Crew Neck Pocket T‐Shirt, Heather Gray, really is the t shirt web page.These t shirts are heavy weight and the fabric has
1582 B00B6E75VG REDACTED   5/6/2015 REDACTED    REDACTED   X‐Large                                 to buy.               a nice feel. I recommend !
                                                           Power Drive Ratchet Anvil Hand Pruning
                                                           Shears ‐ 5x More Cutting Power Than
1583 B00CH9TS9G REDACTED   2/23/2017 REDACTED   REDACTED   Conventional Garden Tree Clippers.      Would order again Hand grip is very comphy to work with cuts like a charm




                                                                          Page 235 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 241 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                        Review Title       Review
                                                                                                                             I wear a size small hat, so this hat was great, as it has an
                                                                                                                             adjustable leather strap. I wear it with my casual clothes
                                                                                                                             and the quality is as I expected. I wanted the hat to have
                                                             ililily Distressed Vintage Style Denim DRY                      that worn out look, to say it was my comphy go to hat that
                                                             Baseball Cap Pre‐curved Bill and                                I've worn for years. The long peak of the hat is easily
                                                             Embroidery on Front and Side with                               molded to the shape I want it to be. I expect to wear this
                                                             Adjustable Leather Strap Snapback            Denim DRY ball     hat for many more years to come.Thank you, from a very
1584 B00BHQ739C REDACTED     7/31/2013 REDACTED   REDACTED   Trucker Hat (ballcap‐595‐8),Pink,One Size    cap                satisfied customer
                                                             Choies Women's Spaghetti Strap                                  absolutely love it!!!! I am a Medium size, 5'6 135lbs, and it
                                                             Pineapple Print V‐Neck Pom Poms                                 fit perfectly!!! you can adjust the straps so they don't fall
1585 B00ZZF5TWY REDACTED     9/30/2015 REDACTED   REDACTED   Romper Playsuit M                            love it!!!!        off, super comphy! love it!!!!
                                                             Hipsy 5pk Women's Adjustable NO SLIP
                                                             Skinny Bling Glitter Headband Multi Gift                        love love love these. so comphy i forget im wearing them. I
                                                             Pack (Gunmetal/Teal/Black/Hot                love love love     wish they had colors that were not glittery though I am 40
1586 B00FMXM210 REDACTED     8/12/2014 REDACTED   REDACTED   Pink/White)                                  these              not 12

1587 B000FIV1SC   REDACTED   12/5/2014 REDACTED   REDACTED   L.B. Evans Men's Atlin, Chocolate, 12 M      Five Stars         Very comphy; the material might pad down after awhile
                                                                                                                             Very comphy, I'm a large, the fabric is pretty forgiving so I
                                                             Hotouch Women's Nightshirts Sexy                                would have been fine with medium, large is a bit big but not
1588 B01N10RGA8 REDACTED     6/13/2018 REDACTED   REDACTED   Chemise Slip Nightgown Light Blue L          Runs a but large   a big deal

                                                                                                                             totally a fine product, the handles are durable and im
                                                                                                                             impressed with the rhinestones color! the handles, are
                                                                                                                             STUCK on the belt, real quality work. O&A sent us, looking
                                                                                                                             forward for the handcuffs style belt ;0 the belt also fits
                                                                                                                             really well, and includes soft paddings all around the belts
                                                             Munkeybarz Handlebarz for your Hips                             inside as a woman i would want to just wear it really
1589 B00DWWX9M REDACTED 11/21/2013 REDACTED       REDACTED   Medium ‐ White ‐ EDO‐1969‐21M                sexy & Durable!!   comphy! does not get too sweaty either
                                                             Dunlop Duncan Burgundy Mens Slippers         You get what you   Comphy but no vent holes. My feet get sweaty. Also, the
1590 B006BUUBR0 REDACTED 12/24/2012 REDACTED      REDACTED   US Size 10                                   pay for            inserts come out every time I take off the slippers.




                                                                            Page 236 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 242 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title       Review
                                                                                                                           No shoes provide good arch support out of the box, any
                                                                                                                           more. These were as expected in that department.
                                                                                                                           Otherwise, these are comfortable and flexible, requiring
                                                                                                                           little in the way of break‐in. Leather is breathable so these
                                                                                                                           are comfortable all day. Florsheim has made decent and
                                                                                                                           excellent shoes for years. These fall into the decent
                                                             Florsheim Men's Getaway Bike‐Toe Slip‐                        category; comphy, good looking, casual shoe That should
1591 B0076U9UJO REDACTED      2/4/2016 REDACTED   REDACTED   On,Brown,10.5 M US                         No Surprises.      last for years.
                                                             Amazon Essentials Girls' Lightweight
                                                             Water‐Resistant Packable Puffer Vest,
1592 B0738FQTZL REDACTED     4/16/2018 REDACTED   REDACTED   Dark Pink, Medium                          Five Stars         grandaughter wears it alot. so comphy.
                                                             Top Flight Men's Diabetic Non‐Binding
1593 B01J6LBGZQ REDACTED 12/18/2017 REDACTED      REDACTED   Mid‐Calf Socks 2 Pack                      Four Stars         Soft and comphy
                                                             Genuine Malachite Square Heavy and
                                                             Wide Mens Band Sterling Silver Ring Size                      very massive, eyt comphy ring, worth money you pay for
1594 B0048FI7TO   REDACTED   6/11/2011 REDACTED   REDACTED   12(Sizes 10,12,13,14)                      malachite ring     it...+ good design
                                                                                                                           I honestly didn't expect the product to be this good. I was
                                                                                                                           able to stuff a king sized down bed topper in it and its very
                                                                                                                           comphy. So far its held up to the huge bed topper being
                                                             Build Your Own Jr Admiral Blue Raincoat    exeeded my         forced into it and my toddler jumping all over it. I was
1595 B00ZSMRXHI REDACTED     4/13/2017 REDACTED   REDACTED   Bean Bag Cover                             expectations       pleasently surprised.
                                                                                                                           These were beautiful. I bought them as a gift for my sister
                                                                                                                           who wears a 9 exactly. They fit perfectly and she absolutely
                                                             Sara Z Ladies Microsuede Wedge Bootie      True to size and   loves them. She said they're really comphy and we'll made.
1596 B01IPJDBT4   REDACTED 12/24/2016 REDACTED    REDACTED   with Fringe (Cognac), Size 9               beautiful          These were a good buy.

                                                             Womens Plus Size Necklace Ladies Tunic
1597 B01ABVESQY REDACTED      6/2/2016 REDACTED   REDACTED   Sleeveless V Neck Tops Plus Size UK 10‐69 Five Stars          I love the tops very comphy!
                                                             Slippers International Men's Dorm
1598 B000P3POSU REDACTED      3/8/2016 REDACTED   REDACTED   Slipper,Tan,11 W US                       Four Stars          fits fine & comphy




                                                                            Page 237 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 243 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                    Review Title       Review

                                                                                                                         Great pants for the price. The crotch area wears much
                                                                                                                         faster than the rest and tears after about 6 months of daily
                                                                                                                         use. Omce the tear becomes noticable it's unable to be
                                                             Dockers Men's Relaxed Fit Comfort Khaki                     salvaged. That being said they are comphy and fit well. I've
                                                             Cuffed Pants‐Pleated D4, British Khaki  Great pants for     gone through 4 and will continue to purchase these. 2 stars
1599 B00YIX8R2S   REDACTED    9/4/2018 REDACTED   REDACTED   (Stretch), 42W x 32L                    the price           off for durability.

                                                                                                                         Better than beats pro and studio, good bass and clarity.
                                                             Yamaha PRO 500 High‐Fidelity Premium                        Definately worth the money. And the headphones are
1600 B0092T84HQ REDACTED     8/31/2014 REDACTED   REDACTED   Over‐Ear Headphones (Piano Black)        Worth it           comphy even though all the reviews say they arent


                                                                                                                       In other comments I explained how the sleeves shrunk a bit
                                                                                                                       on first (cold water) wash, leaving them a bit too short.
                                                                                                                       Sleeves should have been made a bit longer. Also one of my
                                                                                                                       teal colored tops came with a seam coming open. I have 5
                                                                                                                       total....Like them and will wear them, but the sleeve issue
                                                                                                                       was disappointing. So the quality control needs to be a bit
                                                                                                                       more careful and a slight design change in sleeve length is
                                                             Ayurvastram Pure Cotton Shirt Tunic Top                   needed. 18 women is super comphy and loose for super
                                                             Kurti: Cream Embroidery on Cream; Size                    casual wear and the 18 regular more form fitting....I bought
1601 B00P7GBZ2O REDACTED 12/21/2014 REDACTED      REDACTED   18                                      Need tiny changes both for different uses and occasion.
                                                             VamJump Juinors Sexy Sports Gym
                                                             Cotton Tank Top and Shorts 2 Piece
1602 B06XHBSFV2 REDACTED     7/21/2017 REDACTED   REDACTED   Outfits Green                           Five Stars        Very comphy!!!!!!




                                                                           Page 238 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 244 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                       Review Title      Review
                                                                                                                           Would repurchase. Perfect for carrying my tiny 2.5lb malt in
                                                                                                                           one when she's tired and she is very comphy. the strap
                                                                                                                           could be longer for her, she is a bit small but loves it. I rarely
                                                                                                                           have to carry my 5lb malt, terrier mix but if i did i have
                                                                                                                           another for her. I just throw them both folded up into my
                                                             Alfie Pet by Petoga Couture ‐ Chico                           doggy bag with the water bottle and doggy bags. great
1603 B007FLMYE2 REDACTED 11/23/2014 REDACTED      REDACTED   Reversible Pet Sling Carrier ‐ Color Pink   Would repurchase. purchase!
                                                             Western Chief Women's Tiny Whales
1604 B01ELFSOI4   REDACTED   8/16/2017 REDACTED   REDACTED   White Boot 9 B                              Fun boots            Cute comphy
                                                             Snoozies Wild for Dots Women's
                                                             Lightweight Skinnies Footcovering           The material is a    Second pair, so comphy and soft. Washes well. The material
1605 B00IW88CM0 REDACTED     5/21/2017 REDACTED   REDACTED   Slippers (Medium, Lime Dots)                fun print.           is a fun print.
                                                             Fruit of the Loom Men's 6 Pack Crew,
1606 B01MXIE9RT REDACTED     4/10/2017 REDACTED   REDACTED   Shoe Size: 6‐12 (Sock Size: 10‐13), Black   Soft And Comphy      It's exactly how you buy them at stores. Nice and comphy
                                                             YaeTact Car Travel Inflatable Mattress
                                                             Inflatable Bed Camping Universalwith                             Very comphy. No leaks even tho dragging in and out of car.
1607 B01J2X31L0 REDACTED     5/12/2018 REDACTED   REDACTED   Two Air Pillows (Grey)                      Love it!             Love it!
1608 B01D0OWLZO REDACTED     1/19/2017 REDACTED   REDACTED   Culottes Blue Floral X‐Large                Five Stars           Great and comphy

                                                             Very Fine Dance Shoes 2707 Black Satin &
1609 B0145N8H3Y REDACTED     4/16/2017 REDACTED   REDACTED   Black Leathe Trim, 2.5" Heel, Size 7 1/2 Two Stars               Not so comphy..sent back

                                                             Domain Cycling EXTRA Large Gel Exercise
                                                             Bike Seat Cushion Cover, Stationary
1610 B01MY4Q6UWREDACTED      11/3/2017 REDACTED   REDACTED   Recumbent Bicycle Rowing Machine        Five Stars               Very comphy

                                                                                                                              This really helped me heal my lower back and gain better
                                                                                                                              posture while I was in physical therapy. It also helps me
                                                                                                                              remember to get up and move. I think it's really great. I
                                                             Flash Furniture Mobile Ergonomic                                 used it in school too for long classes. Everyone wanted to
                                                             Kneeling Swivel Task Chair with Black       Helped Heal My       borrow it. I'm not sure why it's getting 3 stars. It's not super
1611 B004GIZ33Q REDACTED     5/21/2015 REDACTED   REDACTED   Mesh Back                                   Lower Back           comphy but it really can help your body heal.


                                                                             Page 239 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 245 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                          Review Title       Review
                                                              Long Sleeve T‐shirt with bug, grey, insect,                      Wore as nite shirt. Kept me biteless. Soft and comphy
1612 B000HZUDOQ REDACTED     8/31/2010 REDACTED   REDACTED antenna, shield XXX‐Large White                  no bites           material.
1613 B00JD2JPM0 REDACTED     8/21/2016 REDACTED   REDACTED Ikea's Toftbo Bathmat, White                     Five Stars         So comphy
                                                              KEEN Women's CNX Zephyr Criss Cross                              Comphy shoes. They get stinky fast though. I machine wash
1614 B01H77R2JA REDACTED      9/1/2017 REDACTED   REDACTED Hiking Shoe, Black/Gargoyle, 9 M US              Five Stars         them.
                                                                                                            Her 5 yr old
                                                                                                            daughter thought
                                                                funzee Adult Onesie Pjs Footed Pajamas      it was funny she As mentioned by others feet size too large but my daughter
                                                                Playsuit Festival Style Sizes XS‐XXL        would wear one   says it is very comphy. Her 5 yr old daughter thought it was
1615 B00GNC4CS0 REDACTED     1/11/2018 REDACTED   REDACTED      (Medium)                                    like she does    funny she would wear one like she does
                                                                Vans Black Ball Hi SF Shoes UK 8 Black                       I love these shoes. Very comphy and look great, as well as a
1616 B01997D6K0 REDACTED 10/15/2017 REDACTED      REDACTED      True White                                  Love these shoes good price makes them awesome shoes.
                                                                Isaac Morris Game Of Thrones Seven
1617 B00FEZLAC8   REDACTED   7/12/2016 REDACTED   REDACTED      Houses Men's T‐shirt L                      Five Stars         nice shirt soft and comphy
                                                                Zutano Baby Girls' Apple Tree Princess                         I love to dress my daughter in this outfit! It is cute and
1618 B00DGPHES2 REDACTED 11/24/2014 REDACTED      REDACTED      Dress and Legging Set, Multi, 12 Months     super comfy outfit comphy, with that combo you can not go wrong!
                                                                                                            It’s goes on easy
                                                                Thundershirt SPORT Dog Anxiety Jacket,      and she’s          Dog likes the Sport shirt very much. She calms quickly and
1619 B01FN4GW2MREDACTED      6/20/2018 REDACTED   REDACTED      Platinum, Large                             perfectly comphy falls asleep. It’s goes on easy and she’s perfectly comphy.
                                                                21503‐1X Riviera Sun Summer Dresses /
                                                                Swimsuit Cover Up,Floral Burst Acid
1620 B01DJECTBQ REDACTED     3/17/2017 REDACTED   REDACTED      Wash,1X Plus                                Four Stars         they are cool and comphy

                                                                Lobe Wonder Earring Support Patches,        Supportive         So comphy, easy to use,and stays on. Earrings always make
1621 B001ET77GQ REDACTED 6/10/2018 REDACTED       REDACTED      60‐Count (Pack of 4)                        comphy             my love droop and this helped to support it a lot.
1622 B06WV8LVLP REDACTED 12/12/2017 REDACTED      REDACTED      UGG Classic Short Boots II, 8M, Spruce      Five Stars         so comphy
                                                                                                                               I love this mat it is perfect for a small bathroom I wish I
                                                                Townhouse Rugs Luxurious 17‐Inch by 24‐                        woulda bought 2 more maybe one larger but they are so
1623 B007POUUOU REDACTED     2/11/2015 REDACTED   REDACTED      Inch Memory Foam Bath Rug, Brown        PERFECT.               comphy.
                                                                Just My Size Women's Comfort Lace                              Nice bra with no underwire. Comphy and straps allow
                                                                Hidden Shapers Plus Size Bra (1111),    Nice bra with no       adjusments and are thick. Didnt notice the little jewel in the
1624 B002T4JJY8   REDACTED   8/15/2015 REDACTED   REDACTED      White, 44C                              underwire              frontb. Very cute.


                                                                               Page 240 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 246 of 394
                Encoded             Item        Item
    ASIN        Review ID Submitted Category    Subcategory Item                                      Review Title        Review

                                                                                                                        My second one in 3 Years. The Bonded Leather peeled off
                                                                                                                        of the Material. Even though this will happen again in 3
                                                                                                                        Years more or less it's woth the price. The seat is the widest
                                                                                                                        I've ever had & the Chair is very Comfortable. I have severe
                                                           Comfort Products Commodore II Oversize                       Osteo Arthritis & Spinal Stenosis & I love this Chair. The
                                                           Leather Chair with Adjustable Headrest,                      Seat Design is what makes it really comphy. I'd buy another
1625 B0039PCT48 REDACTED   9/24/2015 REDACTED   REDACTED   Black                                   Nice for what it is. when the Leather peels off. It's that comfortable.
                                                                                                                        It's very comphy although the cushion doesn't have ties to
1626 B005PTG61S REDACTED 12/22/2016 REDACTED    REDACTED   CareActive Total Chair Cushion, Brown   Four Stars           secure it to the chair !
                                                           Lucky Women's Boomer, Ruby Wine, 8.5
1627 B00WLN2PFC REDACTED 12/29/2016 REDACTED    REDACTED   M US                                    Helena22             Very comphy... lucky shoes are true to size
                                                                                                                        Extremely comphy and cool. I live in central Florida and
                                                           adidas Men's Climacool‐M, Core Black    Cool as the other they really help. I have wide feet so after a few adjustments
1628 B013UMHV1U REDACTED   7/12/2017 REDACTED   REDACTED   FTWR White, 13 M US                     side of the pillow. to the laces I was good to go.

                                                           PajamaGram Cute Pajamas for Women ‐
1629 B004Z0MDN8 REDACTED    1/7/2018 REDACTED   REDACTED   Cotton, I Need Coffee Print, Green, XL, 16 Coffee PJs          Love the PJs!! So soft and comphy
                                                           Disney Minnie Mouse ''Tsum Tsum'' Plush
1630 B01M8GFR37 REDACTED   3/15/2017 REDACTED   REDACTED   ‐ Medium ‐ 11 Inch                         Five Stars          This product is amazing and super comphy

                                                                                                                          I packed on some pounds, a toddler on each hip. I never
                                                                                                                          wanted to buy bigger clothes and really fought it. These
                                                                                                                          babies, make me feel better about the the extra additions
                                                                                                                          to my bod. The pull on feature was daunting, but there was
                                                                                                                          minimal struggle. The bonus? No buttons will be popping
                                                                                                                          off these babies, nor will I have to worry about getting my
                                                                                                                          stomach caught in the zipper. They do flare some at the
                                                                                                                          bottom. If you are looking for more fitted, these may not be
                                                                                                                          the best choice. Great work capri, and still relaxed enough
                                                           Rekucci Women's "Ease In To Comfort                            to lounge on the couch.Super comphy, flattering, and
1631 B00JZ1RLGQ REDACTED   5/20/2016 REDACTED   REDACTED   Fit" Capri with Button Detail (12,Black)   You want these      inexpensive. I'm going to buy more!


                                                                           Page 241 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 247 of 394
                Encoded             Item        Item
    ASIN        Review ID Submitted Category    Subcategory Item                                   Review Title            Review
                                                            Carex, Bed Buddy Warming Footies, with
                                                            Microwaveable Insert and Soft Warm
                                                            Fleece, Keep Feet Warm in Bed for a
                                                            Better Night's Sleep, Heat Therapy for
1632 B000KBLKTO REDACTED 12/29/2015 REDACTED    REDACTED Stiff Feet, Arthritis, Cold Feet          Four Stars              warm and comphy
                                                                                                   My 26 year‐old
                                                                                                   son loved them.
                                                            Alexander Del Rossa Mens Flannel       The skulls are          My 26 year‐old son loved them. The skulls are understated
                                                            Pajama Pants, Long Cotton Pj Bottoms,  understated and         and the fabric is very nice. He can wear them at home to
1633 B00TKHHLUG REDACTED   1/20/2016 REDACTED   REDACTED Large Grey Skulls on Black (A0705N53LG) the fabric ...            get comphy when staying in‐even if someone drops by.

                                                                                                                           My two year old is never too happy with rides in the car and
                                                                                                                           being in his car seat. Cartoons definitely help him get
                                                                                                                           though it when he is really cranky. We needed some
                                                                                                                           headphones for him so he can watch them quitely and
                                                                                                                           maybe even fall asleep with them at low volume.These are
                                                                                                                           absolutely adorable. They are very easy to put on ,off and
                                                            ABOGALE Children Headband Headphone      soft and              of course so comphy in the car seat. No heavy earpieces or
                                                            Music Headband, Comfortable Volume‐      absolutely the        plastic on his head. Can just unplug and leave on if he falls
                                                            Limited Soft Fleece Headband ‐ Perfect   cutest toddler        asleep.He loves them so far. Can't wait until our long road
1634 B07113RVRF REDACTED    9/5/2017 REDACTED   REDACTED    Gift for Kids(Green Frog)                headphones.           trip . Should be a lot easier next time.

                                                                                                                           Bernie Mev shoes have a very nice padding (memory Foam)
                                                                                                                           and I have Neuropathy and these are soooooo Comphy :‐) I
                                                                                                                           have 8 pairs and watching for there winter shoes. My feet
                                                            Bernie Mev Women Charm fashion‐          Love Bernie Mev       can go all day and feel wonderful by the end of the day :‐)
1635 B00DV72BK6 REDACTED 10/11/2013 REDACTED    REDACTED    sneakers Silver/Grey 38                  Shoes                 Thanks Bernie Mev.
                                                                                                     The colors are        These three are very cheaply made, The colors are dull, not
                                                            Basico Women Lady Knit Leg Warmer (3     dull, not as bright   as bright as I had expected. Other than that they are warm
1636 B00PV3PE20 REDACTED   5/22/2015 REDACTED   REDACTED    Pairs Assorted)                          as I had expected     and comphy




                                                                          Page 242 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 248 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                     Review Title         Review
                                                              Stylish Boxer Shorts Scrotum Penis
                                                              Upward Facing Separation Storage Men's
                                                              Pants No Need to Change Position (L,     Too short material Like the design but material is not that comphy plus it feels
1637 B07B741JSL   REDACTED    8/4/2018 REDACTED   REDACTED Light Blue)                                 is rough           too small legs should be longer
                                                              BOBS from Skechers Women's Bliss                            I have lots of Bob's these r nice soul a little thicker is all just
1638 B00M93Y6GA REDACTED     3/15/2016 REDACTED   REDACTED Spring Step Flat, Navy, 7 M US              Five Stars         as comphy!
1639 B00KMDWJ72 REDACTED      9/4/2017 REDACTED   REDACTED Lady's Fine China Printed Leggings          Five Stars         Very comphy.

                                                              Tamarac by Slippers International Men's Very comphy,       Very comphy, wear them nightly. They last me about 6
1640 B001E5CIG4   REDACTED    6/1/2018 REDACTED   REDACTED    Cody Sheepskin Slipper,Rootbeer,13 W US wear them nightly. months & I reorder
                                                              Pittsburgh Steelers Womens Black Cameo
1641 B016N9D8P0 REDACTED      7/8/2018 REDACTED   REDACTED    Leggings Large                          Five Stars         Wife says there super comphy.

                                                              SKECHERS Performance Womens Go Flex‐
1642 B011QDOXES REDACTED 12/24/2016 REDACTED      REDACTED    Vitality Flip Flop,Gray/Hot Pink,6 M US Five Stars            A wear all day, so comphy

                                                                                                                          I am loving this thing! Easy to carry to and from work. Has
                                                                                                                          firm deep massage nodes with auto reversing motion that
                                                                                                                          gets to those tight muscles. The heat function is amazing on
                                                              Sable Back Massager, Shiatsu Massaging                      sore muscles from sitting all day at my computer. Light
                                                              Cushion with Heat Function for Home,                        weight and fairly small but that makes it easy to move it up
                                                              Office and Car, Electric Lumbar Support  Powerful, light    or down and get it directly on those stiff or tender spots. I
                                                              to Relief Back, Neck and Leg Pain, Quick weight and easy    would not reccomend using it in the car as it is not comphy
1643 B075CK9TQC REDACTED     8/28/2018 REDACTED   REDACTED    Heat Within 5 Minutes                    to carry anywhere! or safe.
                                                              Camii Mia Women's Winter Slim Fit        Awesome winter Definitely buy a size up! Other than that they are amazing!
1644 B01913YD72 REDACTED     1/19/2016 REDACTED   REDACTED    Fleece Jeans (W30 x L30, Light Blue)     pants              Super comphy I'm buying more now !
                                                              Forever Link Women's MANGO‐21
                                                              Quilted Zipper Accent Riding Boots, Black, easy on/off        easy on/off decent hardware. fairly comphy(i have had
1645 B00M8U4KRY REDACTED      5/4/2017 REDACTED   REDACTED    8                                          decent hardware    knee work and can wear most of the day) would order again
                                                              Levi's Women's 512 Perfectly Slimming
1646 B004WI2662 REDACTED 10/10/2015 REDACTED      REDACTED    Bootcut Jean, Black, 29/8 Medium           Four Stars         nice work pants,comphy




                                                                             Page 243 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 249 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                           Review Title    Review
                                                              VIV Collection Plus Size Printed Leggings
1647 B017US160W REDACTED      5/7/2016 REDACTED   REDACTED (Navajo Sun)                                      Five Stars      Love it so comphy
                                                              BEARPAW Womens 'Bianca Tall II' Boot                           Keep my feet warm. Comphy and fit well as with all bear
1648 B009YN3AIS   REDACTED 12/16/2014 REDACTED    REDACTED (8, Black)                                        Five Stars      paw
                                                              Allegra K Women Scoop Neck Long
1649 B00FGVFFXU REDACTED     4/10/2015 REDACTED   REDACTED Sleeves Color Block Mini Dress L Purple           Three Stars     Comphy
                                                              Minnetonka Women's Suede Ankle                                 Feels like you have a light weight sole on your bare feet.
1650 B001916EKO REDACTED 10/19/2016 REDACTED      REDACTED Boot,Black,7.5 M US                               Five Stars      Pre,tty darn comphy!
                                                              Isotoner Women's Microterry PillowStep
                                                              Satin Cuff Clog Slippers, Ultraviolet, 6.5‐7                   Very comphy. They Fit well and are Very soft. Has a good
1651 B006OYKNE4 REDACTED     2/25/2014 REDACTED   REDACTED B(M) US                                           Nice product    arch support. Soles are sturdy and are non skid.
                                                              Silver Jeans Women's Girlfriend Jean,
1652 B01IFWYCHG REDACTED     12/2/2017 REDACTED   REDACTED Indigo, 28                                        Four Stars      Very comphy. Large around waist
                                                              Women's Comfort Memory Foam
                                                              Slippers Wool‐Like Plush Fleece Lined
                                                              House Shoes w/Indoor, Outdoor Anti‐
                                                              Skid Rubber Sole (Medium / 7‐8 B(M) US,
1653 B07CKND18L REDACTED      8/1/2018 REDACTED   REDACTED Purple)                                           Five Stars      comphy

                                                                CLARKS Women's Manilla Parham
1654 B01IAWK8ZQ REDACTED     5/25/2018 REDACTED   REDACTED      Gladiator Sandal, Black Leather, 12 M US Five Stars          Super comphy!! Definite must have!!

                                                                                                                             I ordered this to keep at my moms in Florida (Mickey was so
                                                                                                                             fitting for Florida) so I don't have to cart a car seat through
                                                                                                                             the airport. It came amazingly fast and it's supper cute. I
                                                                                                                             wish I would of sean this one before I bought my super
                                                                Disney Pronto Booster Car Seat, Mickey                       expensive one. It's just as sturdy and my peanut loves it way
1655 B00DB507LI   REDACTED   2/13/2015 REDACTED   REDACTED      Patchwork                                    cute and safe   more. Super comphy for her and she's secure.
                                                                Start Women Comfortable Summer
                                                                Bohemia Sandals Clip Toe beachshoes
1656 B01HPEMV6E REDACTED     8/29/2018 REDACTED   REDACTED      Herringbone Shoes (US=9.5, Khaki)            Five Stars      Fast service. Wife says very comphy




                                                                                Page 244 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 250 of 394
                Encoded             Item        Item
    ASIN        Review ID Submitted Category    Subcategory Item                                     Review Title        Review
                                                            PCEAIIH Women's Long Sleeve Pocket
1657 B074NXC7K5 REDACTED   5/28/2018 REDACTED   REDACTED Casual Loose T‐Shirt Dress                  Four Stars          comphy!!!!
                                                            Skechers USA Men's Expected Gembel
1658 B00E80QPXO REDACTED   5/16/2016 REDACTED   REDACTED Relax Fit Oxford,Desert,10.5 M US           Five Stars          Most comphy best feeling boat shoes I have owned
                                                            Saucony Men's Triumph ISO Running                            Comphy, but makes my feet stink. Never had this happen
1659 B00PIVRPKO REDACTED   7/18/2016 REDACTED   REDACTED Shoe, Grey/Black/Slime,11 M US              Four Stars          with shoes.
                                                                                                                         Loved them so much.. I ordered them in Black.. I had to
                                                            Roxy Women's Liza Sandal Flip‐Flop,      Loved them so       order the Jyll Roxy in white as they did not have white in
1660 B072R3CT35 REDACTED    7/2/2018 REDACTED   REDACTED    Tan/Brown, 8 M US                        much                this braided style ( cream only)Comphy Cute!

                                                            Tom's Ware Cotton Slim Fitted Scoop                          Love this dress I'm 5'4 110 and 4.months prego I ordered a
                                                            Neck Dress TWFR049‐BLACK‐US XS/S (                           small and it was perfect Ann's super comphy goes to the
1661 B00C85G0HC REDACTED   5/11/2017 REDACTED   REDACTED    ASIAN SIZE S)                            Perfect !           knees but I like that because I can scrunch it around my belly
                                                            18 Pack Bolter Men's Crew Socks (8‐12,
1662 B01K5RLPRO REDACTED 10/12/2017 REDACTED    REDACTED    Black)                                   Five Stars          Comphy as a mofo!!!!

                                                            BedRug VanRug VRG96X fits 96‐16 CHEVY                        Nice and comphy. Must trim a little to fit, but fit was good
1663 B001EMTQSK REDACTED   2/21/2015 REDACTED   REDACTED    EXPRESS/GMC SAVANA EXTENDED              Nice and comphy     and not much trimming required. Holding up well so far.
                                                            PN WOMENS PLUS SIZE DARK BLUE
                                                            Denim JEANS Stretch Skinny Ripped
1664 B015X6AN1G REDACTED   4/19/2016 REDACTED   REDACTED    Distressed Pants (16)                    Five Stars          Very comphy
                                                            Ryka Women's Belmar Athletic Sandal,
1665 B01KWH4GPA REDACTED    6/1/2017 REDACTED   REDACTED    Navy/Blue, 9 W US                        Five Stars          comphy and flattering
                                                            KAYIZU Brand Men's Underwear Soft
1666 B01AZ4LT8W REDACTED   9/18/2016 REDACTED   REDACTED    Cotton Boxer Brief (6‐Pack) Large        Four Stars          Comphy

                                                            For G and PL Womens Loose Fit Summer
                                                            Pocket Blouse V Neck Casual T Shirts
1667 B07BQMDQPT REDACTED    7/1/2018 REDACTED   REDACTED    Basic Short Sleeve Cotton Top Orange L   Love these shirts   Soft and comphy ,,so much, I bought every color
                                                            Skechers Sport Men's Rig Mountain Top
                                                            Relaxed Fit Memory Foam
1668 B00BFH1B50 REDACTED   8/30/2018 REDACTED   REDACTED    Sneaker,Brown,9.5 M US                   Five Stars          Very good quality and super comphy.


                                                                           Page 245 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 251 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                    Review Title        Review
                                                                                                                          I love these sandals. They can be dressed up or down and I
                                                             GetMine Women Summer Beach Flat                              have received many compliments on them. So adorable and
1669 B07CZ7GJB5   REDACTED   5/10/2018 REDACTED   REDACTED   Sandal                                   Cute!               comphy!!
                                                             Nike Free 4.0 Flyknit Men Round Toe
                                                             Synthetic Running Shoe ,Brave Blue,
1670 B016V2C27Y REDACTED 11/22/2017 REDACTED      REDACTED   Black, Volt, White,10 D(M) US            Five Stars          So comphy!
                                                             NIKE Womens Air Max Tailwind 8
                                                             Running Shoes Pink Blast/Black/Arctic
1671 B0090V6X7Y REDACTED 12/28/2016 REDACTED      REDACTED   Pink 805942‐601 Size 7.5                 Five Stars          very nice very comphy
                                                             Women Greta15 Tan FauxLeather Gold                           Soooooo cute and comphy. Compliments aaaaaall the
                                                             Decor Zip Buckle Strap Quilted Slanted   Compliments all     time... Get em'!!! I love them. Plus my size was so cheap!
1672 B01LXL50ZS   REDACTED   4/15/2018 REDACTED   REDACTED   Riding Knee High Boots‐8.5               the time!           Worth it!
                                                                                                                          These are the most comfortable flip flops I've ever owned
                                                             Clarks Women's Breeze Sea Flip Flop,                         by far. Ordered a second pair, so comphy you can even take
1673 B00E4HZVPY REDACTED      9/5/2016 REDACTED   REDACTED   Pink, 9 B(M) US                          The best!!!         long walks in them. Def recommend.
                                                             Men's Linen/Cotton Drawstring Pants (2X‐                     Very comphy. A bit small around a big belly. But not to bad.
1674 B01BD6SXOY REDACTED     5/11/2016 REDACTED   REDACTED   Large, Beige)                            Comfortable!        Nice length too.
                                                             LUXEHOME Women's Cozy Fleece Plush
1675 B00MZRY8HW REDACTED     12/1/2015 REDACTED   REDACTED   House Slipper (6‐6.5 US, Purple)         Five Stars          I love these slippers, so comphy!!

                                                                                                                          I have seen somthing like this by other companies but just
                                                                                                                          could not afford their prices.I saw this one and while the
                                                             Oops Outlet Womens Ladies Plain Open     Way to cute ‐ the   pictures were okay the price is that made me decide to give
                                                             Front Floaty Waterfall Oversized Baggy   photo does it no    it a try.I am so glad I did!!Not only is it super comphy!!It
1676 B019J3S59Q   REDACTED   8/10/2017 REDACTED   REDACTED   Maxi Cardigan                            justice             looks great and I look great in it!Worth every penny !!




                                                                            Page 246 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 252 of 394
                Encoded             Item        Item
    ASIN        Review ID Submitted Category    Subcategory Item                                     Review Title        Review

                                                                                                                         Not very large but for a small I was surprised how well this
                                                                                                                         fit. I'm in between small and medium sizes right now so I'm
                                                                                                                         having hard time knowing which to pick. Definitely happy I
                                                                                                                         went with small bc medium would have been to big in chest
                                                                                                                         area. The pockets in this dress make it so much more
                                                                                                                         functional for me. I don't like things without pockets. In
                                                           ZANZEA Women Boho Backless Long                               beautiful weather like yesterday this dress was so comphy,
                                                           Maxi Evening Party Dress Beach Sundress My new summer         almost like you have nothing on. Will be perfect for those
1677 B01H574HK4 REDACTED   5/22/2017 REDACTED   REDACTED   (4, Red)                                dress                 hot humid days this summer.
                                                                                                                         Love the look, the cushion seems very comphy and the
                                                                                                                         blanket is nice and on the thicker side . The quality wasn't
1678 B00MCHIY2A REDACTED    8/3/2016 REDACTED   REDACTED   Olive Kids Game On Original Nap Mat    Almost perfect         as good anymore after the first wash :(
                                                                                                  I'm 5'6 and 143 lbs
                                                                                                  and they fit
                                                                                                  perfect! They       These slacks are so comphy, slimming, and classy for my
                                                           REKUCCI Women's Ease In To Comfort Fit make you look       office job! I just ordered another pair. I'm 5'6 and 143 lbs
1679 B00NE9KHY8 REDACTED   10/2/2015 REDACTED   REDACTED   Stretch Slim Pant (6,Black)            skinny              and they fit perfect! They make you look skinny!
                                                                                                                      Got this bed wedge for my husband, he uses it mostly out
                                                                                                                      of bed, a bit to high for him to sleep on, he does use it in
                                                                                                                      bed to watch TV and loves it for that. He uses it on the floor
                                                                                                                      both on his back and stomach, finds it very comphy!! He will
                                                           [Replacement Cover] Bed Wedge Pillow                       put in under his knees as well to relieve back pain and it
                                                           Replacement Cover ‐ Fits Cushy Form 12 he does use it in   works great.The cover is nice and washes great!! If my
                                                           Inch Wedge Pillow ‐ Hypoallergenic,    bed towatch TV      husband leaves the room our 106 pound Rhodesian
                                                           Machine Washable Case (Replacement     and loves it for    Ridgeback also finds it wonderfully comphy!!Would highly
1680 B06XRX23DQ REDACTED 12/14/2017 REDACTED    REDACTED   Cover ONLY 12" Wedge)                  that                recommend!!!
                                                           Skechers Women's Laramie 2 Engineer    perfect fit and     Perfect fit!!! Love them and they are comphy!! I will be
1681 B00J421RRU REDACTED    2/4/2015 REDACTED   REDACTED   Boot                                   comphy              buying another pair!!
                                                           Champion Women's Jersey Capri, Oxford
1682 B00HWFCS9W REDACTED   8/30/2015 REDACTED   REDACTED   Grey, XX‐Large                         Five Stars          love them ordered 3 . so comphy




                                                                          Page 247 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 253 of 394
                Encoded             Item        Item
    ASIN        Review ID Submitted Category    Subcategory Item                                Review Title   Review
                                                            Merrell Men's Jungle Moc Slip‐On
1683 B000KNBOES REDACTED   9/28/2015 REDACTED   REDACTED Shoe,Gunsmoke,13 M US                  Five Stars     Comphy slip on
                                                                                                               Over ten years ago (when I was younger and stupid) I had
                                                                                                               six 12's and four 10's in my RT Stratus; I competed. (6000
                                                                                                               watts over 150db.) These things still get loud enough to give
                                                                                                               give me a headache. These need a little bit of power so I did
                                                                                                               buy a headphone amp, the Behringer HA400. They seriously
                                                                                                               will get loud enough to make you friggin' sick, with little
                                                                                                               distortion. (They are a little punchy, but they follow through
                                                                                                               too.) Great sound for the non‐existent price!! Worth every
                                                                                                               penny; plus some. I've had mine for a couple of weeks, and
                                                                                                               over that time I've read a lot of specs on different Sony
                                                                                                               headphones. The specs on these come close to matching‐
                                                                                                               and sometimes even beat‐Sony headphones with a tag ten
                                                                                                               times the price of these. I've tortured these, they still sound
                                                                                                               great. I'm kinda a bass head (rap), so other than alternative,
                                                                                                               I don't really know how good these sound with different
                                                                                                               music. I did tape over the little switch on the side on movie
                                                                                                               for more bass. The switch does make a difference, don't
                                                                                                               listen to the people who can't tell a difference. I can, the
                                                                                                               switch if set to music will definitely take away bass
                                                                                                               response. (If they have too much bass for you you can
                                                                                                               lessen it easily.) I would not recommend these for portable
                                                                                                               use, unless you tie up the tremendously long cord. I bought
                                                                                                               a 25 foot cord, thinking about my other Sony set's like two
                                                                                                               and 1/2 foot cord. The cord on these is over ten feet! If you
                                                                                                               look over the cheapness‐these are plastic‐the speakers in
                                                                                                               these rock. I read some reviews stating these squeeze the
                                                                                                               head (the pads on these are extremely comphy), make
                                                                                                Ignore bad     noises when you turn your head, the headband rubs the top
1684 B0007N55NW REDACTED 12/10/2011 REDACTED    REDACTED     Sony MDR‐XD200 Stereo Headphones   reviews.       of the head‐‐I've witnessed none of these statements with
                                                             New Balance Women's WW411v2
1685 B00V3QRX6O REDACTED    9/5/2016 REDACTED   REDACTED     Walking Shoe, Grey, 8.5 D US       Four Stars     very comphy


                                                                           Page 248 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 254 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title       Review

                                                                                                        Really soft and
                                                             Burklett Adult Men's Thick Warm Indoor     comphy, keeps my Really soft and comphy, keeps my feet real warm around
1686 B01M71MJ04 REDACTED     2/23/2017 REDACTED   REDACTED   Anti‐skid Winter Slipper Socks 2 Pairs     feet real warm ... the house because I have nothing but wood and tile flooring.

                                                             Skechers Performance Women's On‐The‐
1687 B00R2MB12U REDACTED      9/3/2016 REDACTED   REDACTED   Go Tide Walking Shoe,Brown,7 M US    Five Stars       This shoes are so comphy!
                                                             Hot Sale Somewell &trade Women's
                                                             Squirrel Cotton Two‐piece Pajama     Somewell & trade Nice and comphy. although the pants are very large. I
1688 B00UN19KL6 REDACTED     9/21/2015 REDACTED   REDACTED   Sleepwear Set,XL                     PJ's             wanted COTTON so this is OK.

                                                                                                                           Super cute !!!!!I love this top. Its so comphy amd fits
                                                             ZNCMRR Women's Crew Neck 3 4 Sleeve                           perfect. I'm 5 9 and 195 lbs . I got an xxl normally wear
                                                             Floral Print T‐Shirts Casual Striped Blouse                   xlarge. But online clothes are small. This is plenty big and
1689 B07567LDNW REDACTED     9/15/2017 REDACTED   REDACTED   Tops (XXL, Pink)                            Super cute        very free flow . it smy new favorite shirt right now :‐)
                                                             PUMA Golf NA Men's Tech 6 Pocket
1690 B00E9LLOBA REDACTED     10/4/2014 REDACTED   REDACTED   Pants, Tradewinds, 40 x 32                  Five Stars        extremely comphy
                                                                                                                           Was skeptical to order Wolverine's. But I love them super
                                                                                                                           comphy, my feet do not hurt after a 10 hour day of
                                                                                                                           construction.Be carefull tho I thought these were safety toe
                                                             Men's Wolverine Buckeye Non‐Insulated      But I love them    and they were not. They do come with safety toe tho. I just
1691 B000I5Q736   REDACTED   7/18/2017 REDACTED   REDACTED   8" Logger Work Boot (12 M in Black)        super comphy       over looked it.
                                                                                                                           These are my all time favorite sandals. so comphy! They go
                                                             White Mountain Women's Carly,Brown,8                          with anything and everything. I just hope that don't ever
1692 B000PEGVV8 REDACTED     5/13/2013 REDACTED   REDACTED   B US                                 my favorite!             stop making them.

                                                                                                                           I am in love with these shoes! I usually wear an 8 or 8.5, I
                                                             Pierre Dumas Women's Bork‐30 Buckle        My nee favorite    ordered a 9 and they fit perfectly like they were made for
1693 B01B82DIBG REDACTED      8/4/2017 REDACTED   REDACTED   Sandal,Taupe (9)                           shoes              my feet. Super comphy! I will definitely be buying more.
                                                             crocs Men's Classic Realtree
1694 B005EU64H4 REDACTED      1/2/2018 REDACTED   REDACTED   Clog,Khaki,12 M US                         Four Stars         Comphy




                                                                            Page 249 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 255 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                   Review Title            Review
                                                              Master Massage 31" Santana LX Portable
                                                              Massage Table Package, Memory Foam                             Love it and comphy , but the head peice is not working. It
1695 B000BBS65E REDACTED 11/30/2016 REDACTED      REDACTED Reiki Mountain Red                        Not quite working       wont stay in place.
                                                                                                     Super cute! A lot
                                                              Roxy Women's Ocean Side Pant Cover     of reviews said         Super cute! A lot of reviews said they ran small so I ordered
1696 B01HM3F8Y0 REDACTED     5/15/2017 REDACTED   REDACTED Up, Hibiscus, L                           they ran ...            up to a large. I might give mediums a try tho. So Comphy!
                                                                                                                             Not as comphy as I hoped for. Wearing only for semi dress
                                                                                                         Fits great, looks   up occasions as a result. Shoes look great and fit well but
                                                              Skechers USA Men's Diameter‐Guy Thing      good, but harsh     are harsh on the bottoms of my tender feet. Might try a gell
1697 B00IEVD6CG REDACTED     7/13/2017 REDACTED   REDACTED    Oxford Sneaker,Black Leather,8 M US        on tender feet.     insole to aid in comfort.
                                                              Northside Women's Santa ROSA Sport
1698 B0735HVZ93 REDACTED      6/7/2018 REDACTED   REDACTED    Sandal, Black/Violet, Size 6 M US          Five Stars          very well made and comphy
                                                              Comical Shirt Ladies I Don't Even Fold
                                                              Laundry Funny Gambling Poker Sport
1699 B01E836PIU   REDACTED    4/6/2018 REDACTED   REDACTED    Grey 3XL                                   Five Stars          So comphy I bought more

1700 B000JLN7VY   REDACTED   7/20/2015 REDACTED   REDACTED    Kelsyus Floating Chair                     Good deal           This is a great chair for water really comphy lots of room
                                                              Hanes Women's French Terry Bermuda
1701 B0170AD49G REDACTED     5/18/2017 REDACTED   REDACTED    Short, Black, X‐Large                      Love them!          Comphy! Love them!
                                                              YIRUIYA Women's Quick Drying Aqua
1702 B06XR787H2 REDACTED     5/17/2017 REDACTED   REDACTED    Mesh Slip On Water Shoes                   Five Stars          Fits perfect. Nice and comphy.
                                                              Women's Plus Size Perfect Printed Three‐                       I just love woman within cloths. They are so comphy and
1703 B07B49BH4K REDACTED     5/10/2018 REDACTED   REDACTED    Quarter Sleeve Tunic                       Five Stars          fits well.
                                                              HnB Womens Teddy Bear Ear Coat                                 I love love this. Coat it is baggy in all the right areas, and
                                                              Hoodie Jacket Fleece Warm Baggy                                super soft!! The only thing is I had to sew the tail on a little
1704 B00ODOK05Y REDACTED 10/29/2015 REDACTED      REDACTED    Outerwear Black One Size                   I love love this    better then it came but it's very comphy
                                                              AUSELILY Women's Casual Plain Simple
                                                              Pocket T‐Shirt Loose Dress Tank Sundress
1705 B06XSBL7RR REDACTED     9/24/2018 REDACTED   REDACTED    (L, Wine Red)                              Four stars          It is very comphy, and true to size.
                                                              MaMia Women's Cotton Blend Bra in 6
1706 B01MT92OYJ REDACTED     8/19/2018 REDACTED   REDACTED    Pastel Colors 34 C                         Four Stars          They are comphy. But do not dry them.




                                                                             Page 250 of 389
                                             Exhibit A to Declaration of Kim Wilber
                      Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 256 of 394
                  Encoded             Item         Item
       ASIN       Review ID Submitted Category     Subcategory Item                                        Review Title         Review
                                                               Ryka Women's Exertion Light
1707 B008G3C984 REDACTED      5/6/2016 REDACTED    REDACTED Purple/Dark Grey, 8 M US                       Nice shoe            Comphy!
                                                               MIXIN Men's Casual Pile Lined Indoor                             These slippers fell apart in two and half mo this. The rubber
                                                               Outdoor Rubber Sole Micro Suede                                  sole detached from the slipper and they were never
                                                               Moccasin Flats Slippers Light Brown Size    Falling apart in     washed. Comphy yes, but slippers shouldn't have to be
1708 B06XWSBQT9 REDACTED 10/25/2017 REDACTED       REDACTED 8‐9                                            two months!          replaced every two months!
                                                                                                                                I loved this book! Couldn't stop laughing and coloring!
                                                                                                                                Pages open nicely so it's comphy to color and frame the
1709     692845186 REDACTED   2/13/2017 REDACTED   REDACTED                       #N/A                     Had so much fun! best pieces :)
                                                                                                                                very comphy, a little saggy in the crotch but does not make
                                                                Rock Face Men's Tall 7 Oz Knit Bottom                           them uncomphy, just a lil annoying. all in all love em will be
1710 B009SL5NTK REDACTED      2/27/2014 REDACTED   REDACTED     Fashion Colors, Gray, Large                love em              buying more
                                                                                                           Love them
                                                                                                           especially now as
                                                                London Fog Womens Luella Waterproof        the snow comes       Very warm and comphy. Love them especially now as the
1711 B01LYF8P88   REDACTED 12/16/2016 REDACTED     REDACTED     Cold Weather Snow Boot Black 7 M US        down                 snow comes down.
                                                                                                                                This is a super soft and well made sweatshirt. I am 5'9 and
                                                                                                                                185 pounds....like I have that mom pooch thing...and I
                                                                                                                                ordered a large. I typically wear a large in V.S. sweatshirts. I
                                                                                                                                could have ordered a medium in this one, but the large is
                                                                FreshRags Griswold Family Christmas        Awesome              just extra comphy. I would recommend this product to
1712 B00PEE6H6S REDACTED 11/28/2017 REDACTED       REDACTED     Vacation Funny Hoodie 2X Red               Sweatshirt!          anyone! love love love!!
                                                                                                                                Love this shirt. Super comphy and super versatile. I'm
                                                                YogaColors Womens Emoticon Flowy           Love it love it love tempted to buy more just in different colors! Highly
1713 B005IZTT90   REDACTED    6/8/2014 REDACTED    REDACTED     Scoop Neck Tank Top                        it!                  recommend getting this shirt.
                                                                CafePress My Christmas Miracle Long
                                                                Sleeve Maternity T‐Shirt Long Sleeve
                                                                Maternity T‐Shirt, Cute and Funny
1714 B00PBQ9TKU REDACTED 12/10/2014 REDACTED       REDACTED     Pregnancy Tee                              Five Stars           So cute and comphy!
                                                                Dickies Women's Flat Front Stretch Twill
1715 B001D6ATME REDACTED      3/30/2015 REDACTED   REDACTED     Pant, Black, 4 Regular                     Perfect              Super comphy




                                                                               Page 251 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 257 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                     Review Title       Review
                                                              Oakley Holbrook Metal Iridium Square
                                                              Sunglasses, Matte Gunmetal w/Prizm
1716 B01N286D5T REDACTED     6/21/2017 REDACTED   REDACTED Black Polarized, 55 mm                      Four Stars         comphy and clear
                                                              YEEZ Women's V‐Neck Ruched Waist
                                                              Casual Polka Dot Maternity Cocktail
1717 B017UMF6PY REDACTED     10/9/2016 REDACTED   REDACTED Dress White,Large                           Adorable           Love it! Very comphy and adorable
                                                              Eagles Nest Outfitters ENO SingleNest
                                                              Hammock, Portable Hammock for One,
1718 B001DDPG6G REDACTED     6/16/2015 REDACTED   REDACTED Navy/Olive                                  Five Stars         Comphy
                                                              DREAM PAIRS RUNPRO Men's New Light
                                                              Weight Go Easy Walking Casual Athletic
                                                              Comfortable Running Shoes Sneakers
1719 B013XH7A3Q REDACTED     10/9/2016 REDACTED   REDACTED GREY/CAMO‐SZ‐12                             Cozy               ...and comphy
                                                              Skechers Performance Women's on‐the‐
                                                              Go 600‐Monarch Slide Sandal, navy, 6 M
1720 B072T4V16F REDACTED      5/1/2018 REDACTED   REDACTED US                                          Wonderful sandal I love them, so comphy to wear recommend highly
                                                              ELLAZHU Women Baggy Fashion Painting
                                                              Crew Neck Pullover Sweater Onesize                          Love this shirt. Big and comphy just like the picture. Will buy
1721 B00HHKSVB6 REDACTED 10/26/2016 REDACTED      REDACTED GY269 NP                                    Five Stars         from them again
                                                              Wrangler Men's Big‐Tall Authentics
1722 B01CE0JQMQ REDACTED 10/13/2016 REDACTED      REDACTED Classic Cargo Pant, Black Twill, 46x32      Just awesome.      Nice and comphy. Bought a few more pairs.

                                                              Women's Open Front Ruched Short          Washes in delicate Really looks neat easy to Wear with whir or pink under
                                                              Sleeve Shark Bite Hem Casual Plus Size   cycle no hot water shirtComphy hangsneatlynot heavy so really wear when
1723 B01GGKCYW4 REDACTED     6/14/2018 REDACTED   REDACTED    Cardigan                                 mild soap like Ivory fairly warm
                                                              Stamina 1350 Magnetic Resistance                              We are enjoying our Stamina 1350 Magnetic resistance
1724 B001ICPCPW REDACTED      1/1/2011 REDACTED   REDACTED    Recumbent Bike                           exercise bike        recumbent bike. It is so quiet and comphy.
                                                              Prime Products 13‐6805 Cambria Padded
1725 B00T36FLB0   REDACTED 10/18/2016 REDACTED    REDACTED    Rocker                                   Five Stars         just as ecpected. very comphy
                                                                                                                          I love this pair of sandals. Very comphy Holds my feet safely
                                                              Sienna Womens Sandal, , Medium / 6.5‐                       to prevent slipping unlike any other pairs I've had in the
1726 B003LZG93I   REDACTED    4/7/2014 REDACTED   REDACTED    7.5 B(M) US, White                       Great product      past Recommend them for seniors.


                                                                             Page 252 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 258 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                     Review Title             Review
                                                              Gludear Unisex 3D Galaxy Zipper Hoodie
                                                              Sweatshirt Fleece Pullover Hooded Shirts                          Runs a bit small , but super comphy, I would buy at least a
1727 B07FBDVZQB REDACTED     9/18/2018 REDACTED   REDACTED Pocket,Forest Tree,2X                       Good quality             size bigger
                                                              Fila Women's Hyper Split 3‐w, Black/Pink
1728 B00GZH3RZM REDACTED     7/14/2014 REDACTED   REDACTED Glo/White, 8 M US                           Five Stars               i love the comphy it soft im byin more i recommended

                                                               Winter Vintage Boot Slippers Arctic Solid                        Great slippers. Warm and comphy. Great Christmas gift. My
1729 B018Z5D9QS REDACTED 12/30/2016 REDACTED      REDACTED     Indoor Coffee 10 B(M) US                    Nice!                wife loves them. Order 1/2 size larger and they will fit well.
                                                                                                                                Comphy, nice looking (almost like shorts), washes
                                                               Nautica Men's Marine Plaid Short, Blue, X‐                       beautifully! I would buy this brand again. My husband likes
1730 B00B4T8AAS REDACTED     3/11/2014 REDACTED   REDACTED     Large                                      nice looking          them and so do I.

                                                               Shenn Women's Round Toe Knee High                                Love these shoes! I’ve worn them everyday for the past 6
                                                               Punk Military Combat Boots(Wine                                  months and they are still in tip top shape. Super Comphy
1731 B01M664WS5 REDACTED 12/21/2017 REDACTED      REDACTED     Red,US8)                                    Amazing!!            and durable. I get compliments everywhere I go.
                                                               E19‐vp Style Vault Cateye Classic
                                                               Sunglasses (1377f Tortoise Light                                 I ordered these as a backup pair of sun glasses for my other
1732 B00I55TS8M REDACTED     3/27/2014 REDACTED   REDACTED     Gold/brown, Gradient)                       Cute~                purse. looking for a comphy pair these are it.
                                                               Mojo Recovery & Performance
                                                               Compression Socks, 1 Pair Stockings, for
                                                               Calf Strains, Running, Shin Splints,
                                                               Varicose Veins, Injury Recovery &           Excellent Product
                                                               Prevention, Firm Support (20‐               Very Warm
1733 B00GXKVDJI   REDACTED   5/20/2018 REDACTED   REDACTED     30mmHg)(Large, Pink)                        Comphy               Excellent Product Very Warm Comphy , Soft.

                                                               Involand Womens Plus Size V Neck                                   Really like this shirt, very comfortable pretty shear a
1734 B07C9RDVPB REDACTED     9/17/2018 REDACTED   REDACTED     Batwing Sleeve Casual Loose Tee Shirts      Really like this shirt comphy shirt fits sloppy so cute with jeans for casual wear.

                                                                                                                                I use these to watch TV in the evening, after my husband
                                                                                                                                goes to bed early, in order to get up for work next
                                                               Sony MDR‐W08L Vertical In‐The‐Ear                                day....superb sound and soooo comphy, putting no pressure
1735 B00005N6KG REDACTED      7/7/2014 REDACTED   REDACTED     Headphones                                  Love These!!         on my ears at all. The sound is spectacular!!!


                                                                              Page 253 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 259 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                   Review Title        Review
                                                                                                     Sturdy, comphy,     Nice and comphy chair. Heavy duty and easily hooks to the
                                                             The Stadium Chair GAMECHANGER           makes grandma       bleachers.A bit heavier than I was expecting but for the
1736 B000VYZ2G2 REDACTED      1/8/2017 REDACTED   REDACTED   Stadium Chair                           happy               sturdiness, I'm happy.

                                                                                                                        These are cheaply made but the price is ok..I didn't realize
                                                                                                                        that they had the stretch part along with the extenders. I
                                                                                                     Do not match up only needed a about a inch or so and even on the smallest
                                                                                                     with regular hooks hooks it adds a lot more to the length needed because of
                                                                                                     well but u get     that. So I get the inch along with extra..I'll order some now
                                                                                                     more length then without that. So not bad but not comphy due to extra
                                                                                                     necessary due to length tucked under the bra..I used the smallest hooks but
                                                             Medsuo Women Ladies Bra 2 x 2 Hooks     elastic stretch in get more! Also they do not match up with the hooks r off a
1737 B01M4Q9UIM REDACTED     7/10/2017 REDACTED   REDACTED   and 2 x 3 Hooks Extender (6pcs in Pack) between            bit but they will hold me over for a bit.
                                                             Hotouch Women Chemises Sexy Lingerie
                                                             Mini Babydoll Sleepwear Lace Slip Dress
1738 B073WTLF9X REDACTED     1/29/2018 REDACTED   REDACTED   Peacock Blue XXL                        Five Stars          Very comphy!!

                                                             Venture Pal Ultralight Lightweight
                                                             Packable Foldable Travel Camping Hiking                     Very nice, comphy with lots of pockets and o guy as a
1739 B01BY6UDEQ REDACTED     7/21/2017 REDACTED   REDACTED   Outdoor Sports Backpack Daypack (Black) Five Stars          feather

                                                                                                                         The material on the outside of these boots is amazing
                                                                                                                         feeling! Also‐the inner sole is a temperpedic like material so
                                                             Hanna Andersson Girls' CARINE2 Lace‐Up                      super comphy for my daughters feet. I got them at a great
1740 B00SCFF5H8 REDACTED     2/23/2017 REDACTED   REDACTED   Boot, Black, 10 M US Toddler           Really great boot    price and am blown away by how great they are.
                                                             Jessica Simpson Women's Korrin
1741 B00266P01A REDACTED     12/9/2014 REDACTED   REDACTED   Mule,Tan,11 M                          Four Stars           These are very warm and comphy.
                                                                                                                         Good shoe I would recommend these 2 a friend.. Very
                                                                                                                         Comphy, an are cheaper than any other site on the
1742 B00AVLFUC6 REDACTED      4/3/2014 REDACTED   REDACTED   Reebok Exofit Hi Sneaker               NICE                 internet.. Satisfied
                                                             Wenzel Conquest 25‐Degree Sleeping Bag
1743 B00339NSI6   REDACTED    6/9/2015 REDACTED   REDACTED   (Olive)                                Five Stars           great comphy yay


                                                                           Page 254 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 260 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                        Review Title        Review
                                                              Unisex Pullover Hoodie Beautiful Stay
1744 B00I2CA670   REDACTED   9/28/2014 REDACTED   REDACTED Strong Infinity Symbol BLACK ( Small)          Five Stars          This hoodie is so soft and comphy
                                                              PS4 Gaming Headset with Mic for PC Mac
                                                              Laptop New Xbox one Nintendo DS PSP
                                                              Surround Stereo Sound Noise Reduction
                                                              One Key Mute Gaming Volume Control                              Bought these for my son as a gift! He loves them. He uses
                                                              Omnidirectional Microphone Gamer (                              them with his xbox one! Loves the color says they are super
1745 B0757HSZM7 REDACTED      6/2/2018 REDACTED   REDACTED Camouflage )                                   Super comphy        comphy to wear!! Would buy again.
                                                              TexereSilk Women's 100% Silk Boxer
                                                              Shorts (La Dolce Vita, Gulf Blue, Large)
                                                              Great Pyjama Bottoms for Her WS0201‐
1746 B00LOTUKJW REDACTED 12/30/2014 REDACTED      REDACTED GFB‐L                                          Five Stars          well made and comphy
1747 B0757R1X35 REDACTED 5/23/2018 REDACTED       REDACTED NIKE Women's Air Zoom Mariah Racer             Five Stars          Comphy
                                                              Kali Footwear Women's Vanilla Flower                            I really love these sandals. They look great on the feet and
1748 B00IOSL22K   REDACTED   5/28/2014 REDACTED   REDACTED Jewel Flat Sandals 10                          A must get          very comphy. ... I will get then in all colors. .
                                                              Fun Socks ‐ Bad Attitude 3‐pair Pack
                                                              Cotton Knee High Socks for Junior and
1749 B00J5L2O8G REDACTED     2/27/2015 REDACTED   REDACTED Women, (Sock size 9‐11), Assorted              Five Stars          Love them. Super comphy!
                                                              Grasshoppers Women's Windham Slip‐
1750 B0058YRYB6 REDACTED 11/25/2016 REDACTED      REDACTED On, Stone, 7.5 M US                            Four Stars          comphy shoes
                                                              Ladies Plus Size Nouvelle Skull and Roses   Harem comphy
1751 B00EQ9A25Y REDACTED      1/4/2015 REDACTED   REDACTED Harem Trouser Black 22‐24                      pants               So comphy. I love them

                                                               Bali Women's Comfort Indulgence Back       Really comphy but Really comphy but the side came up too far under my
                                                               Smoothing Foam Underwire Bra, Warm         the side came up armpit. I'm really short waisted so this is a reoccurring
1752 B00B182TOA REDACTED     3/29/2015 REDACTED   REDACTED     Steele,34DD                                too far under ... issues.
                                                               PrimaSleep Cool Gel Memory Foam,
1753 B06XDTSGVJ REDACTED     4/12/2017 REDACTED   REDACTED     Comfort Bed Mattress, Blue, Twin           Five Stars       sooo comphy
                                                               Jug&Po Women's Floral Print Sleeveless                      Super comphy and cute. Feel like it stretched out quite a bit
                                                               Long Maxi Casual Dress (X‐Large Navy       Super comphy and during my first wear‐especially in the front. Will probably
1754 B06ZZP8C3Q REDACTED     8/22/2017 REDACTED   REDACTED     Blue)                                      cute             end up hemming.




                                                                              Page 255 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 261 of 394
                Encoded             Item        Item
    ASIN        Review ID Submitted Category    Subcategory Item                                    Review Title       Review

                                                                                                                     I ordered a size 8 even though I wear a 7 1/2 because they
                                                                                                                     didn't come in 1/2 sizes. This is the only reason I have given
                                                                                                                     4 instead of 5 stars. They're cute, comphy & slip right on.
                                                                                                                     You can't beat the price ( it was a lightning deal @ $19.95
                                                                                                                     but $39 is good too) & I really should have gotten two pairs
                                                                                                                     at that price!The sole is thick & I've worn them to do yard
                                                           Willowbee Women's Sonia Boot,            Very comphy &    clean up in the rain. They dried beautifully without spots &
1755 B01HOCPBXM REDACTED   2/16/2017 REDACTED   REDACTED   Chestnut, 8 M US                         wearable         the look is very faux UGG (Fugg?) Love 'em
                                                           FLARUT Unisex LED Shoes Light up                          Awesome show. Very comphy! Runs a bit big. Lights worked
                                                           Sneakers Women Men USB Charging                           well. Big hit as a birthday gift. Comes with dual charging
1756 B01N0TBU0L REDACTED    5/6/2017 REDACTED   REDACTED   Fashion Sneakers (Black,40 EU)           Happy customer!! cord.

                                                                                                                       I used this when my son was 5‐11 months in the tub and
                                                                                                                       LOVED it. It is adorable and the pictures I have gotten with
                                                                                                                       my son in it are priceless!Now that he is bigger and does
                                                                                                                       not need it in the tub (1 year old), he sits in it when he
                                                                                                                       watches TV (not too long‐I know that is bad!!:) He is super
                                                                                                  SO CUTE and          comphy and safe.You will never regret buying this! One of
1757 B000066665 REDACTED 10/17/2012 REDACTED    REDACTED   Munchkin White Hot Inflatable Duck Tub many uses!           my top ten baby products.
                                                           New Balance Women's WW847 Health                            I like NB the best fit for me these are really great for
1758 B006OSMJAQ REDACTED   10/4/2013 REDACTED   REDACTED   Walking Shoe,Grey/Pink,7 B US          walking sneakers     walking just love them so very comphy
                                                                                                                       So pleased with this product. I have very sensitive skin and
                                                           Shadowline Women's Plus‐Size Petals 40   So pleased with    this product is so comphy and does not irritate my skin.
1759 B004QHKHKG REDACTED   6/25/2018 REDACTED   REDACTED   Inch Sleeveless Waltz Gown, Red, 2X      this product       Super soft and silky.

                                                           Vertico Men's Shower and Pool Slide On
1760 B00K8GIGAC REDACTED    2/9/2017 REDACTED   REDACTED   Sandal, Black and Gray ‐ 9‐10 D(M) US    Works              So far so good fit was spot on and they are comphy.




                                                                         Page 256 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 262 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                     Review Title       Review

                                                                                                                          Rolling up on a year of wearing these bras. I have ordered 5
                                                                                                                          and have lost two for the same reason. The underwire
                                                                                                                          slides up and will not move back. The bras are super
                                                             Lilyette by Bali Women's Plunge Into   Lasted almost a       comphy which is why I bought so many. They're very soft.
1761 B001FSKAA6 REDACTED 10/29/2016 REDACTED      REDACTED   Comfort Keyhole Minimizer Bra,Onyx,36D year.                 Disappointed the haven't lasted a full year.
                                                                                                    and perfect. went
                                                             Alfa Global Women's Long Sleeve V‐Neck back 2 more       comphy , warm, and perfect. went back 2 more different
1762 B00PT976HC REDACTED     10/4/2015 REDACTED   REDACTED   Plain Ultra Soft Knit Sweater Red M    different         colors


                                                                                                       ... sweatpants that
                                                                                                       are made to fit a
                                                                                                       big fellow like me.
                                                             Kingsize Men's Big & Tall Thermal‐Lined   Exceptionally       Finally a heavy‐weight pair of sweatpants that are made to
1763 B005OQAR7G REDACTED     3/18/2015 REDACTED   REDACTED   Fleece Cargo Pants, Black Big‐2Xl         comphy and warm fit a big fellow like me. Exceptionally comphy and warm.

                                                             Sloggers Women's Waterproof Rain and                         Great fit and very comphy!! i've worn these with both socks
                                                             Garden Shoe with Comfort Insole, Pansy                       and bare foot and they fit great!! Ordering another pair as I
1764 B00EY4JYLO   REDACTED   5/29/2014 REDACTED   REDACTED   Turquoise, Size 10, Style 5114TP10        LOVE These!        work at a greenhouse.
                                                             TeeStars Women's ‐ I Met God, She's                          I love this sweater. It's so comphy & I always get tons of
1765 B00MY632HG REDACTED      5/3/2016 REDACTED   REDACTED   Black Hoodie X‐Large Grey                 Love it!           compliments on it!




                                                                            Page 257 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 263 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                    Review Title        Review

                                                                                                                          Got these as a Valentine present for my daughter and she is
                                                                                                                          over the moon in love with them!! They are as cute in
                                                                                                                          person as they are online!!I ordered these in a 10 wide due
                                                                                                                          to her feet and how they swell up no matter what she's
                                                                                                                          wearing on her feet. They are comphy for her and she
                                                                                                                          enjoys the extra height and sturdiness of the shoe and heel.
                                                                                                                          They really are that amazing!! :DThe pic that she diddled
                                                                                                                          with was done because she does have very heavy legs and
                                                                                                                          was embarrassed by just the regular shot of it. Which is
                                                             Fioni Women's Black Women's Riki                             why, I stand by how amazing this shoe is for stability,
1766 B01HP2JJQG REDACTED     2/17/2017 REDACTED   REDACTED   Platform Bootie 10 Wide                Shoegasm!!            comfort, and design to embrace that foot!
                                                             Vera Bradley Hipster Cross Body Bag,
1767 B00WU8L9P0 REDACTED      6/8/2016 REDACTED   REDACTED   Classic Navy, One Size                 I love it!            Comphy, durable. I love it!
                                                             Bluetooth Headphones, Wireless Earbuds
                                                             Stereo Earphones Cordless Sport
                                                             Headsets for Apple AirPods iphone 8, 8
1768 B078S7BT1J   REDACTED   1/21/2018 REDACTED   REDACTED   plus, X, 7, 7 plus, 6s, 6S             Excellent             Really comphy in the eares and great sound quality!

                                                             Comical Shirt Ladies Wine Not Good Keep
1769 B0776BFTWJ REDACTED     8/13/2018 REDACTED   REDACTED   Things Bottled up Black Frost/Grey Frost L comphy            cute....comphy fit

                                                             Phaiser BHS‐530 Bluetooth Headphones,    These are very
                                                             Wireless Earbuds Stereo Earphones for    nice. The sound is These are very nice . The sound is great and they are very
                                                             Running with Mic and Lifetime            great and they are light weight and comphy. Connects up great and the battery
1770 B01C22IJV0   REDACTED   12/4/2017 REDACTED   REDACTED   Sweatproof Guarantee, Oceanblue          very ...           lasts forever.
                                                             Derek Heart Juniors Plus Size Lace Hem                      I thought it fit perfect. a little sheer tho but still ok with a
1771 B01BER8KAE REDACTED     7/26/2016 REDACTED   REDACTED   Adjustable H Back Tank, White, 1X        Good Buy           white bra. super cute and comphy
                                                             B&T Poop Emoji Slippers Cartoon Plush
                                                             Emoji Slippers Winter Shoes Unise Warm
                                                             and Comfortable Non‐Slip Poop                                Comphy and really one size fits all which is nice. My niece
1772 B076ZGTC29 REDACTED 12/17/2017 REDACTED      REDACTED   Slippers(Size: 6.5‐9)                    Five Stars          loved them.


                                                                           Page 258 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 264 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                        Review Title         Review
                                                              Propper FR ACU Trouser Universal Large      GET THEM NOW
1773 B005P30Q60 REDACTED     2/24/2015 REDACTED   REDACTED Long                                           OR I WILL            Perfect and comphy just the best for the best
                                                              YSense 4‐5 Pairs Womens Cute Funny
1774 B01MXYY01C REDACTED     7/14/2017 REDACTED   REDACTED Socks Casual Cotton Crew Animal Socks          Very cute socks      Cute and comphy

                                                                                                                         My 20 month old loves this chair! Her legs don't quite reach
                                                                                                                         the ottoman that came with it, but that's great that she can
                                                                                                                         grow into it! The fabric is very soft and comphy! I haven't
                                                               KEET Roundy Child Size Chair with                         had to clean anything off of it yet, so Im unsure of how it
                                                               Microsuede Ottoman, Lavender, Ages 2‐5 Great Chair, Great cleans. I love that you get a chair AND ottoman for this
1775 B008KW8J9O REDACTED     1/28/2013 REDACTED   REDACTED     years                                  Value!             price! You couldn't find a better deal anywhere!

                                                                                                                               My Daughter says its comphy. that was till the stiching RIP
                                                                                                                               .within the first week or so.If its worth it i might send it back
1776 B0009GC7NI REDACTED     1/18/2007 REDACTED   REDACTED     Red Faux Leather Disk Chair                red dead chair       I would give two thumbs down and a big BOOOOOOOOO!
                                                               BEARPAW Women's Loki II Shearling
1777 B015JQ97MQ REDACTED 10/12/2016 REDACTED      REDACTED     Slipper (10 B(M) US, Black/Grey)           Awesome fit.         So comphy and cozy.
                                                               90 Degree By Reflex Power Flex Yoga
1778 B00IDHG03I   REDACTED   4/23/2015 REDACTED   REDACTED     Pants ‐ Black ‐ Large                      LOVE                 COMPHY. LOVE THEM

                                                                                                                               Great goggles! Super cool looking also. Very comphy!Im 5'2,
                                                                                                                               120 with an "med sized head" asian (many goggles fall off
                                                               Bolle 21107 Carve Ski Google, Black Blue                        my head bc i dont have a bridge) this works like a champ!!
1779 B00J3UKQJI   REDACTED   2/15/2017 REDACTED   REDACTED     Fade                                       Great buy!!          Took it to big bear at 8 degreed and windy. Worked well!
                                                                                                                               I will never go back to pads or tampons, this is the best
                                                                                                          This is the best     thing ever. There is no leaking, and is so comphy you don't
                                                                                                          thing since sliced   even know you have anything on, and you would not even
1780 B00A1MOU76 REDACTED     3/17/2014 REDACTED   REDACTED     Soft Cup Reusable 2 Count                  bread :)             know you were on your monthly!!
                                                                                                                               Great quality fabric and breathes well. Nice light fabric as
                                                                                                          Feels great and      well. Easy to pull back top for nursing. Super comphy! Love
1781 B002KR1Q90 REDACTED      3/7/2014 REDACTED   REDACTED     Majamas Lace Crop MJ ‐ Black ‐ Small       fits great           it.




                                                                              Page 259 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 265 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                       Review Title         Review
                                                                                                                              my son and i play airsoft an this vest is perfect for the fat
                                                                                                                              guy like me 6' 2" 240lbsto my skinny 13 yr old son 5 8"
                                                                                                         fits from fatty to   125lbs adjusts easilyvery comphy an plenty of pockets for x
1782 B002ZVGVWS REDACTED     1/29/2013 REDACTED   REDACTED   Digital Camo Airsoft Vest                   skinny !!            tra mags
                                                             BELAROI Womens Plus Size Sleeveless                              I LOVE this top! Fits great and material is so soft and
1783 B071YPRVMH REDACTED      8/3/2017 REDACTED   REDACTED   Comfy Tunic Tank Top (1X, Deep Purple)      LOVE this top!       comphy!!!!

                                                             Unisex Pajamas Cosplay Cartoon Animal
1784 B00EYXIN30   REDACTED    8/2/2014 REDACTED   REDACTED   giraffe Costume Pyjamas Onesies XL          Five Stars           so comphy and soft!
                                                                                                                              I love kloggs. The inside in comphy , the elastic on the side
                                                             Klogs Unisex Naples Graphic Floral Patent   I love kloggs. The   makes the good all 12 hrs on my feet, this is my 6th pair.
1785 B01JJFB4VK   REDACTED 12/26/2017 REDACTED    REDACTED   Shoes ‐ 10 B(M) US                          inside in comphy     These are as pretty as the pic!
                                                             CLARKS Women's Arla Shaylie Platform,
                                                             Navy/White Heathered Elastic, 10
1786 B072R2SNGJ REDACTED      7/2/2018 REDACTED   REDACTED   Medium US                                   Sooo comphy!         They are so soft and comphy! Judt love this shoes!!!
                                                             PROCUBE USA ProCube Men's Casual
                                                             Jogger Sweatpants Basic Fleece Marled
                                                             Jogger Pant Elastic Waist (XXX‐Large,
1787 B078XN4ZKN REDACTED     5/25/2018 REDACTED   REDACTED   White)                                      Five Stars           Very comphy
                                                             OXO Good Grips Stainless Steel Bladed                            The perfect dough blade. Sturdy and just like the old
1788 B000QJE48O REDACTED     5/31/2015 REDACTED   REDACTED   Dough Blender and Cutter                    Love it              fashioned once with an comphy OXO grip.




                                                                            Page 260 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 266 of 394
                Encoded             Item       Item
    ASIN        Review ID Submitted Category   Subcategory Item                                   Review Title        Review
                                                                                                                      Nice phone, but can t replace battery. Normally, I wouldn t
                                                                                                                      think this was an issue except for some reason I've had an
                                                                                                                      almost comedic amount of accidents Happen. I injured my
                                                                                                                      thumb, which caused me to pass out. Of course I suffered a
                                                                                                                      head injury because I hit my head when I passed out. My
                                                                                                                      ego was more damaged than anything. After getting the
                                                                                                                      clear from EMS ‐‐ who, by the way, laughed at me once
                                                                                                                      they found out I had passed out due to a thumb injury ‐‐ I
                                                                                                                      drove home. I decided to mop my floors when only
                                                                                                                      moments later did I step on a staple. Yes, a staple. A tiny
                                                                                                                      staple that hit just so that my son was taking pictures of the
                                                                                                                      blood spatters like CSI. I bled as if I had a gun shot wound.
                                                                                                                      But after just finishing the floors which hadn't been done in
                                                                                                                      ages ‐‐ I'm a single mom, so believe me when I say the
                                                                                                                      flours are the last thing ever on my mind ‐‐ I was bound and
                                                                                                                      determined not to bleed all over them. After managing to
                                                                                                                      capture most of the blood in the dustpan, I decided after
                                                                                                                      two wounds from metal objects in one day, I'd better
                                                                                                                      update my tetanus shot. So there I am at the walk in clinic
                                                                                                                      having my wounds dressed. I get my shot and the doc
                                                                                                                      insists I go to the hospital for a ct scan due to passing out
                                                                                                                      and hitting my head. So down to the ER I go. After a full day
                                                                                                                      and checking out ok I come home to relax. Finally to the
                                                                                                                      point of this long story. I never, I mean ever, carry my
                                                                                                                      phone in my pocket. Well, as luck would have it and
                                                                                                                      apparently God hated me that day, I couldn't wait to throw
                                                                                                  Nice phone, but     some comphy clothes on and go to bed as it was already
                                                          Orbic Slim ‐ Factory Unlocked Phone ‐   can't replace       midnight. So I no sooner drop my pants than I hear plop. In
1789 B01AX7CNUE REDACTED 12/30/2016 REDACTED   REDACTED   Retail Packaging (Gold)                 battery.            case you hadn't figured it out by now, my phone fell out of
                                                          ARJOSA Women's Yoga Lounge Pants
                                                          High Waist Cotton Spandex Leggings      pants are comphy The elastic was too tight but i sew so i was able to fix it but
1790 B00MZMN10MREDACTED 10/20/2014 REDACTED    REDACTED   (XXL, Black)                            and love the ankle replaceing it, pants are comphy and love the ankle length



                                                                         Page 261 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 267 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title       Review
                                                              Womens Flannel Lounge Pants 2‐Pack ‐
                                                              Fish Kelp Blue/Cutwork Dark Blue ‐        Perfect for this   They are cute, comphy, and warm. Perfect for this time of
1791 B00MJD31MK REDACTED      2/8/2016 REDACTED   REDACTED Medium                                       time of year       year.
                                                              Serta Ortho Quilted Couch Pet Bed,        The dogs love it   It is so soft and comphy that I wouldn't mind curling up and
1792 B014SS8W18 REDACTED     9/28/2016 REDACTED   REDACTED Large, Blue                                  too                taking a nap on it. The dogs love it too!
                                                                                                        These boots are
                                                                                                        super cute, they These boots are super cute, they are comphy and cozy! I
                                                              Miz Mooz Women's Pauline Wide Calf,       are comphy and   can wear them for hours and hours....I have 17 calves and
1793 B00COEA33Y REDACTED      4/6/2015 REDACTED   REDACTED    Khaki, 6.5 M US                           cozy             they fit well!
                                                              Kanu Surf Women's Breeze Board Shorts,
1794 B00GKCA6LK REDACTED      7/4/2015 REDACTED   REDACTED    Navy, 8                                Just as advertised. Looks great on and comphy!

                                                                                                                           Bought these.LOVE them.VERY comphy!Sometimes a little
                                                              Motorcycle Riding Glasses ‐ 2 Pair Smoke Great Glasses for   too much air flow, but besides that you can't get any better
1795 B000GD5FMY REDACTED     6/10/2013 REDACTED   REDACTED    & Clear Biker Foam Pad                   Cheap!              for the money. Also, is a pretty good quality :) GET THEM.
                                                                                                       Perfect comphy
                                                                                                       and fits as
                                                              Southpole Men's Basic Fleece Marled      expected it is a    Perfect comphy and fits as expected it is a tighter fit and I
1796 B072FQZY3K REDACTED 12/31/2017 REDACTED      REDACTED    Jogger Pant, Black, XX‐Large             tighter ...         wanted looser so I ordered a size bigger than normal

                                                              Leggings Depot Women's Fall/Winter
                                                              Ultra Soft Sweet Valentine Love Heart                        I love these they are so soft and comphy I ordered just
1797 B06Y3HFXZ6 REDACTED 12/12/2017 REDACTED      REDACTED    Printed Fashion Leggings (L.O.V.E, 3X‐5X) Love love love!!   about every design

                                                                                                                           Much better in "real life" vs on the model (who says that!?).
                                                                                                                           They are soft with nice give/stretch. I expected them to
                                                                                                                           stretch out and get baggy, but after wearing all day long
                                                                                                                           they still fit well. I've only worn them once, but i think they
                                                                                                                           will hold up well.Nice enough for me to wear to work.I
                                                                                                                           normally wear a 14, but after reading reviews ordered a 12.
                                                              Riders by Lee Indigo Women's Ultra Soft                      They fit great. No digging in at waist at all. Comphy all day
1798 B0132I1BU4   REDACTED   11/1/2016 REDACTED   REDACTED    Boot Cut Jean, Seawave, 12                Nice jeans         long.Photos attached.


                                                                             Page 262 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 268 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                    Review Title       Review
                                                                                                                         First i want to start of saying, Wow. the box. i know, it s a
                                                                                                                         review about the box, but still. Wow. This was WAY more
                                                                                                                         than i expected, and that's a great thing. so let me get into
                                                                                                                         it.The picture for the box itself is the box when it is open. It
                                                                                                                         dosent seam that small, because the cards in the picture
                                                                                                                         seam quite comphy. wrong. the individual sections
                                                                                                                         themselves hold 90 cards a piece while in cases, mabe
                                                                                                                         more, i havent checked yet, but for the casual Yugioh
                                                                                                                         Player, or competative yugioh player, this product is more
                                                                                                                         than worth the $4 i payed. the sections for each of the
                                                                                                                         cards is bigger and more sturdy than the Yugioh size Ultra
                                                                                                                         Pro deck boxes you usually get from Wal Mart, Target, or
                                                                                                                         what ever your local all purpose super market is. and they
                                                                                                                         are side by side. the deck box can fold upwards, again,
                                                                                                                         being twice the size as an Ultra Pro deck box. while not
                                                                                                                         being able to be put into any pocket like you might normally
                                                                                                                         be accustome to, it does it's job, and it does it well. the box
                                                                                                                         itself opening and closing it pretty self explanatory, but i will
                                                                                                                         explain it anyway, because to some people, it might not be
                                                                                                                         apparent from the pictureone deck box faces up, like a
                                                                                                                         normal deck box, whilst the other deckbox is position'd like
                                                                                                                         a side loader deckbox. the top of the box is held together by
                                                                                                                         velcro, so you simply stand the deck box up, unvelcrow the
                                                                                                                         top, and pull it down. and vwala.the size is a bit
                                                                                                                         overwhelming, but i wouldent expect anything less from a
                                                                                                      Ultra Pro: Pro‐    deckbox like this. it's deck boxes are so big, you can keep a
                                                                                                      Deck Box: Black    packet of un opened Ultra Pro Yugioh Card cases, along side
                                                             Ultra Pro Black PRO Dual Standard Deck   Dual Deck Box      your standard 40 card yugioh deck, and with the second
1799 B004I0Z53U   REDACTED   4/21/2011 REDACTED   REDACTED   Box                                      Review             deck box, you have more room!Product i would
                                                                                                                         Nice look, cheaply made. It does fold so you have to fold it
                                                             Launch Innovative Products Jerry Black                      the other way to flatten it out regularly. I personally would
                                                             Leatherette Executive Mouse Pad with     Nice look, cheaply not recommend, although it is comphy for the price and
1800 B008D8SU2Q REDACTED      8/2/2015 REDACTED   REDACTED   Wrist Rest Support                       made               nice looking on my desk.


                                                                            Page 263 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 269 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                        Review Title        Review
                                                              Compact High Waist Fitness Yoga Sports
1801 B015PRJ1E8   REDACTED   4/27/2016 REDACTED   REDACTED Pants Leggings Blue Snows L               Five Stars               Fit great comphy
                                                                                                     Works great for
                                                               321 STRONG Foam Massage Roller ‐ Deep back support in          Works great for back support in my comphy chair ‐ I have
                                                               Tissue Massager for Your Muscles &    my comphy chair ‐        no L5‐S1 disc. If you know what that is and it hurts you need
1802 B01FOS1WJK REDACTED      4/3/2018 REDACTED   REDACTED     Back, Aqua                            I ...                    this ‐ buy it now.
                                                                                                                              The outer thin plastic layer looks like the first time the
                                                               PopSockets: Collapsible Grip & Stand for   Saving my hand      phone is dropped is will break.Other that that it is comphy
1803 B01EFKRR88 REDACTED     9/16/2018 REDACTED   REDACTED     Phones and Tablets ‐ Peace Mandala Sky     pain                to hold.

                                                                                                                             I love them, came in a Birkenstock box and everything, I
                                                                                                                             have very wide feet so I had to make a hole on the top strap
                                                                                                          I love them, came but it's not noticeable at all. In all very comphy like my
                                                               Birkenstock Women's Mayari                 in a Birkenstock   other pair. It will take a week or so for my foot to leave an
1804 B002LZUQ7O REDACTED     7/21/2017 REDACTED   REDACTED     Sandal,Mocha,36 EU/5‐5.5 M US              box and everything imprint and really customize the shoe.
                                                               Yellow Box Women's Carolina, Silver, 6.5                      This my fourth pair of this brand of flip flops because they
1805 B003YDC0BC REDACTED      4/5/2018 REDACTED   REDACTED     M US                                       Really Nice        fit well and are comphy too.

                                                               Gaiam Classic Backless Balance Ball Chair                      Very comphy‐keeps your back constatnly moving. Bought
                                                               – Exercise Stability Yoga Ball Premium                         this for one of my employess‐no more bitching (my back
                                                               Ergonomic Chair for Home and Office                            hurts, my butt hurts, I have a headache from my back. Alll
                                                               Desk with Air Pump, Exercise Guide and                         gone! I orginally purchsed on fro my desk (I am 70 with no
1806 B0102UUHCI REDACTED      1/9/2018 REDACTED   REDACTED     Satisfaction Guarantee, Purple            Just try it!         back pains!) love mine, I bounce up and down‐just playling!

                                                               Invicta Women's 12526 Pro‐Diver Pink                           Very comphy to wear. Easy to read as well. Compliments all
1807 B0094NY3WK REDACTED      6/9/2014 REDACTED   REDACTED     Dial Watch                                 Pretty Pink         the pink I wear for work and play time.




                                                                              Page 264 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 270 of 394
                Encoded             Item        Item
    ASIN        Review ID Submitted Category    Subcategory Item                                       Review Title        Review

                                                                                                                           Ok so you want arch support buy tennis shoes. The boots
                                                                                                   Now if your             are exactly as i assumed. Soft and fluffy and very comphy to
                                                                                                   looking for             wear. Now if your looking for sheepskin go spend a pretty
                                                           CLPP'LI women snow boots Button Fully sheepskin go              penny on uggs. Want a cheap wanna be uggs that are
                                                           Fur Lined Waterproof Winter Snow Boots‐ spend a pretty          fashionable spend the cash and get these. I would buy them
1808 B00NOGEXN2 REDACTED 10/22/2015 REDACTED    REDACTED   Brown‐7                                 penny on uggs           again. I did get them at a discount for my honest review.

                                                                                                                           Bought one for my husband, and liked it so much I bought
                                                                                                                           one for me. THREE ZIPPERED POCKETS. Front pocket fits
                                                                                                                           large iPhone in wallet case (with room to spare). Middle
                                                                                                                           section fits 32 oz. Gatorade bottle, sunglasses and keys; or
                                                                                                                           D5200 Nikon with soft case, keys, lipbalm. 3rd section fits
                                                                                                                           money, passport, sunglasses. I'm 5'4" and it fits very
                                                           Utopia Home Travel Sport Large Waist                            comphy. I'm going to sew a larger mesh pocket for a 16 oz.
                                                           Pack Fanny Bag ‐ 2 Zipper with Side         Fits my DSLR        water bottle. The other mesh pocket would fit keys or
1809 B01H597GYG REDACTED   4/21/2017 REDACTED   REDACTED   Pockets ‐ Adjustable Strap                  camera              headphones nicely.
                                                           NewDenBer NDB Men's Lightweight
                                                           Cross‐Traning Running Shoe (10 D(M) US,     But these for your
1810 B01MT15RCF REDACTED   9/20/2017 REDACTED   REDACTED   Dark Blue)                                  man                Perfect for and so comphy!!
                                                           AK Anne Klein Women's Yerma Reptile         Comphy, beautiful
1811 B00FHRNV66 REDACTED   7/25/2014 REDACTED   REDACTED   Dress Pump,Taupe/Silver/Reptile,8 M US      shoes!             These are gorgeous shoes and comphy!!
                                                           VIV Collection Plus Size Printed Leggings
1812 B01MXJJRUH REDACTED 12/21/2016 REDACTED    REDACTED   (Fiery Paisley)                             Four Stars          Very, very comphy!!

                                                                                                                          I game, and I just shifted to blue tooth so I can clean up my
                                                                                                                          living room. I sit 25 feet from the computer and the sound
                                                                                                                          is solid. I have never used them more than 2 hours in one
                                                                                                                          sitting (so I don't actually game that much).I have seen
                                                           Creative Wireless HS‐1200 Gaming            They are great for some crazy comphy ones and these aren't those. They are
1813 B0049VNROW REDACTED   7/22/2014 REDACTED   REDACTED   Headset (Black)                             a couple hours     great for a couple hours, work well.




                                                                          Page 265 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 271 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title       Review
                                                                                                                           Dig em.... a bit of a learning curve... don't short fluid
                                                             Zippo Hand Warmer, 12‐Hour ‐ Chrome                           thinking a lessor burn time.... wont stay lit/heating... full
1814 B013HLGTL2 REDACTED 12/31/2017 REDACTED      REDACTED   Silver                                     Dig am!!!          fill... you're in for 12 hours of comphy heat....
                                                             Diabetic Relief Slippers, Mens L (9‐10),
1815 B00JFGRVC0 REDACTED     1/24/2015 REDACTED   REDACTED   Black (1 Pair)                             Five Stars         Very comphy and true to size!!
                                                             INBLUE Men's Stainless Steel Ring Band                        Ordered 2..love... the first one came..comphy n love the
1816 B00CRDLZHK REDACTED     3/10/2015 REDACTED   REDACTED   Silver Tone Black Skull Hand Bone Size7    love..             look

                                                             CafePress ‐ Castiel Supernatural ‐         They came way     They came way past my daughters birthday...but she loves
                                                             Womens Novelty Cotton Pajama Set,          past my daughters them and says they are "comphy " the bottoms fit her
1817 B00LIMVJTK   REDACTED   6/18/2015 REDACTED   REDACTED   Comfortable PJ Sleepwear                   birthday... ...   perfectly!
                                                             Birkenstock Womens Arran 2 Sneaker
1818 B01JH7I5VC   REDACTED   8/15/2018 REDACTED   REDACTED   Black Size 40 EU (9‐9.5 M US Women)        Fit and quality!   They are comphy and i love the color RED!!
                                                             Serta Rocket Adjustable Gaming Chair,
1819 B0019L52N4 REDACTED      9/3/2016 REDACTED   REDACTED   Brown                                      Comphy             Comphy as hell, awkward to reset angles.

                                                                                                                         finally found panties of the right material and size. being a
                                                             Warner's Women's Without a Stitch Brief                     male they are hard to come by i guess but these are the
1820 B00117G1FO REDACTED     9/27/2012 REDACTED   REDACTED   Panty #6173                             silk lover          most comphy panties i have tried so far and will buy more.
                                                                                                                         Follow instructions on the package. It does take 3 full days
                                                             Zinus Memory Foam 12 Inch Green Tea                         to rise. Then first month very firm. But now Its broke in
1821 B00Q7EPV8O REDACTED     5/16/2017 REDACTED   REDACTED   Mattress, King                          Love this great buy super comphy.
                                                                                                     cute... sleaves
                                                                                                     kind of
                                                             HP95 Hot! Fashion Knitted Sweater Twist unmatched to        cute...sleaves kind of unmatched to body...color‐wise
1822 B00Q2JLU8E REDACTED      2/5/2015 REDACTED   REDACTED   Design Pet Puppy Knit Clothes (S, Rose) body ...            ...however still really cute and comphy
                                                             Dockers 4 pack Cotton V‐Neck T‐Shirt    Good quality, So
1823 B007ISY832   REDACTED    1/2/2015 REDACTED   REDACTED   (D2434) L/White                         soft and comphy Good quality ,So soft and comphy. Wash and wear great.
                                                             Women's Long Sleeve V‐Neck
                                                             Embellished Rose Print Thermal Top,
1824 B00HHG7X7S REDACTED      3/4/2015 REDACTED   REDACTED   Grey M                                  Five Stars          very comphy and so cute




                                                                            Page 266 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 272 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                  Review Title               Review
                                                              Jessica Simpson Women's Totem Halter
                                                              Rayon Romper Cover Up with Adjustable Compy cute             Little snug in the chest area for me, 36DD sz Med. Still
1825 B00ULBIEWY REDACTED     6/10/2015 REDACTED   REDACTED Sides, Cool Mint, Large                  romper                 works and is super comphy and cute!!
                                                                                                                           They're fairly comphy. Not water proof, so that's something
                                                              MOZO Men's Sharkz Slip Resistant Work                        to keep in mind. They were sized correctly. No complaints
1826 B0050JHF2M REDACTED 10/11/2013 REDACTED      REDACTED    Shoe,Black,8 M US                           pretty good      here
                                                              Best Price Mattress 8" Pocket Coil Spring   I love it! super I got this bed for my college room, I love it! super comphy
                                                              Mattress and 14" Premium Metal Bed          comphy and I was and I was able to carry and put it together myself. Best
1827 B01GIVUDEC REDACTED     7/26/2017 REDACTED   REDACTED    Frame Set, Full                             able to ...      purchase from amazon ever.
                                                              ARC'TERYX Phase AR Bottom Women's
1828 B0167YRI34   REDACTED 11/14/2017 REDACTED    REDACTED    (Black, Medium)                             Five Stars           True to its size. Comphy to wear.
                                                              Fila Men's Memory Workshift‐M, White,                            I am on my feet alot and these shoes just aren't that
1829 B00B8IU0OO REDACTED     9/11/2013 REDACTED   REDACTED    11.5 M US                                   shoe fits well but   comphy to be in for long periods of time
                                                              Persun Women Gray Short Sleeve Cut                               Still very comphy and cozy. I have lost weight so it's a little
1830 B00UA9PZ10 REDACTED      6/2/2016 REDACTED   REDACTED    Out Slim‐cut Dress, Large, Gray             Still cute.          big.
                                                              LifeStride Women's Claudette Dress
1831 B0011MPFQK REDACTED     2/21/2009 REDACTED   REDACTED    Shoe,Rich Brown,8 W                         shoes                good buy, bought as gift , mother said very comphy

                                                                                                                                 I absolutely love these earrings. Ordered the set of white,
                                                              Decadence Women's 14k Tricolor 4mm                                 yellow and rose gold studs, 4mm. I am definetily more than
1832 B01LWMX0CB REDACTED 11/19/2017 REDACTED      REDACTED    YWR Ball Earrings Stud Set                  Love these!!!          satisfied. The backs are very comphy For sleeping!!!
                                                                                                                                 this shoe is perfect unlike the green ones, soft soft and
                                                              Brooks Men's Launch Running                                        comphy , dont ever stop making these I and everyone I
1833 B0035WU8NO REDACTED     5/22/2013 REDACTED   REDACTED    Shoe,Black/Silver/Nightlife,9 D(M) US       great!!!!!!!!!!!!!!!!! know will buy them forever
                                                              Adar Womens Comfort Long Sleeve                                    These are super cute & comphy! They fit true to size &
                                                              Fitted T‐Shirt Underscrub Tee‐ 3400 ‐       You won’t be           didn’t shrink after wash & dryer.A great buy! ~ Plus a ton of
1834 B01AAUVA6M REDACTED     8/14/2018 REDACTED   REDACTED    Fuchsia ‐ M                                 disappointed..         colors to choose from!




                                                                             Page 267 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 273 of 394
                Encoded             Item        Item
    ASIN        Review ID Submitted Category    Subcategory Item                                   Review Title        Review


                                                                                                                       Order a size down. My daughter's foot was measured at the
                                                                                                                       nice kid's shoe store as a 7.5, so I ordered this shoe in an 8
                                                                                                                       so she would have some growth room and will be wearing
                                                                                                                       with socks etc. Anyways they came and were humungous!
                                                                                                                       Like maybe a whole size or size an a half too big. However
                                                                                                                       she LOVED them and wore them around showing them to
                                                                                                                       the neighborhood girls etc. So I ordered them in a 7 and she
                                                                                                                       can wear the bigger ones in like a year or more they are so
                                                                                                                       big. Also the toes light up, the insides are comphy and they
                                                                                                                       are nice quality, but run too big. They are cuter in person,
                                                                                                                       my mom was doubtful from the picture online but was
                                                                                                                       dazzled when they came. The sequins are a nice touch. The
                                                                                                   Run big but         variety of colors in them is nice becuse they can go with
1835 B002U0LSM2 REDACTED   9/11/2010 REDACTED   REDACTED   Pampili Toddler Danza 157.1 Mary Jane   fabulous            almost everything.

                                                                                                                       These pouches fit one .308/7.62 p‐mag perfectly. I did
                                                                                                                       adjust the top of the pouch so the velcro fastened closer to
                                                                                                                       the top of the magazine.I have not field tested these yet but
                                                                                                                       seem well made especially for the price. They are comphy
                                                                                                                       and easily adjustable.I cut the snap clips off of the mag
                                                                                                   These pouches fit   pouches and it made them function much cleaner with just
                                                                                                   .308/7.62 p‐mag     the velcro. This took about a minute with a sharp knife and
1836 B00865N5W6 REDACTED    3/7/2017 REDACTED   REDACTED   Condor Drop Leg Mag Pouch ‐ OD Green    perfectly.          did not effect any other stiching.
                                                           Qupid Women's SKIPPER‐03 Fashion                            First perfect! Comphy on first day, will buy again from this
1837 B074NHMT9Q REDACTED   3/27/2018 REDACTED   REDACTED   Boot, Grey, 9 M US                      Amazing for price   brand!

                                                                                                                       Great wide comphy design and soft fabric. Sadly I find this
                                                           Revolutionary, Patented SLEEP MASTER Great wide             satan weave fabricslowly 'sheds' threads which tickle my
                                                           DELUXE tm Sleep Mask ‐ Featuring        comphy design       nose and so have to be cut repeatedly,and so make using
1838 B00A8QMUIQ REDACTED 11/16/2015 REDACTED    REDACTED   Earplugs Storage Pocket and Carry Pouch and soft fabric     this mask problematic for me. I returned mine.


                                                                         Page 268 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 274 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                          Review Title      Review
                                                              Gildan Men's Stretch Cotton Ankle Socks,
1839 B077ZJXCTH   REDACTED    9/9/2018 REDACTED   REDACTED 12‐Pack, Black, Shoe Size: 6‐12                  Comphy            Comphy
                                                              Maxi‐Cosi Pria 70 Convertible Car Seat,       Nice design and   This convertible car seat is comphy and sleek design, I love
1840 B00O9W3IBS REDACTED 12/13/2017 REDACTED      REDACTED Brown Earth                                      comphy!           it. Second one that I bought.
                                                              Skechers USA Men's Segment‐Dorton                               They were a little larger than a regular work boot. Real
1841 B00IV39DTW REDACTED     7/18/2017 REDACTED   REDACTED Chukka Boot,Dark Brown,12 M US                   Five Stars        comphy.
                                                                                                                              I bought these for my boyfriend on his birthday. He
                                                                                                                              absolutley loves them! He dosent even leave the house
                                                                                                                              without them right on his hands. Mittens are very nice
                                                               Futrzane Winter Gloves Women Men                               quality and very warm! Mittens are big and comphy. Not to
1842 B009TBZU4W REDACTED 10/30/2014 REDACTED      REDACTED     Mittens Made Of Rabbit Faux Fur (Ashen)      Great product!    menchion the shipping was FAST!
                                                               Casual Moments Women's Plus‐Size 44
                                                               Inch Hooded Zip Front Robe, Light Gray,
1843 B0139E4KCC REDACTED     2/22/2017 REDACTED   REDACTED     3X                                           Four Stars        love it very comphy
                                                               Ring Snuggies Ring Sizer or Assorted Sizes
1844 B0014DGXU8 REDACTED     5/18/2015 REDACTED   REDACTED     Adjuster Set of Six Per Pack                 Five Stars        worked great, comphy
                                                               Hanes Men's No Ride Up Briefs with
                                                               Comfort Flex Waistband ‐ Large ‐ White
1845 B00569PW80 REDACTED     6/20/2017 REDACTED   REDACTED     (7Pack)                                      Five Stars        NIce n comphy

                                                                                                                              These are amazing! They dress up any look. I usually am the
                                                                                                                              kind of girl that likes her heels and wedges to be a bit taller,
                                                               Crocs Women's Leigh Wedge Sandal,Oat         Great style and   but these are so comphy and great that I don't mind too
1846 B0046HACWY REDACTED     4/11/2016 REDACTED   REDACTED     Meal/Mushroom,8 M US                         suport            much. I liked them so much I bought two colors :)




                                                                              Page 269 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 275 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                       Review Title       Review

                                                                                                                          I'm a 67 year young person, who has a large, one story
                                                                                                                          house with all wood floors. I have to keep from slipping and
                                                                                                                          falling down. I've done that too many times with dire
                                                                                                                          results, such as broken legs, and broken ribs. The older I get
                                                                                                                          the longer it takes to heal. So I hate to wear shoes inside,
                                                                                                                          and slippers look, "oldish". So I saw these and thought they
                                                             Non Slip Skid Socks with Grips,for                           looked really cute, and comphy. I was right, they are! I wish
                                                             Yoga,Barre Pilates,PiYo,Men and                              they came in other colors too. Seem to be well made too.
1847 B075M83KCH REDACTED     4/28/2018 REDACTED   REDACTED   Women,2Pack Black and 2Pack Gray            highly recommend I'm just now using, so we'll see how they last.
                                                             American Rag Womens Acale Leather
                                                             Round Toe Mid‐Calf Fashion, Black, Size
1848 B01JARFRI8   REDACTED   4/27/2018 REDACTED   REDACTED   7.5                                         Five Stars        Love these boots, fit as expected, comphy
                                                                                                                           Just an old granny robe...very comphy. Got it for recovering
                                                             National Trapunto Yoke House Coat,          Granny gown...but after surgery. Easy wear, and doesn't look bad when well
1849 B000JGK6WW REDACTED     12/1/2015 REDACTED   REDACTED   Multi Floral, Medium                        very comphy       wishers showed up.
                                                             Yoga Mat ‐ Best Premium Thick Exercise
                                                             Mat ‐ Great for Aerobic and Pilates ‐ Use
                                                             At Home and Gym ‐ With Strap Carrier ‐                         Super comphy and thick. Really nice for yoga with a tile
                                                             For Man and Woman ‐ No Hassle 1 Year        Really like this   floor. LOVE LOVE LOVE it, we have had it for a while now
1850 B00IGAQ7LM REDACTED     6/13/2014 REDACTED   REDACTED   Guarantee, Black                            matt               and it is holding up well. The cat even likes it.
                                                             AmeriMark Women's Stripe Robe with
1851 B00KVN75GS REDACTED      1/8/2015 REDACTED   REDACTED   Smocking MD (10‐12) / Yellow                Five Stars         Very comphy.

                                                                                                                            These are SO comfortable!I was concerned because of the
                                                                                                                            heel height. My other boots with this height hurt the balls
                                                                                                                            of my feet really bad. So, when I put these on and walked
                                                                                                                            around I was exstatic! So comphy! There is wonderful
                                                                                                         Extremely          padding for your feet! ‐ WOW is all I can say!Plus, they look
                                                             Ariat Women's High Society Fashion          comfortable for    really good!So I say, "Take a chance" if you are like me, you
1852 B00UBAKBMG REDACTED     6/16/2016 REDACTED   REDACTED   Boot, Mushroom Taupe, 8 M US                the heel height!   will be glad you did.




                                                                            Page 270 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 276 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                    Review Title       Review
                                                              PattyBoutik Women’s Halter Cold
1853 B01MT813WY REDACTED      4/3/2017 REDACTED   REDACTED Shoulder Keyhole Back Blouse (Black L)     Five Stars         Love love love it! Super flattering and so comphy!
                                                              Southern Couture Classic Blessed Mom
                                                              Womens Inspirational T‐Shirt ‐ Dark
1854 B071KVZGSN REDACTED     8/26/2017 REDACTED   REDACTED Heather, Medium                            Wow :)             Great fit and really comphy :)

                                                                                                                         Purchased this mattress back in June to use in our camper .
                                                                                                                         But things happened and we never went camping until the
                                                                                                                         weekend of 9/10/2016.. took the mattress out of the box
                                                                                                                         and inflated it .. it filled up quickly and was quite
                                                                                                                         comfortable, but within 2 hrs we realized it lost air.. inflated
                                                                                                                         again and went to sleep.. after 4 hrs we woke up and
                                                                                                                         refilled again.. same thing 4 hrs later .. this went on our
                                                                                                                         entire camping excursion.. got home and filled again..
                                                              Intex Comfort Plush Mid Rise Dura‐Beam                     checked on it 5 days later and it is completely void of any
                                                              Airbed with Built‐in Electric Pump, Bed Wish i could say   air.. completely deflated.. sad, because it was comphy.. the
1855 B00GII9ZG8   REDACTED   9/17/2016 REDACTED   REDACTED    Height 13", Full                        something good     30 day return expired so I'm stuck ..
                                                              ELACUCOS 6 Pack Women's Thongs
                                                              Cotton Breathable Panties Bikini
1856 B071RNT19P REDACTED     4/15/2018 REDACTED   REDACTED    Underwear Medium                        Five Stars         Fits great and so comphy.
                                                                                                                         Absolutely adorable!!! Could easily be dressed up or down!
                                                                                                                         So comphy. If your looking for a wedge that isn't a platform
                                                                                                                         and is a classic cute style, this is it. They are not the trendy
                                                              Nine West Women's Floyd Black Leather                      trend that will be out of style next year, these are a staple
1857 B00MPGED7S REDACTED      6/9/2015 REDACTED   REDACTED    Wedge                                   I love them!!!!    in my closet for sure.




                                                                            Page 271 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 277 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title        Review

                                                                                                                         What warm comfy slippers!! I am buying another
                                                                                                                         pair!Though they took a MONTH to get " across the pond"
                                                                                                                         these were well worth the wait. They are warm and comfy
                                                                                                                         and i LOVE them!!!So, i have worn these for awhile, and low
                                                                                                                         and behold they are already starting to rip. Where the
                                                                                                                         slipper and sole meet. Still comphy.. But for the price i
                                                                                                                         assumed they would last longer.. Specially because it took a
                                                             Cotswold Camping Womens Slippers      Wow! I am             month to get to me! I am really not impressed!!! I can take
1858 B015GN96XM REDACTED      1/5/2016 REDACTED   REDACTED   (Medium) (Purple)                     thrilled!!            photos if anyone wants.
                                                             Anne Cole Women's Best Fronds Forever                       This suit fits great. I'm short,5'1 and wigh about 140. The
                                                             Princess Seam Shirred Bandeau One     This suit fits great. side 12 is perfect! I love to swim and this suit stays in place,
1859 B01CFIS30S   REDACTED   7/26/2016 REDACTED   REDACTED   Piece Swimsuit, Multi, 12             I'm short             very comphy . Made really well!!

                                                                                                        Wish it had a way
                                                                                                        to tighten the
                                                                                                        pressure my mags
                                                                                                        seem to fall out
                                                                                                        earlyer then they Really comphy. Wish it had a way to tighten the pressure
                                                             Fobus Roto Paddle 6900RP Double Mag        should but normal my mags seem to fall out earlyer then they should but
1860 B0000C53LF   REDACTED   3/21/2015 REDACTED   REDACTED   Pouch Glock 9& 40, H&K 9&40                upright its amazing normal upright its amazing
                                                                                                                            I should of looked for a 4xl or even bigger ! I'm 6" 2 1/2
                                                                                                                            weight 260 lbs . Yep, Americans are the bigger ugly ones ? !
                                                                                                                            So instead of shipping all the way back to China ,I'm giving
                                                                                                                            as a present to girlfriend= you know how gals like to get
                                                             Mens Cardigan Knit Chunky Threadbare                           wrapped up in front movies in comphy sweaters !!!! ? This
                                                             Jacquard Shawl Neck Knitwear Casual        Turns out to be a will fit easily! ......Make the most out of unfittable situations
1861 B00H3XBVFU REDACTED 12/12/2014 REDACTED      REDACTED   Coat                                       GIFT !              !




                                                                            Page 272 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 278 of 394
                Encoded             Item        Item
    ASIN        Review ID Submitted Category    Subcategory Item                                      Review Title        Review

                                                                                                                         first time in a long time I have gotten a pair of boots that
                                                                                                                         were comphy from day one. I am a shift foreman in a
                                                           Bates Men's Defender 8 Inch Lace To Toe                       verner drying plant and am putting in a lot of miles a day on
                                                           Waterproof Waterproof Boot, Black, 10.5                       concrete floors, steel cat walks, ladders and on and off a
1862 B000EAQ27G REDACTED 11/20/2015 REDACTED    REDACTED   M US                                       good from day one forklift at a dead run for 8 to ten hours a day. LOVE these.
                                                           TKmarket Soft Silicone Pet and Cat Flea
                                                           Collar that rejects ticks, mites, louse
1863 B07CQ4RKK8 REDACTED    9/8/2018 REDACTED   REDACTED   fashion color pink                         She loves it       So adorable and looks comphy on her
                                                                                                                         I love this thing it’s soooo comphy n heavy duty I’m actually
                                                           Intex Floating Recliner Inflatable Lounge,                    shocked it was only $21 what a great deal order this you
1864 B000KHZ044 REDACTED   7/12/2018 REDACTED   REDACTED   71 X 53‐Inch (Colors May Vary)             Love this          won’t regret it It’s great buy
                                                           Sanuk Women's Springwater Flip             they are ok as far They are super comphy as to standing on them but they are
1865 B00DQZ1P3W REDACTED   5/14/2015 REDACTED   REDACTED   Flop,White,8 M US                          as flip flops go.  very snug around the strap.
                                                                                                                         Good fit comphy shoes. I got wide it is hard for me to find
                                                           Dockers Men's Lakeport Boat Shoe, Dark Great shoes            shoes that are comphy cause I have wide feet the wide size
1866 B01NCQVQJH REDACTED   8/11/2018 REDACTED   REDACTED   tan, 10.5 W US                             Comphy             fit good for me. These fit the bill.

                                                           ASICS Mens Gel‐Venture 6 Running Shoe,
1867 B071VWGY1F REDACTED   9/24/2018 REDACTED   REDACTED   Victra Blue/Blue/ Black, 11.5 D(M) US  Five Stars              Good fit, comphy....

                                                                                                                        I have this case for a while now and I really like it. Its
                                                                                                                        comphy in the hand, the cut out on the back gives me have
                                                                                                                        a more confident grip which helps me use the phone in one
                                                                                                                        hand and it has saved my phone from a few fatal drops. The
                                                                                                                        only reason this case is getting 4 stars is, after a while of
                                                                                                                        using it, the back of my phone is scuffed up with line marks
                                                                                                                        from the case. A small price for protection but still its an
                                                                                                                        expensive phone, its like seeing box marks when you place
                                                           OtterBox Commuter Series Case for                            heavy boxes on your brand new luxury sofa. Hurts a little.
                                                           iPhone 7 Plus (ONLY) ‐ Frustration Free                      But over all, I would confidently recommend this to anyone
1868 B01K6PBNEU REDACTED 10/27/2017 REDACTED    REDACTED   Packaging ‐ Black                          Long term review. looking to buy this.


                                                                          Page 273 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 279 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                       Review Title        Review

                                                             ToughBuilt GelFit Fanatic ‐ Thigh Support
                                                             Stabilization Professional Knee Pads ‐
                                                             Comfortable Gel Cushion & Heavy Duty                            These are the best bionic knee pads ever so....comphy
                                                             Foam Padding, Strong Adjustable Straps,                         works great doesnt move at all. Can be on my knees all day
1869 B0140V9LWC REDACTED      9/9/2018 REDACTED   REDACTED   Premium Quality, Durable (TB‐KP‐G3)       There tough           works great...
                                                             Not Rated Women's Braxton Ankle
1870 B01D0U9VJ2 REDACTED     4/23/2017 REDACTED   REDACTED   Bootie, Black, 8 M US                     Five Stars            Such a stylist comphy boot! So many compliments

                                                             Oversized Chef Series 24"x36" Antifatigue
1871 B0714FB4QL REDACTED     9/30/2017 REDACTED   REDACTED   Kitchen Mats (AUTUMN'S DELIGHT II)          Five Stars          Love it. So pretty and comphy
                                                             CLARKS Women's Aria Pump Flat, Dark
1872 B01HNEFQHW REDACTED     9/19/2017 REDACTED   REDACTED   Grey Nubuck/Coral, 8 W US                   Five Stars          Clark s are a favorite shoe for me comphy
                                                             Taos Footwear Women's Moc Star
1873 B073SK6BPB REDACTED     5/21/2018 REDACTED   REDACTED   Graphite Distressed Sneaker 8 B (M) US      Five Stars          The shoes are so comphy!
                                                             Odd Sox Men's Italy, Multi, Sock Size:10‐
1874 B01H05BJ4I   REDACTED    8/4/2017 REDACTED   REDACTED   13/Shoe Size: 6‐12                          Four Stars          comphy
                                                             Levi's Men's 505 Regular Fit Jean,
1875 B0018QS4B2 REDACTED      7/7/2018 REDACTED   REDACTED   Medium Stonewash, 32x34                     Five Stars          Thess are so comphy so relaxed fits perfect looks great
                                                                                                         this is my second
                                                                                                         pair they are
                                                             Old Friend Men's Sheepskin Bootee           warm and comphy     this is my second pair they are warm and comphy. a little
1876 B0143EKDOG REDACTED     1/15/2016 REDACTED   REDACTED   Slipper (11 D(M) US, Black)                 ...                 tight at first but they broke in fast
                                                             Icebreaker Merino Women's Oasis Long        Super warm and
1877 B00AFQ32NQ REDACTED     2/15/2015 REDACTED   REDACTED   Sleeve Crewe, Black, X‐Small                compfy!             Super warm and comphy!

                                                             NIKE Air Max+ 2013 Mens Running Shoes                           Shipped faster than it posted and works awesome comphy
1878 B008D58L2I   REDACTED    4/2/2014 REDACTED   REDACTED   554886‐600 Pimento 12 M US               Love my shoes          and just what I expected no surprises and I love my shoes
                                                             Bernie Mev Women's Braided Catwalk
                                                             Flat, Silver Grey, 40 M EU / 9.5‐10 B(M)
1879 B00FJV58AC   REDACTED   3/13/2015 REDACTED   REDACTED   US                                       Five Stars             Perfect comphy shoes.




                                                                            Page 274 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 280 of 394
                Encoded             Item        Item
    ASIN        Review ID Submitted Category    Subcategory Item                                       Review Title        Review
                                                            Timberland PRO Men's 8 Inch Boondock
                                                            Composite Toe Waterproof Industrial                           I always order my boots from timberland pro a half size
                                                            Work Boot,Brown Oiled Distressed           Order exactly your larger and wide. These boots do not need to be ordered so.
1880 B00HNO79Y6 REDACTED 11/16/2015 REDACTED    REDACTED Leather,10.5 W US                             size.              Order your size and your good. Very comphy.

                                                            Hush Puppies Women's Emelee Overton
1881 B00S1OHWKS REDACTED   1/25/2017 REDACTED   REDACTED    Winter Boot, Dark Brown, 8 M US            Five Stars          I love them do comphy:)
                                                                                                                           I love this dress!! I have it in red and black. I’m a petite 5’1”
                                                            Unbranded* Women's Long Sleeve                                 women and I llke the fit. It falls below the knees and I wear
                                                            Pocket Casual Loose T‐Shirt Dress Black                        leggings and short boots. Not too clingy and very comphy.
1882 B0754WPYHT REDACTED   2/17/2018 REDACTED   REDACTED    Medium                                     I love this dress   Awesome for the price!!
                                                            KEEN Women's Targhee II Mid
                                                            Waterproof Hiking Boot,Slate Black/Flint   and they are super I basically wear them all the time now. My feet never hurt
1883 B003JJ6M10 REDACTED   1/11/2017 REDACTED   REDACTED    Stone,7 M US                               comphy!            in these, and they are super comphy!
                                                            Beats Studio Ear Cushions by Wicked
                                                            Cushions ‐ Compatible with Studio 2
                                                            Wired/Wireless and Studio 3 Over Ear
                                                            Headphones by Dr. Dre ONLY (Does NOT
1884 B0756NZTXS REDACTED   2/15/2018 REDACTED   REDACTED    FIT Solo) | Red Camouflage                 Love it!            Love it! Comphy well made.




                                                                           Page 275 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 281 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                   Review Title         Review


                                                                                                                          I got the 5t size an it fit my daughter nice. i wish it was a
                                                                                                                          little less snug arounnd the waste but the waste is realy soft
                                                                                                                          an doesennt hurt her or anything.. i just like her clothes to
                                                                                                                          be looseish so she has a lil growing room but other then
                                                                                                                          that, the shirt is niclet made an soft an warm, not thin like i
                                                                                                                          was expecting. the bottoms are adorable with the
                                                                                                                          pompoms! My daughters not hard on clothes an i think that
                                                                                                                          if she was it looks like the tutu could be torn an the
                                                                                                                          pompoms could be ripped off a lil easilyer then i hopebut
                                                                                                                          sersily just seeing her smile an dance around in this outfit
                                                                                                                          was adorable an she seemed comphy an warm in it. we got
                                                             New Baby Girls Christmas Tutu Infant                         little raindeer head band that the nose flashes a red lite to
                                                             Toddler Santa Elk Cake Dress 2 Pieces   phew! not            go with it.. i do not regret buying this at all!!! It beats
1885 B00MM1DOXAREDACTED 11/23/2014 REDACTED       REDACTED   (For 5‐6 years)                         disapointed at all!! spending 30$ on the mudpie one.
                                                                                                                          Great new work boots. This gives me a little style in the
                                                             Teva Women's De La Vina Low             Great new work       weld shop. No laces to burn up and don't have to wear
1886 B00APO908E REDACTED 11/26/2014 REDACTED      REDACTED   Boot,Bison,9.5 M US                     boots                men's boot. Very comphy on concrete floor.
                                                             Stainless Steel 5 Knives Set, X‐Chef    very light and
                                                             Premium Class Sharp Kitchen Knife Set   comphy in the        very light and comphy in the hands.im not a fan of the
1887 B01NBOP5VD REDACTED     11/3/2017 REDACTED   REDACTED   with Acrylic Stand                      hands.               holder but thats just me theres nothing wrong with it
                                                                                                                          these boots are super cute , got a half size bigger because
                                                                                                     these boots are      of reviews (most people said they run very small , i dont
                                                                                                     super cute, got a think they do but a half size will allow room for big socks)
                                                             Kamik Women's Sugarloaf Boot,Black,8    half size bigger     havent worn them on the trails yet so i cant say how
1888 B00HSYE7OG REDACTED     11/3/2015 REDACTED   REDACTED   M US                                    because of ...       comphy they will be
                                                             Aerosoles Women's HIGH Bet, Green
1889 B014WXBMJI REDACTED     4/27/2016 REDACTED   REDACTED   Leather, 8 M US                         Five Stars           Darling shoes! And Comphy too!!!
                                                             Power Cushion Performance Crew Large
1890 B0174V9JVI   REDACTED 11/30/2017 REDACTED    REDACTED   6 Pair Pack (White)                     Five Stars           Very comphy




                                                                            Page 276 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 282 of 394
               Encoded             Item         Item
    ASIN       Review ID Submitted Category     Subcategory Item                                    Review Title   Review


                                                                                                                   Set up is inconvenient. Set up is easy but not as convenient
                                                                                                                   as my portable hammock and stand from Costco.We use
                                                                                                                   these for camping, my other hammock pops open out of
                                                                                                                   the bag. That being said, this hammock is nicer, more
                                                                                                                   comphy and less money.I would have given 5 stars except
                                                                                                                   for the carrying bag is such poor quality I am unsure about
                                                                                                                   the longevity of its life. The hammock and stand are
                                                                                                                   wonderful once put together but the bag is too thin for the
                                                                                                                   size/weight of its stand and the zipper is too flimsy for
                                                                                                                   something this heavy. Also would have been good to have a
                                                                                                                   zippered pocket in the bag for the required nuts and bolts, I
                                                                                                                   can see those being easily
                                                                                                                   lost.Summary:Pros:ComfortableSwingsTwo man
                                                                                                                   sizeInexpensive/bargain for productCons:Poor quality
                                                           Best ChoiceProducts Double Hammock                      bagParts can be easily lostDoesn't pop open out of the bag
                                                           with Space Saving Steel Stand Includes                  = requires assembly to use and disassembling to
1891 B00WT85C90 REDACTED   6/12/2018 REDACTED   REDACTED   Portable Carrying Case                   Near perfect   transportOverall, I give it a 4, near perfect




                                                                          Page 277 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 283 of 394
               Encoded             Item         Item
    ASIN       Review ID Submitted Category     Subcategory Item                                     Review Title        Review




                                                                                                                       Ive never written an Amazon review. I've been researching
                                                                                                                       and searching headphones that would satisfy my needs in
                                                                                                                       terms of music and fashion :P.Let's get this straight. If
                                                                                                                       you're looking for cheap headphones you're going to get a
                                                                                                                       cheap product. These headphones arent to pricey but it has
                                                                                                                       quality that should make this 10 or 20$ more than it is on
                                                                                                                       amazon right now. So if you really want to search for some
                                                                                                                       cheap headphones go ahead but you wont regret this
                                                                                                                       purchase.The sound quality is honestly really great. Like I
                                                                                                                       did the "oh shit" *puts fist against mouth* cause this was
                                                                                                                       pretty good.I have a very average neck length. So instead of
                                                                                                                       the large ass round earcups other headphones have this
                                                                                                                       feels so comphy under my chin since it doesnt even touch.I
                                                                                                                       go to the gym alot so this is great when working at the gym.
                                                                                                                       I havent used it when I was running so not sure about that
                                                                                                                       cardio department.Earcups are so comphy and snug. I love
                                                                                                     I've been         every part of it.ALSO most headphones have this thing that
                                                                                                     researching and   make you look weird because the headband stretches
                                                                                                     searching         abnormally on the sides but these headphones wrap
                                                                                                     headphones that around your head evenly no matter what your head shape
                                                           Ghostek soDrop 2 Wireless Bluetooth       would satisfy my is really, it will look super good. Like it fits so nice I love
                                                           Headphones with Noise Reduction           needs in terms of it.5/5 Snugginess5/5 sound quality5/5 fashion addition5/5
1892 B01MDM6UGZREDACTED    9/4/2017 REDACTED    REDACTED   Amazing Bass | White & Gold               music and fashion happiness
                                                           Eurosport Beige Braided Elastic Stretch
1893 B002QR7HXS REDACTED   2/19/2017 REDACTED   REDACTED   Belt Size X‐Large                         Four Stars          comphy
                                                           TFD Supplies Wholesale Bulk Earbuds
                                                           Headphones 50 Pack For Iphone,                                Cords are really short but most work properly and comphy
1894 B015RWQAWCREDACTED    4/14/2018 REDACTED   REDACTED   Android, MP3 Player ‐ Black               meh                 enough so, worth it.




                                                                          Page 278 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 284 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title           Review
                                                                                                        loved it; graffic is
                                                             HBO'S Game of Thrones Men's Winter Is      good and soft
1895 B00BPI91Q0   REDACTED   7/12/2016 REDACTED   REDACTED   Coming Stark T‐Shirt, Black, Large         comphy t               loved it ; graffic is good and soft comphy t shirt
                                                                                                                               I think these are great. I had another pair Yurbuds and used
                                                                                                                               them nearly daily for years, they were great. I think I like
                                                                                                                               these better, the buds are smaller so they don't create as
                                                                                                                               much pressure when 'locked' in, for exercise. In the office I
                                                                                                                               slip off the silicone locking parts and just use the buds,
                                                                                                                               supercomphy. Lastly I love that the buds have magnets in
                                                             Yurbuds Inspire 200 Fitness Headphones     I love these! 2nd      them that prevent the cords from tangling so badly,
1896 B00NJ4AP1S REDACTED      6/3/2016 REDACTED   REDACTED   (Aqua)                                     set of Yurbuds         awesome!
                                                                                                                               These shoes are comphy, but my feet are wide and the
                                                             ASICS Women's Gel Tech Neo 4 Walking                              she's are not. They don't hurt until I take them off. My feet
1897 B00GXEFBF6 REDACTED     9/18/2016 REDACTED   REDACTED   Shoe,Black/Black/Silver,7.5 M US           Nice shoes             are weird.
                                                             Womens Plus Vibrant Gorgeous Beautiful
                                                             Pretty Stylish Dressy Fashion Wide Top     I did love it for the very comphy T shirt, but after 10 washes, there is holes in
1898 B013CC8QV2 REDACTED 10/13/2016 REDACTED      REDACTED   XT11010NS (XL, Black)                      time it               the material. I did love it for the time it lasted
                                                             Womens T‐shirt with Merry Christmas
                                                             Green Tree in Rhinestones (3X, Black Cap                          I love this shirt !!! You need to read what siZe you should
1899 B01MQ2HL74 REDACTED      1/2/2017 REDACTED   REDACTED   Sleeve)                                    I love this shirt      buy but it's long and super comphy!!

                                                             XS Earbuds with Microphone and Volume
                                                             Control, Bluetooth Headphones Noise
                                                             Canceling, XS Max Earphones with Mic
1900 B00OVROA2M REDACTED     1/17/2017 REDACTED   REDACTED   for IP 7 8 X XR(Bluetooth Connectivity)    Five Stars             comphy ‐ gets the job done
                                                             Skechers Cali Women's Cyclers‐Skyline      AWESOME                LOVE SKETCHERS ‐ SO comphy ‐ own several pairs of their
1901 B00N1205AO REDACTED      9/8/2015 REDACTED   REDACTED   Flip Flop                                  COMFORT                sandals
                                                             Fruit of the Loom Men's Breathable
                                                             Boxer Brief Multipack, Black/Gray, XX‐
1902 B01H39T254 REDACTED 12/25/2016 REDACTED      REDACTED   Large                                      good                   fits well and comphy




                                                                            Page 279 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 285 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title        Review
                                                              Seamless Fleece Lined Leggings for
                                                              Women Warm Winter Stretch Tights
1903 B017WLPJYG REDACTED      7/7/2016 REDACTED   REDACTED Legging, One Size, White                     Five Stars          Wife loves them,comphy
                                                              HOOey ‘2.0’ Men’s Heather Gray Hoody                          So comphy and warm. I think this is my new go to hoodie.
1904 B07G2J78GX REDACTED     9/14/2018 REDACTED   REDACTED (Small)                                      Comfort             Love the material.

                                                              Woogwin Arthritis Compression Gloves ‐
                                                              Open Gloves for Relief of Rheumatoid &
                                                              Osteoarthritis Joint Pain, Fingerlss Hand
                                                              Non‐Slip Gloves for Typing Computer and
1905 B078MYFZCQ REDACTED      5/1/2018 REDACTED   REDACTED    Daily Work for Men & Women (Gray, M) Comfort                  Pretty comphy...

                                                                                                                            Super comphy. I 5 foot 5 150 lbs and they are great. I have
                                                              6 Pack Seamless Fleece Lined Leggings for                     to imagine they would be a bit big for very thin people.
                                                              Women ‐ Winter, Workout & Everyday                            They seem a bit big on me. Didnt realize they were hand
1906 B00X6CYBGI   REDACTED 12/30/2016 REDACTED    REDACTED    Use ‐ One Size                            Great!!!            wash only but I'm fine with that. Love them
                                                              Blue Q Women's Novelty Crew Socks ‐
1907 B01CEZTCCU REDACTED     1/23/2018 REDACTED   REDACTED    Beautiful Day (Women's Size 5‐10)         Five Stars          Super cute comphy
                                                                                                                            I think this dress is lovely, well made and super comphy.
                                                              SE MIU Women's V‐Neck Flare Sleeve                            Breast line is a bit high, but works for me, 34 dd. Have had 3
                                                              Floral Lace Empire Waist Party Pleated    Lovely dress, great kids and hides my tummy in a flattering way. Wearing to a
1908 B0774NHT3J REDACTED     9/11/2018 REDACTED   REDACTED    Dress Black L                             price.              wedding, can't wait.
                                                              Buankoxy Women's 8 Pack Mid‐Rise
                                                              Stretch Cotton Panties, Assorted Colors
1909 B01KWLRPEA REDACTED     3/26/2018 REDACTED   REDACTED    (US 7)                                    Five Stars          very nice fit really comphy

                                                              Labato Women’s Waterproof Winter
1910 B01MTW0HIA REDACTED 10/18/2017 REDACTED      REDACTED    Snow Boot Wide Calf Cold Weather Boots Five Stars             Love these boots very comphy
1911 B00ONARTMA REDACTED   4/6/2015 REDACTED      REDACTED    Multi Color Moccasin Boot Slipper LG   Five Stars             Love them. So cute, and comphy




                                                                             Page 280 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 286 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                     Review Title   Review

                                                             EARTHLITE Bolster Pillow Fluffy – Durable
                                                             Massage Bolster, 100% PU Upholstery                      My clients love this. It is comphy, and really helps take the
                                                             incl. Strap Handle/Professional Quality                  pressure off of their low back. I should have bought this
1912 B00122JDUI   REDACTED   8/27/2013 REDACTED   REDACTED   for Massage Tables/Back Pain Relief‐Black Love this      long ago.

                                                             AlvaQ Women's Summer Sleeveless Solid
1913 B071HFTN8P REDACTED     7/29/2017 REDACTED   REDACTED   Flowy Tank Tops Tunic X‐Large Pink    Four Stars         very pretty and comphy!




                                                                            Page 281 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 287 of 394
               Encoded             Item         Item
    ASIN       Review ID Submitted Category     Subcategory Item                                    Review Title      Review




                                                                                                                      I've ordered two beds for our 10 year old German Shepard.
                                                                                                                      The first bed in the largest size, she extends her body to its
                                                                                                                      full length, and goes into a deep sleep! Bought the 2nd bed
                                                                                                                      in the next size down because it had to fit in a small space
                                                                                                                      in our bedroom near my husband's side of the bed.Our GS
                                                                                                                      has major separation anxiety with my husband. I rescued
                                                                                                                      her last June 1916. We left her at home with family for a
                                                                                                                      week that September to attend a wedding out of state, and
                                                                                                                      upon our return our GSD began wetting everywhere!!!
                                                                                                                      After months of tests, and holistic herbs for anxiety, it was
                                                                                                                      determined than "Z" was so anxious that she was working
                                                                                                                      towards an Ulcer! Hence, the drinking of gallons (not
                                                                                                                      kidding) of water to cool the acidity of her stomach!!!These
                                                                                                                      beds are the best of the 4 bought. They are not especially
                                                                                                                      thick, 31/2‐4 inches, but holds it's shape, doesn't get lumpy
                                                                                                                      and our dog isn't constantly moving around to get comphy.
                                                                                                                      She doesn't even mind that we left the plastic bag over it
                                                                                                                      for wetting protection!I will be ordering another for our
                                                                                                                      van, our Vet said no vacations without "z" for at least a
                                                                                                                      year!! I apologize for the wordiness, it was an exhausting
                                                           Plush Dog Bed | Ombré Swirl Dog Bed &                      experience! Great bed, gray color is quiet and quality
                                                           Cat Bed | Gray 46L x 29W x 3H ‐ Inches   Wonderful Bed,    excellent. Don't be put off by the thickness, even with hip
1914 B003D7LCR2 REDACTED   1/29/2017 REDACTED   REDACTED   for XL Dog Breeds                        Happy Dog!        problem, Z likes this bed better than her thicker bed. Liz

                                                                                                    Love how comphy
                                                           AvaCostume Women's Adjustable Strap      they are and how Love how comphy they are and how quick they came. I can
1915 B01EFP4YRA REDACTED   7/1/2018 REDACTED    REDACTED   Ripped Denim Overalls, L                 quick they came  where them every day




                                                                         Page 282 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 288 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                    Review Title       Review

                                                                                                                         Just recieved my order ahead of projected delivery date as
                                                                                                                         usual with Amazon.com. Items were packaged properly and
                                                                                                                         upon reviewing my purchase I am delighted as to the
                                                                                                                         quality, feel and sizing of my purchase. Highly recommend
                                                             NCAA Michigan Wolverines Sweatpants                         these sweat pants as both a team honor as well ss the most
1916 B002IICXUW REDACTED 10/13/2009 REDACTED      REDACTED   With Oversized Logo                      Sweat Pants !      comphy sweats I own.
                                                                                                                         They are too wide for me so they don't give me enough
                                                                                                                         support.They are comphy in the house when you aren't on
                                                             Spenco Women's Kholo Slide Sandal,       They have some     your feet too long.I ordered M with so they do run a little
1917 B005FZ7SF0   REDACTED   4/16/2013 REDACTED   REDACTED   Oynx / Coral, 11 B(M) US                 support            wide.
                                                                                                                         Very comfortable. Can wear hard and scrub them clean. I
                                                             Oofos Women's Ooriginal Thong Sandal                        have a hard time wearing anything else, just comphy and
1918 B00LMGAN12 REDACTED     3/30/2015 REDACTED   REDACTED   Recovery Shoes (Periwinkle, Size 8)      My third pair!     cute.

                                                             CC RESORTS SAMMI SILVER/BRONZE                              These shoes are so comfortable. Its hard for me to find
1919 B00LPQ3CPS REDACTED 11/18/2014 REDACTED      REDACTED   WOMENS MARY JANE Size 37M                 Love CC Rsorts!   comphy shoes because of fallen arches. These are great.
                                                             Speed and Strength Moment Of Truth
                                                             Men's Leather Sportsbike Motorcycle                         Love em very comphy. Easy on and off look good. No break
1920 B007X8G0QU REDACTED      6/6/2014 REDACTED   REDACTED   Shoes ‐ Black / Size 10                   Love em           in necessary. Can feel shifter yet stiff where they need to be.
                                                             accmor 2 Point Rifle Sling, Multi‐Use Gun
                                                             Sling/Rifle Sling Length Adjuster Outdoor
1921 B01CE19IFA   REDACTED    8/2/2018 REDACTED   REDACTED   Sports                                    Five Stars        Comphy for long carries




                                                                            Page 283 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 289 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                    Review Title        Review


                                                                                                                           BETTER THEN Cute....The large fit as wanted....not too tight,
                                                                                                                           not too fitted, not too oversized or boxy....for my 40 inch
                                                                                                                           chest /// 33 " waist....normal U.S. Size L or XL , and the
                                                                                                                           length I was looking for....tunic style , a few inches below
                                                                                                                           the very bottom of hip tocomfortable thigh length..I'm 5'5
                                                                                                                           tall....covers my butt easily and good for leggings or skinny
                                                                                                                           jeans....whatever !!!! stretchy decent fabric and made
                                                                                                                           well....nice wellcombined colors....I bought the navy with
                                                                                                      Cute and Fresh       floral pint and striped sleeves and pockit....also , the pink
                                                                                                      Looking ! Fit well ! floral with black and white striped sleeves andpockit.....like
                                                             Shopglamla Stripe Short Sleeve Stripe    Longer Length !      both very much , good not at all cheap looking colors !!!!!
1922 B071F92LP9   REDACTED    6/3/2017 REDACTED   REDACTED   Floral Print Pocket Top Rosa Pink L      Stretchy             COMPHY....HAND WASH , NO DRYER, HANG WET !!!!
                                                             FitFlop Women's Crush Suede
1923 B007739RDE REDACTED     5/31/2016 REDACTED   REDACTED   Boot,Chocolate,7 M US                    Love t h            So comphy. Love t h em

                                                             Venice Womens' Silky Looking Nightgown                       Lace is stiff and itchy. I'm cutting it off. It seems a bit large
1924 B01ATSZQDI REDACTED     4/30/2016 REDACTED   REDACTED   W Lace 17N XX‐Large Royal Blue         Itchy                 but it's a great price and comphy if I can get the itch off.


                                                                                                                          Ive been hunting for an affordable replacement pillow for
                                                                                                                          my last round pillow. I was super excited when I found this
                                                                                                                          and only had to wait three days till I got it! The blue cover is
                                                                                                                          soft and warm, the pillow comphy and nice. But unless the
                                                                                                                          humans in the photos above are actually children this pillow
                                                                                                                          is the wrong fucking size.Its about half the size shown in the
                                                                                                                          photos above and I am incredibly dissapointed. If I roll onto
                                                             Carex Round Cervical Pillow with                             my other side I roll right off the pillow and send it shooting
                                                             Removable Cover, Ergonomically                               off the damn bed. This pillow gets 5 stars for comfort and 0
1925 B001AFB4UO REDACTED     2/19/2015 REDACTED   REDACTED   Designed for Therapeutic Sleep Posture   Comfy but small.    stars for super size innacuracy.




                                                                            Page 284 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 290 of 394
                Encoded             Item        Item
    ASIN        Review ID Submitted Category    Subcategory Item                                   Review Title        Review


                                                                                                                       First time foam mattress user, have had name brand select
                                                                                                                       air beds for more than 20 years and decided to try memory
                                                                                                                       foam this time! Other reviews stated it would take a few
                                                                                                                       days to get used to them, no way, very comphy and no
                                                                                                                       break in time at all, slept like a baby! We bought 2 as we
                                                                                                                       have the split king adjustable bed frame and these
                                                                                                                       mattresses work great on them. Only problem I have is
                                                                                                                       finding quality twin Xl fitted sheets!! Shipping and
                                                                                                                       packaging was good and delivered within the week ordered.
                                                           Bliss Gel Memory Foam 10” Mattress                          Recommend this and very satisfied even though we were
1926 B01MG5OZTK REDACTED   3/10/2017 REDACTED   REDACTED   (Twin XL)                               Love love love      apprehensive at first to take the plunge from air to foam.
                                                           Under Armour Mens Twist Tech Crew,
1927 B00VSX5580 REDACTED   12/5/2016 REDACTED   REDACTED   Academy Blue/Graphite, Large            Five Stars          Comphy!

                                                                                                   We ordered a
                                                                                                   total of 4 chairs
                                                                                                   we found out that
                                                                                                   they Are comphy     The delivery was delivered before scheduled that was ok.
                                                                                                   but disappointed    When we opened the carton. We found a caster broken.
                                                           Casual Dining Cushion Swivel and Tilt   that one came       We ordered a total of 4 chairs we found out that they Are
1928 B00FEC68OG REDACTED   1/29/2017 REDACTED   REDACTED   Rolling Caster Chair                    damaged             comphy but disappointed that one came damaged

                                                                                                                      Really nice boot. Were a little small when I got them and
                                                                                                                      hard but the more you wear them they are very comphy.
                                                                                                                      They are darker then what the picture shows and the fur is
1929 B004PY9UMQ REDACTED    3/9/2012 REDACTED   REDACTED   Bearpaw Whitney‐Chocolate‐6             Boots with the fur also a little darker. But still love the boots.
                                                           EVS Sports 512200‐0113 Sport Vest                          Love it!! Its amazing and sick to wear its so comphy and you
1930 B009RG2768 REDACTED 11/10/2013 REDACTED    REDACTED   (Black, Large/X‐Large)                  the best           also turn heads . . . .




                                                                          Page 285 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 291 of 394
                Encoded             Item        Item
    ASIN        Review ID Submitted Category    Subcategory Item                                     Review Title              Review
                                                            Chicago Cubs ‐Navy‐ Authentic Collection
                                                            Therma Base Momentum Hooded                                        i love this sweatshirt. it is so soft and comphy cozy. a nice
1931 B001GQOGE8 REDACTED   8/14/2009 REDACTED   REDACTED Sweatshirt                                  cubs sweatshirt           snuggly on a cool night

                                                                                                                               At first look and feel, thought it could be a long nightgown.
                                                                                                                               Very soft, casual material. Then i began to love it as a dress.
                                                                                                                               It is so comphy. It can be casual, or it can be dressed up
                                                                                                                               with a pair of high heel wedge flip flops and some jewelry.
                                                                                                                               I'm wearing it on our Carnival Cruise to the steak
                                                             SE MIU Women's V‐Neck Long Sleeve                                 restaurant. Yep, it's a keeper. !UPDATE:I noticed that
                                                             Casual Loose Maxi Empire Waist Tiered                             there were two holes at the seams and had to return it. So
1932 B075GHN975 REDACTED   5/29/2018 REDACTED   REDACTED     Dress, Navy Blue XL                          Soooo comphy         disappointed.

                                                             Polo Ralph Lauren Men's Faxon Low                                 good shoes for a great price. there pretty damn comphy. i
1933 B00HWDTK2C REDACTED   5/22/2015 REDACTED   REDACTED     Sneaker,Polo Black/Cream,13 D US        shoes                     have flat feet so these shoes are perfect for me
                                                             Rdruko Men's Bodybuilding Gym Running
                                                             Sports Shorts Active Training Shorts(01
1934 B078YBGM21 REDACTED   7/29/2018 REDACTED   REDACTED     Grey,US L)                              Five Stars              Awesome fit. Lotts of room . Very comphy
                                                                                                                             Nice, but the cloth is really thin and see through. It’s
                                                                                                       Nice, but the cloth comphy and you can pull it off with an undershirt, but it’s
                                                             BEKDO Womens Basic Solid Turtleneck       is really thin and not very good fabric. It would be worth the extra bucks to
1935 B01LYW09OJ REDACTED 12/27/2017 REDACTED    REDACTED     Long Sleeve Bodysuit With Stretch‐S‐Black see ...               get a better quality one.
                                                             TOPUNDER 2018 Women Pullover T‐Shirt This shirt is cute
                                                             Letter Print Tops Short Sleeve Blouse     but it fits tight for This shirt is cute but it fits tight for an XL. This is supposed
1936 B07BH1TB11 REDACTED   5/26/2018 REDACTED   REDACTED     Casual                                    an ...                to be a comphy shirt. I can't wear it. :(.
                                                                                                       this booties are
                                                             Enzo Angiolini Women's Maysa5             for show time, luv
1937 B00DW1U2NE REDACTED   10/2/2014 REDACTED   REDACTED     Boot,Natural/Black Pony,9.5 M US          luv, thx karin        very comphy get them I did ,karin
                                                                                                                             This item came on time and was packed securely. NO
                                                             Baja Joe Striped Woven Eco‐Friendly                             complaints. Very warm and comphy. I would buy again in
1938 B01LW4CZ0O REDACTED 12/20/2017 REDACTED    REDACTED     Jacket Coat Hoodie (Black, Large)         No complaints         different color. Thanks




                                                                             Page 286 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 292 of 394
               Encoded             Item         Item
    ASIN       Review ID Submitted Category     Subcategory Item                                       Review Title        Review
                                                            TANZKY® Women's Comfort Nursing
                                                            Underwear Front Button Wirefree Bra (L,
1939 B00P28QSLK REDACTED   4/3/2015 REDACTED    REDACTED Blue Apple Pattern)                           Five Stars          Comphy
                                                            Lucky Brand Men's Sueded Jersey Knit       Great christmas
1940 B01187R2FO REDACTED   4/16/2016 REDACTED   REDACTED Lounge Pant, Jet Black, Small                 gift                Very comphy! Great christmas gift!!!

                                                                                                                           Cute and comphy! They are lightweight but have a nice
                                                             Froon Women's Woven Flat Mary Jane                            solid sole so you don’t feel like your walking on the ground.
1941 B07BJ85HM1 REDACTED   6/23/2018 REDACTED   REDACTED     Shoes Slip On US Size 8.5 Black           Cute & Comphy       The weave style makes that unique and comfortable.

                                                                                                                        I use these shoes as my everyday walking around shoes. I
                                                                                                                        do use inserts under the insole because I need to. but they
                                                                                                                        are great for my wider feet. Although at first when I was
                                                                                                                        breaking them in my feet were sore, but this is
                                                             ASICS Women's GEL‐Noosa Tri 8 Running                      understandable as they are new. I would recommend them
1942 B00877NE1K REDACTED   4/20/2013 REDACTED   REDACTED     Shoe,Black/Onyx/Confetti,8.5 M US       really comfortable to anyone who likes the crazy colors and comphy shoes.
                                                             Lightspeed Outdoors 2 Person PVC‐Free
1943 B00CWZE642 REDACTED   6/25/2017 REDACTED   REDACTED     Air Bed Mattress for Camping and Travel Five Stars         Comphy, quick to inflate and not too big to pack.
                                                             Stacy Adams Underwear Men's Regular                        My husband says they are Deliciously comphy and he loves
1944 B008VPS57Q REDACTED   5/29/2014 REDACTED   REDACTED     Sleep Pant, Black, Medium               very nice          wearing them. These were a great gift for him. :)
                                                                                                     Fits great! I wear
                                                                                                     these with         Fits great! I wear these with different skirts and dresses and
                                                             Dreamgirl Women's Sheer Thigh High      different skirts   it looks great and is comphy! I have yet to have any "runs"
1945 B003R9FRRC REDACTED   3/14/2015 REDACTED   REDACTED     Socks, Black, One Size                  and dresses ...    in them, and they've been worn over 10 times easily.
                                                             Marvel Men's Thor Lightning Silhouette
1946 B071VJNGGL REDACTED   7/19/2018 REDACTED   REDACTED     Short Sleeve T‐Shirt, Black, XX‐Large   Five Stars         comphy and nice ... hardly shrunk ... that is a good thing

                                                                                                                           Sizing was accurate, it's super comphy (although I think it's
                                                             G2 Chic Women's Banded Hem Solid Knit                         not really designed for petite people, it still gives a nice
1947 B00AMOLRI8 REDACTED   3/21/2013 REDACTED   REDACTED     Top(TOP‐CAS,DRD‐M)                    LOVE IT!                drapey look), and can be dressed up or down.




                                                                            Page 287 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 293 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                        Review Title          Review
                                                              Avidlove Women's Chemise Nightgown
                                                              Sleepwear Lace Lounge Dress Spin Slip,      Very comphy and
1948 B01M2W9RHPREDACTED      11/7/2017 REDACTED   REDACTED Large, Black                                   cute                  THis is so comphy and it's so cute too
                                                              VILOCY Men's Winter Fur Warm Lining
                                                              Lace up Suede Leather Snow Boots Work
1949 B01K7AA6NS REDACTED 10/27/2017 REDACTED      REDACTED Ankle Sneakers (10, Black)                     Five Stars            love them very comphy!
                                                              Carrini CA Collection Modern Rebel Pink
1950 B01CS0SZEM REDACTED      7/5/2017 REDACTED   REDACTED Flower Sneaker 8                                Five Stars           COMPHY AND CUTE
                                                                                                           ... don't care
                                                                                                           because for the      I always have to buy 1/2 size larger but I don't care because
                                                                                                           money they are       for the money they are the best shoe for walking. I walk my
                                                               Nike Womens Air Pegasus 30 Running          the best shoe for    mutts 3‐5 miles per day so having a comphy shoe is
1951 B00FG9GHK2 REDACTED     7/30/2015 REDACTED   REDACTED     Shoes 599392 404 SIZE 8.5                   walking              verynimpotantvv
                                                               Hot Chocolate Design Chocolaticas High Nose fell off soon
                                                               Heels Unicorn Women's Mary Jane Pump as I tried on. Cute         Nose fell off soon as I tried on. Cute. Bit lil too much for me.
1952 B01LOJU07S   REDACTED   4/24/2018 REDACTED   REDACTED     Multicoloured HCD 37                        ...                  Comphy though. Deciding if Im gonna return
                                                                                                           just what I have     just what I have been looking for a full high waisted satiny
                                                               Barbra's 6 Pack Solid Satin High Waist Full been looking for a   brief very comphy and well constructed. I will be buying
1953 B00REYTNAS REDACTED     5/27/2016 REDACTED   REDACTED     Coverage Brief Underwear                    full high ...        more.
                                                               Mouth Mask ZWZCYZ Masks Cotton Cool
                                                               Green Glow Teeth Luminous Anti Dust
                                                               Muffle Kpop Face Mask for Cycling Party
1954 B016C1IABQ REDACTED     3/21/2017 REDACTED   REDACTED     Halloween Gift Cosplay                      Four Stars           great mask, comphy to wear
                                                               Del Rossa Womens Flannel Pajama Set,
                                                               Long Cotton Pjs, XL Navy Blue Dots                               I followed Amazons size guide and these PJ's are huge.
1955 B00M4DD2L0 REDACTED 11/23/2014 REDACTED      REDACTED     (A0509N15XL)                                TOO BIG!             Comphy but huge!!!
                                                               ToeSuit Mens Anti‐Slip, Prevention of
                                                               transform Low Cut Liner No Show
1956 B01E564R3U REDACTED     4/24/2017 REDACTED   REDACTED     Socks/IAS009‐4multi‐M                       Five Stars           Comphy
                                                               DRI‐EQUIP(tm) Men's Short Sleeve
                                                               Moisture Wicking T‐Shirt‐ElectricRoyal‐
1957 B0748ZRBCT REDACTED     9/20/2017 REDACTED   REDACTED     4XL                                         Five Stars           Love the shirt...comphy...perfect fit.


                                                                              Page 288 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 294 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title        Review

                                                             NO SAINTS ‐ Team Logo Womens Ribbed
1958 B071DQ2T6X REDACTED     3/27/2018 REDACTED   REDACTED   Long Sleeve Shirt (Vintage Look) M Grey Five Stars             comphy
                                                                                                                            in the first month already bent some of the rings. I think my
                                                                                                                            boy yanked a bit hard, but is that not what theu are meant
                                                             PU Leather Wrist and Ankle Cuffs           rings suck, but the for?the cuffs are really comphy though, just need the rings
1959 B073Q4RSGD REDACTED      3/1/2018 REDACTED   REDACTED   (Red&Black)                                rest is good        to not bend so easy.
                                                                                                                            Big bucks for a chair for PC. Not in my house.. I have grown
                                                                                                                            tired of overpriced and probably not all that comphy PC
                                                             Flash Furniture Vibrant Apple Green and                        seats. This takes up little space, and looks funky. The
                                                             Chrome Swivel Task Chair with Tractor                          placement of the backrest is spot on. So yeah buy this. I like
1960 B001BWYAHK REDACTED     6/13/2013 REDACTED   REDACTED   Seat                                       Forward Thinking mine.
                                                             Xinliya Double Layers Thicken Warm Full
                                                             Face Cover Winter Ski Mask Beanie Cs
1961 B00IJEFIKG   REDACTED   1/23/2016 REDACTED   REDACTED   Hat , Black                                Five Stars          So comphy and warm thanks.

                                                                                                                           Fit perfectly and sexy. Super comphy, Im pregnant and I can
                                                                                                                           wear them all day and they don't bother me a bit. Easy to
                                                                                                                           wash, just wash them with your darks and it's like they're
                                                                                                                           brand new! Better than Victoria's secret underwear which
                                                                                                        Loveee them.       are just as expensive but get worn down quickly, start to fall
                                                                                                        Better than vs     apart as you wash them, don't have as good and streatchy
                                                             Calvin Klein Women's 3 Pack Carousel       which ive worn for material, and get really uncomphortable... If you know what
1962 B00QIUBSH0 REDACTED      7/4/2016 REDACTED   REDACTED   Thong Panty, Black/White/Grey, Small       years              I mean.

                                                             iPod Touch 6 Case, iPod Touch 5 Case, E‐
                                                             weekly(TM) 2 in 1 2 Pieces Style Dual
                                                             Layer Hybrid Luxury Fashion Shockproof                         Great case, comphy, soft and looks great. Came with a
                                                             Soft Hard Case Cover for Apple iPod                            screen cleaner and a stylus, for the price I would buy it
1963 B01CBIXKQ4 REDACTED      5/8/2016 REDACTED   REDACTED   touch 5 6th Generation (Black+Gold)        Great case          again.




                                                                            Page 289 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 295 of 394
                Encoded             Item        Item
    ASIN        Review ID Submitted Category    Subcategory Item                                   Review Title         Review
                                                                                                   still in good
                                                           New Balance Women's WW565 Everlight condition. Super         I have these pair of shoes more than a year now, still in
1964 B00C6BPB2S REDACTED   4/14/2017 REDACTED   REDACTED   Zip Walking Shoe,Tan,6 B US             comphy               good condition. Super comphy, and time saver!
                                                           Warner's Women's No Pinching. No
                                                           Problems. Seamless Sleek Short, Toasted
1965 B01IU8BWQY REDACTED   2/22/2018 REDACTED   REDACTED   Almond, XL                              Five Stars           super comphy

                                                                                                    these pants are     I am 6'2", 240 lbs, and wear W38 L32 jeans, these pants are
                                                                                                    super comphy but    super comphy but are simply too short worn at the top of
                                                           MEMITR 2 Tone ThaiFisherman              are simply too      my hips. If i let them "sag" and ride low then the legs are ok
                                                           PantsYoga Trousers Free Size Cotton Gray short worn at the   but still a little short. There is also very little 'extra' material
1966 B00HXGDKFG REDACTED   2/17/2017 REDACTED   REDACTED   Charcoal                                 ...                 to fold over in the front to create the front pleat.
                                                           Nike Mens Free Rn Flyknit Running Shoe
1967 B01F7PJGBQ REDACTED    6/1/2017 REDACTED   REDACTED   White/Black 11.5 D(M) US                 Five Stars          Comphy and size was right on.

                                                           ULTRAIDEAS Comfort Knitted Cotton
                                                           Slippers for Men Washable Flat Closed
                                                           Toe Ultra Lightweight Indoor Shoes with
1968 B01M5GP9AU REDACTED   8/14/2017 REDACTED   REDACTED   Non‐Slip Sole (L/11‐12 D(M) US, Blue)     Five Stars         Super comphy
                                                           New Balance Men's nbg574b‐m,              wearable indoors   great for spikless golf cleat very comphy , good grip on
1969 B011Y7XPZO REDACTED 10/16/2016 REDACTED    REDACTED   Black/Red, 11 D US                        an on course       course

                                                           Woman`s noble Tankini Designed by
                                                           LASCANA! Beautiful Dekollete, two
                                                           pieces, (VBUSAO ‐707617‐ f2859) Color:                       fit great looked great the colors were wonderful it is
1970 B00D0AGM6I REDACTED   7/14/2013 REDACTED   REDACTED   Brown‐Turquoise , size ‐ 10 (M) Cup B     loved it           comphy would tell others to buy there suits any time

                                                                                                     Super comphy!      Super comphy! Only reason I gave 4 stars is because they
                                                           Vionic Women's Agile Kea Slip On (Silver, Only reason I gave don't breathe much and my feet get really warm. But I
1971 B018VL1WVU REDACTED   4/29/2017 REDACTED   REDACTED   9.5)                                      4 stars is ...     would buy them again for comfort and style. Super cute!




                                                                          Page 290 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 296 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title        Review
                                                              Women Hoodie Sports Sweatshirt
                                                              Outerwear Funnel Neck Sweater
1972 B06W51W6T7 REDACTED     3/27/2017 REDACTED   REDACTED Clearance Sale Deal                        Five Stars         I love how soft and comphy this is. Stretchy and flattering.
                                                                                                      comphy, fits well,
                                                              Glamorise Women's Plus‐Size Complete hold everything in comphy, fits well, hold everything in place. just wish the
1973 B00HCNAERW REDACTED     6/15/2016 REDACTED   REDACTED    Comfort Cotton T‐Back Bra, Cafe, 48DD/F place. ...         straps were adjustable. if so I'd give it 5 stars
                                                              Lock and Love WT1038 Womens V Neck
1974 B01A9BZEG4 REDACTED 10/13/2016 REDACTED      REDACTED    Short Sleeve Dolman Top L White         Five Stars         nice comphy top
                                                              Reef Men's Phantom Prints Speed Logo                       I love them because they are so comphy. i would say they
1975 B004YZNU8G REDACTED     3/25/2013 REDACTED   REDACTED    Flip Flop, Black Plaid, 8 M US          yes                are great for my hawaii life. Yah buddy
                                                                                                                         My mom saw my robe and fell in love, so ai just had to
                                                              Carole Hochman Ladies Plush Wrap Robe Super soft and       order one for her! She loves it so much. Super soft and
1976 B077VLXJY9   REDACTED   6/18/2018 REDACTED   REDACTED    (Large, Purple)                         comphy             comphy!

                                                                                                                            This adds that pop of color to my laptop. I did not want to
                                                                                                                            go so crazy on an outrageous case for my MacBook Pro with
                                                              Kuzy Newest Rainbow Keyboard Cover                            Retina Dislay 15.4 in, so I got a clear transparent case.
                                                              Silicone Skin for MacBook Pro 13" 15"                         However I still wanted that pop of color to add to my laptop
                                                              17" (with or w/out Retina Display) iMac                       and to differentiate which laptop was mine compared to my
1977 B00HUFJDUG REDACTED     5/31/2014 REDACTED   REDACTED    and MacBook Air 13" ‐ Newest Rainbow      cute and girly!     friends'.It fits perfectly and feels someone comphy.
                                                                                                        Purchased for my
                                                                                                        grandchildren and
                                                              Warm Winter Fleece Lounge Pajama          they are happy      Purchased for my grandchildren and they are happy with
1978 B00N9FGB8I REDACTED      3/5/2015 REDACTED   REDACTED    bottom pants ‐HolidayOwls‐M               with them           them. If they are happy I'm happy. Nice and comphy item.
                                                                                                        I like the pink
                                                              kensie Women's Riley Bralette, Just       straps and lining   This bralette is overal comphy enough and does the
1979 B0136T8CT2 REDACTED      8/9/2016 REDACTED   REDACTED    Nude, Small                               on                  function it is needed for. I like the pink straps and lining on it

                                                              Womens Socks Fuzzy Winter Feather
1980 B076ZG2T2F REDACTED 11/21/2017 REDACTED      REDACTED    Warm Ankle Crew 5 Pairs,Christmas Deer Five Stars             cute and comphy




                                                                             Page 291 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 297 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title        Review

                                                                                                                            Once again very happy w/these earrings. They look so much
                                                                                                                            better than I expected, bigger too which is fine. In no way
                                                                                                                            do they look cheap even though they are very affordable. I
                                                                                                                            love them. They look like sterling, very comphy but they
                                                                                                                            have a little weight to them. Just enough to remind you that
                                                                                                                            you're wearing them. I think that most girls that like the
                                                             Modern Silver Tone Funky Spiral 2 1/2                          more noticeable jewelry will love these. They will go w/any
1981 B008OWDAOOREDACTED      3/26/2013 REDACTED   REDACTED   Inch Drop Style Earrings                   Darling             outfit, day or night. Love them. Thank you.

                                                             Zorrel ‐ Insect Shield Apparel Tee                             Went to Alaska where mosquitos are the state bird. No
1982 B002FU6R1O REDACTED     8/31/2010 REDACTED   REDACTED   Shirt,Wet Sand,XXX‐Large                   biteless            bites. Wore as nite shirt,... quite large and comphy.
                                                                                                                            I can tell you the durabiltiy and craftsmanship of this Seat
                                                                                                                            compared to the store bought ones is outstanding .. no
                                                                                                                            stupid seams standing out its nice and comphy and solid .
                                                             A & I Lowback Universal Lawn and                               thats what alot of the seats are missing now .. is that Solid
                                                             Garden Tractor Seat ‐ Black, Model#        Wow Great Value     Durable feel.. If i ever have to replace another seat this will
1983 B002UZG3G8 REDACTED      6/3/2013 REDACTED   REDACTED   LMS2002                                    for the money       be a must buy
                                                                                                                            Super cute. The fabric isn't great but even still it's comphy
                                                             SVALIY Women Sexy Boho Backless                                and can be dressed up or down. Which is basically the
                                                             Sleeveless Short Beach Party Rompers                           perfect kind of outfit. Be sure you tie it well in the back or it
1984 B0721VV62L REDACTED      8/8/2017 REDACTED   REDACTED   Jumpsuits Blue                             Really Cute         won't look right.
                                                                                                                            I love these pants. They are SO comphy. I'm actually
                                                             Deilin Yoga Pants (2 Pairs), High Waist    Super               wearing them right now. Best amazon purchase I've ever
1985 B07BT29PJL   REDACTED   6/21/2018 REDACTED   REDACTED   Tummy Control Workout Yoga Leggings        comfortable!        made! They look really nice too!
                                                             Tesla TF‐E630‐YLGZ_Men 10 Men's
                                                             Lightweight Sports Running Z Series Shoe
1986 B01MU6M1W REDACTED      8/21/2017 REDACTED   REDACTED   E630Z                                      Five Stars          Super comphy
                                                             Zeagoo Women's Boho Floral Print High
                                                             Waist Summer Beach Wrap Long Maxi                              I love this skirt.. fits like a glove. Can't find a skirt that has a
1987 B0719GWLND REDACTED     6/14/2017 REDACTED   REDACTED   Skirt Rose Viole m                         I love this skirt   zipper, only elastic. Soooo comphy and flatering
1988 B00KVN5DFI REDACTED     1/31/2017 REDACTED   REDACTED   Plaid Flannel Lounger                      Five Stars          Comphy


                                                                             Page 292 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 298 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                       Review Title         Review
                                                              Jump J75 by Men's Zion High‐Top Fashion
1989 B00TVVW976 REDACTED     2/17/2018 REDACTED   REDACTED Sneaker Gold 10 D US                        Two Stars              Hard to get comphy
                                                              OliaDesign Plush Children's Shark        10/10 would
1990 B016QU07GY REDACTED     3/28/2016 REDACTED   REDACTED Slippers, One Size for 4 Year+              shuffle around in      Exactly as pictured! Super comphy too.
                                                                                                       They are so soft
                                                               Skechers Performance Women's Go Walk and comphy
                                                               Snug Memory Fur Walking                 Might want to get      They are so soft and comphy Might want to get half larger.
1991 B00IUF9BSE   REDACTED   10/9/2016 REDACTED   REDACTED     Shoe,Chestnut,8 M US                    ...                    They are snug but a dream to walk in.
                                                               Reef Women's Mid Seas
1992 B00H1ZNBD0 REDACTED     4/20/2016 REDACTED   REDACTED     Sandal,Brown/Pink,9 M US                good buy               Love reef flip flops and these were on par, very comphy.
                                                               Mobile Game Joystick, Mini Touch Screen                        Great for gaming!But I think they can improve on how
                                                               Joypad Tablet Controller for Android                           comphy it is because it hurts my finger.Thats why I'm giving
1993 B072MJQL24 REDACTED     7/24/2017 REDACTED   REDACTED     Iphone and Ipad (2 pcs)                 Great for gaming       it a 4 star.
                                                                                                                              I really like this brand of sandal. They are comphy and last.
                                                               WHITE MOUNTAIN Shoes Honor                                     This pair has more of a subtle shimmer than I expected
                                                               Women's Sandal, Black & Blue/Suede, 7     I really like this   from the photos but it's perfect! They were delivered on
1994 B07BKWJ6W6 REDACTED      6/2/2018 REDACTED   REDACTED     M                                         brand of sandal      time and in great condition.
                                                                                                                              they;re a little big. but they're comphy and look even better
                                                               Pamela Mann Plus Size Black & White       great for gothic     than the picture. these with go perfect with all my gothic
1995 B00J38ULXQ REDACTED     5/19/2014 REDACTED   REDACTED     Floral Print Tights XXL black/white       lolita               lolita dresses
                                                               Men's Fleece Cotton Crew‐neck             As expected          It runs true size and it is a soft and comphy sweatshirt,
                                                               Sweatshirt (Gray, Medium) by Utopia       except for the       however the color was not the one I ordered. A good deal
1996 B00GAO2VHA REDACTED     2/13/2014 REDACTED   REDACTED     Wear                                      color                for the price.
                                                                                                                              I ordered a size 3x figuring that it would be a little more
                                                               New Arrival Slim Zip Women's Ladies                            comphy and have enough room wearing it... nope!...can't
1997 B00NJG3PJK   REDACTED   9/28/2015 REDACTED   REDACTED     Hoodies Sweatshirt Top Cardigan Jacket    Not good!            even get it on...it runs very small
                                                               Kathy Ireland Womens 2 pc Cap Sleeve                           These are amazing !!! So soft so comphy don't cut you off at
1998 B01EW51VKQ REDACTED     3/17/2017 REDACTED   REDACTED     Pajama Set XL Light Grey w Floral Print   Bets pjs ever        the stomach !! I would buy tons!!!!

                                                               Breckelle's DORADO‐11 Western Inspired Great everyday
1999 B00FZ60JC8   REDACTED 10/18/2016 REDACTED    REDACTED     Zip Up Ankle Boot Bootie Black 8       boot                    Good looking and comphy‐YES!




                                                                              Page 293 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 299 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                   Review Title            Review
                                                              CLC Custom Leathercraft 339 Armor‐Flex
                                                              All Purpose Kneedpads with Hinge‐like                          Nice knee pads very comphy and no pain in knees while
2000 B0047O3U2U REDACTED      7/3/2017 REDACTED   REDACTED Cap                                       Five Stars              working on them. Straps are fast and secure.

                                                                                                                             Most comfortable flip flops I've ever owned. I hate when
                                                                                                         Great Shoes. This   rubber straps pinch my toes so these ones are a great and
                                                              Reef Women's Ginger                        was my second       comphy alternative. I lost my 8‐year old pair so just ordered
2001 B000JBZHW6 REDACTED     7/19/2014 REDACTED   REDACTED    Sandal,Black/Black,9 M US                  pair.               the exact same thing.Fits true to size in women's.

                                                                                                                             This is such a great top. I get compliments all the time. I've
                                                                                                                             bought three , two for me then purchased one for my
                                                                                                                             daughters birthday. I'm 58 years old and never thought I
                                                                                                                             would like something like this. So COMPHY, if there was one
                                                              Back From Bali Womens Loose Beach                              complaint is that it can tend to wrinkle if you bunch it up in
                                                              Dress Cover Up Short Poncho Butterfly                          one place for a while. I make sure to tuck under before
2002 B00W3HJV5S REDACTED     7/24/2016 REDACTED   REDACTED    Purple                                     Love this top       sitting. Colors are great!
                                                              Lanisen Women's Casual Loose Summer
                                                              Cotton Linen Long Dress with Two
2003 B076FBG8MK REDACTED     4/27/2018 REDACTED   REDACTED    Pockets Red 2XL                            Five Stars          Great and comphy!
                                                                                                                             A very good fast and cozy story, the kind I like to take with
                                                              Resorting to Murder (A Darcy Sweet Cozy    this was a very     me to bed at night or sit in a big comphy chair on a rainy
2004 B00MMBRW88REDACTED      8/26/2014 REDACTED   REDACTED    Mystery Book 11)                           good fast read      day and read, read , read till the end....
                                                              MidWest Deluxe Bolster Pet Bed for Dogs
2005 B00063KG7I   REDACTED 11/12/2014 REDACTED    REDACTED    & Cats                                     Five Stars       fits perfect and makes my kitty more comphy
                                                              Tropicalsale Women's Plus Size New                          Beautiful!! Fits perfectly and I usually wear a 3x... Sooooo
                                                              Green Elephant Floral Caftan Tunic Hippy   Beautiful Comphy Comphy and made well!! Will purchase from seller again!!
2006 B01LYFR37V   REDACTED 12/29/2016 REDACTED    REDACTED    Top, Size 5X, Green                        Caftan Top       Very pleased!! Exactly as stated in ad!
                                                              Gildan Men's Heavy Blend Crewneck
2007 B009LJX0US   REDACTED   8/16/2016 REDACTED   REDACTED    Sweatshirt ‐ XX‐Large ‐ Light Pink         Comphy!             Nice and comphy, I always buy Gildan if possible!




                                                                             Page 294 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 300 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                  Review Title               Review
                                                                                                    Very pretty shoe
                                                                                                    for a wedding or           Very comphy! The color was I thought more silver than
                                                             Anne Klein Women's Expert Fabric Pump, any special                gold. Very pretty shoe for a wedding or any special occasion
2008 B06Y28W5NY REDACTED      9/4/2017 REDACTED   REDACTED   Gold, 9.5 M US                         occasion that ...          that you want a little sparkle!
                                                             Aldo Men's SCOLLON Slide Sandal, Black
2009 B0785HRR49 REDACTED      8/6/2018 REDACTED   REDACTED   Leather, 12 D US                       Nice shoes                I love them and there very comphy
                                                                                                                              So glad that I bought the L, for my 10 year old. She usually
                                                             Roxy Big Girls' Just Peachy Shirt, Heritage                      wears a M, but the 10 fits a little big but will last longer and
2010 B0089645WG REDACTED     6/24/2013 REDACTED   REDACTED   Heather, Large                              Runs small           my daughter says its comphy.
                                                                                                                              Received the crocs today. They are true to size. Very
                                                                                                                              comphy. My bone spur on the bottom of my foot doesn’t
                                                                                                         I would              hurt at all when I walk. If you want to wear a sock it would
                                                             Crocs Womens Duet Busy Day Skimmer          recommend these have to be very thin and u should order up a size. I would
2011 B00OUVT4V6 REDACTED      6/8/2018 REDACTED   REDACTED   Flat Shoes, Viola/Graphite, US 9            shoes                recommend these shoes.
                                                             Velvet Kitten Sexy PJ Sleepwear Shorts
2012 B0170MRI1E REDACTED     5/17/2017 REDACTED   REDACTED   Set 562856‐2439 XL Leopard                  Five Stars           Looks great and is very comphy
                                                                                                                              Great Fit and So Glad 2 Find GRIPPER BOTTOMS!! Very hard
                                                                                                                              2do!! We have hardwood floors and trust me ... These R
                                                             Lucky Lucky 6 Pack Non Skid Socks for                            Fantastic!! Ordered another set!! Will be back when I need
                                                             Unisex Boys Girls Comfort and Softness                           more!! Best Socks Ever!!! Was well and Wear Well
2013 B00NXH2YFQ REDACTED      2/8/2016 REDACTED   REDACTED   Socks for 5‐7 Years                         GREAT SOCKS!!        ..Comphy n Cozy
                                                                                                                              Love these fit well shows toe cleavage but am getting use to
                                                                                                                              it cause I got tan ones already! These r more comphy than
                                                             Jessica Simpson Women's Mandayss                                 tan tho! I had to wear them a few time b 4 they were! Got
2014 B00UI932JO   REDACTED   3/15/2016 REDACTED   REDACTED   Ballet Flat,Cafe,7 M US                     Very nice fit well!! my reg. Size 7!
                                                             Lashapear Womens High Waist
                                                             Underwear Solid Color Tummy Control
                                                             Cotton Brief Panties 3 Pack, Black,
2015 B077FTV5SW REDACTED      4/1/2018 REDACTED   REDACTED   Medium                                      Three Stars          Not much tummy control, but comphy!




                                                                             Page 295 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 301 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title         Review
                                                                                                                             HUSBAND LOVES THESE BOOTS....THE PULL TAB DOES
                                                                                                        HUSBAND LOVES        COME OFF AFTER A WHILE, HE JUST PULLS ON WITH PIERS
                                                             Skechers USA Men's Segment‐Dorton          THESE BOOTS....      THAN, HAAHAHAHAHA.......HIS 2ND PAIR VERY COMPHY
2016 B00IV39BXK   REDACTED 12/31/2016 REDACTED    REDACTED   Chukka Boot,Dark Brown,11 M US             THE PULL ...         BOOTS...
                                                             Cocoon Women's SeaCell Traveler's Tree
2017 B001DXF8G4 REDACTED     11/3/2017 REDACTED   REDACTED   Travel Pajamas, Natural, Medium            Five Stars           So cute and comphy

                                                             La Reve Maternity Belly Band Seamless      Much longer and
                                                             Waistband for all Stages of Pregnancy      better quality than Fits larger than expected. Supper comphy material. Much
2018 B01MFA56R2 REDACTED      2/6/2017 REDACTED   REDACTED   Black Large                                the ones at target longer and better quality than the ones at target.

                                                             Nikita Brave Solid Jacket ‐ Women's                             LOVE LOVE! Fits true to size. So comphy and roomy and the
2019 B00OQDAMIC REDACTED     4/21/2015 REDACTED   REDACTED   Gingerbread, L                             LOVE!                design is extremely well thought out. Also very warm.
                                                             NIKE Men's Revolution 3 Running Shoe,
                                                             Black/Metallic Dark Grey/Anthracite, 13
2020 B01H4348Y4 REDACTED      8/3/2017 REDACTED   REDACTED   D(M) US                                    They fit             Good fit. Comphy
                                                             Urbane Ultimate Women's Rebecca Ultra
                                                             Contrast Drawstring Waist Scrub Pant Xx‐                        They fit a bit loose. May have to wear one size smaller. But
2021 B01N6NU9PZ REDACTED     3/31/2018 REDACTED   REDACTED   Large Black W/Pear                         Slightly bigger      it is comphy
                                                             Braxton Hats, 4366, Black, One size fits
2022 B075GW3W1F REDACTED      3/7/2018 REDACTED   REDACTED   for all (56 ‐ 59 sm)                       Five Stars           love it! warm and comphy!
                                                             Jerzees Youth Fleece Sweatpant, J Navy,                         Nice thick material for my daughter who likes to be comphy
2023 B01I5F4M82 REDACTED     1/23/2017 REDACTED   REDACTED   Medium                                     Four Stars           around the house.
                                                             Womens High Waist Butt Lifter
                                                             Shapewear Slimming Underwear Tummy                              Comphy to wear. Doesn’t roll down and actually hides my
2024 B01N4AD7EA REDACTED      3/2/2018 REDACTED   REDACTED   Control Panties                            Five Stars           tummy pooch.
                                                                                                                             I got it for my 22 y. o. Nephew. He wears them every day.
                                                             Reebok Men's RCF lite tr‐m, Black/Flat     I got it for my 22   The snickers are light, soft and very comphy. He likes it very
2025 B00ILNZ9O0   REDACTED   5/23/2016 REDACTED   REDACTED   Grey, 12 M US                              y. o. ...            much




                                                                            Page 296 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 302 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                    Review Title         Review

                                                             New Updated Gaming
                                                             Headphones,SADES SA930 3.5mm Stereo
                                                             Sound Wired Professional Computer
                                                             Gaming Headset with Microphone,Noise
                                                             Isolating Volume Control for                                  perfect head sets for use with my vive . sound is great
2026 B01E8RRAR6 REDACTED     10/5/2017 REDACTED   REDACTED   Pc/Mac/Ps4/Phone/Tablet(Black Purple) perfect for vive        comphy and very adjustable
                                                             Mosunx(TM)Women Lovely Multicolour
                                                             Stripe Mittens Knitted Gloves(Random
2027 B00QLEU0BI REDACTED      2/6/2015 REDACTED   REDACTED   color)                                   Nice                 They are sooo soft and comphy
                                                             Web Linens Inc King Waterbed ‐ Down
                                                             Alternative Mattress Pad/Topper‐Fully
                                                             Reversible (Double Life)‐1" w/Stay Tight
                                                             Anchor Straps ‐ Exclusively by Blowout
2028 B00LXC8RSQ REDACTED 10/30/2016 REDACTED      REDACTED   Bedding RN# 142035                       Five Stars           soft and comphy!

                                                                                                                           I gave it four stars because of where the USB cord goes in is
                                                             Besign SH01 Bluetooth V4.1 Headphones,                        also right where the curve is around ear . And I mean
                                                             Wireless Stereo Sports Headsets, Running                      exactly under it making it difficult to plug in for charging .
                                                             Gym Exercise Sweatproof Earphones,                            Other then that they are comphy on the ears and sound
                                                             Earbuds with Built‐in Mic for Hands Free                      pretty good .also finding the voluum is difficult i end up
2029 B0182KIA8I   REDACTED 10/21/2016 REDACTED    REDACTED   Calling                                  Nice                 changing a channel or turning it off .
                                                             Columbia Minx Mid II WP Snow Boot
                                                             (Little Kid/Big Kid), Shale/Glamour,7 M  Love the style and   Love these boots..wear them all the time and they are very
2030 B00H1DK1J4 REDACTED     1/25/2017 REDACTED   REDACTED   US Big Kid                               colors               comphy even during hours of christmas shopping.
                                                                                                                           My son loves these! They are comphy, not too plush, not
                                                                                                                           skid. Very easy to put on and off. We keep a little cool in the
                                                             Ragg Kids' Rookie Hook‐and‐Loop          Comfortable          house, but they might be too warm depending on the
2031 B00457XA6U REDACTED      9/4/2012 REDACTED   REDACTED   Shoe,Navy,11 M US Little Kid             slippers             temeprature inside.




                                                                            Page 297 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 303 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                   Review Title         Review

                                                                                                                            I read the reviews and most of them said to size up as I did
                                                                                                                            I'm usually a medium but got a large just in case and its a bit
                                                                                                                            big I'm 5'5 ft tall and 127pnds with an average body size I
                                                                                                     ... days and I must reordered a med got in within two days and I must say the
                                                                                                     say the medium is medium is much better with still enough room for a
                                                                                                     much better with sweater if I wear one.. The coat is so nice very comphy and I
                                                             Columbia Women's Lay 'D' Down Jacket,   still enough room love the sleeves in the inside def worth the trouble to get
2032 B006JWX83E REDACTED     8/10/2016 REDACTED   REDACTED   Black, Medium                           for a sweater if I ... the right size. I highly recommend it
                                                             Hanes Women's Cozy Seamless Wire Free
2033 B00L5YL8XS   REDACTED   1/24/2018 REDACTED   REDACTED   Bra, Black, X‐Large                   Five Stars             very comphy.

                                                             [Health Gift] Wireless Mouse, iXCC                           I have pretty big hands, and this mouse feels nice an
                                                             Wireless 2.4G 9‐Button Ergonomic                             comphy. Bought it for my office, where I've been using it
                                                             Optical Mouse, DPI [800 /1200 /1600      Great mouse for     about 5/6 hours a day for the last few weeks. Resolution is
2034 B01IASH35I   REDACTED   1/10/2017 REDACTED   REDACTED   /2400], USB Nano Receiver ‐ Gray         the price           great, and the buttons all have a nice quality feel.
                                                             ZANZEA Women's Casual Loose Long
                                                             Sleeve Fake 2PCS Button Tops+ Skirt Maxi                     super comphy! just had surgery and this is my new best
2035 B01LXDQ44E REDACTED 12/27/2016 REDACTED      REDACTED   Dress 2PCS Grey 3XL                      Five Stars          friend!

                                                                                                                         I have a 34 inch waist and the Large were perfect, and I
                                                                                                                         have a large ahhh "package", especially "the boys". Very
                                                                                                                         nice, comfortable every day, very much see thru. 6 is a lot
                                                                                                     ... have a 34 inch of underwear for the price. One thing... with this thong in
                                                                                                     waist and the       large for me the back rides pretty low on the butt... not
                                                                                                     Large were          uncomfortable, but others I have ride higher. Might have
                                                             iKingsky Men's Sexy Thong Underwear     perfect, and I have gone one size larger but I'm comphy. As a plus if my pants
                                                             Low Rise Stretch underwear (Large, 6    a large ahhh        are hanging lo I don't have to worry about the thong top
2036 B06XSFNYRM REDACTED     7/28/2018 REDACTED   REDACTED   Pack)                                   "package"           being visible if I bend over.




                                                                           Page 298 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 304 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                     Review Title        Review

                                                                                                                           For years I have worn the Teva trail model which they no
                                                                                                                           longer offer in women's but still is available in men's. This
                                                                                                                           sandal is the most similar but is not as sturdy nor fits the
                                                                                                                           same. Straps are more narrow and front strap can not be
                                                             Teva Women's Neota Sandal,Beluga,8 M      Minor change big    adjusted for a narrow foot. The sole is comphy but I will not
2037 B003VPA6FA REDACTED     10/9/2016 REDACTED   REDACTED   US                                        disappointment.     hike mountains in this sandal.
                                                             Nine West Women's Hanoverian Metallic,                        Beautful with my long dress and very comphy I love it... I
2038 B00TV0T4XE REDACTED 10/31/2015 REDACTED      REDACTED   Silver, 7 M US                            Beautiful sandal    could enjoy the whole night wedding party :)
                                                             Women Plus Size Clothing, Women
                                                             Ladies Short Sleeve Casual Shirt Tops
2039 B07B9SXXQM REDACTED     6/12/2018 REDACTED   REDACTED   Blouse S‐5XL (5X, Blue)                   Beautiful           Fits very well. I ordered a size larger and it is very comphy
                                                             Crocs Classic Lined Clog Mule,
2040 B01A6LTSH8 REDACTED     1/15/2017 REDACTED   REDACTED   Black/Black, 6 US Men / 8 US Women        Five Stars       It arrived fast and it is as good as advertized. Very comphy.
                                                                                                                        This bed is super nice! I was hesitant about buying it
                                                                                                                        because of this price because it was super affordable. It is
                                                             Zinus Memory Foam 12 Inch / Premium / Worth every          so worth it however!!! If you are looking for an affordable
2041 B012H0K93I   REDACTED    3/5/2017 REDACTED   REDACTED   Cloud‐like Mattress, Queen              penny!             comphy bed this is it!
                                                             Oops Outlet Women's Thin Strap          stretched out      very loose and comphy, the straps are thin and way too
                                                             Lagenlook Romper Baggy Harem            skinny straps only long I had to tie in knots, other than that its very cool peice
2042 B013UYBDIK REDACTED 11/15/2017 REDACTED      REDACTED   Jumpsuit Playsuit M/L (US 8/10)         problem.           of clothing!
                                                                                                                        LOVE them!!!! So comphy! Usually wear a size 8.5 shoe and
                                                             Legendary Whitetails Women's Muk Luks                      got the 9 since there are no half sizes and glad I did. Would
2043 B0097DJNMM REDACTED 12/10/2014 REDACTED      REDACTED   Camo Boots Snow 9                       LOVE them!         definitely buy again :)
                                                             GBX Men's Zevon Oxford,Olive
2044 B00C51XDVU REDACTED     3/22/2015 REDACTED   REDACTED   Trooper,11 M US                         Five Stars         Nice and comphy
                                                             ZooShoo ROCKER‐17 Studded Spike                            Love these boots, They are super cute. I have wide feet and
                                                             Buckle Zipper Detailed Motorcycle Biker                    find most shoes uncomfortable after walking a distance but
2045 B00A1YHNCS REDACTED      5/1/2014 REDACTED   REDACTED   Riding Boot,Rocker‐17 Black 10          Super Cute         these boots are super comphy!
                                                                                                                        Awesome boots!!!These are super comphy right out of the
                                                             Harley‐Davidson Men's Carson                               box. They look great on and off my bike.Get them while
2046 B00AI8O4G0 REDACTED      3/9/2014 REDACTED   REDACTED   Motorcycle Boot,Black,10 M US           Great boots.       they still have um.


                                                                            Page 299 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 305 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                  Review Title              Review
                                                              Sofia + Sam Mini Memory Foam Lap Desk
2047 B0128I6INO   REDACTED   1/27/2018 REDACTED   REDACTED Color: Blue                              Five Stars            comphy
                                                                                                                          Very cute shirt. Idk if I'd dry this in a dryer. It looks like it
                                                              Allegra K Women's Round Neck Short                          would shrink, but my daughter who I bought it for loved it
                                                              Sleeve Cat Prints Loose Tunic Top M     Cute while still    and said it, covered her butt (she 5'7) and comphy while still
2048 B00ORQ35G4 REDACTED     4/28/2016 REDACTED   REDACTED    Fuchsia                                 covering your butt. being cute. Isn't that the point?
                                                              Dr. Scholl's Shoes Men's Burke Combat   Very Comphy boot These things are very comphy , would work great on
2049 B00XO6ZFNO REDACTED     4/23/2016 REDACTED   REDACTED    Boot, Redwood Leather, 13 M US          !                   cement work invironment
                                                                                                      These are really
                                                                                                      nice shoes. I've
                                                                                                      been wearing        These are really nice shoes. I've been wearing them around
                                                              KEEN Men's A86 TR Hiking Shoe, Cascade them around          town and they're really comphy & light weight. Can't wait
2050 B00LHCXA8Y REDACTED     10/6/2015 REDACTED   REDACTED    Brown, 11.5 M US                        town and ...        to hit the trails.
                                                              Oryer Womens Casual Oversized Baggy
2051 B06XWB8G19 REDACTED     7/25/2017 REDACTED   REDACTED    Off Shoulder Shirts Loose Pullover Tops Love it!            Comphy and cozy! Love it!

                                                                                                                              I hoped that this Bluetooth stereo headset would cut the
                                                                                                                              headphone tether to my droid... but no. sometimes the
                                                                                                                              audio cut out on audio and stitcher.. but more so on phone
                                                                                                                              calls. It did all right on switching from phone to music..but
                                                                                                                              the weak Bluetooth made for occasional scratchy audio. I
                                                                                                                              could not determine any difference in clarity or suppression
                                                                                                         poor noise           of bg noise with the NC enabled. Comphy fit, acceptible
                                                              a.m.p iso In‐Ear Noise‐Canceling           cancellation and     audio volume... but cut out enough to be annoying. Asking
2052 B009KY5IDQ REDACTED     9/16/2013 REDACTED   REDACTED    Bluetooth Headphones, Black                shaky blutooth       for my money back.

2053 B00Z8JU8IC   REDACTED   6/10/2016 REDACTED   REDACTED    Under Armour UA Ignite Banshee II 6 Red Five Stars              Comphy
                                                              Women's Long Sleeve Pajama Set ‐
                                                              Button Up Sleepwear by Texere (Eco
                                                              Nirvana, Skydiver, Medium/Petite)
                                                              Luxury Sleep and Lounge Wear for Her
2054 B00KMD8XFE REDACTED 12/16/2016 REDACTED      REDACTED    WB0005‐SKY‐MP                           Five Stars              Lovely and comphy


                                                                             Page 300 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 306 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                        Review Title         Review

                                                                                                                               Worked like a charm! I was pretty skeptical but this little
                                                                                                                               beauty is worth the money! I used splitters to run three box
                                                                                                                               fans at the show. Turned off overnight and back on during
                                                                                                                               the day. I was ring stewarding and couldn't come back to
                                                                                                                               the stalls. It was a relief that they were on and the horses
                                                             Farm Innovators TC‐21 Warm Weather                                were comphy all day without my attention. Best part was
                                                             Thermo Cube Thermostatically                                      the next day when the temps dropped below the
                                                             Controlled Outlet ‐ On at 78‐Degrees/Off     Worked like a        prediction. The little cube took the guessing game out of
2055 B0007P5K1W REDACTED     6/28/2017 REDACTED   REDACTED   at 70‐Degrees                                charm                needed to turn the fans on or off.
                                                             Halife Womens Criss Cross Front Summer
                                                             Short Sleeve Tops Casual Teen Girls Tees     Looks like a High Item as described great quality very comphy fast shipping
2056 B01N534U64 REDACTED     1/13/2017 REDACTED   REDACTED   T Shirts                                     End store product highly recommend

                                                                                                                           I Love, love, love this chair.It's comphy, very well made.The
                                                                                                                           delivery people were kind enough to bring it in my house
                                                             Dwellstudio Thompson Upholstered          This is one         because it is so heavy duty.It's a really classic style, so it will
2057 B004G8QSNA REDACTED      4/3/2016 REDACTED   REDACTED   Glider, Linen Natural                     Awesome Chair       go with everything.Thank you so much AMAZON
                                                             FEIDU Mens Polarized Aviator Sunglasses                       Showed up fast, came with a case and sat gel, a jewelers
                                                             Metal Frame Unisex Sun Glasses FD9001 Super comphy and tool, also a cleaning cloth!!! Super comphy and looks
2058 B073VPJZ6S   REDACTED   5/13/2018 REDACTED   REDACTED   (blue/silver, 2.28)                       looks awesome       awesome!!
                                                             Cartoon Game Neko Atsume Cute Cat                             I love it, soft and comphy, slightly see through, wear a
                                                             Sweater Cotton Polyester Unisex           I love it, soft and under shirt. Only complaint is that the print is upsidown,
2059 B01LRMGQMAREDACTED      11/6/2017 REDACTED   REDACTED   Sweatshirt M White                        comphy              odd.
                                                             CAREMORE Nail Clippers‐4pcs Sharp
                                                             Stainless Steel Fingernail + Toenail Nail and cuts great on Unique design, comphy for fingers, and cuts great on thick
2060 B072L2F2NB REDACTED     8/25/2017 REDACTED   REDACTED   Cleaner Clipper Gift Set                  thick toe nails     toe nails.




                                                                             Page 301 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 307 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                    Review Title          Review

                                                             DolphinGirl Bohemian Simple T‐Strap
                                                             Summer Vacation Flat Thong Sandals,
                                                             Black Herringbone Glitter Shiny Golden
                                                             Metal Shoes for Dressy Casual Jeans Daily                      These sandles are really good looking.and fun to wear.very
2061 B074X82XF9 REDACTED      6/9/2018 REDACTED   REDACTED   Wear and Beach Vacation,Black,8.5 M US Five Stars              comphy.
                                                             haoricu Athletic Leggings, Women Sports
                                                             Trousers Gym Workout Fitness Yoga                              Fit close to a large but like to fall down even when
2062 B01HLRJXUM REDACTED     4/29/2017 REDACTED   REDACTED   Pants (L, Gray)                           Four Stars           walking.....but are comphy
                                                             Miss Me Women's Olen‐1 Riding
2063 B003SW4MHOREDACTED       7/3/2011 REDACTED   REDACTED   Boot,Grey,6.5 M US                        cool boots           love my boots, very comphy
                                                                                                       I highly
                                                             LastFor1 Women's Seamless Feeder          recommend this       This dress is so comphy and very classy! I ordered a medium
2064 B07CGJ7NWZ REDACTED      9/2/2018 REDACTED   REDACTED   Stripe Racerback Bra Sports Bra(Black‐S) dress                 and it fits perfectly. I highly recommend this dress!
                                                             Avidlove Women's Sleepwear Sleevelees
                                                             Pajama Set Racerback Cami and Shorts S‐
2065 B075GHPFJG REDACTED     9/27/2018 REDACTED   REDACTED   XXL                                       Loveeee these!!      My fav summer pjs. Sexy and comphy!!
                                                             ALPS Mountaineering 7612117 Velocity
2066 B00HS7IZMI   REDACTED   3/24/2018 REDACTED   REDACTED   Air Bed (Twin)                            worth the money      very nice and comphy definitly worth the money

                                                             Travel Daypack – Foldable daypack ‐
                                                             Knapsack for women ‐ Outdoor foldable                          Great bag! I initially bought it for hiking but since it’s too
                                                             travel backpack ‐ Waterproof polyester   Great bag! I          hot now for hiking I just use it as my day to day bag but ince
                                                             foldable daypack ‐ Dependable urban      initially bought it   it gets cooler it’s going to be my hiking bag! It’s comphy and
2067 B07BDHS84G REDACTED      5/9/2018 REDACTED   REDACTED   daypack ‐ Urban backpack                 for hiking but ...    folds nice and so fat very handy.
                                                             Snoozies Womens Faux Leopard Print
                                                             Cozy Sherpa Fleece Non Skid Slipper                     Super fluffy & comphy. They make me happy when they are
2068 B073WLYXP8 REDACTED     3/31/2018 REDACTED   REDACTED   Socks ‐ Grey, Large                      SOooOOO Comphy on my feet;)
                                                             Dickies Men's Paola Classic Chef Coat,
2069 B00DN1CB0A REDACTED 12/28/2016 REDACTED      REDACTED   White, X‐Large                           Four Stars            Really like the feel of the fabric. Soft and comphy.




                                                                           Page 302 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 308 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                     Review Title        Review
                                                                                                                           LOVE LOVE LOVE these shoes! The comphy fit aroung the
                                                                                                                           heel and ankle make a foot feel hugged by a soft teddy
                                                             New Balance Women's WX623V2, White,                           bear. I walk on concrete all day and after 6 months they still
2070 B007IHA094   REDACTED    6/5/2013 REDACTED   REDACTED   7.5 D US                            Want More                 feel great.
                                                                                                                           This snuggle sack is super cute and comphy. Our hedgehog
                                                                                                                           loves to sleep in it and it makes him easy to carry around
                                                                                                                           becuse it is thick and keeps his quills from poking us. Since
                                                             Brown hedgehog snuggle sack 3 layers      Love this snuggle   Irevieved this sack, I have ordered a second larger size since
2071 B075RFL22B   REDACTED   7/12/2018 REDACTED   REDACTED   10" x 11"                                 sack!               he is growing.

                                                             Skechers Performance Women's On The
2072 B01B4MQAVK REDACTED     12/9/2017 REDACTED   REDACTED   Go 400 Blaze Winter Boot,Black,11 M US    love them.          Arrived promptly and comphy as can be , love them...
                                                             Ryka Women's Veritas SMW Blue/Green
2073 B00TJHV80G REDACTED     7/16/2016 REDACTED   REDACTED   10 B US                                   sneaks              comphy
                                                             Hanes Women's 6 Pack Comfort Blend
                                                             No Show Sock, Blue, Sock size 9‐11/Shoe
2074 B00K2TNLMI REDACTED      3/1/2015 REDACTED   REDACTED   size 5‐9                                  Five Stars          very comphy
                                                             Hot Chocolate Design Chocolaticas
                                                             Habana Women's Mary Jane Flat                                 Super cute, Super comphy. Should have ordered a half size
2075 B00LLPQWC8 REDACTED 11/12/2016 REDACTED      REDACTED   Multicoloured HCD 40                      Five Stars          smaller than my usual but still ok.
                                                             Generic Earbuds for iPhone Samsung
2076 B07DC4P2G1 REDACTED      9/6/2018 REDACTED   REDACTED   Earphones                                 Great product       Work great and so comphy.
                                                             Linsery Women's Summer Spaghetti
                                                             Strap Sleeveless Harem Pants Casual
2077 B071ZRZ2Q5 REDACTED      3/6/2018 REDACTED   REDACTED   Overalls                                  Five Stars          I haven’t tried it on yet but looks comphy!
                                                                                                                           hello these shoes are great so comphy im very happy :) I
                                                             Dr. Martens Finnigan Shoe,Black Greasy,9                      would recommend this product to anyone ....great for your
2078 B005HERLNS REDACTED      4/8/2014 REDACTED   REDACTED   UK (Women's 11 M US/Men's 10 M US)       great shoes          feet




                                                                           Page 303 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 309 of 394
                Encoded             Item        Item
    ASIN        Review ID Submitted Category    Subcategory Item                                       Review Title       Review

                                                                                                                          SOOOO COMPHY!!! I ordered to wear after knee surgery.
                                                                                                                          Just cut off the extra length to your height, and your good
                                                                                                                          to go, the fabric does not run, have washed several times
                                                                                                                          and the fabric is like new, no threads un‐ravel from being
                                                                                                                          un‐hemmed and does not curl up like some fabric. Have
                                                           Cody Line Women's Casual Bohemian                              several pairs, the fabric texture is very slinky, soft and cool
                                                           Damask Palazzo Pants (3X‐Large,             and your good to   on your skin. LOVE these pants. Would absolutely
2079 B071FXN1HF REDACTED   12/6/2017 REDACTED   REDACTED   HP264DM Mint Grey)                          go                 recommend...

                                                                                                                          What a FANTASTIC product! Avid camper and have had a
                                                                                                                          ThermaRest for years, but saw this advertised for some silly
                                                                                                                          low price during Amazin Prime Day. Gave it a shot because
                                                                                                                          the reviews were good and it was stupidly cheap and it
                                                                                                                          exceeded expectations! SO comphy, great valve system,
                                                                                                                          comes with a discreet patch kit (in its own pocket in the
                                                                                                                          storage sack), super light and it packs Ito a bag the size of a
                                                                                                                          San Francisco super burrito! SCORE!!No rocks poking me,
                                                           Klymit Static V Lightweight Sleeping Pad,                      didn't slide off it, just a great, great product! A million
2080 B007RFG0NM REDACTED   7/31/2016 REDACTED   REDACTED   Green/Char Black                            WOW!               stars!!!

2081 B01GELVAHA REDACTED    9/8/2016 REDACTED   REDACTED   BoDaisy A Little Coffee A lot of Jesus tank Love it            Extremely soft and comphy love it

                                                                                                                          These are like wearing comphy warm socks so soft and
                                                                                                                          warm, move with your feet...love them! wear them under
                                                           Dearfoams Women's DF418                                        the couch throw, the most comfortable slippers everrrrrr,
2082 B007QSQLES REDACTED 12/18/2012 REDACTED    REDACTED   Bootie,Black,Large (Women's 9‐10 M US) OMG!                    you dont even know there on besides the warmth.




                                                                          Page 304 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 310 of 394
                Encoded             Item        Item
    ASIN        Review ID Submitted Category    Subcategory Item                                         Review Title         Review

                                                                                                                              Great move, I purchased so my hubby could watch it as well
                                                                                                                              and we both enjoyed it, we thought it was a good sequel to
                                                                                                                              the first move and of corse the eye candy is not bad either. I
                                                                                                                              don't want to say to much as it would spoil the move for
                                                                                                                              you. Rent it buy it, if you enjoyed the first one I highly
                                                                                                                              recommend you watch this one.Have a fantastic move
                                                                                                                              night, put on your comphy pajamas and grab a cold or hot
                                                           The Huntsman: Winter's War ‐ Extended         buy it rent it and   drink sit back and enjoy. Turn off your cell phone an un plug
2083 B01J3CHNKU REDACTED 10/28/2016 REDACTED    REDACTED   Edition                                       enjoy.               from all of your daily distractions.
                                                                                                         Great Fit shorts,    Very comphy, a little stretch makes all the difference. They
                                                           Levi's Women's Crafted Short, Modern          try these for fit    don't create a muffin top and very comfortable. I fully
2084 B00GBSIXOK REDACTED    6/5/2014 REDACTED   REDACTED   Shade, 14                                     and comfort          recommend this shorts, get a pair today!
                                                                                                                              Well made, comphy but being cotton it doesn't look as
                                                           National Tropical Print Dress, Pink Floral,   NICE AND             good after a wash and dry. I could iron but I don't mind
2085 B000AUDX7C REDACTED    9/2/2015 REDACTED   REDACTED   Medium ‐ Misses, Womens                       COMPHY               THAT much.!
                                                                                                         We ordered
                                                           SNUGRUGS Mens Luxury Leather                  theminnetonka        We ordered theminnetonka and this one! He loves the
                                                           Moccasin Slipper with Lambswool Lining        and this one! He     snugrugs! The other brand the heel is too big! Going back!
2086 B07259QNWX REDACTED   1/23/2018 REDACTED   REDACTED   and Rubber Sole ‐ Dark Brown ‐ US 11          loves the ...        Snugrugs are soft and the interior is so comphy!
                                                                                                         These shoes were
                                                                                                         very comphy but
                                                           Skechers BOBS Women's Luxe Big                they ripped on       These shoes were very comphy but they ripped on both
2087 B01NCUWHVVREDACTED 12/29/2017 REDACTED     REDACTED   Dreamer Flat, Black, 7 M US                   both ...             side in the first 2 weeks of wearing them.
                                                           CLARKS Men's Trapell Form Slip‐On
2088 B01I22QRAO REDACTED   7/20/2018 REDACTED   REDACTED   Loafer, Olive Canvas, 10.5 D‐Medium           Great shoe.          Great shoes. Very comphy and I have wide feet.




                                                                           Page 305 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 311 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                     Review Title        Review


                                                                                                                           Height: 5'5''Weight : 200lbsSize that I bought this dress :
                                                                                                                           LargeThe dress arrived after a month here in Europe, but I
                                                                                                                           can't nag beacuse it arrived exactly the day that cow cow
                                                                                                                           told me. The dress is better than I expected!!!!!!!! I just
                                                                                                                           want to see how it does in the washing machine. It is super
                                                                                                                           comphy, super strechy, super flattering for fat bodies like
                                                                                                                           mine. I bought another two dresses in the same order, the
                                                                                                                           one with unicorn on it, and the other with cats on it, both of
                                                                                                                           them in XLarge. I think that XLarge fits better, but I didn't
                                                                                                                           have any problems with large size in lollipop candy dress. I
                                                             Womens Pink Lollipop Candy Cupcake        The dress is better post pictures , if anyone wants to see how this dress fits in a
2089 B00YV6YXWU REDACTED     8/24/2016 REDACTED   REDACTED   Donut Seamless Sleeveless Skater Dress    than I expected     body with these height and weight
                                                             Teva Women's Mush Mandalyn OLA 2                              Fit well. But I think they will stretch send over time. But
2090 B00KXDF2TI   REDACTED   1/26/2016 REDACTED   REDACTED   Flip Flop, Rumi Blue, 8 M US              Great               super comphy and cute

                                                                                                                          So perfect! Purchased on a Sunday arrived on a Tuesday.
                                                                                                                          Husband put together took about 1 1/2 hrs. Only complaint
                                                                                                        Great set! Worth would be the hand wrench they want you to use to tighten
                                                             PATIOROMA Outdoor Sectional                it and very       screws. He took a power drill and used it lightly to tighten
                                                             Furniture,6 Piece Patio Sectional Sofa Set comparable to the them. The cushions are beautiful and the if dirt gets on
                                                             with Grey Wicker White Cushions,Two        more expensive    them they are easy to wipe off. Comphy and soft. So happy
2091 B073FNPYQG REDACTED      7/2/2018 REDACTED   REDACTED   Blue Throw Pillows                         $1000 sets!       we purchased this!




                                                                            Page 306 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 312 of 394
                Encoded             Item        Item
    ASIN        Review ID Submitted Category    Subcategory Item                                    Review Title        Review

                                                                                                                        IT SUPER AMAZING! I loved the reference from the show, it
                                                                                                                        was super comphy, and it suprisingly came earlier than
                                                                                                                        expected but it was great! Overall im proud of the quality of
                                                                                                                        this purcase. And if you want a size "template" im 13 and
                                                                                                                        bought a large so i could grow into it, i weigh 130+ pounds
                                                           Wild Bobby The Upside Down | Strange                         and im 5'8. So if my size can help you than i seriously
                                                           Inspired | Mens Pop Culture Crewneck                         suggest buying this! Nothing wrong with this product at
2092 B077GHMGPJ REDACTED   12/3/2017 REDACTED   REDACTED   Graphic Sweatshirt, Black, Large         BEST ITEM EVA       all.Thank you bobby

                                                           Mayfair Soft Toilet Seat with Molded                         We relieved our new potty cover seat today, it's totally
                                                           Wood Core and Easy‐Clean & Change        pretty sitting on   awesome..good quality, comphy, and pretty...it matches
2093 B00004T159 REDACTED   5/23/2014 REDACTED   REDACTED   Hinges, Round, Pink, 13EC 023            pink                our bathroom decor just right..thanx

                                                           NioBe Plus Size High Waist Foldover Boho                     Nicely made and very comphy. Wish there were more like
2094 B00X4SDQXI REDACTED    1/1/2017 REDACTED   REDACTED   Palazzo Pants (2XL, Black White Geo)     Five Stars          them available.

                                                                                                                        These look awesome! Will be a nice evening or daytime
                                                           Skechers Cali Women's Arcades‐Slip And   Great looking       sandal on VaCA or everyday wear. So comphy too, I can
2095 B008BBV1DK REDACTED    7/2/2014 REDACTED   REDACTED   Slide Platform Sandal,Black,8 M US       sandal              either dance or walk all night in these
                                                                                                                        These boots for the price are so cute and I think comphy.
                                                                                                                        You can wear them out or for slippers inside. But why do
                                                                                                                        you say they are genuine leather when they are not? They
                                                                                                    They are nice but   are not made from genuine leather. Thank‐you but you
                                                           Style & Co. Tiny Women US 6 Green        they are NOT        must be honest. They may look a little like suede,but that's
2096 B0168XAH3W REDACTED 10/20/2016 REDACTED    REDACTED   Winter Boot                              leather             all.




                                                                          Page 307 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 313 of 394
               Encoded             Item         Item
    ASIN       Review ID Submitted Category     Subcategory Item                                    Review Title      Review
                                                                                                                      Cons Note after a couple weeks of wearing even the foot
                                                                                                                      pad area sinks, flattens and the cloth scrunches up. VERY
                                                                                                                      cheap.*WAY overpriced for what they are. These are more
                                                                                                                      like a $3.00 pair that you can find in your local bargain
                                                                                                                      store.*DO NOT look as nice as pic, the lep print is on a
                                                                                                                      cheapy material.*The top part stretches FAST, within an
                                                                                                                      hour of NON WALKING wear.*They are SERIOUSLY
                                                                                                                      undersized, thankfully I read the reviews first, I wear an
                                                                                                                      honest 9 1/2 and got the super sized that claims to fit 11‐12
                                                                                                                      us size, my heel STILL touches the roll of cloth on inside of
                                                                                                                      heel‐irritating!!! If you wear anything over a size 9 womans,
                                                                                                                      these will NOT fit you even in their XL sized. That being said
                                                                                                                      there is also TOO MUCH ROOM in the toe area, good to
                                                                                                                      protect your nubbies from stubs but still TOO MUCH
                                                                                                                      room.*The center toe piece is..well it is soft, yet leaves a
                                                                                                                      deep red mark on my middle toe and I am a flip flop
                                                                                                                      wearer. As if nothing about these shoes is lined up
                                                                                                                      right.*The memory foam, is thin and again in less than an
                                                                                                                      hour goes flat with no real rebound.Pro's‐*The footbed
                                                                                                                      material and inside of top part is very very VERY soft and
                                                                                                                      feels GOOD on footsie bottoms.*Lightweight‐no flap flap
                                                                                                                      flap as you walk.*Sturdy enough to wear out or go outside
                                                                                                                      in (not on grass but walkways/stores etc. Sure.)*One review
                                                                                                                      stated that they made black marks on wood floors, I ground
                                                                                                                      my foot with shoe on into the wood floor, no marks.You
                                                                                                    These are cheap n can bend these in half with just finger and thumb, but still
                                                           HomeTop Women’s Leopard Memory           NOT well made‐    the sole does have a little thickness to it.Might protect foot
                                                           Foam Spa Thong Flip Flops Indoor House   Overpriced. READ form some tiny rocks or if you broke a dish and are
2097 B01NH2ZFKQ REDACTED   5/10/2017 REDACTED   REDACTED   Slippers (11‐12 B(M) US, Leopard/Gray)   b4 buying.        sweeping, but not much else. I got these as they seemed

                                                                                                                        Perfect in every way, I am so pleased, they are so pretty,
                                                                                                  Happy in              and comphy too!!!! Havent taken them off since they
2098 B0058HTEOI REDACTED   9/27/2014 REDACTED   REDACTED   Reef Women's Guatemalan Love Flip Flop Carlssbad,Ca,         arrived except to go to bed. I am a Happy California GMa.


                                                                         Page 308 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 314 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                          Review Title        Review
                                                              Mizuno Youth G4 Samurai Catcher's
2099 B005ADL6OG REDACTED      5/3/2017 REDACTED   REDACTED Helmet, Black                                    Five Stars         Great lid. My kid says it comphy.
                                                              YogaColors Emoticon Ladies Tie Dye                               Wear all the time! I actually have to talk myself into
2100 B008UDUJYQ REDACTED     4/17/2013 REDACTED   REDACTED Cotton Tank Top                                  Bought for gym.... wearing this to the gym,it's so comphy and cute!!!!!
                                                              Sanuk Kids Yoga Sling Burst Flip Flop
                                                              (Toddler/Little Kid/Big Kid), Fuchsia/Light   Love love love      Love love love these. Bought a pair for my 2 and 3 year olds.
2101 B00ZUYKMMWREDACTED       6/7/2016 REDACTED   REDACTED Pink, 9/10 M US Toddler                          these               Easy to get on and comphy!
                                                                                                                                Been looking for rose gold sneaks, these are perfect !
                                                                                                                                Comphy as always . I always order size 8.5, from Sketchers,
                                                                Skechers Street Women's Traffic ‐           Sketches are the    these fun a bit large. Nothing some heavier socks can't
2102 B07DP3SJTK   REDACTED   9/16/2018 REDACTED   REDACTED      Shoetopia Rose Gold 8.5 M US                BEST                remedy!!
                                                                G2 Chic Women's Trendy Short Sleeve
2103 B00RPJLYOU REDACTED     2/17/2015 REDACTED   REDACTED      Peplum Top(TOP‐DSY,REDA1‐3X)                Five Stars          Love it super comphy
                                                                Big Joe Small Fuf in Comfort Suede, Black                       Not your typical bean bag. In fact, no beans. LOL.. very
2104 B0055DXNLK REDACTED     8/19/2017 REDACTED   REDACTED      Onyx                                        Love it!            comphy.

                                                                                                                               Although it was a little roomier than I would like (I'm
                                                                                                                               chalking that up to weight loss) the shorts are GREAT! Super
                                                                Wrangler Men's Genuine Advanced                                soft, comphy right out of the bag, no pre‐washing required.
2105 B0199XNJB0 REDACTED     4/28/2018 REDACTED   REDACTED      Comfort Tampa Cargo Short, Black, 38        Super comfortable Will definitely be getting another pair in a smaller size
                                                                                                            I have these in
                                                                                                            two colors and I
                                                                Men's See‐through Mesh Underwear            really like them,  I have these in two colors and I really like them, they're
                                                                Male Nylon Breathable Triangle Briefs       they're attractive attractive and comphy. Definitely make sure to go up at
2106 B00OTIX90C   REDACTED   5/28/2016 REDACTED   REDACTED      Black Size L                                and comphy         least two sizes.
                                                                                                                               Great quality! And comphy too!! Need to get a rain fly.
                                                                Yukon Outfitters Mosquito Hammock,          Great quality! And Dosnt come with one. Rolling fox tarp shelter is a perfect
2107 B00MGYFW6K REDACTED     10/4/2016 REDACTED   REDACTED      Red                                         comphy too         match for this hammoc
                                                                puredown Lightweight Goose Down                                Terrible comforter, this hoe had feathers flying
                                                                Quilted Comforter Duvet Insert 100%                            EVERYWHERE! I’m only giving it a second start cause dat boi
2108 B01BD8A85E REDACTED     2/10/2018 REDACTED   REDACTED      Cotton Fabric, Twin Size, White             My rating: !       was comphy as hell though I tell you what.




                                                                               Page 309 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 315 of 394
               Encoded             Item         Item
    ASIN       Review ID Submitted Category     Subcategory Item                                      Review Title        Review

                                                                                                                          The floor mats will not stay in place, even with the anchors
                                                                                                                          in place. While driving with the doors off they flop around
                                                                                                                          in the wind.Seat covers fit will enough to keep the mud off
                                                           7PC Jeep Logo Floor Mats Seat Covers       It should say       your seat but hardly stay square on the seatThe steering
                                                           Steering Wheel Cover complete combo        Cheep instead of    wheel cover doesn't go far enough around the wheel to be
2109 B001CKTDNM REDACTED   9/3/2013 REDACTED    REDACTED   set                                        Jeep                comphy but is by far the best thing in the package
                                                           Plum Feathers Exotic Print Smocked                             I bought this for my grand daughter. I am so glad she didn't
                                                           Waist Maxi Dress Plus & Regular Sizes      I am so glad she    want it. It fits beautifully and is so comphy. I am think of
2110 B078ZR9R7C REDACTED   4/22/2018 REDACTED   REDACTED   Wild Flowers Royal 1X                      didn't want it      ordering more from this comapany
                                                           Old Glory Election 2016 Democratic
2111 B00ZY7KNBA REDACTED    6/6/2017 REDACTED   REDACTED   Socialist Black Adult T‐Shirt ‐ X‐Large    Meh indeed          Weird fit. Not very comphy.
2112 B0742JX7F1 REDACTED   4/13/2018 REDACTED   REDACTED   Print Leggings Midnight Floral (R794‐OS)   Five Stars          They are really soft & comphy.
                                                           Nine West Women's Onosha Fabric                                Fits perfect. Just like everyone said it would. These are
2113 B01N1FXM73 REDACTED   7/2/2018 REDACTED    REDACTED   Fashion Sneaker, Grey, 8.5 M US            Great fit comphy    comphy everyone should have a pair
                                                           MAYSIX APPAREL Long Sleeve Long Line
                                                           Knit Sweater Open Front Cardigan
2114 B074P1R7BT REDACTED   9/7/2017 REDACTED    REDACTED   W/pocket For Women MUSTARD M               Five Stars          Love it!! So comphy!!!!
                                                           Clara Clark Bath Mat Bathroom Rug ‐
                                                           Absorbent Memory Foam Bath Rugs ‐                             I love this rug, my bathroom is TINY, but as you can see it
                                                           Non‐Slip, Thick, Cozy Velvet Feel                             fits perfectly, my cats love it when I am in the bathroom
                                                           Microfiber Bathrug, Plush Shower, Toilet   You can't go       and they love it so much, they stay there when I'm not
                                                           Floor Bathmats Carpet ‐ Brown ‐ Large      wrong with this    there'So comphy and can't beat the price!Highly
2115 B012H35N4U REDACTED   8/20/2016 REDACTED   REDACTED   Size 20”x32”                               buy.               recommend'
                                                           Steve Madden Women's Patches Flat                             Love the look but not that comphy...Would be better if it
2116 B01N0HJ18B REDACTED   7/19/2017 REDACTED   REDACTED   Sandal, Leopard Multi, 10 M US             Three Stars        had more of an arch.
                                                           High Waist Print Palazzo Pants with a                         These pants are so comphy! They are a little long but all you
                                                           High Fold‐over Waist and a Wide Leg                           have to do is cut the bottoms to you length. The pants are
2117 B00KVHAKGQ REDACTED   8/12/2015 REDACTED   REDACTED   Small, CL07                                Buy these pants!!! exactly as pictured.




                                                                          Page 310 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 316 of 394
               Encoded             Item         Item
    ASIN       Review ID Submitted Category     Subcategory Item                                        Review Title          Review

                                                                                                        Leg holes are a bit   very comphy, Leg holes are a bit large but that is good for
                                                           Fruit Of The Loom Plus Size Fit for Me       large but that is     healthy young women........not too good for shriveled old
                                                           Cotton Brief Panties ‐ 3 Pack (3DBRWHP)      good for healthy      lady couch potato.I am buying them again and again when
2118 B016ODBBAE REDACTED   9/15/2017 REDACTED   REDACTED   13/White                                     young women           needed.
                                                           crocs Unisex Classic Clog, Black, 5 US Men
2119 B0014BYHA8 REDACTED   5/29/2018 REDACTED   REDACTED   / 7 US Women                                 Five Stars            Comphy yet durable.
                                                           Reef Men's Fanning Speed Logo Flip Flop,
2120 B00KYXUUGM REDACTED   9/16/2015 REDACTED   REDACTED   Black/White Flash, 11 M US                   Five Stars            Very very comphy!
                                                           Felina Hi Cut Cotton Bikini 8‐Pack (Black,
2121 B079CPRQ1Q REDACTED   4/22/2018 REDACTED   REDACTED   XL)                                          Five Stars            Covers all my lady parts just fine,comphy too!
                                                           uxcell Agnes Orinda Ladies Plus Size Long                          I love that this is super big and comphy. you can wear with
                                                           Sleeves Skull Pattern Autumn Tee Shirt                             jeans or a cute skirt or leggings. It is not to thick so not very
2122 B00CWA3MW REDACTED    1/22/2014 REDACTED   REDACTED   Black 2X                                     Love it               warm. but i would buy again..
                                                           Columbia Men's Silver Ridge Short, 30x12‐
2123 B0089E5PCC REDACTED   7/16/2014 REDACTED   REDACTED   Inch, Gravel                                 Five Stars            Comphy, light weight
                                                           Wenzel Full Size Insta‐Bed Airbed with                             My grandson said it is too short and not very comphy. He is
2124 B000ETVTDO REDACTED   4/24/2010 REDACTED   REDACTED   Built‐In Pump (Blue)                         blow up bed           5ft 10.
                                                                                                                              No ordered a side up so it would be roomy boy was I wrong.
                                                           Women's Zip Front Plush Knit Robe,                                 However if it were nice and large comphy would be
2125 B010GLCMSK REDACTED    5/6/2017 REDACTED   REDACTED   Berry, X‐Large                               Plush robe            wonderful. I would not recommend
                                                           Under Armour Men's HeatGear Armour
                                                           Printed Compression Leggings, Academy
2126 B00NAKIAGS REDACTED   3/23/2016 REDACTED   REDACTED   (408)/Bolt Orange, Medium                    Five Stars            Paddling outrigger canoe in these is soooo comphy




                                                                          Page 311 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 317 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                     Review Title        Review

                                                                                                                           Great little solid beach chairs, sling works fine enough, not
                                                                                                                           too heavy but not cheap light.Sits up well, comphy and the
                                                                                                                           color doesn't stick out on the beach like dogs
                                                                                                                           testicles..always a bonus.Well made, looks solid to the
                                                                                                                           eye.So as you sit, basking, enjoying next to friends...you
                                                                                                                           eventually become jealous of the cup holder, and little
                                                                                                                           pillow roll which can be flicked to the rear if one choses to
                                                                                                                           pass, and maybe even the large storage pocket on the
                                                             ALPS Mountaineering Siesta Low Profile    just needs two      back..This is pure and simple, a chair.I bought two, and a
2127 B001LF3G72 REDACTED     4/12/2014 REDACTED   REDACTED   Beach/Pool Chair                          items..             beach table..job done.
                                                             BOBS from Skechers Women's Plush
2128 B00DU76BR6 REDACTED     5/20/2015 REDACTED   REDACTED   Peace and Love Flat,Black,8 M US          Five Stars          Comphy!
                                                             UniqueFashion Women's Foldable Boots
2129 B00Q7YV13I   REDACTED 10/19/2015 REDACTED    REDACTED   With Fur Lining, Black, Size 9            Five Stars          Super comphy and fits perfect!!
                                                                                                                           These comphy pj pants fit great ...I’m 98 lbs n 5ft 2 n I
                                                                                                                           ordered the small n they are perfect plus they are soooo
                                                             CHEROKEE Women's Plush Pant, fair isle, These comphy pj       soft and you can’t beat the price ...buy these you won’t be
2130 B071G1RCKN REDACTED     4/13/2018 REDACTED   REDACTED   S                                       pants fit great..     disappointed and delivery fast too ;)
                                                                                                                           I normally wear an 8 1/2 so I went for the 8 and they where
                                                             crocs Women's Capri 5 Flip W Flip‐Flop,   I love them they    too small, returned them and got the 9. I love them they
2131 B010121QCC REDACTED     8/20/2016 REDACTED   REDACTED   Chai/Walnut, 8 M US                       are so comphy       are so comphy!!
                                                             Sleeping Eye mask for sleep Men &
                                                             Women,Black Silk Eye Cover sleep with
                                                             FREE ear plugs & Adjustable Strap         I work 3rd shift
                                                             Necessary Sleep Mask in                   and do not like my
                                                             household,travel,flight Lighting Block    room light while   I work 3rd shift and do not like my room light while
2132 B00NBUQ366 REDACTED     8/12/2015 REDACTED   REDACTED   Preventing Insomnia&Migraines             sleeping           sleeping. I put this on and can sleep all day. Very comphy.




                                                                            Page 312 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 318 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                    Review Title       Review

                                                                                                                         The most comfortable leggings ever! The only reason I don't
                                                                                                      The most           give them a 5/5 is that after a few washes they begin to
                                                             Hue Women's Ultra Legging with Wide      comfortable        look worn. Still comphy for plain rides, car trips, going to
2133 B005XLTHSM REDACTED     9/16/2014 REDACTED   REDACTED   Waistband ‐ Large ‐ Black                leggings ever      the mall, etc. They just don't keep as well as I had hoped.
                                                             Spring Step Pristine Women's Brown
2134 B00H7IX1ZE   REDACTED    7/1/2016 REDACTED   REDACTED   Leather Sandal 39 M EU                   Five Stars         Very comphy true to size
                                                             New Women Summer Retro Jelly
                                                             Slingback Sandals Buckle Strappy Block                      Super cute, a little uncomphy because they are new but I
2135 B00US0N9QE REDACTED     8/10/2016 REDACTED   REDACTED   Heel Shoes 8.5 US                        <3                 will break them in after a little while. :3
                                                                                                                         These boots are great, out of the box comphy nd I use them
                                                                                                                         to walk long trail walk s with my dog, good grip nd really
                                                             Columbia Women's Ice Maiden Lace                            warm . Great boot for a great price. I can ride my horse in
2136 B006A1N4H4 REDACTED 12/26/2013 REDACTED      REDACTED   Snow Boot,Cordovan/Stone,7.5 M US        Comphy boots       them too
                                                             REEMONDE Womens Super Soft Long
                                                             Shawl Solid Colors Warm Pashmina Big     Stylish and warm
2137 B01L7INGOU REDACTED     7/18/2018 REDACTED   REDACTED   Scarf (Black)                            and comfortable!   Super soft‐ comphy and stylish!!?

                                                                                                                         I like these glove alot. I use them for motorcycle riding. Only
                                                             TitanOPS Full Finger Hard Knuckle                           reason I give them 4 stars and not 5 is I wish there was a
                                                             Motorcycle Military Tactical Combat                         little bit more protection further up the outter edge.
                                                             Training Army Shooting Outdoor Gloves                       Otherwise great gloves easy on easy off, very
2138 B01C5D7CIW REDACTED     3/28/2017 REDACTED   REDACTED   (Green, XL)                           Great Gloves          comphy....ordered a XL pair fitting was dead on
                                                             ELLAZHU Women Oversized Baggy Harem
                                                             Goat Capri Short Pant Trouser Onesize                       More designs, more in colors. Comphy and cool and fun had
2139 B009B1TRXU REDACTED     3/16/2013 REDACTED   REDACTED   GY09                                  Love it               to try it out. More in this style, other animals? Design?

                                                                                                                         I bought this for my husband for Christmas, it's a great shirt
                                                                                                                         for relaxing at the house or just something very casual to
                                                             Large Bear Track Paw Print Men's Tee                        wear on a hike or walk. The shirts print and color have held
2140 B0013KI8KA   REDACTED   9/19/2011 REDACTED   REDACTED   Shirt 2XL‐Black Long Sleeve              Bear               up great over the year and it is very comphy.




                                                                            Page 313 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 319 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title        Review

                                                                                                                         A very nice product and the tailoring was what I .expected. I
                                                                                                                         am a size 33 and ordered M. A bit tight in the pouch but
                                                                                                                         stretchy. If you are well endowed even when flaccid, you
                                                                                                       feels good, a bit may have a hard time finding a home and stretch out to
                                                             Cover Male Men's CM107 Brazilian Bikini small, not overly point of not being comphy. Go up in size. Love the cut in
2141 B0075LU8AO REDACTED 12/28/2015 REDACTED      REDACTED   Orange M [Apparel]                        fem               back which holds its ground throughout the day.
                                                             Solvit Sta‐Put Deluxe Hammock Pet Seat perfect for on the works perfectly.... keeps our dog in the back and comphy ‐
2142 B003F76Y6O REDACTED     4/30/2015 REDACTED   REDACTED   Cover                                     go pet owners     plus helos with wear and tear on seats.
                                                                                                                         I think it was more my fault. The last pair I bought was a
                                                                                                                         different style & I chose the same size. I think this style just
                                                             Clarks Women's Lexi Redwood                                 fits a little differently. The shoes are excellent though.
2143 B00ATXM6AK REDACTED     2/28/2014 REDACTED   REDACTED   Clog,Black,8 M US                         Comphy shoes      Soooo comphy
                                                                                                                         This dress is really cute with tights or leggings. I am a size
                                                             LILBETTER Women's Long Sleeve Pocket                        12/14 and got the extra large and its a little oversized and
2144 B01LWXA3UX REDACTED     12/3/2016 REDACTED   REDACTED   Casual Loose T‐Shirt Dress (Navy Blue XL) Very Cute         really comphy.
                                                             MORNISN Women’s Leather Lace‐up
2145 B06XJTFC3K   REDACTED   11/3/2017 REDACTED   REDACTED   Casual Shoes Flat Driving Loafers         soft and comphy l soft and comphyl

                                                             Bella B8800 3.7 oz. Ladies Maxine Flowy                        this product was delivered fast and fits great i would
2146 B00A6JFRLW REDACTED     6/23/2014 REDACTED   REDACTED   Tank ‐ Soft Pink ‐ 2XL                     good prduct         recommend this item they are comphy colors are nice too
                                                             crocs Men's Shaw Leather M Slip‐On
2147 B00VBXFWDU REDACTED      1/5/2017 REDACTED   REDACTED   Loafer, Hazelnut/Espresso, 11 M US         Five Stars          Comphy and stylish. Just as I expected.
                                                             Volcom Thrills Womens Sandal Dress,        More dark coral
2148 B01IAA2ZIG   REDACTED    8/9/2018 REDACTED   REDACTED   Pistol Punch, 9 W US                       pink than red.      Cute and comphy.
                                                             Playtex Women's 18 Hour Original
                                                             Comfort Strap Full Coverage Bra #4693,
2149 B00K5R74R0 REDACTED     6/29/2018 REDACTED   REDACTED   Private Jet,44D                            Five Stars          comphy
                                                                                                                            Hated it. Took a extreamly long time to arrive. There is no
                                                                                                                            belt so bady slides till bar is pressed in to the privates. Not
                                                                                                                            comphy. Then it scatched my babys legs and left nasty
2150 B00EI1ML6S   REDACTED   4/16/2014 REDACTED   REDACTED   Baby Bath Tub Ring Seat By KETER           keep looking.       scratches.


                                                                            Page 314 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 320 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                     Review Title            Review
                                                              L‐RUN Men's Classic Slip‐On Canvas
                                                              Loafer Shoe Outdoor Sneakers Blue 9.5 M
2151 B01JLF7LHE   REDACTED   8/22/2017 REDACTED   REDACTED US                                          Great shoes             Love these shoes so comphy n great looking .
                                                              Carhartt Men's Ripstop Multi‐Cargo Scrub
2152 B006IX4DCY   REDACTED   6/18/2015 REDACTED   REDACTED Pant, Black, Large                          Five Stars              Great scrubs sturdy comphy

                                                               Cooper Cases(TM) Infinite Pro Universal
                                                               Smartphone Leather Wallet in Dark Blue
                                                               (Universal Fit; Soft, Fine‐Grain PU         Comfortable to      ok for the everyday use. Not fancy but keep your phone
2153 B00MQWA55KREDACTED 11/29/2017 REDACTED       REDACTED     Leather; Card Slots; ID Holder; Billfold)   use and             protected. Comfortable to use and comphy
                                                                                                           They are Comphy
                                                               Walking Cradles Women's Adobe, Black        and with the nice   Wearing them now. They are Comphy and with the nice
2154 B001T4XLFC   REDACTED    8/5/2014 REDACTED   REDACTED     Leather, 9 M (B)                            leather shine       leather shine, makes them nice for work attire.

                                                               Milani Thinsulate 40 Gram Windchill                             I love this hat! It's super comphy and very warm! It's very
2155 B016NN6JYS REDACTED     1/27/2016 REDACTED   REDACTED     Beanie                                      I love this hat     windy where I live and it keeps my head nice and toasty!
                                                               10 MM Stainless Steel Jack Skellington                          omg there cute and comphy doesnt hurt and you can really
2156 B073YP67JP   REDACTED   9/24/2018 REDACTED   REDACTED     Round Circle Button Stud Post Earrings      Five Stars          see the detail
                                                                                                                               Very nice well made sleep socks! I tried two other pairs on
                                                                                                                               Amazon that were so cheaply made but these are thick
                                                               Noble Mount Women's (3 Pairs) Soft Anti‐                        plush and well constructed. I love the little anti‐slip things
                                                               Skid Fuzzy Winter Crew Socks,Set A1,Fit I will buy this         on the bottom. So comphy to sleep in and wear around the
2157 B00MVATJD6 REDACTED      4/4/2016 REDACTED   REDACTED     sizes 9‐11                                again!                house.
                                                               Skechers for Work Women's Squad SR                              These Sketcher work shoes are wonderful, very
                                                               Food Service Shoe, black flat knit, 8.5 W                       comphy,soft and flexible..The none skid {the bottoms} well,
2158 B073WH7QZ2 REDACTED      8/8/2018 REDACTED   REDACTED     US                                        Four Stars            could use more work..




                                                                              Page 315 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 321 of 394
                Encoded             Item        Item
    ASIN        Review ID Submitted Category    Subcategory Item                                      Review Title          Review

                                                                                                                            I love these shoes! They are so comphy and great for work
                                                                                                                            (the reason I went looking for black flats). The only
                                                                                                                            complaint I have is that the sole of the one shoe is coming
                                                                                                                            up withing an hour or so of wearing it (just the top covering
                                                                                                                            part) although that does help them mold to my fee so hey it
                                                           alpine swiss Women's Black Leather                               all worked out. I definitely recommend these shoes I may
2159 B00E5UHNLA REDACTED   4/12/2014 REDACTED   REDACTED   Pierina Ballet Flats 10 M US               Perfect fit!          even have to buy another pair!

                                                                                                                            what a great chair very comphy does not sit up straight
                                                           OnwaySports Zero Gravity Aluminum          what a great chair    more lounging is quite long so make sure check size and
                                                           Frame Rocking Chair with Headrest          very comphy does      measure trunk mine just fit. As in other reviews, this is not
                                                           Folding Portable Compact Lightweight for   not sit up straight   for a tall person, I am 5'4 and is perfect. Bought for beach
2160 B01N0UVU36 REDACTED   6/16/2017 REDACTED   REDACTED   Outdoor Camping in Blue                    more ...              and great chair for laying out in. Will use at pool too.
                                                           RUGPADUSA, Anchor Grip 30 3/8 Inch
                                                           (8x10), Plush Felt + Rubber Backing,
                                                           Available in 3 Thicknesses, Perfect for
2161 B06WLH9WS5 REDACTED   7/26/2017 REDACTED   REDACTED   Hard Floors                                Great               Great comphy pad! Keeps the rug from sliding.product.
                                                                                                                          Just got this today! It is so comphy! I am usually a size 10 or
                                                                                                      I got the large and L. I got the large and love the oversized fit. My only
                                                           Milumia Women's Long Sleeve Pocket         love the oversized complaint is the arms are short and do not quite reach my
2162 B01K6IHHYM REDACTED 11/24/2016 REDACTED    REDACTED   Casual Loose T‐Shirt Dress Grey M          fit                 wrists‐ i am 5'7.

                                                           Elowel Baby Girls Footed Froggies Pajama
2163 B01NB28FME REDACTED    1/9/2018 REDACTED   REDACTED   Sleeper 100% Cotton 6‐12 Months          Five Stars              Very comphy

                                                           Stainless Steel 4.17Ct Round Cut 3 Stone                         Absolutely stunning! Fast shipping. Ring fits to size orderd.
2164 B00TYUKCDC REDACTED   12/2/2017 REDACTED   REDACTED   Engagement & Wedding Ring Set Size 6       Five Stars            Very comphy and sparkly....!




                                                                          Page 316 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 322 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title       Review
                                                                                                                           I LOVE THESE BOOTS!!! I am 5"9 1/2 and a size 14 with long
                                                                                                                           legs‐ These fit so amazing!!! I normally wear a 9 but I
                                                                                                                           ordered a 9.5 and they are slightly big but I am happy. these
                                                             DREAM PAIRS Women's Leggy Black Faux                          are so slimming and super cute‐ comphy and warm! LOVE
                                                             Suede Over The Knee Thigh High Boots ‐ I LOVE THESE           THESE!! You just tie them to your liking and then I tuck the
2165 B01G9FLOMM REDACTED 11/17/2017 REDACTED      REDACTED   9.5 M US                               BOOTS                  ties in.
                                                             Famulily Women's Summer Beach Shorts
                                                             Casual Comfy Pajama Shorts with                               So comphy! Can be worn in the house or out to chill! Love
2166 B07DFCYSM5 REDACTED     8/18/2018 REDACTED   REDACTED   Drawstring (Medium, Grey)              True to size           the shorts so much. I want every color
                                                                                                                           i like these shoes, they look good and are comphy all
                                                                                                                           though they are a little snug, i wear a 10 in everyshoe , this
                                                                                                                           shoe feel abut a 1/4 size to small so im not sure if i would
                                                                                                                           want to go up a half size, im hoping they will break in over
                                                             Nike Mens Free Trainer 5.0 (V5) Training                      time and be better, but they are great shoes and ive got
2167 B00FENX8FM REDACTED 11/24/2015 REDACTED      REDACTED   Shoes‐Black / Wolf Grey‐10                 good shoes         alot of compliments on them.
                                                             Friends Forever Orthopedic Dog Bed
                                                             Lounge Sofa Removable Cover 100%
                                                             Suede 4" Mattress Memory‐Foam
                                                             Premium Prestige Edition 36 x 28 x 9
2168 B01EMBB5T2 REDACTED     8/31/2017 REDACTED   REDACTED   Cocoa Brown                                Five Stars        Great bed, very comphy
                                                                                                                          Comphy, medium weight, fits perfectly and is truly well
                                                             Carole Hochman Women's Quilted Zip                           made! Navy and Light orchid are the colors I ordered and
2169 B010TL0SQU REDACTED     3/20/2016 REDACTED   REDACTED   Robe, Navy, Medium                         Great Robes!      they are true to pictures.
                                                                                                                          My second pair of these. I just love them. My last ones
                                                             crocs Athens Thong                         I just love them. wore out because I wore them too much. I walked the tread
                                                             Sandal,Black/Black,Men's 6 M/Women's       My last ones wore off of them, but it took two years. These are just perfect
2170 B0014C9IP6   REDACTED   9/18/2014 REDACTED   REDACTED   8M                                         out because I ... comphy fit.
                                                             Fruit of the Loom Men's Big Plaid Woven
                                                             Boxer ‐ Colors May Vary, Assorted, 3X‐                        So comphy love these boxers my girlfriend and I both
2171 B00BRDDGT6 REDACTED     10/5/2017 REDACTED   REDACTED   Large(Pack of 5)                        Great product         women always buy these for sleep wear we love them




                                                                            Page 317 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 323 of 394
               Encoded             Item         Item
    ASIN       Review ID Submitted Category     Subcategory Item                                      Review Title      Review
                                                            MuDan Women's Casual Wear Elastic
                                                            String Thong Ankle Strap Summer
2172 B01HU1PJHA REDACTED   3/13/2017 REDACTED   REDACTED Gladiator Sandals (11 B(M) US, Black)        Three Stars       Ok for walking we're. Comphy
                                                            Apple Watch 2 Case, i‐Blason TPU Cases
                                                            [5 Color Combination Pack] for Apple
                                                            Watch Series 2 2016 Release also
                                                            compatible with Apple Watch 2015 (42                        Colors were brighter than expected but I do like the
2173 B01MSQL41B REDACTED   1/4/2017 REDACTED    REDACTED mm)                                          Four Stars        comphy case.
                                                            Jockey Men's Underwear Staycool
2174 B006R2YZCE REDACTED   7/29/2014 REDACTED   REDACTED Midway Brief ‐ 3 Pack, cosmic blue, S        Three Stars       perfect fit, comphy

                                                                                                                        I don't like the charm Alex and Ani because I work with hair
                                                                                                                        all day and they get tangled. This is a prefect way for me to
                                                                                                                        stay current and stylish and professional. The color is so
                                                             Alex and Ani Women's Nautical Bangle                       beautiful and it's very comphy. I was scared it would be too
2175 B01DOIADTW REDACTED   2/22/2017 REDACTED   REDACTED     Marina/Gold One Size                      Perfect for me   tight but it fits great and has held up really well!
                                                             Afibi Women Full/Ankle Length Blending                     Omg!!! This shirt is so freakin cute and comphy!!!! Get it!! It
                                                             Maxi Chiffon Long Skirt Beach Skirt (XXX‐                  runs true to size...this company rocks!! Thank you so much
2176 B01LY0BSYN REDACTED   6/28/2017 REDACTED   REDACTED     Large, Design T)                          So awesome!!     Afibi!!!!!

                                                                                                      Hands down best   As always every pair of Sketchers I buy are super comphy
                                                             Skechers Cali Women's Rumblers‐Young     of best for       and light as air. No joke even with the heel, I can wear these
2177 B00MNKZ5YQ REDACTED   4/3/2017 REDACTED    REDACTED     At Heart Wedge Sandal,Black,9 M US       comfort!          standing on my feet working a 10 hr day!
                                                             SlimMe MeMoi High Waist Control
                                                             Shapewear Leggings | Women's Body
2178 B00487H7L6 REDACTED   5/21/2017 REDACTED   REDACTED     Shapewear Nude Shapewear Large           Five Stars        Love them they are so comphy
                                                             TowelSelections Men’s Robe, Turkish
                                                             Cotton Terry Kimono Bathrobe Large/X‐
2179 B01BGJTZH2 REDACTED   3/23/2016 REDACTED   REDACTED     Large Sandshell                          great             Very comphy, not to heavy, great vlaue
                                                             RockDove Women’s Memory Foam
                                                             House Spa Thong Slippers(9‐10 B(M)
2180 B079FVM3XQ REDACTED   8/16/2018 REDACTED   REDACTED     US,Grey)                                 Four Stars        Comphy


                                                                            Page 318 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 324 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                    Review Title         Review


                                                                                                                           I bought this as a Christmas gift for my father who has a bad
                                                                                                                           back hoping it would help. While assembly is ok, it took
                                                                                                                           about a hour to put together. The chair itself is very light,
                                                                                                                           the UPS women carried by herself form the truck, I was like
                                                                                                                           " humm " It is lightly padded, the picture makes it looks
                                                                                                                           thick and comphy, it really isn't. I'm 5'8" and my dad is 6'1".
                                                                                                                           My head doesn't touch the headrest, it's more suited for a
                                                                                                                           small framed women who's about 5'4". The massage
                                                                                                                           feature works ok but not great. It's now 8:14 am on
                                                                                                                           Christmas morning and I'm embarrassed I gave this to him
                                                                                                                           as a gift. It's no way worth the price their asking, if it was
                                                                                                                           $50 less then maybe it would be an ok office chair. My
                                                                                                                           plans was to put it in the living room but we decided it's
                                                                                                                           going in the bedroom. I would send it back but the thought
                                                                                                                           of taking it apart and trying to stuff it in the box is not
                                                                                                                           happening at the moment. I hope this review helps future
                                                             Relaxzen Deluxe Leisure Recliner Chair   Looks can be         purchasers from making the same mistake I did. This chair is
2181 B003H2I2ZS   REDACTED 12/25/2012 REDACTED    REDACTED   with 8‐Motor Massage & Heat, Brown       deceiving.           best suited for an office chair and nothing else.

                                                                                                                           I'm a 67 year young person, who has a large, one story
                                                                                                                           house with all wood floors. I have to keep from slipping and
                                                                                                                           falling down. I've done that too many times with dire
                                                                                                                           results, such as broken legs, and broken ribs. The older I get
                                                                                                                           the longer it takes to heal. So I hate to wear shoes inside,
                                                             Women's No Show Low Cut Hospital                              and slippers look, "oldish". So I saw these and thought they
                                                             Slipper Socks Great for Barre Pilates Yoga                    looked really cute, and comphy. I was right, they are! I wish
                                                             with Non Skid Grips Pack of 3, Black, One Too cute, and too   they came in other colors too. Seem to be well made too.
2182 B01LWEKOJM REDACTED     8/13/2017 REDACTED   REDACTED   Size                                       comfortable!       I'm just now using, so we'll see how they last.




                                                                            Page 319 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 325 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                       Review Title         Review
                                                              LA LEELA Likre Vacation Camp Dress
                                                              Party Shirt Orange 309 XL | Chest 48" ‐    Perfect Hawaiian     love the fabric, bright colors and it washed really well! will
2183 B016404W9Y REDACTED     5/17/2016 REDACTED   REDACTED 52"                                           Shirt!               be ordering more! So comphy, fabric is soft and drapes well.
                                                                                                                              I purchased this adorable hello kitty nightshirt, and when I
                                                                                                                              opened it up , I said OHMY this is sooooooo adorable! I love
                                                               Hello Kitty Women's Let It Shine                               the lil bling, the comphy, the length, all of it!!!. I can't say
2184 B00DAPRTFG REDACTED     10/7/2013 REDACTED   REDACTED     Nightshirt                                ADORABLE             enough! Thankyou Amazon :)
                                                                                                                              This is one comphy fitting shoe. Since I have small feet! I
                                                                                                         Love the ease and would have had problems if my feet swelled at all. Most
                                                               BOBS from Skechers Women's Chill Luxe     comfort of this      folks would buy 1/2 to 1 size larger for proper fit! Love the
2185 B00QLNH5XA REDACTED 10/29/2016 REDACTED      REDACTED     Shoe, Black Wool, 5.5 M US                shoe                 ease and comfort of this shoe!
                                                               Bluetime Women's Chiffon Casual Off       nice around the
                                                               Shoulder High Low Tassel Strap Blouse     yard but not in      Very sheer didn't want a shirt to layer ,nice around the yard
2186 B01195MTSK REDACTED     6/28/2016 REDACTED   REDACTED     Tops (S, Blue)                            public very nice ... but not in public very nice feel comphy
                                                               Girls Plush Peace Signs & Flowers Purple
2187 B01MU8D3F4 REDACTED     9/24/2018 REDACTED   REDACTED     Bathrobe (XL 14/16)                        Great               Soft and comphy
                                                               Beverly Rock Womens Faux Fur Lined
                                                               Plush Clog Slipper With Detailed Stitching                     Pretty, had to go up a size, these run small, fur part sheds
2188 B01KN1WFOE REDACTED     3/14/2017 REDACTED   REDACTED     Grey L                                     Good looking        greatly, wash first. Well made. Comphy.
                                                               Golden Black Women's Plus Size Jogger
2189 B00VAPWM3WREDACTED      4/29/2016 REDACTED   REDACTED     Pants 128 2X                               Five Stars       So comphy
                                                                                                                           the OPTICAL mouse was made for this pad,so smooth it
                                                               3M OMC303PL Gel Wrist Rest Precise                          glides, i love it. the gel wrist, rest, is so comphy; and it
2190 B00006HVCE REDACTED     4/30/2008 REDACTED   REDACTED     Optical Mouse Pad                         smooth            NEVER looses bounsiness(bad spelling sorry)
                                                                                                         I loved these     I loved these boots and for $50 can beat it. Just as comphy
                                                               BEARPAW Women's Lauren Tall Winter        boots and for $50 as my Uggs but half the price. Tall and plush and needed a
2191 B074G4HXPM REDACTED     2/22/2018 REDACTED   REDACTED     Boot (9.5 B(M) US, Charcoal)              can beat it       gray pair. LOVE EM
                                                               Walther CCP 9mm IWB Leather               wish it had a
                                                               Waistband Concealed Carry Holster         magnet to hold
2192 B01F7PCIHA   REDACTED   7/21/2017 REDACTED   REDACTED     BLACK RH                                  pistol better     Comphy, wish it had a magnet to hold pistol better




                                                                              Page 320 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 326 of 394
               Encoded             Item         Item
    ASIN       Review ID Submitted Category     Subcategory Item                                      Review Title        Review

                                                                                                                          I bought these because the reviews said they had great
                                                                                                                          support. But it wasn't enough for my overpronation. Plus
                                                                                                                          they were to big because I bought the wrong size thinking
                                                           FILA STRATEGIC                                                 they ran big. I had to return for those reasons. Otherwise,
                                                           CASTLEROCK/LIMEPUNCH/NEON PINK             True to size not    the shoe was super cute and comphy, I wish they had
2193 B00C77WVNS REDACTED   1/7/2014 REDACTED    REDACTED   WOMENS RUNNING Size 9M                     enough support      worked out better.
                                                           Sanuk Women's Donna Boho Slip‐on                               I always have to get a half size bigger to make them comphy
2194 B01N6L0ZKS REDACTED   1/13/2018 REDACTED   REDACTED   Loafer, Navy Boho, 7 M US               (I hate that)          and not squeeze my feet. (I hate that)
                                                                                                   Fitting my feet.
                                                           Keds Women's Solid Sneaker Sock Liner 2 Better for my !
2195 B074CYKK1G REDACTED   7/29/2018 REDACTED   REDACTED   Pair Pack, Fuchsia, Shoe Size 4 to 10   to go on.              Fit nice ! comphy.
                                                           BEARPAW Women's Emma Tall 612‐W
2196 B003DNR4Y6 REDACTED   3/30/2011 REDACTED   REDACTED   Boot,Black,8 M US                       perfect             fits great, looks good. very comphy.
                                                                                                                       i cant say enough good things about these tee's, when my
                                                                                                   finally a tee shirt first 2 arrived i ordered 6 more. There soft . comphy,
                                                           2 Pack Lucky 21 Women's Basic V‐Neck T‐ that isn't burn out flattering and fit great. The price of them is crazy
2197 B00WT5K7KM REDACTED   6/21/2015 REDACTED   REDACTED   Shirts Large Black, Mint                and see threw       considering how well made they are!!!!!


                                                                                                                       We have had this mattress for 14 mos. so far we love it! It
                                                                                                                       seemed too firm at first but we now realize if we lay still for
                                                                                                                       a minute it conforms just enough to get comphy. We sleep
                                                                                                                       much better then we used to!Chemical smell wasn't bad
                                                                                                                       and didn't last.I get hot easily but didn't notice a big deal
                                                                                                                       with this.So far haven't noticed any wear. We are both 200‐
                                                                                                                       215 lbs. (plus grandkids !) We do need to change ends we
                                                                                                 so far we love it! It use. Just to be smart. Like I said haven't noticed
                                                           Signature Sleep Mattress, 12 Inch     seemed too firm anything.Do recommend and would buy again!(Bought 6
2198 B005A4OOWQREDACTED    11/7/2014 REDACTED   REDACTED   Memory Foam Mattress, King Mattresses at first but ...      inch for son. ! Would not do that again. Too soft!)

2199 B000U8ESC8 REDACTED   7/18/2017 REDACTED   REDACTED   Tacco Luxus Leather Tan Men's 10‐ 10 1/2 Five Stars            Sue made my shoes comphy


                                                                          Page 321 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 327 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                        Review Title           Review
                                                              Dallas Cowboys NFL 2013 Mens Big Logo                              bought them for my mother she loves them very soft and
2200 B00FG2JCWY REDACTED     8/17/2014 REDACTED   REDACTED Slide Slippers                                 Five Stars             comphy

                                                              Harley‐Davidson Women's Elowen                                     love them. very comphy. walked all night first time i wore
2201 B008CO56NM REDACTED      3/9/2014 REDACTED   REDACTED    Motorcycle Boot,Brown,8 M US                comphy                 them. will probably order another pair. there hard to find
                                                                                                                                 Ordered a size med and they fit great. I dont have shin
                                                                                                                                 splints nor am i a runner. I got them for my calves that get
                                                                                                                                 achy. Im a cashier and i am on my feet 8 ‐9 hrs a day. So fsy
                                                              Meister Graduated 20‐25mmHg                                        havent noticed a difference. I rotated them so the stripes
                                                              Compression Running Leg Sleeves for                                are in the back. So far havent really helped. But they are
2202 B00FT467UO REDACTED     7/13/2016 REDACTED   REDACTED    Shin Splints (Pair) ‐ Black ‐ Medium        Four Stars             very comphy.
                                                              Sons of Anarchy Samcro Banner T‐shirt
2203 B0065L8OWO REDACTED     11/6/2014 REDACTED   REDACTED    ,Black ,XXX‐Large                           its perfect            huge SOA fan wanted a comphy lounge shirt , its perfect
                                                              CLARKS Women's Hedge Manor, Black, 6
2204 B00AUBZLAS REDACTED      5/8/2015 REDACTED   REDACTED    M US                                        Five Stars             Love the black color & very light weight, comphy too!
                                                              Spikerking Mens Winter Knitting Wool
                                                              Warm Hat Daily Slouchy Beanie Skull
2205 B0154AIVII   REDACTED    2/1/2017 REDACTED   REDACTED    Cap,Black                                   Great                  Very Comphy and very warm
                                                              Van Heusen Men's Poplin Fitted Solid
                                                              Point Collar Dress Shirt, Black, 17" Neck
2206 B00BM48IZC REDACTED     6/29/2016 REDACTED   REDACTED    32"‐33" Sleeve                              comphy                 very well made an comfortable comphy
                                                              Snoozies Women's Ballerina Metallic
2207 B00NER9NLS REDACTED     12/9/2014 REDACTED   REDACTED    Amethyst Sequin Slippers (Large)            Five Stars             she loved them. very comphy !
                                                              Glamorise Women's MagicLift Front           I FEEL LIKE IM IN      FIT IS VERY COMPHY, THE ONLY THING IS THE SHAPE IT
2208 B000VK61PW REDACTED     11/3/2015 REDACTED   REDACTED    Close Posture Support Bra, Cafe, 44DD       THE 50'S               MAKES MY BREAST. I FEEL LIKE IM IN THE 50'S ??
                                                              Curve Muse Women's Lace Plunge
                                                              Unlined Wirefree Bralette with Thin                                I did not realize I was getting all 3!! What a good surprise
                                                              Adjustable Straps Unpadded‐Mint‐Navy‐       I feel sexy on a       for that that price!! They are true to size chart! So comphy!!
2209 B077PQWF16 REDACTED     1/19/2018 REDACTED   REDACTED    Black‐S:32A 32B 34A                         budget!                And keeps the girls in place! Haha
                                                                                                          the coat fits great!
                                                              Orolay Women's Thickened Down Jacket        the coat is super      I have broad shoulders and a c cup chest , the coat fits
2210 B00HHOXVR6 REDACTED 10/29/2016 REDACTED      REDACTED    Black Xl                                    comphy                 great! the coat is super comphy!!!


                                                                             Page 322 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 328 of 394
                Encoded             Item        Item
    ASIN        Review ID Submitted Category    Subcategory Item                                          Review Title        Review
                                                            Boody Body EcoWear Women’s Shaper
                                                            Bra ‐ Seamless Cooling Bra Made from
                                                            Natural Organic Bamboo Viscose – Soft
                                                            Breathable Eco Fashion for Sensitive Skin ‐
2211 B00KG41AJA REDACTED   5/13/2016 REDACTED   REDACTED     Beige, Medium                                Five Stars          ahhhhh so comphy
                                                            LaidBackPad Memory Foam 24” x 72” x 2
                                                            3/8” Camping Mattress for Great Sleep
                                                            While Camping or at Home with Built‐in
2212 B01COF6NNG REDACTED   11/2/2016 REDACTED   REDACTED Connector and Weighs 8.5 lbs.                    Five Stars          so comphy, but large to pack for camping
                                                            Tough Headwear Cable Knit Beanie ‐
                                                            Thick, Soft & Warm Chunky Beanie Hats
                                                            for Women & Men ‐ Serious Beanies for         Great purchase,     This is a nice thick beenie! It fits well and is very comphy! I
2213 B074K35NFM REDACTED   5/11/2018 REDACTED   REDACTED Serious Style                                    nice product        am very happy with my purchase :)
                                                            CozyClouds Extra Plush Luxurious Billowy
                                                            Clouds Hypoallergenic Gel Fiber Poly
                                                            Overfilled Quilted Pillow‐Top Thick 300
                                                            Thread Count 100% Cotton Cover Queen
                                                            Size Fitted Mattress Topper Pad, White
2214 B00T6FBXVA REDACTED   5/12/2017 REDACTED   REDACTED by DownLinens                                    Five Stars          Very comphy
                                                            Reebok Women's Walk Ahead MT                                      Nice color, super light and comphy. I walked 100,000 steps
                                                            Running Shoe, Mist/Skull                      Nice color, super   the first week no sign of blisters. I would highly recommend
2215 B01HH8P03E REDACTED   9/10/2017 REDACTED   REDACTED Grey/White/Em, 10 M US                           light and comphy    them..
                                                                                                                              Hands down the most comphy underwear I have ever
                                                             KAYIZU Men's Underwear, Brand Classics                           owned. Also the wife like them so that's a plus!I will be buy
2216 B01FS76QP2 REDACTED    9/2/2016 REDACTED   REDACTED     Comfort Soft Sexy Brief X‐Large (6‐Pack)     Great product!      more of this brand!
                                                             Bracoo Knee Support, Open‐Patella Brace
                                                             for Arthritis, Joint Pain Relief, Injury                         nice product well worth the money works better than more
                                                             Recovery with Adjustable Strapping &         good price works    expensive brace,very comphy.I highly reccomend this
2217 B005BINV84 REDACTED    8/6/2013 REDACTED   REDACTED     Breathable Neoprene, KS10                    good                product as a tempory solution
                                                             TFJ Women's Wide Fashion Belt Hip High
                                                             Waist Big Gold Metal Hook Buckle M L Xl
2218 B00XVBIQHY REDACTED 10/19/2015 REDACTED    REDACTED     (Off White)                                  Five Stars          stylish comphy I love it


                                                                             Page 323 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 329 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                  Review Title              Review
                                                              Hanes Women's Wear Around Nightshirt,
2219 B008FV74N2 REDACTED 12/30/2014 REDACTED      REDACTED Pale Pink, One Size                      Five Stars                Real comphy and great price
                                                                                                                              Best damn t shirts.... I own like 6 of them ... and pretty
                                                              American Apparel Unisex Poly/Cotton                             much end up like "Homer Simpson" as I dress in basically
                                                              Short Sleeve Crew Neck T bb401 ‐ Navy ‐                         the same outfit almost everyday now...Holding up to
2220 B00IYA5MYM REDACTED     9/18/2017 REDACTED   REDACTED    M                                            Great shirts!      washing and still very comphy
                                                              Spigen R52E Bluetooth Headphones
                                                              Wireless Headphones BT v4.1 Noise
                                                              Cancelling w/Microphone Sweatproof
                                                              Headset iPhone X / 8/8 plus / 7/7                               Great deal for what you get. It's really easy to use, the clips
                                                              Plus/Galaxy S9 Plus/S 9 / Note 8 / S8 / S8   Worth it for       are comphy and work even when running. The sound
2221 B01CH780Z0 REDACTED     12/8/2016 REDACTED   REDACTED    Plus                                         working out        quality could use more base.
                                                              Aerosoles A2 Women's Test Drive Slip‐On
2222 B01N3XFQRO REDACTED     1/11/2018 REDACTED   REDACTED    Loafer, Navy, 7 M US                         Five Stars         Very comphy attractive navy shoe.
                                                                                                                              Loved these cute boots! They're exactly as pictured, the
                                                                                                                              color is like matte eggplant. I am usually size 8.5 but had
                                                                                                                              previously tried on Ecco shoes in store and found I was a
                                                              ECCO Women's Felicia Ankle Buckle            Loved these cute   size 8, so that's what I ordered and they fit perfectly. Super
2223 B01N9WBHNQREDACTED       4/5/2018 REDACTED   REDACTED    Bootie, Shale Nubuck, 39 EU / 8‐8.5 US       boots              comphy too!

                                                              Champion Men's Authentic Open Bottom                            Very comphy and will be ordering more. I only wish there
2224 B00FSB5VQY REDACTED      5/3/2016 REDACTED   REDACTED    Jersey Pant, X‐Large ‐ Granite Heather Love these               were more colors to choose from.
                                                              ECWCS Extreme Cold Weather Poly
2225 B002SCI2FS   REDACTED 11/29/2015 REDACTED    REDACTED    Underwear Zip up Shirt, Black, Medium  Five Stars               So warm and comphy
                                                              LEE Men's Comfort Waist Custom
                                                              Relaxed Fit Flat Front Pant, New Navy,
2226 B007K48O9S REDACTED     7/17/2016 REDACTED   REDACTED    34W x 34L                              Three Stars              nice comphy fit good price




                                                                             Page 324 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 330 of 394
                Encoded             Item        Item
    ASIN        Review ID Submitted Category    Subcategory Item                                Review Title      Review
                                                                                                                  These are my first high end pair of headphones. I had a pair
                                                                                                                  of sennheiser's, forget the model, but they were non‐ noise
                                                                                                                  canceling $99 ones. They were great but weren't that
                                                                                                                  comphy, and over the years have fallen apart.I wouldn't
                                                                                                                  have gotten these except they were the deal of the day,
                                                                                                                  and I said... Klipsch? For $140? I have to, every klipsh
                                                                                                                  product I have ever bought has been amazing.Sound‐Great.
                                                                                                                  No other way to put it. First song I listened to out of the box
                                                                                                                  made me cry it sounded that good. I expected nothing less
                                                                                                                  from klipsch. The high end isn't as perfectly clear as it could
                                                                                                                  be, but I imagine that will fix as they break in. Could just be
                                                                                                                  the song I was listening to, I'm not using FLAC or anything,
                                                                                                                  but if you want good sounding headphones, these sound
                                                                                                                  great. Makes everything else sound like crap. Will spoil
                                                                                                                  you.Noise cancelling ‐Works. I will rarely use it, the fact that
                                                                                                                  they are over the ear cancels plenty of noise already ‐‐ and
                                                                                                                  they are nice and snug, Maybe why some users have
                                                                                                                  trouble with the fit, they are snug, but it makes the noise
                                                                                                                  cancelling better.Fit ‐‐I don't have a problem with the fit.
                                                                                                                  Honestly these are one of the more comfortable pairs of
                                                                                                                  headphones I have worn, and I have glasses too. It takes
                                                                                                                  maybe 30 seconds to move them around on your head to
                                                                                                                  get it just right, but honestly they don't feel tight or
                                                                                                                  uncomfortable at all. I mean, they aren't in ear headphones.
                                                                                                                  But maybe I'm like the perfect head for them, but honestly
                                                                                                                  they feel like a snug pillow around me. Was like that the
                                                           Klipsch Mode M40 Mode Headphones ‐   These             second they went on my head. Maybe everyone else is a
                                                           Copper/Black (Discontinued by        headphones are    baby. #firstworldproblemsFeel‐‐This feels like a premium
2227 B005N8A4Z0 REDACTED 10/19/2013 REDACTED    REDACTED   Manufacturer)                        awesome           product. Solid, the case is A+ and I have never used a case
                                                                                                They are
                                                                                                awesome fit is
                                                           Ryka Canyon Moc Womens Purple/Gray   great and super
2228 B00KXIQP8A REDACTED   8/28/2018 REDACTED   REDACTED   9.5 B(W) US                          comphy            They are awesome fit is great and super comphy.


                                                                        Page 325 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 331 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                       Review Title       Review

                                                             6370‐10237‐M #FollowMe Printed                                 The PJs are soft and comphy and comes with a matching
                                                             Microfleece Button Front PJ Pant Set with   the shipping was   pair of warm socks which is needed for this New England
2229 B073G2TZQK REDACTED 12/17/2017 REDACTED      REDACTED   Socks,Red ‐ Bite Me Gingergirl,Medium       super fast!        weather. Also,the shipping was super fast!!
                                                             Loritta Women Beach Cover Bathing Suit      It is so comphy
                                                             Covers Bikini Swimwear Covers up            and stylish. I     It is so comphy and stylish . I received a ton of compliments.
2230 B0798K737C REDACTED      9/6/2018 REDACTED   REDACTED   Crochet Dresses                             received a ...     And you can adjust the length with the ties on the side
                                                             Honesh Outdoor Leisure Double 2 Person
2231 B00Y6CP3NC REDACTED     6/30/2016 REDACTED   REDACTED   Cotton Hammock                              Made well          Very comphy
                                                                                                                            However shipping must of come from Mars! You would of
                                                             Pet Dog Sweater Coat Apparel Teal Green                        thought I ordered an elephant. Have not washed it yet but
2232 B00B30GU5K REDACTED 12/21/2013 REDACTED      REDACTED   Winter Turtleneck Dot Knitwear M        Really cute            appears soft and comphy

                                                                                                      Awesome how it        Awesome how it bolts to your peice of furniture if you want
                                                             Rumble Tuff Contour Changing Pad,        bolts to your peice   to have it secure. Great size and waterproof lining helps but
2233 B000YZ4X36   REDACTED   8/28/2014 REDACTED   REDACTED   White, Standard                          of furniture if ...   is still comphy!
                                                                                                      The toebox is a bit
                                                                                                      wide which is         this is my 2nd pair of these (I go through a pair every year).
                                                                                                      good for me and       They are light and comphy. What more do you want? The
                                                             K‐Swiss Men's Bigshot Light Tennis Shoe, also allows for a     toebox is a bit wide which is good for me and also allows for
2234 B008CUKRRQ REDACTED     7/14/2014 REDACTED   REDACTED   White/Black/Brillant Blue, 10.5 M US     lot of ...            a lot of lateral stability.

                                                                                                                            I love this chair because me and my honey can sit next to
                                                                                                         Perfect for a      eachother without any barriers between us!!!! Its comphy
2235 B009R8Q3P2 REDACTED     10/5/2013 REDACTED   REDACTED   Kelty LowLove Chair, Black                  loving couple      for an outdoor folding chair and short for outdoor concerts!!
                                                             Slumber Pet Sherpa Crate Beds ‐                                what can i say,its a comphy little bed for your fury friend to
                                                             Comfortable Bumper‐Style Beds for Dogs                         cath some zzzzzs. my guy liked it from the start,laid in it as
2236 B000LLW35S REDACTED     2/18/2013 REDACTED   REDACTED   and Cats, X‐Small, Wine                bed                     swoon as i got it out of the box.

                                                                                                                            These are really very nice compared to another set I got.
                                                                                                                            The straps on these are long for big legs like mine & they
2237 B000PDN00E REDACTED     4/19/2015 REDACTED   REDACTED   Crain 197 Comfort Knee Pads                 Very nice.         are comphy.I would recommend this pair to friends


                                                                            Page 326 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 332 of 394
               Encoded             Item         Item
    ASIN       Review ID Submitted Category     Subcategory Item                                      Review Title        Review

                                                           Women's Low Cut Athletic Cotton Socks
2238 B078KZQGPP REDACTED   3/2/2018 REDACTED    REDACTED   Hippih Sports Ankle No Show Socks 6 Pack   Five Stars          Super comphy great price. Would recommend
                                                           Gildan Men's Heavy Blend Crewneck          Exactly as
2239 B01M1MFI11 REDACTED   2/4/2018 REDACTED    REDACTED   Sweatshirt ‐ Large ‐ Sports Grey           described           Comphy... warm... Will purchase more
                                                           CRZ YOGA Women's Light Support             To bad cuz it was
                                                           Comfort Wirefree Plunge Bra Strappy        super cute and      Way too small. To bad cuz it was super cute and looked
2240 B01MRI0T6T REDACTED   6/23/2017 REDACTED   REDACTED   Yoga Sports Bra Fuchsia L                  looked comphy       comphy. Gave it to a friend.
                                                                                                                          Bought these for my daughter to use fabric paint on. Great
                                                           DailyShoes Women's Knee High Punk      Great fit and she       fit and she has narrow feet. Not comphy enough to wear all
2241 B00M0Y3OA2 REDACTED   1/31/2016 REDACTED   REDACTED   Sneaker Boots Punk‐Hi White, 9         has narrow feet         day but a good long time.
                                                           Sanuk Womens Bianca Oxford Indigo Size
2242 B010GE4EYW REDACTED   8/31/2015 REDACTED   REDACTED   9                                      Five Stars              Super comphy!
                                                                                                                          Got this to replace my old nxe belly and I'm in love with
                                                                                                                          this. Small, lightweight and so comphy! I'm a 32 waist and it
2243 B001713EMC REDACTED   9/11/2014 REDACTED   REDACTED   Proto Paintball Fighter 3+4 Pod Harness    Comphy belt         feels perfect plus can't beat the price.

                                                           Fruit of the Loom Women's 6 Pack                               Very comphy, medium weight material and no rolling of the
                                                           Comfort Covered Waistband Boyshort                             legs or waist. I did have one pair that the seam was fraying
2244 B00ET1V41A REDACTED   8/26/2014 REDACTED   REDACTED   Panties, Assorted, 7                       Love this brand!    at the bottom leg. Crossing my fingers the others don't do it.
                                                           Teva Women's Freewheel Sneaker,Deep                            Fast shipping,fit perfect,cute swede shoes,comphy!color
2245 B00ASTT0WW REDACTED   9/11/2014 REDACTED   REDACTED   Teal,8.5 M US                              Teva shoe           exactly has shown.




                                                                          Page 327 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 333 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title        Review

                                                                                                                          Pro’s ‐ the hammock itself is nice, material is comphy but
                                                                                                                          sturdy, the bug net is a fine pattern and is well made. Also
                                                                                                                          comes with a nice green ridgeline for the net. Hammock
                                                                                                                          folds up nice and slides right into the stuff sack.Con’s ‐ the
                                                             Flower Sea9 Lightweight Parachute                            “straps” that come with it are rubbish, they are just a 1”
                                                             Backpacking Camping Hammock                                  woven strap with no loops or anything. They will be useful
                                                             Mosquito Net Hammock Hiking Hanging        Pro’s ‐ the       for other things but i got another set of straps to hang the
                                                             Bed Portable High Strength Parachute       hammock itself is hammock with. Also hammock seams a bit short for a
                                                             Fabric travel bed for 2 Person Outdoor     nice, material is grown man, but for my kids... perfect!Conclusion ‐ Get this
2246 B01I11H048   REDACTED   2/22/2018 REDACTED   REDACTED   Travel (Amy Green)                         comphy but sturdy hammock, but get a nice set of straps for it.
                                                                                                        Cute but a tad
                                                             Plaka Flat Summer Sandals for Women        narrow for wider They're super cute and comphy. The soles are a tad too
2247 B01LY8MG88 REDACTED     7/24/2018 REDACTED   REDACTED   Black Zebra 11 Palm Leaf                   feet              narrow and long and the straps are a bit loose.
                                                             Peace Yoga Zafu Meditation Yoga
                                                             Buckwheat Filled Cotton Bolster Pillow
                                                             Cushion with Premium Designs ‐ Tree
2248 B01JQU352O REDACTED     3/22/2018 REDACTED   REDACTED   Black 13” x 13” Inch                       Good                Nice great size. And comphy would buy again
                                                             Ribbed Short‐Sleeve Henley Shirt (Large,
2249 B00LYTALN2 REDACTED     5/29/2015 REDACTED   REDACTED   Charcoal)                                  Five Stars          What I expect! Soft and comphy.
                                                             Sofie Women's 100% Cashmere Long
                                                             Sleeve Crew Neck Pullover Sweater, Ice
2250 B00829SWD8 REDACTED 12/29/2014 REDACTED      REDACTED   White, Large                               very nice           Comphy and good fit.Somehow I got 2 of the same.
                                                             crocs Unisex Classic Clog, Khaki, 12 US
2251 B0014C3W62 REDACTED     8/19/2015 REDACTED   REDACTED   Men / 14 US Women                          Five Stars          comphy

                                                             DJ LAD ADVANTAGE PIQUE POLO                                    Great golf shirt, very roomie and extremely comphy to
2252 B006HT3NGQ REDACTED     8/27/2013 REDACTED   REDACTED   (WHITE/NEW NAVY) (XL)                      Great golf shirt    swing a golf club, I bought it every color and love them all




                                                                            Page 328 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 334 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                     Review Title   Review

                                                                                                                      This tunic is so soft, I love it. I got the red print to wear this
                                                                                                                      fall ( I have learned not to wait, or my size will not be
                                                                                                                      available), to wear with grey leggings. September is one of
                                                             Hibelle Womens Short Sleeve Tunic Tops,                  our hottest months, so I am thrilled to find this soft,
                                                             Ladies Shirts for Leggings Fashion Clothes               comphy tunic in a fall colour. This may be too thin for some
                                                             Crew Neck Designer Attire Boho Floral                    people, but I always wear a camisol under everything. The
                                                             Country Style Knitted Tee Slim Fitting                   colour is true to the picture, and I sized up so the top would
2253 B072Q1PHNY REDACTED     7/17/2017 REDACTED   REDACTED   Blouse Red XX‐Large                        Very nice!    be loose but not hang on me.
                                                             Just My Size Women's Plus‐Size Stretch
2254 B01B3ITZSU   REDACTED    8/3/2017 REDACTED   REDACTED   Jersey Capri, Black, 2X                    Five Stars    LOVE these leggings! Fits perfect and comphy!

                                                                                                                      I really needed a new pair and was happy to be to try these
                                                                                                                      out. Unfortunately my review isn't going to be that long in
                                                                                                                      detail. As much as I loved this bluetooth headphone, they
                                                                                                                      didn't last long as seen in pic. Broke only after a few uses.
                                                                                                                      It's a shame because they were really cute in color and the
                                                                                                                      best part was comphy for my ears. A lot of headphones like
                                                             Bluetooth Headphones Stereo,Wireless                     this one would be uncomfortable for my small ears. But the
                                                             Earbuds Sport 2016‐ Crystal Clear Music                  company was awesome in keeping In touch during the
                                                             with Responsive Microphone to Answer                     process of getting these. I just wished they would have
                                                             Calls While Running,Compatible with       Bluetooth      lasted."I've recieved this product in exchanged for an
2255 B01464K32K REDACTED     5/31/2016 REDACTED   REDACTED   Iphone 6, 6 Plus, 5 and Android           Headphones     honest review."
                                                             CYZ Men's 100% Cotton Jersey Knit
                                                             Pajama Pants/Lounge Pants‐
2256 B0188GE9S6 REDACTED     11/7/2016 REDACTED   REDACTED   MazarineBlue‐M                            nice fitting   comphy




                                                                            Page 329 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 335 of 394
                Encoded             Item        Item
    ASIN        Review ID Submitted Category    Subcategory Item                                    Review Title       Review


                                                                                                                       Cute,warm,comphy,and long enough for a tall girl and the
                                                                                                                       feet of it was long to insure that a teen with a narrow size
                                                                                                                       11.5 would not cause pain like others when sleeping,if
                                                                                                                       standing,then the room in the feet are fine due to gravity
                                                                                                                       and loose fit but from the experience from another brand
                                                                                                                       ,its like your toes hurt,and I literally had a blister from
                                                                                                                       sleeping in one that has the same room in the feet but for
                                                                                                                       some reason when you are lying down,you keep having to
                                                                                                                       move room to your lower body to keep room for your feet.I
                                                                                                                       personally would like to be able to zipper off the feet for
                                                                                                                       sleep due to its like sleeping with dirty slippers on unless
                                                                                                                       you wear slippers over the onsies while lounging around.I
                                                           Paul Frank Junior's Sparkle Ice Hoodie   very cozy if you   do miss the lack of pockets to keep warm like the others we
2257 B00E5AR4PK REDACTED    1/3/2014 REDACTED   REDACTED   Footie Jumpsuit, White Multi, X‐Large    are under 5'7",    own,especially since the arm length is short.
                                                           Z‐CoiL Women's Sidewinder Black Sandal
2258 B00VFD45LG REDACTED   7/28/2017 REDACTED   REDACTED   8 C/D US                                 Five Stars         Fun. Comphy
                                                           Tsmile ღWomen Sandals❀ Summer
                                                           Clearance Flat Sandals for Women
                                                           Fashion Casual Beaded Sandals Beach
2259 B0791HGMPG REDACTED   3/30/2018 REDACTED   REDACTED   Shoes (8, Silver)                        Five Stars         very comphy
                                                                                                                       these shirts run a bit small so they are tight not so comphy
                                                                                                                       but they are soooooooo cute . i recomend that you get a
                                                           New Dog & Cats Girls Sleeveless Yellow                      size up that would be the best just to make sure it does not
2260 B0038K3MSG REDACTED    9/7/2011 REDACTED   REDACTED   Pattern Top 8                            not the best       cut off your circulation..
                                                           Easy Spirit Women's Traveljewel Mule,                       Great and comphy shoes for my 96 year old Mother ‐ she
2261 B01LBWM5BC REDACTED   4/16/2017 REDACTED   REDACTED   Silver/Light Gold Leather, 8.5 M US      Five Stars         loves them!
                                                           YOU&JIE&PING Men's Black Long Hooded
                                                           Cardigan Large Cape Cloak Coat (US       Worn for a 2
2262 B01MCR4DTY REDACTED 10/21/2017 REDACTED    REDACTED   L/Asian 2XL)                             weeks love it      Fantastic so warm and comphy i never wanna takeit off




                                                                         Page 330 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 336 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title         Review
                                                              Holisouse slipper,Warm you a whole
2263 B077Z8CZ3J   REDACTED 12/11/2017 REDACTED    REDACTED winter                                       Nice slippers        Very comphy
                                                                                                                             saw a friend with a pair of these so i decided to buy a pair
                                                              Teva Men's Mush Atoll Chukka                                   most comphy shoe ive ever purchased i would for sure buy
2264 B006FTAK32 REDACTED     1/24/2013 REDACTED   REDACTED    Boot,Dune,11 M US                         excellent            these again
2265 B00F0QAWIO REDACTED     4/22/2018 REDACTED   REDACTED    Yunga Tart Seatz Bath                     Five Stars           comphy as expected
                                                                                                                             They were great for first time skiing. My feet stayed dry and
                                                                                                                             the socks had some shin padding for terrible rental boots.
                                                              Eurosocks Women'sSweet Silver Ski                              Very comphy and a previous review said the socks smell
2266 B00NTRC9TG REDACTED     3/23/2016 REDACTED   REDACTED    Socks, Ottanio, Medium                    Good socks           nice ‐ it's funny because it's true.

                                                                                                                             Great cotton pajamas for my son as he grows. I love how
                                                                                                        Goodbye              these feel and fit. Also its great that they stretch. Much
                                                              KikizYe Little Footed Pajamas for Boys    Carter's!!!! Great   better than Carter's in my opinion because theirs are mostly
                                                              "Airplane" Sleeper 100% Cotton Blanket    cotton pjs for my    not that stretchy and fit too tight for my son. These are not
2267 B071WN5VY4 REDACTED     8/13/2017 REDACTED   REDACTED    Blue Size 4T                              son.                 as tight . Definitely getting more later. So comphy amd cozy.
                                                              Nike Womens 5 Pro Core Compression
2268 B00DGCKNDS REDACTED 12/31/2015 REDACTED      REDACTED    Shorts‐Black/White‐Large                  Five Stars           Comphy...wore all day at disney
                                                              Aleumdr Womens Waistband Side
                                                              Bottom Board Shorts Swimming Panty
2269 B01HNLL48U REDACTED     1/25/2017 REDACTED   REDACTED    Black XXL                                 Five Stars           Fit great and comphy for our weekend at a waterpark.
                                                              Dickies Men's Loose Fit 5‐Pocket Jean,
2270 B00NLAK9L6 REDACTED     5/19/2015 REDACTED   REDACTED    Rinsed Indigo, 40x30                      Five Stars           Super Comphy and perfect fit.

                                                                                                                         This Pet Bed Is So Cute And It's Really Soft And Comphy For
                                                                                                                         My Chiuahuah When I Gave It To Her She Got All Excited
                                                                                                                         And Happy And Ran Right On To It I Love The Emojis On The
                                                                                                                         Pet Bed I Think It's So Cool I Think This Is A Super Cute
                                                                                                                         Addition To My Home Decor The Bed Is Also Well Made The
                                                              Hollypet 19.7x16.14x6.3 inch, Plush Dog                    Materials Feel Nice And It's Got A Convenient Low Side So
                                                              Bed Rectangle Warm Pet Bed, Creative      Super Cute Doggy It's Easy For My Dog To Step Into Overall I Would Say This Is
2271 B01LXA32DA REDACTED     6/14/2017 REDACTED   REDACTED    Pattern Design                            Bed              A Nice Product And Im Very Pleased With My Order


                                                                             Page 331 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 337 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                           Review Title        Review
                                                              Next Level N6210 T‐Shirt, Black + Red (2       Very comfortable    Great comphy fit. Great look for going out or just hanging
2272 B07D1CL4N6 REDACTED     8/18/2018 REDACTED   REDACTED Pack), XX‐Large                                   t‐ shirts           around the house. Two thumbs up!
                                                              Bear Butt Double Parachute Camping             I LOVE MY           I LOVE MY HAMMOCK! It will definatly be getting a lot of
2273 B01D3PJMI4 REDACTED     6/10/2016 REDACTED   REDACTED Hammock, Sky Blue / Pink / White                  HAMMOCK             use this summer , so comphy and very durable!
                                                              Women’s Extra Long Striped Socks Over
                                                              Knee High Opaque Stockings (Black &
2274 B00PYFFY3Y   REDACTED 12/30/2015 REDACTED    REDACTED Purple)                                           Five Stars          Super comphy

                                                                                                             I would have
                                                                                                             prefered 91/2
                                                               RYKA Women's Dash 2 Walking Shoe,             wide for a perfect
                                                               White/Metallic Lake Blue/Chrome               fit but was unable I would have prefered 91/2 wide for a perfect fit but was
2275 B00MFUXKW8 REDACTED      7/6/2016 REDACTED   REDACTED     Silver/Steel Grey, 10 W US                    to find that size  unable to find that size. Love the style for years. Comphy.
                                                               F‐32 Handle ‐ 18 COLORS ‐ Available For
                                                               30oz or 20oz YETI, RTIC (PREVIOUS
                                                               DESIGN), OZARK TRAIL, SIC CUP Rambler
                                                               & More Tumbler Mug ‐ Black Blue Wine          love these handles love these handles bought 2 for 20oz and then bought 2 for
                                                               Purple Pink Red & More ‐ BPA FREE             bought 2 for 20oz 30 Yetis Perfect in every way. very comphy in hand just like
2276 B01H2O77U2 REDACTED     1/24/2018 REDACTED   REDACTED     (30OZ, ZEN GRAY)                              and then bought ... my old friend glass coffee cup!
                                                                                                                                 Table is all I expected except for the head raising option.. To
                                                                                                                                 lower you must bring it to 90 degrees then go back, like a
                                                               EARTHLITE 32‐Inch Ellora Tilt Electric Lift   like a cheap beach cheap beach chair. Table itself is comphy and easy to work
2277 B0016JL3NC   REDACTED   2/13/2016 REDACTED   REDACTED     Massage Table (Sapphire)                      chair               and move.

                                                                                                                                 Super comphy, and a nice feel and drape to the fabric.
                                                                                                                                 Waistband could stand to be an inch or two larger as i
                                                                                                                                 prefer to wear pants closer to the hips than my waist where
                                                               Super Comfortable Modal Cotton Harem          Nice fabric, good   these sit. Length was pretty good too, but if you're tall they
                                                               Loose ‐ Relaxed Fit Yoga Pants for            drape. Sits at      won't drape much at the bottom. I'm 5"10' 150lbs and wear
2278 B010N0TLY2 REDACTED     11/6/2015 REDACTED   REDACTED     Women, Black ‐ Medium                         natural waist.      about a size 7/8 in pants. I got the medium.




                                                                               Page 332 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 338 of 394
                Encoded             Item        Item
    ASIN        Review ID Submitted Category    Subcategory Item                                       Review Title         Review
                                                                                                                            I'm 5'5", top 39', waist 35", hips 47"! This dress fits loose
                                                                                                                            enough and not to tight. It's a comphy fit. The length is an
                                                           STYLEWORD Women's Summer Cold                                    inch shorter than I want, so it will fully show your shoes.
                                                           Shoulder Floral Print Elegant Maxi Long                          This dress is a stretch and a very good quality material.
2279 B07BT7QMNQ REDACTED    8/3/2018 REDACTED   REDACTED   Dress with Pocket(Floral01,L)               Large                Hope this helps.
                                                                                                                            Way too big!! I could have gotten away with ordering an
                                                                                                                            entire size too small. Even woth the buckle clasp on the
                                                           ACORN Women's Prima Ankle Dress                                  very last hole they are still too lose. They are comphy but
2280 B00MR7HX68 REDACTED   8/24/2016 REDACTED   REDACTED   Sandal, Graphite, 9 M US                    just way too big!!   just way too big
                                                                                                       oddly comphy for
                                                           Indigo Rd. Women's Baku Gladiator           a shoe with no       oddly comphy for a shoe with no support.I wish it came in
2281 B01M10TTRR REDACTED   7/18/2017 REDACTED   REDACTED   Sandal, Black, 9.5 M US                     support. I ...       100 colors so I could have more!

                                                                                                       Xl fits me perfect
                                                           Volcom Men's Flanibus Long Sleeve,          usually in between Xl fits me perfect usually in between a large and xl.Very
2282 B00IAZRNXO REDACTED   5/30/2015 REDACTED   REDACTED   Fatigue Green, X‐Large                      a large and xl     comphy great for sitting around a campfire on a cool night.
                                                           ExOfficio Men's Give‐N‐Go Boxer, Black,                        Great quality, prompt delivery, no seam in crotch! Very
2283 B0036ZA02Y REDACTED 12/24/2014 REDACTED    REDACTED   Large                                       Five Stars         comphy
                                                           In the Mix MIX Brushed Stainless Steel
                                                           Faux Leather Grey 26‐inch Seat Height                        Ordered 3 and they worked perfectly at the island. Comphy
2284 B00MEVZS3W REDACTED   11/2/2016 REDACTED   REDACTED   Stationary Bar Stool                        Comphy & sturdy. & sturdy.
                                                           Apparel Sense A.S Juniors Ponte Knit High
                                                           Rise Stretch Skinny Jegging Pants
2285 B00MBMWJYAREDACTED    5/27/2015 REDACTED   REDACTED   (Medium, Khaki)                             Five Stars           AMAZING AND COMPHY :)
                                                           Cute to the Core Critter Round Toe
                                                           Casual Ballet Flats ‐ Unicorn Bear Cow
2286 B012PSAXC4 REDACTED   5/13/2016 REDACTED   REDACTED   Sheep Panda Animals                         Five Stars           There perfect, comphy and fit so well!




                                                                          Page 333 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 339 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title         Review

                                                                                                                             I LOVE THAT THE CHAIRS ARE SO COMPHY ‐ BUT ONE OF
                                                                                                                             THE ZIPPERS BROKE THE VERY FIRST TIME THE CHAIR WAS
                                                                                                                             USED! NOT HAPPY ABOUT THAT DUE TO THE COST OF A
                                                                                                        I LOVE THAT THE      CHAIR LIKE THIS. I'M NOT ABLE TO RETURN BECAUSE THE
                                                                                                        CHAIRS ARE SO        BOX THE CAME IN WAS ABSOLUTLEY TOO BIG FOR THESE
                                                             2 Tommy Bahama Backpack Beach              COMPHY ‐ BUT         CHAIRS. SO I THREW IT AWAY. I WOULD LIKE THE ONE WITH
2287 B01NCKYJNG REDACTED      6/7/2017 REDACTED   REDACTED   Chairs/Turquoise + 1 Medium Tote Bag       ONE ...              A BROKEN ZIPPER REPLACED.
                                                             Skechers for Work Women's Maisto           Best work shoe       Best work shoe ever, comphy with lots of cushion! They
2288 B00ITETLUO   REDACTED   6/15/2017 REDACTED   REDACTED   Shape Ups Work Boot,Black,8 M US           ever                 make me feet not ache at all, will buy again!!
                                                             Ryka Women's Harmony Cross Trainer,
2289 B01N6Z9CMN REDACTED      6/7/2018 REDACTED   REDACTED   Grey/Meteorite/Beach, 9.5 M US             Five Stars          fits great and very comphy
                                                                                                                            Awsome product. The hard plastic piece that covers the
                                                             Mueller Tennis Elbow Support with Gel      Mueller Tennis      loop was very uncomfortable, so I cut it off. Other than
2290 B0027VOS8U REDACTED 10/25/2013 REDACTED      REDACTED   Pad, Black, One Size Fits Most (Pack of 1) Elbow with gel pad that, its most comphy.
                                                                                                        This are super      This are super comphy but I do have to say a long shirt is
                                                             90 Degree By Reflex ‐ High Waist Tummy comphy but I do         needed over them. The material is thinner and see through.
                                                             Control Shapewear ‐ Power Flex Capri ‐     have to say a long You wouldn’t want to work out in these with a short shirt
2291 B071NZT9V9 REDACTED     1/21/2018 REDACTED   REDACTED   Black and Heather Charcoal 2 Pack ‐ Small ...                  and bend over!
                                                                                                                            They could be more comphy if the edge of the shoe by the
                                                                                                        They could be       heel was not so stiff, it cuts into my skin and I had blisters
                                                             Skechers Sport Women's Ezflex 2 Flighty more comphy if         on both feet after walking to work with them for 15 min.
2292 B014EY4WQK REDACTED 10/13/2016 REDACTED      REDACTED   Flat,Black Flighty,9 M US                  the edge of the ... Havent worn them since
                                                             Hanes Men's 7‐Pack Boxer Brief,
2293 B00LHMN6B0 REDACTED     2/21/2017 REDACTED   REDACTED   Black/Grey, XX‐Large                       Five Stars          Comphy and super soft
                                                             Original Bones DogBones Ortho Bone         Double good
2294 B00CL7NF7U REDACTED     2/25/2015 REDACTED   REDACTED   Cervical Pillow, Brown                     dogbone pillow!     Option to use low side or high side, very comphy!

                                                             Pillow Perfect Yellow Damask Reversible                         Slightly smaller then I thought they would be but clean up
2295 B00CACK3O4 REDACTED      4/6/2015 REDACTED   REDACTED   Chair Pad, Gray/Greenish, Set of 2         worked for me!       nicely and are comphy!! Great design..




                                                                            Page 334 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 340 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                         Review Title      Review
                                                              Cotton Full/Queen Comforter Set ‐
                                                              Venice 6 Piece White Yellow and Gray
                                                              Bedding Includes 1 Medallion Pattern                           I really dig this set. I'm always hesitant not being able to
                                                              Comforter 2 Shams 1 Bedskirt 2                                 feel the material ahead of time, but this is rather comphy.
2296 B0752X6TH5 REDACTED 10/21/2017 REDACTED      REDACTED Decorative Pillows                              I dig it          The throw pillows look nice too

                                                               Beckham Hotel Collection Gel Pillow (2‐
                                                               Pack) ‐ Luxury Plush Gel Pillow ‐ Dust                        These pillows are so comphy. Full and fluffy. The kings are
2297 B01LYNW421 REDACTED 11/14/2017 REDACTED      REDACTED     Mite Resistant & Hypoallergenic ‐ Queen Comphy Pillows        big and long. Great buy

                                                               Coop Home Goods ‐ PREMIUM
                                                               Adjustable Loft ‐ Shredded
                                                               Hypoallergenic Certipur Memory Foam
                                                               Pillow with washable removable cooling                        Really comphy pillows. It is taking a while for the smell to
2298 B00EINBSJ2   REDACTED    1/8/2018 REDACTED   REDACTED     bamboo derived rayon cover ‐King            Comphy!           come out of them, but otherwise I love them.
                                                                                                                             this was the most amazing, great, nice, lazy pillow I have
                                                               Dream Supreme Plus Gel Fiber‐Filled                           Evvvvverrrrrrrrrrrrr bought!!!!! so Comphy I need 5 more
2299 B000RGXNM4 REDACTED     8/13/2013 REDACTED   REDACTED     Pillows, Standard (Set of 2)                awesome!          words....
                                                               Chezmoi Collection Extra Filled Down
                                                               Alternative Euro Pillow Cushion Insert
2300 B00M8M5WB REDACTED      6/23/2015 REDACTED   REDACTED     28"x28" (set of 2)                          Five Stars        Love these! Exactly what I needed. So soft and comphy!
                                                               Beckham Hotel Collection Microfiber
                                                               Mattress Pad ‐ Quilted, Hypoallergnic,
2301 B06ZZX8DXY REDACTED     6/15/2017 REDACTED   REDACTED     and Water‐Resistant ‐ Full                  Five Stars        Looks great and very comphy. Good deal for the price.
                                                               AmazonBasics Microfiber Sheet Set ‐ Full,
2302 B00Q7OAPM6 REDACTED     1/10/2016 REDACTED   REDACTED     Dark Grey                                   Five Stars        comphy

                                                               Down Alternative Comforter (White,King)
                                                               ‐ Quilted Comforter ‐ Hypoallergenic,
                                                               Plush Siliconized Fiberfill Duvet Insert ‐
                                                               Baffle Box Stitched Exclusively by The                        This bedspread is wonderful so very comphy beautiful and
2303 B01N7NGYS4 REDACTED      4/1/2017 REDACTED   REDACTED     Great American Store RN# 148186            Lovely bedspread   the price is amazing can't go wrong with this .


                                                                              Page 335 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 341 of 394
               Encoded             Item         Item
    ASIN       Review ID Submitted Category     Subcategory Item                                        Review Title        Review
                                                            SleepMax Labs MicroBead Ultra Soft
                                                            Travel Neck Pillow ‐ Hypoallergenic
                                                            Velvety Cover w/ Easy Comfort Snap
2304 B00BOS9D9Q REDACTED   7/14/2014 REDACTED   REDACTED Deluxe Burgundy                                Five Stars          Very comphy!
                                                            Queen Blanket Sumptuously Soft Plush
                                                            Purple/lilac Sherpa Blankets / Reversible
2305 B006NHO90Q REDACTED   3/31/2015 REDACTED   REDACTED Winter Bedspread                               Five Stars          Very comphy n warm


                                                                                                                            I love the feel of microfiber fabric! And I have the perfect
                                                                                                                            pillow. Combining those two elements are making it harder
                                                                                                                            and harder to part company in the morning and getting my
                                                                                                                            backside out of bed! I'm changing colors in my home and
                                                                                                                            the color in the ad matched the color I expected exactly.
                                                             Queen Size Sheet Set ‐ 6 Piece Set ‐ Hotel                     This turned out to be an excellent purchase and
                                                             Luxury Bed Sheets ‐ Extra Soft ‐ Deep                          value![[ASIN:B0125Q7KKY Queen Size Sheet Set ‐ 6 Piece
                                                             Pockets ‐ Easy Fit ‐ Breathable & Cooling                      Set ‐ Hotel Luxury Bed Sheets ‐ Extra Soft ‐ Deep Pockets ‐
                                                             Sheets ‐ Wrinkle Free ‐ Comfy ‐ White                          Easy Fit ‐ Breathable & Cooling Sheets ‐ Wrinkle Free ‐
2306 B0125Q7KKY REDACTED   5/11/2017 REDACTED   REDACTED     Bed Sheets ‐ Queens Sheets ‐ 6 PC          GREAT Product!      Comphy ‐ White Bed Sheets ‐ Queens Sheets ‐ 6 PC]]

                                                                                                                          My daughter had this on her wish list so I surprised her with
                                                             Brunton International Jackal Stripe Bed                      it. She loves it! Says it's comphy and she uses it in bed while
                                                             Rest, 29.5 by 16.5 by 17‐Inch,             My daughter loves reading or on the floor against the sofa. Good quality
2307 B00ABFVR1U REDACTED   4/26/2013 REDACTED   REDACTED     Taupe/Camel                                it!               product and she recommends it highly.

                                                             Bedsure Two‐Pack Satin Pillowcases Set
                                                             for Hair Cool and Easy to WASH King                            Love my silky soft pillow cases. Cool and comphy to sleep
2308 B0756VN9BH REDACTED   5/5/2018 REDACTED    REDACTED     20x40 Striped Ivory with Envelope Closure So soft!             on and holding up well in the wash.

                                                                                                        They are very soft
                                                             TRIBECA LIVING Solid 5 oz Flannel Extra    and comphy!! Do They are very soft and comphy!! Do not pill when washed,
2309 B01M3OBVHD REDACTED   2/17/2018 REDACTED   REDACTED     Deep Pocket Sheet Set, King, Silver Grey   not ...            the sheets stay smooth. I will by more of this sheet.


                                                                            Page 336 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 342 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                         Review Title        Review
                                                              Utopia Bedding‐Fitted Sheet (Queen ‐
                                                              Grey) ‐ Deep Pocket Brushed Microfiber,
                                                              Breathable, Extra Soft and Comfortable ‐
                                                              Wrinkle, Fade, Stain and Abrasion                                Soft and comphy. Doesn't collect pet hair. I will order
2310 B01IE7P2VW REDACTED     4/27/2017 REDACTED   REDACTED Resistant                                       Five Stars          another one.
                                                              Utopia Bedding Printed Comforter Set
                                                              (Queen, Grey) with 2 Pillow Shams ‐
                                                              Luxurious Brushed Microfiber ‐ Goose
                                                              Down Alternative Comforter ‐ Soft and
2311 B01CNL8Q68 REDACTED     5/22/2017 REDACTED   REDACTED Comfortable ‐ Machine Washable                  Five Stars          It is perfect, So soft makes sleeping really comphy.

                                                               Zen Bamboo Elevating Leg Rest Pillow
                                                               Memory Foam Leg Rest Pillow ‐ Reduces
                                                               Back Pain & Improves Circulation ‐
2312 B073DK9B83 REDACTED     1/15/2018 REDACTED   REDACTED     Includes Removable Bamboo Blend Cover Nice and comphy           So comphy and soft. Great to elevate feet.

                                                               Chezmoi Collection 3‐Piece Hotel Dobby                          My daughter is always cold....except now. She actually
                                                               Stripe Down Alternative Comforter Set,                          needed to remove the other blankets she was using. Now
2313 B00DSREN46 REDACTED     1/25/2017 REDACTED   REDACTED     Full/Queen, Black                           Great Buy           she is warm and comphy. Her dog likes it too.
                                                               Santori Premium Travel Pillow, Memory
                                                               Foam U‐Type Neck Pillow for Airplane
                                                               Travel, Train, Bus, Car and Camping,
                                                               Removable and Washable Soft Velour          Perfect headrest
2314 B076MDZCY1 REDACTED     8/18/2018 REDACTED   REDACTED     Cover, Side Pocket for Mobile Devices       on a plane seat     Great and comphy on a plane seat
                                                                                                           Really love this.
                                                                                                           Color is pretty
                                                               Blazing Needles Solid Twill Swivel Rocker   accurate and        Really love this. Color is pretty accurate and cushions are
2315 B019JY36XU   REDACTED   11/3/2017 REDACTED   REDACTED     Chair Cushion, 48" x 24", Aqua Blue         cushions are ...    very comphy!
                                                               DreamDNA Gel Infused King Size 2 Inch
                                                               Thick, Visco Elastic Memory Foam            compfey...2nd one
2316 B00CGMBEIM REDACTED     3/28/2015 REDACTED   REDACTED     Mattress Bed Topper Made in the USA         bought            saved our lumpy mattress...so comphy




                                                                              Page 337 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 343 of 394
               Encoded             Item         Item
    ASIN       Review ID Submitted Category     Subcategory Item                                        Review Title        Review
                                                            Napa Sherpa Throw Blanket Blue 50" x
                                                            60" Reversible Bed Throw TV Blanket,
                                                            Super Soft Micro Mink Fleece Couch          Just the best       This is one of the softest and lovely throw I have ever used.
2317 B01K6G596C REDACTED   4/2/2017 REDACTED    REDACTED Blanket Comfort Caring Gift                    throw blanket!      Very nice and comphy! Love it. And price very competitive.
                                                            Sleep Restoration Queen Size Air
                                                            Mattress ‐ Best Inflatable Airbed with                          What an awesome matress. Fills up quick and comphy.
2318 B01F4A3XWW REDACTED   7/7/2017 REDACTED    REDACTED Built‐In Electric Pump ‐ 18" High              Comphy bed          Great for those family holiday visits.
                                                                                                                            These say King/Cal King ‐ but they are just a King. They were
                                                             ROYAL ELEGANCE KING/CAL KING N             Not as advertised   comphy, but they are absolutely microfiber ‐ not 1500 tc
2319 B00CWG3ZCU REDACTED   9/9/2014 REDACTED    REDACTED     Duvet Cover Set, STRIPED GREY              :‐(                 cotton!
                                                             In Style Furnishings Set Of 2 ‐
                                                             Hypoallergenic Soft and Fluffy Down
                                                             Alternative with 100% Cotton Cover and
                                                             EXTRA FINE FIBER/POLY Filling — Dust                           Comphy pillow,not to sofft or hard or bulky. I'd buy
2320 B01KY622EG REDACTED   8/18/2017 REDACTED   REDACTED     and mite Resistant, Standard Size          Comphy              again,after these wear out of course.
                                                             Beckham Hotel Collection Gel Pillow (2‐
                                                             Pack) ‐ Luxury Plush Gel Pillow ‐ Dust                         These are wonderful pillows. I have ordered another set. So
2321 B01LYC1XSM REDACTED   11/6/2017 REDACTED   REDACTED     Mite Resistant & Hypoallergenic ‐ King     Pillows             comphy.
                                                             Natural Comfort King Classic White
                                                             Goose Down Feather Pillow, Firm Fill 60‐
2322 B003TV4Q6Q REDACTED   6/3/2015 REDACTED    REDACTED     Ounce, Set of 2                            Five Stars          super comphy son loves it
                                                             Hanna Kay Hypoallergenic Quilted
                                                             Stretch‐to‐Fit Mattress Pad, 10 Year
2323 B00MV1DB6Q REDACTED   6/25/2016 REDACTED   REDACTED     Warranty‐Clyne Collection (Queen)          Four Stars          great fit and very Comphy

                                                                                                                            Absolutely Love Love it!! Sooo Comphy, never realized how
                                                             Lausonhouse 100% Linen Duvet Cover         Absolutely Love     soft linen duvet cld be!! Happy I took a chance read great
2324 B076Q7CSPG REDACTED   5/11/2018 REDACTED   REDACTED     Set ‐ Full/Queen ‐ Chambray Blue           Love it             reviews !!! Money was worth every penny!!
                                                                                                                            We have a inexpensive mattress at camp, not near as
                                                                                                                            comphy as our home mattress. We got this mattress , gel‐
                                                             Linenspa 3 Inch Gel Swirl Memory Foam                          swirl foam pad for our camp bed, and it is MUCH better,
2325 B071Y8GR8C REDACTED   10/8/2017 REDACTED   REDACTED     Topper ‐ Queen                             Happy Camper        Happy Camper !!


                                                                            Page 338 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 344 of 394
                Encoded             Item        Item
    ASIN        Review ID Submitted Category    Subcategory Item                                        Review Title      Review
                                                            Everlasting Comfort 100% Pure Memory
                                                            Foam Neck Pillow Airplane Travel Kit with
                                                            Ultra Plush Velour Cover, Sleep Mask and
2326 B06WWFYCSG REDACTED 11/15/2017 REDACTED    REDACTED Earplugs                                       Four Stars        Comphy. Wish it had a little more support.
                                                            Chanasya Super Soft Shaggy Longfur
                                                            Throw Blanket | Snuggly Fuzzy Faux Fur
                                                            Lightweight Warm Elegant Cozy Plush
                                                            Sherpa Fleece Microfiber Blanket | for
                                                            Couch Bed Chair Photo Props ‐ 50"x 65" ‐                      Snow White in color. Super warm. Very comphy. Looks
2327 B01FVHT0FC REDACTED    2/4/2018 REDACTED   REDACTED White                                          Love              more expensive than it was.
                                                            Total Pillow Microbead Portable Pillow ‐
                                                            Use at Home or On The Go To Support
2328 B005BX039Y REDACTED   2/22/2017 REDACTED   REDACTED Your Neck, Back and Knees                      Four Stars        very comphy thank you
                                                            Comfy Bedding Red Plaid Down
                                                            Alternative 3‐piece Comforter Set (Red,                       This comforter is so soft and comphy and the color is just as
2329 B0155M7UKK REDACTED   4/16/2017 REDACTED   REDACTED Queen)                                         Looks great!      described. Looks great!

                                                                                                                          Heat half way after 3 weeks. Sadly, as cute and comphy as
                                                                                                                          this throw is, after 3 weeks of daily use, it only heats a small
                                                                                                                          side of the entire blanket. VERY DISAPPOINTED for the
                                                             Sunbeam Reversible Sherpa/RoyalMink        Stopped heating   brand and price. I WAS in love with this product at first. SO
                                                             Heated Throw Blanket with EliteStyle II    after 3 weeks.    BUMMED. <SIGH>. I have health problems and it is just too
2330 B0088AHJ76 REDACTED   9/22/2017 REDACTED   REDACTED     Controller, Honey,                         Don't bother      much effort to return. UGH. Don't bother for the price.

                                                             Ultimate Dreams King Shredded                                VERY comphy even though I was worried that it would not
2331 B00GURE0LM REDACTED   7/14/2015 REDACTED   REDACTED     Latex/Memory Foam Combo Pillow             Love My Pillow!   hold its shape, it does... Stays cool which is important to me!

                                                             ComfiLife Gel Enhanced Seat Cushion –
                                                             Non‐Slip Orthopedic Memory Foam
                                                             Coccyx Cushion for Tailbone Pain – Office
                                                             Chair Car Seat Cushion – Back Pain &
2332 B014F18ZGU REDACTED   7/18/2017 REDACTED   REDACTED     Sciatica Relief (Lifetime Warranty)       Five Stars         Pretty comphy no complaints


                                                                            Page 339 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 345 of 394
                Encoded             Item        Item
    ASIN        Review ID Submitted Category    Subcategory Item                                      Review Title        Review

                                                           Comfort Orthopedic Memory Foam
                                                           Office Chair and Car Seat Cushion Pillow
2333 B01JG99E0W REDACTED   1/28/2017 REDACTED   REDACTED   for Back Pain and Sciatica Relief (Navy)   Very comphy!        Very comphy....
                                                           Twin XL Extra Long Sheets: Charcoal
                                                           Grey, 1800 Thread Count Egyptian Bed
                                                           Sheets, Deep Pocket. Reg $129.95. Sale
                                                           $39.95. Softest High Thread Count
2334 B074FXD3WX REDACTED    9/8/2018 REDACTED   REDACTED   Sheets, Twin Extra Long Size Sheet Sets.   Great Purchase      I really like them. Wash and dry great.Comphy.
                                                           AmazonBasics Microfiber Sheet Set ‐
2335 B06X9PS779 REDACTED   4/18/2018 REDACTED   REDACTED   Queen, Black                               Five Stars          These sheets are soft and comphy
                                                           Premier Comfort Softspun King Down
2336 B004ZKKHC2 REDACTED   10/2/2014 REDACTED   REDACTED   Alternative Comforter, Blue                Good Quality        Nice and comphy!
                                                           Eddie Bauer 216288 Bear Family Flannel
2337 B01GLOXJJM REDACTED   11/8/2017 REDACTED   REDACTED   Sheet Set, King, Gray                      Five Stars          so warm and comphy
                                                           LUCID Plush Down Alternative Fiber Bed
2338 B00VKCQEHU REDACTED   3/15/2017 REDACTED   REDACTED   Topper ‐ Allergen Free ‐ Queen Size        Five Stars          comphy
                                                           Brentwood Panama Jacquard Chenille 18‐                         The pillows have brilliant color on the flower and are very
                                                           by‐18‐inch Knife Edge Decorative Pillow,                       comphy. A very modern and classic pillow I love them on
2339 B000MGD8X8 REDACTED   3/29/2015 REDACTED   REDACTED   Red Hibiscus                               Beautiful pillows   my couch.
                                                           Egyptian Luxury 1800 Series Hotel
                                                           Collection Quatrefoil Pattern Bed Sheet
                                                           Set ‐ Deep Pockets, Wrinkle and Fade
                                                           Resistant, Hypoallergenic Printed Sheet
2340 B06XTW55NR REDACTED 12/30/2017 REDACTED    REDACTED   and Pillow Case Set ‐ Queen ‐ Taupe        Five Stars          Love them and comphy. Glad I ordered them!
                                                           Full Size Bed Sheets Set Gold, Bedding
                                                           Sheets Set on Amazon, 4‐Piece Bed Set,
                                                           Deep Pockets Fitted Sheet, 100% Luxury
                                                           Soft Microfiber, Hypoallergenic, Cool &
2341 B00VAOQJKA REDACTED 11/10/2017 REDACTED    REDACTED   Breathable                                 Best sheets ever    So soft and comphy




                                                                         Page 340 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 346 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                         Review Title        Review
                                                              Pillowtop Mattress Pad with Fitted Skirt ‐
                                                              Extra Plush Topper Found in Marriott
2342 B00F655P36   REDACTED    3/2/2017 REDACTED   REDACTED Hotels ‐ Made in the USA, Queen                 Five Stars          Very comphy
                                                              TAOSON Home Decorative Cotton Canvas
                                                              Square Deep Gray Stripe Toss Pillowcase
                                                              Cushion Cover Pillow Case with Hidden
                                                              Zipper Closure Only Cover No Insert ‐
2343 B00NU7DT4O REDACTED     5/23/2017 REDACTED   REDACTED 24"x24"(60x60cm)                                Five Stars          soft canvas very comphy
                                                              Elegant Comfort 4‐Piece 1500 Thread
                                                              Count Egyptian Quality Bed Sheet Sets
2344 B0093UR58S REDACTED 10/20/2015 REDACTED      REDACTED with Deep Pockets, King, White                  Five Stars          They are so soft and comphy
                                                              Mayfair Linen 600 Thread Count 100%
                                                              Cotton Sheets ‐ White Long‐Staple Cotton                         These sheets and pillow cases rock! Sooo Soft and Comphy!
                                                              King Sheets, Fits Mattress Upto 18'' Deep                        Very nice material!! They fit our King Size bed that is 14"
                                                              Pocket, Sateen Weave, Soft Cotton Bed        Great Value on      thick no problem. We gave them a wash before putting
2345 B01N5IZ3Z7   REDACTED   2/16/2018 REDACTED   REDACTED Sheets and Pillowcases                          Super Sheets!       them on the bed cause they had a chemical/starchy smell.
                                                              Leachco Snoogle Original
                                                              Pregnancy/Maternity Total Body Pillow,
2346 B000GID3ZA REDACTED     5/30/2017 REDACTED   REDACTED Mauve                                           Five Stars          My girlfriend loves it, the only thing that gets her comphy.

                                                                                                                               Looks great. Good quality and nice accent to any room,
                                                                                                                               however it is extremely uncomfortable to sleep on. I'm 5"8,
                                                                                                                               27 years old and purchased this futon while I stay at a
                                                                                                                               friends place for a few months. I purchased a down
                                                                                                                               mattress topper to make it more comphy. However, this did
                                                               Divano Roma Furniture Collection ‐                              not help. I also have to sleep diagonal so that my feet don't
                                                               Modern Plush Tufted Linen Fabric                                hang off. If you are looking for a futon that is just for looks, I
                                                               Splitback Living Room Sleeper Futon         Looks great. Very   think this is a good choice. If you're looking for a futon to be
2347 B01G4HDYA0 REDACTED      2/1/2017 REDACTED   REDACTED     (Dark Grey)                                 uncomfortable.      functional as a bed, select something else




                                                                              Page 341 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 347 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                       Review Title         Review

                                                             Zippered Cover and Two Classic Comfort
                                                             Pillows included with 2.5 Cloud9 Gel‐
                                                             Enhanced King 2 Inch 100% Visco Elastic
2348 B01N9W6SYC REDACTED     7/16/2018 REDACTED   REDACTED   Memory Foam Mattress Topper                 Awesome topper       Love it!! So comphy!!
                                                                                                                              I was skeptical because of the bug reviews posted. But i
                                                             Home Sweet Home Dreams                                           went ahead and got it anyway since those reviews were a
                                                             Hypoallergenic Down Alternative Bed         Comphy and no        year old. Super comphy and no bugs! I'm a tummy sleepy so
2349 B01E4OYV3O REDACTED     9/14/2017 REDACTED   REDACTED   Mattress Topper, 2" H, Twin                 bugs!                I need super squishy
                                                             Pillowflex Synthetic Down Pillow Insert
                                                             for Sham Aka Faux/Alternative (17 Inch                           This pillow is worth it. It really filled out my case and super
2350 B00GDJLLJG   REDACTED   3/19/2017 REDACTED   REDACTED   by 17 Inch)                                 Perfect form         comphy. It's not too firm and not too soft.

                                                                                                                              these bed sheets are so beautiful and comfortable. EXACTLY
                                                                                                                              what i was looking for!!! I bought the rose gold in a queen
                                                                                                                              (im not much of a pink girl and these are pretty pink‐ but in
                                                                                                                              a sophisticated way). The fitted sheet was rather large at
                                                             Queen Bamboo Sheets ‐ Softest                                    first, but after a wash and dry it's totally perfect. I'm not
                                                             Bedsheets ‐ Skin Friendly And Anti                               someone to spend a lot of money on sheets (or anything for
                                                             Microbial Bed Sheets ‐ Coolest Bamboo       these bed sheets     that matter haha) but these were 100% worth the money.
                                                             Sheets By Linenwalas, India (Queen, Rose    are so beautiful     They have a great cooling effect and they're just so damn
2351 B072JTKZFK   REDACTED    7/3/2018 REDACTED   REDACTED   Gold)                                       and comfortable      comphy
                                                             Chic Home CS1430‐AN Halpert 6 Piece
                                                             Comforter Set Floral Pinch Pleated                               Love, love, love it! the inside feels like a sheet. It does not
                                                             Ruffled Designer Embellished Bedding                             sleep hot, pretty light weight. SO EASY to make bed! Looks
2352 B010C1ZP0G REDACTED      5/2/2017 REDACTED   REDACTED   with Bed Skirt, White, King                 LOVE, love, love it! so very pretty, good price and super comphy!
                                                             Butterfly Craze Girls Flower Floor Pillow
                                                             Seating Cushion, for a Reading Nook, Bed
                                                             Room, or Watching TV. Softer and More
                                                             Plush Than Area Rug or Foam Mat. 16",                            A cushion for my granddaughters chair.Soft and comphy.
2353 B007496M7A REDACTED     7/29/2018 REDACTED   REDACTED   Pink                                        Washable             Looks great!




                                                                            Page 342 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 348 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                         Review Title   Review
                                                              ExceptionalSheets Pillowtop Mattress
                                                              Pad with Fitted Skirt ‐ Extra Plush Topper
                                                              Found in Marriott Hotels ‐ Made in the
2354 B00F655PAO REDACTED 12/29/2016 REDACTED      REDACTED USA, Full                                       Five Stars     So comphy!!
                                                              Indoor / Outdoor Round Tufted Bistro
                                                              Cushion with Ties ‐ Black and Ivory
2355 B011LV7ODM REDACTED     5/12/2017 REDACTED   REDACTED Damask Scroll Fabric ‐ Choose Size (18")        Five Stars     Very comphy and elegant!
                                                              Martha Stewart Collection Diamond
2356 B00OPJU9DK REDACTED     1/26/2016 REDACTED   REDACTED Plush Camel Full/Queen Quilt                    love it.       Soft, comphy and warm, love it.

                                                               Ikea Justina Gray Chair Cushion Pad,
2357 B00PRA3802 REDACTED      2/8/2018 REDACTED   REDACTED     Woven with Yarn , Reversible (2 Cushions)   Three Stars    I didn’t think they were quite as comphy as I expected...
                                                               Hotel Luxury Reserve Collection Bed
2358 B00J5SV12E   REDACTED 10/28/2015 REDACTED    REDACTED     Pillow ‐ King ‐ 2 pk.                       Five Stars     nice and comphy
                                                               6x16 Inch White Cotton‐Blend Zippered
                                                               Bolster Cylindrical Pillow Cover by
2359 B00RYHBM36 REDACTED      8/3/2016 REDACTED   REDACTED     ReynosoHomeDecor                            Five Stars     Comphy sleep
                                                               NC Home Fashions 7 pc bed in a
                                                               bag:Double Ogee Quilt Sets and Geo Oval
2360 B01M7VL910 REDACTED     9/11/2017 REDACTED   REDACTED     Sheet Sets,Queen,Marsala                    Wonderful      Very beautiful and comphy.i love it
                                                               1500 Supreme Collection Extra Soft
                                                               Queen Sheets Set, Mocha ‐ Luxury Bed
                                                               Sheets Set With Deep Pocket Wrinkle
                                                               Free Hypoallergenic Bedding, Over 40
2361 B00AMNAC94 REDACTED     7/20/2018 REDACTED   REDACTED     Colors, Queen Size, Mocha                   Great sheets   Great sheets and very comphy.
                                                               Bed Bath Fashions Fifth Ave Luxury 500
                                                               Thread Count 100% Egyptian Quality
                                                               Cotton Sateen Stripe Sheet Set ‐ Deep
                                                               Pocket Ultra Soft Welspun Hotel Bed
2362 B0753WHSKJ REDACTED     3/22/2018 REDACTED   REDACTED     Linens (Queen, Gray)                        Five Stars     super comphy. Loved sheet set.




                                                                               Page 343 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 349 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title          Review

                                                                                                                              This Pillowcase is amazing!This is my first ever silk pillow
                                                                                                                              case to try and I was really excited to get it. I have hair that
                                                                                                                              is susceptible to frizz and I was looking for this pillowcase
                                                                                                                              for a long time. My first night on it immediately was so
                                                             Bed world 100% double‐sided silk stain                           comphy and cool on my face. It does not make my hair
                                                             hair beauty pillowcase,Stand/Queen,Friut                         frizzy at night and it is so soft on my skin.I'm so in love with
2363 B00VNE8824 REDACTED      9/3/2015 REDACTED   REDACTED   green                                    Love,love,love.....     this silk pillowcase that I will buy another one to match!
                                                             2‐Inch Visco Elastic Memory Foam
2364 B000A8BU42 REDACTED 11/26/2010 REDACTED      REDACTED   Mattress Topper, Queen                   comphy                  Using it in our RV. Much more comphy now.
                                                             Premium Cotton Pillowcases (pack of 2)
2365 B00VEQ3GOQ REDACTED 11/28/2015 REDACTED      REDACTED   (King, White Stripe)                     Nice                    Nice and comphy

                                                             Therapeutic Wedge Pillow ‐CertiPur‐US
                                                             Certified Gel Memory Foam‐ Cool TENCEL
                                                             Removable Fabric Cover ‐Botanic Origin ‐                         Very nice and comphy. Should be careful and check
                                                             Hypoallergenic ‐ 5 Year Warranty ‐Ivory ‐                        measurements before ordering. Is too big for my needs, but
2366 B01KLLRE8S   REDACTED   5/10/2017 REDACTED   REDACTED   Ergonomic Sleep (MODEL)                   Nice                   a quality pillow.
                                                                                                       You do need to
                                                                                                       wash them
                                                                                                       carefully
                                                                                                       (instructions on       Comphy is the right word for these sheets! It's a little
                                                                                                       the package) but       harder to make myself get out of bed in the morning now.
                                                             Comfy Sheets Luxury 100% Egyptian         this is true of any    These sheets are snuggely and cosy. You do need to wash
                                                             Cotton ‐ Genuine 1000 Thread Count 4      fine fabric. I would   them carefully (instructions on the package) but this is true
                                                             Piece Sheet Set‐Fits Mattress Up to 18''  definately             of any fine fabric. I would definately recommend this item
2367 B072PX3F2W REDACTED     2/10/2018 REDACTED   REDACTED   Deep Pocket (California King, Cream)      recomme                to friends.




                                                                            Page 344 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 350 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                        Review Title      Review

                                                             Queen Size Sheet Set ‐ 6 Piece Set ‐ Hotel
                                                             Luxury Bed Sheets ‐ Extra Soft ‐ Deep
                                                             Pockets ‐ Easy Fit ‐ Breathable & Cooling
                                                             Sheets ‐ Wrinkle Free ‐ Comfy ‐ White
2368 B0125Q7KKY REDACTED     5/19/2016 REDACTED   REDACTED   Bed Sheets ‐ Queens Sheets ‐ 6 PC            Five Stars        High quality, comphy
                                                             Sunbeam Velvet Soft Plush Heated Throw                         Absolutely love my new heated throw ...great comphy and
                                                             Blanket Various Colors Size: 50 x 60 3       Absolutely love   GREAT quality. You dont feel the coils, its the best heated
                                                             Heat Setting Remote Control Auto Off         my new heated     throw that I have had. Thankyou Amazon and for the
2369 B016AXRAWG REDACTED     2/16/2016 REDACTED   REDACTED   (Cocoa (Beige/Tan/Brown))                    throw             speedy delivery :)
                                                             Pinzon Hypoallergenic Overfilled
                                                             Microplush Mattress Topper ‐ California                        It didnt fit my Big bed very well. But It is very comphy for a
2370 B000VENLF6 REDACTED     3/20/2014 REDACTED   REDACTED   King                                         California King   bed upgrade. Good luck purchasers
                                                             My Perfect Dreams Premium Travel
                                                             Pillow (Grey), Sleep with NO Neck Pain,
                                                             Super Soft Memory Foam Neck Pillow
2371 B01IIQYD0K   REDACTED 10/29/2017 REDACTED    REDACTED   Easy Washing with Removable Cover            Five Stars        comphy and can attach to purse or suitcase
                                                             Lavish Home Brushed Microfiber Sheets
                                                             Set‐ 3 Piece Hypoallergenic Bed Linens
                                                             with Deep Pocket Fitted Sheet and
2372 B0171EPL56   REDACTED   3/21/2017 REDACTED   REDACTED   Embossed Design (Blue, Twin)                 Three Stars       comphy
                                                             Sweet Home Collection 1800 Thread
                                                             Count Egyptian Quality Brushed
                                                             Microfiber 4 Piece Deep Pocket Bed           great color
2373 B01BMI9N10 REDACTED 10/14/2017 REDACTED      REDACTED   Sheet Set, Queen, Brown                      selection A+      soft, comphy, great color selection A+
                                                             Disney Frozen Springtime Let It Go! Silk
2374 B06ZZCCGGG REDACTED     6/30/2018 REDACTED   REDACTED   Touch Plush Throw ‐ 46" by 60"               Five Stars        Pretty, soft and comphy
                                                             Mr.Ho U Shaped Memory Foam Air Pillow
                                                             Neck Head Cushion Support Rest
                                                             Outdoors Car Office Home Travel Pillow
2375 B01N6R3CLM REDACTED      9/8/2018 REDACTED   REDACTED   (Pink)                                       Love it!          Very comphy and the color is awesome




                                                                            Page 345 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 351 of 394
               Encoded             Item         Item
    ASIN       Review ID Submitted Category     Subcategory Item                                       Review Title      Review

                                                                                                                         I have these on a queen size bed,I love the comfort.i am
                                                                                                                         going to order 2 more for a full size bed i have.I am taking
                                                                                                                         care of a patient and friend,He is in chf,He can not get
                                                                                                                         relaxed on his pillows.So i decided to try these.He is so
                                                                                                                         pleased!!I take one and turn it long ways and the support is
                                                                                                                         great.They also are giving him more support,and helping his
                                                           Newpoint International Inc Dream                              bed sore by taking weight off his spine..thanks so much,I
                                                           Supreme Plus 100% Gel Filled Pillows, Set                     have tried medical pillows,Gel seats,all kinds of pillows.It is
2376 B000SOPXBO REDACTED   6/14/2008 REDACTED   REDACTED   of 2                                        Nice pillows      nice to see him relaxed and comphy again!!!!!!!!
                                                           400 Thread Count 100% Cotton Sheet
                                                           Set, Light Grey Queen Sheets, 4‐Piece
                                                           Long‐staple Combed Pure Natural Best
                                                           Cotton Bed Sheets For Bed, Soft & Silky
                                                           Sateen Sheets Fits Mattress Upto 18''                         Very pleased. Deep pockets, smooth and comphy.I feel i get
2377 B06XNTVLN8 REDACTED   6/6/2017 REDACTED    REDACTED   Deep Pocket                                 Nice.             my money's worth.
                                                           My Room Zebra Purple Ultra Soft             This bed set is   This bed set is amazing and comfortable. It is always
                                                           Microfiber Comforter Sheet Set, Multi‐      amazing and       comphy. and it is reversable so you can see what you want.
2378 B008L095MK REDACTED   3/10/2015 REDACTED   REDACTED   Colored, Twin/Twin X‐Large                  comfortable       On the bed right now

                                                                                                                         This mattress pad was super comphy! You don't get hot like
                                                                                                                         other mattress tops and it's like sleeping on a cloud.I
                                                                                                                         bought this pad specifically for my Dad's guest bed when I
                                                                                                                         knew I would be visiting, so that my sore pregnancy hips
                                                                                                                         could get a good night sleep for a couple days. It definitely
                                                                                                                         did the trick, and the price was definitely reasonable!I didn't
                                                           LUCID 2 Inch Ventilated Memory Foam                           wait the full 48 hours to let it air out, so there was a slight
                                                           Mattress Topper ‐ 3 Year Warranty ‐         Great product,    smell, but it wasn't too bothersome, and I'm sure it will go
2379 B007HQ0O9C REDACTED   6/26/2014 REDACTED   REDACTED   Queen                                       great service.    away with some more breathing time.




                                                                          Page 346 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 352 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                     Review Title        Review

                                                                                                                           I have a spare room with two sets of bunkbeds, I needed
                                                             Nature Relax ‐ All‐Season Silver                              something clean looking and comphy for guest. This did it,
                                                             Antimicrobial White Goose Down                                its warm but not too hot for summer. The only reason I
                                                             Alternative Comforter 800 Thread Count                        gave it 4 starts is because it's a tad fluffier than it appears.
                                                             Egyptian Cotton, Super soft. Light weight ‐                   But not too fluffy,,, most def worth the price and purchase,
2380 B00A7VTQ16 REDACTED     5/15/2014 REDACTED   REDACTED   Queen Size.                                 Double Bunks      spare room is comphy and looks nice :)

                                                                                                                           I was shocked that i recieved this yesterday! It wasn't
                                                                                                                           suppose to come until sometime next week. So as far as the
                                                                                                                           shipment goes, Excellent!! The price is Amazing as well! This
                                                                                                                           is a gift, so im not sure yet on the quality.. But i did feel it.
                                                             Natural Comfort Classic White Goose                           And from what i can tell it's light and seems very comphy! I
2381 B003TV4PLC REDACTED     12/7/2013 REDACTED   REDACTED   Feather Comforter, Queen Size             Wow!                cant wait to give me best friend this for x mas! Thank You!

                                                                                                                          I have spent way too much money on Ralph Lauren pillows
                                                                                                                          only to be searching for another more comphy pillow a
                                                                                                                          couple months down the road. These pillows are a great
                                                                                                                          value for the price. I love them! I'm rough on pillows and
                                                                                                                          these have lasted. Out of the 8 pillows on my bed these are
                                                             BioPEDIC 4‐Pack Bed Pillows with Built‐In A Must Buy!!!!! So the ones I actually sleep on. They are a standard (aka
                                                             Ultra‐Fresh Anti‐Odor Technology,         Worth the          small/twin) size but you can't beat the price. Would be
2382 B002IVTEH4   REDACTED 11/30/2011 REDACTED    REDACTED   Standard Size, White                      Money!!!           great for kids or great extras for any occasion.
                                                             Gorilla Grip Original Slip‐Resistant
                                                             Furniture Protector, Suede‐Like Material,                    I purchased two of these covers and I absolutely love them.
                                                             Slip Reducing Backing, Perfect for Kids,                     They are sturdy but feel soft and comphy. The love seat size
                                                             Dogs, Cats, Pets, Sofa and Couch          Do not hesitate to fit my oversized chair perfectly. I will beRecommending
2383 B077NWJC2K REDACTED     6/14/2018 REDACTED   REDACTED   Protection (Loveseat: Charcoal)           purchase.          these covers to my family and friends.




                                                                            Page 347 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 353 of 394
                Encoded             Item        Item
    ASIN        Review ID Submitted Category    Subcategory Item                                      Review Title           Review
                                                            Utopia Bedding Super Plush Fiber Filled
                                                            Pillows ‐ (2 Pack, Queen) ‐ 100% Cotton,
                                                            T‐240 Mercerized Shell, Dust Mite
                                                            Resistant, 3D Hollow Siliconized Material
2384 B00YW522I2 REDACTED   5/12/2016 REDACTED   REDACTED Retain Shape                                 Five Stars             Nice & comphy!

                                                             SleepJoy 2‐inch Temperature Regulating
2385 B014ROY5GO REDACTED 11/23/2016 REDACTED    REDACTED     Gel Memory Foam Mattress Topper, Twin Five Stars                very comphy and cool
                                                             Elegant Comfort Goose Down Alternative
                                                             Reversible 3pc Comforter Set,
2386 B00O4030T0 REDACTED   11/8/2016 REDACTED   REDACTED     Full/Queen, Lilac/Purple               Five Stars               Wicked comphy
                                                             Set of Four Hypoallergenic Microfiber
2387 B00F4M5OAU REDACTED   3/16/2016 REDACTED   REDACTED     Pillows (King)                         Five Stars               So nice and comphy

                                                                                                                             They shipped super fast! They are comphy and squishy,
                                                                                                         They shipped        much better than regular stuffing. The only thing is they are
                                                                                                         super fast! They    not as full as i would hope. They do flatten out a little,
                                                             Puredown Down Feather Pillows, Inserts      are comphy and      definitely not for you if you need a good support pillow. But
2388 B00YWQLWAUREDACTED    6/15/2016 REDACTED   REDACTED     100% Cotton Shell, Pack of 2, 18" x 18"     squishy             all u gotta do is puff it back up
                                                             Pinzon Hypoallergenic Overfilled
2389 B000VESM46 REDACTED   2/28/2017 REDACTED   REDACTED     Microplush Mattress Topper ‐ Queen          Omg love            Its so soft and comphy. Wow best ever.
                                                             Luxury Linens Monte & Jardin King
                                                             Jacquard Velvet Blanket 112 X 92 /284cm
2390 B019X24NL2 REDACTED   5/13/2016 REDACTED   REDACTED     X 234cm Brown                               Love Love Love it! Love Love Love this blanket!!!!! It is so soft and comphy!
                                                             Sleep Restoration Gel Pillow ‐ (2 Pack
                                                             Queen) Best Hotel Quality Comfortable &
                                                             Plush Cooling Gel Fiber Filled Pillow ‐
2391 B01HC4FEZM REDACTED    2/6/2017 REDACTED   REDACTED     Dust Mite Resistant                         Four Stars          very squishy and comphy
                                                             Lifestyle Covers Kilarney Full Size Futon
2392 B003AS8SO4 REDACTED   8/31/2015 REDACTED   REDACTED     Cover                                       Five Stars          Still using it! Comphy




                                                                            Page 348 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 354 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                        Review Title        Review
                                                              Bednlinens 1 Piece Fresh Sage/Beige
                                                              Quilted Circle Reversible Coverlet
2393 B00EMKHC64 REDACTED     3/30/2015 REDACTED   REDACTED 106"x94"king                                   Five Stars          good deal and comphy

                                                               DreamFoam Bedding DF20GT2033 2" Gel
2394 B019J9AP2A REDACTED      9/3/2016 REDACTED   REDACTED     Swirl Memory Foam Topper, Twin, Blue       Five Stars          it's very comphy.
                                                               Beverly Hills Polo Club Olive King Cotton
                                                               Rich Ultra‐Soft Jersey Knit Comforter Set,
2395 B075G4J298   REDACTED    2/4/2018 REDACTED   REDACTED     3 Piece                                    Five Stars          Ultra Soft & Warm & Comphy
                                                               College Covers Ohio State Buckeyes
                                                               Super Soft Raschel Throw Blanket, 50" x
2396 B0170AYDSC REDACTED     7/21/2017 REDACTED   REDACTED     60"                                        Five Stars          So comphy!!

                                                                                                                               These are very soft, not thick and stiff. Don't know how
                                                                                                                               durable but 1/4 the cost of premium sheets. They fit my
                                                                                                          I love white and     sleep number bed which is thick. I am getting another set. I
                                                               AmazonBasics Microfiber Sheet Set ‐        hate when my $75 love white and hate when my $75 set gets stained or
2397 B0154ASKAM REDACTED      4/1/2016 REDACTED   REDACTED     King, Bright White                         set gets stained ... yellowed so I'm stocking up on these. Supper comphy
                                                               Zen Bamboo Ultra Plush Gel Pillow ‐ (2
                                                               Pack King) Premium Gel Fiber Pillow with
                                                               Cool & Breathable Bamboo Cover ‐ Dust                          So comphy. Stays cool all night and the gel is good stuff
2398 B06XC62W55 REDACTED     7/11/2017 REDACTED   REDACTED     Mite Resistant & Hypoallergenic            Nice Pillows        cause it stays soft and full.
                                                               Pegasus Home Fashions Body Pillow,
2399 B00CF30UE6 REDACTED     7/21/2014 REDACTED   REDACTED     White                                      NIce pillow         Love this very comphy and a nice size
                                                               Mezzati Luxury Striped Bed Sheet Set ‐
                                                               Soft and Comfortable 1800 Prestige
                                                               Collection ‐ Brushed Microfiber Bedding
2400 B014K48V48 REDACTED     8/31/2018 REDACTED   REDACTED     (Gray, King Size)                          feel great          look great very comphy
                                                               Solid Chocolate 550 Thread Count Queen
                                                               Size Sheet Set, 100% Cotton Deep Pocket
2401 B009AFTX2C REDACTED     1/22/2016 REDACTED   REDACTED     Bed Sheets 550TC                           Very nice           Great set, very comphy




                                                                              Page 349 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 355 of 394
               Encoded             Item         Item
    ASIN       Review ID Submitted Category     Subcategory Item                                       Review Title       Review

                                                           Knee Pillow Pain Relief For Sciatic Nerve ,
                                                           Leg , Back , Pregnancy ‐ Memory Foam
2402 B0153VZRS0 REDACTED   1/16/2017 REDACTED   REDACTED   Wedge With Breathable Cover                 Five Stars         Great product. Very comphy.
                                                                                                                          I have to say this pillow is comphy. BUT it is kind of soft. I
                                                                                                                          want something hard between my legs when im pregnant.
                                                           Leachco Snoogle Pregnancy/Maternity                            Something really hard that satisfies me. Like a block of
2403 B0000635WI REDACTED   5/15/2013 REDACTED   REDACTED   Total Body Pillow, Ivory                    Great pillow       wood or something lol
                                                                                                       it looks awesome
                                                                                                       and is sooooo
                                                           Ikea Dvala Duvet Cover and Pillowcase,      comphy over a      We tie dyed the is cover, it looks awesome and is sooooo
2404 B00OBD6HZO REDACTED   2/14/2016 REDACTED   REDACTED   White, Twin                                 duvet              comphy over a duvet!

                                                                                                                          This is a beautiful cover i love it i will say that it did run a bit
                                                                                                                          small and the pillow cases did not match thats not a big
                                                                                                                          deal for me because i like mixed matched things also the
                                                                                                                          fabric is kinda rough but still very comphy over all i would
                                                           Exclusive New Mandala Duvet Cover                              say you get what you pay for this is not a good dovet cover
                                                           WITH PILLOWCASES By "MADHU                                     for people who like things super perfect for example the
                                                           INTERNATIONAL, boho comforter cover,                           dye doesnt match up exactly but its really a groovy cover i
2405 B01JIW7SQE REDACTED   9/16/2016 REDACTED   REDACTED   bohemian bedding, quilt cover               Lovely             would definitely buy from these guys again
                                                           Cuddl Duds Full Flannel Sheet with Deep
2406 B01N9B8BJE REDACTED   2/3/2017 REDACTED    REDACTED   Pockets, 4‐Pieces ‐ Floral                  Five Stars         Very soft and comphy
                                                           Serta Chestnut Double Sided Foam and
                                                           Cotton Full Futon Mattress, Black, Made
2407 B004B8U2WI REDACTED   9/25/2015 REDACTED   REDACTED   in the USA                                  Four Stars         Comphy

                                                           Utopia Bedding 4‐Piece Bed Sheet Set
                                                           (King, Grey) ‐ 1 Flat Sheet, 1 Fitted Sheet,
                                                           and 2 Pillow Cases ‐ Hotel Quality
                                                           Luxurious Brushed Velvety Microfiber ‐
2408 B06WRSBCSM REDACTED   7/21/2018 REDACTED   REDACTED   Soft and Durable ‐ Machine Washable          Love them         Comphy


                                                                          Page 350 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 356 of 394
               Encoded             Item         Item
    ASIN       Review ID Submitted Category     Subcategory Item                                       Review Title          Review
                                                            YNM Weighted Blanket, 10 lbs for 90 lbs
                                                            Individuals | 100% Cotton Material with
2409 B07344B16T REDACTED   1/23/2018 REDACTED   REDACTED Glass Beads, 41''x60'' (Light Grey)           Super                 Comphy
                                                            Topsleepy 50% Goose Down and 50%
                                                            Feather Filling Queen (88‐by‐88‐Inch)      I love this comphy I have wanted down filling for sometime. I love this comphy
2410 B015YXWLO0 REDACTED   2/2/2017 REDACTED    REDACTED Bedding Comforter, White                      comforter          comforter.


                                                                                                                             I puurchased this, not for pets but because it does a nice job
                                                                                                                             of keeping it clean, especially in the hot weather. Very soft
                                                                                                                             and comphy and I think you can use both sides. Then just
                                                                                                                             toss it in the washer! Love it. I got the ivory and it's perfect
                                                                                                                             and does NOT attract dirt! And BEST OF ALL the sections
                                                             Sure Fit Deluxe Pet Cover ‐ Chair                               that go over the arms, back, ect are nice and LONG! Quite a
2411 B005ZQA8T2 REDACTED   8/25/2012 REDACTED   REDACTED     Slipcover ‐ Ivory (SF39453)               Perfect!              bit longer than the other one I got (which I kept as a spare).
                                                             Travel Pillow by AirGo Products‐ Bonus
                                                             Attached Carry Bag ‐ Designed by Spinal
                                                             Doctor for Best Neck Support While        One of the best
                                                             Traveling in Cars, Planes, Trains, Even   travel pillows I've   One of the best travel pillows I've ever had. It's super
2412 B01MY38F6B REDACTED   5/12/2017 REDACTED   REDACTED     While Sitting at Home!                    ever had              comphy and folds up to a tiny ball to help with space issues.
                                                             AmazonBasics Reversible Microfiber
2413 B00Q7OFEM2 REDACTED   1/10/2016 REDACTED   REDACTED     Comforter ‐ Full/Queen, Black             Five Stars            comphy
                                                             Zinus 7 Inch Platforma Bed Frame with
                                                             Headboard / Mattress Foundation /
                                                             Boxspring Optional / Wood Slat Support,                         Easy to put together. Looks fantastic. Doesn't squeak. Made
2414 B074VD7HSF REDACTED   9/4/2018 REDACTED    REDACTED     King                                      Five Stars            my bed more comphy




                                                                           Page 351 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 357 of 394
               Encoded             Item         Item
    ASIN       Review ID Submitted Category     Subcategory Item                                    Review Title        Review

                                                                                                                        Fortunately, this is the pillow I want.I prefer more soft
                                                                                                                        pillows when slept on. But my wife likes them very much.
                                                                                                                        Not only I replaced all the pillows in our rooms with these
                                                                                                                        ones, but also purchased this pillow set for our guest room.
                                                           Shwite Bed Pillow 100% Superfine Fiber                       We have had several guests since the purchase and they
                                                           Filling Pillow , Dust and Mite           Comphy              have all commented on how comfortable the pillows are.
                                                           Resistant，White Queen 20''x 30'' (2      pillow,not to sofft Comphy pillow,not to sofft or hard or bulky. I'd buy
2415 B0773H2GW6 REDACTED   3/15/2018 REDACTED   REDACTED   Pack)                                    or hard or bulky. again,after these wear out of course.
                                                           Perfect Home 10 Piece Fullerton Bed in a
2416 B00WXXOP58 REDACTED   4/4/2016 REDACTED    REDACTED   Bag Comforter set, King, Green           Five Stars          Comes as pictured warm and comphy

                                                           7‐Piece Bed‐In‐A‐Bag ‐ Full (Comforter   love this bedding   love this bedding set. it comes with all the sheets and 4
2417 B077H1SG4P REDACTED   5/7/2018 REDACTED    REDACTED   Set: Dark Blue, Sheet Set: Grey)         set                 pillow cases! Very Very comphy. I will for sure order again




                                                                          Page 352 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 358 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                     Review Title         Review


                                                                                                                           So where do I start? This thing is great but also has a few
                                                                                                                           things that could make it better. This pillow gives great
                                                                                                                           support and can form it into any shape needed. This pillow
                                                                                                                           is smaller than most pillows which I really like. It seems to
                                                                                                                           hold up well so far (1 week).What's bad about the pillow is
                                                                                                                           the smell which is about completely gone now(1 week). You
                                                                                                                           might have great sleep with it one night but can't seem to
                                                                                                                           find that portion the pillow was in...you can almost never
                                                                                                                           find the same position later it seems. The case and the
                                                                                                                           cover could have been sewn into more compartments so
                                                                                                                           the beads don't all go to one side . also the fabric is stretchy
                                                                                                                           and comphy but I wonder how well it holds up. Also this
                                                                                                                           thing gets really warm, something I don't care for
                                                                                                                           much.Update: this pillow is falling apart . there are beads
                                                                                                       This thing is great between the pillowcase and the pillow. And after using this
                                                                                                       but also has a few for a few weeks I don't think I will continue using because it
                                                             Sobakawa Cloud Pillow 12.6" x 18.5" x     things that could gives me a stiff and sore neck. Also the chemical smell is still
2418 B0037NX61W REDACTED 12/17/2017 REDACTED      REDACTED   3.15"                                     make ...            there.
                                                             Home Style Southwest Turquoise Green
                                                             Native American Queen Comforter, 2
                                                             Shams, 3 Decorative Pillows, 1 Bedskirt
2419 B01C55S8XS   REDACTED   8/25/2017 REDACTED   REDACTED   Sleep Mask Southwestern Lodge Cabin       On the fence         Not the best quality. Comphy
                                                             Web Linens Inc Multiple Colors‐
                                                             Reversible ‐ Sherpa/Microplush Throw
                                                             Blanket‐ 50"x 60"‐Grey ‐ Exclusively by
2420 B00GB5RVFU REDACTED     11/9/2014 REDACTED   REDACTED   Blowout Bedding RN# 142035                Four Stars           Super soft and comphy.

                                                             Milliard Foam Leg Elevator Cushion with
                                                             Washable Cover; Support and Elevation
2421 B01BCQ7U5S REDACTED     4/15/2018 REDACTED   REDACTED   Pillow for Surgery, Injury, or Rest       Four Stars           comphy


                                                                            Page 353 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 359 of 394
               Encoded             Item         Item
    ASIN       Review ID Submitted Category     Subcategory Item                                       Review Title      Review
                                                            7 Pieces Brown, Bronze, and Camel
                                                            Suede Comforter Set California Cal King                      could be a lil bigger for the cali size it was a lil short on sides
                                                            Bedding Set / Bed‐in‐a‐bag Machine                           so doesnt hang over bed, but very comphy and looks nice
2422 B0051FHOTO REDACTED   7/14/2013 REDACTED   REDACTED Washable                                      size              looking
                                                            King Size Egyptian Cotton Sheets Luxury
                                                            Soft 1000 Thread Count‐ Sheet Set for
2423 B06XDJBBXQ REDACTED   3/26/2018 REDACTED   REDACTED King Mattress Light Gray Solid                Five Stars        Super, super soft and comphy!!

                                                                                                                         I have been using the blanket every day since I got it. I
                                                                                                                         absolutely love it. I have had mink blankets in the past but
                                                                                                                         was worried about buying a different name brand. My
                                                                                                                         concerns immediately went away after ordering my
                                                                                                                         husband a wolf pattern blanket from same seller. It was
                                                                                                                         fantastic and he loved it, when he could get a hold of it. We
                                                                                                                         decided I better get one as well since I kinda stole his. The
                                                                                                                         quality is very nice. It has a nice weight to it and is so soft
                                                                                                                         and comphy. Seller shipped in a timely manner and both
                                                             Noah's Ark Heavy Weight 3.2kg (7lbs)                        blankets arrived in perfect shape. Everyone should have
2424 B00607RMY4 REDACTED   1/28/2013 REDACTED   REDACTED     Acrylic Mink Blanket                      So comphy!        one of these.
                                                             Ambesonne Wooden Throw Pillow
                                                             Cushion Cover, Blue Grey Grunge Rustic
                                                             Planks Barn House Wood and Nails Lodge
                                                             Hardwood Graphic Print, Decorative
                                                             Square Accent Pillow Case, 18 X18 inches,                   These are just covers and the material is not comphy. The
2425 B0714MPWR8 REDACTED   7/4/2018 REDACTED    REDACTED     Gray Blue                                 Pillow            colors are great.

                                                             Glarea Pillow Cases 12 Pack ( Queen       Can never have
                                                             White) ‐ Brushed Microfiber Pillowcases   too many pillow
2426 B074MDNZS1 REDACTED   7/30/2018 REDACTED   REDACTED     for Allergy Control & Blissful Sleep      cases             Love love love them. Soft and comphy !
                                                             Emily Futon with Chaise Lounger super                       Great Deal, And its hella comphy. You can lay it back
2427 B00E66LWV0 REDACTED   7/24/2014 REDACTED   REDACTED     bonus set BLACK                           GET IT!           halfway which i love!




                                                                            Page 354 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 360 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                        Review Title         Review
                                                                                                                               Disney always puts their name on quality products. The
                                                             Disney Mickey and Minnie Vintage Full                             sheets are soft and comphy, silly and fun. what else could
2428 B005Z8I80G   REDACTED   5/14/2014 REDACTED   REDACTED   Sheet Set                                    soft any fun         you want?
                                                             Bamboo Sheet Set ‐ Queen Size 4pc Set ‐      Fits well and
2429 B00ROFG8FA REDACTED     7/29/2016 REDACTED   REDACTED   Eco Friendly                                 comfortable          Comphy sheets
                                                             Full Striped Bed‐Sheet‐Set Blue ‐ Brushed
                                                             Velvety Microfiber ‐Luxurious,
                                                             Comfortable, Breathable, Soft and
                                                             Extremely Durable‐Wrinkle, Fade and
                                                             Stain Resistant ‐ Hotel Quality by Utopia    Great price &        Good quality. Very soft and comphy. Very pleased with
2430 B00VNFYKUC REDACTED     4/14/2016 REDACTED   REDACTED   Bedding (Full, Light Blue)                   quality.             them. I ordered another set for my bed.
                                                                                                                               The wheels don't seem very strong, but will not be used a
                                                             Layout 75x31.5‐Inch Metal Folding Bed        Perfect for what I   lot, so will keep it. Very comphy and the perfect fit for the
2431 B015GDTE1Q REDACTED 12/21/2016 REDACTED      REDACTED   Frame with Memory Foam Mattress              need                 room I am using it for.
                                                             Mattress Pad with Fitted Skirt ‐ Extra
                                                             Plush Topper Found in Marriott Hotels ‐
2432 B00F655P8Q REDACTED     11/6/2015 REDACTED   REDACTED   Made in the USA, King                        Five Stars           love this. it make my bed comphy. ty
                                                             Chic Home 4 Piece Vendel Supersoft
                                                             Brushed Microfiber Deep Pocket Chevron
                                                             Pattern Twin Sheet Set Grey with 1
2433 B01EM6PJ1W REDACTED      1/2/2017 REDACTED   REDACTED   BONUS PILLOW CASE                            Five Stars           Chic Home 4 piece sheet set are very comphy ty vm
                                                             chair pad Japanese Style Soft Dining
                                                             Warmth Plush Stool Cushion Soft Seat                              matches my lasy susan paris and my chair pillow and
2434 B015V6BSX0 REDACTED     4/24/2017 REDACTED   REDACTED   Cushion (Style‐B)                            Five Stars           comphy
                                                             ORoa Kids Lightweight Cotton Plaid
                                                             Queen Duvet Cover Sets for Boys Girls
                                                             Adults 3 Piece Teen Reversible Home
                                                             Textile Bedding Sets Full Size with Pillow   Comfortable and      Comphy, and matched image on Amazon. Just as I had
2435 B075F62H36 REDACTED      3/3/2018 REDACTED   REDACTED   Shams (Queen/Full, Style 6)                  modern               hoped!




                                                                            Page 355 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 361 of 394
                Encoded             Item        Item
    ASIN        Review ID Submitted Category    Subcategory Item                                       Review Title      Review
                                                                                                       These pads are
                                                           GoodGram 4 Pack Non Slip Honeycomb          great. Good
                                                           Premium Comfort Memory Foam Chair           quality for the   These pads are great. Good quality for the price. Comphy to
2436 B0743ZJGTM REDACTED   1/24/2018 REDACTED   REDACTED   Pads/Cushions ‐ Assorted Colors (Taupe)     price             sit on. I liked them so much I ordered more for back up.

                                                                                                                         This Mattress Protector Works Really Well I Have Allergies
                                                           Lighting Mall Queen Size Mattress                             And This Helps Me With Them It Feels Really Good On My
                                                           Protector, 100% Waterproof                  Good Mattress     Skin Too And It's Really Comphy I Sleep Really Well Using
2437 B073H1FQVX REDACTED   7/12/2017 REDACTED   REDACTED   Hypoallergenic Cotton Terry Surface         Protector         This Mattress Protector The Fabric Is Really Nice
                                                           ComfySure Memory Foam Back Cushion
                                                           – Lumbar Support Backrest Pillow with
                                                           Dual Adjustable Straps ‐ Soft and
                                                           Comfortable ‐ Relieves Lower Back Pain
2438 B01MYZ7TVK REDACTED   7/15/2017 REDACTED   REDACTED   and Pressure ‐ By                           Five Stars        Super comphy and easy to use!!!

                                                           Denali Home Collection by Mont Double‐                        This blanket I swear has magical powers. Super warm and
                                                           Sided Reversible Throw, 60 by 70‐Inch,      worth the         comphy. You won't want to share it or come out from
2439 B00EDI14MS REDACTED   1/20/2016 REDACTED   REDACTED   Native Trail/Sable                          invetstment       under it. Love it! Would make a great wedding gift.
                                                           Pinzon Hypoallergenic Overfilled                              Very comphy but only buy it if you want to take it to the dry
2440 B000VESM46 REDACTED 10/29/2015 REDACTED    REDACTED   Microplush Mattress Topper ‐ Queen          Five Stars        cleaner. Not machine washable.
                                                           Ikeas MALINDA Chair cushion, light beige‐
2441 B00D385L28 REDACTED   5/12/2016 REDACTED   REDACTED   4 Pack                                      Five Stars        Nice and comphy!
                                                           JBFF 250 Thread Count Microfiber
                                                           Reverse to Fleece Goose Down
2442 B012UPV2WMREDACTED     6/1/2016 REDACTED   REDACTED   Alternative Blanket, Full/Queen, Black      Five Stars        Very comphy
                                                                                                       Sturdy and
2443 B00ATNKVC0 REDACTED   2/29/2016 REDACTED   REDACTED   CASTLECREEK Cedar Log Bed Full              comphy            Really am enjoying the bed!! Sturdy and comphy.....
                                                           Fox Valley Traders Fleece Blanket with
2444 B00B9EADRG REDACTED 10/29/2017 REDACTED    REDACTED   Satin Trim, King Size, Blue                 Five Stars        Comphy and warm not heavy




                                                                          Page 356 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 362 of 394
                Encoded             Item        Item
    ASIN        Review ID Submitted Category    Subcategory Item                                          Review Title        Review

                                                           Sleep Restoration Gel Pillow ‐ (2 Pack         Also they get
                                                           Queen) Best Hotel Quality Comfortable &        pretty warm so I
                                                           Plush Cooling Gel Fiber Filled Pillow ‐        have to turn them   Comphy but way to fluffy. Also they get pretty warm so I
2445 B01HC4FEZM REDACTED   8/20/2017 REDACTED   REDACTED   Dust Mite Resistant                            over frequently     have to turn them over frequently.
                                                           Sleep Restoration Goose Down                   Comphy, but poor    Comphy and warm, but not too warm. However after 3
                                                           Alternative Comforter ‐ Reversible ‐ All       quality sticking.   washes the stitching at corners has started to come undone
                                                           Season Hotel Quality Luxury                    Started coming      and contents have started to spill out. Unfortunately I’m
                                                           Hypoallergenic Comforter ‐Full/Queen ‐         apart after 3       past the return window and can’t return this cheaply made
2446 B01LBGT6N8 REDACTED 5/11/2018 REDACTED     REDACTED   Navy/Sleet                                     washes              item.
2447 B00I5SQWTC REDACTED 12/13/2016 REDACTED    REDACTED   Bamboo Covered Travel Neck Pillow              Four Stars          comphy all my pillows are made of the same
                                                           LAGHCAT Solid Blanket Cross Woven
                                                           Couch Throw Christmas Knitted Blankets
                                                           with Decorative Fringe Lightweight for
                                                           Bed or Sofa Decorative,51" x 67", Light
2448 B073R6T56Z REDACTED   11/8/2017 REDACTED   REDACTED   Aqua                                           Five Stars          Super comphy cozy. A bit thin, but perfect for the couch.

                                                           Pillows for Sleeping, Goose Down
                                                           Alternative Quilted Bed Pillow 2 Pack,
                                                           FDA Registered, Super Soft Plush Fiber
                                                           Fill, Adjustable Loft, Relief for Neck Pain,
2449 B071NFFQ3P REDACTED   3/10/2018 REDACTED   REDACTED   Hypoallergenic by Sable, Queen Size            Five Stars          Great comphy pillows!!! Do they come in King as well?
                                                           Pile of Pillows Insert Cushion, 18 by 18‐                          Great pillows comphy on our couch, perfect for making
2450 B00L7SPXUG REDACTED   3/28/2017 REDACTED   REDACTED   Inch, 8‐Pack                                   Five Stars          seasonal decor changes

                                                                                                                              These are great sheets, pay no attention to the 3‐4 month
                                                                                                                              delivery once I placed my order they were shipped within a
                                                                                                                              few days and arrived quickly. They are some of the best
                                                           Renaissance 600‐Thread‐Count Cotton                                sheets I've ever bought. They look great, they're comphy as
2451 B000JWYAW8 REDACTED   4/12/2011 REDACTED   REDACTED   Sateen Queen Sheet Set, Chocolate              Great!              all heck. Highly recommended.




                                                                           Page 357 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 363 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                    Review Title        Review


                                                                                                                          I Am So Happy With My Order It's So Cool And Pretty The
                                                                                                                          Blanket Comes In A Really Beautiful Cool Presentation Bag I
                                                                                                                          Took Pictures And Put Them Below I Can Use The Bag To
                                                                                                                          Carry My Blanket Everywhere What A Great Idea And Inside
                                                                                                                          The Bag The Blanket Comes Wrapped In Plastic It's A Very
                                                                                                                          Nice Presentation The Blanket Itself Is Beautiful It's
                                                                                                                          Decorative Attractive Elegant And Fun Very Lovely I Am
                                                                                                                          Very Happy With My Order The Knitting Is Beyond Beautiful
                                                                                                                          And Very Skillful I Ordered A Really Beautiful Blue Color But
                                                                                                                          They Come In Several Different Colors The Blanket Is Also
                                                                                                                          Big Enough For An Adult I Can Comfortably Fit Into It With A
                                                             Merssyria Mermaid Tail                                       Little Room To Spare Even Which I'm Super Excited About
                                                             Blanket,Handmade Crochet Blankets with                       And It's Really Comphy So Soft It's Perfect For When I Curl
                                                             Vacuum Waterproof Package,Sleeping                           Up On The Couch I Am So Delighted This Is Definitely A Five
                                                             Bag for kids and Adults, All Seasons Use                     Star Product This Has Met My Expectations And More Plus
                                                             in Bed,Sofa or Traveling(71"x35.5", Sliver Really Cool       It's Really Pretty And It Came So Fast The Shipping Time
2452 B06XHJGSSZ   REDACTED   5/19/2017 REDACTED   REDACTED   Light‐Blue)                                Mermaid Blanket   Was Amazing

                                                             ComfiLife Gel Enhanced Seat Cushion –
                                                             Non‐Slip Orthopedic Memory Foam
                                                             Coccyx Cushion for Tailbone Pain – Office
                                                             Chair Car Seat Cushion – Back Pain &                         Wonderful and comphy makes sitting in my hard chair
2453 B014F18ZGU REDACTED 7/19/2016 REDACTED       REDACTED   Sciatica Relief (Lifetime Warranty)       Five Stars         bearable again.
2454 B01EQPNS0S REDACTED 12/31/2017 REDACTED      REDACTED   Ivy Union 2 Pack Fitted Sheets            Great sheets       Soft and comphy
                                                             Bright Day Twin Size Bed Futon Black
                                                             Metal Frame, Many Color Fabrics to
2455 B01MSLKP3F REDACTED      6/9/2017 REDACTED   REDACTED   Choose (Jordan)                           Five Stars         Good delivery, easy to assemble, looks great, comphy




                                                                            Page 358 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 364 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                     Review Title   Review
                                                                                                                      Nice sheets, very soft after first washing. Doesn't seem to
                                                                                                                      have that crispness you expect from high thread count
                                                             TRIBECA LIVING Solid Deep Pocket Sheet                   sheets but fits my 16" mattress and quite soft and comphy.
2456 B00ZP9Z4ZC   REDACTED   2/16/2016 REDACTED   REDACTED   Set, Queen, Deep Red                      Not Bad!       to
                                                             Textiles Plus 100‐Percent Cotton 135                     very pretty. but most of all soft and comphy. I washed the
                                                             GSM T‐Shirt Knit Jersey Bedding Sheet                    sheets on cold and hung outside to dry. They fit my
                                                             Set with 14" deep pocket, Queen, Spring                  mattress with a four inch memory foam topper with no
2457 B003NE5H44 REDACTED     8/23/2013 REDACTED   REDACTED   Tanya                                     comphy soft    problems.
                                                             Zinus Modern Studio 14 Inch Platform
                                                             1500H Metal Bed Frame/Mattress
                                                             Foundation/Wooden Slat Support/with
                                                             Headboard/Good Design Award Winner,
2458 B01B8GQAOO REDACTED     11/3/2017 REDACTED   REDACTED   Queen                                     Five Stars     Very comphy

                                                             HC Collection Bed Sheets Set, HOTEL
                                                             LUXURY Platinum Collection 1800 Series
                                                             Bedding Set, Deep Pockets, Wrinkle &
                                                             Fade Resistant, Hypoallergenic Sheet &
2459 B00LV4W1JM REDACTED     1/18/2015 REDACTED   REDACTED   Pillow Case Set (Queen, White)            Five Stars     So comphy!! I'm buying another set in a different color! :)




                                                                           Page 359 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 365 of 394
                Encoded             Item        Item
    ASIN        Review ID Submitted Category    Subcategory Item                                     Review Title        Review


                                                                                                                       [[ASIN:B01LZW4IK4 Twin Size Sheet Set ‐ 4 Piece Set ‐ Hotel
                                                                                                                       Luxury Bed Sheets ‐ Extra Soft ‐ Deep Pockets ‐ Easy Fit ‐
                                                                                                                       Breathable & Cooling Sheets ‐ Wrinkle Free ‐ Comphy ‐
                                                                                                                       White Bed Sheets ‐ Twins Sheets ‐ 4 PC]]I am totally in love
                                                                                                                       with these sheets! Came in such lovely packaging with a
                                                                                                                       little tassel on the side. The sheets are super soft and have
                                                                                                                       almost like a light shine (see photo) to them which I love.
                                                           Twin Size Sheet Set ‐ 3 Piece Set ‐ Hotel                   They fit perfectly on the bed, which was great because the
                                                           Luxury Bed Sheets ‐ Extra Soft ‐ Deep                       mattress is pretty large and I'm always having a tough time
                                                           Pockets ‐ Easy Fit ‐ Breathable & Cooling                   finding sheets that will stay on without those clips that lock
                                                           Sheets ‐ Wrinkle Free ‐ Comfy ‐ White                       them in place so these ones were exactly what I
2460 B01LZW4IK4 REDACTED    2/9/2017 REDACTED   REDACTED   Bed Sheets – Twins Sheets ‐ 3 PC          Wonderful sheets! needed.Can't say enough great things about them! :)
                                                           Sleep Restoration Gel Pillow ‐ (2 Pack                      The pillows arrive wonderfully wrapped. No mold as stated
                                                           Queen) Best Hotel Quality Comfortable &                     by other people, so maybe they got that under control.
                                                           Plush Cooling Gel Fiber Filled Pillow ‐   Very good deal,   Very comphy and made well. I can't wait for my husband
2461 B01HC4FEZM REDACTED   5/26/2017 REDACTED   REDACTED   Dust Mite Resistant                       very nice         sleep well with his new pillow!
                                                           Elegant Comfort 4‐Piece 1500 Thread
                                                           Count Egyptian Quality Bed Sheet Sets
2462 B0093UR5CO REDACTED   8/18/2015 REDACTED   REDACTED   with Deep Pockets, King, Green            Five Stars        so soft and comphy
                                                           Mezzati Luxury Bed Sheet Set ‐ Soft and                     these sheets are the best I have ever bought. very comphy.
                                                           Comfortable 1800 Prestige Collection ‐                      my color YELLOW is just a GREAT deep yellow. I have
                                                           Brushed Microfiber Bedding (Yellow, Full best sheets I have bought the sheets a second time . I will buy again when
2463 B00IZ21ZHM REDACTED 10/21/2017 REDACTED    REDACTED   Size)                                     ever bought       needed
                                                           Travelmate Memory Foam Neck Pillow,
2464 B004UB056E REDACTED   6/29/2016 REDACTED   REDACTED   Dark Blue                                 eh.....           not comphy...
                                                                                                                       I also bought the bed set I had to get the pillow a perfect
                                                                                                                       matchit came quickly and was well packaged 5 stars its so
2465 B0073CRTDY REDACTED   12/8/2012 REDACTED   REDACTED   Steve Madden Ava Breakfast Pillow         pefect            soft and comphy looks great too




                                                                          Page 360 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 366 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title        Review

                                                                                                                            its was harder to inflate than then show, but there are tricks
                                                                                                        its was harder to   on the internet that work. I was excite to get my bag, but in
                                                             PortableFun Inflatable Lounger Air         inflate than then   the end it wasnt very comphy and it was loud to sit in. I
2466 B01FTZ4LXC   REDACTED    8/9/2016 REDACTED   REDACTED   Sleeping Bag                               show, but ...       returned it, was never going to use it.

                                                                                                                            So, I am mostly entirely pleased with these sheets‐ the only
                                                                                                                            tiny drawback is they are thinner than I would have hoped.
                                                                                                                            But that hardly matters while you are sleeping in them, they
                                                             Mellanni Bed Sheet Set ‐ Brushed                               are super comphy! For the price, this is an awesome deal
                                                             Microfiber 1800 Bedding ‐ Wrinkle, Fade,                       for sheets that are more comfortable and soft than any I
                                                             Stain Resistant ‐ Hypoallergenic ‐ 4 Piece                     have purchased in the past. Time will tell if they hold up due
2467 B0112XPNDW REDACTED      8/5/2015 REDACTED   REDACTED   (Queen, Tan)                               Almost 5 stars...   to their thinness.
                                                                                                                            not only is the headrest a plus but the bed is comphy as hell
                                                             Serta 18" Raised Queen Headboard                               too lol. I've had this bed for over 3 years and I use to for
                                                             Perfect Sleeper Air Mattress with Electric great product for   festivals and camping and it still hasn't broke on me! great
2468 B07169X5NL REDACTED     4/15/2018 REDACTED   REDACTED   Pump                                       the price           product for the price!

                                                                                                                            I would recommend this blanket to everyone. We bought
                                                                                                                            two blankets from Ramatex in the Cabin Fever line and
                                                                                                                            absolutely love the blankets!! They are quality, very
                                                                                                                            comphy, very warm abd beautiful!! Wash well and don't
                                                                                                                            shrink. They are the best blankets we have ever found and
2469 B00AZ8I5HC   REDACTED   1/21/2014 REDACTED   REDACTED   Cabin Fever Los Alamos Blanket             Fantastic Blankets! we will buy more. They are also very reasonably priced. [...]
                                                             7 Piece Queen Safari Purple and Black
2470 B008CIYPUI   REDACTED   9/23/2016 REDACTED   REDACTED   Patchwork Micro Suede Comforter Set        Four Stars          nice and comphy, not the best quality but its nice
                                                                                                                            Being that it is new...it is so comphy! I love sleeping on this.
                                                             LUCID 3‐inch Gel Memory Foam Mattress                          I hope it continues to stay soft. Last topper I purchased got
2471 B01H2OCVYO REDACTED     3/21/2018 REDACTED   REDACTED   Topper ‐ Queen                        So cozy!                 harder and harder as time went on




                                                                            Page 361 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 367 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                       Review Title         Review

                                                                                                      These are comphy
                                                             AmazonBasics Heather Jersey Sheet Set ‐ but really delicate. These are comphy but really delicate. Ripped a hole in them
2472 B01BTBRDE4 REDACTED      8/8/2017 REDACTED   REDACTED   Queen, Dark Gray                         Ripped a hole ...   after just a few washes while putting them on our mattress.
                                                             SleepJoy 2" ViscO2 Ventilated Memory
2473 B000LQG06Q REDACTED     1/24/2016 REDACTED   REDACTED   Foam Mattress Topper, Twin               Five Stars          comphy
                                                                                                                          This blanket is silky smooth and soft. Everyone that comes
                                                             Best Home Fashion Luxe Mink Faux Fur                         over compliments it. I love it. It's comphy and warm too.I
                                                             Pom Throw ‐ Lounge Blanket ‐ Taupe ‐                         have lost a couple of the balls but it is easy to wash and
2474 B00HJGG84A REDACTED     9/20/2017 REDACTED   REDACTED   58"W X 60"L ‐ (1 Throw)                  Love it!!           always looks great. No shedding.
                                                             Lavish Home Solid Color Bed Quilt, Twin,                     Love it perfect size and so comphy i love it i love it i love it if
2475 B00LNFTGFQ REDACTED     3/25/2017 REDACTED   REDACTED   Green                                    Five Stars          it was a bit cheaper i would order 6 more
                                                             Neverland 42 x 33 cm/ 16.5 x 13 in       my son is going to
                                                             Decorative Pillow Pet Cushion Pokemon LOVE it. great         arrived earlier than expected. my son is going to LOVE it.
2476 B00JL4OT9Y   REDACTED 11/30/2015 REDACTED    REDACTED   Pikachu Plush Doll                       comphy pillow pet great comphy pillow pet! will be buying more !
                                                             Biddeford 2063‐9032138‐535 MicroPlush
                                                             Sherpa Electric Heated Blanket Queen
2477 B01M12AALB REDACTED      7/5/2018 REDACTED   REDACTED   Cloud Blue                               Three Stars         Does not get very hot but very comphy.

                                                             Elegant Comfort 1500 Thread Count                                I orginally had a problem with how this product was mailed
                                                             Luxurious 100% Manufacturer                                      to me, not the quality of the product itself. The seller,Bed
                                                             Guaranteed Ultra Soft 4 pc Sheet set,                            Linnens and More was very prompt and took care of my
                                                             Deep Pocket Up to 16" ‐ Wrinkle                                  issue within a day. The sheets are very comphy and soft and
2478 B003ODAIBQ REDACTED     3/21/2013 REDACTED   REDACTED   Resistant , King Navy                       Love them            would definately order them again.

                                                             SUNNEST 2 Queen Size Pillowcases Ultra                           These pillow cases are great. There for queen size pillows.
                                                             Soft 100% Brushed Microfiber, 30" X 20", 2 soft and comphy       They fit my pillows perfectly. Beautiful blue color and soft
2479 B06XPZGJXK   REDACTED 11/18/2017 REDACTED    REDACTED   Navy Blue                                pillow cases            and comphy. Comes with 2 pillow cases.
                                                             SmartHome Bedding (2‐Pack Hotel
                                                             Collection Plush Pillow ‐ Down
2480 B01JR9UTFU REDACTED      3/5/2017 REDACTED   REDACTED   Alternative Pillows, Queen               Comphy cozy!            Comphy cozy!




                                                                             Page 362 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 368 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title        Review
                                                              100% Organic Jersey Cotton Crib Sheets‐2
                                                              Pack. Unisex Nursery Baby Boy & Girl
                                                              Bedding for Sound Sleep. Infant &                             This is a beautiful set of two soft and cute crib sheets. I love
                                                              Toddler Soft Standard Size Fitted Sheet.                      the fabric, it is super sort, comphy and nice, and the pattern
                                                              Gender Neutral Gift Sets for Boys & Girls                     is really fun and unique. It fits the bassinet and changing
2481 B072KPM128 REDACTED     10/4/2017 REDACTED   REDACTED Cribs                                        Love it !!! !!      pad too. Highly reccomended !
                                                              HONEYMOON HOME FASHIONS
                                                              Microfiber Embroidered Full Bed Sheet
2482 B00KD728H8 REDACTED 10/20/2017 REDACTED      REDACTED Set, Soft and Luxury, Purple                 Four Stars          very soft and comphy
                                                                                                                            Believe it or not, this cover is a tad bit too small for my
                                                                                                                            chair! And it does not stay fitted in the seat however, it is
                                                               Sure Fit Soft Suede T‐Cushion ‐ Chair                        attractive and the material is comphy. Completely worth
2483 B001B1ZIJU   REDACTED    9/6/2014 REDACTED   REDACTED     Slipcover ‐ Chocolate (SF34701)            Does the job!     the price.
                                                               Cloud9 Down Alternative Comforter                            Not as fluffy as i was expecting but super comphy and not
2484 B00VR9F64S REDACTED     11/5/2015 REDACTED   REDACTED     Duvet, King, White                         Four Stars        too hot.
                                                               Sweet Home Collection 2 Piece
                                                               Reversible Polyester Microfiber Goose
                                                               Down Alternative Comforter Set with                          My kid loves it. Says it's realy soft and comphy ‐ so yeah,
2485 B00P9JN1IA   REDACTED   3/15/2016 REDACTED   REDACTED     Pillow Shams, Twin, Navy/Regatta           My kid likes it   five stars
                                                               Beckham Hotel Collection Luxury Soft
                                                               Brushed 1700 Series Microfiber Sheet Set                     I love them so much, I bought 2 sets. Feels like the Comphy
2486 B06ZYJ7L44   REDACTED   2/13/2018 REDACTED   REDACTED     ‐ Hypoallergenic ‐ Queen ‐ White           Five Stars        sheets without the huge price. Excellent!




                                                                              Page 363 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 369 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title        Review

                                                                                                                            This is a great value product. My favorite sheets are from
                                                                                                                            Comphy Co but they are three times more expensive than
                                                                                                                            these. These are very soft but a little less soft and
                                                                                                                            breathable than my favorites. However these are a better
                                                                                                                            value and still far better than the average sheets. I washed
                                                                                                                            them before putting them on the bed (cold water, regular
                                                             Premium Bamboo Bed Sheets ‐ Queen                              heat dryer) and they did just fine and didn't come out
                                                             Size, Burgundy Sheet Set ‐ Deep Pocket ‐                       wrinkly. The color is very nice (I got burgandy) and looks
                                                             Ultra Soft Cool Bedding ‐ Hypoallergenic                       beautiful with my silver comforter set. I'm really satisfied
                                                             Blend From Natural Bamboo ‐ 1 Fitted, 1    Very satisfied with with this purchase. (And I paid full price‐‐did not receive a
2487 B01DJTBF4I   REDACTED   7/14/2016 REDACTED   REDACTED   Flat, 2 Pillow Cases ‐ 4 Piece             my purchase!        discount to write a review.)


                                                                                                                            I was looking to buy genuine Comphy sheets when I came
                                                                                                                            across this set on Amazon. These are indeed very nice
                                                                                                                            sheets. Perhaps not as silky as the Comphy sheets, but
                                                                                                                            smooth and silky enough to please me. The real value lies in
                                                                                                                            the price, which is half what the Comphy sheets sell for. I
                                                                                                                            was concerned about how well they would wash, but found
                                                                                                                            that they performed there very well too. After two washer
                                                                                                                            and dryer cycles, the sheets are still soft with no pilling.
                                                                                                                            They come out of the dryer relatively wrinkle free, but you
                                                                                                                            must remove them immediately. If left to sit in the dryer,
                                                                                                                            they will wrinkle. The minor wrinkling doesn't bother me.
                                                                                                                            It's not as if they need to be ironed, something that would
                                                                                                                            give them a "no‐stars" rating from me. Overall I rate these
                                                             Nouvelle Legende Microfiber Spa Quality                        sheets 4‐1/2 stars. I haven't yet found others as nice as
2488 B002GWJA56 REDACTED     2/16/2016 REDACTED   REDACTED   Bed Sheet Set, Full Size, Blue (4‐Pieces) Great for the price. these for this price.




                                                                            Page 364 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 370 of 394
                Encoded             Item        Item
    ASIN        Review ID Submitted Category    Subcategory Item                                     Review Title         Review
                                                            Bed Band White Not Made in China.
                                                            100% USA Worker Assembled. Bed Sheet
                                                            Holder, Gripper, Suspender and Strap.    We got a Tuft and We got a Tuft and Needle king size mattress and our
                                                            Smooth any Sheets on any Bed. Sleep      Needle king size  Comphy sheets didn’t fit it very well. These help out a
2489 B004GZFBA4 REDACTED 12/22/2017 REDACTED    REDACTED Better. Patented.                           mattress and ...  bunch and keep our sheets from wadding up!

                                                                                                                          I wanted to find a cost effective equivalent to these $150
                                                                                                                          Comphy sheets I slept on at a bed and breakfast and these
                                                            #1 Bed Sheet Set ‐ HIGHEST QUALITY                            came highly recommended through reviews. They were $40
                                                            Brushed Microfiber 1800 Bedding ‐        Not Comphy           when I bought them and, while they're pretty good sheets,
                                                            Wrinkle, Fade, Stain Resistant ‐         equivalent but       they aren't Comphy. It's always nice to have extra sheets so
2490 B00NLLUNSE REDACTED    5/1/2015 REDACTED   REDACTED    Hypoallergenic ‐ Mellanni (Queen, Beige) good                 I didn't mind as it was a good deal either way.

                                                            Where the Polka Dots Roam 100% Ultra     They feel great
                                                            Soft Microfiber Easy Care Luxury Sheet   have not put them They feel great have not put them on the bed yet, I am
2491 B00C3MUK4O REDACTED   5/29/2015 REDACTED   REDACTED    Set, King, Cream                         on the bed yet    hoping they are as good as my comphy sheets.


                                                                                                                         I built our 11" thick Queen Talatech Talalay mattress using 4
                                                                                                                         cores beginning with firm finishing out with super plush (3"
                                                                                                                         35 ILD, 3" 24 ILD, 3" 19 ILD & 2" 14 ILD) dropped into a zip
                                                                                                                         up encasement for a couple of years now, so I know latex
                                                                                                                         well. This is the same manufacturer (Latex International aka
                                                                                                                         Global Industries) that I got my latex cores from. They are
                                                                                                                         excellent. The pillow's structure is the same with the same
                                                                                                                         plush "in the cloud" feel but providing plenty of support and
                                                                                                                         bounce back, if I had to guess a firmness of 19 ILD. Am
                                                                                                     Fantastic pillow to ordering one for my wife as the old Serta pillow feels
                                                                                                     match our           terrible to her after experiencing the Talalay pillow. Let it air
                                                                                                     fantastic home      out for day and enjoy. BTW, latex lasts "forever", expect at
                                                            Brooklyn Bedding Talalay Latex Queen     built Talalay       least 30 years out of this pillow. The best sheets in the
2492 B00WJ0AHRK REDACTED   2/28/2016 REDACTED   REDACTED    Plush Pillow                             mattress!           world, "Comphy", sheets are due next week.


                                                                          Page 365 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 371 of 394
               Encoded             Item         Item
    ASIN       Review ID Submitted Category     Subcategory Item                                   Review Title          Review
                                                                                                   Microfiber sheets
                                                                                                   made by Elegant       These sheets are so thin you can see through them. They
                                                                                                   Comfort are a         are slippery, and uncomfortable (hot) to sleep in. Microfiber
                                                                                                   much better           sheets made by Elegant Comfort are a much better quality,
                                                                                                   quality, just about   just about equal to the more expensive microfibre sheets
                                                           Mainstays Twin XL Sheet Set Navy Blue   equal to the more     made by Comphy Co.However, service from the seller was
2493 B009NVM6KE REDACTED   7/22/2015 REDACTED   REDACTED   Soft Microfiber Dorm Bed Sheets Bedding expensive ...         fine.
                                                           Full Gold Amadora Double Brushed
                                                           Microfiber Luxury Bed Sheet Set – The
                                                           Ultimate in Breathability and Comfort,
                                                           These Highly Durable Microfiber Gold                          I bought the gold set for 20 bucks and they are worth that
                                                           Sheets are the Highest Quality on the                         since they are for a guest bed. We have a set of Comphy
                                                           Market; They Don’t Wrinkle, are Super   OK for guest bed if   Company Spalena sheets on our bed, which are FANTASTIC
                                                           Soft to the Touch, Never Shrink,&       you get them          but very expensive. These are nowhere near the quality of
2494 B00C3MUHMEREDACTED    3/1/2015 REDACTED    REDACTED   Breathe 50% Better Than Cotton          cheap                 those.

                                                                                                                         i LOVE these sheets!!! they feel like old school vintage
                                                                                                                         sheets. a nice weight and crisp. i can't stand sheets that feel
                                                                                                                         like tshirts. and while i LOVE the microfiber sheets from
                                                                                                                         comphyco (amazing) those can get kind of hot. These valley
                                                                                                                         forge sheets feel crisp and cool. Not sure how they will feel
                                                           Valley Forge Bed In A Bag ‐ Twin XL                           after a wash and dry, but right out of the package i sure am
                                                           Tencel Sheet Set ‐ Hugo Solid ‐ Optic    i LOVE these         loving them. I think they are also Made In America which is
2495 B00NR4C05Y REDACTED   12/6/2014 REDACTED   REDACTED   White                                    sheets               pretty awesome. :)




                                                                          Page 366 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 372 of 394
               Encoded             Item         Item
    ASIN       Review ID Submitted Category     Subcategory Item                                     Review Title         Review


                                                                                                                          I purchased these as an alternative to the more expensive
                                                                                                                          Comphy brand. At first I was concerned that the quality was
                                                                                                                          not so great; the weight of the fabric is much less
                                                                                                                          substantial than Comphy. But they came through the first
                                                                                                                          washing just fine, they fit the mattress well, and are super
                                                                                                                          soft and comfortable. Since I like to replace my sheets every
                                                           Mellanni Bed Sheet Set ‐ Brushed                               few years anyway I think these will work out well and I’m
                                                           Microfiber 1800 Bedding ‐ Wrinkle, Fade,                       considering purchasing two more sets for the spare beds.
                                                           Stain Resistant ‐ Hypoallergenic ‐ 4 Piece                     I’m holding out the fifth star only because they are still too
2496 B00NLNDSZW REDACTED   3/4/2018 REDACTED    REDACTED   (Queen, Purple)                            Affordable luxury   new to assess whether they’ll hold up to wear and tear.

                                                                                                                          So we just got them. Washed once. Been using for less than
                                                                                                                          a week.very impressed with the quality so far. They fit so
                                                           Beckham Hotel Collection Fitted Sheet (2‐                      much better on our bed than the very expensive Comphy
                                                           Pack) ‐ Soft‐Brushed Microfiber with                           sheets which also did not last as they said they would. But
2497 B06XSM1HGV REDACTED   8/17/2017 REDACTED   REDACTED   Deep Pocket ‐ King ‐ White                Amazing              that is another story. For this price it's a great deal!

                                                                                                                          I'm super impressed for the price. These sheets are super
                                                                                                                          soft, light weight for summer nights, and have held up well
                                                                                                                          so far! I usually spend a lot of money on sheets and only
                                                                                                                          buy Comphy Co brand (the ones you find in some 5 star
                                                                                                                          hotels). I was in the market for a new set & I was offered
                                                                                                                          this set for a discounted price in exchange for an honest
                                                           Where the Polka Dots Roam 100% Ultra                           review. I'm glad I purchased them! They feel like you're
                                                           Soft Microfiber Easy Care Luxury Sheet    Great Set Of         sleeping on a cloud. I will update this review if I run into any
2498 B00C3MUJ2W REDACTED   10/7/2015 REDACTED   REDACTED   Set, Twin, Cream                          Sheets!              problems with them in the near future.




                                                                          Page 367 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 373 of 394
               Encoded             Item         Item
    ASIN       Review ID Submitted Category     Subcategory Item                                      Review Title        Review


                                                                                                                          I bought this over a year ago, I think. Then when I
                                                                                                                          developed bursitis a friend felt maybe I need a new kind,
                                                                                                                          one from Wallie World. So I cut mine down and put it on my
                                                                                                                          bed in the spare room. I had bought this in queen size and
                                                                                                                          the bed in that room was double. well, the Wallie World
                                                                                                                          one didn't help my bursitis as I continued to agitate it. Then
                                                                                                                          I decided to get a new pad, because my sheets were tearing
                                                                                                                          at the corners, so I thought I needed to go back to a less
                                                                                                                          deep pad. While it was coming in the mail my sister told me
                                                                                                                          that I hadn't bought the right size of sheets, so I got those.
                                                                                                                          My mattress pad was still too think for the new sheets, and
                                                                                                                          so we decided to put the new mattress pad on the bed and
                                                                                                                          to get rid of the Wallie World one if we found that this
                                                                                                                          mattress pad irritated my bursitis. Well, it didn't, and I must
                                                           Milliard 2‐Inch Egg Crate Ventilated                           say with this mattress pad and my new comphy sheets, I did
2499 B0089ME0XE REDACTED   12/8/2015 REDACTED   REDACTED   Memory Foam Mattress Topper, Queen         Love this pad       not want to get out of bed.

                                                                                                                          I had just purchased a king size bed and needed new sheets
                                                                                                                          quickly. I already had a set of sheets from Comphy on order
                                                                                                                          but it would take a week to arrive. Found Mellanni sheets
                                                                                                                          on Amazon with Prime and based on the reviews bought a
                                                                                                                          set which arrived in 2 days. These are great sheets for
                                                                                                                          summer. Compared to the other sheets on order, this set is
                                                           Mellanni Bed Sheets Bedding Set ‐                              much thinner but it offers the same level of softness and
                                                           HIGHEST QUALITY Brushed Microfiber         Comfortable         comfort. It has only been less than 1 week of sleeping on
                                                           1500 Collection ‐ Wrinkle, Fade, Stain     sheets at a great   these sheet, but so far so good. For the price it is a great
2500 B00WL0U2XC REDACTED   6/17/2015 REDACTED   REDACTED   Resistant ‐ Hypoallergenic (King, White)   price               buy.




                                                                          Page 368 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 374 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                       Review Title        Review

                                                                                                                             Stop reading and just buy these, they are super silky soft
                                                                                                                             and extremely cool. We previously had been using Comphy
                                                                                                                             Company high end microfiber sheets we found during a
                                                                                                         they are super      B&B stay. These are just as soft with a bit more silkier feel.
                                                             MALOUF 100% Rayon from Bamboo               silky soft and      Three washes so far and holding up just fine. A bonus was
2501 B00FX8FGXA REDACTED     1/18/2018 REDACTED   REDACTED   Sheet Set ‐ 5‐pc Set ‐ Split King ‐ White   extremely cool      they are offered in split king ...

                                                                                                                             I was pleasantly surprised by how nice these sheets are for
                                                                                                                             the price. I came back and purchased a second set. They do
                                                                                                                             not wrinkle and feel so soft! The white is nice and bright.
                                                                                                                             They are not cold like regular sheets. These remind me a lot
                                                             Clara Clark Premier 1800 Series 4pc Bed     Very nice for the   of the expensive "Comphy" sheets at five star Inns. I will be
2502 B00902X7L8   REDACTED   1/21/2014 REDACTED   REDACTED   Sheet Set ‐ Queen, White                    price!              buying more.

                                                                                                                             Bought these based on a recommendation from a friend
                                                                                                                             and after reading the reviews. I love sheets. But I love a
                                                                                                                             bargain as well. These sheets are soft. They do fit the bed
                                                                                                                             without popping off at the corners. But they are thin. You
                                                                                                                             would be better off going to Ross and spending $30. By no
                                                             Hotel Sheets Direct 100% Bamboo Bed                             means would I call these quality sheets. Wish I had
2503 B072WT7WQ8REDACTED 12/28/2017 REDACTED       REDACTED   Sheet Set (Queen, Dark Gray)                Not worth it        purchased the Comphy brand I was eyeing instead.




                                                                             Page 369 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 375 of 394
               Encoded             Item         Item
    ASIN       Review ID Submitted Category     Subcategory Item                                  Review Title       Review


                                                                                                                     I ordered a couple of sets of these; two (white and gray) in
                                                                                                                     a full/double bed size which are adequate and a queen set
                                                                                                                     in the chocolate brown size. The brown set isn't overall as
                                                                                                                     soft as the others and it oddly seems like the bottom sheet
                                                                                                                     is thinner and less soft than the top sheet. In addition, there
                                                                                                                     are some white marks/stains on the bottom sheet which I
                                                                                                                     thought would resolve when I washed them, but they did
                                                                                                                     not. In addition, the bottom sheet isn't as generously deep
                                                                                                                     as must of the Queen size sheets available today that can
                                                                                                                     accomodate the thicker mattress sizes.I followed the
                                                                                                                     laundering instructions and washed them alone ‐‐ in
                                                                                                                     Woolite detergent that's especially formulated for dark
                                                                                                                     fabrics in cold water only. I used the delecate low‐temp dry
                                                                                                                     cycle and the set was dried by itself and hasn't come into
                                                                                                                     contact with anything that could have caused the
                                                                                                                     discoloration marks.They're not expensive, and I was trying
                                                                                                  Queen in Brown     them as I hoped they would serve as a replacement for the
                                                                                                  Not As Soft As     Comphy brand spa sheet sets that we prefer (but that are
                                                                                                  White or Gray in   five times the cost). Note that it may be that the other
                                                           1500 Supreme Collection Extra Soft     Full/Double Sz.    colors don't have these issues; although the white and gray
                                                           Queen Sheets Set, Brown ‐ Luxury Bed   Bottom Sheet in    (full/double bed sized) sets from this brand are also very
                                                           Sheets Set With Deep Pocket Wrinkle    Brown has stains   thin and the gray set was much more gray‐green than gray.
                                                           Free Hypoallergenic Bedding, Over 40   & not as deep as   It's not that they're unsleep‐able, just don't expect high
2504 B00AN88KO2 REDACTED   8/12/2015 REDACTED   REDACTED   Colors, Queen Size, Brown              other brands.      quality sheets for a bargain price.




                                                                         Page 370 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 376 of 394
               Encoded             Item        Item
    ASIN       Review ID Submitted Category    Subcategory Item                                  Review Title      Review
                                                                                                                   These are amazing sheets for the price. I washed them
                                                                                                                   initially and there were a few strings which I cut off.The
                                                          My Perfect Nights Microfiber Bed Sheet                   sheets are very comphy. I have just slept on comphy sheets
                                                          Set, 6 Piece, Sleep Better Than Ever,                    at a B&B and these are comparable to them at about a third
                                                          Premium Cool Ultra Soft Luxury 15" DEEP                  of the cost. I have only had them a few days so I do not
                                                          Pockets on Fitted Sheet ‐ Egyptian                       know how they hold after multiple washings but for the few
                                                          Quality 1600 Series Collection (King,   Comparable to    nights I have had them it has been a hotel room bed
2505 B01DE0YUWG REDACTED   7/5/2016 REDACTED   REDACTED   White)                                  Comphy sheets!   experience!




                                                                        Page 371 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 377 of 394
                Encoded             Item       Item
    ASIN        Review ID Submitted Category   Subcategory Item                                       Review Title      Review
                                                                                                                        Not all microfiber sheets are created equal but most of
                                                                                                                        them are... This is the same sort of thin, low‐quality
                                                                                                                        microfiber sheet as any you will find in this price range. If
                                                                                                                        this feels nice to you, then that's great. The only reason I
                                                                                                                        tried these was because they were cheap and because
                                                                                                                        Comphy Co. doesn't make a black set.Once when I was
                                                                                                                        staying at a hotel in Portland during a road trip by myself up
                                                                                                                        the coast, I was on the phone with my fiancee talking about
                                                                                                                        my day while getting ready for bed. I pulled the covers back
                                                                                                                        and shoved my feet in and then immediately jumped back
                                                                                                                        out and started pulling the bed apart to look for a label
                                                                                                                        because they were the most amazing sheets I'd ever had
                                                                                                                        touch my skin. I had my fiancee look them up while we
                                                                                                                        were on the phone and found that you could only buy them
                                                                                                                        at spas and hotels that carry them. Then we found out the
                                                                                                                        price and were like "forget it." But I'll tell you ‐ after a night
                                                                                                                        sleeping in that bed, I became obsessed with Comphy
                                                                                                                        sheets.When I got home, I broke down and bought a set
                                                                                                                        online. Most I've ever spent on sheets. More than I've spent
                                                                                                                        on like 4 or 5 sets of sheets. We had been sleeping on
                                                                                                                        Modal sheets for a long time. Before that, I always bought
                                                                                                                        flannel. Switching to a good microfiber sheet set is like night
                                                                                                                        and day. I have since become a sheet snob. I've talked a
                                                                                                                        bunch of friends into buying them, I've bought some as
                                                                                                                        gifts, and now we own a blanket, 2 duvet covers, and 4
                                                          Mellanni Bed Sheet Set ‐ Brushed           Not all microfiber different color sets. They just don't have a black set.So this
                                                          Microfiber 1800 Bedding ‐ Wrinkle, Fade, sheets are created Mellanni set ‐ I wasn't expecting to be as good, but it's so
                                                          Stain Resistant ‐ Hypoallergenic ‐ 4 Piece equal ‐ but most not even close. I thought if they weren't good enough to
2506 B00WAIH1FW REDACTED 12/17/2015 REDACTED   REDACTED   (Queen, Black)                             of them are...     sleep in, we would use them in the guest room... but they




                                                                          Page 372 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 378 of 394
               Encoded             Item        Item
    ASIN       Review ID Submitted Category    Subcategory Item                                     Review Title     Review

                                                                                                                     EXTREMELY comfortable!!! I have slept on the "Comphy"
                                                                                                                     brand at a resort. These are so close that it is hard to tell
                                                          Mellanni Bed Sheet Set ‐ Brushed                           the difference other than the price. I would STRONGLY
                                                          Microfiber 1800 Bedding ‐ Wrinkle, Fade,                   recomend anyone trying to decide between the two to get
                                                          Stain Resistant ‐ Hypoallergenic ‐ 4 Piece EXTREMELY       these and save the money! This is only after 2 weeks of use
2507 B00NQDGBTC REDACTED   3/3/2015 REDACTED   REDACTED   (King, Beige)                              comfortable!!   so far but will keep updating on how they are doing.




                                                                         Page 373 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 379 of 394
               Encoded             Item         Item
    ASIN       Review ID Submitted Category     Subcategory Item                                Review Title         Review
                                                                                                                    I ordered the charcoal gray color in the Twin XL size and am
                                                                                                                    trying these as a spare set instead of the Comphy brand
                                                                                                                    microfiber spa sheets that we've used for the last five or six
                                                                                                                    years (but that are five times the price). Twin XL can be a
                                                                                                                    difficult size to find and often the quality is low as they're
                                                                                                                    designed for college dorm room bunk beds.I ordered sets
                                                                                                                    from the "My Sweet Home" collections at the same time
                                                                                                                    and the quality of these is much thicker, and is softer than
                                                                                                                    than the sets I received from the "My Sweet Home" brand.
                                                                                                                    I'm ordering an additional couple of sets of these as for the
                                                                                                                    price, I don't expect them to be as durable as a more
                                                                                                                    expensive brand.I washed the set by themselves in cold
                                                                                                                    water with a Woolite brand detergent that's specially
                                                                                                                    formulated for dark colors. They were machine dried on the
                                                                                                                    gentle setting and emerged without wrinkles (certainly in
                                                                                                                    comparison to our 800 thread‐count cotton sets that come
                                                                                                                    out of the dryer in a basketball sized wrinkled mass). Note
                                                                                                                    that I didn't let them sit and cool off in the dryer, but pulled
                                                                                                                    them out just as the cycle finished.They also dried very
                                                                                                                    quickly which is nice when one has more than a couple of
                                                                                                High Quality        loads to do.Note that the gray color is more of a
                                                                                                Microfiber Twin     greenish/brownish‐gray in person than it appeared on my
                                                                                                XL Gray W/Budget computer screen (yours may be truer). While I wish it was
                                                                                                Pricing. Very Soft, more of a true black‐gray, it's absolutely acceptable and
                                                           Premium 1800 Ultra‐Soft Microfiber   Thicker Than        overall for the price is an excellent deal.Wish they sold
                                                           Sheet Set Twin Extra Long ‐ Double   Expected And No these in Queen or King sizes, but I only see them in a full or
                                                           Brushed ‐ Hypoallergenic ‐ Wrinkle   Wrinkles After      Twin XL size. If anyone knows whether they sell them under
2508 B00THMOSQY REDACTED   8/12/2015 REDACTED   REDACTED   Resistant (Twin XL, Grey)            Laundering.         a different brand, would appreciate a shout.




                                                                         Page 374 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 380 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title       Review

                                                             Comfy Sheets Luxury 100% Egyptian                             These are knock‐off Comphy sheets. I have a previous set of
                                                             Cotton ‐ Genuine 1000 Thread Count 4                          the branded Comphy sheets and these are fake, made in
                                                             Piece Sheet Set‐Fits Mattress Up to 18''                      India and very low quality compared to my other set.
2509 B0723GYT4F REDACTED     7/19/2018 REDACTED   REDACTED   Deep Pocket (King, Cream)                  Knockoffs          Hopefully I can return these.
                                                             Comfy Sheets Luxury 100% Egyptian                             No way these are 1,000 thread count. The sheets are rough
                                                             Cotton ‐ Genuine 1000 Thread Count 4                          and feel like sand paper. These are also knock offs of the
                                                             Piece Sheet Set‐Fits Mattress Up to 18''                      real Comphy sheets which are about 30 dollars more but
2510 B078C6C26R REDACTED     5/11/2018 REDACTED   REDACTED   Deep Pocket (King, Light Blue)             Don’t purchase     amazingly soft. Do not purchase.
                                                             Comfy Sheets Luxury 100% Egyptian
                                                             Cotton ‐ Genuine 1000 Thread Count 4                          My bad, as I went on a verbal brand name and didn't see it
                                                             Piece Sheet Set‐Fits Mattress Up to 18''   Not the same as    in writing! These sheets are stiff and not nearly as soft as
2511 B071FMJCW3 REDACTED      9/4/2018 REDACTED   REDACTED   Deep Pocket (King, White)                  COMPHY sheets!     the brand Comphy, which is not sold on Amazon.
                                                             Comfy Sheets Luxury 100% Egyptian                             This was not a quality product. Washed before use and
                                                             Cotton ‐ Genuine 1000 Thread Count 4                          there was a small tear in the fabric and other imperfections
                                                             Piece Sheet Set‐Fits Mattress Up to 18''   Don't waste your   to the material. Definitely not worth the price. These are
2512 B077S1B8JL   REDACTED   4/26/2018 REDACTED   REDACTED   Deep Pocket (Queen, Silver)                money.             not the Comphy brand sheets.

                                                                                                                           Beware, this company will send you free pillow cases if you
                                                                                                                           give them a good review, so you cant really believe the
                                                                                                                           reviews. I purchased these under the assumption that they
                                                                                                                           were made by comphy.com, which are truly amazing
                                                                                                                           sheets. These sheets are like any cheap sheet you can get at
                                                             Comfy Sheets Luxury 100% Egyptian                             Bed Bath and Beyond. They are not soft, they wrinkle, and
                                                             Cotton ‐ Genuine 1000 Thread Count 4                          are nothing special.Save your money, if you really want
                                                             Piece Sheet Set‐Fits Mattress Up to 18''   5 STARS = FREE     amazingly soft sheets that don't make you overheat, check
2513 B0784VP9BL REDACTED     7/18/2018 REDACTED   REDACTED   Deep Pocket (Queen, Light Blue)            PILLOW CASES       out comphy.com
                                                             Comfy Sheets Luxury 100% Egyptian
                                                             Cotton ‐ Genuine 1000 Thread Count 4
                                                             Piece Sheet Set‐Fits Mattress Up to 18''   NOT COMPHY         Knock off of comphy sheets! Not the same thing‐ very
2514 B077S4KTYF   REDACTED   8/16/2018 REDACTED   REDACTED   Deep Pocket (King, Silver)                 SHEETS!!!!!!!      disappointed. These are average junk sheets.




                                                                            Page 375 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 381 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                       Review Title        Review
                                                              Comfy Sheets Luxury 100% Egyptian
                                                              Cotton ‐ Genuine 1000 Thread Count 4
                                                              Piece Sheet Set‐Fits Mattress Up to 18''                       They are Comfy sheets. These are knock offs of the real
2515 B0719WFNXL REDACTED     5/13/2018 REDACTED   REDACTED Deep Pocket (Queen, Cream)                    One Star            Comphy sheets.

                                                                                                                             I bought these sheets thinking they were the Comphy brand
                                                                                                                             sheets that I already had. After they came I realized my
                                                                                                                             mistake but decided to keep them and see what I thought.
                                                                                                                             They are very comfortable and seem high quality so far. The
                                                               Comfy Sheets Luxury 100% Egyptian         The name is         only difference I'm seeing is that they are not wrinkle free,
                                                               Cotton ‐ Genuine 1000 Thread Count 4      slightly misleading but that's not a huge deal. They are quite a bit cheaper than
                                                               Piece Sheet Set‐Fits Mattress Up to 18''  but product is      the Comphy brand so I would say it's definitely worth the
2516 B0714Q66KV REDACTED     9/25/2018 REDACTED   REDACTED     Deep Pocket (Queen, White)                good                price!
                                                               Comfy Sheets 100% Egyptian Cotton ‐
                                                               500 Thread Count 4 Piece Sheet Set Color                      These are NOT Comphy Sheets! If that's what you were
                                                               Coffee, Size King ‐ Fits Upto 18'' Deep  These are NOT        looking for, you will be disappointed. They also take almost
2517 B01J3B9AVQ REDACTED     2/10/2018 REDACTED   REDACTED     Pocket                                   ComPHy Sheets!       a month to come from India.

                                                                                                                           I had experienced sheets at my spa that were to die for and
                                                                                                                           thought I was ordering the same thing since they called
                                                                                                                           them comfy sheets. I found out later that the spelling is
                                                                                                                           different "Comphy". After my order arrived I felt them while
                                                               Comfy Sheets 100% Egyptian Cotton ‐                         they were still they were in the packing and they were not
                                                               500 Thread Count 4 Piece Sheet Set‐       I had experienced soft at all. I found them abrasive just stroking them while
                                                               Color Sage Green,Size Queen ‐ Fits Upto   sheets at my spa still in the packing so I returned them immediately the day
2518 B01J3BB4S8   REDACTED   3/10/2017 REDACTED   REDACTED     18'' Deep Pocket                          that were to ...  after I received they.
                                                               Comfy Sheets 100% Egyptian Cotton ‐
                                                               500 Thread Count 4 Piece Sheet Set‐
                                                               Color Sage Green,Size Queen ‐ Fits Upto
2519 B01J3BB4S8   REDACTED   1/24/2017 REDACTED   REDACTED     18'' Deep Pocket                          Not soft            Don't confuse with COMPHY sheet brand




                                                                              Page 376 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 382 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                       Review Title         Review
                                                              Comfy Sheets Hotel Collection 600
                                                              Thread Count Egyptian Cotton Sateen        Not COMPHY       Not COMPHY sheets. Do not confuse these with the very
2520 B01KT1V34Q REDACTED     1/12/2017 REDACTED   REDACTED Queen 4 Piece Sheet Set Ivory                 brand Check name soft Comphy sheet sets.

                                                                                                                              **update** took them out and washed them. They are
                                                                                                                              definitely not the same. There is also no way this is 1000
                                                                                                                              thread count. They are rougher than the cheap sheets I
                                                                                                                              have! My first review was before I got them and they asked
                                                                                                                              me to write a review for free pillowcases. Now that I have
                                                                                                         ... and the sheets   received the sheets I am changing my stars. Still haven’t
                                                                                                         for the massage      received the pillow cases and I don’t want them!Got a
                                                                                                         table were SO        massage at a very high end resort and spa I stayed at and
                                                              Comfy Sheets Luxury 100% Egyptian          comfortable and      the sheets for the massage table were SO comfortable and
                                                              Cotton ‐ Genuine 1000 Thread Count 4       soft that I asked    soft that I asked them where they got them and they said
                                                              Piece Sheet Set‐Fits Mattress Up to 18''   them where they      they were comfy brand sheets. I went and ordered them
2521 B077S4P6NC REDACTED     3/23/2018 REDACTED   REDACTED    Deep Pocket (California King, Silver)      got ...              that day, hope they are the same!

                                                                                                         They advertise       These sheets are so rough! They advertise that they are the
                                                              Comfy Sheets Luxury 100% Egyptian          that they are the    "comfy brand" which is a super quality soft sheet....these
                                                              Cotton ‐ Genuine 1000 Thread Count 4       "comfy brand"        are not. I'm so confused as to why amazon would allow this
                                                              Piece Sheet Set‐Fits Mattress Up to 18''   which is a super     misrepresented sheet to sell on their site at this price point.
2522 B071SL6BKB   REDACTED   5/12/2018 REDACTED   REDACTED    Deep Pocket (California King, White)       quality soft sheet   SO AWFUL! Sending them back tomorrown!

                                                              Ponkor Recliner Handle Replacement and                          Used on my big comfy brand recliner after my dog chewed
                                                              Extension Cable – Metal Pull Handle for                         the cord. Great replacement and my recliner works again.
2523 B078TCX2WG REDACTED     7/23/2018 REDACTED   REDACTED    Ashley Lazy boy and Major Recliner Sofa Fits perfectly          I’m happy.
                                                              6 Pack Colorful Lace Trim Cotton Hipster
                                                              Panties Baby Pink, Blue, Fuchsia, Heather
2524 B072C3L4WZ REDACTED      4/9/2018 REDACTED   REDACTED    Grey, Red, White Large                    Five Stars                                         #N/A




                                                                             Page 377 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 383 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                   Review Title        Review

                                                                                                                         I live in Hawaii and wear "slippahs" a lot; I've been surprised
                                                                                                                         by the comfort of this brand! They are long lasting and
                                                             Havaianas Women's Slim Flip‐Flop                            fashionable. I was concerned that the metal on the straps of
                                                             Sandals, Hardware,Sand Grey/Light       Comfortable and     this particular style would be irritating, but I don't feel
2525 B005S2C6SO REDACTED      3/2/2014 REDACTED   REDACTED   Golden,41/42 BR (11‐12 M US)            cute.               them. Another comfy brand is Scott.

                                                             Me Too Women's Lilyana Ballet Flat,Light                   Nice and comfy brand.Just didn't work for me because I was
2526 B003I7ZS6S   REDACTED 12/10/2012 REDACTED    REDACTED   Grey,6.5 M US                            Cool Flats        looking for a different color.Thank you for the quick S/H
                                                             G.H. Bass & Co. Women's Sharon           Comfy Sandals‐‐   Sandals are perfect! I highly recommend this comfy
2527 B000ZSWV18 REDACTED     9/20/2015 REDACTED   REDACTED   Sandal,White,7.5 M US                    Great Seller!!    brand....not my first! The seller was first‐rate!
                                                                                                                        Although these fit and are the most comfy brand of
                                                             mediven plus, 40‐50 mmHg, Thigh High    Need work on       stockings,they wear out the fastest, the top band ripped off
2528 B00134Z7EG REDACTED      8/5/2016 REDACTED   REDACTED   w/Silicone Top‐band, Open Toe           these to be better and they got runs after 1 month

                                                                                                                         I have another one if these... Comfy brand I think. I bought
                                                             Posture Corrector for Women ‐ Rounded                       4 Well as a comparison model. I like 4well the best as it's
                                                             Shoulders Ultimate Comfort Shoulder                         easier to wear and adjust. I'm working on improving my
                                                             Corrector Clavicle Cervical Wearable                        posture and this has helped. I think more about my posture
                                                             Support for Upper Back. Shoulder & Neck                     when I wear it and it carries over to when I'm not. Yes, I
2529 B075Y643F9   REDACTED   3/12/2018 REDACTED   REDACTED   Pain Relief                             Excellent Product   would recommend this product.
                                                                                                                         I love Wanted boots, they totally rock! Only twice has the
                                                                                                                         10m not fit me, and it was clearly due to style. Pull on boots
                                                                                                                         will have a wider shaft than ones with zippers, so I'll only
                                                                                                                         buy ones with zippers now. Like anything, fit varies with
                                                                                                                         style, but for the most part Wanted is very consistent. I
                                                             Dream Pairs Boston‐1 Studded Ankle                          highly recommend this fashion forward, Vegan, comfy
2530 B00H8SW816 REDACTED 12/13/2014 REDACTED      REDACTED   Boot Black                              Very Cool.          brand!




                                                                           Page 378 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 384 of 394
               Encoded             Item         Item
    ASIN       Review ID Submitted Category     Subcategory Item                                    Review Title        Review
                                                                                                                        I have narrow feet, and these pinch my pinky toes. They
                                                                                                    like $10 sneakers   feel cheaply made, like $10 sneakers from Wal‐Mart that
                                                                                                    from Wal‐Mart       are going to fall apart on the second wear. Really
                                                           Keds Women's Triple Champion Core        that are going to   disappointing, since Keds are supposedly this iconic, comfy
2531 B00DNNPGCI REDACTED   6/12/2017 REDACTED   REDACTED   Fashion Sneaker, Black, 11 M US          fall ...            brand. Boo / do not recommend.
                                                           Dearfoams Velour Bootie Slipper                              Aaahhhhh! The comfy brand I've always loved, in an
2532 B01M67WN6NREDACTED 12/15/2016 REDACTED     REDACTED   Women's Large 9‐10                       Oh, yesssss!        adorable color with a trendy cuff!

                                                                                                                        very comfy! I buy this brand whenever I can. If I am looking
                                                           Women's B.O.C, Fox Glove Thong Sandal                        for a shoe type there are a couple brands I look to first BOC
2533 B00BDIEGA8 REDACTED   5/17/2015 REDACTED   REDACTED   BLACK 9 M                                Very Comfy!         & Clarks. They are both very comfy brands.
                                                           4pair‐pack Marijuana Weed Leaf Printed
                                                           Cotton High Socks, Mix Colors, fit for   Theyre worth the
2534 B07489NQWB REDACTED   2/10/2018 REDACTED   REDACTED   shoe size 7‐11 (C match)                 price               Looks great they're comfy brand new

                                                                                                                         Absolutely so much better than a black pair of boots! Very
                                                                                                                         sophisticated shade of blue, with slightly "rubbed"
                                                                                                                         discoloration. Fly London is a great comfy brand and they
                                                           Fly London Hota Women's Boot 41 M EU     Better than a        are good to feet. These boots are all that. Wear them
2535 B06WWBTKYWREDACTED    2/5/2018 REDACTED    REDACTED   Petrol                                   black pair of boots! throughout a 10‐hour day, and no complaints.

                                                                                                                      I love the look of the sandals. They're very comfy and fit
                                                                                                                      snug, which is good as it allows each person's feet to stretch
                                                                                                                      it as needed. I'm a little disappointed that it didn't last as
                                                                                                                      long as I'd expected from a Bernie Mev :(I bought them at
                                                                                                    Nice looking and the beginning of the summer and here is what they looked
                                                                                                    Comfy. Quality    like at the end of 2 months.... It probably didn't do well with
                                                                                                    didn't wear       the little bit of water exposure it got. I've bought myself
                                                           Bernie Mev Women's Cindy Flat Sandal,    through water too another identical pair for now but need to look at other
2536 B00MMFBY74 REDACTED   9/4/2018 REDACTED    REDACTED   Pewter, 39 EU/8.5‐9 M US                 well.             comfy brands out there for next time!




                                                                         Page 379 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 385 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                   Review Title        Review

                                                                                                                         Gorgous! This &1 other are my fave heels, and feel better
                                                             Mojo Moxy Women's Coquette, Camel, 7    and feel better     than Seychelles, etc, so called "comfy brands" ..nice quality.
2537 B00BQWGWYOREDACTED      3/29/2015 REDACTED   REDACTED   M US                                    than Seychelles     Wanted in blk too but I cant find..wah wah wah
                                                             Easy Spirit Women's Gessica, Grey       Perfect Neutral     Great price. Great neutral color to go with many outfits.
2538 B015MZLSEO REDACTED      3/9/2016 REDACTED   REDACTED   Combo Fabric, 11 M US                   Colored Flat        Very comfy brand too!


                                                                                                                         If I could wear these sandals every day of my life, I would. I
                                                                                                                         have quite a few pair of Keens, Clarks, and other "comfy
                                                                                                                         brand" shoes, but these take the cake. I got the black, and I
                                                                                                                         love how the narrow straps make them look more
                                                                                                                         attractive and feminine than your typical Tevas (or even
                                                                                                                         Chacos, which are overpriced). I wear them with rolled up
                                                                                                                         skinny or straight leg jeans, and sometimes with shorts‐‐but
                                                                                                                         I rarely wear shorts. They are not quite nice enough to get
                                                                                                                         away with at work, but for literally every other activity, they
                                                                                                                         are phenomenal. I have worn them on all‐day errands, a 3‐
                                                                                                                         day music festival, to concerts, and just to walk the dog.
                                                                                                                         The arch support is unmatched, they mold to my foot like
                                                                                                                         they were made for it, and the materials feel solid and
                                                                                                                         durable. I liked them so much I ordered some Teva strap
                                                                                                                         wedges to wear to work. This is my new favorite shoe brand
                                                                                                     comfiest shoes I    (especially since Keen has apparently decided to start
                                                             Teva Women's Zirra Sandal,Black,7.5 M   own. true to size   making all their cute shoes uncomfortable and all the comfy
2539 B005672X9I   REDACTED    5/8/2015 REDACTED   REDACTED   US                                      in every way.       shoes ugly...not to mention Keen sizing issues).




                                                                           Page 380 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 386 of 394
               Encoded             Item         Item
    ASIN       Review ID Submitted Category     Subcategory Item                                  Review Title         Review
                                                                                                  Comfortable,
                                                                                                  inexpensive and      Like this comfy brand but if you are not familiar with them
                                                                                                  easy to assimilate   you may say this was shabby or loose accents, but, I always
                                                                                                  to the brand once    buy them when they put them on $5.99 sale price. I like the
                                                                                                  you know of it is    roominess because I am a tubie (tube drainage for
                                                           Riviera Sun 21676‐MDY‐1X Dress/Dresses slightly casual      Gastroparesis or paralyzed GI system of varying degrees;
2540 B01MTIHV0T REDACTED   9/2/2017 REDACTED    REDACTED   For Women                              boho chic            mine is end stage so I look for comfort and cheap)

                                                                                                                       Hawaiians know their sandals (which they call slippahs) ‐
                                                                                                                       and these are the most comfy brand I've ever found! I love
                                                                                                                       them so much, I buy them 6 at a time. They are similar
                                                                                                                       quality to and comfy like Reefs, but these fit my feet better.
                                                                                                                       The FABRIC strap sandals can mildly irritate the toe‐web
                                                                                                                       skin if you haven't worn flip‐flops in a while and then put
                                                                                                                       these on all day long, BUT THIS LEATHER ONE DOESN'T.
                                                           Scott Hawaii Women's Moana Thong        world's best        Super comfy. I didn't take them off all week. I'd buy them
2541 B003F2H3QE REDACTED   3/11/2013 REDACTED   REDACTED   Sandal,Black,6 M US                     slippah             for gifts for everyone I know if I could!




                                                                         Page 381 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 387 of 394
                Encoded             Item        Item
    ASIN        Review ID Submitted Category    Subcategory Item                                  Review Title       Review




                                                                                                                    I was skeptical of these shoes, mainly because I typically go
                                                                                                                    for the cutest/most fashionable over the most comfortable.
                                                                                                                    However, these looked cute enough to gamble, AND they
                                                                                                                    were waaay cheaper than I've ever seen any other Earth
                                                                                                                    shoes. So, I bought them and have never regretted it. They
                                                                                                                    are extremely comfortable, I wear them whenever I know
                                                                                                                    I'm going to be walking for a while, or when I have been
                                                                                                                    torturing my feet in one of my less comfy pairs of shoes.
                                                                                                                    Now, I always think twice before I buy a pair of really cute
                                                                                                                    shoes and try to find a comparable style in a comfy brand.
                                                                                                                    :)Modified: 1/27/2013Ultimately, I got rid of these because
                                                                                                                    the sole wore out & other, better looking and equally
                                                                                                                    comfortable, athletic shoes came along. I ended up not
                                                           Kalso Earth Shoes Women's Gold Earth   Changed my        caring for the way the sole around the front of the shoe
2542 B0025UUX0U REDACTED 10/11/2010 REDACTED    REDACTED   Kindle 6.5 B(M) US                     thoughts on shoes tapered outward & they wore out pretty easily.
                                                                                                                    Complete crap. These knives are short & flimsy. I bought
                                                           Plastic Knives Medium Weight ‐ White                     the matching spoons, too. Also short & flimsy. I won't
2543 B076M9YQTL REDACTED   1/29/2018 REDACTED   REDACTED   (1000 Count)                           Short & flimsy    purchase the Comfy brand again.




                                                                         Page 382 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 388 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                     Review Title       Review


                                                                                                                          Hawaiians know their sandals (which they call slippahs) ‐
                                                                                                                          and these are the most comfy brand I've ever found! I love
                                                                                                                          them so much, I buy them 6 at a time. They are similar
                                                                                                                          quality to and comfy like Reefs, but these fit my feet better.
                                                                                                                          These fabric strap ones can mildly irritate the toe‐web skin
                                                                                                                          if you haven't worn flip‐flops in a while and then put these
                                                                                                                          on all day long, but if you wear them often, they are great
                                                                                                     Scott Hawaii         for every day wear. They are sturdy, have good grip on wet
                                                                                                     slippahs are the     ground, and are just fabulous. Super comfy. I'd buy Scott
2544 B006I0XPEO   REDACTED   3/11/2013 REDACTED   REDACTED   Scott Hawaii Women's Nani, Leaf, 6 M US best                 Hawaii slippahs as gifts for everyone I know if I could!
                                                                                                     This is the third    This is the third pair of FitFlops I have ordered. These are
                                                             FitFlop Women's Amsterdam Studded       pair of FitFlops I   the most stylish, durable and comfy brand of sandals in my
2545 B00SRQ7BEM REDACTED      1/9/2017 REDACTED   REDACTED   Slide, Black, 9 M US                    have ordered ...     opinion.
                                                                                                                          My fiancé absolutely lovvvved these!!! He wished I'd
                                                                                                                          ordered more than just three! He says they're one of the
                                                             Neleus Men's Performance Shorts 3                            most comfy brands he's ever worn. ( and he's the pickiest
2546 B011GL9JKS   REDACTED 10/16/2015 REDACTED    REDACTED   Pack,Black,Grey,Red,US M,Aisa Tag L       Perfect            person EVER.) perfect fit.
                                                             Gentle Souls Women's Nova, Black, 9 M
2547 B00QLQ7ZFU REDACTED     2/20/2016 REDACTED   REDACTED   US                                        Walk in comfort.   Really comfy brand. My go to shoe for all day walking.

                                                                                                                          The top runs a bit on the small side but am happy with the
                                                                                                                          purchase. It arrived very quickly and packaged nicely. It
                                                                                                                          does not say in the copy but this shirt needs to be hand
                                                                                                                          washed. Not a real big deal but nice to know before
                                                             Comfy USA 3/4 Sleeve Scoop Neck Tee‐                         purchasing. Comfy brand is on the higher end price wise for
2548 B00BZZ8CP4 REDACTED     7/24/2014 REDACTED   REDACTED   Black/White Stripe                        Comfy describes it casual clothes but I have never been disappointed.




                                                                            Page 383 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 389 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                     Review Title        Review

                                                                                                                           82 Days is a cozy comfy brand like Free to Live. Both have
                                                                                                                           yummy soft fabrics that feel good to wear ‐ on lazy
                                                                                                                           weekend, running errands, and business casual at work. You
                                                                                                                           can't go wrong with 82 Days.I have several of this brands
                                                                                                                           tops/covers in various colors & styles.As for long term
                                                                                                                           durability. No pilling or puckering. Color stays put after
                                                                                                                           washing several times. Fabric is wrinkle free if you shake
                                                                                                                           and hang straight out of dryer. Be sure not to overdry to
                                                             82J‐2063HC‐WHE Women'S Hacci Open                             prevent shrinking. Bring out while still slightly damp to
2549 B012BS1RYG REDACTED      1/4/2016 REDACTED   REDACTED   Front Stylish Long Cardigan ‐ Wheat M     Love 82 Days <3     touch.

                                                                                                       Walking on the      The most comfy brand i bought from. I got it in purple too
2550 B0060GXO3S REDACTED 12/16/2012 REDACTED      REDACTED   Aerosoles Women's Scot Free Sandal        clouds.             and i can wear it for 10 hours without feeling anything.
                                                                                                                           I looked for an outdoor gift for a long time,I found that
                                                                                                                           Bcomfy brand very durable after I saw one at the
                                                             Inflatable lounger Sofa by Bcomfy ‐                           beach.Package includes:Square head shape, bottle holder
                                                             Inflatable Couch Lazy Bag air Lounger |                       and 2 durable pockets, bottle opener, 2 pegs. Very
                                                             With Carry Bag Pegs 2 Pockets &           Very comfortable    comfortable and last inflated for at least 3 hours at our
                                                             Squarehead 2017 Design Inflatable         and last inflated   camping freezing site. very recommended for those who
                                                             Hammock Air Sofa For Outdoor Camping      for at least 3      look for a great product and really not expensive comparing
2551 B07238J2JF   REDACTED    3/5/2018 REDACTED   REDACTED   Pool +Free FRISBEE                        hours at ...        to the others.
                                                             CLARKS Women's Azlyn Dream, Black, 6.5                        Clarks is a very comfy brand for me and always fits me well.
2552 B00ARSAQ68 REDACTED     5/23/2014 REDACTED   REDACTED   B ‐ Medium                                Comfy               It's a no brainer. I love these slides!
                                                             Rocket Dog Women's Spotlight2 Lima
2553 B017IWSTAU REDACTED     6/28/2017 REDACTED   REDACTED   Crochet Fab Flip Flop, Natural, 10 M US   Five Stars          Very cute and the most comfy brand of flip flop out there!
                                                                                                                           Bought for my 10 year old daughter because she liked my
                                                             Diamond Supply Co. Men's Og Sign                              maroon Diamond hat. She loves it and it looks sweet!!! Very
2554 B01ALHK3YE REDACTED     4/17/2018 REDACTED   REDACTED   Beanie, Diamond Blue, One‐Size            Awesome!!!!         comfy brand!!!




                                                                           Page 384 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 390 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                      Review Title         Review

                                                                                                                            I have ordered Walter Drake/Miles Kimball, Soft n Comfy,
                                                                                                                            and the Warm n Comfy brand is the plushest and best
                                                                                                                            designed of all, and definitely worth the extra couple of
                                                                                                                            dollars.Quick delivery time.I have a few of the original
                                                                                                                            Walter Drake seat covers from over 20 years ago, and
                                                                                                                            except for the metal wire that tends to rust with any
                                                                                                                            washing, they are still holding up, their materials were
                                                                                                        None better, will acrylic and tight weave. Design of this brand is better,
                                                                                                        only purchase       though it's certain the elastic will wear out before any other
                                                                                                        these as very       part! Colors are pictured.NOTE: be sure to hand wash it in
                                                                                                        satisfied with      warm water with an oxy‐clean type liquid detergent and
                                                                                                        quality, thickness, line dry, as dryer heat will damage the plastic and dry out
2555 B00483IYK8   REDACTED 12/17/2014 REDACTED    REDACTED   Warm‐n‐Comfy Cloth Toilet Seat Cover       design.             the elastic making this non‐usable in no time.

                                                                                                                             I love index cards. My full approval on these.I will add. Index
                                                                                                                             cards are index cards, we often assume. These are soft
                                                                                                                             enough to flex without easily creasing. I throw notes on the
                                                                                                                             floor and try and "solve a puzzle. This is a comfy brand. Not
                                                                                                                             to be " the princess with the pea...." These make
                                                                                                                             me....comfortable. I'm a lucky guy somethings, or just
                                                                                                                             appreciate this standard method now maybe others prefer
                                                                                                                             different.These fit in my case perfectly, and are roughly
                                                             Oxford Ruled Index Cards, 5" x 8", White,                       categorized. My needs, thus, are satiated. Crucial.Marked
2556 B005EDXAD2 REDACTED     9/12/2015 REDACTED   REDACTED   300 pack (10003EE)                        Legit buy. Totally.   for repurchases. Will subscribe at school.
                                                             ASICS Men's Gel‐Zaraca 4‐M,
2557 B00OU6MAXK REDACTED     2/28/2018 REDACTED   REDACTED   Black/White/Silver, 10 M US               Five Stars            comfy brand just were small
                                                                                                       Have ordered
                                                                                                       three more pair
                                                                                                       they're so
                                                             High Quality Printed Leggings (Lavender comfortable and         Most comfy brand of leggings! Have ordered three more
2558 B00VB1YUJ4 REDACTED     6/19/2015 REDACTED   REDACTED   Aztec)                                    flattering            pair they're so comfortable and flattering


                                                                            Page 385 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 391 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                   Review Title       Review

                                                                                                                        My previous one was made by Comfy. Lasted many years of
                                                             CYLEN ‐Memory Foam Bamboo Charcoal                         constant use.This one is not nearly as soft as the Comfy
                                                             Infused Ventilated Orthopedic Seat                         brand one. I dont not like this one, but picking between the
                                                             Cushion for Car and Office Chair ‐                         two I think Ill go back to the other brand. Also, the charcoal
2559 B01G1CBYAK REDACTED     7/12/2018 REDACTED   REDACTED   Washable & Breathable Cover (Navy Blue) Its ok             infused doesnt seem to mean anything.

                                                                                                                        Was looking for some good jogging wireless headphones. I
                                                                                                                        have used beats in the past but they didn't really stay in my
                                                                                                                        ears. I have tiny ears and need something that is light but
                                                                                                                        will stay in my ears while running. These had good reviews
                                                                                                                        so I tried them out. They work really well and the sound is
                                                                                                                        terrific. Price is a lot lower than the competitors. I also like
                                                                                                                        that they included Comfy brand earplugs replacements.
                                                                                                                        These work a lot better than the standard ones and block
                                                                                                                        out noise better as well as having a better fit. The
                                                             Phaiser BHS‐530 Bluetooth Headphones,   Was looking for    manufacturer also does a good job with customer service as
                                                             Wireless Earbuds Stereo Earphones for   some good          well. Only thing left is to see how long they hold up since
                                                             Running with Mic and Lifetime           jogging wireless   I've only had them for about two weeks but so far they are
2560 B01C22IJVA   REDACTED    7/4/2018 REDACTED   REDACTED   Sweatproof Guarantee, Limegreen         headphones         really good.




                                                                           Page 386 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 392 of 394
               Encoded             Item         Item
    ASIN       Review ID Submitted Category     Subcategory Item                                     Review Title   Review




                                                                                                                    I have a standard‐size, padded toilet seat and this product
                                                                                                                    didn't fit. The Soft n' Comfy brand does fit my padded seat,
                                                                                                                    and I actually thought I was purchasing that when I bought
                                                                                                                    this Warm n' Fuzzy brand. I noticed that the fabric on this
                                                                                                                    product is softer and more cushy than the Soft n' Comfy
                                                                                                                    brand, so I was excited to try it out on my bum, but
                                                                                                                    unfortunately it slips right off the seat. I even tried using the
                                                                                                                    Soft n' Comfy plastic tubing inside Warm n' Fuzzy's cloth
                                                                                                                    cover, but to no avail. It must be the cloth cover itself that's
                                                                                                                    smaller. Like others have said, it seems pointless to return
                                                                                                                    such an inexpensive product. Hopefully I can give it to
                                                                                                                    someone with a standard, ceramic seat (not a cushy plastic
                                                                                                                    seat like mine). I'm guessing the extra fluff on the seat is
                                                                                                                    what makes it not fit.Update: We ended up using it in my
                                                                                                                    husband's bathroom. At first, I didn't think it would fit our
                                                                                                                    regular non‐padded toilet seat. It kept slipping off when I
                                                                                                                    put it on. But I eventually did manage to get it on there and
                                                                                                                    it stays put most of the time. It's a little frustrating to work
                                                                                                                    with though. I get the impression that Asian toilets are
                                                                                                                    smaller than American toilets. Maybe that's the problem
                                                                                                                    with some of these seat covers from the Far East. It's not
                                                                                                                    really more cushy now that it's stretched over the seat. It's
                                                                                                                    actually quite thin and you can see the white seat
                                                                                                    Doesn't fit a   underneath it. But we've been using it for a year now, so
2561 B00ALSUG8W REDACTED   4/19/2015 REDACTED   REDACTED   Warm and Fuzzy Toilet Seat Covers (Pink) padded seat     that could be why.
                                                           Wigwam Men's Merino Wool Comfort
                                                           Hiker Crew Length Sock,Navy,XL/shoe                      Very comfy brand of socks. The socks are tight on me but I
2562 B000TA740U REDACTED   3/7/2018 REDACTED    REDACTED   Size: Men's 12‐15                        Five Stars      have massive feet.




                                                                          Page 387 of 389
                                          Exhibit A to Declaration of Kim Wilber
                   Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 393 of 394
               Encoded             Item         Item
    ASIN       Review ID Submitted Category     Subcategory Item                                      Review Title        Review
                                                            Nine West Women's Juniper Leather,
2563 B00WDWC5FGREDACTED    4/2/2016 REDACTED    REDACTED Black, 10.5 M US                             great soles.        Comfy brand, great soles.

                                                            Diabetic Socks | Mens Black Mid‐Calf                          I need soft socks made for a diabetic condition. Bought the
                                                            Ribbed 3 Pack | Seamless Toe | Non‐                           Sugar Sox and another Comfy brand socks and for my
                                                            Binding Top | Sock Size 10‐13 | Improve   AHH,                comfort the Sugar Sox wins hands down! No binding and
                                                            Foot Health Comfort Circulation for       COMFORTABLE         thin, but work just fine with khakis or a suit for dress up.At
                                                            Diabetes, Edema, Flight Travel, Swollen   NON‐BINDING         3 pairs for $29 they are expensive, so I will see how we'll
2564 B0013S1VY2 REDACTED   1/3/2013 REDACTED    REDACTED    Feet                                      SOCKS               they work over a few months wear.


                                                                                                                      Are you a victim of uncomfortable travel?Everyone dreads
                                                                                                                      that long airplane flight when they’ll be forced to sit upright
                                                                                                                      for half a day, unable to get comfortable and barely capable
                                                                                                                      of keeping their eyes open from the exhaustion of traveling.
                                                                                                                      Some turn to the traditional U‐shaped neck pillows,
                                                                                                                      enduring the embarrassment of wearing what looks like a
                                                                                                                      life preserver, while still not achieving fantastic rest. Others
                                                                                                                      simply nod off, tilting their head from side to side, waking
                                                                                                                      with an unbearable neck kink that will send them to a
                                                                                                                      chiropractor. I am totally guilty of the latter choice, waking
                                                                                                                      every time the plane hits an air pocket or when my body
                                                                                                                      wants to wake me up..then I feel foolish because I think I
                                                                                                                      was looking like a bobblehead ,lol !I decided to try out the
                                                                                                                      Air Comfy brand pillow,and I do feel a bit of difference. For
                                                                                                                      me,it took a little getting used to,though. Blowing up your
                                                                                                                      own pillow looks a little weird when you're on a plane
                                                            AirComfy Inflatable Neck/Lumbar Pillow ‐                  doing,lol. But it well worth the awkwardness that lasts only
                                                            Cervical Neck Support and Lumbar Back                     a minute. I can rest easy knowing that I have comfortable
                                                            Pain Prevention with Airplane Travel                      place to rest my head...other than on my neighbors
2565 B00NRA8RZA REDACTED   12/2/2014 REDACTED   REDACTED    Packsack                                 Good and Comfy ! unwilling head.




                                                                           Page 388 of 389
                                            Exhibit A to Declaration of Kim Wilber
                     Case 2:18-cv-01460-RSM Document              86 Filed 10/29/18 Page 394 of 394
                  Encoded             Item        Item
     ASIN         Review ID Submitted Category    Subcategory Item                                         Review Title        Review


                                                                                                                              First every buckwheat pillow. Takes some getting used to.
                                                                                                                              Yes, it's relatively comfortable but I haven't noticed the
                                                                                                                              miracles that others have. It is nice to have a pillow that
                                                                                                                              doesn't go flat during the night though. As far as the noise
                                                                                                                              of rustling buckwheat hulls...that hasn't been an issue for
                                                                                                                              me at all.These pillows are 100% made in the USA with
                                                                                                                              extremely high quality components. If you would like a
                                                                                                                              buckwheat pillow I highly recommend the Comfy Comfy
                                                                                                                              brand. Be sure to look at the sizes closely before ordering to
                                                                                                                              make sure you get the size you want.Also, the originator of
                                                                                                                              this brand has a video on YouTube on how to properly use a
                                                             ComfySleep Rectangular Buckwheat Hull                            buckwheat pillow. I recommend watching that video before
                                                             Pillow ‐ Classic size (14" x 23") ‐ Made in   Nice Pillow. Takes ordering also to make sure that you are getting what you
2566 B006O8EJ68   REDACTED   8/25/2014 REDACTED   REDACTED   USA                                           Getting Used to    think you are getting.Have a good sleep. :)




                                                                             Page 389 of 389
